Exhibit 10.1

EXECUTION VERSION

$1,400,000,000

ABL CREDIT AGREEMENT

among

VERITIV CORPORATION,

as Holding,

XPEDX INTERMEDIATE, LLC,

(which on the Effective Date shall be merged with and into Unisource Worldwide,
Inc.,

with Unisource Worldwide, Inc. surviving such merger),

as the Parent Borrower,

THE OTHER BORROWERS

FROM TIME TO TIME PARTY HERETO,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and ABL Collateral Agent,

WELLS FARGO BANK, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents,

HSBC BANK USA, NATIONAL ASSOCIATION,

REGIONS BANK,

RBS CITIZENS BUSINESS CAPITAL,

U.S. BANK NATIONAL ASSOCIATION,

UNION BANK, N.A.,

BANK OF MONTREAL

and

NYCB SPECIALTY FINANCE COMPANY, LLC, A WHOLLY-OWNED SUBSIDIARY OF NEW YORK

COMMUNITY BANK

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

as Issuing Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, N.A.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers

and Joint Bookrunners

and

HSBC BANK USA, NATIONAL ASSOCIATION,

REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK

and

RBS CITIZENS, NA,

as Joint Bookrunners

Dated as of July 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  DEFINITIONS      2   

1.1

  Defined Terms      2   

1.2

  Other Definitional Provisions      86   

1.3

  Accounting Terms      88   

1.4

  Exchange Rates; Currency Equivalents; Borrowing Base      89   

SECTION 2.

  AMOUNT AND TERMS OF COMMITMENTS      90   

2.1

  Commitments      90   

2.2

  Procedure for Revolving Credit Borrowing      95   

2.3

  Termination or Reduction of Commitments      96   

2.4

  Swing Line Commitments      99   

2.5

  Record of Loans      103   

2.6

  Incremental Facility      104   

2.7

  Extension Amendments      109   

SECTION 3.

  LETTERS OF CREDIT      114   

3.1

  L/C Commitment      114   

3.2

  Procedure for Issuance of Letters of Credit      115   

3.3

  Fees, Commissions and Other Charges      116   

3.4

  L/C Participations      117   

3.5

  Reimbursement Obligation of the Borrowers      118   

3.6

  Obligations Absolute      119   

3.7

  Letter of Credit Payments      120   

3.8

  Letter of Credit Request      120   

3.9

  Additional Issuing Lenders      120   

3.10

  Replacement of Issuing Lender      121   

SECTION 4.

  GENERAL PROVISIONS      121   

4.1

  Interest Rates and Payment Dates      121   

4.2

  Conversion and Continuation Options      123   

4.3

  Minimum Amounts of Sets      124   

4.4

  Prepayments      124   

4.5

  Administrative Agent’s Fees; Other Fees      128   

4.6

  Computation of Interest and Fees      129   

4.7

  Inability to Determine Interest Rate      129   

4.8

  Pro Rata Treatment and Payments      130   

4.9

  Illegality      132   

4.10

  Requirements of Law      133   

4.11

  Taxes      136   

4.12

  Indemnity      139   

4.13

  Certain Rules Relating to the Payment of Additional Amounts      140   

4.14

  Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Commitments      142   

4.15

  Canadian Facility Lenders      142   

4.16

  Cash Receipts      143   

 

i



--------------------------------------------------------------------------------

4.17

  Defaulting Lenders      148   

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      151   

5.1

  Financial Condition      151   

5.2

  Solvent; No Material Adverse Effect      152   

5.3

  Corporate Existence; Compliance with Law      152   

5.4

  Corporate Power; Authorization; Enforceable Obligations      152   

5.5

  No Legal Bar      153   

5.6

  No Material Litigation      153   

5.7

  No Default      153   

5.8

  Ownership of Property      154   

5.9

  Intellectual Property      154   

5.10

  Taxes      154   

5.11

  Federal Regulations      154   

5.12

  ERISA; Canadian Pension Plans      154   

5.13

  Collateral      156   

5.14

  Investment Company Act      156   

5.15

  Subsidiaries      157   

5.16

  Purpose of Loans      157   

5.17

  Environmental Matters      157   

5.18

  No Material Misstatements      158   

5.19

  Anti-Terrorism      158   

5.20

  Eligibility      158   

SECTION 6.

  CONDITIONS PRECEDENT      159   

6.1

  Conditions to Effectiveness and Initial Extension of Credit      159   

6.2

  Conditions Precedent to Each Other Extension of Credit and Letter of Credit
Issuance      163   

SECTION 7.

  AFFIRMATIVE COVENANTS      164   

7.1

  Financial Statements      164   

7.2

  Certificates; Other Information      166   

7.3

  Payment of Taxes      168   

7.4

  Maintenance of Existence      168   

7.5

  Maintenance of Property; Insurance      168   

7.6

  Inspection of Property; Discussions      170   

7.7

  Notices      171   

7.8

  Compliance with Environmental Laws      172   

7.9

  After-Acquired Real Property and Fixtures; Addition of Subsidiaries      172
  

7.10

  Maintenance of New York Process Agent      176   

7.11

  Post-Closing Security Perfection      176   

SECTION 8.

  NEGATIVE COVENANTS      176   

8.1

  Limitation on Indebtedness      176   

8.2

  Limitation on Liens      183   

8.3

  Limitation on Fundamental Changes      186   

8.4

  [Reserved      187   

 

ii



--------------------------------------------------------------------------------

8.5

  Limitation on Dividends, Acquisitions and Other Restricted Payments      187
  

8.6

  Limitation on Transactions with Affiliates      192   

8.7

  Limitations on Changes in Nature of Business      194   

8.8

  Limitations on Negative Pledge Clauses      194   

8.9

  Minimum Consolidated Fixed Charge Coverage Ratio Covenant      197   

8.10

  Passive Holding Company Status      197   

8.11

  Canadian Pension Plans      198   

SECTION 9.

  EVENTS OF DEFAULT      199   

SECTION 10.

  THE AGENTS AND THE OTHER REPRESENTATIVES      204   

10.1

  Appointment      204   

10.2

  Delegation of Duties      205   

10.3

  Exculpatory Provisions      205   

10.4

  Reliance by the Administrative Agent      206   

10.5

  Notice of Default      206   

10.6

  Acknowledgement and Representations by Lenders      206   

10.7

  Indemnification      207   

10.8

  The Agents and Other Representatives in Their Individual Capacity      208   

10.9

  Right to Request and Act on Instructions      208   

10.10

  Successor Agent      211   

10.11

  Other Representatives      212   

10.12

  Swing Line Lender      212   

10.13

  Withholding Tax      212   

10.14

  Approved Electronic Communications      213   

10.15

  Appointment of Borrower Representative      213   

10.16

  Reports      213   

10.17

  Application of Proceeds      214   

10.18

  Bank Product Providers      216   

SECTION 11.

  MISCELLANEOUS      217   

11.1

  Amendments and Waivers      217   

11.2

  Notices      222   

11.3

  No Waiver; Cumulative Remedies      224   

11.4

  Survival of Representations and Warranties      224   

11.5

  Payment of Expenses and Taxes      224   

11.6

  Successors and Assigns; Participations and Assignments      226   

11.7

  Adjustments; Set-off; Calculations; Computations      232   

11.8

  Judgment      233   

11.9

  Counterparts      234   

11.10

  Severability      234   

11.11

  Integration      234   

11.12

  GOVERNING LAW      234   

11.13

  Submission to Jurisdiction; Waivers      234   

11.14

  Acknowledgements      236   

11.15

  WAIVER OF JURY TRIAL      236   

11.16

  Confidentiality      236   

 

iii



--------------------------------------------------------------------------------

11.17

  Incremental Indebtedness; Additional Obligations      238   

11.18

  USA Patriot Act Notice      238   

11.19

  Joint and Several Liability; Postponement of Subrogation      238   

11.20

  Language      239   

11.21

  Canadian Anti-Money Laundering Legislation      239   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

A Commitments and Addresses

1.1C Credit Card Issuers and Processors

1.1E Existing Letters of Credit

1.1P Investments

1.1T Transaction Agreements

4.16 DDAs

5.4 Consents Required

5.6 Litigation

5.8 Mortgaged Properties

5.12 Canadian Pension Plans

5.15 Subsidiaries

5.17 Environmental Matters

7.2 Website Address for Electronic Reporting

7.11 Security Perfection

8.1 Indebtedness

8.2 Liens

8.6 Affiliate Transactions

8.10 Holding Agreements

EXHIBITS

 

A Form of Assignment and Acceptance

B Form of Joinder Agreement

C Form of U.S. Guarantee and Collateral Agreement

D-1 Form of Canadian Guarantee and Collateral Agreement

D-2 Form of Quebec Security Documents

E Form of Base Intercreditor Agreement

F-1 Form of Borrowing Request

F-2 Form of Letter of Credit Request

G Form of Mortgage

H Form of Swing Line Loan Participation Certificate

I-1 Form of Revolving Note

I-2 Form of Swing Line Note

J Form of U.S. Tax Compliance Certificate

K Form of Solvency Certificate

L Form of Officer’s Certificate

M Form of Secretary’s Certificate

N Form of Borrowing Base Certificate

O Form of Lender Joinder Agreement

P Form of Collateral Access Agreement

 

v



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of July 1, 2014, among Veritiv Corporation, a
Delaware corporation (as further defined in subsection 1.1, “Holding”), xpedx
Intermediate, LLC, a Delaware limited liability company (as further defined in
subsection 1.1, the “Parent Borrower”), xpedx, LLC, a New York limited liability
company and a direct, wholly-owned Subsidiary of International Paper (the “OpCo
Borrower”), and each Subsidiary Borrower (as defined in subsection 1.1) from
time to time party hereto (together with the Parent Borrower, the OpCo Borrower
and the Canadian Borrower (as defined in subsection 1.1), being collectively
referred to herein as the “Borrowers” and each being individually referred to as
a “Borrower”), the several banks and other financial institutions from time to
time party hereto (as further defined in subsection 1.1, the “Lenders”), Bank of
America, N.A., as administrative agent and collateral agent for the Lenders
hereunder (in such capacities, respectively, the “Administrative Agent” and the
“ABL Collateral Agent”), Bank of America, N.A., as a U.S. facility issuing
lender and Bank of America, N.A. (acting through its Canada branch), as a
Canadian facility issuing lender (in such capacities, respectively, and as
further defined in subsection 1.1, a “U.S. Facility Issuing Lender” and a
“Canadian Facility Issuing Lender”), Wells Fargo Bank, N.A. and SunTrust Bank,
as co-syndication agents, and the institutions set forth on the cover page
hereto, as co-documentation agents.

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, each of International Paper Company, a New York corporation
(“International Paper”), Veritiv Corporation (formerly known as xpedx Holding
Company), a Delaware corporation and a direct, wholly-owned Subsidiary of
International Paper (together with any successor in interest thereto, “Spinco”),
the Parent Borrower, the OpCo Borrower, UWW Holdings, LLC, a Delaware limited
liability company (together with any successor in interest thereto, the “Holding
Parent”), UWW Holdings, Inc., a Delaware corporation and a direct, wholly-owned
Subsidiary of the Holding Parent (together with any successor in interest
thereto, “UWWH”), and Unisource Worldwide, Inc., a Delaware corporation and a
direct, wholly-owned Subsidiary of UWWH (together with any successor in interest
thereto, “Unisource”) has entered into that certain Agreement and Plan of
Merger, dated as of January 28, 2014 (the “Merger Agreement”), pursuant to which
each party has agreed to enter into the Transactions as set forth therein;

WHEREAS, each of International Paper, Spinco, UWWH and the Holding Parent has
entered into that certain Contribution and Distribution Agreement, dated as of
January 28, 2014 (the “Contribution Agreement”), pursuant to which International
Paper will contribute certain assets relating to the xpedx business to Spinco
and Spinco will make certain payments to International Paper;

WHEREAS, to finance the payments under the Contribution Agreement, to refinance
certain indebtedness of Unisource and for working capital and other general
corporate purposes, the parties hereto have requested the Lenders (a) to extend
credit in the form of Revolving Credit Loans at any time and from time to time
prior to the Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $1,400,000,000 and (b) to issue and participate in
the Letters of Credit provided for herein to each of the Borrowers hereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“10% Trigger”: an amount equal to the greater of (i) 10% of the Maximum
Borrowing Amount and (ii) $90,000,000.

“15% Trigger”: an amount equal to the greater of (i) 15% of the Maximum
Borrowing Amount and (ii) $135,000,000.

“ABL Collateral Agent”: as defined in the preamble hereto and shall include any
successor to the ABL Collateral Agent appointed pursuant to subsection 10.10.

“ABL Commitments”: at any time, the sum of the U.S. Facility Commitments and the
Canadian Facility Commitments, in each case at such time. The original aggregate
ABL Commitment amount is $1,400,000,000.

“ABL Facility”: the collective reference to the Commitments and the Loans made
hereunder, this Agreement, any Loan Documents, any notes and letters of credit
issued pursuant hereto and any guarantee and collateral agreements, pledge
agreements, intellectual property security agreements, mortgages, letter of
credit applications and other guarantees, security agreements, deeds of hypothec
and collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under this Agreement or one or more other credit
agreements, indentures or financing agreements or otherwise, unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not an ABL Facility hereunder). Without limiting the generality of the
foregoing, the term “ABL Facility” shall include any agreement (i) changing the
maturity of any Indebtedness Incurred thereunder or contemplated thereby,
(ii) adding Subsidiaries of the Parent Borrower as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

“ABL Priority Collateral”: as defined in the Base Intercreditor Agreement.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.0%) equal to the greatest of (a) the Prime Rate for such day, (b) the
Federal Funds Effective Rate for such day plus 0.50% or (c) the Eurocurrency
Rate for a 30-day interest period as of such day, plus 1.0%. “Prime Rate” shall
mean the rate of interest announced by Bank of America, N.A. from time to time
as its prime rate. Such rate is set by Bank of America, N.A. on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America, N.A. shall take effect at the opening of
business on the day specified in the announcement.

 

2



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon,
(a) with respect to U.S. Facility Revolving Credit Loans denominated in Dollars,
the ABR, (b) with respect to Canadian Facility Revolving Credit Loans
denominated in Canadian Dollars, the Canadian Prime Rate, or, (c) with respect
to Canadian Facility Revolving Credit Loans denominated in Dollars, the Canadian
Base Rate.

“Acceleration”: as defined in subsection 9(e).

“Account Debtor”: “account debtor” as defined in Article 9 of the UCC or (to the
extent governed thereby) any similar provision of the PPSA.

“Accounts”: as defined in the UCC or (to the extent governed thereby) the PPSA
as in effect from time to time or (to the extent governed by the Civil Code of
Québec) defined as all “claims” for the purposes of the Civil Code of Québec;
and, with respect to any Person, all such Accounts of such Person, whether now
existing or existing in the future, including (a) all accounts receivable of
such Person (whether or not specifically listed on schedules furnished to the
Administrative Agent), including all accounts created by or arising from all of
such Person’s sales of goods or rendition of services made under any of its
trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit)
relating to the foregoing or arising therefrom, (c) all rights to any goods
represented by any of the foregoing, including returned or repossessed goods,
(d) all reserves and credit balances held by such Person with respect to any
such accounts receivable of any Obligors, (e) all letters of credit, guarantees
or collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Acquisition Consideration”: the purchase consideration for any acquisition and
all other payments by the Parent Borrower or any of its Restricted Subsidiaries
in exchange for, or as part of, or in connection with, any acquisition,
consisting of cash or by exchange of property (other than Capital Stock of
Holding or any Parent) or the assumption of Indebtedness payable at or prior to
the consummation of such acquisition or deferred for payment at any future time
(provided that any such future payment is not subject to the occurrence of any
contingency unless and until payment is made in respect thereof). For purposes
of the foregoing, any Acquisition Consideration consisting of property shall be
valued at the Fair Market Value thereof.

“Additional Lender”: as defined in subsection 2.6(a).

“Additional Obligations”: as defined in the applicable Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

“Adjustment Date”: initially, the first day of the first month beginning after
the date that is the three-month anniversary of the Closing Date and,
thereafter, the first day of the first month following receipt by the Lenders of
the Borrowing Base Certificate required to be delivered pursuant to subsection
7.2(f) for the last month of the most recently completed full fiscal quarter of
the Parent Borrower.

“Administrative Agent”: as defined in the preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 10.10.

“Affected BA Rate”: as defined in subsection 4.7.

“Affected Eurocurrency Rate”: as defined in subsection 4.7.

“Affected Loans”: as defined in subsection 4.9.

“Affiliate”: with respect to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Advance”: as defined in subsection 2.1(d).

“Agent Advance Period”: as defined in subsection 2.1(d).

“Agent-Related Distress Event”: with respect to any Agent (each, for purposes of
this definition, a “Distressed Person”), a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver, interim receiver, trustee, monitor or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
to be, insolvent or bankrupt; provided that an Agent-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or
indirectly controls such Agent by a Governmental Authority or an instrumentality
thereof.

“Agents”: the collective reference to the Administrative Agent and the ABL
Collateral Agent.

“Aggregate Canadian Borrower Credit Extensions”: at any time, an amount equal to
the sum of the Aggregate Tranche A Canadian Borrower Credit Extensions and the
Aggregate Tranche A-1 Canadian Borrower Credit Extensions, in each case as at
such time.

“Aggregate Credit Extensions”: at any time, an amount equal to the sum of the
Aggregate Tranche A U.S. Borrower Credit Extensions, the Aggregate Tranche A-1
U.S. Borrower Credit Extensions, the Aggregate Tranche A Canadian Borrower
Credit Extensions and the Aggregate Tranche A-1 Canadian Borrower Credit
Extensions, in each case as at such time.

 

4



--------------------------------------------------------------------------------

“Aggregate Tranche A Canadian Borrower Credit Extensions”: at any time, an
amount equal to the Dollar Equivalent of the sum of (a) the Canadian Facility
L/C Obligations and (b) the outstanding principal amount of Tranche A Canadian
Facility Revolving Credit Loans (including Agent Advances, if any, made as
Tranche A Canadian Facility Revolving Credit Loans) to the Canadian Borrower, in
each case as at such time.

“Aggregate Tranche A Canadian Facility Commitment”: at any time, the aggregate
Tranche A Canadian Facility Commitments of all Tranche A Canadian Facility
Lenders at such time. The original amount of the Aggregate Tranche A Canadian
Facility Commitments is $140,000,000.

“Aggregate Tranche A Canadian Facility Lender Exposure”: at any time, an amount
equal to the aggregate Tranche A Canadian Facility Lender Exposure of all
Tranche A Canadian Facility Lenders at such time.

“Aggregate Tranche A U.S. Borrower Credit Extensions”: at any time, an amount
equal to the sum of (a) the Aggregate Tranche A U.S. Facility Extensions and
(b) if greater than zero, the difference between (x) the Aggregate Tranche A
Canadian Borrower Credit Extensions to, or for the account of, the Canadian
Borrower and (y) the Dollar Equivalent of the Tranche A Canadian Borrowing Base,
in each case at such time.

“Aggregate Tranche A U.S. Facility Commitment”: at any time, the aggregate
Tranche A U.S. Facility Commitments of all Tranche A U.S. Facility Lenders at
such time. The original amount of the Aggregate Tranche A U.S. Facility
Commitments is $1,180,000,000.

“Aggregate Tranche A U.S. Facility Extensions”: at any time, an amount equal to
the sum of (a) the U.S. Facility L/C Obligations, (b) the outstanding principal
amount of Tranche A U.S. Facility Revolving Credit Loans (including Agent
Advances, if any, made as Tranche A U.S. Facility Revolving Credit Loans) to the
U.S. Borrowers, (c) the outstanding principal amount of Canadian Facility
Revolving Credit Loans to the U.S. Borrowers and (d) the outstanding principal
amount of Swing Line Loans, in each case as at such time.

“Aggregate Tranche A U.S. Facility Lender Exposure”: at any time, the aggregate
Tranche A U.S. Facility Lender Exposure of all Tranche A U.S. Facility Lenders
at such time.

“Aggregate Tranche A-1 Canadian Borrower Credit Extensions”: at any time, an
amount equal to the Dollar Equivalent of the outstanding principal amount of
Tranche A-1 Canadian Facility Revolving Credit Loans to the Canadian Borrower,
in each case as at such time.

“Aggregate Tranche A-1 Canadian Facility Commitment”: at any time, the aggregate
Tranche A-1 Canadian Facility Commitments of all Tranche A-1 Canadian Facility
Lenders at such time. The original amount of the Aggregate Tranche A-1 Canadian
Facility Commitments is $10,000,000.

 

5



--------------------------------------------------------------------------------

“Aggregate Tranche A-1 Canadian Facility Lender Exposure”: at any time, the
aggregate Tranche A-1 Canadian Facility Lender Exposure of all Tranche A-1
Canadian Facility Lenders at such time.

“Aggregate Tranche A-1 U.S. Borrower Credit Extensions”: at any time, an amount
equal to the outstanding principal amount of Tranche A-1 U.S. Facility Revolving
Credit Loans to the U.S. Borrowers at such time.

“Aggregate Tranche A-1 U.S. Facility Commitment”: at any time, the aggregate
Tranche A-1 U.S. Facility Commitments of all Tranche A-1 U.S. Facility Lenders
at such time. The original amount of the Aggregate Tranche A-1 U.S. Facility
Commitments is $70,000,000.

“Aggregate Tranche A-1 U.S. Facility Lender Exposure”: at any time, the
aggregate Tranche A-1 U.S. Facility Lender Exposure of all Tranche A-1 U.S.
Facility Lenders at such time.

“Aggregate U.S. Borrower Credit Extensions”: at any time, an amount equal to the
sum of the Aggregate Tranche A U.S. Borrower Credit Extensions and the Aggregate
Tranche A-1 U.S. Borrower Credit Extensions, in each case as at such time.

“Agreement”: this ABL Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“AML Legislation”: as defined in subsection 11.21.

“Applicable Margin”: during the period from the Closing Date until the initial
Adjustment Date, at the option of the applicable Borrower, (x) in the case of
Dollar denominated loans, Eurocurrency Rate, ABR or Canadian Base Rate and
(y) in the case of Canadian Dollar denominated loans, the Canadian Prime Rate or
the BA Rate, in each case plus the interest margin applicable thereto at Level
II set forth below. From and after the initial Adjustment Date and on each
subsequent Adjustment Date, the foregoing interest margins will be subject to a
pricing grid based on average daily Excess Availability for the previous fiscal
quarter, as set forth below:

Applicable Margin

 

Level

  

Excess

Availability

as a

percentage of

the Maximum

Borrowing

Amount

   Tranche A
ABR,
Canadian
Base Rate and
Canadian
Prime Rate     Tranche A
Eurocurrency
Rate and BA
Rate     Tranche A-1
ABR,
Canadian
Base Rate and
Canadian
Prime Rate     Tranche A-1
Eurocurrency
Rate and BA
Rate  

I

   Greater than 66.6%      0.25 %      1.25 %      1.50 %      2.50 % 

II

   Less than or equal to 66.6% but greater than 33.3%      0.50 %      1.50 %   
  1.75 %      2.75 % 

III

   Less than or equal to 33.3%      0.75 %      1.75 %      2.00 %      3.00 % 

 

6



--------------------------------------------------------------------------------

Each change in the Applicable Margin resulting from a change in average daily
Excess Availability percentage for the most recent fiscal quarter ended
immediately preceding the first day of a fiscal quarter shall be effective with
respect to all Loans and Letters of Credit outstanding on and after such first
day of such fiscal quarter.

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 4.4 and (ii) all notices of any
Default.

“Approved Electronic Platform”: as defined in subsection 10.14.

“Approved Fund”: as defined in subsection 11.6(b)(iii).

“Assignee”: as defined in subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit A.

“Availability Reserves”: without duplication of any other reserves or items that
are otherwise addressed or excluded through eligibility criteria, subject to
subsection 2.1(c), (a) Bank Product Reserves and (b) such other reserves as the
Administrative Agent in its Permitted Discretion determines as being appropriate
to reflect any impediments to the realization upon the Collateral consisting of
Eligible Accounts, Eligible Credit Card Receivables, Eligible In-Transit
Inventory, Eligible Letter of Credit Inventory or Eligible Inventory included in
the Tranche A U.S. Borrowing Base or in the Tranche A Canadian Borrowing Base
(including claims that the Administrative Agent determines will need to be
satisfied in connection with the realization upon such Collateral).

 

7



--------------------------------------------------------------------------------

“Available Commitment”: (A) as to any Tranche A Canadian Facility Lender at any
time, an amount (not less than zero) equal to (a) the amount of its Tranche A
Canadian Facility Commitment at such time minus (b) its Tranche A Canadian
Facility Lender Exposure at such time, (B) as to any Tranche A-1 Canadian
Facility Lender at any time, an amount (not less than zero) equal to (a) the
amount of its Tranche A-1 Canadian Facility Commitment at such time minus
(b) its Tranche A-1 Canadian Facility Lender Exposure at such time, (C) as to
any Tranche A U.S. Facility Lender at any time, an amount (not less than zero)
equal to (a) the amount of its Tranche A U.S. Facility Commitment at such time
minus (b) its Tranche A U.S. Facility Lender Exposure at such time and (D) as to
any Tranche A-1 U.S. Facility Lender at any time, an amount (not less than zero)
equal to (a) the amount of its Tranche A-1 U.S. Facility Commitment at such time
minus (b) its Tranche A-1 U.S. Facility Lender Exposure at such time;
collectively, as to all the Lenders, the “Available Commitments.”

“Available Equity Amount”: as defined in subsection 8.5(a)(3)(B).

“Available Incremental Amount”: on any date, without duplication, an amount
equal to the difference between (i) $400,000,000 and (ii) the sum of the
aggregate principal amount of all Incremental ABL Term Loans made plus all New
Revolving Commitments and Incremental Revolving Commitments established in each
case prior to such date pursuant to subsection 2.6 and that shall be outstanding
as of such date (it being understood that any Incremental ABL Term Loans that
shall be repaid, and any New Revolving Commitment or Incremental Revolving
Commitment that shall be terminated, in connection with any proposed Incremental
ABL Term Loans, New Revolving Commitment or Incremental Revolving Commitments
shall not be deemed outstanding for purposes of this definition).

“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

“BA Rate”: with respect to each Interest Period for a BA Equivalent Loan, the
rate of interest per annum equal to the average rate applicable to Canadian
Dollar bankers’ acceptances having an identical or comparable term as the
proposed BA Equivalent Loan displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time on such
day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day); provided that if such rate does not appear
on the CDOR Page at such time on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole multiple of 1/100 of
1.0%) as of 10:00 a.m. Toronto time on such day at which a Canadian chartered
bank listed on Schedule 1 of the Bank Act (Canada) as selected by the
Administrative Agent in consultation with the Borrower Representative is then
offering to purchase Canadian Dollar bankers’ acceptances accepted by it having
such specified term (or a term as closely as possible comparable to such
specified term).

“Bain Capital”: Bain Capital, LLC and any legal successor thereto.

 

8



--------------------------------------------------------------------------------

“Bain Capital Investors”: the collective reference to (i) Bain Capital,
(ii) Bain Capital Fund VII, L. P. and any legal successor thereto, (iii) Bain
Capital VII Coinvestment Fund, L.P. and any legal successor thereto and (iv) any
Affiliate of any Bain Capital Investor, but not including any portfolio company
of any Bain Capital Investor.

“Bank Product”: products, services or facilities extended to any Borrower or any
other Loan Party under Bank Products Agreements, Interest Rate Agreements,
Currency Agreements or Commodities Agreements.

“Bank Product Reserve”: at any time, the sum of (i) with respect to Qualified
Secured Bank Product Obligations of the Loan Parties’ an amount equal to the
Hedge Termination Value thereunder plus (ii) with respect to any other Secured
Bank Product Obligations of the Loan Parties, reserves established by the
Administrative Agent in its Permitted Discretion in consultation with the
Borrower Representative to reflect the reasonably anticipated liabilities in
respect of such other then outstanding Secured Bank Product Obligations of the
Loan Parties and their Subsidiaries.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (d) other similar
banking products or services as may be requested by any Loan Party (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (a) through (c) of this definition).

“Bank Products Obligations”: of any Person means the Indebtedness and other
obligations of a Loan Party pursuant to any Bank Products Agreement.

“Base Intercreditor Agreement”: an intercreditor agreement, substantially in the
form of Exhibit E (with such changes as the Administrative Agent may deem
reasonably necessary or advisable due to a change in applicable law), or in such
other form as may be agreed between the ABL Collateral Agent and the Borrower
Representative (and approved by the Required Lenders), in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.
Prior to execution of the Base Intercreditor Agreement, terms defined by
reference to the Base Intercreditor Agreement shall have the meaning given to
such term in the form attached hereto as Exhibit E.

“Benefited Lender”: as defined in subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

 

9



--------------------------------------------------------------------------------

“Borrower”: as defined in the preamble hereto.

“Borrower Representative”: as defined in subsection 10.15.

“Borrowing”: the borrowing of one Type of Loan of a single Tranche by either the
U.S. Borrowers (on a joint and several basis) or the Canadian Borrower, from all
the Lenders having Commitments of the respective Tranche on a given date (or
resulting from a conversion or conversions on such date), having in the case of
Eurocurrency Loans and BA Equivalent Loans the same Interest Period.

“Borrowing Base”: at any time, an amount equal to the sum of the Tranche A
Canadian Borrowing Base, the Tranche A-1 Canadian Borrowing Base, the Tranche A
U.S. Borrowing Base and the Tranche A-1 U.S. Borrowing Base, in each case at
such time.

“Borrowing Base Certificate”: as defined in subsection 7.2(f).

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2, 2.4 or 3.2 as a date on which the Borrower Representative requests the
Lenders to make Loans hereunder or an Issuing Lender to issue Letters of Credit
hereunder.

“Borrowing Request”: as defined in subsection 2.2.

“Business”: (i) the distribution and sale of, and services relating to, products
and equipment, including paper products, packaging products and equipment,
facility supplies products and equipment, packaging design, packaging
manufacturing, third-party logistics, distribution consulting, software and
electronic marketing services, and (ii) any other operations or activities
conducted by Holding, UWWH, or any of their respective Subsidiaries as of the
Closing Date.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York (or (x) with respect only to Loans made
by a Canadian Facility Lender and Canadian Facility Letters of Credit issued by
a Canadian Facility Issuing Lender, Toronto, Canada and (y) with respect only to
U.S. Facility Letters of Credit issued by a U.S. Facility Issuing Lender not
located in the City of New York, the location of such Issuing Lender) are
authorized or required by law to close in the City of New York, except that,
when used in connection with a Eurocurrency Loan, “Business Day” shall mean, in
the case of any Eurocurrency Loan, any Business Day on which dealings in Dollars
between banks may be carried on in London, England and New York, New York.

“Canadian Base Rate”: for any day, the greatest of (a) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. (acting through its Canada branch) in Toronto, Ontario as its “base rate”
(the “base rate” being a rate set by Bank of America, N.A. (acting through its
Canada branch) based on various factors including costs and desired return of
Bank of America, N.A. (acting through its Canada branch), general economic
conditions and other factors, and used as a reference point for pricing loans in
Dollars made at its

 

10



--------------------------------------------------------------------------------

“base rate”, which may be priced at, above or below such announced rate),
(b) the Federal Funds Rate for such day, plus 0.50%, or (c) the Eurocurrency
Rate for a 30 day interest period as determined on such day, plus 1.00%. Any
change in the “base rate” announced by Bank of America, N.A. (acting through its
Canada branch) shall take effect at the opening of business on the day specified
in the public announcement of such change. Each interest rate based upon the
Canadian Base Rate shall be adjusted simultaneously with any change in the “base
rate”. In the event that Bank of America, N.A. (acting through its Canada
branch) (including any successor or assignee) does not at any time publicly
announce a “base rate”, then “Canadian Base Rate” shall mean the “base rate”
publicly announced by a Schedule 1 chartered bank in Canada selected by the
Administrative Agent.

“Canadian Borrower”: upon becoming the Canadian Borrower pursuant to a Joinder
Agreement, Unisource Canada, Inc., a Canadian amalgamated corporation, together
with its successors and assigns.

“Canadian Concentration Account Agreement”: as defined in subsection 4.16(c).

“Canadian Core Concentration Account”: as defined in subsection 4.16(d)(ii).

“Canadian Dollars” and “Cdn$”: the lawful currency of Canada, as in effect from
time to time.

“Canadian Extender of Credit”: as defined in subsection 4.15.

“Canadian Facility”: the credit facility available to the Canadian Borrower and
the U.S. Borrowers hereunder pursuant to the Canadian Facility Commitments.

“Canadian Facility Commitment”: at any time, the sum of the Tranche A Canadian
Facility Commitments and the Tranche A-1 Canadian Facility Commitments, in each
case at such time. The original amount of the aggregate Canadian Facility
Commitments is $150,000,000.

“Canadian Facility Issuing Lender”: as the context may require, (i) Bank of
America, N.A. (acting through its Canada branch) or any Affiliate thereof, in
its capacity as issuer of any Canadian Facility Letter of Credit, and/or
(ii) any other Canadian Facility Lender that may become a Canadian Facility
Issuing Lender under subsection 3.9.

“Canadian Facility L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Canadian Facility Letters of Credit and (b) the aggregate amount of drawings
under Canadian Facility Letters of Credit which have not then been reimbursed
pursuant to subsection 3.5(a), in each case at such time.

“Canadian Facility L/C Participants”: the Tranche A Canadian Facility Lender.

“Canadian Facility Lender”: any Tranche A Canadian Facility Lender and/or any
Tranche A-1 Canadian Facility Lender, as applicable.

 

11



--------------------------------------------------------------------------------

“Canadian Facility Lender Exposure”: of any Canadian Facility Lender at any
time, an amount equal to the sum of its Tranche A Canadian Facility Lender
Exposure and its Tranche A-1 Canadian Facility Lender Exposure, in each case at
such time.

“Canadian Facility Letters of Credit”: Letters of Credit (including Existing
Letters of Credit) issued by the Canadian Facility Issuing Lender to, or for the
account of, the Canadian Borrower, pursuant to subsection 3.1.

“Canadian Facility Revolving Credit Loan”: as defined in subsection 2.1(b).

“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee and
Collateral Agreement delivered to the ABL Collateral Agent as of the date
hereof, substantially in the form of Exhibit D-1, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Canadian Loan Parties”: the Canadian Borrower and each Canadian Subsidiary
Guarantor.

“Canadian Pension Plan”: each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Loan Party for its employees or former employees, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.

“Canadian Prime Rate”: on any date, the per annum rate of interest equal to the
greatest of (a) the rate of interest in effect for such day or so designated
from time to time by Bank of America, N.A. (acting through its Canada branch) as
its “prime rate” for commercial loans made by it in Canada in Canadian Dollars,
such rate being a reference rate and not necessarily representing the lowest or
best rate being charged to any customer; (b) the Bank of Canada overnight rate,
which is the rate of interest charged by the Bank of Canada on one day loans to
financial institutions for such day, plus 0.50%; or (c) the Canadian BA Rate for
a 30-day interest period as determined on such day plus 1.00%. Any change in
such rate announced by Bank of America (acting through its Canada branch) shall
take effect at the opening of business on the day specified in the public
announcement thereof.

“Canadian Priority Payables”: at any time, with respect to the Canadian Borrower
and Canadian Subsidiary Guarantors:

(a) the amount past due and owing by such Person, or the accrued amount for
which such Person has an obligation to remit to a Governmental Authority or
other Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations, including all amounts currently or past due and
not contributed, remitted or paid to any Canadian Pension Plans, the Canada
Pension Plan or the Quebec Pension Plan, and other pension fund obligations and
contributions (including in respect of any wind-up deficiency or solvency
deficiency) as required under applicable law, (ii) employment insurance,
(iii) goods and services taxes, sales taxes, harmonized sales taxes, employee
income taxes and other taxes payable or to be remitted or withheld,
(iv) workers’ compensation, (v) wages, vacation pay and severance pay, and other
amounts

 

12



--------------------------------------------------------------------------------

secured by sections 81.3 and 81.4 of the Bankruptcy and Insolvency Act (Canada),
(vi) obligations owing to a supplier in respect of which section 81.1 of the
Bankruptcy and Insolvency Act (Canada) applies, (vii) all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
(viii) amounts currently or past due and not paid for realty, municipal or
similar taxes, and (ix) other like charges and demands; in each case, in respect
of which any Governmental Authority or other Person may claim a security
interest, lien, trust, hypothec, prior claim or other claim ranking or capable
of ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents; and

(b) the aggregate amount of any other liabilities of such Person (i) in respect
of which a trust has been or may be imposed on any Collateral to provide for
payment or (ii) which are secured by a security interest, pledge, lien, charge,
right, hypothec, prior claim or claim on any Collateral, in each case, pursuant
to any applicable law, rule or regulation and which trust, security interest,
pledge, lien, charge, right, hypothec, prior claim or claim ranks or is capable
of ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents.

“Canadian Qualified Lender”: a financial institution that is listed on Schedule
I, II, or III of the Bank Act (Canada), has received an approval to have a
financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada), as amended, or is not a foreign bank or, if a foreign bank, it is not
engaging in or carrying on a banking business in Canada in violation of the Bank
Act (Canada), and if such financial institution is not resident in Canada or is
deemed not to be resident in Canada for purposes of the Income Tax Act (Canada),
that financial institution deals at arm’s length with the Canadian Borrower for
purposes of the Income Tax Act (Canada).

“Canadian Secured Parties”: the “Secured Parties” as defined in the Canadian
Guarantee and Collateral Agreement.

“Canadian Security Documents”: the collective reference to the Canadian
Guarantee and Collateral Agreement, the Quebec Security Documents and all other
similar security documents hereafter delivered to the ABL Collateral Agent
granting or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Canadian Loan Parties hereunder and/or under
any of the other Loan Documents or to secure any guarantee of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the ABL Collateral Agent pursuant to
subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as amended, supplemented,
waived or otherwise modified from time to time.

“Canadian Subsidiary”: each Subsidiary of the Parent Borrower that is
incorporated or organized under the laws of Canada or any province or territory
thereof.

“Canadian Subsidiary Guarantor”: each (i) Canadian Subsidiary of the Parent
Borrower, other than the Canadian Borrower and (ii) Subsidiary of the Parent
Borrower that is organized under the laws of the United States of America or any
state thereof or the District of Columbia, all or substantially all of whose
assets consist of securities or Indebtedness of one or more Canadian
Subsidiaries, intellectual property relating to such Canadian Subsidiaries and
other assets relating to an ownership interest in any such securities,
Indebtedness, intellectual property

 

13



--------------------------------------------------------------------------------

or Subsidiaries, in each case which executes and delivers the Canadian Guarantee
and Collateral Agreement or any joinders or supplements thereto, in each case,
unless and until such time as the respective Canadian Subsidiary Guarantor
ceases to constitute a Canadian Subsidiary of the Parent Borrower or is released
from all of its obligations under the Canadian Guarantee and Collateral
Agreement in accordance with the terms and provisions hereof and thereof.

“capital expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Subsidiaries during such
period (exclusive of expenditures made for Investments not prohibited hereby or
for acquisitions permitted by subsection 8.5) which, in accordance with GAAP,
are or should be included in “capital expenditures.”

“Capital Stock”: with respect to any Person, any and all shares of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Dominion Period”: (a) the period commencing on the date that Specified
Availability is less than the 10% Trigger for five consecutive Business Days and
continuing until the date that Specified Availability has been at least equal to
the 10% Trigger for 20 consecutive calendar days or (b) upon the occurrence of a
Specified Default, the period during which such Specified Default shall be
continuing.

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union (other than securities issued by Portugal, Italy,
Ireland, Greece, Spain or securities issued by any other member state of the
European Union that is not rated at least “A” by S&P or at least “A-1” by
Moody’s) or any agency or instrumentality of any thereof, (c) time deposits,
certificates of deposit or bankers’ acceptances of (i) any lender under the ABL
Facility or any affiliate thereof, (ii) SunTrust Bank, Wells Fargo National
Association, Bank of America, N.A., or any of their respective branches or
affiliates or (iii) any commercial bank having capital and surplus in excess of
$500,000,000 (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least “A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency), (d) money
market instruments, commercial paper or other short-term obligations rated at
least “A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency),
(e) investments in money market funds

 

14



--------------------------------------------------------------------------------

subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the SEC under the Investment Company Act of 1940, as amended, (f) Canadian
Dollars and (g) investments similar to any of the foregoing denominated in
Canadian Dollars or any other foreign currencies approved by the Parent
Borrower.

“Change in Law”: as defined in subsection 4.11(a).

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of (A) so long as the Parent Borrower is a Subsidiary of any Parent, shares of
Voting Stock having less than 35.0% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Parent Borrower is not a Subsidiary of any Parent, shares
of Voting Stock having less than 35.0% of the total voting power of all
outstanding shares of the Parent Borrower and (y) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than
one or more Permitted Holders, shall be the “beneficial owner” of (A) so long as
the Parent Borrower is a Subsidiary of any Parent, shares of Voting Stock having
more than 40.0% of the total voting power of the Voting Stock of such Parent
(other than a Parent that is a Subsidiary of another Parent) and (B) if the
Parent Borrower is not a Subsidiary of any Parent, shares of Voting Stock having
more than 40.0% of the total voting power of the Voting Stock of the Parent
Borrower; (ii) Holding shall cease to own, directly or indirectly, 100.0% of the
Capital Stock of the Parent Borrower (or any successor to the Parent Borrower
permitted pursuant to subsection 8.3); and (iii) the Continuing Directors shall
cease to constitute a majority of the members of the Board of Directors of the
Parent Borrower. Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

“Closing Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: the institutions set forth on the cover page hereto
as co-documentation agents; provided that no entity shall become a
Co-Documentation Agent prior to it or one of its affiliates becoming a Lender.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Access Agreement”: a Collateral Access Agreement, substantially in
the form of Exhibit P or such other form as is reasonably acceptable to the ABL
Collateral Agent.

“Commercial Letter of Credit”: as defined in subsection 3.1(a).

“Commitment”: as to any Lender, its U.S. Facility Commitment and its Canadian
Facility Commitment (in each case including any Incremental Revolving Commitment
in respect thereof) and its New Revolving Commitment to the extent included in
this Agreement. The original amount of the aggregate Commitments of the Lenders
is the Dollar Equivalent of $1,400,000,000.

 

15



--------------------------------------------------------------------------------

“Commitment Fee Percentage”: during the period from the Closing Date until the
initial Adjustment Date, 0.375% per annum; from and after the initial Adjustment
Date and on each subsequent Adjustment Date, the “Commitment Fee Rate” will be
as set forth in the below pricing grid based on Average Daily Used Percentage
for the previous fiscal quarter. “Average Daily Used Percentage” for purposes of
this definition shall mean, for any period, the percentage derived by dividing
(a) the sum of (x) the average daily principal balance of all Loans (other than
the principal balance of any Swing Line Loans) during such period plus (y) the
average daily undrawn amount of all outstanding Letters of Credit by (b) the
average daily amount of the total Commitments during such period.

 

Level

   Average Daily Used Percentage   Commitment Fee Rate  

I

   Less than 50%     0.375 % 

II

   Greater than or equal to 50%     0.25 % 

“Commitment Parties”: Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Bank, N.A., SunTrust Bank, SunTrust Robinson
Humphrey, Inc., Regions Bank, HSBC Bank USA, National Association, HSBC Bank
Canada and RBS Citizens Business Capital (a division of RBS Asset Finance, Inc.,
a subsidiary of RBS Citizens, N.A.).

“Commitment Percentage”: as to any Lender, its Tranche A Canadian Facility
Commitment Percentage, Tranche A-1 Canadian Facility Commitment Percentage,
Tranche A U.S. Facility Commitment Percentage and/or Tranche A-1 U.S. Facility
Commitment Percentage, as the context may require.

“Commitment Period”: the period from and including the Closing Date to but not
including the Maturity Date, or such earlier date as the Commitments shall
terminate as provided herein.

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

“Compliance Period”: means any period beginning on the date that Specified
Availability is less than the 10% Trigger and continuing until the date that
Specified Availability has been at least equal to the 10% Trigger for 20
consecutive calendar days.

 

16



--------------------------------------------------------------------------------

“Concentration Account”: any concentration account maintained by any Loan Party
into which the funds in any DDA are transferred on a periodic basis as provided
for in subsection 4.16(b) or 4.16(c).

“Concentration Account Agreement”: as defined in subsection 4.16(b).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower Representative on request); provided that the designation
by any Lender of a Conduit Lender shall not relieve the designating Lender of
any of its obligations under this Agreement, including its obligation to fund a
Loan if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including subsection 4.10, 4.11, 4.12 or
11.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Commitment, (c) be designated if such designation would otherwise increase
the costs of the ABL Facility to any Borrower or (d) if relating to any Canadian
Facility Lender, not be a Canadian Qualified Lender.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the Test Period then in
effect, to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation),

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no

 

17



--------------------------------------------------------------------------------

longer outstanding on such date of determination (each, a “Discharge”) or if the
transaction giving rise to the need to calculate the Consolidated Coverage Ratio
involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless such Indebtedness has been
permanently repaid), Consolidated EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving effect on a pro forma basis to such
Discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such Discharge had occurred on the first day of such period,

(3) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder (any such disposition, a “Sale”), the Consolidated EBITDA for
such period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to (A) the Consolidated Interest
Expense attributable to any Indebtedness of the Parent Borrower or any
Restricted Subsidiary repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged with respect to the Parent Borrower and its
continuing Restricted Subsidiaries in connection with such Sale for such period
(including but not limited to through the assumption of such Indebtedness by
another Person) plus (B) if the Capital Stock of any Restricted Subsidiary is
sold, the Consolidated Interest Expense for such period attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Parent Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale,

(4) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, amalgamation, consolidation or otherwise) shall have made
an Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

18



--------------------------------------------------------------------------------

(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have Discharged any Indebtedness or made any Sale or Purchase
that would have required an adjustment pursuant to clause (2), (3) or (4) above
if made by the Parent Borrower or a Restricted Subsidiary since the beginning of
such period, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the chief financial officer or another
Responsible Officer of the Parent Borrower; provided that such net cost savings
or synergies are reasonably identifiable and factually supportable. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Parent
Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Parent Borrower or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Parent Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Consolidated EBITDA”: for any period, the Consolidated Net Income of the Parent
Borrower and its Restricted Subsidiaries for such period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income, without
duplication of any other amount under this definition of Consolidated EBITDA,

(i) provision for all taxes (whether or not paid, estimated or accrued) based on
income, profits or capital (including penalties and interest, if any),

(ii) Consolidated Interest Expense, all items excluded from the definition of
Consolidated Interest Expense pursuant to clause (iii) thereof (other than
Special Purpose Financing Expense), any Special Purpose Financing Fees and (for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio) any
Special Purpose Financing Expense,

 

19



--------------------------------------------------------------------------------

(iii) depreciation, amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs) and
all other non-cash charges or non-cash losses, including last-in, first-out
inventory method changes,

(iv) any expenses or charges related to any Equity Offering, Investment or
Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including any non-consummated sale of Capital Stock to the extent
the proceeds thereof were intended to be contributed to the equity capital of
the Parent Borrower or any of its Restricted Subsidiaries),

(v) the amount of loss attributable to non-controlling interests, and

(vi) any management, monitoring, consulting and advisory fees and related
expenses paid to any Investor or any of their respective Affiliates plus

(b) without duplication of any other amount under this definition of
Consolidated EBITDA, the amount of net cost savings projected by the Parent
Borrower in good faith to be realized as a result of actions taken or to be
taken (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings are reasonably identifiable and factually supportable, (y) such net cost
savings are reasonably expected to be realized within 18 months of the date of
the calculation of Consolidated EBITDA as evidenced in a certificate of a
Responsible Officer dated the date of such calculation and (z) the aggregate
amount of cost savings added pursuant to this clause (b) during any consecutive
four-quarter period beginning no earlier than the first anniversary of the
Closing Date, shall not exceed 20% of Consolidated EBITDA for such period
(calculated excluding such net cost savings) (which adjustments may be
incremental to (but not duplicative of) pro forma adjustments made pursuant to
the proviso to the definition of “Consolidated Coverage Ratio” or “Consolidated
Secured Leverage Ratio”),

plus (c) to the extent deducted in calculating such Consolidated Net Income,
without duplication of any other amount under this definition of Consolidated
EBITDA:

(i) the amount of loss on any Financing Disposition, and

(ii) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Parent
Borrower or an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Stock) and excluded from the calculation set forth in subsection
8.5(a)(3),

plus (d) solely with respect to determining compliance with subsection 8.9
hereof, any Specified Equity Contribution.

 

20



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”: for any Test Period, the ratio of
(a) (i) Consolidated EBITDA for such period minus (ii) the unfinanced portion of
all capital expenditures (excluding (x) any capital expenditure made in an
amount equal to all or part of the proceeds, applied within twelve months of
receipt thereof, of (i) any casualty insurance, condemnation or eminent domain
or (ii) any sale of assets (other than Inventory or Accounts), (y) for the first
two years after the Closing Date, capital expenditures in an aggregate amount
not to exceed $25,000,000 related to the Transactions and the integration of the
xpedx and Unisource businesses and (z) leasehold improvements made by the Parent
Borrower or any of its Restricted Subsidiaries on premises leased by such Person
but only to the extent reimbursed by the landlord under such leasehold within 45
days of the incurrence by such Person of such expenditure; provided that capital
expenditures financed with Revolving Credit Loans, Incremental ABL Term Loans or
Swing Line Loans shall not be excluded from the calculation of Consolidated
Fixed Charge Coverage Ratio) of the Parent Borrower and its Restricted
Subsidiaries during such period, to (b) the sum, without duplication, of
(i) Debt Service Charges payable in cash by the Parent Borrower and its
Restricted Subsidiaries during such period plus (ii) federal, state and foreign
income taxes paid in cash by the Parent Borrower and its Restricted Subsidiaries
(net of refunds received) for the period of four full fiscal quarters ending on
such date plus (iii) Restricted Payments made in cash paid by the Parent
Borrower and its Restricted Subsidiaries during the relevant period pursuant to
subsection 8.5(b)(v), (vii)(A), (xii), (xiii), (xiv) or (xv); provided that

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made any Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period and Debt Service Charges for
such period shall be reduced by an amount equal to (A) the Debt Service Charges
attributable to any Indebtedness of the Parent Borrower or any Restricted
Subsidiary repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged with respect to the Parent Borrower and its continuing
Restricted Subsidiaries in connection with such Sale for such period (including
but not limited to through the assumption of such Indebtedness by another
Person) plus (B) if the Capital Stock of any Restricted Subsidiary is sold, the
Debt Service Charges for such period attributable to the Indebtedness of such
Restricted Subsidiary to the extent the Parent Borrower and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
Sale,

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, amalgamation, consolidation or otherwise) shall have made
a Purchase, Consolidated EBITDA and Debt Service Charges for such period shall
be calculated after giving pro forma effect thereto (including the Incurrence of
any related Indebtedness) as if such Purchase occurred on the first day of such
period, and

 

21



--------------------------------------------------------------------------------

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have made any Sale or Purchase that would have required an
adjustment pursuant to clause (1) or (2) above if made by the Parent Borrower or
a Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
and Debt Service Charges for such period shall be calculated after giving pro
forma effect thereto as if such Sale or Purchase occurred on the first day of
such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Debt Service Charges associated with any
Indebtedness Incurred or repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the chief financial officer or another
Responsible Officer of the Parent Borrower; provided that such net cost savings
or synergies are reasonably identifiable and factually supportable. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Parent
Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Parent Borrower or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Parent Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Interest Expense”: for any period,

(i) the total interest expense of the Parent Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Parent Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (a) interest expense
attributable to Capitalized Lease Obligations, (b) amortization of debt
discount, (c) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Parent Borrower or any Restricted Subsidiary, but only to
the extent that such interest is actually paid by the Parent Borrower or any
Restricted Subsidiary, (d) non-cash interest expense, (e) the interest portion
of any deferred payment obligation and (f) commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing, plus

 

22



--------------------------------------------------------------------------------

(ii) Preferred Stock dividends paid in cash in respect of Disqualified Stock of
the Borrower held by Persons other than the Parent Borrower or a Restricted
Subsidiary, minus

(iii) to the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, Special Purpose
Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, and any “additional
interest” in respect of registration rights arrangements for any securities,

in each case under clauses (i) through (iii) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Parent Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Net Income”: for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income

(i) any net income (loss) of any Person that is not the Parent Borrower or a
Restricted Subsidiary, except that the Parent Borrower’s equity in the net
income of any such Person for such period shall be included in such Consolidated
Net Income up to the aggregate amount actually distributed by such Person during
such period to the Parent Borrower or a Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in clause (ii) below),

(ii) solely for purposes of determining the amount available for Restricted
Payments under subsection 8.5(a)(3)(A), any net income (loss) of any Restricted
Subsidiary that is not a Borrower or a Subsidiary Guarantor if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of similar distributions by such Restricted Subsidiary,
directly or indirectly, to the Parent Borrower by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to any of the Loan
Documents or any applicable Intercreditor Agreement and (z) restrictions in
effect on the Closing Date with respect to a Restricted Subsidiary and other
restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Lenders than such restrictions in
effect on the Closing Date), except that the Parent Borrower’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that could have been made by such Restricted Subsidiary
during such period to the Parent

 

23



--------------------------------------------------------------------------------

Borrower or another Restricted Subsidiary (subject, in the case of a dividend
that could have been made to another Restricted Subsidiary, to the limitation
contained in this clause),

(iii) (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Parent Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by a Responsible Officer of the Parent Borrower) or
(y) any gain or loss realized upon the disposal, abandonment or discontinuation
of operations of the Parent Borrower or any Restricted Subsidiary, and any
income (loss) or expense from disposed, abandoned or discontinued operations,

(iv) any item classified or disclosed as an extraordinary, unusual or
nonrecurring gain, loss or charge (including fees, expenses and charges
associated with the Transactions or any acquisition, merger, amalgamation or
consolidation after the Closing Date),

(v) restructuring and integration and other similar costs, expenses and charges
including, without limitation, any severance costs, costs associated with office
openings or closings and consolidation, relocation or integration costs and
other business optimization and restructuring charges and expenses,

(vi) the cumulative effect of a change in accounting principles and the
implementation thereof,

(vii) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(viii) any unrealized gains or losses in respect of Currency Agreements,

(ix) any unrealized foreign currency transaction gains or losses in respect of
obligations of any Person denominated in a currency other than the functional
currency of such Person,

(x) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards,

(xi) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation or transaction gains or losses in respect of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,

(xii) any non-cash charge, expense or other impact attributable to application
of the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments),

 

24



--------------------------------------------------------------------------------

(xiii) any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

(xiv) any fees and expenses (or amortization thereof), and any charges or costs,
in connection with any acquisition, Investment, asset disposition, issuance of
Capital Stock, issuance, repayment or refinancing of Indebtedness, or amendment
or modification of any agreement or instrument relating to any Indebtedness (in
each case, whether or not completed, and including any such transaction
consummated prior to the Closing Date),

(xv) any expenses related to accruals and reserves established or adjusted
within 18 months after the Closing Date that are established as a result of the
Transactions, and any changes as a result of the adoption, modification or
implementation of accounting policies and estimates, and

(xvi) to the extent covered by insurance and actually reimbursed (or the Parent
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption.

Notwithstanding the foregoing, for the purpose of subsection 8.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries and any income consisting of
return of capital, repayment or other proceeds from dispositions or repayments
of Investments consisting of Restricted Payments, in each case to the extent
such income would be included in Consolidated Net Income and such related
dividends, repayments, transfers, return of capital or other proceeds are
applied by the Parent Borrower to increase the amount of Restricted Payments
permitted under such covenant pursuant to subsection 8.5(a)(3)(C).

“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Parent Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby) and
consists of Loans or Indebtedness secured by a Lien minus (ii) the amount of
Unrestricted Cash held by the Parent Borrower and its Restricted Subsidiaries as
of the most recent date with respect to which a balance sheet is available.

 

25



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the Test Period then in effect;
provided that

(1) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary shall have made a Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period,

(2) if since the beginning of such period the Parent Borrower or any Restricted
Subsidiary (by merger, amalgamation, consolidation or otherwise) shall have made
a Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period, and

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Parent Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Parent Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the chief
financial officer or an authorized officer of the Parent Borrower; provided that
such net cost savings or synergies are reasonably identifiable, factually
supportable and reasonably expected to be realized within 18 months of the date
of such pro forma calculation.

“Consolidated Total Assets”: as of any date of determination, the total assets
reflected on the consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Parent Borrower for which such a balance sheet is available, determined
on a Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

26



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Parent Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts underfunded letters of
credit (other than letters of credit in respect of trade payables)), Capitalized
Lease Obligations and debt obligations evidenced by bonds, debentures, notes or
similar instruments, Disqualified Stock and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations),
minus (ii) the amount of Unrestricted Cash held by the Parent Borrower and its
Restricted Subsidiaries, in each case as of the most recent date for which a
balance sheet is available.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”: the directors of the Board of Directors of the Parent
Borrower on the Closing Date, and each other director if, in each case, such
other director’s nomination for election to the Board of Directors of the Parent
Borrower is recommended by at least a majority of the then Continuing Directors
or the election of such other director is approved by one or more Permitted
Holders.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Agreement”: as defined in the recitals hereto.

“Credit Card Agreements”: all agreements now or hereafter entered into by any
Loan Party for the benefit of a Loan Party, in each case with any Credit Card
Issuer or any Credit Card Processor, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

27



--------------------------------------------------------------------------------

“Credit Card Issuer”: any of the credit card issuers listed on Schedule 1.1C,
and any other credit card issuer identified in writing by the Parent Borrower
to, and reasonably acceptable to, the Administrative Agent.

“Credit Card Notification”: collectively, the notices to Credit Card Issuers or
Credit Card Processors who are parties to Credit Card Agreements, which Credit
Card Notifications shall require the ACH or wire transfer no less frequently
than each Business Day (and whether or not there are then any outstanding
Obligations) of all payments due from Credit Card Processors to (i) a DDA or
(ii) a Concentration Account.

“Credit Card Processor”: any of the credit card processors or clearinghouses
listed on Schedule 1.1C, and any other credit card processor or clearinghouse
identified in writing by the Parent Borrower to, and reasonably acceptable to,
the Administrative Agent.

“Credit Card Receivables”: collectively, (a) all present and future rights of
the Loan Parties to payment from any Credit Card Issuer, Credit Card Processor
or other third party arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit card
and (b) all present and future rights of the Loan Parties to payment from any
Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise, in each case above
calculated net of prevailing interchange charges.

“Cure Amount”: as defined in Section 9.

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Customs Broker Agreement”: an agreement, in form and substance reasonably
satisfactory to the Administrative Agent among a Loan Party, a customs broker,
freight forwarder or other carrier (which is not an Affiliate of a Loan Party),
and the ABL Collateral Agent, in which the customs broker, freight forwarder or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of, or other shipping documents relating to, the subject
Inventory or other property for the benefit of the ABL Collateral Agent, and
agrees, upon notice from the ABL Collateral Agent (which notice shall be
delivered only upon the occurrence and during the continuance of an Event of
Default), to hold and dispose of the subject Inventory and other property solely
as directed by the ABL Collateral Agent.

“DDAs”: any checking or other demand deposit account, which checking or other
demand deposit account is maintained by the Loan Parties in which cash proceeds
of ABL Priority Collateral are located or are expected to be located (and for
the avoidance of doubt excluding (i) any account if such account is, or all of
the funds and other assets owned by a Loan Party held in such account are,
excluded from the Collateral pursuant to any Security Document, including
Excluded Assets or (ii) any account that is an Excluded Account).

 

28



--------------------------------------------------------------------------------

“Debt Service Charges”: for any period, the sum of (a) Consolidated Interest
Expense plus (b) scheduled principal payments required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments unless such payments are funded with the proceeds of Revolving Credit
Loans, Incremental ABL Term Loans or Swing Line Loans) on account of
Indebtedness of the Parent Borrower and its Subsidiaries (excluding any payments
on Indebtedness required to be made on the final maturity date thereof to the
extent such payments are made with the proceeds of refinancing Indebtedness
(other than Revolving Credit Loans and Incremental ABL Term Loans) permitted
hereunder) during such period plus (c) scheduled mandatory payments on account
of Disqualified Stock of the Parent Borrower and its consolidated Restricted
Subsidiaries (whether in the nature of dividends, redemption, repurchase or
otherwise) required to be made during such period, in each case determined on a
Consolidated basis in accordance with GAAP.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

“Default Notice”: as defined in subsection 9(e).

“Defaulting Lender”: any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Lender Default.

“Designated Preferred Stock”: Preferred Stock of the Parent Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Parent
Borrower or the applicable Parent, as the case may be, on the date of issuance
thereof.

“Designation Date”: as defined in subsection 2.7(f).

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio.”

“Disinterested Director”: as defined in subsection 8.6.

“Disqualified Lender”: (i) any competitor of the Parent Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Parent Borrower and its Restricted Subsidiaries designated in writing by the
Parent Borrower to the Administrative Agent prior to January 28, 2014, (ii) any
bank, financial institution or other institutional lender or investor designated
in writing by the Parent Borrower to the Administrative Agent prior to
January 28, 2014 and reasonably acceptable to the Commitment Parties, (iii) in
the case of each of clauses (i) and (ii), any of their affiliates that are
designated in writing to the Administrative Agent prior to January 28, 2014, and
(iv) any Loan Party or any of their Affiliates.

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or following the occurrence of a disposition of property or other

 

29



--------------------------------------------------------------------------------

assets) (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or following the
occurrence of a disposition of property or other assets), in whole or in part,
in each case on or prior to the Maturity Date; provided that Capital Stock
issued to any employee benefit plan, or by any such plan to any employees of the
Borrower or any Subsidiary, shall not constitute Disqualified Stock solely
because it may be required to be repurchased or otherwise acquired or retired in
order to satisfy applicable statutory or regulatory obligations.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount in Dollars, and (b) with respect to any amount denominated
in any other currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time in accordance with the Spot Rate of
Exchange.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower other
than a Foreign Subsidiary.

“Dormant Subsidiary”: any Subsidiary of the Parent Borrower that carries on no
operations, had revenues of less than $4,000,000 during the most recently
completed period of four consecutive fiscal quarters of the Parent Borrower and
has total assets of less than $4,000,000 as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20,000,000 in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20,000,000 in the aggregate.

“Eligible Accounts”: those Accounts created and owned by any of the Loan Parties
in the ordinary course of its business, arising out of its sale, lease or rental
of goods or rendition of services, that comply in all material respects with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:

(a) Accounts with respect to invoices (i) that are more than 60 days past due or
(ii) that the Account Debtor has failed to pay within 120 days past the original
invoice date;

(b) Accounts owed by an Account Debtor where 50.0% or more of the Dollar
Equivalent of the total amount of all Accounts owed by that Account Debtor are
deemed ineligible under clause (a) above;

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party (other than, for the avoidance of doubt, International Paper,
Georgia-Pacific, a portfolio company of any of the Investors, or any of their
respective Affiliates) unless such Accounts were created pursuant to arms-length
transactions on customary

 

30



--------------------------------------------------------------------------------

commercial terms and the Account Debtor is not the Parent or any of its
Subsidiaries or (ii) an employee of any Loan Party or any Affiliate of such Loan
Party (other than a portfolio company of any of the Investors or their
respective Affiliates);

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
cash-on-delivery or any other terms by reason of which the payment by the
Account Debtor may be conditional (other than, for the avoidance of doubt, a
bill and hold, rental or lease basis); provided that Accounts with bill and hold
terms included as Eligible Accounts hereunder shall not exceed the Dollar
Equivalent of $40,000,000;

(e) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office (or domicile, for the purposes of the Civil Code of Québec) in
the United States or Canada, or (C) is organized under the laws of the United
States or Canada or any state, province, territory or subdivision thereof
(including U.S.- and Canadian-organized Subsidiaries of Persons located outside
the United States or Canada), (ii) (A) the Account is supported by an
irrevocable letter of credit satisfactory to the Administrative Agent in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent at a bank located in the United States or
Canada, or (B) the Account is covered by credit insurance in form, substance,
and amount, and by an insurer, satisfactory to the Administrative Agent in its
Permitted Discretion, or (iii) the Account is otherwise reasonably satisfactory
to the Administrative Agent;

(f) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States and Canada, or of any
state, province, territory, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (i) such Accounts are supported by an
irrevocable letter of credit satisfactory to the Administrative Agent in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to the Administrative Agent and is directly
drawable by the Administrative Agent at a bank located in the United States or
Canada, (ii) such Accounts are covered by credit insurance in form, substance,
and amount, and by an insurer, satisfactory to the Administrative Agent in its
Permitted Discretion, or (iii) such Accounts are otherwise reasonably
satisfactory to the Administrative Agent;

(g) Accounts in an aggregate amount in excess of the Dollar Equivalent of
(x) $10,000,000 (or such greater amount as the Administrative Agent shall agree
in its Permitted Discretion) at any one time with respect to Accounts referred
to under clause (i) below and (y) $50,000,000 at any one time with respect to
Accounts referred to under clauses (i) and (ii) below, with respect to which the
Account Debtor is (i) the federal government of Canada or any department, agency
or instrumentality of Canada or (ii) the federal government of the United States
or any department, agency or instrumentality of the United States; provided,
however, that the following Accounts shall not be ineligible

 

31



--------------------------------------------------------------------------------

by virtue of this clause (g) or subject to the cap set forth in this clause (g):
Accounts with respect to which the applicable Borrower or Subsidiary Guarantor
has complied, to the reasonable satisfaction of the Administrative Agent, in the
case of clause (i) with the Financial Administration Act (Canada), and, in the
case of clause (ii), the Assignment of Claims Act of 1940 (31 USC Section 3727);

(h) (i) Accounts with respect to which the Account Debtor is a creditor of any
Borrower or Subsidiary Guarantor, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of such Accounts to the extent
of such claim, right of setoff, or dispute, (ii) Accounts which are subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) Accounts that comprise only service charges or
finance charges;

(i) Accounts with respect to an Account Debtor whose total obligations owing to
the Loan Parties exceed 15.0% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by the
Administrative Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit;

(j) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a Loan
Party has received notice of an imminent proceeding related to such Account
Debtor being or alleged to be insolvent or which proceeding is reasonably likely
to result in a material impairment of the financial condition of such Account
Debtor unless (i) such Account is supported by a letter of credit satisfactory
to the Administrative Agent in its Permitted Discretion (as to form, substance
and issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent or
(ii) such Account Debtor has received debtor-in-possession financing sufficient
as determined by the Administrative Agent or the ABL Collateral Agent in its
Permitted Discretion to finance its ongoing business activities;

(k) Accounts that are not subject to a valid and perfected first priority Lien
(subject only to Permitted Prior Liens and, without duplication, Liens for
Canadian Priority Payables that are unregistered and that secure amounts that
are not yet due and payable) in favor of the ABL Collateral Agent pursuant to a
Security Document (as and to the extent provided therein (it being agreed that
in no event shall any Excluded Assets be deemed to be Eligible Accounts
hereunder));

(l) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor (other than Accounts with
bill and hold terms permitted to be eligible pursuant to clause (d) above), or
(ii) the services giving rise to such Account have not been performed and billed
to the Account Debtor;

(m) Accounts of an Obligor that is located in a state requiring the filing of a
notice of business activities report or similar report in order to permit a
Borrower to seek

 

32



--------------------------------------------------------------------------------

judicial enforcement in such state of payment of such Account, unless such
Borrower has qualified to do business in such state or has filed a notice of
business activities report or equivalent report for the then-current year or if
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;

(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services (it being
understood that this clause (n) shall not apply to payments under rental or
lease agreements);

(o) Credit Card Receivables;

(p) Accounts in an aggregate amount in excess of the Dollar Equivalent of
$10,000,000 (or such greater amount as the Administrative Agent shall agree in
its Permitted Discretion) that are not payable in Dollars, and in the case of
Eligible Canadian Accounts, Accounts that are not payable in Dollars or Canadian
Dollars;

(q) Accounts with respect to which such Account (or any other Account due from
such Account Debtor, whether owing to such Loan Party), in whole or in part, a
check, promissory note, draft, trade acceptance or other instrument for the
payment of money has been received, presented for payment and returned
uncollected more than once for any reason;

(r) Accounts, the collection of which the Administrative Agent in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition, upon not less than 10 Business Days’ prior notice thereof to the
Borrower Representative; or

(s) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Accounts as reflected on the Borrowing Base Certificate based on either (i) an
event, condition or other circumstance arising after the Closing Date, or
(ii) an event, condition or other circumstance existing on the Closing Date to
the extent the Administrative Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Accounts in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Loan Party may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion.

 

33



--------------------------------------------------------------------------------

“Eligible Canadian Accounts”: the Eligible Accounts owned by the Canadian
Borrower and the Canadian Subsidiary Guarantors.

“Eligible Canadian Credit Card Receivables”: the Eligible Credit Card
Receivables owned by the Canadian Borrower and the Canadian Subsidiary
Guarantors.

“Eligible Canadian In-Transit Inventory”: the Eligible In-Transit Inventory
owned by the Canadian Borrower and the Canadian Subsidiary Guarantors.

“Eligible Canadian Inventory”: the Eligible Inventory owned by the Canadian
Borrower and the Canadian Subsidiary Guarantors.

“Eligible Canadian Letter of Credit Inventory”: the Eligible Letter of Credit
Inventory owned by the Canadian Borrower and the Canadian Subsidiary Guarantors.

“Eligible Credit Card Receivables”: all Credit Card Receivables of the Loan
Parties which satisfy the criteria set forth below:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Loan Party in the ordinary
course of the business of such Loan Party;

(b) such Credit Card Receivables are not past due for more than five Business
Days past the date such Credit Card Receivables were created;

(c) such Credit Card Receivables are not unpaid more than five Business Days
after they are created;

(d) the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivable has not failed to remit any monthly payment in respect of
such Credit Card Receivable;

(e) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute against
such Credit Card Receivables (other than customary set-offs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Person from time to time), but the portion of the
Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Person to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks shall be
deemed Eligible Credit Card Receivables;

(f) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not set off against amounts otherwise payable by such
Credit Card Issuer or Credit Card Processor to such Person for the purpose of
establishing a reserve or collateral for obligations of such Person to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time) but the portion of the Credit Card Receivables
owing by such Credit Card Issuer or Credit Card Processor in excess of the
set-off amounts shall be deemed Eligible Credit Card Receivables;

 

34



--------------------------------------------------------------------------------

(g) such Credit Card Receivables (x) are owned by a Loan Party and such Loan
Party has a good, valid and marketable title to such Credit Card Receivables and
(y) are subject to a valid and perfected first priority Lien (subject only to
Permitted Prior Liens and, without duplication, Liens for Canadian Priority
Payables that are unregistered and that secure amounts that are not yet due and
payable, and subsections 8.2(d) and 8.2(i)) in favor of the ABL Collateral Agent
pursuant to a Security Document;

(h) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables is not subject to an event of the type described in subsection
9(f);

(i) no event of default has occurred under the Credit Card Agreement of such
Loan Party with the Credit Card Issuer or Credit Card Processor who has issued
the credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Loan Party;

(j) the customer using the credit card or debit card giving rise to such Credit
Card Receivable shall not have returned the merchandise purchased giving rise to
such Credit Card Receivable;

(k) to the extent required by subsection 4.16(b), the Credit Card Receivables
are subject to Credit Card Notifications;

(l) the Credit Card Processor is organized and has its principal offices or
assets within the United States or Canada or is otherwise acceptable to the
Administrative Agent in its Permitted Discretion;

(m) such Credit Card Receivables are not evidenced by chattel paper or an
instrument of any kind, and have not been reduced to judgment;

(n) except as otherwise approved by the Administrative Agent, Credit Card
Receivables due from Credit Card Processors as to which and solely to the extent
the Credit Card Processor has not exercised a right to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Processor; and

(o) the portion of such Credit Card Receivables that does not include a billing
for interest, fees or late charges.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Credit Card Receivables as reflected on the Borrowing Base Certificate based on
either (i) an event, condition or other circumstance arising after the Closing
Date or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Administrative Agent had no knowledge thereof on or prior
to the

 

35



--------------------------------------------------------------------------------

Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Credit Card
Receivables in any material respect as determined by the Administrative Agent in
the exercise of its Permitted Discretion. Any such change in criteria shall have
a reasonable relationship to the event, condition or other circumstance that is
the basis for such change. Upon delivery of the notice of such change pursuant
to the foregoing sentence, the Administrative Agent shall be available to
discuss the proposed change, and the applicable Loan Party may take such action
as may be required so that the event, condition or circumstance that is the
basis for such change no longer exists, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.

“Eligible In-Transit Inventory”: as of any date of determination, without
duplication of other Eligible Inventory or Eligible Letter of Credit Inventory,
Inventory of the Loan Parties which meets the following criteria:

(a) such Inventory has been shipped from any foreign location to a United States
location (with respect to Eligible U.S. In-Transit Inventory for receipt by a
U.S. Loan Party) or to a Canadian location (with respect to Eligible Canadian
In-Transit Inventory for receipt by a Canadian Loan Party) within 60 days of the
date of determination and has not yet been received by a Loan Party;

(b) the purchase order for such Inventory is in the name of a Loan Party and
title has passed to such Loan Party;

(c) such Inventory is subject to a negotiable document of title, in form
reasonably satisfactory to the Administrative Agent, which shall, except as
otherwise agreed by the Administrative Agent in its Permitted Discretion, have
been endorsed to the Administrative Agent or an agent acting on its behalf;

(d) with respect to (x) In-Transit Inventory owned by the U.S. Loan Parties with
a Net Orderly Liquidation Value or Value as applicable for purposes of
calculating the relevant Borrowing Base in excess of $30,000,000 in the
aggregate and (y) In-Transit Inventory owned by the Canadian Borrower and the
Canadian Subsidiary Guarantors with a Net Orderly Liquidation Value or Value as
applicable for purposes of calculating the relevant Borrowing Base in excess of
the Dollar Equivalent of $15,000,000 in the aggregate, in each case (i) each
relevant freight carrier, freight forwarder, customs broker, shipping company or
other Person in possession of such Inventory and/or the documents relating to
such Inventory, in each case, as reasonably requested by the Administrative
Agent shall have entered into a Customs Broker Agreement and (ii) as reasonably
requested by the Administrative Agent, the documents relating to such Inventory
shall be in the possession of the Administrative Agent or an agent (or
sub-agent) (which is not an Affiliate of a Loan Party) acting on its behalf;

(e) such Inventory is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including marine cargo insurance;

 

36



--------------------------------------------------------------------------------

(f) such Inventory is subject, to the reasonable satisfaction of the
Administrative Agent to a valid and perfected first priority Lien (subject only
to Permitted Prior Liens and, without duplication, Liens for Canadian Priority
Payables that are unregistered and that secure amounts that are not yet due and
payable) in favor of the ABL Collateral Agent pursuant to the relevant Security
Document (as and to the extent provided therein); and

(g) such Inventory is not excluded from the definition of “Eligible Inventory”
(except solely pursuant to clause (l) or (m) thereof or, to the extent they
would exclude In-Transit Inventory otherwise eligible under clause (d) hereof
for reasons relating to creation, perfection or priority of Liens, clause (c) or
clause (i) thereof).

Eligible In-Transit Inventory shall not include Inventory accounted for as “in
transit” by the applicable Loan Party by virtue of such Inventory’s being in
transit between the Loan Parties’ locations or in storage trailers at Loan
Parties’ locations; rather, such Inventory shall be treated as “Eligible
Inventory” if it satisfies the conditions therefor.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
In-Transit Inventory as reflected on the Borrowing Base Certificate based on
either (i) an event, condition or other circumstance arising after the Closing
Date or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Administrative Agent had no knowledge thereof on or prior
to the Closing Date, in either case under clause (i) or (ii), which adversely
affects, or would reasonably be expected to adversely affect, Eligible
In-Transit Inventory in any material respect as determined by the Administrative
Agent in the exercise of its Permitted Discretion. Any such change in criteria
shall have a reasonable relationship to the event, condition or other
circumstance that is the basis for such change. Upon delivery of the notice of
such change pursuant to the foregoing sentence, the Administrative Agent shall
be available to discuss the proposed change, and the applicable Loan Party may
take such action as may be required so that the event, condition or circumstance
that is the basis for such change no longer exists, in a manner and to the
extent reasonably satisfactory to the Administrative Agent in the exercise of
its Permitted Discretion.

“Eligible Inventory”: all Inventory of the Loan Parties, except for any
Inventory:

(a) that is obsolete, damaged, work-in-progress, unfit for sale or does not meet
all standards imposed by any Governmental Authority, having regulatory authority
over such goods, regarding their use or sale;

(b) that is not of a type held for sale by any of the Loan Parties in the
ordinary course of business as is being conducted by each such party;

(c) that is not subject to a valid and perfected first priority Lien (subject
only to Permitted Prior Liens and, without duplication, Liens for Canadian
Priority Payables that are unregistered and that secure amounts that are not yet
due and payable) in favor of the ABL Collateral Agent pursuant to a Security
Document (as and to the extent provided therein (it being agreed that in no
event shall any Excluded Assets be deemed to be Eligible Inventory hereunder));

 

37



--------------------------------------------------------------------------------

(d) that is not owned by any of the Loan Parties (including, without limitation,
any Inventory consigned to such Loan Party that is included in the books and
records of such Loan Party as Inventory of such Loan Party);

(e) that is placed on consignment (including with customers, but excluding
arrangements described under clause (f) below); provided that consigned
Inventory shall not be excluded by virtue of this clause (e) if (i) such Loan
Party has a perfected purchase money security interest in such Inventory and
such security interest is assigned to the Administrative Agent and (ii) such
Inventory is segregated at the consignee’s location; provided, further, that
(x) the conditions set forth in clause (i) of this clause (e) shall not be
required to be satisfied with respect to consigned Inventory (A) not in excess
of the Dollar Equivalent of $3,000,000 at any one location and (B) not in excess
of $35,000,000 in the aggregate for all locations described in the immediately
preceding clause (A) and (y) the conditions set forth in clause (i) of this
clause (e) shall be waived for the first 120 days following the Closing Date (or
such longer period as may be agreed by the Administrative Agent in its
reasonable discretion); provided that Inventory included as Eligible Inventory
pursuant to this clause (e) shall not exceed the Dollar Equivalent of
$100,000,000 at any one time;

(f) that is held at a processor, converter or printer; provided that Inventory
held at a processor, converter or printer shall not be excluded by virtue of
this clause (f) if (i) such Inventory is segregated at such processor, converter
or printer and (ii) such processor, converter or printer has executed and
delivered to the Administrative Agent a Collateral Access Agreement; provided,
further, that (x) the condition set forth in clause (ii) of this clause
(f) shall not be required to be satisfied with respect to Inventory held at a
processor, converter or printer not in excess of the Dollar Equivalent of
$1,500,000 at any one location and (y) the condition set forth in clause (ii) of
this clause (f) shall be waived for the first 120 days following the Closing
Date (or such longer period as may be agreed by the Administrative Agent in its
reasonable discretion); provided, further, that Inventory deemed to be Eligible
Inventory pursuant to this clause (f) shall not exceed the Dollar Equivalent of
$50,000,000 at any one time;

(g) that consists of work-in-progress, raw materials, display items, samples,
prototypes or packing or shipping materials, packaging, manufacturing supplies,
chemicals not held for resale, or replacement or spare parts not considered for
sale in the ordinary course of business;

(h) that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the ordinary course of
business;

(i) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

 

38



--------------------------------------------------------------------------------

(j) that is covered by negotiable document of title, unless such document has
been delivered to the Administrative Agent;

(k) that is bill and hold Inventory;

(l) that is located outside the United States of America (with respect to the
Eligible U.S. Inventory) or Canada (with respect to the Eligible Canadian
Inventory);

(m) that is In-Transit Inventory or Letter of Credit Inventory;

(n) that is located in a public warehouse or in possession of a bailee or in a
facility leased by a Loan Party, provided that no Inventory shall be excluded by
virtue of this clause (n) (i) if (x) the warehouseman, or the bailee or the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
in form and substance reasonably satisfactory to the Administrative Agent or
(y) an Availability Reserve for rents or storage charges (in an amount for any
location not to exceed at any time 3 months’ rent or storage charges plus any
then unpaid rent or storage charges owing with respect to such location or such
lower amount as the Administrative Agent deems appropriate in its reasonable
commercial judgment exercised in good faith) has been established for Inventory
at that location, or (ii) if the Administrative Agent has requested neither a
collateral access agreement nor a rent reserve for Inventory at that location;
provided, further, that the condition set forth in clause (i) of this clause
(n) shall be waived for the first 120 days following the Closing Date (or such
longer period as may be agreed by the Administrative Agent in its reasonable
discretion);

(o) that contains or bears any other Intellectual Property rights licensed to a
Loan Party by any Person pursuant to a royalty-bearing license, if the
Administrative Agent is not satisfied that it may sell or otherwise dispose of
such Inventory in accordance with the terms of the applicable Security Agreement
and this Agreement without infringing the rights of the licensor of such
Intellectual Property rights or violating any contract with such licensor (and
without payment of any royalties other than any royalties due with respect to
the sale or disposition of such Inventory pursuant to the existing license
agreement), and, as to which such Loan Party has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested;

(p) that is not reflected in the details of a current perpetual inventory report
or a detailed inventory listing;

(q) that is a mill return; or

(r) that consists of Materials of Environmental Concern that can be transported
or sold only with licenses that are not readily available.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Borrower Representative, change the criteria for Eligible
Inventory as reflected on the Borrowing Base Certificate based on either (i) an
event, condition or other circumstance arising

 

39



--------------------------------------------------------------------------------

after the Closing Date or (ii) an event, condition or other circumstance
existing on the Closing Date to the extent the Administrative Agent had no
knowledge thereof on or prior to the Closing Date, in either case under clause
(i) or (ii), which adversely affects, or would reasonably be expected to
adversely affect, Eligible Inventory in any material respect as determined by
the Administrative Agent in the exercise of its Permitted Discretion. Any such
change in criteria shall have a reasonable relationship to the event, condition
or other circumstance that is the basis for such change. Upon delivery of the
notice of such change pursuant to the foregoing sentence, the Administrative
Agent shall be available to discuss the proposed change, and the applicable Loan
Party may take such action as may be required so that the event, condition or
circumstance that is the basis for such change no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion.

“Eligible Letter of Credit Inventory”: Letter of Credit Inventory owned or to be
owned by a Loan Party and which is (a) when applicable, fully insured and
subject to a valid and perfected first priority Lien (subject only to Permitted
Prior Liens and, without duplication, Liens for Canadian Priority Payables that
are unregistered and that secure amounts that are not yet due and payable) in
favor of the ABL Collateral Agent pursuant to a Security Document (as and to the
extent provided therein), (b) subject to a Letter of Credit with an expiry date
that is not more than 60 days from the date of the most recently delivered
Borrowing Base Certificate and (c) Inventory that, when received, would
otherwise satisfy all of the requirements of Eligible Inventory hereunder. For
the avoidance of doubt, Eligible Letter of Credit Inventory is without
duplication of Eligible In-Transit Inventory.

“Eligible U.S. Accounts”: the Eligible Accounts owned by the U.S. Borrowers and
the U.S. Subsidiary Guarantors.

“Eligible U.S. Credit Card Receivables”: the Eligible Credit Card Receivables
owned by the U.S. Borrowers and the U.S. Subsidiary Guarantors.

“Eligible U.S. In-Transit Inventory”: the Eligible In-Transit Inventory owned by
the U.S. Borrowers and the U.S. Subsidiary Guarantors.

“Eligible U.S. Inventory”: the Eligible Inventory owned by the U.S. Borrowers
and the U.S. Subsidiary Guarantors.

“Eligible U.S. Letter of Credit Inventory”: the Eligible Letter of Credit
Inventory owned by the U.S. Borrowers and the U.S. Subsidiary Guarantors.

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S., Canadian or foreign federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council,

 

40



--------------------------------------------------------------------------------

regulations, statutes, ordinances, codes, decrees and such requirements of any
Governmental Authority properly promulgated and having the force and effect of
law or other Requirements of Law (including common law) regulating, relating to
or imposing liability or standards of conduct concerning protection of human
health (as it relates to exposure to Materials of Environmental Concern) or the
environment, including those relating to the Release or threatened Release of
Materials of Environmental Concern, as have been, or now or at any relevant time
hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Offering”: a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock) or (y) the proceeds of
which are contributed to the equity capital of the Parent Borrower or any of its
Restricted Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: the per annum rate of interest (rounded up, if
necessary, to the nearest 1/8th of 1.0%) determined by the Administrative Agent
at or about 11:00 a.m. (London time) two Business Days prior to an Interest
Period, for a term equivalent to such period, equal to the London Interbank
Offered Rate, or comparable or successor rate approved by Agent, as published on
the applicable Reuters screen page (or other commercially available source
designated by the Administrative Agent from time to time); provided that any
such comparable or successor rate shall be applied by the Administrative Agent,
if administratively feasible, in a manner consistent with market practice.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1.0%):

 

 

Eurocurrency Base Rate

    1.00 – Eurocurrency Reserve Requirements  

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding $1,000,000,000 against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

41



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Availability”: at the date of determination thereof by the
Administrative Agent, (x) the Maximum Borrowing Amount minus (y) the Aggregate
Credit Extensions.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Accounts”: (a) deposit accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
provincial, territorial, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Parent Borrower to be paid to the
Internal Revenue Service or state or local government agencies or the Canada
Revenue Agency or provincial, territorial or local government agencies within
the following two months with respect to employees of any of the Loan Parties
and (ii) amounts required to be paid over to a Plan pursuant to Department of
Labor Regulation Section 2510.3-102 on behalf of or for the benefit of employees
of one or more Loan Parties, (b) deposit accounts constituting (and the balance
of which consists solely of funds set aside to be used in connection with) taxes
accounts and payroll accounts and (c) petty cash accounts established (or
otherwise maintained) by the Parent Borrower and its Subsidiaries that do not
have cash balances at any time exceeding $1,000,000 in the aggregate for all
such petty cash accounts.

“Excluded Assets”: as defined in the U.S. Guarantee and Collateral Agreement and
the Canadian Guarantee and Collateral Agreement.

“Excluded Subsidiary”: any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary other than any Canadian or U.S. Subsidiary of a Canadian
Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary, (e) Dormant
Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic Subsidiary or
Canadian Subsidiary that, at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect), is prohibited by any applicable Contractual Obligation or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
hereunder or if guaranteeing, or granting Liens to secure the Obligations
hereunder would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (h) joint venture or Subsidiary that is not a Wholly-Owned
Subsidiary, (i) Subsidiary formed solely for the purpose of (x) becoming a
Parent, or (y) merging with the Parent Borrower or the OpCo Borrower in
connection with another Subsidiary becoming a Parent, in each case to the extent
such entity becomes a Parent or is merged with the Parent Borrower or the OpCo
Borrower or any Parent within 60 days of the formation thereof, or otherwise
creating or forming a Parent or (j) Domestic Subsidiary or Canadian Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower Representative), the cost or
other consequences (including any adverse tax consequences) of providing a
Guarantee of the Obligations hereunder shall be excessive in view of the
benefits to be obtained by the Lenders therefrom; provided that any Subsidiary
that fails to meet the requirement in clause (d) as of the last day of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Parent Borrower are available shall continue to be deemed an

 

42



--------------------------------------------------------------------------------

Excluded Subsidiary hereunder until the date that is 60 days following the date
on which such financial statements were required to be delivered pursuant to
subsection 7.1 with respect to such period.

“Excluded Taxes”: any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Lender, or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent, Issuing Lender or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which such Agent, Issuing Lender, or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof, (c) Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and any Agent, Issuing
Lender, or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from such Agent, Issuing Lender, or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document and (d) Taxes
imposed under FATCA.

“Existing Commitment”: as defined in subsection 2.7(a).

“Existing Letters of Credit”: Letters of Credit issued prior to, and outstanding
on, the Closing Date and disclosed on Schedule 1.1E.

“Existing Loans”: as defined in subsection 2.7(a).

“Existing Tranche”: as defined in subsection 2.7(a).

“Extended Commitments”: as defined in subsection 2.7(a).

“Extended Loans”: as defined in subsection 2.7(a).

“Extending Lender”: as defined in subsection 2.7(b).

“Extension Amendment”: as defined in subsection 2.7(c).

“Extension Date”: as defined in subsection 2.7(d).

“Extension Election”: as defined in subsection 2.7(b).

“Extension of Credit”: as to any Lender, the making of, or, in the case of
subsection 2.4(d)(ii), participation in, a Loan by such Lender or the issuance
of, or participation in, a Letter of Credit by such Lender.

“Extension Request”: as defined in subsection 2.7(a).

“Facility”: each of the ABL Facility (including the Commitments and the
Extensions of Credit made hereunder) and any other committed facility hereunder.

 

43



--------------------------------------------------------------------------------

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by a Responsible
Officer of the Parent Borrower, whose determination will be conclusive.

“FATCA”: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”: (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the
Administrative Agent on the applicable day on such transactions, as determined
by the Administrative Agent.

“FILO Tranche”: as defined in subsection 2.6(d)(ii).

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets that are not ABL
Priority Collateral (i) by the Parent Borrower or any Subsidiary thereof to or
in favor of any Special Purpose Entity, or by any Special Purpose Subsidiary, in
each case in connection with the Incurrence by a Special Purpose Entity of
Indebtedness, or obligations to make payments to the obligor on Indebtedness,
which may be secured by a Lien in respect of such property or assets or (ii) by
the Parent Borrower or any Subsidiary thereof to or in favor of any Special
Purpose Entity that is not a Special Purpose Subsidiary.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“First Draw”: the initial draw under this facility all or part of which will be
used to finance the Special Payment.

“Flood Program”: shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone”: shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign DDAs”: any DDAs that are (i) maintained by a U.S. Loan Party in a
currency other than Dollars or (ii) maintained by a Canadian Loan Party in a
currency other than Dollars or Canadian Dollars.

 

44



--------------------------------------------------------------------------------

“Foreign Pension Plan”: a registered pension plan, other than a Canadian Pension
Plan, which is subject to applicable pension legislation other than ERISA or the
Code, which a Subsidiary of the Parent Borrower sponsors or maintains, or to
which it makes or is obligated to make contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America or Canada,
by the Parent Borrower or any of its Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: (i) any Restricted Subsidiary of the Parent Borrower that
is not organized under the laws of the United States of America or any state
thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower
all or substantially all of whose assets consist of securities or Indebtedness
of one or more Foreign Subsidiaries (or Subsidiaries thereof), intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and
other assets relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession, and subject to
subsection 1.3 and the following: If at any time the SEC permits or requires
U.S. domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower
may elect by written notice to the Administrative Agent to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect from time to time and (b) for prior periods, GAAP
as defined in the first sentence of this definition. All ratios and computations
based on GAAP contained in this Agreement shall be computed in conformity with
GAAP.

“Georgia-Pacific”: Georgia-Pacific LLC, or any successor in interest thereto.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

45



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower Representative in good faith.

“Guarantors”: the collective reference to Holding, each Canadian Subsidiary
Guarantor (solely with respect to the obligations of the Canadian Borrower
hereunder and under each other Loan Document) and each U.S. Subsidiary
Guarantor, in each case that is from time to time party to the U.S. Guarantee
and Collateral Agreement or the Canadian Guarantee and Collateral Agreement, as
applicable; individually, a “Guarantor.”

“Hedge Termination Value”: in respect of any one or more Qualified Secured Bank
Product Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Qualified Secured Bank Product
Obligations, (a) for any date on or after the date such Qualified Secured Bank
Product Obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) to the extent not yet paid, and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Qualified Secured Bank
Product Obligations, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Qualified
Secured Bank Product Obligations (which may include a Lender or any Affiliate or
branch of a Lender).

 

46



--------------------------------------------------------------------------------

“Hedging Obligations”: with respect to any Loan Party, the Indebtedness and
other obligations of such Loan Party pursuant to any Interest Rate Agreement,
Currency Agreement or Commodities Agreement.

“Holding”: (i) prior to the Parent Merger, SpinCo and (ii) following the Parent
Merger, SpinCo as surviving corporation of the Parent Merger, and in each case
any successor in interest thereto.

“Holding Parent”: as defined in the recitals hereto.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: (i) any Subsidiary of the Parent Borrower existing on
the Closing Date with the consent of the Administrative Agent and (ii) any
Subsidiary of the Parent Borrower organized or acquired after the Closing Date,
in the case of each of (i) and (ii) designated by the Parent Borrower to the
Administrative Agent in writing that had (a) total consolidated revenues of less
than 2.5% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters of the Parent Borrower and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Parent Borrower and its
Subsidiaries as of the last day of such period; provided that (x) for purposes
of subsection 7.9, any Special Purpose Subsidiary shall be deemed to be an
“Immaterial Subsidiary,” and (y) Immaterial Subsidiaries (other than any Special
Purpose Subsidiary) shall not, in the aggregate, (1) have had revenues in excess
of 10% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters or (2) have had total assets in excess of 10% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period. Any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing as of the last day of any such four consecutive
fiscal quarter period shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is 60 days following the delivery of annual or
quarterly financial statements pursuant to subsection 7.1 with respect to the
last quarter of such four consecutive fiscal quarter period.

“Incremental ABL Term Loans”: as defined in subsection 2.6(a).

“Incremental Commitment Amendment”: as defined in subsection 2.6(f)(ii).

“Incremental Facility” and “Incremental Facilities”: as defined in subsection
2.6(a).

“Incremental Facility Increase”: as defined in subsection 2.6(a).

“Incremental Indebtedness”: Indebtedness incurred by any Borrower pursuant to
and in accordance with subsection 2.6.

“Incremental Revolving Commitment Effective Date”: as defined in subsection
2.6(f)(i).

 

47



--------------------------------------------------------------------------------

“Incremental Revolving Commitments”: as defined in subsection 2.6(a).

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have
correlative meanings; provided that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Subsidiary at the time it becomes a Subsidiary. Accrual of
interest, the accretion of accreted value, the payment of interest in the form
of additional Indebtedness and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of
Capital Stock, will not be deemed to be an Incurrence of Indebtedness. Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money,

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed),

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto,

(v) all Capitalized Lease Obligations of such Person,

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Parent Borrower other than a Subsidiary Borrower or a
Subsidiary Guarantor) any Preferred Stock of such Subsidiary, but excluding, in
each case, any accrued dividends (the amount of such obligation to be equal at
any time to the maximum fixed involuntary redemption, repayment or repurchase
price for such Capital Stock, or if less (or if such Capital Stock has no such
fixed price), to the involuntary redemption, repayment or repurchase price
therefor calculated in accordance with the terms thereof as if then redeemed,
repaid or repurchased, and if such price is based upon or measured by the fair
market value of such Capital Stock, such fair market value shall be the Fair
Market Value or the fair market value as determined in good faith by the board
of directors or other governing body of the issuer of such Capital Stock),

 

48



--------------------------------------------------------------------------------

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
Fair Market Value of such asset at such date of determination and (B) the amount
of such Indebtedness of such other Persons,

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person, and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

“Indemnified Liabilities”: as defined in subsection 11.5.

“Indemnitee”: as defined in subsection 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 5.9.

“Intercreditor Agreement”: the Base Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable.

“Interest Payment Date”: (a) as to any ABR Loan, the first day of each January,
April, July and October to occur while such Loan is outstanding, and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan or BA Equivalent
Loan having an Interest Period of three months or less, the last day of such
Interest Period and (c) as to any Eurocurrency Loan or BA Equivalent Loan having
an Interest Period longer than three months, (i) each day that is three months,
or a whole multiple thereof, after the first day of such Interest Period and
(ii) the last day of such Interest Period.

 

49



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurocurrency Loan or BA Equivalent Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan or BA Equivalent Loan and
ending two weeks (in the case of BA Equivalent Loans), one month, two months,
three months or six months, or, if available to all relevant Lenders, one week,
nine months or 12 months, as selected by the Borrower Representative in their
respective notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan or BA Equivalent Loan and
ending two weeks (in the case of BA Equivalent Loans), one month, two months,
three months or six months, or, if available to all relevant Lenders, one week,
nine months or 12 months, as selected by the Borrower Representative by
irrevocable notice to the Administrative Agent, not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower Representative shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan or BA Equivalent Loan
during an Interest Period for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“International Paper”: as defined in the recitals hereto.

“In-Transit Inventory”: Inventory located outside of (with respect to Eligible
U.S. In-Transit Inventory) the United States or (with respect to Eligible
Canadian In-Transit Inventory) Canada or in transit from a location outside of
the United States or Canada, as applicable, to a Loan Party from vendors and
suppliers that has not yet been received into a distribution center or store of
such Person.

 

50



--------------------------------------------------------------------------------

“Inventory”: inventory (as such term is defined in Article 9 of the UCC) or (to
the extent governed thereby) the PPSA as in effect from time to time.

“Investment”: with respect to any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person. For purposes of the definition of
“Unrestricted Subsidiary” and subsection 8.5 only,

(i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation,

(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, and

(iii) for purposes of subsection 8.5(a)(3)(C) the amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary shall be
the Fair Market Value of the Investment in such Unrestricted Subsidiary at the
time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (q) or (u) of the definition of the term
“Permitted Investments” or clause (iv) or (vii) of subsection 8.5(b).

Guarantees shall not be deemed to be Investments. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Parent Borrower’s option) by any dividend, distribution, interest
payment, return of capital, repayment or other amount or value received in
respect of such Investment; provided that, to the extent that the amount of
Restricted Payments outstanding at any time pursuant to subsection 8.5(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to subsection 8.5(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

51



--------------------------------------------------------------------------------

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investors”: (i) Bain Capital Investors and Georgia-Pacific and (ii) any of
their respective legal successors.

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

“Issuing Lender”: any Canadian Facility Issuing Lender or any U.S. Facility
Issuing Lender.

“Joinder Agreement”: a joinder in substantially the form of Exhibit B hereto, to
be executed by each Borrower designated as such after the Closing Date.

“Judgment Conversion Date”: as defined in subsection 11.8(a).

“Judgment Currency”: as defined in subsection 11.8(a).

“L/C Facing Fee”: as defined in subsection 3.3(a).

“L/C Fee”: as defined in subsection 3.3(a).

“L/C Fee Payment Date”: with respect to any Letter of Credit, the first day of
each January, April, July and October to occur after the date of issuance
thereof to and including the first such day to occur on or after the date of
expiry thereof.

“L/C Obligations”: the U.S. Facility L/C Obligations and the Canadian Facility
L/C Obligations, collectively.

“L/C Participants”: the U.S. Facility L/C Participants and the Canadian Facility
L/C Participants.

“Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Bank, N.A., and SunTrust Robinson Humphrey, Inc., as Joint Lead Arrangers
and Joint Bookrunners under this Agreement.

 

52



--------------------------------------------------------------------------------

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
reimbursement obligations, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure, (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, (c) a Lender (including any
Agent in its capacity as Lender) has notified the Parent Borrower or the
Administrative Agent, verbally or in writing, that it does not intend to comply
with its funding obligations hereunder, (d) a Lender (including any Agent in its
capacity as Lender) has failed, within 10 Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations hereunder or (e) an Agent or a Lender has admitted in writing that
it is insolvent or such Agent or Lender becomes subject to a Lender-Related
Distress Event.

“Lender Joinder Agreement”: as defined in subsection 2.6(e)(i).

“Lender-Related Distress Event”: with respect to any Lender or any Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), a
voluntary or involuntary case or proceeding with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, receiver, interim
receiver, trustee, monitor or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

“Lenders”: the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate or branch of any such bank or financial institution
through which such bank or financial institution elects, by written notice to
the Administrative Agent and the Borrower Representative, to make any Loans or
Swing Line Loans available to any Borrower or issue Letters of Credit; provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate or branch,
which shall not be entitled to so vote or consent.

“Letter of Credit Inventory”: Inventory the purchase of which is financed with
Letters of Credit hereunder, (a) which Inventory does not constitute Eligible
Inventory or Eligible In-Transit Inventory and for which no document of title
has been issued and (b) which Inventory, when purchased, would otherwise
constitute Eligible Inventory or Eligible In-Transit Inventory.

 

53



--------------------------------------------------------------------------------

“Letter of Credit Request”: a letter of credit request substantially in the form
of Exhibit F-2 or in such form as the Issuing Lender may specify from time to
time, requesting the Issuing Lender to open a Letter of Credit, and accompanied
by an application and agreement for the issuance or amendment of a Letter of
Credit in such form as the Issuing Lender may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

“Letters of Credit” or “L/Cs”: the U.S. Facility Letters of Credit and the
Canadian Facility Letters of Credit.

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

“Lien”: any mortgage, pledge, security interest, hypothec, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Limited Condition Acquisition”: any acquisition of any assets, business or
Person permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan”: a Revolving Credit Loan, an Agent Advance or a Swing Line Loan, as the
context shall require; collectively, the “Loans.”

“Loan Documents”: collectively, this Agreement, any Notes, the Base
Intercreditor Agreement (if entered into), the U.S. Guarantee and Collateral
Agreement, the Canadian Guarantee and Collateral Agreement, any other Security
Documents and any other document to which a Loan Party is a party which
expressly states that it is to be treated as a “Loan Document” hereunder, each
as amended, supplemented, waived or otherwise modified from time to time.

“Loan Parties”: Holding, the Parent Borrower, any other Borrower hereunder and
each Subsidiary Guarantor that is a party to a Loan Document as a Guarantor or
pledgor under any of the Security Documents; individually, a “Loan Party.” No
Excluded Subsidiary shall be a Loan Party.

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Parent Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $15,000,000 in the aggregate outstanding at any time,
(2) promissory notes of Management Investors acquired in connection with the
issuance of Management Stock to such Management Investors, (3) Management
Guarantees or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 8.1.

 

54



--------------------------------------------------------------------------------

“Management Agreements”: collectively, any agreements primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of Liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management, consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities, (b) any offering of securities or other financing activity or
arrangement of or by any Parent or any of its Subsidiaries or (c) any action or
failure to act of or by any Parent or any of its Subsidiaries (or any of their
respective predecessors); in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Parent Borrower or any Restricted Subsidiary
(1) in respect of travel, entertainment and moving-related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $10,000,000 in the aggregate
outstanding at any time.

“Management Indebtedness”: Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Parent
Borrower or any Parent (including any options, warrants or other rights in
respect thereof) from any Management Investor, which repurchase or other
acquisition of Capital Stock is permitted by subsection 8.5.

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such family members or
relatives shall include only those Persons who are or become Management
Investors in connection with estate planning for or inheritance from other
Management Investors, as determined in good faith by the Parent Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Parent Borrower or any Parent.

“Management Stock”: Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Mandatory Revolving Loan Borrowing”: as defined in subsection 2.4(c).

“Market Capitalization”: for any fiscal year, an amount equal to (i) the total
number of issued and outstanding shares of Capital Stock of Holding or any
Parent on the last day of such fiscal year multiplied by (ii) the arithmetic
mean of the closing prices per share of such Capital Stock for the last 30
trading days of such fiscal year.

“Material Adverse Effect”: any event, circumstance or condition that has had or
would reasonably be expected to have a material and adverse effect on (a) the
business or financial

 

55



--------------------------------------------------------------------------------

condition of the Parent Borrower and the Restricted Subsidiaries, taken as a
whole, (b) the ability of the Borrowers and the Guarantors, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents,
taken as a whole.

“Material Restricted Subsidiary”: any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that in the
aggregate do not constitute Material Subsidiaries.

“Material Subsidiary”: any Subsidiary of the Parent Borrower that is not an
Immaterial Subsidiary.

“Materials of Environmental Concern”: any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: July 1, 2019.

“Maximum Borrowing Amount”: at any time of determination, the lesser of (1) the
Borrowing Base and (2) the aggregate Commitments hereunder, at such time.

“Merger Agreement”: as defined in the recitals hereto.

“Mergers”: the collective reference to the Parent Merger and the Subsidiary
Merger.

“Minimum Extension Condition”: as defined in subsection 2.7(g).

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgaged Properties”: the collective reference to the Real Properties owned in
fee by the Loan Parties described on Schedule 5.8 or required to be mortgaged as
Collateral pursuant to subsection 7.9(a), including all buildings, improvements,
structures and fixtures now or subsequently located thereon and owned by any
such Loan Party.

“Mortgages”: collectively, the mortgages, charges and deeds of trust, if any,
for the Mortgaged Properties, executed and delivered by any Loan Party to the
Administrative Agent and the ABL Collateral Agent, as applicable, substantially
in the form of Exhibit G, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: with respect to any issuance or sale of any securities or
Indebtedness of the Parent Borrower or any Subsidiary by the Parent Borrower or
any Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or payable as a result thereof.

 

56



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Loan Parties’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory expressed as a percentage of the net book value
thereof, such percentage to be as determined from time to time by reference to
the most recent Inventory appraisal completed by a qualified third-party
appraisal company (approved by the Administrative Agent in its Permitted
Discretion) delivered to the Administrative Agent.

“New Revolving Commitments”: as defined in subsection 2.6(a).

“New York Process Agent”: as defined in subsection 11.13(f).

“Non-ABL Priority Collateral”: as defined in the Base Intercreditor Agreement.

“Non-Consenting Lender”: as defined in subsection 11.1(f).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Extended Commitments”: as defined in subsection 2.7(a).

“Non-Extended Loans”: as defined in subsection 2.7(a).

“Non-Extending Lender”: as defined in subsection 2.7(e).

“Non-Loan Party”: each Subsidiary of the Parent Borrower that is not a Loan
Party.

“Notes”: the collective reference to the Revolving Notes and the Swing Line
Note.

“Not Otherwise Applied”: the Available Equity Amount that was not previously
applied pursuant to subsections 8.5(a) and 8.5(b)(iv), clause (c)(y) of the
definition of “Permitted Acquisition” and clause (t) of the definition of
“Permitted Investments”.

“Obligation Currency”: as defined in subsection 11.8(a).

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof; provided that, when used with respect to the
Facility hereunder, “Obligations” shall include Secured Bank Product
Obligations.

 

57



--------------------------------------------------------------------------------

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than to any
Special Purpose Subsidiaries and the Foreign Subsidiaries (other than Canadian
Subsidiaries)) in respect of a purchase of such goods or services.

“OFAC”: as defined in subsection 5.19.

“OpCo Borrower”: as defined in the preamble hereto and shall include any
successor in interest thereto.

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower Representative and the ABL
Collateral Agent (and approved by the Required Lenders).

“Other Representatives”: each of the Lead Arrangers and each other institution
set forth on the cover page hereto as a Joint Bookrunner in its capacity as such
hereunder.

“Overdraft Loan”: as defined in subsection 2.1(i).

“Parent”: any of Holding or any Other Parent and any other Person that is a
Subsidiary of Holding or any Other Parent and of which the Parent Borrower is a
Subsidiary. As used herein, “Other Parent” means a Person of which the Parent
Borrower becomes a Subsidiary after the Closing Date; provided that either
(x) immediately after the Parent Borrower first becomes a Subsidiary of such
Person, more than 50.0% of the Voting Stock of such Person shall be held by one
or more Persons that held more than 50.0% of the Voting Stock of a Parent of the
Parent Borrower immediately prior to the Parent Borrower first becoming such
Subsidiary or (y) such Person shall be deemed not to be an Other Parent for the
purpose of determining whether a Change of Control shall have occurred by reason
of the Parent Borrower first becoming a Subsidiary of such Person.

“Parent Borrower”: initially, xpedx Intermediate, LLC, and, on and after the
consummation of the Subsidiary Merger, Unisource Worldwide, Inc. and in each
case shall include any successor in interest thereto.

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Parent Borrower or
any Restricted Subsidiary, including in respect of any reports filed with
respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by any Parent in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and

 

58



--------------------------------------------------------------------------------

associated rights relate to the business or businesses of the Parent Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with or for the benefit of any such Person
(including the Management Agreements), or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent incurred in the ordinary course of business,
and (v) fees and expenses incurred by any Parent in connection with any offering
of Capital Stock or Indebtedness, (w) which offering is not completed, or
(x) where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Parent Borrower or a Restricted Subsidiary, or
(y) in a prorated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received, contributed or loaned, or (z) otherwise
on an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Parent Borrower or
the relevant Restricted Subsidiary out of the proceeds of such offering promptly
if completed.

“Parent Merger”: the merger of UWWH with and into Spinco, with Spinco being the
surviving corporation.

“Participant”: as defined in subsection 11.6(c).

“Participant Register”: as defined in subsection 11.6(c)(iv).

“Patriot Act”: as defined in subsection 11.18.

“Payment Condition”: at any time of determination, with respect to a Specified
Payment, means that (a) no Specified Default has occurred and is continuing or
would exist as a result of making the subject Specified Payment and (b) either
(x) after giving pro forma effect to the subject Specified Payment (as if such
Specified Payment, if applicable to such calculation, had been made as of the
first day of the period taken into account to determine whether or not a 10%
Liquidity Event has occurred and is continuing), no 10% Liquidity Event has
occurred and is continuing and the Parent Borrower is in compliance with the
covenant set forth in subsection 8.9 for the then applicable Test Period after
giving pro forma effect to such Specified Payment (as if such Specified Payment,
if applicable to such calculation, had been made as of the first day of such
period), whether or not such covenant is otherwise then applicable to the Parent
Borrower under such subsection at such time or (y) after giving pro forma effect
to the subject Specified Payment (as if such Specified Payment, if applicable to
such calculation, had been made as of the first day of the period taken into
account to determine whether or not a 15% Liquidity Event has occurred and is
continuing), no 15% Liquidity Event has occurred and is continuing. For purposes
hereof:

(i) a 10% Liquidity Event shall have occurred if Specified Availability is less
than the 10% Trigger for two consecutive Business Days and shall continue until
Specified Availability exceeds or is equal to the 10% Trigger for 30 consecutive
days; and

(ii) a 15% Liquidity Event shall have occurred if Specified Availability is less
than the 15% Trigger for two consecutive Business Days and shall continue until
Specified Availability exceeds or is equal to the 15% Trigger for 30 consecutive
days.

 

59



--------------------------------------------------------------------------------

“Payment Office”: initially, the office of the Administrative Agent as set forth
in subsection 11.2, or any other office as the Administrative Agent shall
designate from time to time.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Event”: solely with respect to Canadian Pension Plans, (a) the whole or
partial withdrawal of a Loan Party or any of its Subsidiaries from a Canadian
Pension Plan during a plan year; or (b) the filing of a notice of proposal to
terminate in whole or in part a Canadian Pension Plan or the treatment of a
Canadian Pension Plan amendment as a termination or partial termination; or
(c) the issuance of a notice of proposal by any Governmental Authority to
terminate in whole or in part or have an administrator or like body appointed to
administer a Canadian Pension Plan; or (d) any other event or condition which
would reasonably be expected to result in the termination of, winding up or
partial termination or winding up of or the appointment of a trustee to
administer, any Canadian Pension Plan.

“Permitted Acquisition”: any acquisition in a transaction that satisfies each of
the following requirements:

(a) the business of the acquired company shall be substantially similar to, or
ancillary, complementary or related to the Business, or the assets so acquired
shall be used or useful in or otherwise relate to, the Business; provided that
up to 20% of the gross sales revenue of an acquired company may be from lines of
business that are not similar, ancillary, complementary or related to the
Business;

(b) the acquired company and its Subsidiaries will become Guarantors or
Borrowers and pledge their Collateral to the Administrative Agent to the extent
required by subsections 7.9(b) and 7.9(c); and

(c) in the case of an acquisition by a Loan Party of an acquired company that
will not become a Loan Party, the Acquisition Consideration consists solely of
any combination of (x) Capital Stock of any Parent or Holding, and/or
(y) amounts not to exceed the Available Equity Amount Not Otherwise Applied,
and/or (z) additional cash and other property (excluding cash and other property
covered in subclauses (x) and (y) of this clause (c)) and Indebtedness (whether
incurred or assumed); provided, unless the Payment Condition is satisfied at the
time of such Permitted Acquisition (or, at the option of the Borrower
Representative if such Permitted Acquisition is a Limited Condition Acquisition,
as of the date definitive agreements for such Limited Condition Acquisition are
entered into), that the aggregate amount of such cash consideration paid
pursuant to this clause (c)(z) and all other cash consideration paid for
Permitted Acquisitions consummated during any fiscal year in reliance on this
clause (c)(z) is less than or equal to $50,000,000 during any fiscal year,
provided, further, that amounts unused in any fiscal year may be carried forward
and used to make Permitted Acquisitions in succeeding fiscal years.

 

60



--------------------------------------------------------------------------------

“Permitted Cure Securities”: common equity securities of any Parent or other
equity securities of any Parent on terms and conditions reasonably satisfactory
to the Administrative Agent that do not constitute Disqualified Stock.

“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which such Agent reasonably determines: (a) will or reasonably could be
expected to adversely affect in any material respect the value of any Eligible
Inventory, Eligible In-Transit Inventory, Eligible Letter of Credit Inventory,
Eligible Credit Card Receivables or Eligible Accounts, the enforceability or
priority of the applicable Agent’s Liens thereon or the amount which any Agent,
the Lenders or any Issuing Lender would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Inventory, Eligible In-Transit Inventory, Eligible Letter of
Credit Inventory, Eligible Credit Card Receivables or Eligible Accounts; or
(b) is evidence that any collateral report or financial information delivered to
such Agent by any Person on behalf of the applicable Borrower is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
such Agent may consider, without duplication, such factors already included in
or tested by the definition of Eligible Inventory, Eligible In-Transit
Inventory, Eligible Letter of Credit Inventory, Eligible Credit Card Receivables
or Eligible Accounts as well as any of the following: (i) changes after the
Closing Date in any material respect in demand for, pricing of, or product mix
of Inventory; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Inventory,
Eligible In-Transit Inventory, Eligible Letter of Credit Inventory, Eligible
Credit Card Receivables or Eligible Accounts.

“Permitted Holder”: any of the following: (i) any of the Investors or Management
Investors, and any of their respective Affiliates; (ii) any investment fund or
vehicle managed or sponsored by Bain Capital or any Affiliate thereof, and any
Affiliate of or successor to any such investment fund or vehicle; (iii) any
limited or general partners of, or other investors in, any Bain Capital Investor
or any Affiliate thereof, or any such investment fund or vehicle (as to any such
limited partner or other investor, solely to the extent of any Capital Stock of
the Parent Borrower or any Parent actually received by way of dividend or
distribution from any such Investor, Affiliate, or investment fund or vehicle);
(iv) any “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) of which any of the Persons specified in clause (i), (ii) or
(iii) above is a member (provided that (without giving effect to the existence
of such “group” or any other “group”) one or more of such Persons collectively
have beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Parent Borrower or any Parent held by
such “group”), and any other Person that is a member of such “group”, and
(v) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Parent
Borrower.

“Permitted Investments”: (a) Investments in accounts, payment intangibles and
chattel paper (each as defined in the UCC or, if applicable, the PPSA), notes
receivable, extensions of trade credit and similar items arising or acquired in
the ordinary course of business of the Parent Borrower and its Restricted
Subsidiaries;

 

61



--------------------------------------------------------------------------------

(b) Investments in cash, Cash Equivalents, Temporary Cash Investments and
Investment Grade Securities;

(c) Investments in existence on the Closing Date and set forth on Schedule 1.1P;

(d) (i) Investments by any Loan Party in any other Loan Party (other than
Holding) or in any Captive Insurance Subsidiary; provided, however, that if any
such Investment is in the form of intercompany Indebtedness, such Indebtedness
shall not be secured by any Lien and (ii) Investments in Holding in amounts and
for purposes for which dividends are permitted under subsection 8.5;

(e) Investments received in settlement amounts due to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower effected in the ordinary course of
business;

(f) Investments by any Non-Loan Party in any other Non-Loan Party;

(g) Investments by Loan Parties in any Non-Loan Parties; provided, however, that
the aggregate outstanding amount at any time of all intercompany Investments
made pursuant to this clause (g) shall not exceed, at the time of incurrence
thereof and after giving pro forma effect thereto, the greater of $50,000,000
and 33.0% of Consolidated EBITDA for the previous fiscal year;

(h) Investments by any Non-Loan Party in any Loan Party (other than Holding);
provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured by any Lien;

(i) (1) Investments by any Loan Party in any Restricted Subsidiary to the extent
that, substantially concurrent with such Investment, a corresponding cash
Investment or Restricted Payment in the same amount is made from such Restricted
Subsidiary, directly or indirectly, to a Loan Party within 10 Business Days of
the initiation of such transaction, (2) Investments by Loan Parties in
Restricted Subsidiaries so long as such Investments are part of a series of
transactions that result in the proceeds of such intercompany Investments
ultimately being invested in (or distributed to) a Loan Party within 10 Business
Days of the initiation of such transaction, (3) intercompany Investments,
reorganizations and related activities related to tax planning and
reorganization (i) contemplated as of the Closing Date and set forth on Schedule
1.1P or (ii) so long as after giving effect thereto, the security interest of
the Lenders in the Collateral, taken as a whole, is not impaired in any material
respect (it being understood that the contribution of the equity interests of
one or more “first-tier” foreign subsidiaries to a newly created “first-tier”
foreign subsidiary shall be permitted) and (4) Investments by the Parent
Borrower or any of its Subsidiaries in the Parent Borrower or any of its
Subsidiaries constituting intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days, inclusive of any rollover or extensions of terms
(and made in the

 

62



--------------------------------------------------------------------------------

ordinary course of business) in an amount not to exceed the greater of
$20,000,000 and 1.00% of Consolidated Total Assets at any time; provided that
the transactions described in clauses (1) and (2) above shall only be permitted
to the extent that (x) after giving effect thereto, the validity, perfection and
priority of the security interest of the Lenders in the Collateral is not
impaired by or in connection with such transaction and (y) five Business Days
prior to giving effect to such transaction (or such shorter period as the
Administrative Agent shall agree), the Administrative Agent shall have received
a reasonably detailed description of such transaction and drafts of the
documentation relating thereto as the Administrative Agent may reasonably
request;

(j) any Investment constituting, or acquired in connection with, a Permitted
Acquisition, including any Investment in the form of a capital contribution or
intercompany Indebtedness among Holding, the Parent Borrower and their
respective Subsidiaries for the purpose of consummating a Permitted Acquisition,
so long as (a) the Payment Condition is satisfied at the time of such Permitted
Acquisition (or, at the option of the Borrower Representative if such Permitted
Acquisition is a Limited Condition Acquisition, as of the date definitive
agreements for such Limited Condition Acquisition are entered into) or (b) the
aggregate amount of such Investments outstanding pursuant to this clause (j)(b),
taken together with the aggregate outstanding amount of Investments in joint
ventures made pursuant to clause (q) below, Investments made pursuant to clause
(u) below and Guarantee Obligations incurred pursuant to subsection 8.1(c)(xi)
do not exceed the greater of $75,000,000 and 3.00% of Consolidated Total Assets;

(k) Investments made in connection with the Transactions;

(l) loans and advances (and guarantees of loans and advances by third parties)
made to officers, directors or employees of any Parent or Holding, the Parent
Borrower or any of its Restricted Subsidiaries, and Guarantee Obligations of the
Parent Borrower or any of its Restricted Subsidiaries in respect of obligations
of officers, directors or employees of any Parent, Holding, the Parent Borrower
or any of its Restricted Subsidiaries, in each case (i) in the ordinary course
of business, (ii) existing on the Closing Date and described on Schedule 1.1P,
(iii) made for other purposes in an aggregate principal amount not to exceed
$15,000,000 at any time, (iv) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or (v) made to sales representatives in connection
with changes to sales commission procedures; provided, however, that with
respect to any employee of any Parent, no such loans or advances shall be
permitted unless the activities of such employee relate primarily to the Parent
Borrower and its Restricted Subsidiaries;

(m) loans and advances (and guarantees of loans and advances by third parties)
made to Management Investors in connection with the purchase by such Management
Investors of Capital Stock of Holding or any Parent (so long as, in the case of
any purchase of Capital Stock of Holding or any Parent, Holding or such Parent,
as applicable, applies an amount equal to the net cash proceeds of such
purchases to, directly or indirectly, make capital contributions to, or purchase
Capital Stock of, the Parent Borrower or applies such proceeds to pay Holding or
Parent Expenses) of up to

 

63



--------------------------------------------------------------------------------

$15,000,000 outstanding at any one time and promissory notes of Management
Investors acquired in connection with the issuance of Management Stock to such
Management Investors;

(n) (i) Investments of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Agreements, Currency Agreements or Commodities Agreements
permitted hereunder and (ii) any Investment by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Parent Borrower or any of
its Subsidiaries which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its business, as
applicable;

(o) (i) Investments in the nature of pledges or deposits (x) with respect to
leases or utilities provided to third parties in the ordinary course of business
or (y) otherwise described in the definition of “Permitted Prior Liens” or
(ii) Investments in the nature of or resulting from Liens permitted under
subsection 8.2;

(p) Investments representing non-cash consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any asset
disposition, provided that any such non-cash consideration received by the
Parent Borrower or any other Loan Party is pledged to the ABL Collateral Agent
for the benefit of the Secured Parties pursuant to the Security Documents as and
to the extent provided for therein;

(q) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
a Person in connection with a joint venture or similar arrangement; provided
that (i) the aggregate amount of such Investments outstanding pursuant to this
clause (q) do not exceed $75,000,000, when taken together with the aggregate
outstanding amount of Permitted Acquisitions made pursuant to clause (j)(b)
above, Investments made pursuant to clause (u) below and Guarantee Obligations
incurred pursuant to subsection 8.1(c)(xi) at any time and (ii) the Parent
Borrower or such Restricted Subsidiary complies with the provisions of
subsections 7.9(b) and 7.9(c) hereof, if applicable, with respect to such
ownership interest;

(r) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Restricted Subsidiaries that were issued in connection with the
financing of such assets, so long as the Parent Borrower or any such Restricted
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;

(s) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Restricted Subsidiaries; provided that any such

 

64



--------------------------------------------------------------------------------

securities or other property received by the Parent Borrower or any other Loan
Party is pledged to the ABL Collateral Agent for the benefit of the Secured
Parties pursuant to the Security Documents as and to the extent required
thereby;

(t) any Investment to the extent not exceeding the Available Equity Amount Not
Otherwise Applied;

(u) Investments by the Parent Borrower and its Restricted Subsidiaries in an
aggregate amount outstanding at any time, when taken together with the aggregate
outstanding amount of Permitted Acquisitions made pursuant to clause (j)(b)
above, Investments in joint ventures made pursuant to clause (q) above and
Guarantee Obligations incurred pursuant to subsection 8.1(c)(xi), not to exceed
the greater of $75,000,000 and 3.00% of Consolidated Total Assets; and

(v) any Investment to the extent made using Capital Stock of Holding (other than
Disqualified Stock) as consideration.

For purposes of determining compliance with subsection 8.5, (i) in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (v) above, the Parent Borrower, in
its sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause) and (ii) the
amount of any Investment made or outstanding at any time under clauses (g), (j),
(l), (m), (q) and (u) shall be the original cost of such Investment, reduced (at
the Parent Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment.

“Permitted Liens”: as defined in subsection 8.2.

“Permitted Payment”: as defined in subsection 8.5(b).

“Permitted Prior Liens”:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a Material Adverse Effect on the Parent Borrower and its
Restricted Subsidiaries or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Parent Borrower or a Subsidiary thereof, as the case may be,
in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

(c) pledges, deposits or Liens in connection with workers’ compensation,
unemployment insurance and other social security and other similar legislation
or other insurance-related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

 

65



--------------------------------------------------------------------------------

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, which do not in the aggregate materially interfere with the ordinary
conduct of the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole;

(f) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on real property over which the Parent Borrower or any
Restricted Subsidiary has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

(g) Liens arising out of judgments, decrees, orders or awards (other than
judgments, decrees or awards constituting Events of Default under subsection
9(h)) in respect of which the Parent Borrower or any Restricted Subsidiary shall
in good faith be prosecuting an appeal or proceedings for review, which appeal
or proceedings shall not have been finally terminated or if the period within
which such appeal or proceedings may be initiated shall not have expired; and

(h) Liens (i) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (iv) securing or arising by reason
of any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (v) Liens in favor of any Borrower
or any Subsidiary Guarantor, (vi) arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business, (vii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft, cash pooling or similar
obligations incurred in the ordinary course of business, (viii) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business or (ix) arising in connection with repurchase agreements permitted
under subsection 8.1.

 

66



--------------------------------------------------------------------------------

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

“PPSA”: the Personal Property Security Act (Ontario) (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability, validity or
effect of security interests.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prime Rate”: as defined in the definition of “ABR.”

“Purchase”: as defined in the definition of “Consolidated Coverage Ratio.”

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Qualified Secured Bank Product Obligations”: those Secured Bank Product
Obligations that are Hedging Obligations.

“Quebec Security Documents”: collectively, each movable hypothec executed and
delivered to the ABL Collateral Agent, substantially in the form of Exhibit D-2,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Rating Agency”: Moody’s or S&P, or, if Moody’s or S&P or both shall not make a
rating of the Facilities publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by the Parent Borrower
which shall be substituted for Moody’s or S&P or both, as the case may be.

“Real Property”: land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

 

67



--------------------------------------------------------------------------------

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Parent Borrower that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of the Parent Borrower or another
Restricted Subsidiary) including Indebtedness that refinances Refinancing
Indebtedness; provided that

(1) if the Indebtedness being refinanced is Subordinated Obligations, the
Refinancing Indebtedness shall have a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the final
Stated Maturity of the Indebtedness being refinanced (or if shorter, the Loans);

(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness; and

(3) Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Subsidiary Borrower or Subsidiary Guarantor that
refinances Indebtedness of a Borrower or a Subsidiary Guarantor that could not
have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 8.1 or (y) Indebtedness of the Parent Borrower or a Restricted
Subsidiary that refinances Indebtedness of an Unrestricted Subsidiary.

“Refunded Swing Line Loans”: as defined in subsection 2.4(c).

“Refunding Capital Stock”: as defined in subsection 8.5(b)(i).

“Register”: as defined in subsection 11.6(b)(v).

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

68



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligations”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries or any Parent), or being a holding
company of the Parent Borrower, any of its Subsidiaries or any Parent or
receiving dividends from or other distributions in respect of the Capital Stock
of the Parent Borrower, any of its Subsidiaries or any Parent, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
pursuant to the covenant described under subsection 8.5, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Parent Borrower or any Subsidiary thereof, (y) any taxes of a
Parent attributable to any taxable period (or portion thereof) ending on or
prior to the Closing Date, incurred in connection with the Transactions or
attributable to any Parent’s receipt of (or entitlement to) any payment in
connection with the Transactions, including any payment received after the
Closing Date pursuant to any agreement related to the Transactions or (z) any
other federal, state, foreign, provincial or local taxes measured by income for
which any Parent is liable up to an amount not to exceed, with respect to
federal taxes, the amount of any such taxes that the Parent Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Parent Borrower had filed a consolidated return
on behalf of an affiliated group (as defined in Section 1504 of the Code or an
analogous provision of state, foreign, provincial or local law) of which it were
the common parent, or with respect to state, foreign, provincial or local taxes,
the amount of any such taxes that the Parent Borrower and its Subsidiaries would
have been required to pay on a separate company basis, or on a combined basis as
if the Parent Borrower had filed a combined return on behalf of an affiliated
group consisting only of the Parent Borrower and its Subsidiaries (in each case,
reduced by any such taxes paid directly by the Parent Borrower or its
Subsidiaries). Related Taxes include all interest, penalties and additions
relating thereto.

 

69



--------------------------------------------------------------------------------

“Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Materials of Environmental Concern in,
into, onto or through the environment.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Reports”: as defined in subsection 10.16.

“Repurchase Debt”: unsecured Indebtedness issued by the Parent Borrower or any
of its Restricted Subsidiaries to finance all or any part of a repurchase,
redemption, acquisition, cancellation or other retirement for value of its
Capital Stock permitted under subsection 8.5(b)(v).

“Required Lenders”: Non-Defaulting Lenders the Total Credit Percentages of which
aggregate greater than 50.0%.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president—human resources (or substantial equivalent) of such Person
and (e) any other individual designated as a “Responsible Officer” for the
purposes of this Agreement by the Board of Directors or equivalent body of such
Person.

“Restricted Payment”: as defined in subsection 8.5(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
subsection 8.5, any Permitted Payment, any Permitted Investment or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

70



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Retained Amount”: an amount not to exceed $25,000 on deposit in any DDA and,
when aggregated with all other amounts remaining on deposit in all DDAs at any
time, not exceeding $1,000,000.

“Revolving Credit Loan”: each U.S. Facility Revolving Credit Loan and each
Canadian Facility Revolving Credit Loan.

“Revolving Lender”: any Lender having a Commitment hereunder and/or a Revolving
Credit Loan outstanding hereunder.

“Revolving Note”: as defined in subsection 2.1(h).

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in the definition of “Consolidated Coverage Ratio.”

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

“SEC”: the Securities and Exchange Commission.

“Secured Bank Product Obligations”: Bank Product Obligations and Hedging
Obligations owing to a Secured Bank Product Provider and evidenced by one or
more Bank Products Agreements, Interest Rate Agreements, Currency Agreements or
Commodities Agreements that the Borrower Representative on behalf of any Loan
Party, in a written notice to the Administrative Agent, has expressly requested
be treated as Secured Bank Product Obligations and/or a Qualified Secured Bank
Product Obligation for purposes hereof, it being understood that such Bank
Product Obligations or Hedging Obligations shall only constitute Secured Bank
Product Obligations up to the maximum amount (or, in the case of Qualified
Secured Bank Product Obligations, the Hedge Termination Value thereunder)
specified by such provider and the Borrower Representative in writing to the
Administrative Agent, which amount may be established and increased or decreased
by further written notice from such provider to the Administrative Agent from
time to time.

“Secured Bank Product Provider”: (a) Bank of America, N.A. or any of its
Affiliates or branches; and (b) any other Person that is providing a Bank
Product and that, when the written notice set forth below is delivered to the
Administrative Agent, is a Lender or Affiliate or branch of a Lender; provided
that such provider and the Borrower Representative shall deliver a written

 

71



--------------------------------------------------------------------------------

notice to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, by the later of the Closing Date or 10
Business Days (or such later time as the Administrative Agent and the Borrower
Representative may agree in their reasonable discretion) following the later of
the creation of the Bank Product or such Secured Bank Product Provider (or its
Affiliate or branch) becoming a Lender hereunder, (i) describing the Bank
Product and setting forth the maximum amount of the related Secured Bank Product
Obligations (and, if all or any portion of such Secured Bank Product Obligations
are to constitute Qualified Secured Bank Product Obligations, the Hedge
Termination Value of such Qualified Secured Bank Product Obligations) that are
to be secured by the Collateral (which amount may be increased or decreased by
further written notice from such provider from time to time) and the methodology
to be used in calculating such amount(s) (if applicable) and (ii) if such
provider is not a Lender, agreeing to be bound by subsection 10.18.

“Secured Parties”: the reference to the Canadian Secured Parties, the U.S.
Secured Parties, or the collective reference thereto, as applicable.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Canadian Security
Documents and the U.S. Security Documents.

“Set”: the collective reference to Eurocurrency Loans or BA Equivalent Loans, as
applicable, of a single Tranche, the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).

“Settlement Service”: as defined in subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to the Parent Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date: (i) the Fair Value and Present Fair Salable Value of the
assets of the Parent Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities, (ii) the Parent
Borrower and its Subsidiaries taken as a whole do not have Unreasonably Small
Capital and (iii) the Parent Borrower and its Subsidiaries taken as a whole will
be able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature (all capitalized terms used in this definition (other than “Parent
Borrower” and “Subsidiary”, which have the meanings set forth in this Agreement)
shall have the meaning assigned to such terms in the form of solvency
certificate attached hereto as Exhibit K).

“Special Payment”: as defined in the Contribution Agreement.

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code or the PPSA, as applicable, as in effect in any jurisdiction
from time to time), other accounts and/or other receivables and/or

 

72



--------------------------------------------------------------------------------

related assets and/or (ii) acquiring, selling, leasing, financing or refinancing
Real Property acquired after the Closing Date and/or related rights (including
under leases and insurance policies) and/or assets (including managing,
exercising and disposing of any such rights and/or assets).

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables (other than ABL Priority Collateral of the Loan
Parties) and/or Real Property (in the case of Real Property acquired after the
Closing Date) of the Parent Borrower or any Restricted Subsidiary that have been
transferred to a Special Purpose Entity or made subject to a Lien in a Financing
Disposition (including any financing or refinancing in respect of Capital Stock
of a Special Purpose Subsidiary held by another Special Purpose Subsidiary).

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
and (b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes,
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Parent Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition or (iii) any Guarantee in respect of
customary recourse obligations (as determined in good faith by the Parent
Borrower) in connection with any collateralized mortgage backed securitization
or any other Special Purpose Financing or Financing Disposition in respect of
Real Property acquired after the Closing Date, including in respect of
Liabilities in the event of any involuntary case commenced with the collusion of
any Special Purpose Subsidiary or any Affiliate thereof, or any voluntary case
commenced by any Special Purpose Subsidiary, under any applicable Bankruptcy
Law, and (y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Parent Borrower or a Restricted Subsidiary that is not
a Special Purpose Subsidiary.

 

73



--------------------------------------------------------------------------------

“Special Purpose Subsidiary”: (a) (i) a Subsidiary of the Parent Borrower (other
than a U.S. or Canadian Subsidiary) that is engaged solely in (x) the business
of acquiring, selling, collecting, financing or refinancing Receivables,
accounts (as defined in the Uniform Commercial Code or the PPSA, as applicable,
as in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, in each
case other than ABL Priority Collateral of the Loan Parties and (y) any business
or activities incidental or related to such business, and (ii) a Subsidiary of
the Parent Borrower that is engaged solely in (x) the business of (A) acquiring,
selling, leasing, financing or refinancing Real Property acquired after the
Closing Date and/or related rights (including under leases and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets), all proceeds thereof and all rights (contractual and
other), collateral and/or other assets relating thereto, and/or (B) owning or
holding Capital Stock of any Special Purpose Subsidiary and/or engaging in any
financing or refinancing in respect thereof and (y) any business or activities
incidental or related to such business, and (b) in each case, such Subsidiary is
designated in writing to the Administrative Agent as a “Special Purpose
Subsidiary” by the Parent Borrower.

“Specified Availability”: as of any date of determination, without duplication
of amounts calculated thereunder, the sum of the Excess Availability plus
Specified Unrestricted Cash (but excluding therefrom the cash proceeds of any
Specified Equity Contribution) (determined as a the date as of which the
Borrowing Base component of Excess Availability is determined for purposes of
this calculation of Specified Availability) plus Specified Suppressed
Availability as at such date. For purposes of the definition of “Payment
Condition”, the Specified Availability shall be calculated on a pro forma basis
to include the borrowing or repayment of any Loans or issuance or cancellation
of any Letters of Credit in connection with the proposed transaction; provided
that Unrestricted Cash deposited in accounts in Canada shall not constitute
Specified Unrestricted Cash to the extent such Unrestricted Cash is not subject
to a valid and perfected first priority Lien (subject only to Liens that
constitute Permitted Prior Liens under clause (a), (g), (h)(i), (h)(iv), (h)(v),
(h)(vii) or (h)(viii) of the definition thereof and, without duplication, Liens
for Canadian Priority Payables that are unregistered and that secure amounts
that are not yet due and payable) in favor of the ABL Collateral Agent.

“Specified Default”: the occurrence of any Event of Default specified in
subsection 9(a), (solely with respect to an Event of Default arising as result
of the inaccuracy in a material respect of a representation or warranty in a
Borrowing Base Certificate) subsection 9(b), (solely with respect to an Event of
Default arising as a result of the failure of the Parent Borrower to comply with
the terms of subsections 4.16(b) and 4.16(c) or with subsection 7.2(f))
subsection 9(c) or subsection 9(f).

“Specified Equity Contribution”: any cash contribution made to any Parent or the
Parent Borrower in exchange for Permitted Cure Securities, which cash
contribution, if made to such Parent, is contributed to the Parent Borrower;
provided that (a) (i) such cash contribution is made to any Parent or the Parent
Borrower and (ii) to the extent required by the foregoing, the contribution of
any proceeds therefrom to the Parent Borrower occurs, in each case, (x) after
the Closing Date and on or prior to the date that is 10 Business Days after the
later of (1) the first day of the applicable Compliance Period and (2) the date
on which financial statements are required to be delivered for the applicable
fiscal quarter (or year) as of the end of which compliance with subsection 8.9
is desired to be effected through the use of such contribution or

 

74



--------------------------------------------------------------------------------

(y) on the date a Borrowing Base Certificate is delivered in accordance with
subsection 7.2(f), (b) the Parent Borrower identifies such contribution as a
“Specified Equity Contribution”, (c) in each four consecutive fiscal quarter
period, there shall be no more than two Specified Equity Contributions, (d) the
amount of any Specified Equity Contribution included in the calculation of
Consolidated EBITDA hereunder shall be limited to the amount required to effect
or continue compliance with subsection 8.9 hereof, whether or not a Compliance
Period is in effect, and such amount shall be added to Consolidated EBITDA
solely when calculating Consolidated EBITDA for purposes of determining
compliance with subsection 8.9, (e) during the term of the ABL Facility, there
shall be no more than five Specified Equity Contributions, (f) Consolidated
Total Indebtedness shall be decreased for purposes of determining compliance
with subsection 8.9 solely to the extent proceeds of the Specified Equity
Contribution are actually applied to prepay any Indebtedness, and such reduction
in Consolidated Total Indebtedness shall not be given pro forma effect; provided
that actual reduction in interest expense incurred shall be reflected in
determining compliance with the Consolidated Fixed Charge Coverage Ratio in
subsequent fiscal quarters, and (g) except as set forth in clause (f) above, all
proceeds of Specified Equity Contributions shall be disregarded for purposes of
determining the Applicable Margin, satisfaction of the Payment Condition, and
any baskets or ratios with respect to the other covenants contained in the Loan
Documents (including for purposes of determining whether any Specified Payment,
incurrence of Indebtedness, or other action or transaction is permitted
hereunder).

“Specified Existing Commitment”: as defined in subsection 2.7(a).

“Specified Payment”: (i) any incurrence of Indebtedness pursuant to subsection
8.1, (ii) any merger, consolidation or amalgamation permitted pursuant to
subsection 8.3(a), (iii) any termination or reduction of Commitments pursuant to
subsection 2.3(b), (iv) any Restricted Payment pursuant to subsection 8.5 or
(v) any designation of a Restricted Subsidiary as an “Unrestricted Subsidiary”
or the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary.”

“Specified Representations”: the representations set forth in subsections
5.2(a), 5.3(a), 5.3(b), 5.4, 5.5 (only with respect to organizational
documents), 5.11, 5.13, 5.14, and 5.19.

“Specified Suppressed Availability”: as of any date of determination, an amount,
if positive, by which (i) the Borrowing Base exceeds (ii) the Commitments
hereunder; provided that if Excess Availability is less than the lesser of
(1) 5% of the Maximum Borrowing Amount and (2) $50,000,000, such Specified
Suppressed Availability shall be zero.

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to all Unrestricted Cash of the Loan Parties that (in the case of cash) is
deposited in (i) DDAs, (ii) Concentration Accounts, or (iii) other accounts in
the United States or Canada, with respect to which a control agreement is in
place between the applicable Loan Party, the applicable depositary institution
and the Administrative Agent or the ABL Collateral Agent (or over which any such
Agent has “control” whether or not pursuant to a control agreement) or that (in
the case of Cash Equivalents) (a) are in a securities account in respect of
which the applicable Loan Party has entered into a “control agreement” with the
applicable broker or securities intermediary for purposes of perfecting a
security interest in favor of the ABL Collateral Agent and (b) are subject

 

75



--------------------------------------------------------------------------------

to the laws of any state, commonwealth, province or territory of the United
States of America or Canada; provided that Unrestricted Cash deposited in
accounts in Canada shall not constitute Specified Unrestricted Cash to the
extent such Unrestricted Cash is not subject to a valid and perfected first
priority Lien (subject only to Liens that constitute Permitted Prior Liens under
clause (a), (g), (h)(i), (h)(iv), (h)(v), (h)(vii) or (h)(viii) of the
definition thereof and, without duplication, Liens for Canadian Priority
Payables that are unregistered and that secure amounts that are not yet due and
payable) in favor of the ABL Collateral Agent.

“Spinco”: as defined in the recitals hereto.

“Spinco Material Adverse Effect”: as defined in the Merger Agreement, it being
understood that the determination as to whether or not a Spinco Material Adverse
Effect has occurred shall be governed by the law governing the Merger Agreement.

“Spot Rate of Exchange”: means the exchange rate, as determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source designated by the Administrative Agent) as of the
end of the preceding business day in the financial market for the first
currency; or (b) if such report is unavailable for any reason, the spot rate for
the purchase of the first currency with the second currency as in effect during
the preceding business day in the Administrative Agent’s principal foreign
exchange trading office for the first currency.

“Standby Letter of Credit”: as defined in subsection 3.1(a).

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Subordinated Obligations”: any Indebtedness of a Loan Party (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Obligations hereunder and under the Loan
Documents pursuant to a written agreement.

“Subsection 2.7 Additional Amendment”: as defined in subsection 2.7(c).

“Subsidiary”: with regard to any Person, any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Borrower”: any Subsidiary (other than the Canadian Borrower or a
Canadian Subsidiary) that becomes a Borrower pursuant to a Joinder Agreement,
together with their respective successors and assigns.

 

76



--------------------------------------------------------------------------------

“Subsidiary Guarantee”: the guarantee of the obligations of the Borrowers under
the Loan Document provided pursuant to the U.S. Guarantee and Collateral
Agreement or Canadian Guarantee and Collateral Agreement.

“Subsidiary Guarantor”: any U.S. Subsidiary Guarantor or Canadian Subsidiary
Guarantor.

“Subsidiary Merger”: the merger of xpedx Intermediate with and into Unisource
with Unisource being the surviving corporation.

“Successor Company”: as defined in subsection 8.3(a)(i).

“Supermajority Lenders”: Non-Defaulting Lenders the Total Credit Percentages of
which aggregate at least 66 2/3%.

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.4.

“Swing Line Exposure”: the participations purchased from the Swing Line Lender
by each U.S. Facility Lender in outstanding Swing Line Loans in accordance with
subsection 2.4(d).

“Swing Line Lender”: Bank of America, N.A., in its capacity as provider of the
Swing Line Loans.

“Swing Line Loan Participation Certificate”: a certificate substantially in the
form of Exhibit H.

“Swing Line Loans”: as defined in subsection 2.4(a).

“Swing Line Note”: as defined in subsection 2.4(b).

“Syndication Agent”: the institution set forth on the cover page hereto as the
syndication agent; provided that no entity shall become a Syndication Agent
prior to it or one of its affiliates becoming a Lender.

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

“Tax Matters Agreement”: the Tax Matters Agreement, dated as of January 28,
2014, among International Paper, SpinCo and UWWH, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Tax Receivable Agreement”: the Tax Receivable Agreement, dated as of
January 28, 2014, among Holding and UWWH, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

77



--------------------------------------------------------------------------------

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union (other than direct obligations of Portugal, Italy,
Ireland, Greece, Spain or direct obligations of any other member state of the
European Union that are not rated at least “A” by S&P or at least “A-1” by
Moody’s) or any country in whose currency funds are being held pending their
application in the making of an investment or capital expenditure by the Parent
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof or obligations Guaranteed by the United
States of America, Canada or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof,
(y) Bank of America, N.A., or any of its affiliates or branches or (z) a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, Canada, any province or territory thereof, or any foreign
country recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations for underlying securities or instruments of
the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above, (iv) Investments in
commercial paper, maturing not more than 24 months after the date of
acquisition, issued by a Person (other than that of the Parent Borrower or any
of its Subsidiaries), with a rating at the time as of which any Investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (v) Investments
in securities maturing not more than 24 months after the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, any province or territory of Canada, or by any political
subdivision or taxing authority of any thereof, and rated at least “BBB-” by S&P
or “Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Parent Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or

 

78



--------------------------------------------------------------------------------

distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America or Canada, in each case, having
capital and surplus in excess of $250,000,000 (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended, and (ix) similar investments
approved by the Parent Borrower in the ordinary course of business.

“Test Period”: at any date of determination, the most recently completed four
consecutive fiscal quarters of the Parent Borrower ending on or prior to such
date for which financial statements have been (or were required to have been)
delivered pursuant to subsection 7.1(a) or 7.1(b); provided that prior to the
first date financial statements have been delivered pursuant to subsection
7.1(a) or 7.1(b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Company ended March 31, 2014.

“Total Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate Incremental ABL Term Loans and Commitments (or, in the case of the
termination or expiration of the Commitments, the Aggregate Credit Extension)
then constituted by such Lender’s Incremental ABL Term Loans and Commitments
(or, in the case of the termination or expiration of the Commitments, such
Lender’s Canadian Facility Lender Exposure and/or U.S. Facility Lender
Exposure).

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”: with respect to Loans or commitments, whether such Loans or
commitments are (i) Loans or Commitments, (ii) Incremental ABL Term Loans or
Incremental Revolving Commitments or New Revolving Commitments with the same
terms and conditions made on the same day, or (iii) Extended Loans or Extended
Commitments.

“Tranche A Canadian Borrowing Base”: at any time, the sum of (a) 85.0% of the
lesser of (i) Net Orderly Liquidation Value of Eligible Canadian Inventory and
(ii) Value of Eligible Canadian Inventory, in each case at such time, plus
(b) 85.0% of the lesser of (i) Net Orderly Liquidation Value of Eligible
Canadian In-Transit Inventory and (ii) Value of Eligible Canadian In-Transit
Inventory, plus (c) 85.0% of the lesser of (i) Net Orderly Liquidation Value of
Eligible Canadian Letter of Credit Inventory and (ii) Value of Eligible Canadian
Letter of Credit Inventory, in each case at such time, plus (d) 85.0% of
Eligible Canadian Accounts at such time, plus (e) 90.0% of Eligible Canadian
Credit Card Receivables, minus (f) the amount of all applicable Availability
Reserves, in each case at such time.

“Tranche A Canadian Facility Commitment”: as to any Tranche A Canadian Facility
Lender, its obligation to make Loans to, and/or participate in Letters of Credit
issued on behalf of, and/or participate in Agent Advances made to, in each case
the Borrowers in an aggregate amount not to exceed at any one time outstanding
the amount set forth opposite such Lender’s name in Schedule A under the heading
“Tranche A Canadian Facility Commitment” or, in the case of any Lender that is
an Assignee, the amount of the assigning Lender’s Tranche A

 

79



--------------------------------------------------------------------------------

Canadian Facility Commitment assigned to such Assignee pursuant to subsection
11.6(b) (in each case as such amount may be adjusted from time to time as
provided herein); collectively, as to all the Canadian Facility Lenders, the
“Tranche A Canadian Facility Commitments.”

“Tranche A Canadian Facility Commitment Percentage”: of any Tranche A Canadian
Facility Lender at any time shall be that percentage which is equal to a
fraction (expressed as a percentage) the numerator of which is the Tranche A
Canadian Facility Commitment of such Tranche A Canadian Facility Lender at such
time and the denominator of which is the aggregate Tranche A Canadian Facility
Commitment of the Tranche A Canadian Facility Lenders at such time; provided
that for purposes of subsection 4.17, “Tranche A Canadian Facility Commitment
Percentage” shall mean the percentage of the Aggregate Tranche A Canadian
Facility Commitment (disregarding the Tranche A Canadian Facility Commitment of
any Defaulting Lender) represented by such Tranche A Canadian Facility Lender’s
Tranche A Canadian Facility Commitment; provided, further, that if any such
determination is to be made after the termination of the Tranche A Canadian
Facility Commitments, the determination of such percentages shall be made
immediately before giving effect to such termination.

“Tranche A Canadian Facility Lender”: each financial institution or combination
of financial institutions which has a Tranche A Canadian Facility Commitment
(without giving effect to any termination thereof if there are any outstanding
Canadian Facility L/C Obligations) or which has any outstanding Tranche A
Canadian Facility Revolving Credit Loans (or a Tranche A Canadian Facility
Commitment Percentage in any then outstanding Canadian Facility L/C
Obligations); provided that each Tranche A Canadian Facility Lender shall be
both (a) a Canadian Qualified Lender, unless an Event of Default under
subsection 9(a) or 9(f) shall have occurred and be continuing and (b) a Person
with capacity to lend to (i) the Canadian Borrower in Dollars and Canadian
Dollars and (ii) the U.S. Borrowers in Dollars such that all payments from the
U.S. Borrowers to such Person or its applicable lending office for the U.S.
Borrowers shall be made free and clear of U.S. withholding tax.

“Tranche A Canadian Facility Lender Exposure”: of any Tranche A Canadian
Facility Lender at any time shall be an amount equal to its Tranche A Canadian
Facility Commitment Percentage of the Dollar Equivalent of the sum of (a) the
Canadian Facility L/C Obligations then outstanding and (b) the outstanding
Tranche A Canadian Facility Revolving Credit Loans (including Agent Advances, if
any, made as Tranche A Canadian Facility Revolving Credit Loans), in each case
as at such time.

“Tranche A Canadian Facility Revolving Credit Loan”: as defined in subsection
2.1(b).

“Tranche A U.S. Borrowing Base”: the sum of, at any time, (a) 85.0% of the
lesser of (i) Net Orderly Liquidation Value of Eligible U.S. Inventory and
(ii) Value of Eligible U.S. Inventory, in each case at such time, plus (b) 85.0%
of the lesser of (i) Net Orderly Liquidation Value of Eligible U.S. In-Transit
Inventory and (ii) Value of Eligible U.S. In-Transit Inventory, plus (c) 85.0%
of the lesser of (i) Net Orderly Liquidation Value of Eligible U.S. Letter of
Credit Inventory and (ii) Value of Eligible U.S. Letter of Credit Inventory, in
each case at such time, plus (d) 85.0% of Eligible U.S. Accounts at such time,
plus (e) 90.0% of Eligible U.S. Credit Card Receivables, minus (f) the amount of
all applicable Availability Reserves, in each case at such time.

 

80



--------------------------------------------------------------------------------

“Tranche A U.S. Facility Commitment”: as to any Tranche A U.S. Facility Lender,
its obligation to make Loans to, and/or make Swing Line Loans made to, and/or
participate in Letters of Credit issued on behalf of, and/or participate in
Agent Advances made to, in each case the U.S. Borrowers in an aggregate amount
not to exceed at any one time outstanding the amount set forth opposite such
Lender’s name in Schedule A under the heading “Tranche A U.S. Facility
Commitment” or, in the case of any Lender that is an Assignee, the amount of the
assigning Lender’s Tranche A U.S. Facility Commitment assigned to such Assignee
pursuant to subsection 11.6(b) (in each case as such amount may be adjusted from
time to time as provided herein); collectively, as to all the Tranche A U.S.
Facility Lenders, the “Tranche A U.S. Facility Commitments.”

“Tranche A U.S. Facility Commitment Percentage”: of any Tranche A U.S. Facility
Lender at any time shall be that percentage which is equal to a fraction
(expressed as a percentage) the numerator of which is the Tranche A U.S.
Facility Commitment of such Tranche A U.S. Facility Lender at such time and the
denominator of which is the aggregate Tranche A U.S. Facility Commitments of the
Tranche A U.S. Facility Lenders at such time; provided that for purposes of
subsection 4.17, “Tranche A U.S. Facility Commitment Percentage” shall mean the
percentage of the aggregate Tranche A U.S. Facility Commitments (disregarding
the Tranche A U.S. Facility Commitment of any Defaulting Lender) represented by
such Tranche A U.S. Facility Commitment; provided, further, that if any such
determination is to be made after the termination of the Tranche A U.S. Facility
Commitments, the determination of such percentages shall be made immediately
before giving effect to such termination.

“Tranche A U.S. Facility Lender”: each Lender which has a Tranche A U.S.
Facility Commitment (without giving effect to any termination thereof if there
are any outstanding U.S. Facility L/C Obligations or Swing Line Loans) or which
has any outstanding Tranche A U.S. Facility Revolving Credit Loans (or a Tranche
A U.S. Facility Commitment Percentage in any then outstanding U.S. Facility L/C
Obligations).

“Tranche A U.S. Facility Lender Exposure”: of any Tranche A U.S. Facility Lender
at any time shall be an amount equal to its Tranche A U.S. Facility Commitment
Percentage of the sum of (a) the U.S. Facility L/C Obligations then outstanding,
(b) the outstanding Tranche A U.S. Facility Revolving Credit Loans (including
Agent Advances, if any, made as Tranche A U.S. Facility Revolving Credit Loans)
and (c) the outstanding Swing Line Loans, in each case as at such time.

“Tranche A U.S. Facility Revolving Credit Loan”: as provided in subsection
2.1(a).

“Tranche A-1 Canadian Borrowing Base”: the sum of, at any time, (a) 5.0% of the
lesser of (i) Net Orderly Liquidation Value of Eligible Canadian Inventory and
(ii) Value of Eligible Canadian Inventory, in each case at such time, plus
(b) 5.0% of the lesser of (i) Net Orderly Liquidation Value of Eligible Canadian
In-Transit Inventory and (ii) Value of Eligible Canadian In-Transit Inventory,
in each case at such time, plus (c) 5.0% of the lesser of (i) Net Orderly
Liquidation Value of Eligible Canadian Letter of Credit Inventory and (ii) Value
of Eligible Canadian Letter of Credit Inventory, in each case at such time, plus
(d) 5.0% of Eligible Canadian Accounts at such time, plus (e) 5.0% of Eligible
Canadian Credit Card Receivables at such time.

 

81



--------------------------------------------------------------------------------

“Tranche A-1 Canadian Facility Commitment”: as to any Tranche A-1 Canadian
Facility Lender, its obligation to make Loans to the Borrowers in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name in Schedule A under the heading “Tranche A-1 Canadian
Facility Commitment” or, in the case of any Lender that is an Assignee, the
amount of the assigning Lender’s Tranche A-1 Canadian Facility Commitment
assigned to such Assignee pursuant to subsection 11.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Canadian Facility Lenders, the “Tranche A-1 Canadian Facility
Commitments.”

“Tranche A-1 Canadian Facility Commitment Percentage”: of any Tranche A-1
Canadian Facility Lender at any time shall be that percentage which is equal to
a fraction (expressed as a percentage) the numerator of which is the Tranche A-1
Canadian Facility Commitment of such Tranche A-1 Canadian Facility Lender at
such time and the denominator of which is the aggregate Tranche A-1 Canadian
Facility Commitment of the Tranche A-1 Canadian Facility Lenders at such time;
provided that if any such determination is to be made after the termination of
the Tranche A-1 Canadian Facility Commitments, the determination of such
percentages shall be made immediately before giving effect to such termination.

“Tranche A-1 Canadian Facility Lender”: each financial institution or
combination of financial institutions which has a Tranche A-1 Canadian Facility
Commitment or which has any outstanding Tranche A-1 Canadian Facility Revolving
Credit Loans; provided that each Tranche A-1 Canadian Facility Lender shall be
both (a) a Canadian Qualified Lender, unless an Event of Default under
subsection 9(a) or 9(f) shall have occurred and be continuing and (b) a Person
with capacity to lend to (i) the Canadian Borrower in Dollars and Canadian
Dollars and (ii) the U.S. Borrowers in Dollars such that all payments from the
U.S. Borrowers to such Person or its applicable lending office for the U.S.
Borrowers shall be made free and clear of U.S. withholding tax.

“Tranche A-1 Canadian Facility Lender Exposure”: of any Tranche A-1 Canadian
Facility Lender at any time shall be an amount equal to its Tranche A-1 Canadian
Facility Commitment Percentage of the Dollar Equivalent of the outstanding
Tranche A-1 Canadian Facility Revolving Credit Loans, in each case as at such
time.

“Tranche A-1 Canadian Facility Revolving Credit Loan”: as defined in subsection
2.1(b).

“Tranche A-1 U.S. Borrowing Base”: the sum of, at any time, (a) 5.0% of the
lesser of (i) Net Orderly Liquidation Value of Eligible U.S. Inventory and
(ii) Value of Eligible U.S. Inventory, in each case at such time, plus (b) 5.0%
of the lesser of (i) Net Orderly Liquidation Value of Eligible U.S. In-Transit
Inventory and (ii) Value of Eligible U.S. In-Transit Inventory, in each case at
such time, plus (c) 5.0% of the lesser of (i) Net Orderly Liquidation Value of
Eligible U.S. Letter of Credit Inventory and (ii) Value of Eligible U.S. Letter
of Credit Inventory, in each case at such time, plus (d) 5.0% of Eligible U.S.
Accounts at such time, plus (e) 5.0% of Eligible U.S. Credit Card Receivables at
such time.

 

82



--------------------------------------------------------------------------------

“Tranche A-1 U.S. Facility Commitment”: as to any Tranche A-1 U.S. Facility
Lender, its obligation to make Loans to the U.S. Borrowers in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name in Schedule A under the heading “Tranche A-1 U.S. Facility
Commitment” or, in the case of any Lender that is an Assignee, the amount of the
assigning Lender’s Tranche A-1 U.S. Facility Commitment assigned to such
Assignee pursuant to subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all the
Tranche A-1 U.S. Facility Lenders, the “Tranche A-1 U.S. Facility Commitments.”

“Tranche A-1 U.S. Facility Commitment Percentage”: of any Tranche A-1 U.S.
Facility Lender at any time shall be that percentage which is equal to a
fraction (expressed as a percentage) the numerator of which is the Tranche A-1
U.S. Facility Commitment of such Tranche A-1 U.S. Facility Lender at such time
and the denominator of which is the aggregate Tranche A-1 U.S. Facility
Commitments of the Tranche A-1 U.S. Facility Lenders at such time; provided that
if any such determination is to be made after the termination of the Tranche A-1
U.S. Facility Commitments, the determination of such percentages shall be made
immediately before giving effect to such termination.

“Tranche A-1 U.S. Facility Lender”: each Lender which has a Tranche A-1 U.S.
Facility Commitment or which has any outstanding Tranche A-1 U.S. Facility
Revolving Credit Loans.

“Tranche A-1 U.S. Facility Lender Exposure”: of any Tranche A-1 U.S. Facility
Lender at any time shall be an amount equal to its Tranche A-1 U.S. Facility
Commitment Percentage of the outstanding Tranche A-1 U.S. Facility Revolving
Credit Loans, in each case as at such time.

“Tranche A-1 U.S. Facility Revolving Credit Loan”: as provided in subsection
2.1(a).

“Transaction Agreement”: each agreement listed on Schedule 1.1T.

“Transactions”: collectively, the transactions contemplated by the Merger
Agreement, the Contribution Agreement and the other Transaction Agreements,
including (i) the Parent Merger and the Subsidiary Merger, (ii) the making of
the Special Payment (as defined in the Contribution Agreement) to International
Paper, (iii) the entry into this Agreement and the incurrence of Indebtedness
hereunder and (iv) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee”: any Participant or Assignee.

“Treasury Capital Stock”: as defined in subsection 8.5(b)(i).

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plan), determined as of the most recent annual valuation date, over the
value of the assets of such Single Employer Plan allocable to such accrued
benefits.

 

83



--------------------------------------------------------------------------------

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

“Unisource”: as defined in the recitals hereto.

“Unrestricted Cash”: cash, Cash Equivalents and Temporary Cash Investments,
other than (i) as disclosed in the consolidated financial statements of the
Parent Borrower as a line item on the balance sheet as “restricted cash” and
(ii) cash, Cash Equivalents and Temporary Cash Investments of a Captive
Insurance Subsidiary to the extent such cash, Cash Equivalents and Temporary
Cash Investments are not permitted by applicable law or regulation to be
dividended, distributed or otherwise transferred to the Borrower or any
Restricted Subsidiary that is not a Captive Insurance Subsidiary.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Parent Borrower that at the
time of determination is an Unrestricted Subsidiary, as designated by the Parent
Borrower in the manner provided below and (ii) any Subsidiary of an Unrestricted
Subsidiary. The Parent Borrower may designate any Subsidiary of the Parent
Borrower (including any newly acquired or newly formed Subsidiary of the Parent
Borrower) to be an Unrestricted Subsidiary or redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that either (A) the Subsidiary
to be so designated has total assets of the Dollar Equivalent of $1,000 or less
or (B) (x) immediately before and after such designation, no Event of Default
shall have occurred and be continuing and (y) the Payment Condition shall be
satisfied. Any such designation by the Parent Borrower shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a
certificate signed by a Responsible Officer of the Parent Borrower certifying
that such designation complied with the foregoing provisions.

“U.S. Borrowers”: the Parent Borrower and the Subsidiary Borrowers.

“U.S. Core Concentration Account”: as defined in subsection 4.16(d)(i).

“U.S. Facility Commitment”: as to any Lender, its Tranche A U.S. Facility
Commitment and its Tranche A-1 U.S. Facility Commitment. The original amount of
the aggregate U.S. Facility Commitments of the U.S. Facility Lenders is
$1,250,000,000.

“U.S. Facility Issuing Lender”: as the context may require, (i) Bank of America,
N.A., or any Affiliate thereof, in its capacity as issuer of any Letter of
Credit and/or (ii) any other U.S. Facility Lender that may become a U.S.
Facility Issuing Lender under subsection 3.9.

“U.S. Facility L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
Facility Letters of Credit (including in the case of outstanding U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the aggregate
then undrawn and unexpired amount thereof) and (b) the aggregate amount of
drawings under U.S. Facility Letters of Credit which have not then been
reimbursed pursuant to subsection 3.5(a) (including in the case of U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the unreimbursed
aggregate amount of drawings thereunder, to the extent that such amount has not
been converted into Dollars in accordance with subsection 3.5(a)).

 

84



--------------------------------------------------------------------------------

“U.S. Facility L/C Participants”: the Tranche A U.S. Facility Lenders.

“U.S. Facility Lender”: any Tranche A U.S. Facility Lender and/or any Tranche
A-1 U.S. Facility Lender, as applicable.

“U.S. Facility Lender Exposure”: of any U.S. Facility Lender at any time shall
be an amount equal to the sum of its Tranche A U.S. Facility Lender Exposure and
its Tranche A-1 U.S. Facility Lender Exposure.

“U.S. Facility Letters of Credit”: Letters of Credit (including Existing Letters
of Credit) issued by the U.S. Facility Issuing Lender to, or for the account of,
the U.S. Borrowers, pursuant to subsection 3.1.

“U.S. Facility Revolving Credit Loan”: as defined in subsection 2.1(a).

“U.S. Guarantee and Collateral Agreement”: the U.S. Guarantee and Collateral
Agreement delivered to the ABL Collateral Agent as of the date hereof,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“U.S. Loan Party”: each U.S. Borrower and each U.S. Subsidiary Guarantor.

“U.S. Secured Parties”: the “Secured Parties” as defined in the U.S. Guarantee
and Collateral Agreement.

“U.S. Security Documents”: the collective reference to each Mortgage related to
any Mortgaged Property, the U.S. Guarantee and Collateral Agreement and all
other similar security documents hereafter delivered to the ABL Collateral Agent
granting a Lien on any asset or assets of any Person to secure the obligations
and liabilities of the Loan Parties hereunder and/or under any of the other Loan
Documents or to secure any guarantee of any such obligations and liabilities,
including any security documents executed and delivered or caused to be
delivered to the ABL Collateral Agent pursuant to subsection 7.9, in each case,
as amended, supplemented, waived or otherwise modified from time to time.

“U.S. Subsidiary Guarantor”: any Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower that executes and delivers a Subsidiary
Guarantee, in each case, unless and until such time as the respective Subsidiary
Guarantor ceases to constitute a Domestic Subsidiary of the Borrower or is
released from all of its obligations under the Subsidiary Guarantee in
accordance with the terms and provisions thereof.

“U.S. Tax Compliance Certificate”: as defined in subsection 4.11(a).

“UWWH”: as defined in the recitals hereto.

“UWWH Material Adverse Effect”: as defined in the Merger Agreement, it being
understood that the determination as to whether or not a UWWH Material Adverse
Effect has occurred shall be governed by the law governing the Merger Agreement.

 

85



--------------------------------------------------------------------------------

“Value”: with reference to the value of Inventory, value determined on the basis
of the cost of such Inventory, with such cost calculated on a first-in,
first-out basis, determined in accordance with GAAP.

“Voting Stock”: shares of Capital Stock entitled to vote generally in the
election of directors.

“Wholly-Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly, through one or more Wholly-Owned
Subsidiaries, all of the Capital Stock of such Subsidiary, other than directors,
qualifying shares or shares held by nominees.

“xpedx”: xpedx, LLC, and any successor in interest thereto.

“xpedx Business”: the Spinco Business (as defined in the Contribution
Agreement).

“xpedx Intermediate”: xpedx Intermediate, LLC, and any successor in interest
thereto.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes, any other Loan Document
or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” if not expressly followed by such phrase or the
phrase “but not limited to.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) “or” is not exclusive; and
(ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

(f) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or

 

86



--------------------------------------------------------------------------------

tribunal exercising jurisdiction in the Province of Québec, (a) “personal
property” shall be deemed to include “movable property,” (b) “real property”
shall be deemed to include “immovable property,” (c) “tangible property” shall
be deemed to include “corporeal property,” (d) “intangible property” shall be
deemed to include “incorporeal property,” (e) “security interest,” “mortgage”
and “lien” shall be deemed to include a “hypothec,” “prior claim” and a
“resolutory clause,” (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Lien as against
third parties, (h) any “right of offset,” “right of setoff” or similar
expression shall be deemed to include a “right of compensation,” (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary,” (k) “construction liens” shall be
deemed to include “legal hypothecs,” (l) “joint and several” shall be deemed to
include “solidary,” (m) “gross negligence or wilful misconduct” shall be deemed
to be “intentional or gross fault,” (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary,” (o) “easement” shall
be deemed to include “servitude,” (p) “priority” shall be deemed to include
“prior claim,” (q) “survey” shall be deemed to include “certificate of location
and plan,” and (r) “fee simple title” shall be deemed to include “absolute
ownership.”

(g) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default, Specified
Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower Representative, be deemed satisfied, so
long as no Default, Event of Default, Specified Default or specified Event of
Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into. For the avoidance of doubt, if
the Borrower Representative has exercised its option under the first sentence of
this clause (g), and any Default or Event of Default occurs following the date
the definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.

(h) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Coverage Ratio and the Consolidated Secured
Leverage Ratio; or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Total Assets or Consolidated EBITDA);

 

87



--------------------------------------------------------------------------------

in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any Incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower Representative are available,
the Borrower Representative could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
Representative has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA or Consolidated Total Assets of the Borrower
Representative or the Person subject to such Limited Condition Acquisition, at
or prior to the consummation of the relevant transaction or action, such baskets
or ratios will not be deemed to have been exceeded as a result of such
fluctuations.

(i) For purposes of determining any financial ratio or making any financial
calculation for any period that includes a fiscal quarter (or portion thereof)
commencing prior to the Closing Date, the components of such financial ratio or
financial calculation shall be determined on a pro forma basis to give effect to
the Transactions as if the Transactions had occurred at the beginning of such
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four fiscal quarter period.

1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time.

(b) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either a Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
Representative shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into any such
amendment); provided that, until so amended, (i) (A) such ratio, basket,
requirement or other provision shall continue to be computed or interpreted in
accordance with GAAP or the application thereof prior to such change therein and
(B) the Borrower

 

88



--------------------------------------------------------------------------------

Representative shall provide to the Administrative Agent and the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio, basket, requirement or
other provision made before and after giving effect to such change in GAAP or
the application thereof or (ii) the Borrower Representative may elect to fix
GAAP (for purposes of such ratio, basket, requirement or other provision) as of
another later date notified in writing to the Administrative Agent from time to
time.

(c) Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

1.4 Exchange Rates; Currency Equivalents; Borrowing Base.

(a) The Administrative Agent shall determine the Spot Rate of Exchange as of
each applicable date of determination for components of the Borrowing Base or
credit exposure to be used for calculating the Dollar Equivalent of each
component of the Borrowing Base or credit exposure not originally stated in
Dollars. Such Spot Rates of Exchange shall become effective as of such date and
shall be the Spot Rate of Exchange employed in converting any amounts between
the applicable currencies until the next applicable date of determination. Where
the permissibility of a transaction or a representation, warranty or covenant
depends upon compliance with, or is determined by reference to, amounts stated
in Dollars, any amount stated in another currency shall be translated to the
Dollar Equivalent of such amount at the applicable time of determination
hereunder and the permissibility of actions taken under Section 8 shall not be
affected by subsequent fluctuations in exchange rates. Further, if Indebtedness
is incurred to refinance Indebtedness in a transaction otherwise permitted
hereunder and such refinanced Indebtedness is denominated in a currency that is
different from the currency of the Indebtedness being incurred, such refinancing
shall be deemed not to have exceeded the principal amount of the refinanced
Indebtedness so long as the principal amount of such refinancing Indebtedness
incurred does not exceed (i) the outstanding committed or principal amount
(whichever is higher) of such Indebtedness being refinanced determined at the
Spot Rate of Exchange as of the applicable date of determination plus (ii) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing.

(b) At any given time, the Borrowing Base, the Tranche A U.S. Borrowing Base,
the Tranche A-1 U.S. Borrowing Base, the Tranche A Canadian Borrowing Base and
the Tranche A-1 Canadian Borrowing Base shall be determined based on the
Borrowing Base Certificate last delivered.

 

89



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS.

2.1 Commitments.

(a) Subject to the terms and conditions hereof, (A) each Tranche A U.S. Facility
Lender with a Tranche A U.S. Facility Commitment severally agrees to make to the
U.S. Borrowers (on a joint and several basis as between the U.S. Borrowers), at
any time and from time to time during the Commitment Period, a revolving credit
loan or revolving credit loans (each a “Tranche A U.S. Facility Revolving Credit
Loan” and, collectively, the “Tranche A U.S. Facility Revolving Credit Loans”)
in an aggregate principal amount equal to such Tranche A U.S. Facility Lender’s
Tranche A U.S. Facility Commitment and (B) each Tranche A-1 U.S. Facility Lender
with a Tranche A-1 U.S. Facility Commitment severally agrees to make to the U.S.
Borrowers (on a joint and several basis as between the U.S. Borrowers), at any
time and from time to time during the Commitment Period, a revolving credit loan
or revolving credit loans (each a “Tranche A-1 U.S. Facility Revolving Credit
Loan” and, collectively, the “Tranche A-1 U.S. Facility Revolving Credit Loans”,
and together with the Tranche A U.S. Facility Revolving Credit Loans, the “U.S.
Facility Revolving Credit Loans”) in an aggregate principal amount equal to such
Tranche A-1 U.S. Facility Lender’s Tranche A-1 U.S. Facility Commitment;
provided that:

(i) no Tranche A U.S. Facility Lender shall have any obligations to make a
Tranche A U.S. Facility Revolving Credit Loan to the extent that such Tranche A
U.S. Facility Revolving Credit Loan would result in (A) the Tranche A U.S.
Facility Lender Exposure of such Tranche A U.S. Facility Lender exceeding its
Tranche A U.S. Facility Commitment or (B) the Aggregate Tranche A U.S. Borrower
Credit Extensions exceeding the Tranche A U.S. Borrowing Base;

(ii) no Tranche A-1 U.S. Facility Lender shall have any obligations to make a
Tranche A-1 U.S. Facility Revolving Credit Loan to the extent that such Tranche
A-1 U.S. Facility Revolving Credit Loan would result in (A) the Tranche A-1 U.S.
Facility Lender Exposure of such Tranche A-1 U.S. Facility Lender exceeding its
Tranche A-1 U.S. Facility Commitment or (B) the Aggregate Tranche A-1 U.S.
Borrower Credit Extensions exceeding the Tranche A-1 U.S. Borrowing Base; and

(iii) except for Agent Advances pursuant to subsection 2.1(d) and Mandatory
Revolving Loan Borrowings pursuant to subsection 2.4(c), all U.S. Facility
Revolving Credit Loans made hereunder (x) shall be made as Tranche A-1 U.S.
Facility Revolving Credit Loans unless and until the aggregate outstanding
principal amount of U.S. Facility Revolving Credit Loans equals the lesser of
(1) the Tranche A-1 U.S. Facility Commitments and (2) the Tranche A-1 U.S.
Borrowing Base, and (y) thereafter, shall be made as Tranche A U.S. Facility
Revolving Credit Loans.

 

90



--------------------------------------------------------------------------------

A single Borrowing Request may consist of both Tranche A U.S. Facility Revolving
Credit Loans and Tranche A-1 U.S. Facility Revolving Credit Loans. Such U.S.
Facility Revolving Credit Loans shall be made in Dollars and may from time to
time be (i) ABR Loans, (ii) Eurocurrency Loans or (iii) a combination thereof,
as determined by the applicable Borrower and notified to the Administrative
Agent in accordance with subsections 2.2 and 4.2; provided that no Loan shall be
made as a Eurocurrency Loan after the day that is one month prior to the
Maturity Date.

(b) Subject to the terms and conditions hereof, (A) each Tranche A Canadian
Facility Lender with a Tranche A Canadian Facility Commitment severally agrees
to make to (i) the Canadian Borrower and (ii) the U.S. Borrowers (on a joint and
several basis as between the U.S. Borrowers with respect to such revolving
credit loans made to the U.S. Borrowers), at any time and from time to time
during the Commitment Period, a revolving credit loan or revolving credit loans
(each a “Tranche A Canadian Facility Revolving Credit Loan” and, collectively,
the “Tranche A Canadian Facility Revolving Credit Loans”) in an aggregate
principal amount equal to such Tranche A Canadian Facility Lender’s Tranche A
Canadian Facility Commitment and (B) each Tranche A-1 Canadian Facility Lender
with a Tranche A-1 Canadian Facility Commitment severally agrees to make to the
Canadian Borrower, at any time and from time to time during the Commitment
Period, a revolving credit loan or revolving credit loans (each a “Tranche A-1
Canadian Facility Revolving Credit Loan” and, collectively, the “Tranche A-1
Canadian Facility Revolving Credit Loans”, and together with the Tranche A
Canadian Facility Revolving Credit Loans, the “Canadian Facility Revolving
Credit Loans”) in an aggregate principal amount equal to such Tranche A-1
Canadian Facility Lender’s Tranche A-1 Canadian Facility Commitment; provided
that:

(i) no Tranche A Canadian Facility Lender shall have any obligations to make a
Tranche A Canadian Facility Revolving Credit Loan to the extent that such
Tranche A Canadian Facility Revolving Credit Loan would result in (A) the
Tranche A Canadian Facility Lender Exposure of such Tranche A Canadian Facility
Lender exceeding the Dollar Equivalent of its Tranche A Canadian Facility
Commitment, (B) in the case of Tranche A Canadian Facility Revolving Credit
Loans made to the Canadian Borrower, the Aggregate Tranche A Canadian Borrower
Credit Extensions exceeding the sum of (a) the Dollar Equivalent of the Tranche
A Canadian Borrowing Base plus (b) the difference, if positive, between the
Tranche A U.S. Borrowing Base and the Aggregate Tranche A U.S. Facility
Extensions or (C) in the case of Tranche A Canadian Facility Revolving Credit
Loans made to the U.S. Borrowers, the Aggregate Tranche A U.S. Borrower Credit
Extensions exceeding the Tranche A U.S. Borrowing Base;

(ii) no Tranche A-1 Canadian Facility Lender shall have any obligations to make
a Tranche A-1 Canadian Facility Revolving Credit Loan to the extent that such
Tranche A-1 Canadian Facility Revolving Credit Loan would result in (A) the
Tranche A-1 Canadian Facility Lender Exposure of such Tranche A-1 Canadian
Facility Lender exceeding the Dollar Equivalent of its Tranche A-1 Canadian
Facility Commitment or (B) the Aggregate Tranche A-1 Canadian Borrower Credit
Extensions exceeding the Dollar Equivalent of the Tranche A-1 Canadian Borrowing
Base; and

 

91



--------------------------------------------------------------------------------

(iii) except for Agent Advances pursuant to subsection 2.1(d), all Canadian
Facility Revolving Credit Loans hereunder made to the Canadian Borrower
(x) shall be made as Tranche A-1 Canadian Facility Revolving Credit Loans unless
and until the aggregate outstanding principal amount of Canadian Facility
Revolving Credit Loans equals the lesser of (1) the Tranche A-1 Canadian
Facility Commitments and (2) the Tranche A-1 Canadian Borrowing Base, and
(y) thereafter, shall be made as Tranche A Canadian Facility Revolving Credit
Loans. Canadian Facility Revolving Credit Loans made under subsection
2.1(b)(A)(ii) shall be made as Tranche A Canadian Facility Revolving Credit
Loans.

A single Borrowing Request may consist of both Tranche A Canadian Facility
Revolving Credit Loans and Tranche A-1 Canadian Facility Revolving Credit Loans.
Such Canadian Facility Revolving Credit Loans shall be denominated in Canadian
Dollars or in Dollars (in the case of the Canadian Borrower) and in Dollars (in
the case of the U.S. Borrowers), and may from time to time be (x) in the case of
the Canadian Facility Revolving Credit Loans denominated in Canadian Dollars,
(i) ABR Loans, (ii) BA Equivalent Loans or (iii) a combination thereof, and
(y) in the case of the Canadian Facility Revolving Credit Loans denominated in
Dollars, (i) ABR Loans, (ii) Eurocurrency Loans or (iii) a combination thereof,
in each case as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with subsections 2.2 and 4.2; provided that
no Loan shall be made as a Eurocurrency Loan or BA Equivalent Loan after the day
that is one month prior to the Maturity Date.

(c) Notwithstanding anything to the contrary in subsection 2.1(a) or 2.1(b) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Availability Reserves in such amounts, and with respect to such
matters, as the Administrative Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Tranche A U.S. Borrowing Base and/or the
Tranche A Canadian Borrowing Base, as applicable, including reserves with
respect to (i) sums that the respective Borrowers are or will be required to pay
(such as taxes (including payroll and sales taxes), assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and have not yet paid and (ii) amounts owing by the respective
Borrowers or, without duplication, their respective Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the ABL Priority
Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent is capable of ranking senior in priority to or pari passu
with one or more of the Liens granted in the Security Documents (such as
Canadian Priority Payables, Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral; provided that the Administrative
Agent shall have provided the Borrower Representative at least five Business
Days’ prior written notice of any such establishment and provided, further, that
the Administrative Agent may only establish an Availability Reserve after the
date hereof based on an event, condition or other circumstance arising after the
Closing Date or based on facts not known to the Administrative Agent as of the
Closing Date. The amount of any Availability Reserve established by the
Administrative Agent shall have a reasonable

 

92



--------------------------------------------------------------------------------

relationship to the event, condition or other matter that is the basis for the
Availability Reserve. Upon delivery of such notice, the Administrative Agent
shall be available to discuss the proposed Availability Reserve, and the
applicable Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Availability Reserve or increase
no longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion. In no event
shall such notice and opportunity limit the right of the Administrative Agent to
establish such Availability Reserve, unless the Administrative Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new Availability Reserve no longer exists or has
otherwise been adequately addressed by the applicable Borrower. Notwithstanding
anything herein to the contrary, Availability Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Accounts,”
“Eligible Credit Card Receivables,” “Eligible Inventory,” “Eligible In-Transit
Inventory,” or “Eligible Letter of Credit Inventory,” as the case may be, and
vice versa, or reserves or criteria deducted in computing the Value of Eligible
Inventory, Eligible In-Transit Inventory or Eligible Letter of Credit Inventory,
as the case may be, or the Net Orderly Liquidation Value of Eligible Inventory,
Eligible In-Transit Inventory or Eligible Letter of Credit Inventory, as the
case may be, and vice versa. In addition to the foregoing, the Administrative
Agent shall have the right, subject to subsection 7.6, to have the Loan Parties’
Inventory reappraised by a qualified appraisal company selected by the
Administrative Agent from time to time after the Closing Date for the purpose of
redetermining the Net Orderly Liquidation Value of the Eligible Inventory,
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory and, as a
result, redetermining the Tranche A U.S. Borrowing Base, the Tranche A-1 U.S.
Borrowing Base, the Tranche A Canadian Borrowing Base or the Tranche A-1
Canadian Borrowing Base.

(d) In the event the U.S. Borrowers are, or the Canadian Borrower is, as
applicable, unable to comply with (i) the borrowing base limitations set forth
in subsection 2.1(a) or 2.1(b), as applicable, or (ii) the conditions precedent
to the making of Loans or the issuance of Letters of Credit set forth in
Section 6, (x) the U.S. Facility Lenders authorize the Administrative Agent, for
the account of the U.S. Facility Lenders, to make U.S. Facility Revolving Credit
Loans to the U.S. Borrowers and (y) the Canadian Facility Lenders authorize the
Administrative Agent (acting through its Canada branch), for the account of the
Canadian Facility Lenders, to make Canadian Facility Revolving Credit Loans to
the Canadian Borrower, which, in each case, shall be made (1) in the case of any
U.S. Facility Revolving Credit Loan to the U.S. Borrowers, as Tranche A U.S.
Facility Revolving Credit Loans and (2) in the case of any Canadian Facility
Revolving Credit Loan to the Canadian Borrower, as Tranche A Canadian Facility
Revolving Credit Loans, and which, in each case, may only be made as ABR Loans
(each, an “Agent Advance”) for a period commencing on the date the
Administrative Agent first receives a Borrowing Request requesting an Agent
Advance until the earliest of (i) the 30th Business Day after such date,
(ii) the date the respective Borrowers or Borrower is again able to comply with
the limitations in the Borrowing Base and the conditions precedent to the making
of Loans and issuance of Letters of Credit, or obtains an amendment or waiver
with respect thereto and (iii) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”).

 

93



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not make any Agent Advance (A) in the case of
Agent Advances made to the Canadian Borrower, (I) to the extent that at such
time the amount of such Agent Advance, when added to the aggregate outstanding
amount of all other Agent Advances made to the Canadian Borrower at such time,
would exceed 5.0% of the Tranche A Canadian Borrowing Base as then in effect or
(II) to the extent that at such time the amount of such Agent Advance when added
to the Aggregate Tranche A Canadian Facility Lender Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Aggregate Tranche A Canadian Facility Commitment at such time, or (B) in the
case of Agent Advances made to the U.S. Borrowers, (I) when added to the
aggregate outstanding amount of all other Agent Advances made to the U.S.
Borrowers at such time, would exceed 5.0% of the Tranche A U.S. Borrowing Base
at such time or (II) to the extent that at such time the amount of such Agent
Advance when added to the Aggregate Tranche A U.S. Facility Lender Exposure as
then in effect (immediately prior to the incurrence of such Agent Advance),
would exceed the Aggregate Tranche A U.S. Facility Commitment at such time. It
is understood and agreed that, subject to the requirements set forth above,
Agent Advances may be made by the Administrative Agent in its discretion to the
extent the Administrative Agent deems such Agent Advances necessary or desirable
(x) to preserve and protect the applicable Collateral, or any portion thereof,
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other obligations of the Loan Parties hereunder and under the other
Loan Documents or (z) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of any Loan Document, including
payments of reimbursable expenses and other sums payable under the Loan
Documents, and that the Borrowers shall have no right to require that any Agent
Advances be made. At any time that the conditions precedent set forth in
subsection 6.2 have been satisfied or waived, the Administrative Agent may
request the applicable Lenders to make a Loan to repay an Agent Advance. At any
other time, the Administrative Agent may require the applicable Lenders to fund
their risk participations described in subsection 2.1(f) or 2.1(g) below.

(f) Upon the making of an Agent Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each
Tranche A U.S. Facility Lender shall be deemed, without further action by any
party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Agent Advance in proportion to its Tranche A U.S. Facility
Commitment Percentage. From and after the date, if any, on which any Tranche A
U.S. Facility Lender is required to fund its participation in any Agent Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Tranche A U.S. Facility Lender its Tranche A U.S. Facility Commitment Percentage
of all payments of principal and interest and all proceeds of Collateral
received by the Administrative Agent in respect of such Agent Advance.

 

94



--------------------------------------------------------------------------------

(g) Upon the making of an Agent Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each
Tranche A Canadian Facility Lender shall be deemed, without further action by
any party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Agent Advance in proportion to its Tranche A Canadian
Facility Commitment Percentage. From and after the date, if any, on which any
Tranche A Canadian Facility Lender is required to fund its participation in any
Agent Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Canadian Facility Lender its Tranche A Canadian Facility
Commitment Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Agent
Advance.

(h) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender made on or prior to the Closing Date or in connection with any
assignment pursuant to subsection 11.6(b), in order to evidence such Lender’s
Loans, such Borrower will execute and deliver to such Lender a promissory note
substantially in the form of Exhibit I-1 with appropriate insertions as to
payee, date and principal amount (each, as amended, supplemented, replaced or
otherwise modified from time to time, a “Revolving Note”), payable to such
Lender and representing the obligation of such Borrower to pay the amount of the
Commitment of such Lender or, if less, the aggregate unpaid principal amount of
all Revolving Credit Loans made by such Lender to such Borrower. Each Note shall
(i) be dated the Closing Date (or, in the case of an assignment pursuant to
subsection 11.6(b), as of the date of such assignment), (ii) be stated to mature
on the Maturity Date and (iii) provide for the payment of interest in accordance
with subsection 4.1.

(i) Without limiting the other conditions to making Canadian Facility Revolving
Credit Loans hereunder, in the event that any account of the Canadian Borrower
is opened and maintained with Bank of America, N.A. (acting through its Canada
branch), for so long as Bank of America, N.A. (acting through its Canada branch)
it is a Canadian Facility Lender hereunder, whenever a check or other item is
presented for payment against such account in an amount greater than the then
available balance in such account (such greater amount, an “Overdraft Loan”),
such presentation shall be deemed to constitute a Borrowing Request by the
Canadian Borrower for a Borrowing of Canadian Facility Revolving Credit Loans
that are ABR Loans in like currency in the amount of such Overdraft Loan.

(j) Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that the Canadian Borrower shall not be jointly or jointly
and severally liable with the U.S. Borrowers for any liabilities or obligations
of the U.S. Borrowers hereunder.

2.2 Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow
under the Commitments during the Commitment Period on any Business Day; provided
that the Borrower Representative shall give the Administrative Agent irrevocable
(in the case of any notice except notice with respect to the initial Extension
of Credit hereunder, which shall be

 

95



--------------------------------------------------------------------------------

irrevocable after the funding) notice in substantially the form of Exhibit F-1
or in such other form as may be agreed between the Borrower Representative and
the Administrative Agent (each, a “Borrowing Request”) (which notice must be
received by the Administrative Agent prior to (a) 11:00 A.M., New York City
time, at least three Business Days prior to the requested Borrowing Date, if all
or any part of the requested Revolving Credit Loans are to be initially
Eurocurrency Loans or BA Equivalent Loans or (b) 11:00 A.M., New York City time,
on the requested Borrowing Date, for ABR Loans (or in the case of the initial
borrowing hereunder, in each case, 10:00 A.M. one Business Day prior to the date
of the initial borrowing hereunder)) specifying (i) the identity of a Borrower,
(ii) the amount to be borrowed, (iii) the requested Borrowing Date, (iv) whether
the borrowing is to be of Eurocurrency Loans or BA Equivalent Loans, ABR Loans
or a combination thereof, (v) in the case of the Canadian Facility Revolving
Credit Loans, if the borrowing is to be entirely or partly of ABR Loans, whether
such Loans shall be denominated in Canadian Dollars or Dollars and (vi) if the
borrowing is to be entirely or partly of Eurocurrency Loans or BA Equivalent
Loans, the respective amounts of each such Type of Loan, the respective lengths
of the initial Interest Periods therefor. Each borrowing shall be in an amount
equal to (x) in the case of ABR Loans, except any ABR Loan to be used solely to
pay a like amount of outstanding Reimbursement Obligations or Swing Line Loans,
and except any ABR Loan constituting an Overdraft Loan, in multiples of
$1,000,000.00 (or, in the case of Loans denominated in Canadian Dollars,
Cdn$1,000,000.00) (or, if the Commitments then available (as calculated in
accordance with subsections 2.1(a) and 2.1(b)) are less than $1,000,000.00 or
Cdn$1,000,000.00, respectively, such lesser amount) and (y) in the case of
Eurocurrency Loans or BA Equivalent Loans, an amount equal to $5,000,000.00 (or,
in the case of Loans denominated in Canadian Dollars, Cdn$5,000,000.00) or a
whole multiple of $1,000,000.00 (or, in the case of Loans denominated in
Canadian Dollars, Cdn$1,000,000.00) in excess thereof. Upon receipt of any such
notice from the Borrower Representative, the Administrative Agent shall promptly
notify each applicable Revolving Lender thereof. Subject to the satisfaction of
the conditions precedent specified in subsection 6.2, each applicable Revolving
Lender will make the amount of its pro rata share of each borrowing of Revolving
Credit Loans available to the Administrative Agent for the account of the
Borrower identified in such notice at the office of the Administrative Agent
specified in subsection 11.2 prior to 3:00 P.M. (or 10:00 A.M., in the case of
the initial borrowing hereunder), New York City time, or at such other office of
the Administrative Agent or at such other time as to which the Administrative
Agent shall notify such Borrower Representative reasonably in advance of the
Borrowing Date with respect thereto, on the Borrowing Date requested by such
Borrower in Dollars or Canadian Dollars and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Canadian Borrower by the Administrative Agent, crediting the account of such
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

2.3 Termination or Reduction of Commitments.

(a) The Borrower Representative (on behalf of any Borrower) shall have the
right, upon not less than one Business Day’s notice to the Administrative Agent
(which will promptly notify the Lenders thereof), to terminate the Tranche A
U.S. Facility Commitments or the Tranche A Canadian Facility Commitments,
respectively, or, from time to time, to reduce the amount of the Tranche A U.S.
Facility Commitments or

 

96



--------------------------------------------------------------------------------

Tranche A Canadian Facility Commitments, respectively; provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Credit Loans and Swing Line Loans made on
the effective date thereof, the Aggregate Tranche A U.S. Facility Lender
Exposure or the Aggregate Tranche A Canadian Facility Lender Exposure, as the
case may be, would exceed the applicable Commitments then in effect. Any such
reduction shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and shall reduce permanently the applicable
Commitments then in effect.

(b) The Borrower Representative (on behalf of any Borrower) shall have the
right, upon not less than one Business Day’s notice to the Administrative Agent
(which will promptly notify the Lenders thereof), to terminate the Tranche A-1
U.S. Facility Commitments or the Tranche A-1 Canadian Facility Commitments,
respectively, or, from time to time, to reduce the amount of the Tranche A-1
U.S. Facility Commitments or Tranche A-1 Canadian Facility Commitments,
respectively, and, notwithstanding anything in this Agreement to the contrary,
in connection with such termination or reduction, to prepay the Tranche A-1 U.S.
Facility Revolving Credit Loans and the Tranche A-1 Canadian Facility Revolving
Credit Loans without first repaying the Tranche A U.S. Facility Revolving Credit
Loans and the Tranche A Canadian Facility Revolving Credit Loans; provided that
(x) no such termination or reduction shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Aggregate Tranche A-1 Canadian Facility Lender
Exposure or the Aggregate Tranche A-1 U.S. Facility Lender Exposure, as the case
may be, would exceed the applicable Commitments then in effect and (y) after
giving pro forma effect to such termination or reduction and prepayment and any
reallocation pursuant to clause (c) of this subsection 2.3, the Payment
Condition is satisfied. Any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof and shall, except
as provided in clause (c) of this subsection 2.3, reduce permanently the
applicable Commitments then in effect.

(c) (i) At the time of any termination or reduction of the Tranche A-1 U.S.
Facility Commitments or the Tranche A-1 Canadian Facility Commitments as set
forth in clause (b) of this subsection 2.3, but without duplication of any
increase permitted pursuant to subsection 2.6, the Tranche A-1 U.S. Facility
Commitments or the Tranche A-1 Canadian Facility Commitments so terminated or
reduced may be added, in whole or in part, at the Parent Borrower’s option, to
the then outstanding Tranche A U.S. Facility Commitments or Tranche A Canadian
Facility Commitments, as applicable, in the manner set forth in clause
(ii) below.

(ii) (x) In the case of Lenders that, as of immediately prior to any such
termination or reduction, have (within the same branch and legal entity, as
applicable) both Tranche A U.S. Facility Commitments and Tranche A-1 U.S.
Facility Commitments and/or both Tranche A Canadian Facility Commitments and
Tranche A-1 Canadian Facility Commitments, the Tranche A U.S. Facility
Commitments or Tranche A Canadian Facility Commitments, as applicable, of such
Lenders whose Tranche A-1 U.S. Facility Commitments or Tranche A-1 Canadian
Facility Commitments are being so terminated or reduced shall be

 

97



--------------------------------------------------------------------------------

automatically increased by the amount so terminated or reduced, and (y) in the
case of any Tranche A-1 U.S. Facility Commitments or Tranche A-1 Canadian
Facility Commitments being so terminated or reduced that are not automatically
reallocated pursuant to the immediately preceding clause (x), the Parent
Borrower may seek to obtain like amounts of such Commitments in the form of
Tranche A U.S. Facility Commitments or Tranche A Canadian Facility Commitments,
as applicable, from existing Lenders or any other Persons; provided, however,
that (1) no Lender shall be obligated to provide any such Commitments as a
result of any such request by the Parent Borrower, and (2) any Additional Lender
which is not an existing Lender shall be subject to the approval of the
Administrative Agent, the Swing Line Lender, each Issuing Lender and the
Borrowers (each such approval not to be unreasonably withheld).

(d) (i) At the time of any termination or reduction of the Tranche A Canadian
Facility Commitments as set forth in clause (a) of this subsection 2.3, but
without duplication of any increase permitted pursuant to subsection 2.6, the
Tranche A Canadian Facility Commitments so terminated or reduced may be added,
in whole or in part, at the Parent Borrower’s option, to the then outstanding
Tranche A U.S. Facility Commitments, in the manner set forth in clause
(ii) below.

(ii) (x) In the case of Tranche A Canadian Facility Lenders that, as of
immediately prior to any such termination or reduction, have (within the same
branch and legal entity, as applicable) both Tranche A Canadian Facility
Commitments and Tranche A U.S. Facility Commitments, the Tranche A U.S. Facility
Commitments of such Tranche A Canadian Facility Lenders whose Tranche A Canadian
Facility Commitments are being so terminated or reduced shall be automatically
increased by the amount so terminated or reduced, and (y) in the case of Tranche
A Canadian Facility Lenders that, as of immediately prior to any such
termination or reduction, do not have Tranche A U.S. Facility Commitments, the
Parent Borrower may seek to obtain like amounts of such Commitments in the form
of Tranche A U.S. Facility Commitments from existing Lenders or any other
Persons; provided, however, that (1) no Lender shall be obligated to provide any
such Commitments as a result of any such request by the Parent Borrower, and
(2) any Additional Lender which is not an existing Lender shall be subject to
the approval of the Administrative Agent, the Swing Line Lender, each Issuing
Lender and the Borrowers (each such approval not to be unreasonably withheld).

(e) (i) At the time of any termination or reduction of the Tranche A U.S.
Facility Commitments as set forth in clause (a) of this subsection 2.3, but
without duplication of any increase permitted pursuant to subsection 2.6, the
Tranche A U.S. Facility Commitments so terminated or reduced may be added, in
whole or in part, at the Parent Borrower’s option, to the then outstanding
Tranche A Canadian Facility Commitments, in the manner set forth in clause
(ii) below; provided that no increase to the Tranche A Canadian Facility
Commitments pursuant to this clause (e) shall result in the Canadian Facility
Commitments exceeding 35% of the aggregate Commitments.

 

98



--------------------------------------------------------------------------------

(ii) (x) In the case of Tranche A U.S. Facility Lenders that, as of immediately
prior to any such termination or reduction, have (within the same branch and
legal entity, as applicable) both Tranche A U.S. Facility Commitments and
Tranche A Canadian Facility Commitments, the Tranche A Canadian Facility
Commitments of such Tranche A U.S. Facility Lenders whose Tranche A U.S.
Facility Commitments are being so terminated or reduced shall be automatically
increased by the amount so terminated or reduced, and (y) in the case of any
Tranche A U.S. Facility Commitments being so terminated or reduced that are not
automatically reallocated pursuant to the immediately preceding clause (x), the
Parent Borrower may seek to obtain like amounts of such Commitments in the form
of Tranche A Canadian Facility Commitments from existing Canadian Facility
Lenders or any other Persons; provided, however, that (1) no Canadian Facility
Lender shall be obligated to provide any such Commitments as a result of any
such request by the Parent Borrower, and (2) any Additional Lender which is not
an existing Canadian Facility Lender shall be subject to the approval of the
Administrative Agent, each Canadian Facility Issuing Lender and the Borrowers
(each such approval not to be unreasonably withheld).

(f) Any notice of termination delivered by the Borrower Representative pursuant
to clauses (a) or (b) of this subsection 2.3 may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case, subject
to subsection 4.12, such notice may be revoked by the Borrower Representative
(by written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(g) No more than one reallocation of Commitments pursuant to clause (c), (d) or
(e) of this subsection 2.3 may be effected in any fiscal quarter.

(h) All outstanding Commitments shall terminate on the Maturity Date.

2.4 Swing Line Commitments.

(a) Subject to the terms and conditions hereof, the Swing Line Lender agrees to
make swing line loans (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to any U.S. Borrower from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed $75,000,000; provided that the Swing Line Lender shall not make any Swing
Line Loans if, after doing so, the Aggregate Tranche A U.S. Facility Lender
Exposure would exceed the Aggregate Tranche A U.S. Facility Commitment or the
Aggregate Tranche A U.S. Borrower Credit Extensions would exceed the applicable
limitation set forth in subsection 2.1(a)(i)(B). Amounts borrowed by any U.S.
Borrower under this subsection 2.4 may be repaid and, through but excluding the
Maturity Date, reborrowed. All Swing Line Loans made to any U.S. Borrower shall
be made in Dollars as ABR Loans and shall not be entitled to be converted into
Eurocurrency Loans. The Borrower Representative (on behalf of any U.S. Borrower)
shall give the Swing Line Lender irrevocable notice (which notice must be
received by the Swing Line Lender prior to 3:00 P.M., New York City time) on the

 

99



--------------------------------------------------------------------------------

requested Borrowing Date specifying (1) the identity of the U.S. Borrower and
(2) the amount of the requested Swing Line Loan, which shall be in a minimum
amount of $100,000.00 or whole multiples of $50,000.00 in excess thereof. The
proceeds of the Swing Line Loan will be made available by the Swing Line Lender
to the U.S. Borrower identified in such notice at an office of the Swing Line
Lender by wire transfer to the account of such U.S. Borrower specified in such
notice.

(b) Each of the U.S. Borrowers agrees that, upon the request to the
Administrative Agent by the Swing Line Lender made on or prior to the Closing
Date or in connection with any assignment pursuant to subsection 11.6(b), in
order to evidence the Swing Line Loans such Borrower will execute and deliver to
the Swing Line Lender a promissory note substantially in the form of Exhibit
I-2, with appropriate insertions (as the same may be amended, supplemented,
replaced or otherwise modified from time to time, the “Swing Line Note”),
payable to the Swing Line Lender and representing the obligation of such
Borrower to pay the amount of the Swing Line Commitment or, if less, the unpaid
principal amount of the Swing Line Loans made to such Borrower, with interest
thereon as prescribed in subsection 4.1. The Swing Line Note shall (i) be dated
the Closing Date, (ii) be stated to mature on the Maturity Date and
(iii) provide for the payment of interest in accordance with subsection 4.1.

(c) The Swing Line Lender, at any time in its sole and absolute discretion, may,
and, at any time as there shall be a Swing Line Loan outstanding for more than
five Business Days, the Swing Line Lender shall, on behalf of the Borrower to
which the Swing Line Loan has been made (which hereby irrevocably directs and
authorizes the Swing Line Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under subsection 9(f)) each Tranche A U.S. Facility
Lender, including the Swing Line Lender, to make a Tranche A U.S. Facility
Revolving Credit Loan as an ABR Loan (a “Mandatory Revolving Loan Borrowing”) in
an amount equal to such Tranche A U.S. Facility Lender’s Tranche A U.S. Facility
Commitment Percentage of the principal amount of all of the Swing Line Loans
(collectively, the “Refunded Swing Line Loans”) outstanding on the date such
notice is given; provided that the provisions of this subsection 2.4(c) shall
not affect the obligations of any U.S. Borrower to prepay Swing Line Loans in
accordance with the provisions of subsection 4.4(b). Unless the Tranche A U.S.
Facility Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this subsection 2.4 shall apply), each Tranche A
U.S. Facility Lender hereby agrees to make the proceeds of its Tranche A U.S.
Facility Revolving Credit Loan (including any Eurocurrency Loan) available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Loan
Borrowing may not comply with the minimum amount for Revolving Credit Loans
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Revolving Loan Borrowing and (v) the amount of
the Tranche A U.S. Facility Commitment of such, or any other, Tranche A U.S.
Facility Lender at such time. The

 

100



--------------------------------------------------------------------------------

proceeds of such Tranche A U.S. Facility Revolving Credit Loans (including, any
Eurocurrency Loan) shall be immediately applied to repay the Refunded Swing Line
Loans.

(d) If the Tranche A U.S. Facility Commitments shall expire or terminate at any
time while Swing Line Loans are outstanding, each Tranche A U.S. Facility Lender
shall, at the option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the Tranche A U.S. Facility
Commitments, make a Tranche A U.S. Facility Revolving Credit Loan as an ABR Loan
(which Tranche A U.S. Facility Revolving Credit Loan shall be deemed a “Tranche
A U.S. Facility Revolving Credit Loan” for all purposes of this Agreement and
the other Loan Documents) or (ii) purchase an undivided participating interest
in such Swing Line Loans, in either case in an amount equal to such Tranche A
U.S. Facility Lender’s Tranche A U.S. Facility Commitment Percentage determined
on the date of, and immediately prior to, expiration or termination of the
Tranche A U.S. Facility Commitments of the aggregate principal amount of such
Swing Line Loans; provided that, in the event that any Mandatory Revolving Loan
Borrowing cannot for any reason be made on the date otherwise required above
(including, as a result of the commencement of a proceeding under any
bankruptcy, reorganization, dissolution, insolvency, receivership,
administration or liquidation or similar law with respect to any Borrower), then
each Tranche A U.S. Facility Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from such Borrower on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such Tranche A U.S. Facility Lenders to share in such Swing Line Loans
ratably based upon their respective Tranche A U.S. Facility Commitment
Percentages; provided, further, that (x) all interest payable on the Swing Line
Loans shall be for the account of the Swing Line Lender until the date as of
which the respective participation is required to be purchased and, to the
extent attributable to the purchased participation, shall be payable to the
participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Tranche A U.S. Facility Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory Revolving Loan Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to Tranche A U.S. Facility
Revolving Credit Loans made as ABR Loans. In the event that the Tranche A U.S.
Facility Commitments shall expire or terminate in part (and not in full) at any
time while Swing Line Loans are outstanding, the applicable Borrower shall repay
Swing Line Loans in the amount by which the outstanding Swing Line Loans exceed
the continuing Tranche A U.S. Facility Commitments; and in the event that such
Borrower fails to do so, the obligations of each Tranche A U.S. Facility Lender
pursuant to the prior sentence shall apply with respect to such Lender’s Tranche
A U.S. Facility Commitment Percentage (calculated immediately prior to such
expiration or termination) of the amount by which the outstanding Swing Line
Loans in excess of the continuing Tranche A U.S. Facility Commitments not so
repaid. Each Tranche A U.S. Facility Lender will make the proceeds of any
Tranche A U.S. Facility Revolving Credit Loan

 

101



--------------------------------------------------------------------------------

made pursuant to the immediately preceding sentence available to the
Administrative Agent for the account of the Swing Line Lender at the office of
the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Tranche A U.S. Facility Commitments expire or terminate and in the currency in
which such Swing Line Loans were made. The proceeds of such Tranche A U.S.
Facility Revolving Credit Loans shall be immediately applied to repay the Swing
Line Loans outstanding on the date of termination or expiration of the Tranche A
U.S. Facility Commitments. In the event that the Tranche A U.S. Facility Lenders
purchase undivided participating interests pursuant to the first sentence of
this paragraph (d), each Tranche A U.S. Facility Lender shall immediately
transfer to the Swing Line Lender, in immediately available funds and in the
currency in which such Swing Line Loans were made, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such Tranche A U.S. Facility Lender a Swing Line Loan Participation Certificate
dated the date of receipt of such funds and in such amount.

(e) Whenever, at any time after the Swing Line Lender has received from any
Tranche A U.S. Facility Lender such Tranche A U.S. Facility Lender’s
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof (whether directly from any Borrower in respect of
such Swing Line Loan or otherwise, including proceeds of Collateral applied
thereto by the Swing Line Lender), or any payment of interest on account
thereof, the Swing Line Lender will, if such payment is received prior to 1:00
P.M., New York City time, on a Business Day, distribute to such Tranche A U.S.
Facility Lender its pro rata share thereof prior to the end of such Business Day
and otherwise, the Swing Line Lender will distribute such payment on the next
succeeding Business Day (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Tranche A U.S.
Facility Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed by the Swing Line Lender to it.

(f) Each Tranche A U.S. Facility Lender’s obligation to make the Tranche A U.S.
Facility Revolving Credit Loans and to purchase participating interests with
respect to Swing Line Loans in accordance with subsections 2.4(c) and 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right that such Tranche A U.S. Facility Lender or any of the Borrowers may
have against the Swing Line Lender, any of the Borrowers or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in condition (financial or otherwise)
of any of the Borrowers; (iv) any breach of this Agreement or any other Loan
Document by any of the Borrowers, any other Loan Party or any other Tranche A
U.S. Facility Lender; (v) any inability of any of the Borrowers to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which such Tranche A U.S. Facility Revolving Credit Loan is to be made or
participating interest is to be purchased or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

102



--------------------------------------------------------------------------------

2.5 Record of Loans.

(a) Each U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent (in the currency in which such Loan is denominated) for the
account of: (i) each U.S. Facility Lender the then unpaid principal amount of
each Revolving Credit Loan of such Lender made to such Borrower, on the Maturity
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 9); (ii) each Canadian Facility Lender the then
unpaid principal amount of each Revolving Credit Loan of such Lender made to
such Borrower, on the Maturity Date (or such earlier date on which the Revolving
Credit Loans become due and payable pursuant to Section 9); (iii) the
Administrative Agent, the then unpaid and principal amount of each Agent Advance
made to such Borrower on the Maturity Date (or such earlier date on which the
Agent Advances become due and payable pursuant to Section 9) and (iv) the Swing
Line Lender, the then unpaid principal amount of the Swing Line Loans made to
such Borrower, on the Maturity Date (or such earlier date on which the Swing
Line Loans become due and payable pursuant to Section 9). Each U.S. Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans made to such Borrower from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 4.1.

(b) The Canadian Borrower hereby unconditionally promises to pay to the
Administrative Agent (in the currency in which such Loan is denominated) for the
account of each Canadian Facility Lender, the then unpaid principal amount of
each Canadian Facility Revolving Credit Loan of such Lender made to the Canadian
Borrower, on the Maturity Date (or such earlier date on which the Canadian
Facility Revolving Credit Loans became due and payable pursuant to Section 9).
The Canadian Borrower hereby further agrees to pay interest (which payments
shall be in the same currency in which the respective Loan referred to above is
denominated) on the unpaid principal amount of such Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 4.1.

(c) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, and each Interest
Period, if any, applicable thereto and whether such Loans are Tranche A U.S.
Facility Revolving Credit Loans, Tranche A-1 U.S. Facility Revolving Credit
Loans, Tranche A Canadian Facility Revolving Credit Loans, Tranche A-1 Canadian
Facility Revolving Credit Loans or Swing Line Loans, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.

 

103



--------------------------------------------------------------------------------

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

2.6 Incremental Facility.

(a) So long as no Specified Default exists or would arise therefrom, the
Borrowers shall have the right, at any time and from time to time after the
Closing Date, to request (i) an increase of the aggregate amount of the then
outstanding Commitments (the “Incremental Revolving Commitments”),
(ii) commitments under a new revolving facility in favor of the Borrowers or any
of their Restricted Subsidiaries, consisting of either (A) a FILO Tranche to be
included in this Agreement or (B) revolving commitments extended to a Subsidiary
that is not a Domestic Subsidiary or a Canadian Subsidiary (the “New Revolving
Commitments”) or (iii) one or more term loans (the “Incremental ABL Term Loans”
and together with the Incremental Revolving Commitments and the New Revolving
Commitments, collectively, the “Incremental Facilities” and each, an
“Incremental Facility”). Any request under this subsection 2.6 shall specify
(x) in the case of a request for Incremental Revolving Commitments, whether the
Tranche A Canadian Facility Commitments, the Tranche A-1 Canadian Facility
Commitments, the Tranche A U.S. Facility Commitments or the Tranche A-1 U.S.
Facility Commitments (or a combination of the above) are requested to be
increased, (y) in the case of a request for New Revolving Commitments, the
identity of the borrower thereunder, and whether such New Revolving Commitments
will consist of a FILO Tranche or revolving commitments extended to a Subsidiary
that is not a Domestic Subsidiary or a Canadian Subsidiary and (z) in the case
of a request for Incremental ABL Term Loans, whether such loans will count as
Aggregate Tranche A Canadian Borrower Credit Extensions, Aggregate Tranche A-1
Canadian Borrower Credit Extensions, Aggregate Tranche A U.S. Borrower Credit
Extensions or Aggregate Tranche A-1 U.S. Borrower Credit Extensions (or a
combination of the above). Notwithstanding anything to the contrary herein,
after giving effect to any new Incremental Facility, the aggregate principal
amount of any Incremental ABL Term Loans, New Revolving Commitments or
Incremental Revolving Commitments shall not exceed the Available Incremental
Amount at such time, and the aggregate principal amount of the Facilities plus
(without duplication) the aggregate outstanding amount of all Incremental
Facilities shall not exceed $1,800,000,000 at such time. The Parent Borrower may
seek to obtain Incremental Revolving Commitments, New Revolving Commitments or
Incremental ABL Term Loans from existing Lenders or any other Persons, as
applicable (each an “Incremental Facility Increase,” and each Person extending,
or Lender extending, Incremental Revolving Commitments or Incremental ABL Term
Loans, an “Additional

 

104



--------------------------------------------------------------------------------

Lender”), provided, however, that (i) no Lender shall be obligated to provide an
Incremental Facility Increase as a result of any such request by the Borrowers,
and (ii) any Additional Lender which is not an existing Lender shall be subject
to the approval of the Administrative Agent, the Swing Line Lender, each Issuing
Lender and the Borrowers (each such approval not to be unreasonably withheld).

(b) Any Incremental ABL Term Loans (unless such Incremental ABL Term Loans are
extended to a Subsidiary that is not a Domestic Subsidiary or a Canadian
Subsidiary) (A) may not be guaranteed by any Subsidiaries of the Parent Borrower
other than the Guarantors and shall rank pari passu (or, at the option of the
Parent Borrower (but subject to the class protection set forth in subsection
11.1(a)(xii)), junior) in right of (x) priority with respect to the Collateral
and (y) payment with respect to the Obligations in respect of the corresponding
Tranche A Canadian Facility Commitments, Tranche A-1 Canadian Facility
Commitments, Tranche A U.S. Facility Commitments or Tranche A-1 U.S. Facility
Commitments and any corresponding existing Incremental ABL Term Loans, (B) shall
count against the Borrowing Base, (C) shall not have a final maturity that is
earlier than the Maturity Date (or, if later, the latest final maturity of any
Extended Loans or any then-existing Incremental Facility), (D) shall not
amortize at a rate greater than 2.5% per annum, (E) may not be secured by any
Collateral or other assets of any Loan Party that do not also secure the Loans
and (F) shall otherwise be on terms as are reasonably satisfactory to the
Administrative Agent. Any Incremental ABL Term Loans extended to a Subsidiary
that is not a Domestic Subsidiary or a Canadian Subsidiary (A) shall have
pricing to be agreed upon (which, for the avoidance of doubt, shall not require
any adjustment to the Applicable Margin of other Loans) among the Parent
Borrower and the Lenders providing such Incremental ABL Term Loans, (B) shall be
subject to such collateral and guaranty arrangements as may be agreed among the
Parent Borrower and the Lenders providing such Incremental ABL Term Loans, and
are reasonably satisfactory to the Administrative Agent (but may not be
guaranteed by any Guarantors or secured by any Collateral), (C) shall be subject
to such borrowing base arrangements as may be agreed among the Parent Borrower
and the Lenders providing such Incremental ABL Term Loans, and are reasonably
satisfactory to the Administrative Agent, (D) shall be in such jurisdictions and
currencies as may be agreed among the Parent Borrower and the Lenders providing
such Incremental ABL Term Loans, and are reasonably satisfactory to the
Administrative Agent, (E) shall not amortize at a rate greater than 2.5% per
annum and (F) shall otherwise be on terms as may be agreed among the Parent
Borrower and the Lenders providing such Incremental ABL Term Loans.

(c) Any Incremental Revolving Commitments (A) shall be guaranteed by the
Guarantors and shall rank pari passu in right of (x) priority with respect to
the Collateral and (y) payment with respect to the Obligations in respect of the
corresponding Tranche A Canadian Facility Commitments, Tranche A-1 Canadian
Facility Commitments, Tranche A U.S. Facility Commitments or Tranche A-1 U.S.
Facility Commitments in effect prior to the Incremental Revolving Commitment
Effective Date, (B) may not be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans, (C) may provide for commitment,
arrangement, upfront or similar fees that may be agreed among the Parent
Borrower and the Lenders providing such Incremental

 

105



--------------------------------------------------------------------------------

Revolving Commitments and (D) shall otherwise be on terms and pursuant to the
documentation applicable to the existing Commitments; provided that the
Applicable Margin relating to the Incremental Revolving Commitments may exceed
the Applicable Margin relating to the Commitments in effect prior to the
Incremental Revolving Commitment Effective Date so long as the Applicable
Margins relating to all Revolving Credit Loans shall be adjusted to be equal to
not more than 25 basis points less than the Applicable Margin payable to the
Lenders providing such Incremental Revolving Commitments.

(d)

(i) Unless such New Revolving Commitments are extended to a Subsidiary that is
not a Domestic Subsidiary or a Canadian Subsidiary, any New Revolving
Commitments (A) shall be guaranteed by the Guarantors and shall rank pari passu
in right of priority with respect to the Collateral, (B) may not be guaranteed
by any Subsidiaries of the Parent Borrower other than the Guarantors, or secured
by any Collateral or other assets of any Loan Party that do not also secure the
Loans, (C) shall be in the form of a FILO Tranche and (D) shall otherwise be on
terms as agreed upon among the Parent Borrower and the Lenders providing the New
Revolving Commitment, which terms shall be reasonably satisfactory to the
Administrative Agent. Any New Revolving Commitments extended to a Subsidiary
that is not a Domestic Subsidiary or a Canadian Subsidiary (A) shall have
pricing to be agreed upon (which, for the avoidance of doubt, shall not require
any adjustment to the Applicable Margin of other Loans) among the Parent
Borrower and the Lenders providing such New Revolving Commitments, (B) shall be
subject to such collateral and guaranty arrangements as may be agreed among the
Parent Borrower and the Lenders providing such New Revolving Commitments, and
are reasonably satisfactory to the Administrative Agent (but may not be
guaranteed by any Guarantors or secured by any Collateral), (C) shall be subject
to such borrowing base arrangements as may be agreed among the Parent Borrower
and the Lenders providing such New Revolving Commitments, and are reasonably
satisfactory to the Administrative Agent, (D) shall be in such jurisdictions and
currencies as may be agreed among the Parent Borrower and the Lenders providing
such New Revolving Commitments, and are reasonably satisfactory to the
Administrative Agent and (E) shall otherwise be on terms as may be agreed among
the Parent Borrower and the Lenders providing such New Revolving Commitments.

(ii) Any Incremental Facilities consisting of New Revolving Commitments extended
to a Subsidiary that is a Domestic Subsidiary or a Canadian Subsidiary shall,
and any Incremental ABL Term Loans (unless extended to a Subsidiary that is not
a Domestic Subsidiary or a Canadian Subsidiary) may, be in the form of a
separate “first-in, last out” tranche (the “FILO Tranche”) with a separate
borrowing base against the ABL Priority Collateral and interest rate margins in
each case to be agreed upon (which, for the avoidance of doubt, shall not
require any adjustment to the Applicable Margin of other Loans pursuant to
clause (i) above) among the Parent Borrower, the

 

106



--------------------------------------------------------------------------------

Administrative Agent and the Lenders providing the FILO Tranche so long as
(1) any loans under the FILO Tranche may not be guaranteed by any Subsidiaries
of the Parent Borrower other than the Guarantors, or secured by any Collateral
or other assets of any Loan Party that do not also secure the Loans; (2) if the
FILO Tranche availability exceeds $0, any Extension of Credit under the Facility
thereafter requested shall be made under the FILO Tranche until the FILO Tranche
availability no longer exceeds $0; (3) as between (x) the Facility (other than
the FILO Tranche) and the Incremental ABL Term Loans, on the one hand and
(y) the FILO Tranche, on the other hand, all proceeds from the liquidation or
other realization of the Collateral (including ABL Priority Collateral) shall be
applied, first to obligations owing under, or with respect to, the Facility
(other than the FILO Tranche) and the Incremental ABL Term Loans (unless
extended to a Subsidiary that is not a Domestic Subsidiary or a Canadian
Subsidiary) and second to the FILO Tranche; (4) no Borrower may prepay Revolving
Credit Loans under the FILO Tranche or terminate or reduce the commitments in
respect thereof at any time that other Loans and/or Reimbursement Obligations
(unless cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) or Incremental ABL Term Loans (unless
extended to a Subsidiary that is not a Domestic Subsidiary or a Canadian
Subsidiary) are outstanding; (5) the Required Lenders (calculated as including
Lenders under any Incremental Facilities that rank pari passu with the existing
Commitments) shall, subject to the terms of the Base Intercreditor Agreement,
control exercise of remedies in respect of the Collateral and (6) no changes
affecting the priority status of the Facility (other than the FILO Tranche) or
the Incremental ABL Term Loans, on the one hand, vis-à-vis the FILO Tranche, on
the other hand, may be made without the consent of the Supermajority Lenders
(calculated as including Lenders under any Incremental Facility that ranks pari
passu with the existing Commitments) under the Facility (and such other Lenders
who consent may be required under subsection 11.1(b)(xii)), other than such
changes which affect only the FILO Tranche, or only the Incremental ABL Term
Loans, as the case may be.

(e) No Incremental Facility Increase shall become effective unless and until
each of the following conditions has been satisfied:

(i) The Borrowers, the Administrative Agent, and any Additional Lender shall
have executed and delivered a joinder to the Loan Documents (“Lender Joinder
Agreement”) in substantially the form of Exhibit O;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Lenders and to the Administrative Agent as the applicable Borrowers,
the Administrative Agent and such Additional Lenders shall agree;

(iii) The applicable Borrowers shall deliver to the Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent from counsel to the applicable Borrowers and dated such
date;

 

107



--------------------------------------------------------------------------------

(iv) A Revolving Note (to the extent requested) will be issued at the applicable
Borrowers’ expense, to each such Additional Lender, to be in conformity with
requirements of subsection 2.1(h) (with appropriate modification) to the extent
necessary to reflect the new Commitment of each Additional Lender;

(v) The Parent Borrower shall deliver on the Incremental Facility Closing Date a
certificate certifying that (A) (other than with respect to an Incremental
Facility Increase in connection with a Permitted Acquisition permitted hereunder
or any other Investment not prohibited by the terms of this Agreement, unless
required by the Lenders providing such Incremental Facility Increase) the
representations and warranties made by the Parent Borrower and its Restricted
Subsidiaries contained herein and in the other Loan Documents are true and
correct in all material respects on and as of the Incremental Facility Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no Specified Default has occurred and is continuing; and

(vi) The applicable Borrowers and Additional Lenders shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

(f) (i) In the case of any Incremental Facility Increase constituting
Incremental Revolving Commitments, the Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Incremental Facility Increase
(with each date of such effectiveness being referred to herein as an
“Incremental Revolving Commitment Effective Date”), and at such time (i) the
Tranche A U.S. Facility Commitments, the Tranche A-1 U.S. Facility Commitments,
the Tranche A Canadian Facility Commitments and the Tranche A-1 Canadian
Facility Commitments, as applicable, under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) Schedule A shall be deemed modified, without further
action, to reflect the revised Commitments and Commitment Percentages of the
Lenders and (iii) this Agreement shall be deemed amended, without further
action, to the extent necessary to reflect any such Incremental Revolving
Commitments.

(ii) In the case of any Incremental Facility Increase, the Administrative Agent,
the Additional Lenders and the Borrowers agree to enter into any amendment
required to incorporate the addition of the Incremental Revolving Commitments,
the New Revolving Commitments and the Incremental ABL Term Loans, the pricing of
the Incremental Revolving Commitments, the New Revolving Commitments and the
Incremental ABL Term Loans, the maturity date of the Incremental Revolving
Commitments, the New Revolving Commitments and the Incremental ABL Term Loans
and such other amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection therewith,
including amendments to provide for the inclusion, as appropriate, of Additional
Lenders in any required vote or action

 

108



--------------------------------------------------------------------------------

of the Required Lenders, the Supermajority Lenders or of the Lenders of each
Facility hereunder and may provide class protection for any additional credit
facilities in a manner consistent with those provided the original Facilities
pursuant to the provisions of subsection 11.1(a) as originally in effect (each
an “Incremental Commitment Amendment”). The Lenders hereby irrevocably authorize
the Administrative Agent to enter into such amendments.

(g) In connection with the Incremental Facility Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the applicable Borrowers shall, in coordination with the
Administrative Agent, (x) repay applicable outstanding Revolving Credit Loans of
certain Lenders, and obtain applicable Revolving Credit Loans from certain other
Lenders (including the Additional Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent to the extent necessary
so that the Lenders effectively participate in each of the outstanding Loans, as
applicable, pro rata on the basis of their respective Commitment Percentages
(determined after giving effect to any increase in the applicable Commitments
pursuant to this subsection 2.6), and (ii) the applicable Borrowers shall pay to
the applicable Lenders any costs of the type referred to in subsection 4.12 in
connection with any repayment and/or Revolving Credit Loans required pursuant to
the preceding clause (i). Without limiting the obligations of the Borrowers
provided for in this subsection 2.6, the Administrative Agent and the Lenders
agree that they will use commercially reasonable efforts to attempt to minimize
the costs of the type referred to in subsection 4.12 which the Borrowers would
otherwise incur in connection with the implementation of an increase in the
Commitments.

2.7 Extension Amendments.

(a) The Parent Borrower may at any time and from time to time request that all
or a portion, including one or more Tranches, of the Commitments (including any
Extended Commitments), each existing at the time of such request (each, an
“Existing Commitment” and any related Loans thereunder, “Existing Loans”; each
Existing Commitment and related Existing Loans together being referred to as an
“Existing Tranche”) be converted to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related Existing Loans, “Extended Loans”, with
the commitments of the Existing Tranche not so extended and any related Loans
thereunder being referred to as “Non-Extended Commitments” and “Non-Extended
Loans”, respectively) and to provide for other terms consistent with this
subsection 2.7; provided that (i) any such request shall be made by the Parent
Borrower to all Lenders with Existing Commitments with a like maturity date
(whether under one or more Tranches) on a pro rata basis, and (ii) any Minimum
Extension Condition shall be satisfied unless waived by the Parent Borrower. In
order to establish any Extended Commitments, the Parent Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Commitments to be established,
which Extension Request may be

 

109



--------------------------------------------------------------------------------

modified, revoked, or revoked and reissued by the Parent Borrower at any time
prior to the effectiveness of the Extension Amendment. The terms of the Extended
Commitments to be established pursuant to an Extension Request shall be
identical to those applicable to the Existing Commitments from which they are to
be extended (the “Specified Existing Commitment”) except (x) all or any of the
final maturity dates of such Extended Commitments may be delayed to later dates
than the final maturity dates of the Specified Existing Commitments, (y) (A) the
interest margins with respect to the Extended Commitments may be higher or lower
than the interest margins for the Specified Existing Commitments and/or
(B) additional fees may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any increased margins contemplated by
the preceding clause (A) and (z) the applicable Commitment Fee Percentage with
respect to the Extended Commitments may be higher or lower than the applicable
Commitment Fee Percentage for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this subsection 2.7, (1) the
borrowing and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Extended Commitments
and Non-Extended Commitments shall be made on a pro rata basis with all such
other outstanding Extended Commitments and Non-Extended Commitments,
(2) assignments and participations of Extended Commitments and Extended Loans
shall be governed by the same assignment and participation provisions applicable
to Commitments and the Revolving Credit Loans related to such Commitments set
forth in subsection 11.6, and (3) no termination of Extended Commitments and no
repayment of Extended Loans accompanied by a corresponding permanent reduction
in Extended Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by an at least pro rata termination
or permanent repayment (and corresponding permanent reduction), as applicable,
of all earlier maturing corresponding Non-Extended Commitments and Revolving
Credit Loans related to such earlier maturing corresponding Non-Extended
Commitments (or all earlier maturing corresponding Non-Extended Commitments and
Revolving Credit Loans related to such corresponding Non-Extended Commitments
shall otherwise be or have been terminated and repaid in full). No Lender shall
have any obligation to agree to have any of its Existing Loans or Existing
Commitments of any Existing Tranche converted into Extended Loans or Extended
Commitments pursuant to any Extension Request. Any Extended Commitments shall
constitute a separate Tranche of Commitments from the Specified Existing
Commitments and from any other Existing Commitments (together with any other
Extended Commitments so established on such date); provided that any Extended
Commitments or Extended Loans may, to the extent provided in the applicable
Extension Amendment, be designated as part of any Tranche of Commitments or
Loans, as applicable, established on or prior to the date of such Extension
Amendment.

(b) The Parent Borrower shall provide the applicable Extension Request at least
10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Commitments converted into Extended Commitments shall notify the Administrative
Agent (an “Extension Election”)

 

110



--------------------------------------------------------------------------------

on or prior to the date specified in such Extension Request of the amount of its
Specified Existing Commitments that it has elected to convert into Extended
Commitments. In the event that the aggregate amount of Specified Existing
Commitments subject to Extension Elections exceeds the amount of Extended
Commitments requested pursuant to the Extension Request, the Specified Existing
Commitments subject to Extension Elections shall be converted to Extended
Commitments on a pro rata basis based on the amount of Specified Existing
Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Commitment into an Extended Commitment, such Extended
Commitment shall be treated identically to all Commitments for purposes of the
obligations of a Lender in respect of Letters of Credit under Section 3 and
Swing Line Loans under subsection 2.4, except that the applicable Extension
Amendment may provide that the maturity date for Swing Line Loans and/or Letters
of Credit may be extended and the related obligations to make Swing Line Loans
and issue Letters of Credit may be continued so long as the Swing Line Lender
and/or the applicable Issuing Lender, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
subsection 2.7(a) clauses (x) to (z) and which, except to the extent expressly
contemplated by the penultimate sentence of this subsection 2.7(c) and
notwithstanding anything to the contrary set forth in subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of subsection 11.1 to any Subsection 2.7 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Subsection 2.7 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Subsection 2.7 Additional
Amendments do not become effective prior to the time that such Subsection 2.7
Additional Amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Commitments provided
for in any Extension Amendment) by such of the Lenders, Loan Parties and other
parties (if any) as may be required in order for such Subsection 2.7 Additional
Amendments to become effective in accordance with subsection 11.1; provided,
further, that no Extension Amendment may provide for (a) any Extended Commitment
or Extended Loans to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Existing Tranches and (b) so long as any
Existing Tranches are outstanding, any mandatory or voluntary prepayment
provisions that do not also apply to the Existing Tranches (other than Existing
Tranches secured on a junior basis by the Collateral or ranking junior in right
of payment, which may be subject to junior prepayment provisions) on a pro rata
basis (or otherwise provide for more favorable prepayment treatment for Existing
Tranches than such Extended Commitments or Extended Loans). It is understood and
agreed that each Lender has consented for all purposes requiring its

 

111



--------------------------------------------------------------------------------

consent, and shall at the effective time thereof be deemed to consent to each
amendment to this Agreement and the other Loan Documents authorized by this
subsection 2.7 and the arrangements described above in connection therewith
except that the foregoing shall not constitute a consent on behalf of any Lender
to the terms of any Subsection 2.7 Additional Amendment. In connection with any
Extension Amendment, the Parent Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent as to the enforceability of
such Extension Amendment, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitments of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitments so converted by such Lender on such date, and such Extended
Commitments shall, unless otherwise provided by the Extension Amendment, be
established as a separate Tranche of Commitments from the Specified Existing
Commitments and from any other Existing Commitments (together with any other
Extended Commitments so established on such date) and (B) if, on any Extension
Date, any Revolving Credit Loans of any Extending Lender are outstanding under
the applicable Specified Existing Commitments, such Revolving Credit Loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s Specified Existing Commitments to
Extended Commitments so converted by such Lender on such date.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the extension of its Commitment on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Parent Borrower may, on notice to the
Administrative Agent and the Non-Extending Lender, (A) replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to subsection 11.6 (with the assignment fee and
any other costs and expenses to be paid by the Parent Borrower in such instance)
all of its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to provide a Commitment
on the terms set forth in such Extension Amendment; and provided, further, that
all obligations of the Borrowers owing to the Non-Extending Lender relating to
the Revolving Credit Loans and participations so assigned shall be paid in full
by the assignee Lender to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) upon notice to the Administrative Agent, to
prepay the Loans and, at the Parent Borrower’s option, terminate the Commitments
of such Non-Extending Lender, in whole or in part, subject to subsection 4.12,
without premium or penalty. In connection with any such replacement under this
subsection 2.7, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or

 

112



--------------------------------------------------------------------------------

any other documentation necessary to reflect such replacement by the later of
(a) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrowers owing to the Non-Extending Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Extending Lender, then such Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the applicable Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Extending
Lender.

(f) Following any Extension Date, with the written consent of the Parent
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Commitment deemed to be an Extended Commitment under the applicable
Extended Commitment Tranche on any date (each date a “Designation Date”) prior
to the maturity date of such Extended Commitments; provided that (i) such Lender
shall have provided written notice to the Parent Borrower and the Administrative
Agent at least 10 Business Days (or such shorter period as may be agreed to by
the Administrative Agent) prior to such Designation Date and (ii) no more than
three Designation Dates may occur in any one year period without the written
consent of the Administrative Agent. Following a Designation Date, the Existing
Commitments held by such Lender so elected to be extended will be deemed to be
Extended Commitments of the applicable Extended Commitment Tranche, and any
Existing Commitments held by such Lender not elected to be extended, if any,
shall continue to be “Existing Commitments.”

(g) With respect to all extensions consummated by the Borrowers pursuant to this
subsection 2.7, (i) such extensions shall not constitute payments or prepayments
for purposes of subsection 4.4 and (ii) no Extension Request is required to be
in any minimum amount or any minimum increment, provided that the Parent
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such extension that a minimum amount (to be
determined and specified in the relevant Extension Request in the Parent
Borrower’s discretion and may be waived by the Parent Borrower) of Existing
Commitments of any or all applicable Tranches be extended. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
subsection 2.7 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Commitments on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including, without limitation, subsections
4.4 and 4.8) or any other Loan Document that may otherwise prohibit any such
extension or any other transaction contemplated by this subsection 2.7.

 

113



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT.

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in subsection 3.4(a), agrees to
continue under this Agreement for the account of the applicable Borrower the
Existing Letters of Credit issued by it and to issue letters of credit (the
letters of credit issued on and after the Closing Date pursuant to this
Section 3, together with the Existing Letters of Credit, the “Letters of
Credit”) for the account of the Borrowers on any Business Day during the
Commitment Period but in no event later than the fifth Business Day prior to the
Maturity Date in such form as may be approved from time to time by such Issuing
Lender; provided that such Issuing Lender shall not issue any Letter of Credit
if, after giving effect to such issuance, (i) the Aggregate Tranche A Canadian
Borrower Credit Extensions, or Aggregate Tranche A U.S. Borrower Credit
Extensions, as the case may be, would exceed the applicable limitations set
forth in subsection 2.1 (it being understood and agreed that the Administrative
Agent shall calculate the Dollar Equivalent of the then outstanding Revolving
Credit Loans in Canadian Dollars on the date on which the Borrower
Representative has requested that the applicable Issuing Lender issue a Letter
of Credit for purposes of determining compliance with this clause (i)) or
(ii) (x) the L/C Obligations in respect of U.S. Facility Letters of Credit would
exceed $100,000,000 or (y) the L/C Obligations in respect of Canadian Facility
Letters of Credit would exceed $25,000,000. Each Letter of Credit shall (i) be
denominated in Dollars or Canadian Dollars (in the case of the Canadian Facility
Letters of Credit only), requested by the Borrower Representative and shall be
either (A) a standby letter of credit issued to support obligations of the
Parent Borrower or any of its Subsidiaries, contingent or otherwise, which
finance the working capital and business needs of the Parent Borrower and its
Subsidiaries incurred in the ordinary course of business (a “Standby Letter of
Credit”) or (B) a commercial letter of credit in respect of the purchase of
goods or services by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business (a “Commercial Letter of Credit”), and (ii) unless
otherwise agreed by the Issuing Lender, mature not more than twelve months after
the date of issuance (automatically renewable annually thereafter or for such
longer period of time as may be agreed by the relevant Issuing Lender) and, in
any event no later than the fifth Business Day prior to the Maturity Date
(except to the extent cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender). Each Letter
of Credit issued by the U.S. Facility Issuing Lender shall be deemed to
constitute a utilization of the U.S. Facility Commitments and each Letter of
Credit issued by the Canadian Facility Issuing Lender shall be deemed to
constitute a utilization of the Canadian Facility Commitments, and shall be
participated in (as more fully described in the following subsection 3.4) by the
Tranche A U.S. Facility Lenders or the Tranche A Canadian Facility Lenders, as
applicable, in accordance with their respective Tranche A U.S. Facility
Commitment Percentages or Tranche A Canadian Facility Commitment Percentages, as
applicable. All Letters of Credit issued under the U.S. Facility shall be
denominated in Dollars and shall be issued for the account of the applicable
U.S. Borrower. All Letters of Credit issued under the Canadian Facility shall be
denominated in Dollars or Canadian Dollars and shall be issued for the account
of the Canadian Borrower. For greater certainty, no Letters of Credit shall be
issued under the Canadian Facility on account of a U.S. Borrower. For the
avoidance of doubt, any Letters of Credit that remain outstanding and undrawn on
the Maturity Date shall be either cash collateralized, backstopped or otherwise
provided for pursuant to arrangements reasonably acceptable to the relevant
Issuing Lender.

 

114



--------------------------------------------------------------------------------

(b) Unless otherwise agreed to by the applicable Issuing Lender and the Borrower
Representative on behalf of the applicable Borrower at the time of issuance,
each Letter of Credit shall be governed by, and shall be construed in accordance
with, the laws of the State of New York, and to the extent not prohibited by
such laws, the ISP or (at the option of the Borrower Representative) the Uniform
Customs shall apply to each standby Letter of Credit, and the Uniform Customs
shall apply to each commercial Letter of Credit. The ISP shall not in any event
apply to this Agreement.

(c) No Issuing Lender shall at any time issue any Letter of Credit hereunder if
such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

3.2 Procedure for Issuance of Letters of Credit.

(a) The Borrower Representative may from time to time request during the
Commitment Period but in no event later than the fifth day prior to the Maturity
Date that an Issuing Lender issue a Letter of Credit by delivering to such
Issuing Lender and the Administrative Agent, at their respective addresses for
notices specified herein, a Letter of Credit Request therefor (completed to the
reasonable satisfaction of such Issuing Lender), and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request. Each Letter of Credit Request shall specify the applicable Borrower and
that the requested Letter of Credit is to be denominated in Dollars or Canadian
Dollars in the case of the Canadian Borrower. Upon receipt of any Letter of
Credit Request, the applicable Issuing Lender shall (i) confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Request from the Borrower
Representative and, if not so received, such Issuing Lender shall provide the
Administrative Agent with a copy thereof and (ii) process such Letter of Credit
Request and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and, unless notified by the Administrative Agent, any Lender or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in subsection 6.2 shall not then be satisfied, shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Letter of Credit Request therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and the
Borrower Representative. The applicable Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower Representative promptly following the
issuance thereof. Promptly after the issuance or amendment of any Standby Letter
of Credit, the applicable Issuing Lender shall notify the Borrower
Representative and the Administrative Agent in writing, of such issuance or
amendment and such notice shall be accompanied by a copy of such issuance or
amendment. Upon receipt of such notice, the Administrative Agent shall promptly
notify the Tranche A U.S. Facility Lenders or the Tranche A Canadian Facility
Lenders, as the case may be, in writing, of such issuance or amendment, and, if
so requested by a Lender, the Administrative Agent shall provide to

 

115



--------------------------------------------------------------------------------

such Lender copies of such issuance or amendment. With regard to Commercial
Letters of Credit, each Issuing Lender shall on the first Business Day of each
week provide the Administrative Agent by facsimile, with a report detailing the
aggregate daily outstanding Commercial Letters of Credit during the previous
week.

(b) The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
Borrower Representative that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, subsection 3.1. Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in Section 6 are not then satisfied, or that the issuance of such
Letter of Credit would violate subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower
in accordance with the Issuing Lender’s usual and customary practices.

3.3 Fees, Commissions and Other Charges.

(a) The applicable Borrower agrees to pay to the Administrative Agent for the
account of the relevant Issuing Lender and the L/C Participants, a letter of
credit commission (the “L/C Fee,” and collectively, the “L/C Fees”) with respect
to each Letter of Credit issued by such Issuing Lender, computed for the period
from and including the date of issuance of such Letter of Credit through to the
expiration date of such Letter of Credit, computed at a rate per annum equal to
the Applicable Margin then in effect for Eurocurrency Loans that are Loans
calculated on the basis of a 360-day year for the actual days elapsed, of the
maximum amount available to be drawn under such Letter of Credit, payable on the
first day of each January, April, July and October in arrears on each L/C Fee
Payment Date with respect to such Letter of Credit and on the Maturity Date or
such earlier date as the Commitments shall terminate as provided herein. Such
L/C Fee shall be payable to the Administrative Agent for the account of the
Lenders to be shared ratably among them in accordance with their respective
Tranche A U.S. Facility Commitment Percentages or Tranche A Canadian Facility
Commitment Percentages. The applicable Borrower shall pay to the Administrative
Agent for the account of the relevant Issuing Lender a facing fee equal to 1/8
of 1.0% per annum for each Letter of Credit of the maximum amount available to
be drawn under such Letter of Credit (the “L/C Facing Fee”), payable quarterly
in arrears on each L/C Fee Payment Date with respect to such Letter of Credit,
on the Maturity Date or such other date as the Commitments shall terminate and
upon termination of such Letter of Credit. Such commissions and fees shall be
nonrefundable. Such fees and commissions shall be payable in Dollars (or
Canadian Dollars, in the case of the Canadian Borrower), notwithstanding that a
Letter of Credit may be denominated in Dollars or Canadian Dollars.

(b) In addition to the foregoing commissions and fees, each applicable Borrower
agrees to pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender.

 

116



--------------------------------------------------------------------------------

(c) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the applicable L/C Participants
all commissions and fees received by the Administrative Agent for their
respective accounts pursuant to this subsection 3.3.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
U.S. Facility L/C Participant or Canadian Facility L/C Participant, as
applicable, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the applicable Issuing Lender, without
recourse or warranty, on the terms and conditions hereinafter stated, for such
L/C Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Tranche A U.S. Facility Commitment Percentage or Tranche A
Canadian Facility Commitment Percentage, as applicable (determined on the date
of issuance of the relevant Letter of Credit) in such Issuing Lender’s
obligations and rights under each Letter of Credit issued or continued hereunder
(including, without limitation, each Letter of Credit outstanding on the
Maturity Date), the amount of each draft paid by such Issuing Lender thereunder
and the obligations of the Loan Parties under this Agreement with respect
thereto (although Letter of Credit fees and commissions, including the L/C Fees,
shall be payable directly to the Administrative Agent for the account of such
Issuing Lender and L/C Participants, as provided in subsection 3.3, and the L/C
Participants shall have no right to receive any portion of any facing fees with
respect to any such Letters of Credit) and any security therefor or guaranty
pertaining thereto. Each L/C Participant unconditionally and irrevocably agrees
with the applicable Issuing Lender that, if a draft is paid under any Letter of
Credit for which such Issuing Lender is not reimbursed in full by the applicable
Borrower in respect of such Letter of Credit in accordance with subsection
3.5(a), such L/C Participant shall pay to the Administrative Agent for the
account of the Issuing Lender upon demand at the Administrative Agent’s address
for notices specified herein an amount equal to such L/C Participant’s Tranche A
U.S. Facility Commitment Percentage or Tranche A Canadian Facility Commitment
Percentage, as applicable, of the amount of such draft, or any part thereof,
which is not so reimbursed; provided that nothing in this paragraph shall
relieve such Issuing Lender of any liability resulting from the gross negligence
or willful misconduct of such Issuing Lender, or otherwise affect any defense or
other right that any L/C Participant may have as a result of such gross
negligence or willful misconduct. All calculations of the L/C Participants’
Tranche A U.S. Facility Commitment Percentages and Tranche A Canadian Facility
Commitment Percentages shall be made from time to time by the Administrative
Agent, which calculations shall be conclusive absent manifest error.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of such Issuing Lender on demand by such
Issuing Lender pursuant to subsection 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
paid to the Administrative Agent for the account of such Issuing Lender within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative

 

117



--------------------------------------------------------------------------------

Agent for the account of such Issuing Lender on demand an amount equal to the
product of such amount, times the daily average Federal Funds Effective Rate
(or, in the case of a Tranche A Canadian Facility Lender, the interbank rate
customarily charged by the Bank of Canada for overnight loans) during the period
from and including the date such payment is required to the date on which such
payment is immediately available to the Administrative Agent for the account of
such Issuing Lender, times a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to subsection
3.4(a) is not in fact made available to the Administrative Agent for the account
of such Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, such Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon (with
interest based on the Dollar Equivalent of any amounts denominated in Canadian
Dollars) calculated from such due date at the rate per annum applicable to
Tranche A U.S. Facility Revolving Credit Loans and Tranche A Canadian Facility
Revolving Credit Loans, as applicable, maintained as ABR Loans accruing interest
at the ABR hereunder. A certificate of such Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this subsection 3.4 (which
shall include calculations of any such amounts in reasonable detail) shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received through the Administrative Agent
from any L/C Participant its pro rata share of such payment in accordance with
subsection 3.4(a), such Issuing Lender receives through the Administrative
Agent, any payment related to such Letter of Credit (whether directly from the
applicable Borrower in respect of such Letter of Credit or otherwise, including
proceeds of Collateral applied thereto by the Administrative Agent or by such
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent will, if such payment is received prior to 1:00 P.M., New
York City time, on a Business Day, distribute to such L/C Participant its pro
rata share thereof prior to the end of such Business Day and otherwise the
Administrative Agent will distribute such payment on the next succeeding
Business Day; provided, however, that in the event that any such payment
received by the Issuing Lender through the Administrative Agent shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender through the Administrative Agent the portion
thereof previously distributed by the Administrative Agent to it.

3.5 Reimbursement Obligation of the Borrowers.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Lender shall notify
the Borrower Representative and the Administrative Agent thereof. Each U.S.
Borrower hereby agrees to reimburse each U.S. Facility Issuing Lender (through
the Administrative Agent) upon receipt by the Borrower Representative of notice
from such U.S. Facility Issuing Lender of the date and amount of a draft
presented under any Letter of Credit issued on its behalf and paid by such
Issuing Lender, for the amount of such draft so paid

 

118



--------------------------------------------------------------------------------

and any taxes, fees, charges or other costs or expenses reasonably incurred by
each U.S. Facility Issuing Lender in connection with such payment. The Canadian
Borrower hereby agrees to reimburse each Canadian Facility Issuing Lender
(through the Administrative Agent) upon receipt by the Borrower Representative
of notice from such Canadian Facility Issuing Lender of the date and amount of a
draft presented under any Letter of Credit issued on its behalf and paid by such
Canadian Facility Issuing Lender, for the amount of such draft so paid and any
taxes, fees, charges or other costs or expenses reasonably incurred by each
Canadian Facility Issuing Lender in connection with such payment. Each such
payment shall be made to the Administrative Agent for the account of the
applicable Issuing Lender at its address for notices specified herein and in
immediately available funds, on the date which is one Business Day (or such
longer period as may be agreed to by the Administrative Agent and the applicable
Issuing Lender) after the Borrower Representative receives such notice.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
applicable Borrower (or by the Borrower Representative on behalf of the
applicable Borrower) under this subsection 3.5(b) from the date the draft
presented under the affected Letter of Credit is paid to the date on which the
applicable Borrower is required to pay such amounts pursuant to paragraph
(a) above at the rate which would then be payable on any outstanding ABR Loans
that are Tranche A U.S. Facility Revolving Credit Loans or Tranche A Canadian
Facility Revolving Credit Loans, as applicable, and thereafter until payment in
full at the rate which would be payable on any outstanding ABR Loans that are
Tranche A U.S. Facility Revolving Credit Loans and Tranche A Canadian Facility
Revolving Credit Loans, as applicable, which were then overdue.

3.6 Obligations Absolute.

(a) The applicable Loan Parties’ obligations under this Section 3 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any of them may have or
have had against the Issuing Lender, any L/C Participant or any beneficiary of a
Letter of Credit; provided that this paragraph shall not relieve the Issuing
Lender or any L/C Participant of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender or such L/C Participant,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

(b) Each Borrower agrees with each Issuing Lender that such Issuing Lender shall
not be responsible for, and the Borrowers’ Reimbursement Obligations under
subsection 3.5(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between any Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of any Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve the Issuing
Lender or any L/C Participant of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender or such L/C Participant,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

 

119



--------------------------------------------------------------------------------

(c) Neither the Issuing Lender nor any L/C Participant shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except with respect to errors or omissions caused by such Person’s gross
negligence or willful misconduct.

(d) Each Borrower agrees that any action taken or omitted by the Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the UCC or other
applicable law, shall be binding on such Borrower and shall not result in any
liability of such Issuing Lender or any L/C Participant to any such Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower
Representative of the date and amount thereof. The responsibility of the Issuing
Lender to the applicable Borrower in respect of any Letter of Credit in
connection with any draft presented for payment under such Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit; provided that this paragraph shall
not relieve the Issuing Lender of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender, or otherwise affect any
defense or other right that the Loan Parties may have as a result of any such
gross negligence or willful misconduct.

3.8 Letter of Credit Request. To the extent that any provision of any Letter of
Credit Request related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

3.9 Additional Issuing Lenders. The Borrower Representative may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), and such Lender, designate one or more
additional Canadian Facility Lenders (that are Canadian Qualified Lenders) or
U.S. Facility Lenders, as applicable, to act as an issuing lender under the
terms of this Agreement. Any Lender designated as an issuing lender pursuant to
this subsection 3.9 shall be deemed to be a “U.S. Facility Issuing Lender” (in
addition to being a U.S. Facility Lender) or a “Canadian Facility Issuing
Lender” (in addition to being a Canadian Facility Lender), as the case may be,
and an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender or
Issuing Lenders and such Lender. Any such additional Issuing Lender may resign
as Issuing Lender (with respect to any future issuances, including renewals)
upon 10 Business Days’ notice to the Lenders.

 

120



--------------------------------------------------------------------------------

3.10 Replacement of Issuing Lender. Any Issuing Lender may be replaced at any
time (x) by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender or (y) by the Borrower
Representative (on behalf of the Borrowers), for any reason, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld). The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Lender. At the time any such replacement shall become effective, the
applicable Borrowers shall pay all unpaid fees accrued for the account of such
replaced Issuing Lender pursuant to subsection 3.3(a). From and after the
effective date of any such replacement, (1) the successor Issuing Lender shall
have all the rights and obligations of such replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(2) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
any Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of any Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit or to amend or extend any previously issued Letters of Credit.

SECTION 4. GENERAL PROVISIONS.

4.1 Interest Rates and Payment Dates.

(a) Each (i) Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin in effect
for such day with respect to such Loan and (ii) BA Equivalent Loans shall bear
interest at a rate per annum that shall be equal to the BA Rate, plus the
Applicable Margin for BA Equivalent Loans.

(b) Each ABR Loan that is a U.S. Facility Revolving Credit Loan denominated in
Dollars shall bear interest for each day that it is outstanding at a rate per
annum equal to the ABR in effect for such day plus the Applicable Margin in
effect for such day with respect to such Loan. Each ABR Loan that is a Canadian
Facility Revolving Credit Loan denominated in Dollars shall bear interest for
each day that it is outstanding at a rate per annum equal to the Canadian Base
Rate in effect for such day plus the Applicable Margin in effect for such day
with respect to such Loan. Each ABR Loan denominated in Canadian Dollars shall
bear interest for each day that it is outstanding at a rate per annum equal to
the Canadian Prime Rate in effect for such day plus the Applicable Margin in
effect for such day with respect to such Loan.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (y) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this subsection 4.1 plus 2.00%,
and (z) in the case of other amounts, including overdue interest and
Reimbursement Obligations, the rate described in paragraph (b) of this
subsection 4.1 for

 

121



--------------------------------------------------------------------------------

ABR Loans that are Revolving Credit Loans accruing interest at the ABR (or
(A) the Canadian Base Rate in the case of Canadian Facility Revolving Credit
Loans denominated in Dollars and (B) the Canadian Prime Rate in the case of
Canadian Facility Revolving Credit Loans denominated in Canadian Dollars) plus
2.00%, in each case from the date of such non-payment until such amount is paid
in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this subsection 4.1 shall be
payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

(f) Any provision of this Agreement that would oblige a Canadian Loan Party to
pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian Loan
Party, which shall be required to pay interest on money in arrears at the same
rate of interest payable on principal money not in arrears.

(g) If any provision of this Agreement would oblige a Canadian Loan Party to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Canadian Loan Party of “interest” at a “criminal rate,” such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(iii) Whenever interest or fees payable by a Canadian Loan Party is calculated
on the basis of a period which is less than the actual number of days in a
calendar year, each rate of interest and fee determined pursuant to such

 

122



--------------------------------------------------------------------------------

calculation is, for the purpose of the Interest Act (Canada), equivalent to such
rate multiplied by the actual number of days in the calendar year in which such
rate is to be ascertained and divided by the number of days used as the basis of
such calculation. The principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement, and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

4.2 Conversion and Continuation Options.

(a) The Borrower Representative (on behalf of the applicable Borrower) may elect
from time to time to convert outstanding Loans (i) from Eurocurrency Loans to
ABR Loans outstanding in Dollars, or (ii) BA Equivalent Loans to ABR Loans
denominated in Canadian Dollars, by the Borrower Representative giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election; provided that any such conversion of Eurocurrency Loans or BA
Equivalent Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower Representative (on behalf of the applicable
Borrower) may elect from time to time to convert outstanding Loans (x) from ABR
Loans outstanding in Dollars to Eurocurrency Loans or (y) from ABR Loans
outstanding in Canadian Dollars to BA Equivalent Loans, by the Borrower
Representative giving the Administrative Agent at least three Business Days’
prior irrevocable notice of such election. Any such notice of conversion to
Eurocurrency Loans or BA Equivalent Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans, BA Equivalent Loans
and ABR Loans may be converted as provided herein, provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurocurrency
Loan or BA Equivalent Loan when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the Borrower
Representative that no such conversions may be made, and (ii) no Loan may be
converted into a Eurocurrency Loan or a BA Equivalent Loan after the date that
is one month prior to the Maturity Date.

(b) Any Eurocurrency Loan or BA Equivalent Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower Representative (on behalf of the applicable Borrower), giving notice to
the Administrative Agent of the length of the next Interest Period to be
applicable to such Loan, determined in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1; provided that no
Eurocurrency Loan or BA Equivalent Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have given notice to the Borrower Representative that no such
continuations may be made or (ii) after the date that is one month prior to the
Maturity Date, and provided, further, that in the case of Eurocurrency Loans
made or outstanding in Dollars or BA Equivalent Loans, if the Borrower
Representative shall fail to give any required notice as described above in this
subsection 4.2(b) or if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans

 

123



--------------------------------------------------------------------------------

or BA Equivalent Loans shall be automatically converted to ABR Loans denominated
in Dollars with respect to Eurocurrency Loans and denominated in Canadian
Dollars with respect to BA Equivalent Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice of continuation
pursuant to this subsection 4.2(b), the Administrative Agent shall promptly
notify each affected Lender thereof.

4.3 Minimum Amounts of Sets. All borrowings, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Set shall be equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, and the aggregate principal amount of the BA Equivalent Loans
comprising each Set shall be equal to Cdn$5,000,000 or a whole multiple of
Cdn$1,000,000 in excess thereof and so that there shall not be more than 15 Sets
at any one time outstanding.

4.4 Prepayments.

(a) Each of the Borrowers may at any time and from time to time prepay the Loans
made to it and the Reimbursement Obligations in respect of Letters of Credit
issued for its account, in whole or in part, subject to subsection 4.12, without
premium or penalty, upon at least three Business Days’ (or such shorter period
as may be agreed to by the Administrative Agent) irrevocable notice by the
Borrower Representative to the Administrative Agent (in the case of Eurocurrency
Loans outstanding in Dollars or BA Equivalent Loans and Reimbursement
Obligations outstanding in any Canadian Dollars) or same day irrevocable notice
by the Borrower Representative to the Administrative Agent (in the case of
(x) ABR Loans and (y) Reimbursement Obligations outstanding in Dollars or
Canadian Dollars); provided that if any such notice of prepayment is given in
connection with a conditional notice of termination of Commitments as
contemplated by subsection 2.3 then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with subsection 2.3. Such
notice shall specify, in the case of any prepayment of Loans, the identity of
the prepaying Borrower, the date and amount of prepayment and whether the
prepayment is (i) of Revolving Credit Loans or Swing Line Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, BA Equivalent Loans or ABR
Loans or a combination thereof and, in each case if a combination thereof, the
principal amount allocable to each and, in the case of any prepayment of
Reimbursement Obligations, the date and amount of prepayment, the identity of
the applicable Letter of Credit or Letters of Credit and the amount allocable to
each of such Reimbursement Obligations. Upon the receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (if a Eurocurrency Loan or
BA Equivalent Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to subsection 4.12 and accrued
interest to such date on the amount prepaid. Partial prepayments of the Loans
and the Reimbursement Obligations pursuant to this subsection 4.4(a) shall
(unless the Borrower Representative otherwise directs) be applied, first, to
payment of any Agent Advances then outstanding, second, to the payment of the
Swing Line Loans then outstanding, third, to the payment of any Revolving Credit
Loans that are Tranche A U.S. Facility Revolving Credit Loans or Tranche A
Canadian Facility Revolving Credit Loans, as applicable, then outstanding,
fourth, to the payment of any Revolving Credit Loans that are Tranche A-1 U.S.
Facility

 

124



--------------------------------------------------------------------------------

Revolving Credit Loans or Tranche A-1 Canadian Facility Revolving Credit Loans,
as applicable, then outstanding, fifth, to the payment of any Reimbursement
Obligations then outstanding and, last, to cash collateralize any outstanding
L/C Obligation on terms reasonably satisfactory to the Administrative Agent;
provided, further, that any pro rata calculations required to be made pursuant
to this subsection 4.4(a) in respect of any Loan denominated in Canadian Dollars
shall be made on a Dollar Equivalent basis. Partial prepayments pursuant to this
subsection 4.4(a) shall be in multiples of $1,000,000; provided that,
notwithstanding the foregoing, any Loan may be prepaid in its entirety.

(b) The U.S. Borrowers shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Revolving Credit Loans.

(c) (i) On any day (other than during an Agent Advance Period) on which the
Aggregate Tranche A U.S. Borrower Credit Extensions (disregarding any Agent
Advances to the U.S. Borrowers) exceeds the Tranche A U.S. Borrowing Base at
such time, the U.S. Borrowers shall prepay on such day (x) first, the principal
of outstanding Tranche A Canadian Facility Revolving Credit Loans made to the
U.S. Borrowers and (y) second, the principal of outstanding Tranche A U.S.
Facility Revolving Credit Loan, in each case to the extent required and in an
aggregate amount equal to such excess. If, after giving effect to the prepayment
of all outstanding Tranche A Canadian Facility Revolving Credit Loans made to
the U.S. Borrowers and Tranche A U.S. Facility Revolving Credit Loans, the
aggregate amount of the U.S. Facility L/C Obligations exceeds the Tranche A U.S.
Borrowing Base at such time, the U.S. Borrowers shall pay to the Administrative
Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the U.S. Borrowers to the Issuing Lenders,
the Canadian Facility Lenders and the U.S. Facility Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

(ii) Without duplication of any mandatory prepayment required under clause
(i) of subsection 4.4(c) above, on any day (other than during an Agent Advance
Period) on which the Aggregate Tranche A-1 U.S. Borrower Credit Extensions
exceeds the Tranche A-1 U.S. Borrowing Base at such time, the U.S. Borrowers
shall prepay on such day the principal of outstanding Tranche A-1 U.S. Facility
Revolving Credit Loans, in each case to the extent required and in an aggregate
amount equal to such excess. To the extent that, at such time, the Tranche A
U.S. Borrowing Base exceeds the Aggregate Tranche A U.S. Borrower Credit
Extensions, such prepayment shall be made (subject to satisfaction of the
conditions set forth in subsection 6.2(d)) by refinancing such Tranche A-1 U.S.
Facility Revolving Credit Loan with an equivalent amount of Tranche A U.S.
Facility Revolving Credit Loans.

 

125



--------------------------------------------------------------------------------

(iii) Without duplication of any mandatory prepayment required under clause
(i) or (ii) of subsection 4.4(c) above, on any day (other than during an Agent
Advance Period) on which the Aggregate Tranche A Canadian Borrower Credit
Extensions (disregarding any Agent Advances to the Canadian Borrower) exceeds
the sum of (A) the Dollar Equivalent of the Tranche A Canadian Borrowing Base at
such time plus (B) the difference between (1) the Tranche A U.S. Borrowing Base
at such time minus (2) the Aggregate Tranche A U.S. Facility Extension at such
time, the Canadian Borrower shall prepay on such day the principal of
outstanding Tranche A Canadian Facility Revolving Credit Loans made to the
Canadian Borrower in an aggregate amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Tranche A Canadian Facility
Revolving Credit Loans made to the Canadian Borrower, the aggregate amount of
the Canadian Facility L/C Obligations exceeds the limit set forth in the
previous sentence, the Canadian Borrower shall pay to the Administrative Agent
at the Payment Office on such day an amount of cash and/or Cash Equivalents
equal to the amount of such excess (up to a maximum amount equal to such
Canadian L/C Obligations at such time), such cash and/or Cash Equivalents to be
held as security for all obligations of the Canadian Borrower to the Canadian
Facility Issuing Lenders and the Canadian Facility Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

(iv) Without duplication of any mandatory prepayment required under clause (i),
(ii) or (iii) of subsection 4.4(c) above, on any day (other than during an Agent
Advance Period) on which the Aggregate Tranche A-1 Canadian Borrower Credit
Extensions exceeds the Dollar Equivalent of the Tranche A-1 Canadian Borrowing
Base at such time, the Canadian Borrower shall prepay on such day the principal
of outstanding Tranche A-1 Canadian Facility Revolving Credit Loan, in each case
to the extent required and in an aggregate amount equal to such excess. To the
extent that, at such time, the sum of (A) the Dollar Equivalent of the Tranche A
Canadian Borrowing Base plus (B) the difference between (1) the Tranche A U.S.
Borrowing Base minus (2) the Aggregate Tranche A U.S. Facility Extensions
exceeds the Aggregate Tranche A Canadian Borrower Credit Extensions, such
prepayment shall be made (subject to satisfaction of the conditions set forth in
subsection 6.2(d)) by refinancing such Tranche A-1 Canadian Facility Revolving
Credit Loan with an equivalent amount of Tranche A Canadian Facility Revolving
Credit Loans.

(v) On any day on which the Aggregate Tranche A Canadian Facility Lender
Exposure exceeds the Dollar Equivalent of the Aggregate Tranche A Canadian
Facility Commitment at such time, the Canadian Borrower and, with respect to
Tranche A Canadian Facility Revolving Credit Loans made to U.S. Borrowers, the
U.S. Borrowers, shall prepay on such day first the Agent Advances (if any) made
as Tranche A Canadian Facility Revolving Credit Loans then outstanding to them
and thereafter the principal of Tranche A Canadian Facility Revolving Credit
Loans made to them in an amount equal to such excess. If, after giving effect to
the prepayment of all outstanding Tranche A Canadian

 

126



--------------------------------------------------------------------------------

Facility Revolving Credit Loans, the aggregate amount of the Canadian Facility
L/C Obligations exceeds the Aggregate Tranche A Canadian Facility Commitment at
such time, the Canadian Borrower shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess (up to a maximum amount equal to the Canadian Facility
L/C Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the Canadian Borrower to the Canadian Facility
Issuing Lenders and the Tranche A Canadian Facility Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

(vi) On any day on which the Aggregate Tranche A-1 Canadian Facility Lender
Exposure exceeds the Dollar Equivalent of the Aggregate Tranche A-1 Canadian
Facility Commitment at such time, the Canadian Borrower shall prepay on such day
the principal of Tranche A-1 Canadian Facility Revolving Credit Loans made to
them in an amount equal to such excess.

(vii) On any day on which the Aggregate Tranche A U.S. Facility Lender Exposure
exceeds the Aggregate Tranche A U.S. Facility Commitment at such time, the U.S.
Borrowers shall prepay on such day first the Agent Advances (if any) made as
Tranche A U.S. Facility Revolving Credit Loans then outstanding to them and
thereafter the principal of Tranche A U.S. Facility Revolving Credit Loans in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Tranche A U.S. Facility Revolving Credit Loans, the aggregate amount
of the U.S. Facility L/C Obligations exceeds the Tranche A U.S. Facility
Commitment at such time, the U.S. Borrowers shall pay to the Administrative
Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the U.S. Facility L/C Obligations at such time), such cash and/or Cash
Equivalents to be held as security for all obligations of the U.S. Borrowers to
the applicable U.S. Facility Issuing Lenders and the Tranche A U.S. Facility
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent.

(viii) On any day on which the Aggregate Tranche A-1 U.S. Facility Lender
Exposure exceeds the Tranche A-1 U.S. Facility Commitment at such time, the U.S.
Borrowers shall prepay on such day the principal of Tranche A-1 U.S. Facility
Revolving Credit Loans in an amount equal to such excess.

(d) Notwithstanding the foregoing provisions of this subsection 4.4, if at any
time any prepayment of any Eurocurrency Loans or BA Equivalent Loans pursuant to
subsection 4.4(a) would result, after giving effect to the procedures set forth
in this Agreement, in the relevant Borrower incurring breakage costs under
subsection 4.12 as a result of Eurocurrency Loans or BA Equivalent Loans being
prepaid other than on the last day of an Interest Period with respect thereto,
then, the relevant Borrower may, so long as no Default or Event of Default shall
have occurred and be continuing, in its sole discretion, initially (i) deposit a
portion (up to 100.0%) of the amounts that otherwise

 

127



--------------------------------------------------------------------------------

would have been paid in respect of such Eurocurrency Loans or BA Equivalent
Loans with the Administrative Agent (which deposit must be equal in amount to
the amount of such Eurocurrency Loans or BA Equivalent Loans not immediately
prepaid), to be held as security for the obligations of the applicable Borrowers
to make such prepayment pursuant to a cash collateral agreement to be entered
into on terms reasonably satisfactory to the Administrative Agent with such cash
collateral to be directly applied upon the first occurrence thereafter of the
last day of an Interest Period with respect to such Eurocurrency Loans or BA
Equivalent Loans (or such earlier date or dates as shall be requested by the
Borrower Representative) or (ii) make a prepayment of the Revolving Credit Loans
in accordance with subsection 4.4(a) with an amount equal to a portion (up to
100.0%) of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans or BA Equivalent Loans (which prepayment, together with any
deposits pursuant to clause (i) above, must be equal in amount to the amount of
such Eurocurrency Loans or BA Equivalent Loans not immediately prepaid);
provided that, notwithstanding anything in this Agreement to the contrary, none
of the Borrowers may request any Extension of Credit under the Commitments that
would reduce the aggregate amount of the Available Commitments to an amount that
is less than the amount of such prepayment until the related portion of such
Eurocurrency Loans or BA Equivalent Loans have been prepaid upon the first
occurrence thereafter of the last day of an Interest Period with respect to such
Eurocurrency Loans or BA Equivalent Loans; provided that, in the case of either
clause (i) or (ii), such unpaid Eurocurrency Loans or BA Equivalent Loans shall
continue to bear interest in accordance with subsection 4.1 until such unpaid
Eurocurrency Loans or BA Equivalent Loans or the related portion of such
Eurocurrency Loans or BA Equivalent Loans, as the case may be, have or has been
prepaid.

(e) For avoidance of doubt, the Commitments shall not be correspondingly reduced
by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under subsection 4.4(a), 4.4(b) or 4.4(c).

(f) Notwithstanding anything to the contrary herein, this subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to subsection 2.6 or 2.7, as
applicable.

4.5 Administrative Agent’s Fees; Other Fees.

(a) Each U.S. Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each U.S. Facility Lender, a commitment fee for the
period from and including the first day of the Commitment Period to the Maturity
Date, computed based on the Commitment Fee Percentage on the average daily
amount of the Available Commitment of such U.S. Facility Lender during the
period for which payment is made, payable quarterly in arrears on the first day
of each January, April, July and October and on the Maturity Date or such
earlier date as the Commitments shall terminate as provided herein, commencing
on October 1, 2014.

 

128



--------------------------------------------------------------------------------

(b) The Canadian Borrower agrees to pay, or cause to be paid, to the
Administrative Agent, for the account of each Canadian Facility Lender, a
commitment fee for the period from and including the first day of the Commitment
Period to the Maturity Date, computed based on the Commitment Fee Percentage on
the average daily amount of the Available Commitment of such Canadian Facility
Lender during the period for which payment is made, payable in arrears on the
first day of each January, April, July and October and on the Maturity Date or
such earlier date as the Commitments shall terminate as provided herein,
commencing on October 1, 2014.

(c) Each Borrower agrees to pay, or cause to be paid, to the Administrative
Agent and the Other Representatives any fees in the amounts and on the dates
previously agreed to in writing by any Loan Party, the Other Representatives and
the Administrative Agent in connection with this Agreement.

4.6 Computation of Interest and Fees.

(a) Interest (other than interest based on the Prime Rate, Canadian Prime Rate
or BA Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed; and commitment fees and any other fees, discount proceeds and
interest based on the Prime Rate, Canadian Prime Rate or BA Rate shall be
calculated on the basis of a 365-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower
Representative and the affected Lenders of each determination of a Eurocurrency
Rate. Any change in the interest rate on a Loan resulting from a change in the
ABR, the Canadian Base Rate, the Canadian Prime Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower Representative and the affected Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower Representative or any Lender,
deliver to the Borrower Representative or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 4.1, excluding any
Eurocurrency Base Rate which is based upon the Telerate British Bankers Assoc.
Interest Settlement Rates Page and any ABR Loan which is based upon the Prime
Rate, the Canadian Base Rate or the Canadian Prime Rate.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate with
respect to any Eurocurrency Loan (the “Affected Eurocurrency Rate”) or the BA
Rate (the “Affected BA Rate”) with respect to any BA Equivalent Loans for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower Representative and the Lenders as soon as
practicable thereafter. If such notice is given, (a) any

 

129



--------------------------------------------------------------------------------

Eurocurrency Loans or BA Equivalent Loans the rate of interest applicable to
which is based on the Affected Eurocurrency Rate or the Affected BA Rate, as
applicable, requested to be made on the first day of such Interest Period shall
be made as ABR Loans in the applicable currency, (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Loans or BA Equivalent Loans the rate of interest applicable to
which is based on the Affected Eurocurrency Rate or the Affected BA Rate, as
applicable, shall be converted to or continued as ABR Loans in the applicable
currency, (c) as to the Swing Line Lender, as the case may be, such Lender’s
cost of funding such Eurocurrency Loans or as reasonably determined by such
Lender, plus the Applicable Margin hereunder and (d) any outstanding
Eurocurrency Loans or BA Equivalent Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurocurrency Loans or
BA Equivalent Loans the rate of interest applicable to which is based upon the
Affected Eurocurrency Rate or Affected BA Rate and that are not otherwise
permitted to be converted to or continued as ABR Loans in the applicable
currency by subsection 4.2 shall, upon demand by the Lenders the Commitment
Percentage of which aggregate greater than 50.0% of such U.S. Facility Revolving
Credit Loan or Canadian Facility Revolving Credit Loan, as applicable, be
immediately repaid by the applicable Borrower on the last day of the then
current Interest Period with respect thereto together with accrued interest
thereon or otherwise, at the option of the Borrower Representative, shall remain
outstanding and bear interest at a rate which reflects, as to each of the
Lenders, such Lender’s cost of funding such Eurocurrency Loans or BA Equivalent
Loans as reasonably determined by such Lender, plus the Applicable Margin
hereunder. If any such repayment occurs on a day which is not the last day of
the then current Interest Period with respect to such affected Eurocurrency Loan
or BA Equivalent Loan, the applicable Borrower shall pay to each of the Lenders
such amounts, if any, as may be required pursuant to subsection 4.12. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans or BA Equivalent Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate or Affected BA Rate shall be made or
continued as such, nor shall any of the Borrowers have the right to convert ABR
Loans to Eurocurrency Loans or BA Equivalent Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate or Affected BA
Rate.

4.8 Pro Rata Treatment and Payments.

(a) Except as expressly otherwise provided for herein, each borrowing of Tranche
A U.S. Facility Revolving Credit Loans, Tranche A-1 U.S. Facility Revolving
Credit Loans, Tranche A Canadian Facility Revolving Credit Loans or Tranche A-1
Canadian Facility Revolving Credit Loans, as applicable (other than Swing Line
Loans), by any of the applicable Borrowers from the Lenders hereunder shall be
made, each payment by any of the Borrowers on account of any commitment fee in
respect of the Tranche A U.S. Facility Commitments, Tranche A-1 U.S. Facility
Commitments, Tranche A Canadian Facility Commitments or Tranche A-1 Canadian
Facility Commitments, as applicable, hereunder shall be allocated by the
Administrative Agent, and any reduction of the Tranche A U.S. Facility
Commitments, Tranche A-1 U.S. Facility Commitments, Tranche A Canadian Facility
Commitments or Tranche A-1 Canadian Facility Commitments of the Lenders, as
applicable, shall be allocated by the Administrative Agent, in each case pro
rata according to the Tranche A U.S. Facility Commitment Percentage, Tranche A-1
U.S. Facility Commitment Percentage, Tranche A

 

130



--------------------------------------------------------------------------------

Canadian Facility Commitment Percentage or Tranche A-1 Canadian Facility
Commitment Percentage, as applicable, of the applicable Lenders. Except as
expressly otherwise provided for herein, each payment (including each prepayment
(but excluding payments made pursuant to subsection 2.6, 2.7, 4.5(c), 4.9, 4.10,
4.11, 4.12, 4.13(d), 4.17(c) or 11.1(f))) by any of the applicable Borrowers on
account of principal of and interest on any Tranche A U.S. Facility Revolving
Credit Loans, Tranche A-1 U.S. Facility Revolving Credit Loans, Tranche A
Canadian Facility Revolving Credit Loans or Tranche A-1 Canadian Facility
Revolving Credit Loans, as applicable, shall be allocated by the Administrative
Agent pro rata according to the respective outstanding principal amounts of such
Revolving Credit Loans then held by the relevant Revolving Lenders, and each
payment on account of principal of and interest on any loans made pursuant to
any Tranche established after the date of this Agreement shall be allocated pro
rata (or as may otherwise be provided for in the applicable amendment to this
Agreement relating to such Tranche) among the Lenders with commitments under any
Incremental Facility in respect thereof or with participations in such Tranche
(in each case subject to any limitations on non-pro rata payments otherwise
provided for in subsection 2.6(b)). All payments (including prepayments) to be
made by any of the Borrowers hereunder, whether on account of principal,
interest, fees, Reimbursement Obligations or otherwise, shall be made without
set-off or counterclaim and shall be made prior to 1:00 P.M., New York City
time, on the due date thereof to the Administrative Agent for the account of the
Lenders holding the relevant Loans or the L/C Participants, as the case may be,
at the Administrative Agent’s office specified in subsection 11.2, in Dollars or
Canadian Dollars, as applicable and, whether in Dollars or Canadian Dollars, in
immediately available funds. Payments received by the Administrative Agent after
such time shall be deemed to have been received on the next Business Day. The
Administrative Agent shall distribute such payments to such Lenders, if any such
payment is received prior to 1:00 P.M., New York City time (or such later time
as may be agreed to by the Administrative Agent), on a Business Day, in like
funds as received prior to the end of such Business Day, and otherwise the
Administrative Agent shall distribute such payment to such Lenders on the next
succeeding Business Day. If any payment hereunder (other than payments on the
Eurocurrency Loans or BA Equivalent Loans) becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurocurrency Loan or BA Equivalent Loans becomes
due and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. This subsection 4.8(a)
may be amended in accordance with subsection 11.1(g) to the extent necessary to
reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of loans added pursuant to
subsections 2.6, 2.7 and 11.1(d), as applicable. Unless the Administrative Agent
shall have received notice from a Borrower prior to the date on which any
payment is due from such Borrower to the Administrative Agent for the

 

131



--------------------------------------------------------------------------------

account of the Lenders, the Swing Line Lender or the relevant Issuing Lender
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at a rate equal to the daily average Federal
Funds Effective Rate or the rate set by the Bank of Canada for settlement of
Canadian Dollar interbank obligations, as applicable, and as quoted by the
Administrative Agent.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its Commitment Percentage of such borrowing available to such Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent and the Administrative Agent may, in
reliance upon such assumption, make available to any Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate or the rate set by the Bank of Canada for settlement of Canadian Dollar
interbank obligations, as applicable, and as quoted by the Administrative Agent,
in each case for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this subsection
4.8(b) shall be conclusive in the absence of manifest error. If such Lender’s
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, (x) the Administrative Agent shall notify the Borrower Representative of
the failure of such Lender to make such amount available to the Administrative
Agent and the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to such Loans pursuant to
subsection 4.1 on demand, from such Borrower and (y) then such Borrower may,
without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available; provided that at
the time such borrowing is made and at all times while such amount is
outstanding such Borrower would be permitted to borrow such amount pursuant to
subsection 2.1.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Closing Date shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loans or BA Equivalent Loans as
contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower
Representative and the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no

 

132



--------------------------------------------------------------------------------

longer exist), (b) the commitment of such Lender hereunder to make Affected
Loans, continue Affected Loans as such and convert an ABR Loan to an Affected
Loan shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan (or a Swing Line Loan)
when an Affected Loan is requested (to the extent otherwise permitted by
subsection 4.2), (c) such Lender’s Loans then outstanding as Affected Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law (to the extent otherwise permitted by
subsection 4.2) and (d) such Lender’s Loans then outstanding as Affected Loans,
if any, not otherwise permitted to be converted to ABR Loans by subsection 4.2
(whether because such Loans are denominated in Canadian Dollars or otherwise),
shall upon notice to the Parent Borrower be prepaid with accrued interest
thereon on the last of the then current Interest Period with respect thereto (or
such earlier date as may be required by such Requirement of Law). If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 4.12.

4.10 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender or Issuing
Lender, or compliance by any Lender or Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Lender becomes an Issuing Lender):

(i) shall subject such Lender or Issuing Lender to any tax of any kind
whatsoever with respect to any Letter of Credit Request, any Eurocurrency Loans
or any BA Equivalent Loans made or maintained by it or its obligation to make or
maintain Eurocurrency Loans or BA Equivalent Loans, or change the basis of
taxation of payments to such Lender or Issuing Lender in respect thereof, in
each case except for Non-Excluded Taxes, Taxes imposed under FATCA and taxes
measured by or imposed upon the overall net income, or franchise taxes, or taxes
measured by or imposed upon overall capital or net worth, or branch taxes (in
the case of such capital, net worth or branch taxes, imposed in lieu of such net
income tax), of such Lender or Issuing Lender or its applicable lending office,
branch, or any affiliate thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender which is not otherwise included in the determination of the
Eurocurrency Rate or BA Rate, as the case may be, hereunder; or

 

133



--------------------------------------------------------------------------------

(iii) shall impose on such Lender or Issuing Lender any other condition
(excluding any tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender or Issuing Lender deems to be material, of
making, converting into, continuing or maintaining Eurocurrency Loans or BA
Equivalent Loans or issuing or participating in Letters of Credit or the cost to
an Issuing Lender of issuing or maintaining Letters of Credit or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Borrower Representative from such Lender or Issuing Lender through
the Administrative Agent in accordance herewith, the applicable Borrower shall
promptly pay such Lender or Issuing Lender upon its demand, any additional
amounts necessary to compensate such Lender or Issuing Lender for such increased
cost or reduced amount receivable with respect to such Eurocurrency Loans, BA
Equivalent Loans or Letters of Credit, provided that, in any such case, such
Borrower may elect to convert the Eurocurrency Loans and/or BA Equivalent Loans
made by such Lender hereunder to ABR Loans in the applicable currency by giving
the Administrative Agent at least one Business Day’s (or such shorter period as
may be agreed to by the Administrative Agent) notice of such election, in which
case the applicable Borrower shall promptly pay to such Lender, upon demand,
without duplication, amounts theretofore required to be paid to such Lender
pursuant to this subsection 4.10(a) and such amounts, if any, as may be required
pursuant to subsection 4.12. If any Lender or Issuing Lender becomes entitled to
claim any additional amounts pursuant to this subsection, it shall provide
prompt notice thereof to the Borrower Representative, through the Administrative
Agent certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender or Issuing Lender and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender
or Issuing Lender through the Administrative Agent to the Borrower
Representative shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this subsection 4.10(a), the
Borrowers shall not be required to compensate a Lender (i) pursuant to this
subsection 4.10(a) for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower Representative of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower Representative of such Lender’s
intention to claim compensation therefor, the six-month period first referred to
in this sentence shall be extended to include the period of retroactive effect
thereof) and (ii) for any increased costs, if such Lender is applying this
provision to the Borrowers in a manner that is inconsistent with its application
of “increased cost” or other similar provisions under other credit agreements to
similarly situated borrowers. This subsection 4.10(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(b) If any Lender or Issuing Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or liquidity
or in the interpretation or application thereof or compliance by such Lender or
Issuing Lender or any corporation controlling such Lender or Issuing Lender with
any request or

 

134



--------------------------------------------------------------------------------

directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority, in each case, made subsequent to
the Closing Date, does or shall have the effect of reducing the rate of return
on such Lender’s, Issuing Lender’s or corporation’s capital as a consequence of
such Lender’s or Issuing Lender’s obligations hereunder or in respect of any
Letter of Credit to a level below that which such Lender, Issuing Lender, or
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s, Issuing Lender’s or corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time, within 10 Business Days
after submission by such Lender or Issuing Lender to the Borrower Representative
(with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this paragraph (b) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the reduction of the rate of return on capital resulting from such event and
(z) as to the additional amount or amounts demanded by such Lender, Issuing
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the applicable Borrower shall pay to such Lender or Issuing Lender such
additional amount or amounts as will compensate such Lender, Issuing Lender or
corporation for such reduction. Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender or Issuing Lender
through the Administrative Agent to the Borrower Representative shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this subsection 4.10(b), the Borrowers shall not be required to
compensate a Lender (i) pursuant to this subsection 4.10(b) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower Representative of such Lender’s intention to claim compensation
therefor (except that, if the adoption of or change in any Requirement of Law or
in the interpretation or application thereof giving rise to such increased costs
or reductions is retroactive, then provided such Lender shall, within six months
of such adoption, change, interpretation or application, have notified the
Borrower Representative of such Lender’s intention to claim compensation
therefor, the six-month period first referred to in this sentence shall be
extended to include the period of retroactive effect thereof) and (ii) for any
increased costs, if such Lender is applying this provision to the Borrowers in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other credit agreements to similarly situated
borrowers. This subsection 4.10(b) shall survive the termination of this
Agreement and the payment of the Revolving Credit Loans and all other amounts
payable hereunder.

(c) Notwithstanding anything to the contrary in this subsection 4.10, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, regulations, guidelines and directives promulgated thereunder or issued
in connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Closing Date for all purposes herein. This subsection 4.10(c) shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and all other amounts payable hereunder.

 

135



--------------------------------------------------------------------------------

4.11 Taxes.

(a) Except as provided below in this subsection or as required by law (which,
for purposes of this subsection 4.11, shall include FATCA), all payments made by
each of the Loan Parties under this Agreement, any other Loan Document and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of any Taxes; provided that if any Non-Excluded Taxes are required
to be withheld from any amounts payable by any Loan Party or the Administrative
Agent to the Administrative Agent or any Lender hereunder or under any Notes,
the amounts so payable by such Loan Party shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that
each Loan Party shall be entitled to deduct and withhold, and such Loan Party
shall not be required to indemnify for, any Non-Excluded Taxes, and any such
amounts payable by such Loan Party or the Administrative Agent to or for the
account of any Agent or Lender, shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of paragraph (b) of this subsection
4.11 or subsection 4.13 or 4.15, or (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement or
with respect to any Non-Excluded Taxes imposed by the United States or any state
or political subdivision thereof or the government of Canada or any province
thereof, unless such Non-Excluded Taxes are imposed (1) as a result of a change
in treaty, law or regulation that occurred after such Agent became an Agent
hereunder or such Lender became a Lender hereunder (or, if such Agent or Lender
is a non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, after the relevant beneficiary or member of such Agent or Lender
became such a beneficiary or member, if later) (any such change, at such time, a
“Change in Law”) or (2) on a Person that is an assignee whose assignor was
entitled to receive additional amounts with respect to payments made by such
Loan Party, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee is subject to the
same Change in Law with respect to payments from such Loan Party; provided that
in no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective. Whenever any Non-Excluded Taxes are payable by any
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of such Lender or
Agent, as the case may be, a certified copy of an original official receipt (or
other documentary evidence of such payment reasonably acceptable to the
Administrative Agent) received by such Loan Party showing payment thereof. If
any Loan Party fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, such Loan Party shall indemnify the Administrative Agent, the Lenders
and the Agents for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender or Agent as a result of any
such failure. The agreements in this subsection 4.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

136



--------------------------------------------------------------------------------

(1) Each Agent and each Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the Closing Date or,
in the case of an Agent or Lender that is an assignee or transferee of an
interest under this Agreement pursuant to subsection 11.6, on the date of such
assignment or transfer to such Agent or Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor form),
in each case certifying that such Agent or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal backup withholding Tax with respect to payments to be made under this
Agreement and under any Note. Each Agent and each Lender that is not a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) shall
deliver to the Borrower Representative and the Administrative Agent on or prior
to the Closing Date or, in the case of an Agent or Lender that is an assignee or
transferee of an interest under this Agreement pursuant to subsection 11.6, on
the date of such assignment or transfer to such Agent or Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (claiming the benefits of an income tax treaty) (or
successor forms), in each case certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) if such Agent or Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax
treaty) (or successor forms) pursuant to clause (i) above, (x) two certificates
substantially in the form of Exhibit J (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (claiming the benefits of the
portfolio interest exemption) (or successor form) certifying to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal withholding tax with respect to payments of interest to be made under
this Agreement and under any Note or (iii) if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from United States federal withholding tax
with respect to payments to be made under this Agreement and under any Note (or,
to the extent the beneficial owners of such non-U.S. intermediary or
flow-through entity are (A) non-U.S. persons claiming portfolio interest
treatment, a complete exemption from United States withholding tax with

 

137



--------------------------------------------------------------------------------

respect to interest payments or (B) United States persons, a complete exemption
from United States federal backup withholding tax), unless, in each case, such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the applicable Loan Party, at the time such
assignment was effective, as a result of a Change in Law that occurred after the
Closing Date and such assignee is subject to the same Change in Law with respect
to payments from the applicable Loan Party; provided that in no event shall such
additional amounts exceed the additional amounts that the assignor was entitled
to receive at the time such assignment was effective. In addition, each Agent
and Lender agrees that from time to time after the Closing Date, when the
passage of time or a change in circumstances renders the previous certification
obsolete or inaccurate, such Agent or Lender shall deliver to the Borrower
Representative and the Administrative Agent two new accurate and complete
original signed copies of Internal Revenue Service Form W-9, Internal Revenue
Service Form W-8ECI, Form W-8BEN (claiming the benefits of an income tax
treaty), or Form W-8BEN (claiming the benefits of the portfolio interest
exemption) and a U.S. Tax Compliance Certificate, or Form W-8IMY (with respect
to a non-U.S. intermediary or flow-through entity), as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Agent or Lender to a continued exemption from United States federal
withholding tax with respect to payments under this Agreement and any Note (or,
to the extent the beneficial owners of such non-U.S. intermediary or
flow-through entity are (A) non-U.S. persons claiming portfolio interest
treatment, a complete exemption from United States withholding tax with respect
to interest payments or (B) United States persons, a complete exemption from
United States federal backup withholding tax), unless, in each case (1) there
has been a Change in Law that occurs after the date such Agent or Lender becomes
an Agent or Lender hereunder (or after the date the relevant beneficiary or
member in the case of a Lender that is a non-U.S. intermediary or flow-through
entity for U.S. federal income tax purposes becomes a beneficiary or member, if
later) which renders all such forms inapplicable or which would prevent such
Agent or Lender from duly completing and delivering any such form with respect
to it, in which case such Agent or Lender shall promptly notify the Borrower
Representative and the Administrative Agent of its inability to deliver any such
form or (2) such Person is an assignee whose assignor was entitled to receive
additional amounts with respect to payments made by a Loan Party, at the time
such assignment was effective, as a result of a Change in Law that occurred
after the Closing Date and such assignee is subject to the same Change in Law
with respect to payments from a Loan Party; provided that in no event shall such
additional amounts under this clause (2) exceed the additional amounts that the
assignor was entitled to receive at the time such assignment was effective.

 

138



--------------------------------------------------------------------------------

(b) Each Agent and Lender shall, upon request by the Borrower Representative,
deliver to the Borrower Representative or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by any Loan Party under this Agreement or any Note to such Agent or Lender may
be made free and clear of, and without deduction or withholding for or on
account of any Taxes (including any United States withholding taxes under FATCA)
(or to allow any such deduction or withholding to be at a reduced rate);
provided that such Agent or Lender is legally entitled to complete, execute and
deliver such form or certificate. Each Person that shall become a Lender or a
Participant pursuant to subsection 11.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to this subsection 4.11; provided that in the case of a
Participant the obligations of such Participant pursuant to paragraph (b) or
(c) of this subsection 4.11 shall be determined as if such Participant were a
Lender except that such Participant shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.

4.12 Indemnity. Each U.S. Borrower agrees to indemnify each U.S. Facility Lender
in respect of Extensions of Credit made, or requested to be made, to the U.S.
Borrowers, each U.S. Borrower agrees to indemnify each Canadian Facility Lender
in respect of Extensions of Credit made, or requested to be made, by the
Canadian Facility Lenders to the U.S. Borrowers, and the Canadian Borrower
agrees to indemnify each Canadian Facility Lender in respect of Extensions of
Credit made, or requested to be made, to the Canadian Borrower, and in each
case, to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s gross negligence
or willful misconduct) as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans or
BA Equivalent Loans after the Borrower Representative has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by such Borrower in making any prepayment or conversion of
Eurocurrency Loans or BA Equivalent Loans after the Borrower Representative has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a payment or prepayment of Eurocurrency Loans or BA Equivalent
Loans or the conversion of Eurocurrency Loans or BA Equivalent Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans or BA Equivalent Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market or the Canadian interbank market, as applicable. If any
Lender becomes entitled to claim any amounts under the indemnity contained in
this subsection 4.12, it shall provide prompt notice thereof to the Borrower
Representative, through the Administrative Agent certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred

 

139



--------------------------------------------------------------------------------

by such Lender as a consequence thereof and (z) as to the amount for which such
Lender seeks indemnification hereunder and a reasonably detailed explanation of
the calculation thereof. Such a certificate as to any indemnification pursuant
to this subsection submitted by such Lender, through the Administrative Agent to
the Borrower Representative shall be conclusive in the absence of manifest
error. This subsection 4.12 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense, of the applicable Borrower, each
Agent, Lender and Issuing Lender to which any Borrower is required to pay any
additional amount pursuant to subsection 4.10 or 4.11, and any Participant in
respect of whose participation such payment is required, shall reasonably afford
such Borrower the opportunity to contest, and reasonably cooperate with such
Borrower in contesting, the imposition of any Non-Excluded Taxes giving rise to
such payment; provided that (i) such Agent, Lender or Issuing Lender shall not
be required to afford such Borrower the opportunity to so contest unless such
Borrower shall have confirmed in writing to such Agent, Lender or Issuing Lender
its obligation to pay such amounts pursuant to this Agreement and (ii) such
Borrower shall reimburse such Agent, Lender or Issuing Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with such Borrower in contesting the imposition of such Non-Excluded Taxes;
provided, however, that notwithstanding the foregoing no Agent, Lender or
Issuing Lender shall be required to afford such Borrower the opportunity to
contest, or cooperate with such Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Agent, Lender or Issuing Lender in its sole
discretion in good faith determines that to do so would have an adverse effect
on it.

(b) If a Lender or Issuing Lender changes its applicable lending office (other
than (i) pursuant to paragraph (c) below or (ii) after an Event of Default under
subsection 9(a) or 9(f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause any Borrower to become
obligated to pay any additional amount under subsection 4.10 or 4.11, such
Borrower shall not be obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender or Issuing Lender by any Borrower pursuant to subsection 4.10 or 4.11,
such Lender or Issuing Lender shall promptly after becoming aware of such event
or condition notify the Borrower Representative and the Administrative Agent and
shall take such steps as may reasonably be available to it to mitigate the
effects of such condition or event (which shall include efforts to rebook the
Loans or issued Letters of Credit, as the case may be, held by such Lender or
Issuing Lender at another lending office, or through another branch or an
affiliate, of such Lender or Issuing Lender); provided that such Lender or
Issuing Lender shall not be required to take any step that, in its reasonable
judgment, would be materially disadvantageous to its business or operations or
would require it to incur additional costs (unless such Borrower agrees to
reimburse such Lender or Issuing Lender for the reasonable incremental
out-of-pocket costs thereof).

 

140



--------------------------------------------------------------------------------

(d) If any of the Borrowers shall become obligated to pay additional amounts
pursuant to subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under subsection
4.10 or 4.11, the applicable Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent, to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent, and such Borrower to purchase the affected Loan, in whole or in part, at
an aggregate price no less than such Loan’s principal amount plus accrued
interest, and assume the affected obligations under this Agreement, or (ii) so
long as no Default or Event of Default then exists or will exist immediately
after giving effect to the respective prepayment, upon at least four Business
Days’ (or such shorter period as may be agreed to by the Administrative Agent)
irrevocable notice to the Administrative Agent to prepay the affected Loan, in
whole or in part, subject to subsection 4.12, without premium or penalty. In the
case of the substitution of a Lender, then, the Parent Borrower, any other
applicable Borrower, the Administrative Agent, the affected Lender, and any
substitute Lender shall execute and deliver an appropriately completed
Assignment and Acceptance pursuant to subsection 11.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 11.6(b) in
connection with such assignment shall be paid by the Parent Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the applicable Borrower shall first pay the affected Lender any
additional amounts owing under subsections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this subsection 4.13) prior to such substitution or
prepayment.

(e) If any Agent, Lender or any Issuing Lender receives a refund directly
attributable to taxes for which any Borrower has made additional payments
pursuant to subsection 4.10(a) or 4.11(a), such Agent, such Lender or such
Issuing Lender, as the case may be, shall promptly pay such refund (together
with any interest with respect thereto received from the relevant taxing
authority, but net of any reasonable cost incurred in connection therewith) to
such Borrower; provided, however, that the applicable Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent,
Issuing Lender or the applicable Lender, as the case may be, upon receipt of a
notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender, Issuing Lender or Participant under
this subsection 4.13 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

141



--------------------------------------------------------------------------------

4.14 Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Commitments.

(a) The Borrower Representatives will implement and maintain internal controls
to monitor the borrowings and repayments of Loans by the Borrowers and the
issuance of and drawings under Letters of Credit, with the object of preventing
any request for an Extension of Credit that would result in the Aggregate Credit
Extensions with respect to all of the Lenders (including the Swing Line Lender)
being in excess of the aggregate Commitments then in effect and of promptly
identifying any circumstance where, by reason of changes in exchange rates, the
Aggregate Credit Extensions with respect to all of the Lenders (including the
Swing Line Lender) exceeds the aggregate Commitments then in effect.

(b) The Administrative Agent will calculate each Tranche A Canadian Facility
Lender Exposure, Tranche A-1 Canadian Facility Lender Exposure, Tranche A U.S.
Facility Lender Exposure and Tranche A-1 U.S. Facility Lender Exposure from time
to time, and in any event not less frequently than once during each calendar
month. In making such calculations, the Administrative Agent will rely on the
information most recently received by it from the Swing Line Lender in respect
of outstanding Swing Line Loans and from the Issuing Lenders in respect of
outstanding L/C Obligations.

4.15 Canadian Facility Lenders.

(a) Any Lender that holds any commitment or makes or holds any Extension of
Credit to the Canadian Borrower (such Lender, a “Canadian Extender of Credit”)
will at all times be a Canadian Qualified Lender, unless an Event of Default has
occurred and is continuing. To the extent legally entitled to do so, the
Administrative Agent and each Canadian Extender of Credit shall, upon written
request by the Borrower Representative, deliver to it or the applicable
governmental or taxing authority, any form or certificate required in order that
any payment by the Canadian Borrower under this Agreement or any Notes to, or
for the account of, such Person may be made free and clear of, and without
deduction or withholding for or on account of, any Non-Excluded Taxes; provided
that in determining the reasonableness of such a request such Person shall be
entitled to consider the cost (to the extent unreimbursed by a Borrower) which
would be imposed on such Person of complying with such request.

(b) A Canadian Facility Lender may change its Affiliates or branches acting as
Canadian Facility Lender hereunder but only pursuant to an assignment in form
and substance reasonably satisfactory to the Administrative Agent (with the
consent of the Canadian Borrower), where the respective assignee represents and
warrants that it is an Affiliate or branch of the respective Canadian Facility
Lender and represents and warrants that it is a Canadian Qualified Lender and
will act directly as a Canadian Facility Lender with respect to the Canadian
Facility Commitment of the respective Canadian Facility Lender.

 

142



--------------------------------------------------------------------------------

4.16 Cash Receipts.

(a) Schedule 4.16 lists as of the Closing Date (after giving effect to the
Transactions) with respect to each depository where a DDA or Concentration
Account is located (i) the name and address of such depository, (ii) the account
number(s) maintained with such depository and (iii) a contact person at such
depository.

(b) Each Loan Party that is a U.S. Borrower or U.S. Subsidiary Guarantor shall
(i) enter into a concentration account control agreement (each, a “Concentration
Account Agreement”) with respect to each Concentration Account maintained by
such Loan Party, in form reasonably satisfactory to the Administrative Agent,
and instruct each depository institution for a DDA of such Loan Party to cause
all amounts on deposit in excess of the Retained Amount and available at the
close of each Business Day in such DDA to be swept to a Concentration Account no
less frequently than on a daily basis, (ii) either (A) instruct all Account
Debtors of such Loan Party that remit payments of Accounts of such Account
Debtors regularly by check pursuant to arrangements with such Loan Party to
remit all such payments to the applicable “P.O. Boxes” or “Lockbox Addresses”
with respect to the applicable DDA or Concentration Account, which remittances
shall be collected by the applicable bank and deposited in the applicable DDA or
Concentration Account, (B) cause the checks of any such Account Debtor in
payment of any Account to be deposited in the applicable DDA or Concentration
Account within two Business Days after such check is received by such Loan
Party, or (C) cause amounts constituting payments on Accounts that are deposited
in other accounts (including any accounts where they are commingled with other
funds), to the extent that the balance in any such other account exceeds the
Retained Amount, to be swept within one Business Day of becoming available to a
Concentration Account, and (iii) deliver to the Administrative Agent Credit Card
Notifications executed on behalf of each such Loan Party and delivered to each
applicable Credit Card Issuer and Credit Card Processor, in form reasonably
satisfactory to the Administrative Agent; provided, however, that the U.S. Loan
Parties shall not be required to comply with the foregoing requirements of this
clause (b) with respect to any Foreign DDA so long as none of the ABL Priority
Collateral located in such Foreign DDA is included in the calculation of the
Borrowing Base. All amounts received by a U.S. Borrower or a U.S. Subsidiary
Guarantor in respect of any Account, in addition to all other cash received from
any other source, shall upon receipt of such amount or cash (other than (x) any
such amount to be deposited in Excluded Accounts and (y) Accounts or payment
thereof excluded from the Collateral pursuant to any Security Document,
including Excluded Assets) be deposited into a DDA or a Concentration Account.
Each Loan Party agrees that it will not cause proceeds of such DDAs to be
directed other than as set forth in clause (ii) of this paragraph (b) (in the
case of Foreign DDAs, to the extent the requirements of clause (ii) of this
paragraph (b) are applicable thereto), unless such proceeds are swept within one
Business Day of becoming available to a Concentration Account.

(c) Each Canadian Loan Party shall (i) enter into a concentration account
control agreement (each, a “Canadian Concentration Account Agreement”) with
respect to each Concentration Account maintained by a Canadian Loan Party, in
form reasonably satisfactory to the Administrative Agent, and instruct each
depository institution for a

 

143



--------------------------------------------------------------------------------

DDA of such Canadian Loan Party to cause all amounts on deposit in excess of the
Retained Amount and available at the close of each Business Day in such DDA to
be swept to a Concentration Account of a Canadian Loan Party no less frequently
than on a daily basis, (ii) either (A) instruct all Account Debtors of such
Canadian Loan Party that remit payments of Accounts of such Account Debtors
regularly by check pursuant to arrangements with such Canadian Loan Party to
remit all such payments to the applicable “P.O. Boxes” or “Lockbox Addresses”
with respect to the applicable DDA or Concentration Account, which remittances
shall be collected by the applicable bank and deposited in the applicable DDA or
Concentration Account, (B) cause the checks of any such Account Debtor in
payment of any Account to be deposited in the applicable DDA or Concentration
Account within two Business Days after such check is received by such Canadian
Loan Party, or (C) cause amounts constituting payments on Accounts that are
deposited in other accounts (including any accounts where they are commingled
with other funds), to the extent that the balance in any such other account
exceeds the Retained Amount, to be swept within one Business Day of becoming
available to a Concentration Account of such Canadian Loan Party, and
(iii) deliver to the Administrative Agent Credit Card Notifications executed on
behalf of each such Canadian Loan Party and delivered to each applicable Credit
Card Issuer and Credit Card Processor, in form reasonably satisfactory to the
Administrative Agent; provided, however, that the Canadian Loan Parties shall
not be required to comply with the foregoing requirements of this clause
(c) with respect to any Foreign DDA so long as none of the ABL Priority
Collateral located in such Foreign DDA is included in the calculation of the
Borrowing Base. All amounts received by a Canadian Loan Party in respect of any
Account, in addition to all other cash received from any other source, shall
upon receipt of such amount or cash (other than (x) any such amount to be
deposited in Excluded Accounts and (y) Accounts or payments thereof excluded
from the Collateral pursuant to any Security Document, including Excluded
Assets) be deposited into a DDA or Concentration Account of a Canadian Loan
Party. Each Loan Party agrees that it will not cause proceeds of such DDAs to be
directed other than as set forth in clause (ii) of this paragraph (c) (in the
case of Foreign DDAs, to the extent the requirements of clause (ii) of this
paragraph (c) are applicable thereto), unless such proceeds are swept within one
Business Day of becoming available to a Concentration Account of a Canadian Loan
Party.

(d) (i) Each Concentration Account Agreement shall require, during the
continuance of a Cash Dominion Period and following delivery of notice of
commencement thereof from the Administrative Agent to the Parent Borrower, the
ACH or wire transfer no less frequently than once per Business Day (unless the
U.S. Facility Commitments have been terminated and the monetary obligations then
due and owing hereunder and under the other Loan Documents have been paid in
full and all U.S. Facility Letters of Credit have either been terminated or
expired (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent)), of all available cash
balances and cash receipts, including the then contents or then entire available
ledger balance of each Concentration Account subject to such Concentration
Account Agreement, net of such minimum balance, if any, required by the bank at
which such Concentration Account is maintained to an account maintained by the
Administrative Agent at Bank of America, N.A. (or another bank of

 

144



--------------------------------------------------------------------------------

recognized standing reasonably selected by the Administrative Agent with the
reasonable consent of the Borrower Representative) (the “U.S. Core Concentration
Account”). Each Loan Party agrees that it will not cause proceeds of any
Concentration Account subject to a Concentration Account Agreement to be
otherwise redirected.

(ii) Each Canadian Concentration Account Agreement shall require, during the
continuance of a Cash Dominion Period and following delivery of notice of
commencement thereof from the Administrative Agent to the Parent Borrower, the
ACH or wire transfer no less frequently than once per Business Day (unless the
Canadian Facility Commitments have been terminated and the monetary obligations
then due and owing hereunder and under the other Loan Documents have been paid
in full and all Canadian Facility Letters of Credit have either been terminated
or expired (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent)), of all available cash
balances and cash receipts, including the then contents or then entire available
ledger balance of each Concentration Account subject to such Canadian
Concentration Account Agreement, net of such minimum balance, if any, required
by the bank at which such Concentration Account is maintained to an account
maintained by the Administrative Agent at Bank of America, N.A. (acting through
its Canada branch) (or another bank of recognized standing reasonably selected
by the Administrative Agent with the reasonable consent of the Borrower
Representative) (the “Canadian Core Concentration Account”). Each Loan Party
agrees that it will not cause proceeds of any Concentration Account subject to a
Canadian Concentration Account Agreement to be otherwise redirected.

(e) (i) At any time other than during the continuance of an Event of Default,
all collected amounts received in the U.S. Core Concentration Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Administrative Agent has actual knowledge of the amounts owing
or outstanding as described below and any applications otherwise described in
following clauses (x) and (y), and after giving effect to the application of any
such amounts (x) otherwise required pursuant to subsection 4.4(b),
(y) constituting proceeds from any Collateral otherwise required pursuant to the
terms of the respective Security Document or (z) otherwise required by any
applicable Intercreditor Agreement): (1) first, to the payment (on a ratable
basis) of any outstanding expenses actually due and payable to the
Administrative Agent and/or the ABL Collateral Agent under any of the Loan
Documents and to repay or prepay outstanding Swing Line Loans and Agent Advances
made as Tranche A U.S. Facility Revolving Credit Loans (with accrued interest);
(2) second, to pay (on a ratable basis) all outstanding expenses actually due
and payable to each U.S. Facility Issuing Lender under any of the Loan Documents
and to repay all outstanding U.S. Borrower unreimbursed outstanding drawn
amounts under Letters of Credit and all interest thereon; (3) third, to pay (on
a ratable basis) all accrued and unpaid interest actually due and payable on the
Tranche A U.S. Facility Revolving Credit Loans and Tranche A Canadian Facility
Revolving Credit Loans made to the U.S. Borrowers and all accrued and unpaid
fees actually due and payable to the Administrative Agent, the U.S. Issuing
Lenders and the Revolving Credit Lenders under any of the Loan Documents;
(4) fourth, to pay (on a

 

145



--------------------------------------------------------------------------------

ratable basis) all accrued and unpaid interest actually due and payable on the
Tranche A-1 U.S. Facility Revolving Credit Loans; (5) fifth, to repay (on a
ratable basis) the outstanding principal of Tranche A U.S. Facility Revolving
Credit Loans and Tranche A Canadian Facility Revolving Credit Loans made to the
U.S. Borrowers (whether or not then due and payable); (6) sixth, to repay (on a
ratable basis) the outstanding principal of Tranche A-1 U.S. Facility Revolving
Credit Loans made to the U.S. Borrowers (whether or not then due and payable);
and (7) seventh, to pay (on a ratable basis) all outstanding obligations of the
U.S. Borrowers then due and payable to the Administrative Agent, the ABL
Collateral Agent and the Revolving Credit Lenders under this Agreement and the
other Loan Documents.

(ii) At any time other than during the continuance of an Event of Default, all
collected amounts held in the Canadian Core Concentration Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Administrative Agent has actual knowledge of the amounts owing
or outstanding as described below and any applications otherwise described in
following clauses (x) and (y), and after giving effect to the application of any
such amounts (x) otherwise required pursuant to subsection 4.4(b),
(y) constituting proceeds from any Collateral otherwise required pursuant to the
terms of the respective Security Document or (z) otherwise required by any
applicable Intercreditor Agreement): (1) first, to the payment (on a ratable
basis) of any outstanding expenses actually due and payable by the Canadian
Borrower to the Administrative Agent and/or the ABL Collateral Agent under any
of the Loan Documents and to repay or prepay outstanding Agent Advances made as
Tranche A Canadian Facility Revolving Credit Loans (with accrued interest);
(2) second, to pay (on a ratable basis) all outstanding expenses actually due
and payable by the Canadian Borrower to each Canadian Issuing Lender under any
of the Loan Documents and to repay all outstanding Canadian Borrower
unreimbursed outstanding drawn amounts under Letters of Credit and interest
thereon; (3) third, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Tranche A Canadian Facility Revolving Credit
Loans made to the Canadian Borrower and all accrued and unpaid Fees actually due
and payable by the Canadian Borrower to the Administrative Agent, the Canadian
Issuing Lenders and the Canadian Facility Lenders under any of the Loan
Documents; (4) fourth, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Tranche A-1 Canadian Facility Revolving
Credit Loans made to the Canadian Borrower; (5) fifth, to repay (on a ratable
basis) the outstanding principal of Tranche A Canadian Facility Revolving Credit
Loans made to the Canadian Borrower (whether or not then due and payable);
(6) sixth, to repay (on a ratable basis) the outstanding principal of Tranche
A-1 Canadian Facility Revolving Credit Loans made to the Canadian Borrower
(whether or not then due and payable); and (7) seventh, to pay (on a ratable
basis) all outstanding obligations of the Canadian Borrower then due and payable
to the Administrative Agent, the ABL Collateral Agent and the Canadian Facility
Lenders under this Agreement and the other Loan Documents.

 

146



--------------------------------------------------------------------------------

(f) (i) The Loan Parties respectively may close DDAs or Concentration Accounts
and/or open new DDAs or new Concentration Accounts, subject to, in the case of
any new Concentration Account, (x) the contemporaneous execution and delivery to
the Administrative Agent of a Concentration Account Agreement or Canadian
Concentration Account Agreement, as applicable consistent with the provisions of
this subsection 4.16 with respect to each such new Concentration Account or
(y) other arrangements reasonably satisfactory to the Administrative Agent and
(ii) as part of the Compliance Certificate to be delivered concurrently with the
delivery of financial statements and reports referred to in subsections 7.1(a)
and 7.1(b) the Borrower Representative will provide a list to the Administrative
Agent of any new opened or acquired DDAs or Concentration Accounts during the
preceding fiscal quarter.

(g) (i) The U.S. Core Concentration Account shall at all times be under the sole
dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
U.S. Guarantee and Collateral Agreement (x) such Loan Party has no right of
withdrawal from the U.S. Core Concentration Account, (y) the funds on deposit in
the U.S. Core Concentration Account shall at all times continue to be collateral
security for all of the obligations of the Loan Parties hereunder and under the
other Loan Documents, and (z) the funds on deposit in the U.S. Core
Concentration Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this subsection 4.16, any Loan
Party receives or otherwise has dominion and control of any proceeds or
collections required to be transferred to the U.S. Core Concentration Account
pursuant to subsection 4.16(d)(i), such proceeds and collections shall be held
in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party (other than any account by which such Loan Party received or
acquired dominion or control over such proceeds and collections, or with any
funds in such account) and shall promptly be deposited into the U.S. Core
Concentration Account or dealt with in such other fashion as such Loan Party may
be reasonably instructed by the Administrative Agent.

(ii) The Canadian Core Concentration Account shall at all times be under the
sole dominion and control of the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
Canadian Guarantee and Collateral Agreement (x) such Loan Party has no right of
withdrawal from the Canadian Core Concentration Account, (y) the funds on
deposit in the Canadian Core Concentration Account shall at all times continue
to be collateral security for all of the obligations of the Canadian Loan
Parties hereunder and under the other Loan Documents, and (z) the funds on
deposit in the Canadian Core Concentration Account shall be applied as provided
in this Agreement. In the event that, notwithstanding the provisions of this
subsection 4.16, any Loan Party receives or otherwise has dominion and control
of any proceeds or collections required to be transferred to the Canadian Core
Concentration Account pursuant to subsection 4.16(d)(ii), such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party (other than any account by which
such Loan

 

147



--------------------------------------------------------------------------------

Party received or acquired dominion or control over such proceeds and
collections, or with any funds in such account) and shall promptly be deposited
into the Canadian Core Concentration Account or dealt with in such other fashion
as such Loan Party may be reasonably instructed by the Administrative Agent.

(h) In the event that a Loan Party acquires new DDAs in connection with an
acquisition, the Borrower Representative will procure that such Loan Party shall
within 90 days of the date of such acquisition (or such longer period as may be
agreed by the Administrative Agent) cause such new DDAs so acquired to comply
with the applicable requirements of subsection 4.16(b) (including, with respect
to any new DDA that is to become a Concentration Account, by entering into a
Concentration Account Agreement or Canadian Concentration Account Agreement, as
applicable, or entering into other arrangements consistent with the provisions
of this subsection 4.16 and otherwise reasonably satisfactory to the
Administrative Agent).

(i) So long as no Cash Dominion Period is continuing, the Loan Parties may
direct the manner of disposition of funds in the DDAs and the Concentration
Accounts.

(j) Any amounts held or received in the U.S. Core Concentration Account or the
Canadian Core Concentration Account (including all interest and other earnings
with respect hereto, if any) at any time (x) when all of the monetary
obligations due and owing hereunder and under the other Loan Documents have been
satisfied or (y) no Cash Dominion Period is continuing, shall (subject in the
case of clause (x) to the provisions of any applicable Intercreditor Agreement)
be remitted to the operating account of the applicable Borrower.

(k) The Loan Parties shall use commercially reasonable efforts to obtain
Concentration Account Agreements or Canadian Concentration Account Agreements,
as applicable, with respect to their primary Concentration Accounts.
Notwithstanding anything herein to the contrary (i) the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this subsection
4.16 during the initial 120 day period commencing on the Closing Date to the
extent that the arrangements described above are established and effective not
later than the date that is 120 days following the Closing Date or such later
date as the Administrative Agent, in its sole discretion, may agree; and (ii) if
such arrangements are not obtained within such 120 day period (or such later
date as the Administrative Agent may agree), the Loan Parties shall use
commercially reasonable efforts to move the relevant Concentration Accounts to
the Administrative Agent or another bank reasonably acceptable to the
Administrative Agent that is willing to enter into such arrangements and shall
be deemed to be in compliance with the requirements set forth in this subsection
4.16 so long as they comply with this obligation.

4.17 Defaulting Lenders. Notwithstanding anything contained in this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) no commitment fee shall accrue for the account of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender (except to the extent it is
payable to the Issuing Lender pursuant to clause (d)(v) below);

 

148



--------------------------------------------------------------------------------

(b) in determining the Required Lenders or Supermajority Lenders, any Lender
that at the time is a Defaulting Lender (and the Loans and/or Commitment of such
Defaulting Lender) shall be excluded and disregarded;

(c) the Parent Borrower shall have the right, at its sole expense and effort,
(i) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Parent Borrower to each become a substitute Lender and assume all
or part of the Commitment of any Defaulting Lender and the Parent Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Defaulting Lender shall thereupon be deemed to have executed and
delivered, an appropriately completed Assignment and Acceptance to effect such
substitution or (ii) upon notice to the Administrative Agent, to prepay the
Loans and, at the Parent Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

(d) if any Swing Line Exposure exists or any L/C Obligations exist at the time a
Tranche A U.S. Facility Lender or Tranche A Canadian Facility Lender becomes a
Defaulting Lender then:

(i) all or any part of such Swing Line Exposure and L/C Obligations shall be
re-allocated among the Non-Defaulting Lenders that are Tranche A Facility
Lenders or Tranche A Canadian Facility Lenders, as the case may be in accordance
with their respective Commitment Percentages but only to the extent the sum of
all such Non-Defaulting Lenders’ Tranche A U.S. Facility Lender Exposure and
Tranche A Canadian Facility Lender Exposure (in each case before giving effect
to each reallocation) plus such Defaulting Lender’s Swing Line Exposure and L/C
Obligations (or in the case of Canadian Facility L/C Obligations, the Dollar
Equivalent thereof) does not exceed the total of all Non-Defaulting Lenders’
Tranche A U.S. Facility Commitments or Dollar Equivalent Tranche A Canadian
Facility Commitments, as applicable;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
(or such longer period as may be agreed to by the Administrative Agent)
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swing Line Exposure and (y) second, cash collateralize with cash and/or
Cash Equivalents such Defaulting Lender’s L/C Obligations (after giving effect
to any partial reallocation pursuant to clause (i) above) on terms reasonably
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding;

(iii) if any portion of such Defaulting Lender’s L/C Obligations is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the L/C Fee for participation with respect to such portion of
such Defaulting Lender’s L/C Obligations so long as it is cash collateralized;

 

149



--------------------------------------------------------------------------------

(iv) if any portion of such Defaulting Lender’s L/C Obligations is re-allocated
to the Non-Defaulting Lenders pursuant to clause (i) above, then the letter of
credit commission with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Commitment Percentages; or

(v) if any portion of such Defaulting Lender’s L/C Obligations is neither cash
collateralized nor re-allocated pursuant to this subsection 4.17(d), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, the commitment fee that otherwise would have been payable to such
Defaulting Lender (with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such L/C Obligations) and the letter of credit
commission payable with respect to such Defaulting Lender’s L/C Obligations
shall be payable to the Issuing Lender until such L/C Obligations are cash
collateralized and/or re-allocated;

(e) so long as (i) any Tranche A U.S. Facility Lender is a Defaulting Lender,
the Swing Line Lender shall not be required to fund any Swing Line Loan and no
U.S. Facility Issuing Lender shall be required to issue, amend or increase any
Letter of Credit, unless they are respectively satisfied that the related
exposure will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateralized on terms reasonably satisfactory to the
Administrative Agent, and participations in any such newly issued or increased
Letter of Credit or newly made Swing Line Loan shall be allocated among
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (and Defaulting Lenders shall not participate therein) and (ii) any
Tranche A Canadian Facility Lender is a Defaulting Lender, no Canadian Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateralized on terms
reasonably satisfactory to the Administrative Agent, and participations in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (and Defaulting Lenders shall not participate therein);

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to subsection 11.7) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirement of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender or Swing Line Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swing Line Loan or Letter of Credit in respect of which
such

 

150



--------------------------------------------------------------------------------

Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Parent Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by a Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a prepayment of the principal amount of any Loans or Reimbursement
Obligations in respect of which a Defaulting Lender has funded its participation
obligations, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all Non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Lender; and

(g) in the event that the Administrative Agent, the Borrower Representative,
each applicable Issuing Lender or the Swing Line Lender, as the case may be,
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swing Line Exposure and
L/C Obligations of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Commitment Percentage. The rights and remedies against a Defaulting Lender
under this subsection 4.17 are in addition to other rights and remedies that the
Borrowers, the Administrative Agent, the Issuing Lenders, the Swing Line Lender
and the Non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this subsection 4.17 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent, the Issuing Lender and each Lender to make
the Extensions of Credit requested to be made by it on the Closing Date and on
each Borrowing Date thereafter, the Parent Borrower hereby represents and
warrants, on the Closing Date, after giving effect to the Transactions, and on
each Borrowing Date thereafter, to the Administrative Agent and each Lender
that:

5.1 Financial Condition. The (i) audited combined balance sheet of the xpedx
Business as of December 31, 2013, and the related audited combined statements of
operations and comprehensive income, cash flows and changes in parent company
equity for the fiscal year ended December 31, 2013, including the notes thereto,
in each case, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, (ii) the unaudited combined balance sheet of the xpedx
Business as of March 31, 2014, and the related unaudited combined statements of
operations and comprehensive income and cash flows for the 3 months ended
March 31, 2014, (iii) the audited consolidated balance sheet of UWWH as of
December 31, 2013, and the related audited consolidated statements of
operations, comprehensive

 

151



--------------------------------------------------------------------------------

income/(loss), changes in redeemable preferred stock and stockholders’ equity
and cash flows for the fiscal year ended December 31, 2013, including the notes
thereto, in each case, reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP and (iv) the unaudited consolidated balance
sheet of UWWH as of March 31, 2014, and the related unaudited consolidated
statements of operations, comprehensive income/(loss) and cash flows for the 3
months ended March 31, 2014, in each case present fairly, in all material
respects, the combined or consolidated, as applicable, financial condition as at
such date and the combined results of operations for the respective periods then
ended, of (in the case of the financial statements referred to in clauses
(i) and (ii) above) the xpedx Business and (in the case of the financial
statements referred to in clauses (iii) and (iv) above) UWWH. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer of the Parent
Borrower or Holding, as applicable, and disclosed in any such schedules and
notes, and subject to the omission of footnotes from such unaudited financial
statements).

5.2 Solvent; No Material Adverse Effect.

(a) As of the Closing Date, after giving effect to the consummation of the
Transactions occurring on the Closing Date, the Parent Borrower, together with
its Subsidiaries on a consolidated basis, is Solvent.

(b) Since the Closing Date, there has not been any event, change, circumstance
or development which, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its incorporation or formation, other than, solely
in the case of Loan Parties that are not Borrowers, in such jurisdictions where
the failure to be so in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the corporate or other organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or a limited liability company or an
unlimited company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of each Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of

 

152



--------------------------------------------------------------------------------

the Loan Documents, Notes and Letter of Credit Requests to which it is a party
and, in the case of each Borrower, to authorize the Extensions of Credit to it,
if any, on the terms and conditions of this Agreement, and any Notes. No consent
or authorization of, filing with, notice to or other similar act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party in connection with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which it is a party or, in the case of each Borrower, with the
Extensions of Credit to it, if any, hereunder, except for (a) consents,
authorizations, notices and filings described in Schedule 5.4, all of which have
been obtained or made prior to or on the Closing Date, (b) filings to perfect
the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent Borrower and its Restricted Subsidiaries, the
Obligor in respect of which is the United States of America or any department,
agency or instrumentality thereof, (d) filings and other required formalities
pursuant to the Financial Administration Act (Canada) in respect of accounts of
the Parent Borrower and its Subsidiaries, the Obligor in respect of which is Her
Majesty the Queen in the right of Canada or any department, agency or
instrumentality thereof and (e) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
each Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of each Borrower, and each
other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, in each
case except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent Borrower, threatened by or against the Parent Borrower or any of
its Restricted Subsidiaries or against any of their respective properties or
revenues, except as described on Schedule 5.6, (a) which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or
(b) which would be reasonably expected to have a Material Adverse Effect.

5.7 No Default. Since the Closing Date, neither the Parent Borrower nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect. Since the Closing Date, no Default or Event of
Default has occurred and is continuing.

 

153



--------------------------------------------------------------------------------

5.8 Ownership of Property. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, except where the failure to have such good
title or such leasehold interest would not reasonably be expected to have a
Material Adverse Effect.

5.9 Intellectual Property. The Parent Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and Canadian
patents, patent applications, industrial designs, trademarks, trademark
applications, trade names, copyrights, technology, know-how and processes
necessary for each of them to conduct its business substantially as currently
conducted (the “Intellectual Property”) except for those the failure to own or
have such legal right to use would not be reasonably expected to have a Material
Adverse Effect.

5.10 Taxes. To the knowledge of the Parent Borrower, each of the Parent Borrower
and its Restricted Subsidiaries has filed or caused to be filed all United
States and Canadian federal and provincial income tax returns and all other
material tax returns that are required to be filed by it and has paid (a) all
Taxes shown to be due and payable on such returns and (b) all Taxes shown to be
due and payable on any assessments of which it has received notice made against
it or any of its property, including the Mortgaged Properties, and all other
Taxes imposed on it or any of its property by any Governmental Authority and no
tax Lien has been filed or registered (except for Liens for Taxes not yet due
and payable), and no claim is being asserted in writing, with respect to any
such Tax (other than, for purposes of this subsection 5.10 in respect of any
(i) Tax or Liens with respect to which the failure to pay, or the existence
thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) Taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
reserves in conformity with GAAP have been provided on the books of Holding, the
Parent Borrower or one or more of its Restricted Subsidiaries, as the case may
be).

5.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose that violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.

5.12 ERISA; Canadian Pension Plans.

(a) During the five-year period prior to each date as of which this
representation is made or deemed made (or, with respect to (vi) below, as of the
date such representation is made or deemed made), none of the following events
or conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect: (i) with respect to
any Single Employer Plan, a Reportable Event; (ii) with respect to any Single
Employer Plan, any failure to satisfy the minimum funding standards (within the
meaning of Section 412 or 430 of the Code or Section 302 or 303 of ERISA),
whether or not waived; (iii) with respect to any Plan, any noncompliance with
the applicable provisions of ERISA or the Code; (iv) a termination

 

154



--------------------------------------------------------------------------------

of a Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (v) a Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Single Employer Plan;
(vi) any Underfunding with respect to any Single Employer Plan; (vii) a complete
or partial withdrawal from any Multiemployer Plan by the Parent Borrower or any
Commonly Controlled Entity; (viii) the Reorganization or Insolvency of any
Multiemployer Plan; or (ix) any transactions that resulted or could reasonably
be expected to result in any liability to the Parent Borrower or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA;
provided that the representation made in clauses (vii) and (viii) of this
subsection 5.12(a) with respect to a Multiemployer Plan is based on knowledge of
the Parent Borrower.

(b) Other than as disclosed on Schedule 5.12, as of the Closing Date no Canadian
Pension Plan provides benefits on a defined benefit basis. Except as would not
be reasonably expected to have a Material Adverse Effect: (i) each Canadian
Pension Plan, such Canadian Pension Plan is, and has been, established,
registered, funded, administered and invested in compliance with the terms of
such Canadian Pension Plan (including the terms of any documents in respect of
such Canadian Pension Plan), all applicable laws and any collective agreements,
as applicable; (ii) no Canadian Pension Plan is subject to an investigation, any
other proceeding, or action or claim; (iii) where any Canadian Pension Plan has
been partially or fully wound-up, all assets, including any surplus,
attributable to such wind-up have been fully distributed in accordance with all
applicable laws and any unfunded liability arising on such wind-up has been
fully funded such that that no Loan Party has any outstanding liabilities with
respect to such wound-up Canadian Pension Plan; (iv) no Canadian Pension Plan
has an ongoing deficiency, wind-up deficiency or solvency deficiency greater
than that disclosed in the most recent actuarial report prepared for such
Canadian Pension Plan and provided to the Administrative Agent; (v) no Pension
Event has occurred and is continuing; and (vi) no Lien has arisen in respect of,
or in connection with any Canadian Pension Plan (save for contribution amounts
not yet due).

(c) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Parent Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as
a result of any action or inaction regarding a Foreign Plan; (v) for each
Foreign Plan that is a funded or insured plan, failure to be funded or insured
on an ongoing basis to the extent required by applicable non-U.S. or
non-Canadian law (using actuarial methods and assumptions which are consistent
with the valuations last filed with the applicable Governmental Authorities);
(vi) any pending or, to the best knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, threatened disputes concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. or non-Canadian law.

 

155



--------------------------------------------------------------------------------

5.13 Collateral.

(a) Upon execution and delivery thereof by the parties thereto, the U.S.
Guarantee and Collateral Agreement and the Mortgages will be effective to create
(to the extent described therein) in favor of the ABL Collateral Agent for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein, except as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. When (i) the actions specified in Schedule 3 to the U.S. Guarantee and
Collateral Agreement have been duly taken, (ii) all applicable Instruments,
Chattel Paper and Documents (each as described therein) a security interest in
which is perfected by possession have been delivered to, and/or are in the
continued possession of, the ABL Collateral Agent, (iii) all Electronic Chattel
Paper and Pledged Stock (each as defined in the U.S. Guarantee and Collateral
Agreement) a security interest in which is required to be or is perfected by
“control” (as described in the UCC) are under the “control” of the ABL
Collateral Agent or the Administrative Agent, as agent for the ABL Collateral
Agent and as directed by the ABL Collateral Agent, and (iv) the Mortgages have
been duly recorded, the security interests granted pursuant thereto shall
constitute (to the extent described therein and with respect to Mortgages, only
as relates to the real property security interests granted pursuant thereto) a
perfected security interest in, all right, title and interest of each pledgor or
mortgagor (as applicable) party thereto in the Collateral described therein.
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 5.13 and not defined in this Agreement are so used
as defined in the applicable Security Document.

(b) Upon execution and delivery thereof by the parties thereto, the Canadian
Security Documents will be effective to create (to the extent described therein)
in favor of the ABL Collateral Agent, for the ratable benefit of the Canadian
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or a law) and an implied covenant of good faith and fair dealing. When
the actions specified in Schedule 3 to the Canadian Guarantee and Collateral
Agreement have been duly taken, the security interests granted pursuant thereto
shall constitute (to the extent described therein) a perfected security interest
in, all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor.

5.14 Investment Company Act. None of the Borrowers is an “investment company”
within the meaning of the Investment Company Act.

 

156



--------------------------------------------------------------------------------

5.15 Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Parent
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Parent Borrower therein.

5.16 Purpose of Loans. The proceeds of Revolving Credit Loans and Swing Line
Loans shall be used by the Borrowers on and after the Closing Date, to finance,
in part, the Transactions, to refinance certain indebtedness of Unisource and to
pay certain transaction fees and expenses related to the Transactions and for
working capital, capital expenditures and other general corporate purposes. The
proceeds of any Incremental Facility may be used by the Parent Borrower and its
Restricted Subsidiaries for working capital and other general corporate
purposes, including the financing of Permitted Acquisitions, other Permitted
Investments, dividends and distributions permitted under subsection 8.5 and
permitted distributions on account of the Capital Stock of Holding.

5.17 Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) the Parent Borrower and its Restricted Subsidiaries are in compliance with
all Environmental Laws and Environmental Permits and all such permits are in
full force and effect;

(b) Materials of Environmental Concern are not present at, and have not been
Released at, under or from any real property or facility presently or formerly
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries or at any other location, in a manner or amount which could
reasonably be expected to result in violation of any applicable Environmental
Law or give rise to liability or other Environmental Costs of the Parent
Borrower or any of its Restricted Subsidiaries under any applicable
Environmental Law;

(c) there is no judicial, administrative or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries, or to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Parent Borrower or any of its Restricted Subsidiaries, threatened;

(d) neither the Parent Borrower nor any of its Restricted Subsidiaries is
conducting or financing any investigation, removal, remedial or other corrective
action pursuant to any Environmental Law;

(e) neither the Parent Borrower nor any of its Restricted Subsidiaries has
treated, stored, used, handled, transported, Released, disposed or arranged for
disposal or transport for disposal or treatment of Materials of Environmental
Concern at, on, under or from any currently or formerly owned, operated or
leased real property; and

(f) neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral or other forum, relating to compliance
with or liability under any Environmental Law.

 

157



--------------------------------------------------------------------------------

5.18 No Material Misstatements. The written factual information, reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Parent Borrower to the Administrative Agent, the Other Representatives and the
Lenders on or prior to the Closing Date in connection with the negotiation of
any Loan Document or included therein or delivered pursuant thereto, taken as a
whole, did not contain as of the Closing Date any material misstatement of fact
and did not omit to state as of the Closing Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Parent
Borrower and its Restricted Subsidiaries taken as a whole. It is understood that
(a) no representation or warranty is made concerning the forecasts, estimates,
pro forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about the Parent Borrower’s and its Subsidiaries’ industry, contained in any
such information, reports, financial statements, exhibits or schedules, except
that, in the case of such forecasts, estimates, pro forma information,
projections and statements, as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Parent Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

5.19 Anti-Terrorism. As of the Closing Date, (a) the Parent Borrower and its
Restricted Subsidiaries are in compliance with the Patriot Act and the United
States Foreign Corrupt Practices Act of 1977, as amended, and (b) none of the
Parent Borrower and its Restricted Subsidiaries is a person on the list of
“Specially Designated Nationals and Blocked Persons” or subject to the
limitations and prohibitions under any U.S. Department of Treasury’s Office of
Foreign Asset Control regulation or executive order (“OFAC”).

5.20 Eligibility. As of the date of any Borrowing Base Certificate, (a) all
Accounts included in the definition of Eligible Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” hereunder, (b) all
Inventory included in the definition of Eligible Inventory on such Borrowing
Base Certificate satisfy all requirements of “Eligible Inventory” hereunder,
(c) all In-Transit Inventory included in the definition of Eligible In-Transit
Inventory on such Borrowing Base Certificate satisfy all requirements of
“Eligible In-Transit Inventory” hereunder, (d) all Letter of Credit Inventory
included in the definition of Eligible Letter of Credit Inventory on such
Borrowing Base Certificate satisfy all requirements of “Eligible Letter of
Credit Inventory” hereunder and (e) all Credit Card Receivables included in the
definition of Eligible Credit Card Receivables on such Borrowing Base
Certificate satisfy all requirements of “Eligible Credit Card Receivables”
hereunder.

 

158



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT.

6.1 Conditions to Effectiveness and Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the First Draw and any additional
Extension of Credit requested to be made by it on the Closing Date and each
Issuing Lender to issue Letters of Credit, shall become effective on the date on
which the following conditions precedent shall have been satisfied or waived:

(a) Loan Documents. The Administrative Agent shall have received the following
Loan Documents, executed and delivered as required below, with, in the case of
clause (i), a copy for each Lender of:

(i) this Agreement, executed and delivered by a duly authorized officer of each
Borrower party hereto on the Closing Date (in the case of the First Draw before
giving effect to the Mergers);

(ii) the U.S. Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of each Borrower and each other Loan Party signatory
thereto on the Closing Date (in the case of the First Draw before giving effect
to the Mergers); and

(iii) each Canadian Security Document, executed and delivered by a duly
authorized officer of the Canadian Borrower and each other Loan Party signatory
thereto on the Closing Date;

provided that clauses (a)(iii), (f) and (g) of this subsection 6.1
notwithstanding, to the extent any guarantee or collateral is not provided on
the Closing Date after Holding and its Subsidiaries having used commercially
reasonable efforts to do so (it being understood that at a minimum (1) security
interests shall have been granted in Collateral with respect to which liens can
be perfected solely by the filing of UCC-1 or PPSA financing statements, and the
applicable UCC-1 and PPSA financing statements shall have been submitted to the
appropriate governmental offices for filing, and (2) certificated equity
securities of the Parent Borrower and its Domestic Subsidiaries and Canadian
Subsidiaries, if any, shall have been delivered (in each case to the extent
otherwise required by the Loan Documents)), the provisions of clauses (a)(iii),
(f) and (g) shall be deemed to have been satisfied and the Loan Parties shall be
required to provide such guarantees and collateral in accordance with the
provisions set forth in subsection 7.11.

(b) Merger Agreement. The Mergers shall be consummated substantially
concurrently with (x) the initial funding hereunder in accordance with the terms
of the Merger Agreement, without giving effect to any modifications, amendments,
express waivers or express consents thereto that are materially adverse to the
Lenders without the consent of the Commitment Parties holding more than 50% of
the aggregate commitments under that certain Commitment Letter (together with
the annexes thereto, all as amended by (i) that certain Amendment to Commitment
Letter, dated as of February 14, 2014, (ii) that certain Second Amendment to
Commitment Letter, dated as of February

 

159



--------------------------------------------------------------------------------

28, 2014, and (iii) as further amended from time to time), dated as of
January 28, 2014, among Spinco and the Commitment Parties (such consent not to
be unreasonably withheld or delayed), it being understood and agreed that
neither any change to the xpedx Valuation Percentage (as defined in the Merger
Agreement) or any increase or reduction in the Special Payment shall be deemed
to be materially adverse to the Lenders; provided that, for the avoidance of
doubt, the First Draw may be incurred prior to the consummation of the Mergers
so long as it is made substantially concurrently with the consummation of the
Contributions (as defined in the Merger Agreement) substantially in accordance
with the Contribution Agreement, without any waiver or amendment thereof, or
consent thereunder, that is materially adverse to the Lenders unless consented
to by Commitment Parties holding more than 50% of the aggregate Commitments
(such consent not to be unreasonably withheld), it being understood and agreed
that any increase or reduction in the Special Payment shall be not deemed to be
materially adverse to the Lenders.

(c) Lien Searches. The Administrative Agent shall have received the results of
customary lien and judgment searches requested by it at least 30 calendar days
prior to the Closing Date.

(d) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, each in a form reasonably satisfactory to the
Administrative Agent:

(i) the executed legal opinions of Debevoise & Plimpton LLP, special New York
counsel to each of Holding, each Borrower and the other Loan Parties;

(ii) the executed legal opinions of Richards, Layton & Finger, P.A., special
Delaware counsel to each of Holding and certain other Loan Parties;

(iii) the executed legal opinions of McMillan LLP, special Canadian counsel to
the Canadian Borrower; and

(iv) the executed legal opinions of Kirkland & Ellis LLP, special California
counsel to certain Loan Parties.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Closing Date, substantially in
the form of Exhibit L, with appropriate insertions and attachments.

(f) Perfected Liens. Subject, in each case, to the proviso in clause (a) of this
subsection 6.1, (i) the ABL Collateral Agent shall have obtained a valid
security interest in the Collateral (to the extent contemplated in the
applicable Security Documents) other than with respect to Mortgaged Properties;
and all documents, instruments, filings and recordations reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the ABL Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens or

 

160



--------------------------------------------------------------------------------

pledges, security interests or mortgages to be released on the Closing Date;
provided that, with respect to any such Collateral, the security interest in
which may not be perfected by filing of a UCC financing statement or by making a
filing with the U.S. Patent and Trademark Office or the U.S. Copyright Office,
if perfection of the ABL Collateral Agent’s security interest in such Collateral
may not be accomplished on or before the Closing Date without undue burden or
expense, then delivery of documents and instruments for perfection of such
security interest shall not constitute a condition precedent to the initial
borrowings hereunder; and (ii) the ABL Collateral Agent shall have obtained a
valid security interest in the Collateral covered by the Canadian Security
Documents (with the priority contemplated therein); and all documents,
instruments, filings, registrations and recordations reasonably necessary in
connection with the perfection and, in the case of the filings with the Canadian
Intellectual Property Office, protection of such security interests shall have
been executed and delivered or made, and none of such collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens, provided that with respect to any such Collateral the security
interest in which may not be perfected by such filing, if perfection of the ABL
Collateral Agent’s security interest in such collateral may not be accomplished
on or before the Closing Date without undue burden or expense, then delivery of
documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder.

(g) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The ABL Collateral
Agent shall have received (subject to the proviso in clause (a) of this
subsection 6.1):

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the U.S. Guarantee and Collateral Agreement or any Canadian Security
Document, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the U.S. Guarantee and Collateral Agreement, duly endorsed as
required by the U.S. Guarantee and Collateral Agreement.

(h) Fees. The Agents and the Lenders shall have received all fees and expenses
that are required to be paid or delivered by the Parent Borrower to them on or
prior to the Closing Date (including the fees referred to in subsection 4.5) and
for which invoices have been provided to the Parent Borrower at least three
Business Days prior to the Closing Date, which fees and expenses may be offset
against the proceeds of the Facilities.

(i) Secretary’s Certificate. The Administrative Agent shall have received from
each of the Borrowers and, substantially concurrently with the satisfaction of
the other conditions precedent set forth in this subsection 6.1, each other Loan
Party, dated the Closing Date, substantially in the form of Exhibit M, with
appropriate insertions and attachments of resolutions or other actions, evidence
of incumbency and the signature of

 

161



--------------------------------------------------------------------------------

authorized signatories and organizational documents, executed by a Responsible
Officer and the Secretary or any Assistant Secretary or other authorized
representative of such Loan Party.

(j) Merger Agreement Conditions; Specified Representations. (i) The condition in
Section 9.2(a) of the Merger Agreement (but only with respect to those
representations made by Holding Parent and Holding with respect to itself and
their respective Subsidiaries that are material to the interests of the Lenders,
and only to the extent that Spinco has the right (without liability) to
terminate its obligations, or to decline to consummate the Mergers, under the
Merger Agreement as a result of a breach of such representations in the Merger
Agreement) and the condition in Section 9.3(a) of the Merger Agreement (but only
with respect to those representations made by Spinco and the OpCo Borrower with
respect to itself and its respective Subsidiaries in the Merger Agreement that
are material to the interest of the Lenders, and only to the extent Holding
Parent has the right to terminate its obligations under the Merger Agreement, or
to decline to consummate the Mergers, as a result of a breach of such
representations in the Merger Agreement), in each case shall have been
satisfied, as certified by a Responsible Officer of the Borrower Representative
or of Unisource, as the case may be, in an officer’s certificate substantially
in the form of Exhibit L and (ii) the Specified Representations shall be true
and correct in all material respects (although any representations and
warranties that expressly relate to a given date or period shall be required
only to be true and correct in all material respects as of the respective date
or the respective period, as the case may be).

(k) Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower (or another authorized financial
officer of the Parent Borrower) certifying the Solvency of the Parent Borrower
substantially in the form of Exhibit K.

(l) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate, prepared as of the last day of the last month ended
at least 25 calendar days prior to the Closing Date, in the form contemplated by
subsection 7.2(f), or such other form as may be reasonably acceptable to the
Administrative Agent, setting forth, after giving effect to the Borrowings
hereunder on the Closing Date, the Tranche A Canadian Borrowing Base, the
Tranche A-1 Canadian Borrowing Base, the Tranche A U.S. Borrowing Base and the
Tranche A-1 U.S. Borrowing Base and the Excess Availability (which, after giving
effect to the Transactions contemplated herein, the First Draw and any
additional borrowing on the Closing Date shall be at least $300,000,000).

(m) Financial Information. The Administrative Agent shall have received (i) an
unaudited combined balance sheet and the related unaudited combined statement of
operations and comprehensive income for the xpedx Business and an unaudited
consolidated balance sheet and the related unaudited consolidated statements of
operations and comprehensive income/(loss) for UWWH as of, and for the period
ended at, the end of the most recent fiscal quarter ended after December 31,
2013 and at least 60 days prior to the Closing Date and for the corresponding
period of 2013 and (ii) an

 

162



--------------------------------------------------------------------------------

unaudited pro forma consolidated balance sheet and the related statement of
operations of Holding after giving effect to the Transactions for the period
from the beginning of the 2014 fiscal year to the end of the latest fiscal
quarter referred to in clause (i) hereof.

(n) No Material Adverse Effect. Since June 30, 2013, there shall not have
occurred (x) any Spinco Material Adverse Effect or (y) any UWWH Material Adverse
Effect.

(o) Existing Indebtedness. Neither Holdings nor any of its Subsidiaries shall
have any outstanding Indebtedness for borrowed money other than the Facility,
Capitalized Lease Obligations and such other Indebtedness as the Administrative
Agent and the Lead Arrangers shall agree (such agreement not to be unreasonably
withheld).

(p) KYC. The Lenders shall have received, to the extent requested in writing at
least ten days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations including, without
limitation, the Patriot Act and AML Legislation.

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

6.2 Conditions Precedent to Each Other Extension of Credit and Letter of Credit
Issuance. The obligation of the Issuing Lender on any date (other than the
Closing Date) to issue, increase, renew, amend or extend any Letter of Credit or
each Lender to make any Extension of Credit (including each Swing Line Loan, but
excluding the First Draw, any additional borrowing on the Closing Date hereunder
and Agent Advances) requested to be made by it on any date (other than the
Closing Date) is subject to the satisfaction of each of the following conditions
precedent:

(a) Representations and Warranties; No Defaults. On the date of such issuance,
both before and after giving effect thereto and the application of the proceeds
therefrom:

(i) all representations and warranties set forth in Section 5 and in the other
Loan Documents shall be true and correct in all material respects on and as of
the date they are made (although any representations and warranties that
expressly relate to a given date or period shall be required only to be true and
correct in all material respects as of the respective date or the respective
period, as the case may be); and

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from any such Extension of Credit after giving effect thereto on
the date of such Borrowing.

 

163



--------------------------------------------------------------------------------

(b) Request for Issuance of Letter of Credit. With respect to any Letter of
Credit, the Issuing Lender shall have received a Letter of Credit Request,
completed to its satisfaction, and such other certificates, documents and other
papers and information as the Issuing Lender may reasonably request.

(c) Delivery of Borrowing Request. With respect to any Borrowing, the
Administrative Agent shall have received a Borrowing Request completed to its
satisfaction.

(d) Availability. The requirements of subsection 2.1(a) or 2.1(b), as
applicable, shall be satisfied.

Each Borrowing of Loans by and Letter of Credit issued on behalf of any of the
Borrowers hereunder after the Closing Date shall be deemed to constitute a
representation and warranty by the Parent Borrower as of the date of such
Borrowing or such issuance that the conditions contained in this subsection 6.2
have been satisfied (except that no opinion need be expressed as to the
Administrative Agent’s or the Required Lenders’ satisfaction with any document,
instrument or other matter).

SECTION 7. AFFIRMATIVE COVENANTS.

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note and termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent),
the Parent Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of the Material Restricted
Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 120th day
following the end of the fiscal year of Holding ending on December 31, 2014, and
not later than the 90th day following the end of each subsequent fiscal year of
Holding thereafter, (i) a copy of the consolidated balance sheet of Holding and
its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations and comprehensive income, changes in
parent company equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without qualification arising out of the scope of the audit by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Administrative Agent in
its reasonable judgment (which report may not contain a “going concern” or like
qualification or exception unless such qualification or exception is expressly
solely with respect to, or expressly resulting solely from, (A) an upcoming
Maturity Date under this Agreement that is scheduled to occur within one year
from the date such report is delivered or (B) any potential inability to satisfy
a financial maintenance covenant

 

164



--------------------------------------------------------------------------------

included in any Indebtedness of the Parent Borrower or its Subsidiaries on a
future date or in a future period), and (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations for such fiscal
year, as compared to amounts for the previous fiscal year (it being agreed that
the furnishing of Holding’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Parent Borrower’s obligation under this
subsection 7.1(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception (except as expressly permitted
above), or a qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than (x) in the case of the
first three quarters for which quarterly statements are required to be delivered
hereunder after the Closing Date, the 60th day following the end of each of the
first three quarterly periods of each fiscal year of Holding ending after the
Closing Date and (y) in the case of each fiscal quarter thereafter, the 45th day
following the end of each of the first three quarterly periods of each fiscal
year of Holding, (i) the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and comprehensive income and
cash flows of Holding and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for and as of the corresponding
periods of the previous year, certified by a Responsible Officer of the Parent
Borrower as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year (it being agreed that the
furnishing of Holding’s quarterly report on Form 10-Q for such quarter, as filed
with the SEC, will satisfy the Parent Borrower’s obligations under this
subsection 7.1(b) with respect to such quarter);

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements under subsection 7.1(a) or 7.1(b), related unaudited
consolidating financial statements reflecting the material adjustments necessary
(as determined by the Parent Borrower in good faith) to eliminate the accounts
of Unrestricted Subsidiaries (if any) from the accounts of the Parent Borrower
and its Restricted Subsidiaries; and

(d) all such financial statements delivered pursuant to subsection 7.1(a) or
7.1(b) to (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b), shall be certified by a Responsible Officer of the Parent
Borrower to) fairly present in all material respects the financial condition of
Holding and its Subsidiaries in conformity with GAAP and to be (and, in the case
of any financial statements delivered pursuant to subsection 7.1(b) shall be
certified by a Responsible Officer of the Parent Borrower as being) in
reasonable detail and prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods that began on or
after the Closing Date (except as approved by such accountants or officer, as
the case may be, and disclosed therein, and except, in the case of any financial
statements delivered pursuant to subsection 7.1(b), for the absence of certain
notes).

 

165



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and 7.1(b), a certificate signed by a Responsible Officer
setting forth, in reasonable detail, a calculation of the Consolidated Fixed
Charge Coverage Ratio as of the last day of the then applicable Test Period;

(b) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and 7.1(b), a certificate signed by a
Responsible Officer of the Parent Borrower stating that, to the best of such
Responsible Officer’s knowledge, the Parent Borrower and each of its
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate;

(c) as soon as available, but in any event not later than the 120th day
following the end of the fiscal year of Holding ending on December 31, 2014 and
no later than the 90th day following the end of each subsequent fiscal year of
Holding thereafter, a copy of the annual business plan by the Parent Borrower of
the projected operating budget (including an annual consolidated balance sheet,
statement of operations and comprehensive income and statement of cash flows of
Holding and its Subsidiaries), each such business plan to be accompanied by a
certificate signed by the Parent Borrower and delivered by a Responsible Officer
of the Parent Borrower to the effect that such projections have been prepared on
the basis of assumptions believed by the Parent Borrower to be reasonable at the
time of preparation and delivery thereof;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Parent Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holding or the Parent
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Parent Borrower may file with the SEC or any successor or analogous
Governmental Authority;

(f) not later than 5:00 P.M. (New York City time) (A) on or before August 15,
2014, in the case of the Borrowing Base Certificate in respect of the fiscal
month ended June 30, 2014 (provided that the Parent Borrower shall use its
commercially reasonable efforts to deliver the Borrowing Base Certificate in
respect of the fiscal month

 

166



--------------------------------------------------------------------------------

ended June 30, 2014 no later than July 31, 2014), and (B) on or before the 25th
day of each subsequent month (or (i) more frequently as the Parent Borrower may
elect, so long as the same frequency of delivery is maintained by the Parent
Borrower for the immediately following 60-day period or (ii) during the
continuance of a Cash Dominion Period, not later than Wednesday of each week, or
if Wednesday of such week is not a Business Day, the next succeeding Business
Day), a borrowing base certificate setting forth Parent Borrower’s reasonable
estimate (based on the most current information reasonably available and
calculated in a consistent manner with the most recently delivered monthly
certificate or, in the case of the first such certificate delivered under this
subsection 7.2(f), the Borrowing Base Certificate delivered pursuant to
subsection 6.1(l)) of the Tranche A Canadian Borrowing Base, the Tranche A-1
Canadian Borrowing Base, the Tranche A U.S. Borrowing Base and the Tranche A-1
U.S. Borrowing Base (with supporting calculations) substantially in the form of
Exhibit N (a “Borrowing Base Certificate”), which shall be prepared as of the
last Business Day of the preceding fiscal month of the Parent Borrower and its
Subsidiaries (or (x) such other applicable more recent date in the case of
clause (i) above or (y) the previous Friday in the case of clause (ii) above);
provided that a revised Borrowing Base Certificate based on the Borrowing Base
Certificate most recently delivered shall be delivered promptly after the
consummation not in the ordinary course of business of (1) one or more sales of
ABL Priority Collateral with an aggregate value in excess of $25,000,000,
(2) one or more sales or other dispositions of all of the Capital Stock of a
Loan Party that owns ABL Priority Collateral with an aggregate value in excess
of $25,000,000, or (3) one or more consolidations, amalgamations or mergers
involving any Loan Party that owns ABL Priority Collateral with an aggregate
value in excess of $25,000,000, having the effect of causing such Loan Party to
cease to be a Loan Party or otherwise adversely affecting the existence,
perfection or priority of the Liens of the ABL Collateral Agent in ABL Priority
Collateral with an aggregate value in excess of $25,000,000, in each case giving
pro forma effect to such sale, disposition, consolidation, amalgamation or
merger, as applicable. Each such Borrowing Base Certificate shall include such
supporting information as may be reasonably requested from time to time by the
Administrative Agent;

(g) concurrently with the delivery of the Borrowing Base Certificate referred to
in subsection 7.2(f), a report setting forth the Specified Unrestricted Cash of
the Loan Parties as of the last Business Day of the preceding fiscal month of
the Parent Borrower and its Subsidiaries (or (x) such other applicable more
recent date in the case of clause (i) of subsection 7.2(f) or (y) the previous
Friday in the case of clause (ii) of subsection 7.2(f)); and

(h) with reasonable promptness, such additional information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time.

Documents required to be delivered pursuant to subsection 7.1 or 7.2 may at the
Borrower Representative’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (A) in the case of
any such documents other than documents required

 

167



--------------------------------------------------------------------------------

to be delivered pursuant to subsection 7.2(f) (i) on which the Borrower
Representative posts such documents, or provides a link thereto, on the Parent
Borrower’s website on the Internet at the website address listed on Schedule 7.2
(or such other website address as the Borrower Representative may specify by
written notice to the Administrative Agent from time to time), or (ii) on which
such documents are posted on the Parent Borrower’s behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (B) in the case of any such documents required to be
delivered pursuant to subsection 7.2(f), on which the Borrower Representative
provides a link thereto on the Parent Borrower’s website on the Internet at the
website address listed on Schedule 7.2 (or such other website address as the
Parent Borrower may specify by written notice to the Administrative Agent from
time to time). Following the electronic delivery of any such documents by
posting such documents to a website in accordance with the preceding sentence
(other than the posting by the Borrower Representative of any such documents on
any website maintained for or sponsored by the Administrative Agent) the
Borrower Representative shall promptly provide the Administrative Agent notice
of such delivery (which notice may be by facsimile or electronic mail) and the
electronic location at which such documents may be accessed; provided that, in
the absence of bad faith, the failure to provide such prompt notice shall not
constitute a Default hereunder.

7.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before they
become delinquent all its material Taxes, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of the Parent Borrower or any of its Restricted
Subsidiaries, as the case may be, and except to the extent that failure to do
so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

7.4 Maintenance of Existence. Preserve, renew and keep in full force and effect
its existence and take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole, except as
otherwise expressly permitted pursuant to subsection 8.3; provided that the
Parent Borrower and its Restricted Subsidiaries shall not be required to
maintain any such rights, privileges or franchises and the Parent Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance.

(a) (i) Keep all property useful and necessary in the business of the Loan
Parties, taken as a whole, in good working order and condition, except where
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (ii) maintain with financially sound
and reputable insurance companies insurance on, or self-insure, all property
material to the business of the Loan Parties, taken as a whole, in at least such
amounts and against at least such risks (but including in any event public
liability and business interruption) as are consistent with the past

 

168



--------------------------------------------------------------------------------

practices of the Loan Parties and otherwise as are usually insured against in
the same general area by companies engaged in the same or a similar business;
(iii) furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried; and (iv) ensure that at all times
the Administrative Agent, for the benefit of the Secured Parties, shall be named
as an additional insured with respect to liability policies, and the ABL
Collateral Agent, for the benefit of the Secured Parties, shall be named as loss
payee with respect to property insurance covering Inventory that constitutes
Collateral and for the Mortgaged Properties, maintained by any Borrower and any
Subsidiary Guarantor that is a Loan Party; provided that, (A) except during the
continuance of a Cash Dominion Period, the ABL Collateral Agent shall turn over
to the Parent Borrower any amounts received by it as loss payee under any such
property insurance maintained by such Loan Parties and (B) except during the
continuance of a Cash Dominion Period, the ABL Collateral Agent agrees that the
Parent Borrower and/or the applicable other Borrower or Subsidiary Guarantor
shall have the sole right to adjust or settle any claims under such insurance.

(b) With respect to each property of such Loan Parties subject to a Mortgage:

(i) Such Loan Party shall provide life of loan flood zone determinations and, if
any portion of any such property is located in an area identified as a Flood
Zone by the Federal Emergency Management Agency or other applicable agency, such
Loan Party shall maintain or cause to be maintained flood insurance policies in
such total amount as is customary with companies in the same or similar business
operating in the same or similar locations, and otherwise in compliance with the
Flood Program, and upon written request shall furnish to the Administrative
Agent evidence of such policies.

(ii) The applicable Loan Party promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(iii) If any such Loan Party is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the Parent
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefor, and the Parent Borrower shall pay or cause to
be paid to the Administrative Agent on demand such premium or premiums so paid
by the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 

169



--------------------------------------------------------------------------------

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $25,000,000 the Parent
Borrower shall give prompt notice thereof to the Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any such property shall be applied in the manner specified in subsection 7.5(a).

7.6 Inspection of Property; Discussions.

(a) Permit representatives of the Administrative Agent to visit and inspect any
of its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Parent Borrower and its Restricted
Subsidiaries with officers and employees of the Parent Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that
(a) representatives of the Parent Borrower may be present during any such
visits, discussions and inspections and (b) during the continuation of an Event
of Default (and only during the continuation of an Event of Default), the
Administrative Agent and its representatives may do any of the foregoing at the
Borrowers’ expense.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, the Parent
Borrower and its Restricted Subsidiaries will grant access to the Administrative
Agent (including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records, accounts and Inventory so that (i) the
Administrative Agent or an appraiser retained by the Administrative Agent may
conduct an Inventory appraisal and (ii) the Administrative Agent may conduct (or
engage third parties to conduct) such field examinations, verifications and
evaluations as the Administrative Agent may deem reasonably necessary or
appropriate. Unless a Cash Dominion Period has commenced and is continuing, or
if previously approved by the Parent Borrower, the Administrative Agent may not
conduct any “Phase I” or “Phase II” environmental assessment. The Administrative
Agent may conduct one field examination and one Inventory appraisal in each
calendar year in each case for all of the Loan Parties at each of the Loan
Parties’ expense; provided that the Administrative Agent may conduct at the
expense of the Loan Parties up to one additional field examination and one
additional Inventory appraisal if Excess Availability falls below 25.0% of the
Maximum Borrowing Amount for three consecutive Business Days at any time in such
calendar year. Notwithstanding anything to the contrary herein, after the
occurrence of and during the continuance of an Event of Default, the
Administrative Agent may cause such additional field examinations and Inventory
appraisals to be taken as the Administrative Agent determines in its reasonable
determination are necessary or appropriate each at the expense of the Loan
Parties. All amounts chargeable to the applicable Borrowers under this
subsection 7.6(b) shall constitute obligations that are secured by all of the
applicable Collateral and shall be payable to the Agents hereunder.

 

170



--------------------------------------------------------------------------------

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation or proceeding affecting the Parent Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
(or, in the case of any Canadian Pension Plan containing a defined benefit
provision within the meaning of the Income Tax Act (Canada) that is not fully
funded at the time of the events listed in clause (i) or (ii) below, five days)
after a Responsible Officer of the Parent Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan or a Pension Event
with respect to a Canadian Pension Plan, a failure to make any required
contribution to a Canadian Pension Plan, Single Employer Plan or Multiemployer
Plan, the creation of any Lien on the property of the Parent Borrower or its
Restricted Subsidiaries in favor of the PBGC or any other Governmental
Authority, or a Plan or Canadian Pension Plan, any termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA) or Canadian Pension Plan or any withdrawal from, or the full or partial
termination, Reorganization or Insolvency of, any Multiemployer Plan or Canadian
Pension Plan or (ii) the institution of proceedings or the taking of any other
formal action by the PBGC or any other Governmental Authority or the Parent
Borrower or any of its Restricted Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan or Canadian Pension Plan which could reasonably be
expected to result in the termination of any Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA) or Canadian Pension
Plan , or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan, Multiemployer Plan or Canadian Pension Plan;
provided, however, that no such notice will be required under clause (i) or
(ii) above unless the event giving rise to such notice, when aggregated with all
other such events under clause (i) or (ii) above, would be reasonably expected
to result in a Material Adverse Effect; and

(d) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, (i) Release by the Parent Borrower or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such Release would not reasonably be expected to have a Material Adverse
Effect, (ii) any condition, circumstance, occurrence or event not previously
disclosed in writing to the Administrative Agent that would reasonably be
expected to result in liability or expense under applicable Environmental Laws,
unless the Parent Borrower reasonably determines that the total Environmental
Costs arising out of such condition, circumstance, occurrence or event would not
reasonably be expected to have a Material Adverse Effect, or would not
reasonably be expected to result in the imposition of any lien or other material
restriction on the title, ownership or transferability of any facilities and
properties owned, leased or operated by the Parent Borrower or any of its
Restricted

 

171



--------------------------------------------------------------------------------

Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect, and (iii) any proposed action to be taken by the Parent Borrower or any
of its Restricted Subsidiaries that would reasonably be expected to subject the
Parent Borrower or any of its Restricted Subsidiaries to any material additional
or different requirements or liabilities under Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such proposed action would not reasonably be expected to have a Material
Adverse Effect;

(e) any loss, damage, or destruction to the Collateral in the amount of the
Dollar Equivalent of $25,000,000 or more, whether or not covered by insurance;
and

(f) any and all default notices received under or with respect to any lease of
any distribution center where Collateral with a book value in excess of the
Dollar Equivalent of $25,000,000, either individually or in the aggregate, is
located.

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower (or,
if applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes
to take with respect thereto.

7.8 Compliance with Environmental Laws. (i) Comply substantially with, and
require substantial compliance by all tenants, subtenants, contractors and
invitees with respect to any property leased or subleased from or operated by
the Parent Borrower or its Restricted Subsidiaries with, all applicable
Environmental Laws including all Environmental Permits and all orders and
directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. Noncompliance shall not
constitute a breach of this subsection 7.8; provided that, upon learning of any
actual or suspected noncompliance, the Parent Borrower and any such affected
Subsidiary shall promptly undertake reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

7.9 After-Acquired Real Property and Fixtures; Addition of Subsidiaries.

(a) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a Fair Market Value at the time of acquisition of at
least the Dollar Equivalent of $25,000,000 in which the Parent Borrower or any
of its Restricted Subsidiaries that is a Loan Party (and in any event excluding
any Foreign Subsidiary (other than Canadian Subsidiaries) and any Excluded
Subsidiary) acquires ownership rights at any time after the Closing Date,
promptly grant to the ABL Collateral Agent for the benefit of the applicable
Lenders, a Lien of record on all such owned real property and fixtures, upon
terms reasonably satisfactory in form and substance to the ABL Collateral Agent
and in accordance with any applicable requirements of any

 

172



--------------------------------------------------------------------------------

Governmental Authority (including any required appraisals of such property under
FIRREA); provided that (x) nothing in this subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in any Collateral covered
by any of the Security Documents which would attach or be perfected pursuant to
the terms thereof without action by any Loan Party or any other Person, (y) no
such Lien shall be required to be granted as contemplated by this subsection 7.9
on any owned real property or fixtures the acquisition of which is or is to be
financed or refinanced in whole or in part through the incurrence of
Indebtedness (other than with the proceeds of Revolving Credit Loans,
Incremental ABL Term Loans or Swing Line Loans), until such Indebtedness is
repaid in full (and not refinanced) or, as the case may be, the Parent Borrower
determines not to proceed with such financing or refinancing and (z) any such
mortgage by a Canadian Subsidiary shall not secure any U.S. Borrower’s
obligations. In connection with any such grant to the ABL Collateral Agent, for
the benefit of the Lenders and the other Secured Parties, of a Lien of record on
any such real property in accordance with this subsection 7.9, such Borrower or
such Restricted Subsidiary shall deliver or cause to be delivered to the ABL
Collateral Agent (A) any surveys, title insurance policies, environmental
reports and other documents and search results in connection with such grant of
such Lien obtained by it in connection with the acquisition of such ownership
rights in such real property or as the ABL Collateral Agent shall reasonably
request (in light of the value of such real property and the cost and
availability of such surveys, title insurance policies, environmental reports
and other documents and whether the delivery of such surveys, title insurance
policies, environmental reports and other documents would be customary in
connection with such grant of such Lien in similar circumstances) and (B) life
of loan flood zone determinations and, if any portion of any such real property
is located in an area identified as a Flood Zone by the Federal Emergency
Management Agency, evidence of the flood insurance required under subsection
7.5(b)(i).

(b) With respect to any Domestic Subsidiary that is a Wholly-Owned Subsidiary
(other than an Excluded Subsidiary) created or acquired (including by reason of
any Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the
Closing Date by the Parent Borrower or any of its Domestic Subsidiaries (other
than an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
(i) promptly execute and deliver to the ABL Collateral Agent for the benefit of
the Secured Parties such amendments to the U.S. Guarantee and Collateral
Agreement as the ABL Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the ABL Collateral Agent, for the benefit of
the Secured Parties, a perfected security interest (as and to the extent
provided in the U.S. Guarantee and Collateral Agreement) in the Capital Stock of
such new Domestic Subsidiary, (ii) promptly deliver to the ABL Collateral Agent
(subject to the terms of any applicable Intercreditor Agreement) the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary, (iii) promptly cause such new
Domestic Subsidiary (A) to become a party to the U.S. Guarantee and Collateral
Agreement, (B) at the Borrower Representative’s option, become a party to this
Agreement as a Borrower hereunder by executing a Joinder Agreement and (C) to
take all actions reasonably deemed by the ABL Collateral Agent to

 

173



--------------------------------------------------------------------------------

be necessary or advisable to cause the Lien created by the U.S. Guarantee and
Collateral Agreement in such new Domestic Subsidiary’s Collateral to be duly
perfected in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the ABL Collateral Agent and (iv) prior to including such new
Domestic Subsidiary’s assets in the applicable Borrowing Base, the
Administrative Agent shall conduct an appraisal and field examination with
respect to such Domestic Subsidiary, including, without limitation, of (x) such
Domestic Subsidiary’s practices in the computation of its Borrowing Base and
(y) the assets included in such Domestic Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Administrative Agent and at the sole expense of the Loan
Parties; provided that no such appraisal or field examination shall be required
as a condition to such new Domestic Subsidiary’s assets being included in the
applicable Borrowing Base hereunder if such new Domestic Subsidiary’s Accounts,
Inventory, In-Transit Inventory, Letter of Credit Inventory and Credit Card
Receivables would constitute less than 5% in the aggregate of the aggregate
Borrowing Base in effect after giving effect to the joinder of such new Domestic
Subsidiary.

(c) (I) With respect to any Foreign Subsidiary or any Domestic Subsidiary that
is not a Wholly-Owned Subsidiary (other than an Excluded Subsidiary), created or
acquired subsequent to the Closing Date by the Parent Borrower or any of its
Domestic Subsidiaries that are Wholly-Owned Subsidiaries (other than an Excluded
Subsidiary), the Capital Stock of which is owned directly by the Parent Borrower
or any of its Domestic Subsidiaries (other than an Excluded Subsidiary)
(including by reason of any indirectly owned Foreign Subsidiary becoming
directly owned by the Parent Borrower or any of its Domestic Subsidiaries (other
than an Excluded Subsidiary)), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the ABL Collateral Agent for the benefit of
the U.S. Secured Parties a new pledge agreement or such amendments to the U.S.
Guarantee and Collateral Agreement as the ABL Collateral Agent shall reasonably
deem necessary or reasonably advisable to grant to the ABL Collateral Agent, for
the benefit of the U.S. Secured Parties, a perfected security interest (as and
to the extent provided in the U.S. Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary or Domestic Subsidiary that is
directly owned by the Parent Borrower or any of its Domestic Subsidiaries that
is a Wholly-Owned Subsidiary (other than an Excluded Subsidiary) (provided that
in no event shall more than 65% of the Capital Stock of any such new Foreign
Subsidiary that is so owned be required to be so pledged and, provided, further,
that no such pledge or security shall be required with respect to any non-wholly
owned Foreign Subsidiary or Domestic Subsidiary to the extent that the grant of
such pledge or security interest would violate the terms of any agreements under
which the Investment by the Parent Borrower or any of its Subsidiaries was made
therein other than any agreement entered into primarily for the purposes of
imposing such a restriction) and (ii) to the extent reasonably deemed advisable
by the ABL Collateral Agent, deliver to the ABL Collateral Agent (subject to the
terms of any applicable Intercreditor Agreement) the certificates, if any,
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank

 

174



--------------------------------------------------------------------------------

by a duly authorized officer of the relevant parent of such new Foreign
Subsidiary or Domestic Subsidiary and take such other action as may be
reasonably deemed by the ABL Collateral Agent to be necessary or desirable to
perfect the ABL Collateral Agent’s security interest therein. (II) With respect
to any Canadian Subsidiary that is a Wholly-Owned Subsidiary created or acquired
subsequent to the Closing Date by the Canadian Borrower or any Canadian
Subsidiary Guarantor, (A) promptly execute and deliver to the ABL Collateral
Agent for the benefit of the Canadian Secured Parties such amendments to the
Canadian Security Documents as the ABL Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the ABL Collateral Agent, for the
benefit of the Canadian Secured Parties, a perfected first priority security
interest (as and to the extent provided in the Canadian Guarantee and Collateral
Agreement) in the Capital Stock of such new Canadian Subsidiary, (B) promptly
cause such new Canadian Subsidiary (x) to become a party to the Canadian
Security Documents and (y) to take all actions reasonably deemed by the ABL
Collateral Agent to be necessary or advisable to cause the Liens created by the
Canadian Security Documents in such new Canadian Subsidiary’s Collateral to be
duly perfected in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements or equivalents in such
jurisdictions as may be reasonably requested by the ABL Collateral Agent and
(C) prior to including such new Canadian Subsidiary’s assets in the applicable
Borrowing Base, the Administrative Agent shall conduct an appraisal and field
examination with respect to such Canadian Subsidiary, including, without
limitation, of (x) such Canadian Subsidiary’s practices in the computation of
its Borrowing Base and (y) the assets included in such Canadian Subsidiary’s
Borrowing Base and related financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves, in each case, prepared on
a basis reasonably satisfactory to the Administrative Agent and at the sole
expense of the Loan Parties; provided that no such appraisal or field
examination shall be required as a condition to such new Canadian Subsidiary’s
assets being included in the applicable Borrowing Base hereunder if such new
Canadian Subsidiary’s Accounts, Inventory, In-Transit Inventory, Letter of
Credit Inventory and Credit Card Receivables would constitute less than 5% in
the aggregate of the aggregate Borrowing Base in effect after giving effect to
the joinder of such new Canadian Subsidiary.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the ABL Collateral Agent to be necessary or desirable for
the creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.

(e) Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of any applicable
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the applicable Intercreditor Agreement shall control, (B) no security
interest or Lien is or will be granted pursuant to any Loan Document or
otherwise in any right, title or interest of any of Holdings, the Parent
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset, (C) no Loan Party or any Affiliate thereof shall be required

 

175



--------------------------------------------------------------------------------

to take any action in any non-U.S. jurisdiction (other than Canada) or required
by the laws of any non-U.S. jurisdiction (other than Canada) in order to create
any security interests in assets located or titled outside of the United States
(other than Canada) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada)) and (D) nothing in
this subsection 7.9 shall require that any Loan Party grant a Lien with respect
to any owned real property or fixtures in which such Loan Party acquires
ownership rights to the extent that the Administrative Agent, in its reasonable
judgment, determines that the granting of such a Lien is impracticable.

7.10 Maintenance of New York Process Agent. In the case of the Canadian Loan
Parties, maintain in New York, New York or at such other location in the United
States of America as may be reasonably satisfactory to the Administrative Agent
a Person acting as agent to receive on its behalf and on behalf of its property
service of process and capable of discharging the functions of the New York
Process Agent set forth in subsection 11.13(f).

7.11 Post-Closing Security Perfection. The Parent Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests and guarantees described in subsection 6.1(a)(ii) and
6.1(a)(iii), 6.1(f) and 6.1(g) that are not so provided on the Closing Date and
to satisfy each other condition precedent that was not actually satisfied, but
rather “deemed” satisfied on the Closing Date pursuant to the provisions set
forth in subsection 6.1, and in any event to provide such perfected security
interests and guarantees and to satisfy such other conditions within the
applicable time periods set forth on Schedule 7.11, as such time periods may be
extended by the Administrative Agent, in its sole discretion.

SECTION 8. NEGATIVE COVENANTS.

The Parent Borrower hereby agrees, and solely with respect to subsection 8.10
Holding hereby agrees, that, from and after the Closing Date and so long as the
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and termination or expiration
of all Letters of Credit (unless cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent):

8.1 Limitation on Indebtedness. The Parent Borrower will not, and will not
permit any Material Restricted Subsidiary to, directly or indirectly create,
incur, assume or otherwise become directly or indirectly liable with respect to
any Indebtedness except for the following:

(a) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred (1) pursuant to this Agreement and the other Loan Documents (including
any Incremental Facility) and (2) any Refinancing Indebtedness in respect
thereof;

(b) Indebtedness outstanding, or incurred under facilities in existence, on the
Closing Date and listed on Schedule 8.1, and any Refinancing Indebtedness in
respect thereof;

 

176



--------------------------------------------------------------------------------

(c) Guarantee Obligations incurred by:

(i) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of a Loan Party that is permitted hereunder; provided that such
Guarantee Obligations in respect of Indebtedness permitted pursuant to clause
(i) shall be permitted only to the extent that such Guarantee Obligations are
incurred by Guarantors or Foreign Subsidiaries (other than Canadian
Subsidiaries) that are not Guarantors;

(ii) the Parent Borrower or any of its Restricted Subsidiaries in respect of
lease obligations of Subsidiaries that are not Loan Parties (to the extent such
lease obligations constitute Indebtedness);

(iii) a Non-Loan Party in respect of Indebtedness of another Non-Loan Party that
is permitted hereunder;

(iv) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of any Person; provided that the aggregate amount at any time
outstanding of such Guarantee Obligations incurred pursuant to this clause (iv),
when aggregated with the amount of all Indebtedness incurred and outstanding
pursuant to clause (t) of this subsection 8.1, shall not exceed the greater of
(x) $100,000,000 and (y) the amount equal to 4.00% of Consolidated Total Assets
at the time of such Guarantee Obligations being incurred, and any Refinancing
Indebtedness in respect thereof;

(v) [reserved];

(vi) the Parent Borrower or any of its Restricted Subsidiaries consisting of
accommodation guarantees for the benefit of trade creditors of the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(vii) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Investments permitted pursuant to clause (l), (m) or (u) of the definition of
“Permitted Investments”;

(viii) the Parent Borrower or any of its Restricted Subsidiaries in respect of
(x) Management Guarantees and (y) third-party loans and advances to officers or
employees of any Parent or the Parent Borrower or any of its Restricted
Subsidiaries permitted pursuant to clause (l) or (m) of the definition of
“Permitted Investments”;

(ix) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Reimbursement Obligations in respect of Letters of Credit or with respect to
reimbursement obligations in respect of any other letters or credit permitted
under this Agreement;

(x) the Parent Borrower or any of its Restricted Subsidiaries in respect of
performance, bid, appeal, surety, judgment, replevin and similar bonds, other
suretyship arrangements, other similar obligations and letters of credit,
bankers’ acceptances or similar instruments or obligations, all in, or relating
to liabilities or obligations incurred in, the ordinary course of business; and

 

177



--------------------------------------------------------------------------------

(xi) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness or other obligations of a Person (other than Holding, the Parent
Borrower or any of its Restricted Subsidiaries) in connection with a joint
venture or similar arrangement in respect of which the aggregate outstanding
amount of all such Indebtedness, together with the aggregate outstanding amount
of Investments permitted pursuant to clauses (q), (j)(b) and (u) of the
definition of “Permitted Investments”, does not exceed $75,000,000;

provided, however, that if any Indebtedness referred to in clauses (i) through
(iv) above is subordinated in right of payment to the Obligations hereunder or
is secured by Liens that are subordinate to any Liens securing the Collateral,
then any corresponding Guarantee Obligations shall be subordinated and the Liens
securing the corresponding Guarantee Obligations shall be subordinate to
substantially the same extent;

(d) (x) Purchase Money Obligations, Capitalized Lease Obligations and other
Indebtedness incurred by the Parent Borrower or a Restricted Subsidiary of the
Parent Borrower to finance the acquisition, leasing, construction or improvement
of fixed assets; provided that the aggregate principal amount of any such
Purchase Money Obligations, Capitalized Lease Obligations and other Indebtedness
at any time outstanding pursuant to this clause (d) shall not exceed an amount
equal to the greater of (1) $150,000,000 and (2) 5.50% of Consolidated Total
Assets and (y) in each case under this clause (d) any Refinancing Indebtedness
in respect thereof;

(e) (i) factoring arrangements of any Foreign Subsidiary (other than a Canadian
Subsidiary) in respect of its assets, to the extent such factoring arrangements
constitute Indebtedness, and (ii) any other Indebtedness of any Foreign
Subsidiary (other than a Canadian Subsidiary) in an aggregate principal amount
at any time outstanding not exceeding the greater of (x) $75,000,000 and
(y) 3.00% of Consolidated Total Assets plus, in the event of any refinancing of
any Indebtedness incurred under this clause (e)(ii), the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) incurred or payable in connection with such
refinancing;

(f) Indebtedness of the Parent Borrower or any Restricted Subsidiary to Holding
or the Parent Borrower or any of its Subsidiaries to the extent the Investment
in such Indebtedness is not restricted by subsection 8.5;

(g) Indebtedness incurred under any agreement pursuant to which a Person
provides cash management services or similar financial accommodations to the
Parent Borrower or any of its Restricted Subsidiaries (including any Bank
Products Agreements);

 

178



--------------------------------------------------------------------------------

(h) Indebtedness constituting indemnities, obligations in respect of earnouts or
other purchase price adjustments (including pension plan adjustments and
contingent payments adjustments), or similar obligations under the Contribution
Agreement or the Merger Agreement or under any agreement entered into in
connection with any Permitted Acquisition or disposition;

(i) (x) Indebtedness incurred or assumed in connection with, or as a result of,
a Permitted Acquisition so long as: (i) with respect to any newly incurred
Indebtedness, such Indebtedness is not secured by ABL Priority Collateral
(except for junior Liens effected pursuant to the Base Intercreditor Agreement),
(ii) the Parent Borrower would be in compliance, on a pro forma basis after
giving effect to the consummation of such acquisition and the incurrence or
assumption of such Indebtedness, with subsection 8.9 recomputed as of the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements are available, whether or not compliance with subsection
8.9 is otherwise required at such time (it being understood that, as a condition
precedent to the effectiveness of any such incurrence or assumption, the
Borrower Representative shall deliver to the Administrative Agent a certificate
of a Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) before and after giving effect thereto, no
Default or Event of Default has occurred and is continuing, and (iv) with
respect to any newly incurred Indebtedness, such Indebtedness does not have any
maturity or amortization rate greater than 2.5% per annum prior to the date that
is 91 days after the Maturity Date (other than (1) mandatory prepayments with
proceeds of and exchanges for refinancing Indebtedness in respect thereof
permitted hereunder or (2) an earlier maturity date and/or higher amortization
rate for customary bridge financings, which, subject to customary conditions,
would either be automatically converted into or required to be exchanged for
permanent financing which does not provide for an earlier maturity date or an
amortization rate greater than 2.5% per annum prior to the date that is 91 days
after the Maturity Date and other mandatory prepayments with proceeds of and
exchanges for refinancing Indebtedness in respect thereof permitted hereunder);
it being understood that, in the event that any such Indebtedness incurred under
this subsection 8.1(i) is incurred in good faith to finance the purchase price
of any such acquisition in advance of the closing of such acquisition, and such
closing shall thereafter not occur and such Indebtedness (or an equal principal
amount of other Indebtedness) is redeemed, repaid or otherwise retired promptly
after the Borrower Representative determines that such transaction has been
abandoned, such Indebtedness shall be deemed to comply with this subsection
8.1(i) and (y) any Refinancing Indebtedness in respect thereof;

(j) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred to finance insurance premiums or consisting of take-or-pay obligations
contained in supply arrangements, in each case in the ordinary course of
business;

(k) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds and which is extinguished within five
Business Days of its incurrence;

(l) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of Capitalized Lease Obligations which have been funded solely by
Investments of the Parent Borrower and its Restricted Subsidiaries permitted
under clause (r) of the definition of “Permitted Investments”;

 

179



--------------------------------------------------------------------------------

(m) (x) Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries arising in connection with industrial development or revenue bonds
or similar obligations secured by property or assets leased to and operated by
the Parent Borrower or such Restricted Subsidiary that were issued in connection
with the financing or refinancing of such property or assets; provided that the
aggregate principal amount of such Indebtedness outstanding at any time shall
not exceed $100,000,000 and (y) any Refinancing Indebtedness in respect thereof;

(n) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of obligations evidenced by bonds, debentures, notes or similar
instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted hereunder;

(o) accretion of the principal amount of Indebtedness of the Parent Borrower or
any of its Restricted Subsidiaries otherwise permitted hereunder issued at any
original issue discount;

(p) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Agreements, Currency Agreement or Commodities Agreement and other
Hedging Obligations to the extent and only to the extent that, such agreements
or arrangements are entered into, purchased or otherwise acquired other than for
purposes of speculation;

(q) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction;

(r) Indebtedness in respect of any letters of credit issued in favor of any
Issuing Lender or the Swing Line Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans as provided for in
subsection 3.4, in each case to the extent not exceeding the maximum amount of
such participations;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) (x) other Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate principal amount outstanding at any
time of such Indebtedness incurred or assumed pursuant to this clause (t), when
aggregated with the principal amount of all Guarantee Obligations incurred and
outstanding pursuant to subsection 8.1(c)(iv), shall not exceed the greater of
(i) $100,000,000 and (ii) the amount equal to 4.00% of the Consolidated Total
Assets at the time of incurrence of such Indebtedness and (y) any Refinancing
Indebtedness in respect thereof;

(u) Indebtedness in respect of performance, bid, appeal, surety, judgment,
replevin and similar bonds, other suretyship arrangements, other similar
obligations, letters of credit, bankers’ acceptances or similar instruments or
obligations, and take-or- pay

 

180



--------------------------------------------------------------------------------

obligations under supply arrangements, all provided in, or relating to
liabilities or obligations incurred in, the ordinary course of business,
including those issued to government entities in connection with self-insurance
under applicable workers’ compensation statutes;

(v) Indebtedness representing deferred compensation to employees of Holding, the
Parent Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business;

(w) Indebtedness (A) of any Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise incurred in connection with,
a Financing Disposition or (B) otherwise incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
(2) in the event such Indebtedness shall become recourse to the Parent Borrower
or any Restricted Subsidiary that is not a Special Purpose Subsidiary (other
than with respect to Special Purpose Financing Undertakings), such Indebtedness
is permitted by one or more of the other provisions of this subsection 8.1 for
so long as such Indebtedness shall be so recourse and (3) in the event that at
any time thereafter such Indebtedness shall comply with the provisions of the
preceding subclause (1), such Indebtedness shall be permitted under this clause
(w) of subsection 8.1;

(x) Indebtedness of the Parent Borrower or any of its Subsidiaries borrowed
against the cash surrender value of the life insurance policies and executive
split dollar life insurance policies owned by the Parent Borrower on the lives
of certain present and former employees of the Parent Borrower and its
Subsidiaries; provided that (i) any such Indebtedness is either unsecured or
secured solely by such policies and (ii) the aggregate amount of such
Indebtedness borrowed against each such policy at any time shall not exceed the
cash surrender value of such policy at such time;

(y) (i) unsecured subordinated Indebtedness of a Loan Party issued to the seller
of assets or equity interests acquired in a Permitted Acquisition or an
Investment permitted hereunder to pay all or a portion of the purchase price
thereof; provided that (x) principal and interest on such Indebtedness shall not
be paid or payable in cash until 91 days after the Maturity Date and (y) such
Indebtedness shall have such other terms and conditions (including, without
limitation, subordination provisions) that are reasonably satisfactory to the
Administrative Agent and (ii) any Refinancing Indebtedness in respect thereof;

(z) (1) other Indebtedness; provided that on the date of the Incurrence of such
Indebtedness after giving effect to such Incurrence (or on the date of the
initial borrowing of such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount of such Indebtedness), the
Consolidated Secured Leverage Ratio shall not exceed 5.00:1.00 (it being
understood that for purposes of such calculation of the Consolidated Secured
Leverage Ratio, any Indebtedness incurred under this clause (z) shall be treated
as if such amount is Consolidated Secured Indebtedness regardless of whether
such amount is actually secured) and (2) any Refinancing Indebtedness in respect
thereof;

(aa) other unsecured Indebtedness; provided that at the time of incurrence of
such Indebtedness the Payment Condition is satisfied; and

 

181



--------------------------------------------------------------------------------

(bb) Repurchase Debt; provided that the aggregate amount of principal and
interest payable thereon in cash during any fiscal year or during the term of
this Agreement shall not exceed those amounts which the Parent Borrower would be
permitted to distribute for such payments under subsection 8.5(b)(v).

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness (including Guarantee Obligations) incurred
pursuant to and in compliance with, this subsection 8.1, (i) in the event that
any Indebtedness (including Guarantee Obligations) meets the criteria of more
than one of the types of Indebtedness (including Guarantee Obligations)
described in one or more clauses of this subsection 8.1, the Parent Borrower, in
its sole discretion, shall classify such item of Indebtedness and may include
the amount and type of such Indebtedness in one or more of the clauses of this
subsection 8.1 (including in part under one such clause and in part under
another such clause), (ii) the amount of any Indebtedness denominated in any
currency other than Dollars shall be calculated based on customary currency
exchange rates in effect, in the case of such Indebtedness incurred (in respect
of term Indebtedness) or committed (in respect of revolving Indebtedness), on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (1) the
principal amount of such Indebtedness being refinanced plus (2) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing, (iii) if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated Total Assets at the time of incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets restriction
to be exceeded if calculated based on the Consolidated Total Assets on the date
of such refinancing, such percentage of Consolidated Total Assets restriction
shall not be deemed to be exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) incurred or payable in connection with such refinancing, (iv) the
amount of Indebtedness issued at a price that is less than the principal amount
thereof shall be equal to the amount of the liability in respect thereof
determined in accordance with GAAP and (v) the principal amount of Indebtedness
outstanding under any subclause of subsection 8.1, shall be determined after
giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness.

 

182



--------------------------------------------------------------------------------

8.2 Limitation on Liens. The Parent Borrower will not, and will not permit any
Material Restricted Subsidiary to, create or suffer to exist, any Lien upon or
with respect to any of their respective properties or assets, whether now owned
or hereafter acquired, or assign, or permit any of their respective Restricted
Subsidiaries to assign, any right to receive income, except for the following
(collectively, “Permitted Liens”):

(a) Permitted Prior Liens;

(b) Liens created pursuant to the Security Documents;

(c) Liens existing on, or provided for under written arrangements existing on,
the Closing Date, which Liens or arrangements are set forth on Schedule 8.2, or
securing any Refinancing Indebtedness in respect of such Indebtedness so long as
the Lien securing such Refinancing Indebtedness is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

(d) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) under Interest Rate Agreements, Currency Agreements or
Commodities Agreements and other Hedging Obligations Incurred in compliance with
subsection 8.1(p) hereof; provided that (i) (except in the case of Liens on cash
and Cash Equivalents as permitted under clause (iii) below) such Liens shall
only extend to ABL Priority Collateral to the extent such Interest Rate
Agreements, Currency Agreements, Commodities Agreements and other Hedging
Obligations constitute Secured Bank Product Obligations, (ii) upon the
termination and non-replacement of such Hedging Obligations and Bank Products
Obligations, such cash and Cash Equivalents are deposited in an account with
respect to which a control agreement is in place between the applicable Loan
Party, the applicable depositary institution and the Administrative Agent or the
ABL Collateral Agent, or applied to secure other Indebtedness permitted by
subsection 8.1(p) hereof and (iii) to the extent such Indebtedness does not
constitute Secured Bank Product Obligations, the aggregate outstanding amount of
collateral (which may include cash and Cash Equivalents but no other ABL
Priority Collateral) provided in respect of Hedging Obligations or Bank Products
Obligations secured by such Liens (when created), when aggregated with the
amount of all other collateral provided in respect of Hedging Obligations or
Bank Products Obligations secured by other Liens incurred and outstanding under
this clause (d)(iii), shall not exceed the greater of (x) $10,000,000 and
(y) the amount equal to 0.50% of Consolidated Total Assets at the time such
obligations are incurred;

(e) Liens (including Purchase Money Obligation Liens) granted by the Parent
Borrower or any of its Restricted Subsidiaries (including the interest of a
lessor under a capitalized lease and Liens to which any property is subject at
the time, on or after the Closing Date, of the Parent Borrower’s or such
Restricted Subsidiary’s acquisition thereof) securing Indebtedness permitted
under subsection 8.1(d) and limited in each case to the property purchased with
the proceeds of such Indebtedness or subject to such Lien or Capitalized Lease
Obligation;

 

183



--------------------------------------------------------------------------------

(f) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (i) Indebtedness Incurred in compliance with
subsection 8.1(j), 8.1(q), 8.1(r) or 8.1(x), (ii) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor (limited in the case of this
clause (ii), to Liens on any of the property and assets of any Restricted
Subsidiary that is not a Subsidiary Guarantor), (iii) Indebtedness or other
obligations of any Special Purpose Entity, (iv) [reserved], (v) Indebtedness of
the Parent Borrower and its Subsidiaries permitted by subsection 8.1(m) on the
property or assets described in subsection 8.1(m), or (vi) Liens on cash, Cash
Equivalents and Temporary Cash Investments in respect of obligations described
in subsection 8.1(u) (whether or not such obligations constitute Indebtedness);

(g) Liens on assets of any Foreign Subsidiary (other than a Canadian Subsidiary)
of the Parent Borrower securing Indebtedness of any Foreign Subsidiary permitted
to be incurred by such Foreign Subsidiary;

(h) Liens in favor of lessors securing operating leases permitted hereunder;

(i) statutory or common law Liens or rights of setoff of depository banks or
securities intermediaries with respect to deposit accounts, securities accounts
or other funds of the Parent Borrower or any Restricted Subsidiary maintained at
such banks or intermediaries, including to secure fees and charges in connection
with returned items or the standard fees and charges of such banks or
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by the Parent Borrower or such Restricted Subsidiary at
such banks or intermediaries (excluding any Indebtedness for borrowed money
owing by the Parent Borrower or such Restricted Subsidiary to such banks or
intermediaries);

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent Borrower
or its Restricted Subsidiaries in the ordinary course of business;

(k) Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by subsection 8.1(l);

(l) leases, subleases, licenses or sublicenses to or from third parties;

(m) any encumbrance or restriction (including, but not limited to, put and call
agreements or buy/sell arrangements) with respect to Capital Stock of any joint
venture or similar arrangement pursuant to any joint venture or similar
agreement;

(n) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness secured by, or securing any refinancing, refunding, extension,
renewal or replacement (in whole or in part) of any other obligation secured by,
any Permitted Liens; provided that any such new Lien is limited to all or part
of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
obligations to which such Liens relate;

 

184



--------------------------------------------------------------------------------

(o) Liens on assets of the Parent Borrower or any of its Restricted Subsidiaries
not otherwise permitted by the other clauses of this subsection 8.2 securing
obligations or other liabilities of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate outstanding amount of obligations and
liabilities secured by such Liens (when created), when aggregated with the
amount of all other obligations and liabilities secured by other Liens incurred
and outstanding under this clause (o), shall not exceed the greater of
(i) $25,000,000 and (ii) the amount equal to 1.00% of Consolidated Total Assets
at the time such obligations are incurred; provided that any Lien securing
Indebtedness, when aggregated with the amount of all other obligations and
liabilities secured by other Liens incurred and outstanding under this proviso,
exceeding $5,000,000 and created pursuant to this clause (o) on ABL Priority
Collateral shall be junior to the Lien on ABL Priority Collateral securing the
Obligations under this Facility and subject to the terms of the Base
Intercreditor Agreement or otherwise be on terms reasonably satisfactory to the
Administrative Agent;

(p) Liens securing other Indebtedness consisting of Indebtedness Incurred in
compliance with subsection 8.1(z); provided that any such Liens on ABL Priority
Collateral securing Indebtedness pursuant to subsection 8.1(z) are junior in
priority to the Liens securing the Indebtedness hereunder, which priority may be
effected pursuant to the Base Intercreditor Agreement or otherwise (it being
understood that any such Liens on Non-ABL Priority Collateral securing
Indebtedness pursuant to subsection 8.1(z) may be senior in priority to the
Liens securing the Indebtedness hereunder);

(q) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

(r) Liens on property or assets that do not constitute ABL Priority Collateral
in favor of any Special Purpose Entity in connection with any Financing
Disposition;

(s) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Parent Borrower (or at the time the Parent Borrower
or a Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Parent Borrower or any Restricted Subsidiary) or securing Indebtedness permitted
under subsection 8.1(i) assumed in connection with a Permitted Acquisition;
provided, however, that such Liens are not created in connection with, or in
contemplation of, such other Person becoming such a Subsidiary (or such
acquisition of such property or assets), and that such Liens are limited to all
or part of the same property or assets (plus improvements, accessions, proceeds
or dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which such Liens arose, could secure) the obligations
to which such Liens relate; provided, further, that for purposes of this clause
(s), if a Person other than the Parent Borrower is the Successor Company with
respect thereto, any Subsidiary thereof shall be deemed to become a Subsidiary
of the Parent Borrower, and any property or assets of such Person or any such
Subsidiary shall be deemed acquired by the Parent Borrower or a Restricted
Subsidiary, as the case may be, when such Person becomes such Successor Company;
and

 

185



--------------------------------------------------------------------------------

(t) Liens in respect of Guarantee Obligations permitted under subsection 8.1(c)
relating to Indebtedness otherwise permitted under subsection 8.1, to the extent
Liens in respect of such Indebtedness are permitted under this subsection 8.2.

8.3 Limitation on Fundamental Changes.

(a) The Parent Borrower will not, and will not permit any other Borrower to,
consolidate with or merge or amalgamate with or into, or convey, transfer or
lease all or substantially all its assets to, any Person, unless:

(i) in the case of the Parent Borrower, the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia and the Successor Company (if not the Parent Borrower) will expressly
assume all the obligations of the Parent Borrower under this Agreement and the
Loan Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
form reasonably satisfactory to the Administrative Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

(iii) the Payment Condition is satisfied;

(iv) each applicable Borrower or Subsidiary Guarantor (other than (x) the Parent
Borrower, (y) any Borrower that will be released from its obligations hereunder
or any Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee, in each case in connection with such transaction and
(z) any party to any such consolidation, amalgamation or merger) shall have
delivered a joinder or other document or instrument in form reasonably
satisfactory to the Administrative Agent, confirming its obligations hereunder
or its Subsidiary Guarantee under the Guarantee and Collateral Agreement, as
applicable (other than any Borrower that will be released from its obligation
hereunder or any Subsidiary Guarantee that will be discharged or terminated, in
each case in connection with such transaction);

(v) to the extent required to be Collateral pursuant to the terms of the
Security Documents and this Agreement, the Collateral owned by the Successor
Company will (x) continue to constitute Collateral under the applicable Security
Documents and (y) be subject to a Lien in favor of the ABL Collateral Agent;

(vi) the Parent Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger, amalgamation or transfer complies with
the provisions described in this paragraph; provided that in giving such opinion
such counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection 8.3(a)
and as to any matters of fact; and

 

186



--------------------------------------------------------------------------------

(vii) in the case of the Canadian Borrower, the Successor Company is organized
under the laws of Canada or any province or territory thereof.

(b) The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Parent Borrower or the applicable
Borrower, respectively, under the Loan Documents, and thereafter the predecessor
Parent Borrower or the applicable predecessor Borrower, respectively, shall be
relieved of all obligations and covenants under this Agreement, except that the
predecessor Parent Borrower or the applicable predecessor Borrower,
respectively, in the case of a lease of all or substantially all its assets will
not be released from the obligation to pay the principal of and interest on the
Loans and Reimbursement Obligations owing in connection with Letters of Credit.

(c) Clauses (ii) and (iii) of subsection 8.3(a) will not apply to any
transaction in which the Parent Borrower or any other Borrower consolidates,
amalgamates or merges with or into or transfers all or substantially all its
properties and assets to (x) an Affiliate incorporated or organized for the
purpose of reincorporating or reorganizing the Parent Borrower or such other
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Subsidiary Guarantor so long as all assets
of the Parent Borrower or such other Borrower, respectively, and the Restricted
Subsidiaries immediately prior to such transaction (other than Capital Stock of
such Subsidiary Guarantor) are owned by such Subsidiary Guarantor and its
Restricted Subsidiaries that are Subsidiary Guarantors immediately after the
consummation thereof. Subsection 8.3(a) will not apply to (1) any transaction in
which any Restricted Subsidiary consolidates or amalgamates with, merges into or
transfers all or part of its assets to the Parent Borrower or any other Borrower
or (2) the Transactions.

8.4 [Reserved.]

8.5 Limitation on Dividends, Acquisitions and Other Restricted Payments.

(a) The Parent Borrower shall not, and shall not permit any Material Restricted
Subsidiary to, directly or indirectly, (i) declare or pay any dividend or make
any distribution on or in respect of its Capital Stock (including any such
payment in connection with any merger, amalgamation or consolidation to which
the Parent Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Parent Borrower or any Restricted Subsidiary (and,
in the case of any such Restricted Subsidiary making such dividend or
distribution, to other holders of its Capital Stock on no more than a pro rata
basis, measured by value), (ii) purchase, redeem, retire or otherwise acquire
for value any Capital Stock of the Parent Borrower held by Persons other than
the Parent Borrower or a Restricted Subsidiary (other than any acquisition of
Capital Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof), (iii) voluntarily purchase,
repurchase,

 

187



--------------------------------------------------------------------------------

redeem, defease or otherwise voluntarily acquire or retire for value, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations (other than Subordinated Obligations owed to a
Restricted Subsidiary and other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such acquisition or retirement),
or (iv) acquire by purchase or otherwise all the business or assets of, or stock
or other evidences of beneficial ownership of, any Person or make any other
Investment in any other Person (in each case, that is not a Permitted
Investment) (any such dividend, distribution, purchase, repurchase, redemption,
defeasance, other acquisition or retirement, acquisition or Investment being
herein referred to as a “Restricted Payment”), if at the time the Parent
Borrower or such Restricted Subsidiary makes such Restricted Payment and after
giving effect thereto:

(1) a Default shall have occurred and be continuing (or would result therefrom);

(2) the Consolidated Coverage Ratio would be less than 2.00 to 1.00; or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Parent Borrower, whose determination shall be conclusive)
declared or made subsequent to the Closing Date and then outstanding would
exceed, without duplication, the sum of:

(A) 50.0% of the Consolidated Net Income accrued during the period (treated as
one accounting period) beginning on July 1, 2014 to the end of the most recent
fiscal quarter ending prior to the date of such Restricted Payment for which
consolidated financial statements of the Parent Borrower are available (or, in
case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

(B) the aggregate net cash proceeds and Cash Equivalents (such aggregate amount,
the “Available Equity Amount”) received (x) by the Parent Borrower as capital
contributions to the Parent Borrower after the Closing Date or from the issuance
or sale (other than to a Restricted Subsidiary) of its Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) after the Closing Date (other
than any Specified Equity Contribution) or (y) by the Parent Borrower or any
Restricted Subsidiary from the Incurrence by the Parent Borrower or any
Restricted Subsidiary after the Closing Date of Indebtedness that shall have
been converted into or exchanged for Capital Stock of the Parent Borrower (other
than Disqualified Stock or Designated Preferred Stock) or Capital Stock of any
Parent, plus the amount of any cash received by the Parent Borrower or any
Restricted Subsidiary upon such conversion or exchange; and

 

188



--------------------------------------------------------------------------------

(C) (i) the aggregate amount of cash and the Fair Market Value of any property
or assets received from dividends, distributions, interest payments, return of
capital, repayments of Investments or other transfers of assets to the Parent
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary,
including dividends or other distributions related to dividends or other
distributions made pursuant to subsection 8.5(b)(x) below, plus (ii) the Fair
Market Value of the Investment in an Unrestricted Subsidiary redesignated as a
Restricted Subsidiary as determined in good faith by the Parent Borrower.

(b) The provisions of subsection 8.5(a) above do not prohibit any of the
following (each, a “Permitted Payment”):

(i) (x) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Parent Borrower (“Treasury Capital Stock”) or
Subordinated Obligations made by exchange (including any such exchange pursuant
to the exercise of a conversion right or privilege in connection with which cash
is paid in lieu of the issuance of fractional shares) for, or out of the
proceeds of the issuance or sale of, Capital Stock of the Parent Borrower (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the Parent
Borrower, in each case other than Specified Equity Contributions; provided that
the net cash proceeds from such issuance, sale or capital contribution shall be
excluded in subsequent calculations under subsection 8.5(a)(3)(B) above and
(y) if immediately prior to such acquisition or retirement of such Treasury
Capital Stock, dividends thereon were permitted pursuant to subsection
8.5(b)(xv), dividends on such Refunding Capital Stock in an aggregate amount per
annum not exceeding the aggregate amount per annum of dividends so permitted on
such Treasury Capital Stock;

(ii) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Subordinated Obligations (x) made by exchange for, or out of
the proceeds of the Incurrence of Indebtedness of the Parent Borrower or
Refinancing Indebtedness, Incurred in compliance with subsection 8.1,
(y) following the occurrence of a Change of Control (or other similar event
described therein as a “change of control”) required pursuant to the terms of
such Subordinated Obligations or pursuant to requirements to purchase, redeem,
repurchase or defease or otherwise acquire or retire such Indebtedness with the
net proceeds of an asset disposition, or (z) constituting Acquired Indebtedness;

(iii) any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or notice such dividend or redemption would have
complied with subsection 8.5(a);

 

189



--------------------------------------------------------------------------------

(iv) other Restricted Payments in an aggregate amount outstanding at any time
not to exceed the Available Equity Amount Not Otherwise Applied; provided that
at the time such Restricted Payment is made and after giving pro forma effect
thereto no Event of Default shall have occurred and be continuing;

(v) loans, advances, dividends or distributions by the Parent Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
or to service Repurchase Debt incurred in connection therewith (including any
options, warrants or other rights in respect thereof), or payments by the Parent
Borrower to repurchase or otherwise acquire Capital Stock of any Parent or the
Parent Borrower (including any options, warrants or other rights in respect
thereof), in each case from Management Investors (including any repurchase or
acquisition by reason of the Parent Borrower or any Parent retaining any Capital
Stock, option, warrant or other right in respect of tax withholding obligations,
and any related payment in respect of any such obligation), such payments,
loans, advances, dividends or distributions not to exceed an amount (net of
repayments of any such loans or advances) equal to (x)(1) $10,000,000, plus
(2) $2,000,000 multiplied by the number of calendar years that have commenced
since the Closing Date, plus (y) the Net Cash Proceeds received by the Parent
Borrower since the Closing Date from, or as a capital contribution from, the
issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under subsection
8.5(a)(3)(B)(x) above, plus (z) the cash proceeds of key man life insurance
policies received by the Parent Borrower or any Restricted Subsidiary (or by any
Parent and contributed to the Parent Borrower) since the Closing Date to the
extent such cash proceeds are not included in any calculation under subsection
8.5(a)(3)(A) above; provided that any cancellation of Indebtedness owing to the
Parent Borrower or any Restricted Subsidiary by any Management Investor in
connection with any repurchase or other acquisition of Capital Stock (including
any options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 8.5 or any other provision of this Agreement;

(vi) [Reserved]

(vii) any Restricted Payment; provided that at the time such Restricted Payment
is (A) made, the Payment Condition shall be satisfied or (B) in the case of
Restricted Payments the proceeds of which shall be applied by Holding to pay
dividends (so long as Holding is at such time a public company), declared, the
Payment Condition shall be satisfied, so long as, in the case of this clause
(vii)(B), such Restricted Payment is made within 60 days of declaration;

 

190



--------------------------------------------------------------------------------

(viii) loans, advances, dividends or distributions to any Parent or other
payments by the Parent Borrower or any Restricted Subsidiary (A) to satisfy or
permit Holding or any Parent to satisfy obligations under the Management
Agreements, the Tax Matters Agreement and the Tax Receivable Agreement, (B) to
pay or permit any Parent to pay any Parent Expenses or any Related Taxes or
(C) payments to the Investors or any of their respective Affiliates for any
management, consulting, financial or advisory services, or in respect of
financing, underwriting or placement services, or in respect of other investment
banking activities (if any), pursuant to consulting or other agreements of up to
$5,000,000 in any fiscal year;

(ix) payments by the Parent Borrower, or loans, advances, dividends or
distributions by the Parent Borrower to any Parent to make payments, to holders
of Capital Stock of the Parent Borrower or any Parent in lieu of issuance of
fractional shares of such Capital Stock not to exceed $5,000,000 in the
aggregate outstanding at any time;

(x) dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;

(xi) (1) any Restricted Payment pursuant to or in connection with the
Transactions and (2) without limiting clause (1) hereof, any Restricted Payment
in an amount sufficient to allow Holding and any Parent to perform their
obligations under the Contribution Agreement, including to make the Special
Payment (as defined in the Contribution Agreement) and other payments due and
owing to International Paper thereunder;

(xii) dividends to holders of any class or series of Disqualified Stock, or of
any Preferred Stock of a Restricted Subsidiary, Incurred in accordance with
subsection 8.1;

(xiii) distributions or payments of Special Purpose Financing Fees;

(xiv) quarterly cash dividends not exceeding in any given fiscal year 6% per
annum of the Market Capitalization of Holding or any Parent for the previous
fiscal year payable every fiscal quarter; provided that on the date of
declaration of such dividend, and after giving pro forma effect thereto, no
Specified Default shall have occurred and be continuing; and

(xv) (A) dividends on any Designated Preferred Stock of the Parent Borrower
issued after the Closing Date; provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be at least 2.00 to 1.00, and, in the case of cash dividends on
Designated Preferred Stock, such dividend shall for purposes of the
determination of such Consolidated Coverage Ratio be deemed to constitute
Consolidated Interest Expense, or (B) any dividend on Refunding Capital Stock
that is Preferred Stock in excess of the amount of dividends thereon permitted
by

 

191



--------------------------------------------------------------------------------

subsection 8.5(b)(i); provided that at the time of the declaration of such
dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00 to 1.00, and, in the case of cash
dividends on Refunding Capital Stock, such dividends shall for purposes of the
determination of such Consolidated Coverage Ratio be deemed to constitute
Consolidated Interest Expense, or (C) loans, advances, dividends or
distributions to any Parent to permit dividends on any Designated Preferred
Stock of any Parent issued after the Closing Date, in an amount (net of
repayments of any such loans or advances) not exceeding the aggregate cash
proceeds received by the Parent Borrower from the issuance or sale of such
Designated Preferred Stock of such Parent;

provided that (A) in the case of subsections 8.5(b)(i)(y), 8.5(b)(iii),
8.5(b)(ix) and 8.5(b)(xv)(B), the net amount of any such Permitted Payment shall
be included in subsequent calculations of the amount of Restricted Payments and
(B) in all cases other than pursuant to clause (A) immediately above the net
amount of any such Permitted Payment shall be excluded in subsequent
calculations of the amount of Restricted Payments. The Borrower, in its sole
discretion, may classify any Restricted Payment as being made in part under one
of the provisions of this covenant and in part under one or more other such
provisions (or, as applicable, clauses).

(c) To the extent any Extension of Credit is used to effect in whole or in part
the acquisition of an acquired company, such acquisition shall not be permitted
if the board of directors or other governing body of such acquired company or
the Person selling such acquired company shall have indicated its opposition to
such acquisition.

8.6 Limitation on Transactions with Affiliates. Except as otherwise expressly
permitted in this Agreement, the Parent Borrower will not, and will not permit
any Material Restricted Subsidiary to, enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate other than a portfolio company of any of the Investors or
their respective Affiliates (in the ordinary course of business and consistent
with past practice) involving consideration in excess of $2,500,000 unless such
transaction is (A) not otherwise prohibited under this Agreement, and (B) upon
terms not materially less favorable to the Parent Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time in
a transaction with a Person which is not an Affiliate; provided that nothing
contained in this subsection 8.6 shall be deemed to prohibit:

(a) (1) the Parent Borrower or any Restricted Subsidiary from entering into,
modifying, maintaining or performing any consulting, management, compensation,
collective bargaining, benefits or employment agreements, related trust
agreement or other compensation arrangements with a current or former management
member, director, officer, employee or consultant of or to the Parent Borrower
or such Restricted Subsidiary or any Parent in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings, or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other

 

192



--------------------------------------------------------------------------------

equity securities, to any such management members, employees, officers,
directors or consultants, (4) the payment of reasonable fees to directors of the
Parent Borrower or any of its Subsidiaries or any Parent (as (i) approved by the
Board of Directors of the Parent Borrower or any Parent (including the
compensation committee thereof), (ii) in an amount not in excess of $1,000,000
in the aggregate for all such directors in any fiscal year, or (iii) in the
ordinary course of business), or (5) Management Advances and payments in respect
thereof (or in reimbursement of any expenses referred to in the definition of
such term);

(b) the payment of all amounts in connection with this Agreement or any of the
Transactions;

(c) the Parent Borrower or any of its Restricted Subsidiaries from entering
into, making payments pursuant to and otherwise performing (i) the obligations
under the Contribution Agreement and (ii) an indemnification and contribution
agreement in favor of any Permitted Holder and each person who is or becomes a
director, officer, agent, consultant or employee of the Parent Borrower or any
of its Subsidiaries or any Parent, in respect of liabilities (A) arising under
the Securities Act, the Exchange Act and any other applicable securities laws or
otherwise, in connection with any offering of securities by any Parent (provided
that, if such Parent shall own any material assets other than (x) the Capital
Stock of the Parent Borrower or another Parent, or (y) other assets relating to
the ownership interest by such Parent in the Parent Borrower or another Parent,
such liabilities shall be limited to the reasonable and proportional share, as
determined by the Parent Borrower in its reasonable discretion based on the
benefit therefrom to the Parent Borrower and its Subsidiaries, of such
liabilities relating or allocable to the ownership interest of such Parent in
the Parent Borrower or another Parent and such other related assets) or the
Parent Borrower or any of its Subsidiaries, (B) incurred to third parties for
any action or failure to act of the Parent Borrower or any of its Subsidiaries
or any Parent or any of their predecessors or successors, (C) arising out of the
performance by any Affiliate of the Investors of management, consulting or
financial advisory services provided to the Parent Borrower or any of its
Subsidiaries or any Parent, (D) arising out of the fact that any indemnitee was
or is a director, officer, agent, consultant or employee of the Parent Borrower
or any of its Subsidiaries or any Parent, or is or was serving at the request of
any such Person as a director, officer, agent, consultant or employee of another
corporation, partnership, joint venture, trust, enterprise or other Person or
(E) to the fullest extent permitted by Delaware or other applicable state law,
arising out of any breach or alleged breach by such indemnitee of his or her
fiduciary duty as a director or officer of the Parent Borrower or any of its
Subsidiaries or any Parent;

(d) any issuance or sale of Capital Stock of the Parent Borrower or any Parent
or capital contribution to the Parent Borrower or any Restricted Subsidiary;

(e) (1) the execution, delivery and performance of any Transaction Agreement,
and (2) payments to the Investors or any of their respective Affiliates (x) for
any management, consulting, financial or advisory services, or in respect of
financing, underwriting or placement services, or in respect of other investment
banking activities (if any), pursuant to consulting or other agreements of up to
$5,000,000 in any fiscal

 

193



--------------------------------------------------------------------------------

year, (y) in connection with any acquisition, disposition, merger, amalgamation,
recapitalization or similar transactions, which payments are made pursuant to
the Transaction Agreements or are approved by a majority of the Board of
Directors in good faith, and (z) of all out-of-pocket expenses, indemnifications
and contributions incurred in connection with such services or activities;

(f) the execution, delivery and performance of agreements or instruments as set
forth on Schedule 8.6;

(g) (i) any transaction (x) among any of the Loan Parties, (y) among any of the
Non-Loan Parties, or (z) among any of the Loan Parties and the Restricted
Subsidiaries, in the case of this clause (z) in the ordinary course of business
and consistent with past practice, (ii) any Restricted Payment Transaction,
(iii) any transaction permitted by subsection 8.1(c) or 8.1(f) and (iv) any
transaction permitted by subsection 8.3;

(h) the Transactions and all transactions in connection therewith (including but
not limited to the financing thereof), and all fees and expenses paid or payable
in connection with the Transactions, including the fees and out-of-pocket
expenses of International Paper, the Holding Parent, the Investors and their
Affiliates; and

(i) any transaction in the ordinary course of business and consistent with past
practice between the Parent Borrower or any Restricted Subsidiary and any
Affiliate of the Parent Borrower controlled by the Parent Borrower that is a
joint venture or similar entity.

For purposes of this subsection 8.6, (i) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (B) of the
first sentence hereof if (x) such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of the Parent Borrower, or
(y) a fairness opinion is provided by a nationally recognized appraisal or
investment banking firm with respect to such transaction and (ii) “Disinterested
Director” shall mean, with respect to any Person and transaction, a member of
the Board of Directors of such Person who does not have any material direct or
indirect financial interest in or with respect to such transaction; it being
understood that a member of any such Board of Directors shall not be deemed to
have such a financial interest by reason of such member holding Capital Stock of
the Parent Borrower or any Parent or any options, warrants or other rights in
respect of such Capital Stock.

8.7 Limitations on Changes in Nature of Business. The Parent Borrower will not,
and will not permit any Material Restricted Subsidiary to, enter into any
business, either directly or through any Restricted Subsidiary, except for those
businesses of the same general type as the Business, which are reasonably
related thereto or which are acquired in Permitted Acquisitions, and any
business reasonably related thereto.

8.8 Limitations on Negative Pledge Clauses. The Parent Borrower will not, and
will not permit any Material Restricted Subsidiary to, enter into with any
Person any agreement which prohibits or limits the ability of the Parent
Borrower or any of its Restricted Subsidiaries

 

194



--------------------------------------------------------------------------------

that are Loan Parties to create, incur, assume or suffer to exist any Lien in
favor of the Lenders in respect of obligations and liabilities under this
Agreement or any other Loan Documents upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than:

(a) pursuant to any agreement or instrument in effect at or entered into on the
Closing Date, this Agreement, the other Loan Documents and any related
documents, and, on and after the execution and delivery thereof, any applicable
Intercreditor Agreement;

(b) pursuant to any agreement governing or relating to Indebtedness and/or other
obligations and liabilities, in each case secured by a Lien permitted by
subsection 8.2 (in which case any restriction shall only be effective against
the assets subject to such Lien, except as may otherwise be permitted under this
subsection 8.8);

(c) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness (including any Guarantee Obligation in respect thereto) or Capital
Stock of a Person, which Person is acquired by or merged or consolidated or
amalgamated with or into the Parent Borrower or any Restricted Subsidiary, or
which agreement or instrument is assumed by the Parent Borrower, or any
Restricted Subsidiary in connection with an acquisition from such Person or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation, as in effect at the time of such acquisition,
merger, consolidation, amalgamation or transaction (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger, consolidation, amalgamation or transaction); provided that
for purposes of this subsection 8.8(c), if a Person other than a Borrower is the
Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Parent Borrower or a Restricted Subsidiary,
as the case may be, when such Person becomes such Successor Company;

(d) pursuant to any agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in subsection 8.8(a) or 8.8(c) or this
subsection 8.8(d) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower Representative);

(e) (i) pursuant to any agreement or instrument that restricts in a customary
manner the assignment or transfer thereof, or the subletting, assignment or
transfer of any property or asset subject thereto, (ii) by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of a Borrower or any Restricted Subsidiary not otherwise
prohibited by this Agreement, (iii) pursuant to

 

195



--------------------------------------------------------------------------------

mortgages, pledges or other security agreements securing Indebtedness or other
obligations of the Parent Borrower or a Restricted Subsidiary to the extent
restricting the transfer of the property or assets subject thereto,
(iv) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Parent Borrower
or any Restricted Subsidiary, (v) pursuant to Purchase Money Obligations that
impose encumbrances or restrictions on the property or assets so acquired,
(vi) pursuant to any agreement with customers or suppliers entered into in the
ordinary course of business that impose restrictions with respect to cash or
other deposits or net worth, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements, or in shareholder, partnership, limited liability company
and other similar agreements in respect of non-Wholly Owned Restricted
Subsidiaries, (viii) restrictions that arise or are agreed to in the ordinary
course of business and do not detract from the value of property or assets of
the Parent Borrower or any Restricted Subsidiary in any manner material to the
Parent Borrower or such Restricted Subsidiary, or (ix) pursuant to Interest Rate
Agreements, Currency Agreements or Commodities Agreements or under Bank Products
Agreements;

(f) pursuant to any agreement or instrument (i) relating to any Indebtedness
permitted to be incurred subsequent to the Closing Date pursuant to subsection
8.1, (x) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the Borrower Representative), or (y) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower Representative) and either (1) the Parent Borrower determines in good
faith that such encumbrance or restriction will not materially affect the Parent
Borrower’s ability to create and maintain the Liens on the ABL Priority
Collateral pursuant to the Security Documents or (2) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness, or (ii) relating to any sale
of receivables by or Indebtedness of a Foreign Subsidiary (other than a Canadian
Subsidiary);

(g) pursuant to any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the ABL Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
subsection 8.2;

(h) pursuant to any agreement for the direct or indirect disposition of Capital
Stock of any Person, property or assets, imposing restrictions with respect to
such Person, Capital Stock, property or assets pending the closing of such
disposition;

(i) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Parent Borrower or any
Restricted Subsidiary or any of their businesses, including any such law, rule,
regulation, order or requirement applicable in connection with such Restricted
Subsidiary’s status (or the status of any Subsidiary of such Restricted
Subsidiary) as a Captive Insurance Subsidiary; and

 

196



--------------------------------------------------------------------------------

(j) any agreement governing or relating to Indebtedness of or a Financing
Disposition by or to or in favor of any Special Purpose Entity (in which case,
any restriction shall only be effective against property, assets and revenues
financed or refinanced thereby, subject or relating thereto, or securing such
Indebtedness, and/or any property, assets and revenues not constituting ABL
Priority Collateral, except as may be otherwise permitted under this subsection
8.8), and including any Guarantee Obligation in respect thereof.

8.9 Minimum Consolidated Fixed Charge Coverage Ratio Covenant. The Parent
Borrower will not permit the Consolidated Fixed Charge Coverage Ratio to be less
than 1.00 to 1.00; provided that such Fixed Charge Coverage Ratio will only be
tested (a) on the date on which a Compliance Period begins, as of the last day
of the then applicable Test Period and (b) as of the last day of each Test
Period thereafter that ends while such Compliance Period is continuing. For
purposes of determining satisfaction with the foregoing Consolidated Fixed
Charge Coverage Ratio under this subsection 8.9, (x) any Specified Equity
Contribution made with respect to a given fiscal quarter (whether made during or
after the end of such fiscal quarter) will, at the option of the Parent Borrower
but in compliance with the definition of the term “Specified Equity
Contribution,” be included in the calculation of Consolidated EBITDA for such
fiscal quarter and for any subsequent Test Period that includes such fiscal
quarter and (y) except for purposes of testing pro forma compliance with this
subsection 8.9 for purposes of determining whether any Specified Payment,
incurrence of Indebtedness, or other action or transaction is permitted
hereunder, any Restricted Payments made pursuant to subsection 8.5(b)(vii)(A)
shall be disregarded.

8.10 Passive Holding Company Status. Holding shall not conduct, transact or
otherwise engage, or commit to conduct, transact or otherwise engage, in any
business or operations other than (i) transactions contemplated by the Loan
Documents or the provision of administrative, legal, accounting and management
services to, or on behalf of, any of its Subsidiaries, (ii) the acquisition and
ownership of the Capital Stock of any of its Subsidiaries and the exercise of
rights and performance of obligations in connection therewith, (iii) the entry
into, and exercise of rights and performance of obligations in respect of
(A) the Transaction Agreements, this Agreement, any other Loan Documents and any
other agreement listed on Schedule 8.10 to which it is a party, as any such
agreements may be amended, supplemented, waived or otherwise modified from time
to time, or replaced, renewed or extended from time to time in a manner not
materially adverse to the Lenders, and any guarantee of Indebtedness or other
obligations of any of its Subsidiaries permitted pursuant to the Loan Documents,
in each case as amended, supplemented waived or otherwise modified from time to
time, and any refinancings, refundings, renewals or extensions thereof,
(B) contracts and agreements with officers, directors, employees and consultants
of it or any Subsidiary thereof relating to their employment or directorships
(including providing indemnifications to such Persons), (C) insurance policies
and related contracts and agreements, (D) equity subscription agreements,
registration rights agreements, voting and other stockholder agreements,
engagement letters, underwriting agreements and other agreements in respect of
its equity securities or any offering,

 

197



--------------------------------------------------------------------------------

issuance or sale thereof, and (E) Interest Rate Agreements, Currency Agreements,
Commodities Agreements and Bank Products Agreements, (iv) the guarantee of, and
the grant of Liens to secure, Indebtedness under this Agreement and the other
Loan Documents, or other Indebtedness and Liens permitted to be incurred under
this Agreement by the Parent Borrower or any Restricted Subsidiary, and
repayment, repurchase, redemption, defeasance, acquisition, retirement or
discharge of any such Indebtedness or Liens, (v) the offering, issuance, sale
and repurchase or redemption of, and dividends or distributions on its equity
securities, and the incurrence of Indebtedness in connection therewith, (vi) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state, provincial or other securities laws,
(vii) the listing of its equity securities and compliance with applicable
reporting and other obligations in connection therewith, and the entry into and
performance of agreements relating to obligations and activities as a publicly
traded company (including in respect of its board of directors, corporate
governance, financial reporting, investor relations and similar functions),
(viii) the retention of (and the entry into, and exercise of rights and
performance of obligations in respect of, contracts and agreements with)
transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (ix) the performance of obligations under
and compliance with its certificate of incorporation and by-laws, or any
applicable law, ordinance, regulation, rule, order, judgment, decree or permit,
including, without limitation, as a result of or in connection with the
activities of its Subsidiaries, (x) the incurrence and payment of its operating
and business expenses, including any expenses incurred in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its intellectual property and associated rights (including but not
limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of Holding or any Subsidiary
thereof, and any Taxes for which it may be liable and the completion and filing
of required tax returns, (xi) the payment of dividends and distributions,
(xii) making loans to or other Investments in, or incurrence of Indebtedness
from, its Subsidiaries as and to the extent not prohibited by this Agreement,
(xiii) the merger or consolidation into any Parent; provided that if Holding is
not the surviving entity, such Parent undertakes the obligations of Holding
under the Loan Documents pursuant to documentation (including the provision of
officer’s certificates and legal opinions) reasonably satisfactory to the
Administrative Agent, (xiv) transactions by and among Holding, the Parent
Borrower and any of the Restricted Subsidiaries to the extent expressly
permitted hereunder, (xv) the Mergers and (xvi) other activities incidental or
related to the foregoing.

8.11 Canadian Pension Plans. Without the prior written consent of the
Administrative Agent, no Loan Party shall (i) establish, or otherwise incur any
obligations or liabilities under or in connection with any Canadian Pension Plan
that provides benefits on a defined benefit basis, other than those in existence
on the Closing Date and as disclosed on Schedule 5.12 or (ii) permit the wind-up
or termination of any Canadian Pension Plan that provides benefits on a defined
benefit basis.

 

198



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT.

If any of the following events shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof (whether
at stated maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan or any Reimbursement
Obligations, or any other amount payable hereunder, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or that is contained in any certificate furnished at any time
by or on behalf of any Loan Party pursuant to this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; provided that if any such representation or
warranty is capable of being cured, no Event of Default shall occur hereunder if
such misrepresentation or breach of warranty is cured within 30 days after a
Responsible Officer of the Parent Borrower shall have discovered or should have
discovered such misrepresentation or breach of warranty; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsections 4.16, 5.16, 7.2(f), 7.4 (with respect to
maintenance of existence of the Parent Borrower) or 7.7(a) or Section 8 of this
Agreement; provided that, in the case of a default in the observance or
performance of its obligations under (i) subsection 4.16, such default shall
have continued unremedied for a period of 15 days or a Cash Dominion Period is
continuing at the time of such default; and (ii) subsection 7.2(f), such default
shall have continued unremedied for five Business Days; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date a Responsible Officer of the Parent Borrower shall have discovered or
should have discovered such default and (ii) the date written notice has been
given to the Borrower Representative by the Administrative Agent or the Required
Lenders; or

(e) (i) Any Loan Party or any of its Material Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money or any Loan Party or any of its Material Restricted Subsidiaries
shall default in the payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to any Borrower or any
Loan Party) in excess of $50,000,000 beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, (ii) any Loan Party or any of its Material Restricted Subsidiaries
shall default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding Indebtedness hereunder)

 

199



--------------------------------------------------------------------------------

referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto (other than a failure to provide notice
of a default or an event of default under such instrument or agreement or
default in the observance of or compliance with any financial maintenance
covenant), or any other event shall occur or condition exist, the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity (an “Acceleration”)
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given and (in the case of the preceding clause (i) or clause
(ii)) such default, event or condition shall not have been remedied or waived by
or on behalf of such holder or holders (provided that this clause (ii) shall not
apply to (x) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder, or (y) any termination event or similar
event pursuant to the terms of any Interest Rate Agreement) or (iii) there shall
have been an Acceleration of any Indebtedness (excluding Indebtedness hereunder)
referred to in clause (i) above and, if the Administrative Agent has not yet
commenced the exercise of remedies under the Loan Documents, such Acceleration
shall not have been rescinded; or

(f) If (i) any Loan Party or any of its Material Restricted Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, proposal, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, monitor, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party or any of its Material Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party or any of its Material Restricted Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any corporate or other similar organizational action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any
of its Material Restricted Subsidiaries shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due; or

 

200



--------------------------------------------------------------------------------

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(ii) any failure to satisfy minimum funding standards within the meaning of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA, whether or not
waived, shall exist with respect to any Single Employer Plan or any Lien in
favor of the PBGC or a Plan shall arise on the assets of either of the Parent
Borrower or any Commonly Controlled Entity, or (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is in the reasonable opinion of the Administrative
Agent likely to result in the termination of such Plan for purposes of Title IV
of ERISA, or (iv) any Single Employer Plan shall terminate for purposes of Title
IV of ERISA other than a standard termination pursuant to Section 4041(b) of
ERISA, or (v) either of the Parent Borrower or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Administrative Agent is reasonably
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan, or (vi) a Pension Event
occurs or any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plan, or (vii) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vii) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against any Loan Party or
any of its Material Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or the
Parent Borrower or any Loan Party, in each case that is a party to any of the
Security Documents shall so assert in writing, or (ii) the Lien created by any
of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and,
in the case of the failure of a Lien solely on non-ABL Priority Collateral, such
failure to be perfected and enforceable with such priority shall have continued
unremedied for a period of 20 days; or

(j) A Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Commitments and any obligation of an Issuing Lender to issue, amend or renew
Letters of Credit, if any, shall automatically

 

201



--------------------------------------------------------------------------------

immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable and the outstanding Letters of Credit shall be cash collateralized
in accordance with the following paragraph, and (B) if such event is any other
Event of Default either or both of the following actions may be taken: (i) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower Representative, (x) declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate and/or
(y) declare any obligation of any Issuing Lender to issue, amend or renew
Letters of Credit to be terminated; and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower
Representative, (x) declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable and/or (y) require the Borrowers to cash collateralize all outstanding
Letters of Credit in accordance with the following paragraph.

In the case of all U.S. Facility Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the applicable U.S. Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such U.S. Facility Letters of Credit (and each U.S. Borrower
hereby grants to the ABL Collateral Agent, for the ratable benefit of the
applicable Secured Parties, a continuing security interest in all amounts at any
time on deposit in such collateral account to secure the undrawn and unexpired
amount of such U.S. Facility Letters of Credit and all other obligations under
the Loan Documents of the U.S. Borrowers). In the case of all Canadian Facility
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Canadian Borrower shall at such time deposit in a cash collateral account opened
by the Administrative Agent an amount in immediately available funds equal to
the aggregate then undrawn and unexpired amount of such Canadian Facility
Letters of Credit (and the Canadian Borrower hereby grants to the ABL Collateral
Agent, for the ratable benefit of the applicable Secured Parties, a continuing
security interest in all amounts at any time on deposit in such cash collateral
account to secure the undrawn and unexpired amount of such Canadian Facility
Letters of Credit and all other obligations of the Canadian Borrower under the
Loan Documents). Each Borrower shall execute and deliver to the Administrative
Agent, for the account of the Issuing Lender and the L/C Participants, such
further documents and instruments as such Agent may request to evidence the
creation and perfection of such security interest in such cash collateral
accounts. If at any time the Administrative Agent determines that any funds held
in such cash collateral account are subject to any right or claim of any Person
other than the ABL Collateral Agent and the applicable Secured Parties, or that
the total amount of such funds is less than the aggregate undrawn and unexpired
amount of outstanding U.S. Facility Letters of Credit or Canadian Facility
Letters of Credit, as applicable, the applicable Borrowers, shall, forthwith,
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in such cash collateral account, an
amount equal to the excess of (a) such

 

202



--------------------------------------------------------------------------------

aggregate undrawn and unexpired amount over (b) the total amount of funds, if
any, then held in such cash collateral account that the Administrative Agent
determines to be free and clear of any such right and claim. Amounts held in
such cash collateral account with respect to U.S. Facility Letters of Credit
shall be applied by the Administrative Agent to the payment of drafts drawn
under such U.S. Facility Letters of Credit, and the unused portion thereof after
all such U.S. Facility Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the U.S. Borrowers
hereunder and under the other Loan Documents. Amounts held in any such cash
collateral account with respect to Canadian Facility Letters of Credit shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Canadian Facility Letters of Credit, and the unused portion thereof after all
such Canadian Facility Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Canadian
Borrower hereunder and under the other Loan Documents. After all Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
applicable Borrower. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no Lender in its capacity as a Secured Party or as
beneficiary of any security granted pursuant to the Security Documents shall
have any right to exercise remedies in respect of such security without the
prior written consent of the Required Lenders.

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

Notwithstanding anything to the contrary otherwise contained in this Section 9,
in the event of any Event of Default under the covenant set forth in subsection
8.9 and upon the receipt of a Specified Equity Contribution within the time
period specified, and subject to the satisfaction of the other conditions with
respect to Specified Equity Contribution set forth in the definition thereof,
EBITDA shall be increased with respect to such applicable fiscal quarter and any
Test Period that contains such fiscal quarter by the amount of such Specified
Equity Contribution (the “Cure Amount”), solely for the purpose of measuring
compliance with subsection 8.9. If, after giving effect to the foregoing pro
forma adjustment (without giving effect to any repayment of any Indebtedness
with any portion of the Cure Amount or any portion of the Cure Amount on the
balance sheet of the Parent Borrower and its Restricted Subsidiaries), the
Parent Borrower and its Restricted Subsidiaries shall then be in compliance with
the requirements of subsection 8.9, they shall be deemed to have been in
compliance therewith as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default hereunder that had occurred shall be deemed
cured for the purposes of this Agreement.

The parties hereby acknowledge that notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to the occurrence
of any Specified Equity Contribution shall be disregarded for purposes of
determining any financial ratio-based conditions (other than as applicable to
subsection 8.9), pricing or any available basket under Section 8.

 

203



--------------------------------------------------------------------------------

SECTION 10. THE AGENTS AND THE OTHER REPRESENTATIVES.

10.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Agents as the
agents of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent, the
ABL Collateral Agent and the Issuing Lender, those expressly set forth herein
and in the other Loan Documents, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent or the Other Representatives. Each of the
Agents may perform any of their respective duties under this Agreement, the
other Loan Documents and any other instruments and agreements referred to herein
or therein by or through its respective officers, directors, agents, employees
or affiliates (it being understood and agreed, for avoidance of doubt and
without limiting the generality of the foregoing, that the Administrative Agent
and the ABL Collateral Agent may perform any of their respective duties under
the Security Documents by or through one or more of their respective affiliates
or branches).

(b) Without limiting the generality of paragraph (a) above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code
of Québec, between each Secured Party, taken individually, on the one hand, and
the ABL Collateral Agent, on the other hand, each Loan Party and each such
Secured Party acknowledge and agree with the ABL Collateral Agent that such
Secured Party is hereby conferred the legal status of solidary creditor of each
Loan Party in respect of all Obligations, present and future, owed by each Loan
Party to each such Secured Party and the ABL Collateral Agent (collectively, the
“Solidary Claim”). Each Loan Party which is not a signatory of this Agreement
but is or may become a signatory to any other Loan Documents shall be deemed to
have accepted the provisions contained in this paragraph by its execution of
such other Loan Documents. Accordingly, but subject (for the avoidance of doubt)
to Article 1542 of the Civil Code of Québec, the Loan Parties are irrevocably
bound towards the ABL Collateral Agent and each Secured Party in respect of the
entire Solidary Claim of the ABL Collateral Agent and such Secured Party. As a
result of the foregoing, the parties hereto acknowledge that the ABL Collateral
Agent and each Secured Party shall at all times have a valid and effective right
of action for the entire Solidary Claim of the ABL Collateral Agent and such
Secured Party and the right to give full acquittance for it. Accordingly,
without limiting the generality of the foregoing, the ABL Collateral Agent, as
solidary creditor with each Secured Party, shall at all times have a valid and
effective right of action in respect of all Obligations, present and future,
owed by each Loan Party to the ABL Collateral Agent and each of the applicable
Secured Parties or any of them and the right to give a full acquittance for
same. The parties further agree and acknowledge that the ABL Collateral Agent’s
Liens on the Collateral shall be granted to the ABL Collateral Agent, for its
own benefit and for the benefit of the other applicable Secured Parties.

 

204



--------------------------------------------------------------------------------

(c) The execution by Bank of America, N.A. as ABL Collateral Agent, prior to
this Agreement of any deeds of hypothec, Quebec Security Documents or other
Security Documents is hereby ratified and confirmed.

10.2 Delegation of Duties. In performing its functions and duties under this
Agreement, each Agent shall act solely as an agent for the Lenders and, as
applicable, the other Secured Parties, and, except as provided under subsection
11.6(b)(v), no Agent assumes any (and shall not be deemed to have assumed any)
obligation or relationship of agency or trust with or for the Parent Borrower or
any of its Subsidiaries. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
(including the ABL Collateral Agent in the case of the Administrative Agent and
the Administrative Agent in the case of the ABL Collateral Agent), and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact or counsel selected by it with reasonable care.

10.3 Exculpatory Provisions. No Agent or Other Representative, or any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action taken or omitted to be taken by such Person under or
in connection with this Agreement or any other Loan Document (except for the
gross negligence or willful misconduct of such Person or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates) or
(b) responsible in any manner to any of the Lenders for (i) any recitals,
statements, representations or warranties made by any Borrower or any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or any Other
Representative under or in connection with, this Agreement or any other Loan
Document, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any Notes or any other Loan Document,
(iii) any failure of the Borrower or any other Loan Party to perform its
obligations hereunder or under any other Loan Document, (iv) the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any other Loan Document, (v) the satisfaction of any of the conditions precedent
set forth in Section 6, or (vi) the existence or possible existence of any
Default or Event of Default. No Agent or Other Representative shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any other Loan Party. Each Lender agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder or given to the Administrative
Agent for the account of or with copies for the Lenders, the Agents and the
Other Representatives shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower or any other Loan Party which may come into the possession of the
Agents and the Other Representatives or any of their officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

205



--------------------------------------------------------------------------------

10.4 Reliance by the Administrative Agent. Each Agent shall be entitled to rely,
and shall be fully protected (and shall have no liability to any Person) in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by such Agent. The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless such Note shall have been transferred in accordance with subsection 11.6
and all actions required by such subsection in connection with such transfer
shall have been taken. Any request, authority or consent of any Person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor. Each Agent shall be fully justified
as between itself and the Lenders in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and any Notes and the other Loan Documents in accordance with a
request of the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to subsection 11.1(a), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 11.1(a);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Acknowledgement and Representations by Lenders. Each Lender expressly
acknowledges that none of the Agents, the Other Representatives or their
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by any Agent or any
Other Representative hereafter taken, including any review of the affairs of any
Borrowers or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender represents to the Agents, the Other Representatives and each
of the Loan Parties that, independently and without reliance upon any Agent, the
Other Representatives or any other Lender, and based on such documents and
information as it has deemed appropriate, it has made

 

206



--------------------------------------------------------------------------------

and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and the other Loan Parties, it has made its own decision to make its
Loans or issue Letters of Credit hereunder and enter into this Agreement and it
will make its own decisions in taking or not taking any action under this
Agreement and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender and each Issuing Lender
represents to each other party hereto that it is a bank, savings and loan
association or other similar savings institution, insurance company, investment
fund or company or other financial institution which makes or acquires
commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder. Each Lender and each Issuing Lender
acknowledges and agrees to comply with the provisions of subsection 11.6
applicable to the Lenders and Issuing Lenders hereunder.

10.7 Indemnification.

(a) The Lenders agree to indemnify each Agent (or any Affiliate or branch
thereof), each Issuing Lender (or Affiliate or branch thereof) and each Other
Representative (or any Affiliate or branch thereof) (to the extent not
reimbursed by the Borrowers or any other Loan Party and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Total Credit Percentages in effect on the date on which indemnification is
sought under this subsection 10.7 (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, ratably in accordance with their Total Credit Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against any Agent (or any Affiliate or branch thereof)
in any way relating to or arising out of this Agreement, any of the other Loan
Documents or the transactions contemplated hereby or thereby or any action taken
or omitted by any Agent (or any Affiliate or branch thereof) under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent arising from (a) such Agent’s gross negligence or willful
misconduct or (b) claims made or legal proceedings commenced against such Agent
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such.
The obligations to indemnify the Issuing Lender and Swing Line Lender shall be
ratable among the Revolving Lenders in accordance with their respective
Commitments (or, if the Commitments have been terminated, the outstanding
principal amount of their respective Revolving Credit Loans and L/C Obligations
and their respective participating interests in the outstanding Letters of
Credit) and shall be payable only by the Revolving Lenders. The agreements in
this subsection 10.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

207



--------------------------------------------------------------------------------

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The provisions of this subsection 10.7 shall apply to the Issuing Lender in
its capacity as such to the same extent that such provisions apply to the
Administrative Agent.

(d) The provisions of this subsection 10.7 shall survive the payment of all
Borrower Obligations and Guarantor Obligations (each as defined in the U.S.
Guarantee and Collateral Agreement and the Canadian Guarantee and Collateral
Agreement).

10.8 The Agents and Other Representatives in Their Individual Capacity. The
Agents, the Other Representatives and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Borrower or
any other Loan Party as though the Agents and the Other Representatives were not
the Administrative Agent or the Other Representatives hereunder and under the
other Loan Documents. With respect to Loans made or renewed by them and any Note
issued to them and with respect to any Letter of Credit issued or participated
in by them, the Agents and the Other Representatives shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though they were not an Agent or an Other
Representative, and the terms “Lender” and “Lenders” shall include the Agents
and the Other Representatives in their individual capacities.

10.9 Right to Request and Act on Instructions.

(a) Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders or all or such other portion of the
Lenders as shall be prescribed by this Agreement. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of an Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of the
Required Lenders (or such other applicable portion of the Lenders), an Agent
shall have no obligation to any Lender to take any action if it believes, in
good faith, that such action would violate applicable law or exposes an Agent to
any liability for which it has not received satisfactory indemnification in
accordance with the provisions of subsection 10.7.

 

208



--------------------------------------------------------------------------------

(b) Each Lender authorizes and directs the Agents to enter into (w) the Security
Documents, (x) any Intercreditor Agreement for the benefit of the Lenders and
the other Secured Parties, (y) any amendments, waivers of or supplements to or
other modifications of the Security Documents or any Intercreditor Agreement, in
each case with respect to the preceding clauses (w), (x) and (y), in connection
with the incurrence by any Loan Party or any Subsidiary thereof of Incremental
Indebtedness or other Indebtedness secured by a Permitted Lien (each, an
“Intercreditor Agreement Supplement”) to permit such Incremental Indebtedness or
other Indebtedness to be secured by a valid, perfected lien (with such priority
as may be designated by the Parent Borrower or relevant Subsidiary, as and to
the extent such priority is permitted by the Loan Documents) and (z) any
Incremental Commitment Amendment, any Lender Joinder Agreement or Extension
Amendment as provided in subsection 2.6 or 2.7, respectively, and any amendment
as provided in subsection 1.3(b). Each Lender hereby agrees, and each holder of
any Note or participant in a Letter of Credit by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Administrative Agent, the ABL Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents, any
applicable intercreditor agreement, including any applicable Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Lender Joinder Agreement, or any Extension Amendment and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent and the ABL Collateral Agent are hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and Liens upon the Collateral granted pursuant to the
Security Documents. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by the ABL
Collateral Agent, it being understood that the ABL Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

(c) The Lenders hereby authorize the ABL Collateral Agent, in each case at its
option and in its discretion, (A) to release any Lien granted to or held by such
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the obligations under the Loan Documents at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby and with no Letters of Credit
outstanding (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and no other amounts owing
hereunder, (ii) constituting property being sold or otherwise

 

209



--------------------------------------------------------------------------------

disposed of to Persons other than a Loan Party (or to a U.S. Loan Party from a
Canadian Loan Party or to a Canadian Loan Party from a U.S. Loan Party or in
connection with a Foreign Subsidiary becoming (or ceasing to be) directly owned
by a U.S. Loan Party) upon the sale or other disposition thereof to the extent
permitted or not prohibited by any Loan Document, (iii) owned by any Restricted
Subsidiary of the Parent Borrower that becomes an Excluded Subsidiary or ceases
to be a Restricted Subsidiary of the Parent Borrower or constituting Capital
Stock of an Excluded Subsidiary, (iv) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to the extent required
by subsection 11.1) or (v) constituting Non-ABL Priority Collateral or (vi) as
otherwise may be expressly provided in the relevant Security Documents, (B) to
enter into any intercreditor agreement on behalf of, and binding with respect
to, the Lenders and their interest in designated assets, to give effect to any
Special Purpose Financing, including to clarify the respective rights of all
parties in and to designated assets, (C) to subordinate any Lien on any Excluded
Assets or any property granted to or held by such Agent, as the case may be
under any Loan Document to the holder of any Permitted Lien and (D) to release
any Subsidiary Guarantor from its Obligations under any Loan Documents to which
it is a party if such Person ceases to be a Restricted Subsidiary of the Parent
Borrower or becomes an Excluded Subsidiary. Upon request by the ABL Collateral
Agent, at any time, the Lenders will confirm in writing the ABL Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this subsection 10.9.

(d) The Lenders hereby authorize the Administrative Agent and the ABL Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by subsection 11.17. Upon request by
any Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s and the ABL Collateral Agent’s authority under this subsection 10.9(d).

(e) No Agent or Issuing Lender shall have any obligation whatsoever to the
Lenders to assure that the Collateral exists or is owned by the Parent Borrower
or any of its Subsidiaries or is cared for, protected or insured or that the
Liens granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 10.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as a Lender and
that no Agent shall have any duty or liability whatsoever to the Lenders, except
for its gross negligence or willful misconduct.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by and in accordance with subsection 11.1 or 11.17 with
the written consent of the Agent party thereto and the Loan Parties party
thereto.

 

210



--------------------------------------------------------------------------------

(g) The ABL Collateral Agent may, and hereby does, appoint the Administrative
Agent as its agent for the purposes of holding any Collateral and/or perfecting
the ABL Collateral Agent’s security interest therein and for the purpose of
taking such other action with respect to the Collateral as such Agents may from
time to time agree.

(h) In connection with the sale or other disposition of the Capital Stock of any
Loan Party other than the Parent Borrower (other than to the Parent Borrower or
a Restricted Subsidiary) or any other transaction pursuant to which such Loan
Party shall no longer be a Restricted Subsidiary, upon written notice by the
Parent Borrower to the Administrative Agent identifying such Loan Party,
describing such sale, disposition or other transaction and certifying that such
transaction complies with this Agreement, the Administrative Agent shall execute
and deliver to such Loan Party (at its expense) all releases or other documents
necessary or reasonably desirable for the release of such Loan Party from its
obligations as a Loan Party hereunder, and the ABL Collateral Agent shall
execute and deliver to such Loan Party (at its expense) all releases or other
documents (including without limitation UCC and PPSA termination statements or
similar discharges) necessary or reasonably desirable for the release of the
Liens created under the Security Documents in any property or assets of such
Loan Party, as such Loan Party may reasonably request.

10.10 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) each of the Administrative Agent and the ABL Collateral Agent may be
removed by the Parent Borrower or the Required Lenders if it is subject to an
Agent-Related Distress Event and (ii) each of the Administrative Agent and the
ABL Collateral Agent may resign as Administrative Agent or ABL Collateral Agent,
in each case upon 10 days’ notice to the applicable Lenders and the Parent
Borrower. If the Administrative Agent or the ABL Collateral Agent shall be
removed by the Parent Borrower or the Required Lenders pursuant to clause
(i) above or resign as Administrative Agent, or ABL Collateral Agent pursuant to
clause (ii) above, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Parent Borrower in its discretion; provided that such approval
by the Parent Borrower in connection with the appointment of any such successor
agent shall only be required so long as no Event of Default under
subsection 9(a) or 9(f) has occurred and is continuing; provided, further, that
the Parent Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
combined consolidated capital and surplus of at least $5,000,000,000. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the ABL
Collateral Agent, as applicable, and the term “Administrative Agent,” or “ABL
Collateral Agent,” as applicable, shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Administrative Agent or ABL Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans or
issuers of Letters of Credit. After any retiring Agent’s resignation or removal
as Agent, the provisions of this Section 10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents. Additionally, after any retiring Agent’s
resignation

 

211



--------------------------------------------------------------------------------

as such Agent, the provisions of this subsection 10.10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement and the other Loan Documents. After the resignation
or removal of the Administrative Agent pursuant to the preceding provisions of
this subsection 10.10, such resigning or removed Administrative Agent (x) shall
not be required to act as Issuing Lender for any Letters of Credit to be issued
after the date of such resignation or removal and (y) shall not be required to
act as Swing Line Lender with respect to Swing Line Loans to be made after the
date of such resignation or removal (and all outstanding Swing Line Loans of
such resigning or removed Administrative Agent shall be required to be repaid in
full upon its resignation or removal), although the resigning or removed
Administrative Agent shall retain all rights hereunder as Issuing Lender and
Swing Line Lender with respect to all Letters of Credit issued by it, and all
Swing Line Loans made by it, prior to the effectiveness of its resignation or
removal as Administrative Agent hereunder. After the resignation or removal of
the Administrative Agent pursuant to the preceding provisions of this subsection
10.10, the resigning or removed Administrative Agent shall not be required to
act as Issuing Lender for any Letters of Credit to be issued after the date of
such resignation, although the resigning or removed Administrative Agent shall
retain all rights hereunder as Issuing Lender with respect to all Letters of
Credit issued by it prior to the effectiveness of its resignation or removal as
Administrative Agent hereunder. The fees payable by the Borrowers to any
successor agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor.

10.11 Other Representatives. None of the entities identified as joint
bookrunners and/or joint lead arrangers pursuant to the definition of Other
Representative contained herein shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

10.12 Swing Line Lender. The provisions of this Section 10 shall apply to the
Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

10.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service,
the Canada Revenue Agency or any other authority of the United States, Canada or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered an exemption from or reduction
of withholding tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Parent Borrower and without limiting the
obligation of the Parent Borrower to do so), for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
interest, additions to tax or penalties thereto, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses.

 

212



--------------------------------------------------------------------------------

10.14 Approved Electronic Communications. Each of the Lenders and the Loan
Parties agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and the
Issuing Lender by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”). The Approved Electronic Communications and the Approved Electronic
Platform are provided (subject to subsection 11.16) “as is” and “as available.”

Each of the Lenders and (subject to subsection 11.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

10.15 Appointment of Borrower Representative. Each Borrower hereby designates
the Parent Borrower as its borrower representative (in such capacity, the
“Borrower Representative”). The Borrower Representative will be acting as agent
on each of the Borrowers’ behalf for the purposes of issuing notices of
Borrowing and notices of conversion/continuation of any Loans pursuant to
subsection 4.2 or similar notices, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or the Borrowers under the Loan Documents. The Borrower Representative
hereby accepts such appointment. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

10.16 Reports. By signing this Agreement, each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Parent Borrower hereunder and all field
examinations, audits and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

(b) expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations and that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute, except to its participants (or in connection with
periodic regulatory examinations and reviews conducted by the National
Association of Insurance Commissioners or any Governmental Authority having
jurisdiction over such Lender or its affiliates (to the extent applicable)), or
use any Report in any other manner; and

 

213



--------------------------------------------------------------------------------

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees (i) to hold the Administrative Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Loans or Letters of Credit that the indemnifying
Lender has made or may make to the Parent Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a Loan or Loans of
the Parent Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses and other amounts (including attorney costs) incurred by the Agents and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

10.17 Application of Proceeds. The Lenders, the Administrative Agent and the ABL
Collateral Agent agree, as among such parties, as follows: subject to the terms
of any applicable intercreditor agreement, including the Base Intercreditor
Agreement, after the occurrence and during the continuance of an Event of
Default,

(a) all amounts collected or received by the Administrative Agent, the ABL
Collateral Agent, any Lender or any Issuing Lender under any U.S. Security
Documents or otherwise with respect to any U.S. Loan Party under any Loan
Document, in each case on account of amounts then due and outstanding under any
of the Loan Documents shall be applied as follows: first, to pay interest on and
then principal of Agent Advances made as Tranche A U.S. Facility Revolving
Credit Loans then outstanding, second, to pay all reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees to the extent provided in the
Loan Documents) due and owing hereunder of the Administrative Agent and the ABL
Collateral Agent in connection with enforcing the rights of the Agents, the
Lenders and the Issuing Lenders under the Loan Documents (including all expenses
with respect to the sale or other realization of or in respect of the Collateral
granted under the U.S. Security Documents and any sums advanced to the ABL
Collateral Agent to preserve its security interest in the Collateral granted
under the U.S. Security Documents), third, to pay interest on and then principal
of Swing Line Loans then outstanding, fourth, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Lenders and each
of the Issuing Lenders in connection with enforcing such Lender’s or such
Issuing Lender’s rights under the Loan Documents, fifth, to pay interest on and
then principal of Tranche A U.S. Facility Revolving Credit Loans then
outstanding and any Reimbursement Obligations in respect of Letters of Credit
issued by a U.S. Facility Issuing Lender then outstanding and to cash
collateralize any outstanding U.S. Facility L/C Obligations in respect of
Letters of Credit issued by a U.S. Facility Issuing Lender on terms reasonably
satisfactory to the Administrative Agent, as applicable, on a pro rata basis,
sixth, to pay interest on and then principal of Tranche A Canadian Facility
Revolving Credit Loans then outstanding and any Reimbursement

 

214



--------------------------------------------------------------------------------

Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender then outstanding and to cash collateralize any outstanding L/C
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender on terms reasonably satisfactory to the Administrative Agent, as
applicable, on a pro rata basis, seventh, to pay interest on and the principal
of Tranche A-1 U.S. Facility Revolving Credit Loans then outstanding and all
Qualified Secured Bank Product Obligations of any U.S. Loan Party to the extent
a Bank Product Reserve has been established with respect thereto up to and
including the amount most recently specified to the Administrative Agent
pursuant to the terms hereof, in each case on a pro rata basis, eighth, to pay
interest on and the principal of Tranche A-1 Canadian Facility Revolving Credit
Loans then outstanding on a pro rata basis, ninth, to pay all Obligations (as
such term is defined in the U.S. Guarantee and Collateral Agreement) and all
Obligations (as such term is defined in the Canadian Guarantee and Collateral
Agreement) not referenced in clauses first through eighth above pro rata to the
Secured Parties (as such term is defined in the U.S. Guarantee and Collateral
Agreement) and the Secured Parties (as such term is defined in the Canadian
Guarantee and Collateral Agreement) entitled thereto and, tenth, to pay the
surplus, if any, to whomever may be lawfully entitled to receive such surplus.
To the extent that any amounts available for distribution pursuant to clause
fifth or sixth above are attributable to the issued but undrawn amount of
outstanding Letters of Credit which are then not yet required to be reimbursed
hereunder, such amounts shall be held by the ABL Collateral Agent in a cash
collateral account and applied (x) first, to reimburse the applicable U.S.
Facility Issuing Lender or Canadian Facility Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in such clause fifth or sixth. To the extent any amounts available for
distribution pursuant to clause ninth are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
Revolving Lenders and Issuing Lenders based on their respective Commitment
Percentages; and

(b) all amounts collected or received by the Administrative Agent, the ABL
Collateral Agent, any Issuing Lender or any Canadian Facility Lender under any
Canadian Security Document or otherwise with respect to any Canadian Loan Party
under any Loan Document, in each case on account of amounts then due and
outstanding under any of the Loan Documents shall be applied as follows: first,
to pay interest on and then principal of Agent Advances made as Tranche A
Canadian Facility Revolving Credit Loans to the Canadian Borrower then
outstanding, second, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided in the Loan
Documents) due and owing hereunder of the Administrative Agent and the ABL
Collateral Agent in connection with enforcing the rights of the Agents, the
Lenders and the Issuing Lenders under the Loan Documents (including all expenses
with respect to the sale or other realization of or in respect of the Collateral
granted under the Canadian Security Documents and any sums advanced to the ABL
Collateral Agent to preserve its security interest in the Collateral granted
under the Canadian Security Documents), third, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Canadian Facility
Lenders and each of the Canadian Facility Issuing Lenders in connection with
enforcing such Canadian Facility Lender’s or such Canadian Facility Issuing
Lender’s

 

215



--------------------------------------------------------------------------------

rights under the Loan Documents, fourth, to pay interest on and then principal
of Tranche A Canadian Facility Revolving Credit Loans then outstanding and any
Reimbursement Obligations in respect of Letters of Credit issued by a Canadian
Facility Issuing Lender then outstanding and to cash collateralize any
outstanding L/C Obligations in respect of Letters of Credit issued by a Canadian
Facility Issuing Lender on terms reasonably satisfactory to the Administrative
Agent, as applicable, on a pro rata basis, fifth, to pay interest on and the
principal of Tranche A-1 Canadian Facility Revolving Credit Loans then as
outstanding and all Qualified Secured Bank Product Obligations of any Canadian
Loan Party to the extent a Bank Product Reserve has been established with
respect thereto up to and including the amount most recently specified to the
Administrative Agent pursuant to the terms hereof, in each case on a pro rata
basis, sixth, to pay any Obligations (as such term is defined in the Canadian
Guarantee and Collateral Agreement) owing to Canadian Secured Parties not
referenced in clauses first through fifth above and seventh to pay the surplus,
if any, to whomever may be lawfully entitled to receive such surplus. To the
extent that any amounts available for distribution pursuant to clause fourth
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit issued by a Canadian Facility Issuing Lender which are then not yet
required to be reimbursed hereunder, such amounts shall be held by the ABL
Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the applicable Canadian Facility Issuing Lender from time to time for
any drawings under such Letters of Credit and (y) then, following the expiration
of all Letters of Credit issued by a Canadian Facility Issuing Lender, to all
other obligations of the types described in such clause fourth. To the extent
any amounts available for distribution pursuant to clause fourth are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the Canadian Facility Lenders and Canadian Facility
Issuing Lenders based on their respective Tranche A Canadian Facility Commitment
Percentages or Tranche A-1 Canadian Facility Commitment Percentages, as
applicable.

10.18 Bank Product Providers. Each Secured Bank Product Provider that is not a
Lender, by delivery of a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower Representative, or as
otherwise agreed by the Administrative Agent and the Borrower Representative,
shall agree to be bound by this Section 10. Each Secured Bank Product Provider
shall indemnify and hold harmless each Agent (or any Affiliate or branch
thereof), to the extent not reimbursed by the Loan Parties, against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against any Agent (or any Affiliate or branch thereof)
in connection with such provider’s Secured Bank Product Obligations (except
those liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence, willful misconduct or bad faith of such Agent).

 

216



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS.

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 11.1. The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent (and the
ABL Collateral Agent, as applicable) may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent (or the ABL Collateral Agent, as applicable), as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that amendments pursuant to subsections 11.1(e)
and 11.1(g) may be effected without the consent of the Required Lenders to the
extent provided therein; provided, further, that no such waiver and no such
amendment, supplement or modification shall:

(i) (A) reduce or forgive the amount or extend the scheduled date of maturity of
any Loan or any Reimbursement Obligation hereunder or of any scheduled
installment thereof, (B) reduce the stated rate of any interest, commission or
fee payable hereunder (other than as a result of any waiver of the applicability
of any post-default increase in interest rates), (C) (except as provided in
subsection 11.1(g)) extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Commitment, or
(D) change the currency in which any Loan or Reimbursement Obligation is
payable, in each case without the consent of each Lender directly and adversely
affected thereby (it being understood that amendments or supplements to, or
waivers or modifications of, conditions precedent, representations, warranties,
covenants, Defaults or Events of Default, mandatory prepayments or the making of
any Agent Advance or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender or an
extension of the scheduled date of maturity of any Loan or any Reimbursement
Obligation hereunder, or a reduction or forgiveness thereof, and that an
increase in the available portion of any Commitment of any Lender shall not
constitute an increase in the Commitment of such Lender);

(ii) amend, modify or waive any provision of this subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than pursuant to subsection 8.3 or 11.6(a)), in each case
without the written consent of all the Lenders; provided that, as further
provided

 

217



--------------------------------------------------------------------------------

in subsection 11.1(g), the definition of “Required Lenders” and “Supermajority
Lenders” may be amended in connection with any amendment pursuant to subsection
2.6 or 2.7 to include appropriately the Lenders participating in such
incremental facility or extension in any required vote or action of the Required
Lenders or the Supermajority Lenders, as applicable;

(iii) release in the aggregate (in a single transaction or a series of related
transactions) all or substantially all of the value of the Guarantees of the
Guarantors under the Security Documents, or, in the aggregate (in a single
transaction or a series of related transactions), all or substantially all of
the Collateral without the consent of all of the Lenders, except as expressly
permitted hereby or by any Security Document (as such documents are in effect on
the date hereof or, if later, the date of execution and delivery thereof in
accordance with the terms hereof);

(iv) require any Lender to make Loans having an Interest Period of longer than
six months without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Other Representative directly and
adversely affected thereby;

(vi) amend the provisions of this Agreement in a manner that permits Incremental
Facilities that rank pari passu in right of (x) priority with respect to the
Collateral and (y) payment with respect to the Obligations in respect of Tranche
A Canadian Facility Commitments, Tranche A-1 Canadian Facility Commitments,
Tranche A U.S. Facility Commitments or Tranche A-1 U.S. Facility Commitments, as
the case may be, not to be included in the calculation of the corresponding
Aggregate Tranche A Canadian Borrower Credit Extensions, Aggregate Tranche A-1
Canadian Borrower Credit Extensions, Aggregate Tranche A U.S. Borrower Credit
Extensions or Aggregate Tranche A-1 U.S. Borrower Credit Extensions, without the
written consent of each Lender directly and adversely affected thereby;

(vii) amend, modify or waive any provision of subsection 6.2 applicable to the
making of a Loan without the written consent of the Supermajority Lenders;

(viii) amend, modify or waive any provision of the Swing Line Note (if any) or
subsection 2.4 without the written consent of the Swing Line Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swing Line Loan pursuant to subsection 2.4(d);

(ix) amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender and each directly
and adversely affected L/C Participant;

 

218



--------------------------------------------------------------------------------

(x) amend, modify or waive the order of application of payments set forth in
subsection 4.8(a) or 10.17 hereof, Section 4.1 of the Base Intercreditor
Agreement (if applicable) or the relative priority of the ABL Priority
Collateral, in each case without the consent of the Supermajority Lenders;

(xi) increase the advance rates set forth in the definition of “Tranche A
Canadian Borrowing Base,” “Tranche A-1 Canadian Borrowing Base,” “Tranche A U.S.
Borrowing Base” or “Tranche A-1 U.S. Borrowing Base” or make any change to the
definition of “Tranche A Canadian Borrowing Base,” “Tranche A-1 Canadian
Borrowing Base,” “Tranche A U.S. Borrowing Base” or “Tranche A-1 U.S. Borrowing
Base” (by adding additional categories or components thereof), “Eligible
Accounts,” “Eligible Credit Card Receivables,” “Eligible In-Transit Inventory,”
“Eligible Inventory,” “Eligible Letter of Credit Inventory,” “Net Orderly
Liquidation Value” or “Value” that could have the effect of increasing the
amount of the Tranche A Canadian Borrowing Base, Tranche A-1 Canadian Borrowing
Base, Tranche A U.S. Borrowing Base or Tranche A-1 U.S. Borrowing Base, reduce
the Dollar amount set forth in the definition of “Cash Dominion Period,” or
increase the maximum amount of permitted Agent Advances under subsection 2.1(d)
(which, when aggregated with all other Extensions of Credit made hereunder,
shall under no circumstance exceed the Commitments) in each case, without the
written consent of the Supermajority Lenders; provided that if the Tranche A-1
Canadian Facility Lenders or the Tranche A-1 U.S. Facility Lenders are directly
adversely affected by any such change described in this clause (xi), the written
consent of the Supermajority Lenders (taking into account only Tranche A-1
Canadian Facility Lenders or Tranche A-1 U.S. Facility Lenders, as the case may
be), shall also be required and provided, further, that the Administrative Agent
may increase or decrease the amount of, or otherwise modify or eliminate, any
Availability Reserves that it implements in its Permitted Discretion in
accordance with subsection 2.1(c) or otherwise in accordance with the terms of
this Agreement, and in any such case, such change will not be deemed to require
any Supermajority Lender or other Lender consent; or

(xii) subordinate in right of payment (or subordinate the Liens securing) any
Obligations in respect of the Tranche A-1 Canadian Facility Revolving Credit
Commitments or the Tranche A-1 U.S. Facility Revolving Credit Commitments, or
any Facility that is (or is required to be) pari passu therewith in security or
right of payment, to any Indebtedness that is subordinated in right of payment,
or secured by Liens subordinate to, the Obligations with respect to the Tranche
A Canadian Facility Revolving Credit Commitments, the Tranche A U.S. Facility
Revolving Credit Commitments, or any other Facility that is (or is required to
be) pari passu therewith in security or right of payment, without the consent of
each Tranche A-1 Canadian Facility Lender, each Tranche A-1 U.S. Facility
Lender, and each Lender under any other Facility so subordinated;

 

219



--------------------------------------------------------------------------------

provided, further, that, as more fully set forth in subsection 11.1(g), these
sections may be amended or modified in connection with any amendment, supplement
or joinder pursuant to subsection 2.6 or 2.7 to reflect the priorities as
permitted by, and contemplated by, such subsections with the consent of the
Administrative Agent and the Lenders participating in such incremental facility
or extension; provided, further, that notwithstanding and in addition to the
foregoing, the ABL Collateral Agent may, in its discretion, release the Lien on
Collateral valued in the aggregate not in excess of $10,000,000 in any fiscal
year without the consent of any Lender.

(b) Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans and
the Commitments. In the case of any waiver, each of the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(c) [Reserved].

(d) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower Representative (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof (ranking pari passu (or, as
permitted hereunder (subject to the class protection set forth in subsection
11.1(a)(xii)), junior) in right of (A) priority with respect to the Collateral
and (B) payment with respect to the Obligations hereunder), (y) to include, as
appropriate, the Lenders holding such credit facilities in any required vote or
action of the Required Lenders or of the Lenders of each Facility hereunder and
(z) to provide class protection for any additional credit facilities in a manner
consistent with those provided in the original Facilities pursuant to the
provisions of subsection 11.1(a) as originally in effect.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(f) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender, the
Supermajority Lenders or each directly and adversely affected Lender, as
applicable, is required and the consent of the Required Lenders at such time is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each such other Lender, a “Non-Consenting Lender”),
then the Borrower Representative may, on notice to the Administrative Agent and
the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
such Lender to (and such Lender shall be obligated

 

220



--------------------------------------------------------------------------------

to) assign pursuant to subsection 11.6 (with the assignment fee and any other
costs and expenses to be paid by the Parent Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to the applicable
change, waiver, discharge or termination of this Agreement and/or the other Loan
Documents; and provided, further, that all obligations of the Borrowers owing to
the Non-Consenting Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at the Borrower
Representative’s option, by a Borrower) to such Non-Consenting Lender
concurrently with such Assignment and Acceptance or (B) upon notice to the
Administrative Agent, prepay the relevant Loans and, at the Parent Borrower’s
option, terminate the Commitments of such Non-Consenting Lender, in whole or in
part, subject to subsection 4.12, without premium or penalty. In connection with
any such replacement under this subsection 11.1(f), if the Non-Consenting Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (a) the date on which the replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Parent Borrower owing to the
Non-Consenting Lender relating to the Loans so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and each Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender, and the Administrative Agent shall record such assignment in the
Register.

(g) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect or inconsistency, (ii) in accordance with subsection 2.6 to
incorporate the terms of any Incremental ABL Term Loans, Incremental Revolving
Commitments and New Revolving Commitments, (iii) in accordance with subsection
2.7 to effectuate an Extension and to provide for non-pro rata borrowings and
payments of any amounts hereunder as between the Loans and any Commitments in
connection therewith, and (iv) in accordance with subsection 1.3(b) in
connection a change in GAAP or the application thereof, in each case with the
consent of the Administrative Agent but without the consent of any Lender
(except as expressly provided in subsection 2.6 or 2.7, as applicable) required,
including, without limitation, as provided in subsection 4.4(f).

(h) Notwithstanding any provision herein to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clause (i) in the proviso to the first sentence of subsection 11.1(a).

 

221



--------------------------------------------------------------------------------

11.2 Notices.

(a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or three days after being deposited
in the mail, postage prepaid, or, in the case of telecopy or electronic mail
notice, when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day), or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of the
Borrowers, the Administrative Agent, the ABL Collateral Agent and the Issuing
Lender, and as set forth in Schedule A in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Loans:

 

The Loan Parties (including Holding, the

Parent Borrower in its capacity as

Borrower Representative):

 

 

 

Unisource Worldwide, Inc. (as successor to xpedx Intermediate, LLC)

 

6285 Tri-Ridge Blvd

Loveland, OH 45140

  Attention: General Counsel   Facsimile: (513) 965-2849 With copies to:  
Unisource Worldwide, Inc. (as successor to xpedx Intermediate, LLC)  

6285 Tri-Ridge Blvd

Loveland, OH 45140

  Attention: Treasurer   Facsimile: (901) 214-0778

And with copies (which shall not

constitute notice) to:

  Debevoise & Plimpton LLP   919 Third Avenue   New York, NY 10022   Attention:
Pierre Maugüé, Esq.   Facsimile:  (212) 909-6836   Telephone: (212) 909-6000

 

222



--------------------------------------------------------------------------------

The Administrative Agent, the ABL

Collateral Agent, the Swing Line Lender,

or Bank of America, N.A. (or an

affiliate), as Issuing Lender:

  Bank of America, N.A.   One Bryant Park   32nd Floor   New York, NY 10036  
Attention: Veritiv Account Officer   Facsimile:  (312) 453-5076   Telephone:
(646) 556-0046 With copies to:   Bank of America, N.A.   City Place 1   185
Asylum St.   Hartford, CT 06103   Attention: Legal Department   Facsimile:
 (860) 952-7731   Telephone: (860) 952-6833

And with copies (which shall not

constitute notice) to:

  Skadden, Arps, Slate, Meagher & Flom LLP   155 N. Wacker Drive   Chicago, IL
60606   Attention: Seth Jacobson   Facsimile:  (312) 407-8511   Telephone: (312)
407-0889

And, in the case of notices given by or on

behalf of the Canadian Borrower, with

copies to:

  Bank of America, N.A. (acting through its Canada branch)   181 Bay Street  
Toronto, Ontario   M5J 2V8   Attention: Medina Sales De Andrade   Facsimile:
(312) 453-4041

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, 4.2, 4.4 or 4.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swing Line Lender (in the case of a
Borrowing of Swing Line Loans) or the Issuing Lender (in the case of the
issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or the
Issuing Lender, as the case may be, in good faith to be from a Responsible
Officer.

 

223



--------------------------------------------------------------------------------

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Issuing Lender, any
Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Commitment Parties for (1) all their reasonable and documented or
invoiced out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facility and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) the reasonable and documented or invoiced fees and
disbursements of Skadden, Arps, Slate, Meagher & Flom LLP and Norton Rose
Fulbright Canada LLP, a single local counsel in each relevant jurisdiction and
such other special or local counsel, consultants, advisors, appraisers and
auditors whose retention (other than during the continuance of an Event of
Default) is approved by the Parent Borrower (such consent not to be unreasonably
withheld, conditioned or delayed), (b) to pay or reimburse each Lender, Issuing
Lender and Agent for all its reasonable and documented or invoiced costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including the fees and
disbursements of counsel to the Agents and the Lenders, (c) to pay, indemnify or
reimburse each Lender, Issuing Lender and Agent for, and hold each Lender,
Issuing Lender and Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, (d) to pay, indemnify or reimburse each Lender, Issuing Lender,
Syndication Agent, Other Representative and Agent, their respective affiliates,
and their respective officers, directors, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses

 

224



--------------------------------------------------------------------------------

or disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans, Letters of Credit or the
violation of, noncompliance with or liability under, any Environmental Law
attributable to the operations of the Parent Borrower or any of its Subsidiaries
or any property or facility owned, leased or operated by the Parent Borrower or
any of its Subsidiaries or the presence of Materials of Environmental Concern
at, on or under, and Release of Materials of Environmental Concern at, on, under
or from any such properties or facilities, or any litigation or other proceeding
relating to any of the foregoing, regardless of whether any such Indemnitee is a
party thereto and whether or not such litigation or other proceeding is brought
by any Borrower, any equity holder, Affiliate or creditor of any Borrower or any
other Person (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”) and (e) to pay reasonable and documented or invoiced
fees for appraisals and field examinations required by subsection 7.6(b) and the
preparation of Reports related thereto in each calendar year based on the fees
charged by third parties retained by the Administrative Agent (notwithstanding
any reference to “out-of-pocket” above in this subsection 11.5); provided that
any Borrower shall not have any obligation hereunder to the Administrative
Agent, any other Agent, any Issuing Lender or any Lender (or any of their
respective affiliates, or any of their respective officers, directors,
employees, shareholders, members, attorneys and other advisors, agents and
controlling persons with respect to Indemnified Liabilities arising from (i) the
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision, or by settlement
tantamount thereto) of the Administrative Agent, any such other Agent, any LC
Facility Issuing Lender or any such Lender (or any of their respective
affiliates, or any of their respective officers, directors, employees,
shareholders, members, agents, attorneys and other advisors, successors and
controlling persons), (ii) claims made or legal proceedings commenced against
the Administrative Agent, any other Agent, any Issuing Lender or any such Lender
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such,
(iii) claims of any Indemnitee (or any Related Party thereof) solely against one
or more Indemnitees (or any Related Party thereof or disputes between or among
Indemnitees (or any Related Party thereof) in each case except to the extent
such claim is determined to have been caused by an act or omission by the Parent
Borrower or any of its Subsidiaries or such dispute involves any Agent in its
capacity as such and (iv) a material breach of the Loan Documents by the
applicable Indemnitee (or any Related Party thereof). To the fullest extent
permitted under applicable law, no Indemnitee shall be liable for any
consequential or punitive damages in connection with the Facility. All amounts
due under this subsection shall be payable not later than 30 days after written
demand therefor. Statements reflecting amounts payable by the Loan Parties
pursuant to this subsection 11.5 shall be submitted to the address of the
Borrowers set forth in subsection 11.2, or to such other Person or address as
may be hereafter designated by the Parent Borrower in a notice to the
Administrative Agent. Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above and in Section 4, the Borrowers shall have no
obligation under this subsection 11.5 to any Indemnitee with respect to any
Taxes imposed, levied, collected, withheld or assessed by any Governmental
Authority. The agreements in this subsection shall survive repayment of the
Loans, the L/C Obligations and all other amounts payable hereunder.

 

225



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) other than in accordance with subsection 8.3,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with subsections 4.13(d), 4.17(c) and
11.1(f) and this subsection 11.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender other than a Conduit Lender may, in accordance with applicable law,
assign (other than to a Disqualified Lender or any natural person) to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including its Commitments and/or Loans,
pursuant to an Assignment and Acceptance) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender or, if an Event of Default under
subsection 9(a) or 9(f) has occurred and is continuing, to any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Parent Borrower’s prior written consent shall be required for
such assignment; and

(B) the Administrative Agent, the Swing Line Lender and each Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate or branch of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, as the case may be, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$25,000,000 and in integral multiples of $1,000,000 in excess thereof unless the
Parent Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Parent Borrower shall be required if an Event of
Default under subsection 9(a) or 9(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates and branches or Approved Funds, if any;

 

226



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless such assignment is (1) waived by the
Administrative Agent in any given case or (2) is made by a Commitment Party or
any of its Affiliates or branches); provided that for concurrent assignments to
two or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an administrative questionnaire and (2) an executed
joinder to that certain Collateral Allocation Agreement, dated as of the date
hereof, among the Administrative Agent, the ABL Collateral Agent, the Swing Line
Lender, each Issuing Lender and each Lender (as it may be amended, amended and
restated, modified or supplemented from time to time); and

(D) any assignment made by a Canadian Facility Lender of its Canadian Facility
Commitment shall only be made to a Person or group of Persons that qualifies as
a Canadian Facility Lender, unless an Event of Default under subsection 9(a) or
9(f) has occurred and is continuing.

(iii) For the purposes of this subsection 11.6, the term “Approved Fund” has the
following meaning: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate or branch of a Lender or (c) an entity or an affiliate
of an entity that administers or manages a Lender.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(vi)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any

 

227



--------------------------------------------------------------------------------

related obligations under) subsections 4.10, 4.11, 4.12, 4.13, 4.17 and 11.5,
and bound by its continuing obligations under subsection 11.16). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection 11.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection 11.6.

(v) The Borrowers hereby designate the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the ABL Collateral Agent, each Issuing Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender (unless such assignment is being made in accordance with
subsection 4.13(d), 4.17(c) or 11.1(g), in which case the effectiveness of such
Assignment and Acceptance shall not require execution by the assigning Lender)
and an Assignee, the Assignee’s satisfaction of the requirements of subsection
11.6(b)(ii)(C) (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
11.6 and any written consent to such assignment required by paragraph (b) of
this subsection 11.6, the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Borrower Representative.
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph.

(vii) On or prior to the effective date of any assignment pursuant to this
subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower Representative marked “cancelled.”

Notwithstanding the foregoing provisions of this subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing (such consent not to be unreasonably withheld), the Administrative
Agent shall

 

228



--------------------------------------------------------------------------------

have the right, but not the obligation, to effectuate assignments of Loans and
Commitments via an electronic settlement system acceptable to the Administrative
Agent and the Parent Borrower as designated in writing from time to time to the
Lenders by the Administrative Agent (the “Settlement Service”). At any time when
the Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. If so elected by each of the Administrative Agent and
the Parent Borrower in writing (it being understood that the Parent Borrower
shall have no obligation to make such an election), the Administrative Agent’s
and the Parent Borrower’s approval of such Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon at least 10 Business Days’ (or such shorter
period as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent, and thereafter assignments and assumptions of the
Loans and Commitments shall be effected by the provisions otherwise set forth
herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 11.6(b) would be entitled to receive any greater payment
under subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 9(a) or 9(f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in accordance with
applicable law, without the consent of the Parent Borrower or the Administrative
Agent, sell participations (other than to Disqualified Lenders and natural
persons) to one or more banks or other entities (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and (D) the Borrowers, the Administrative Agent, each Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any

 

229



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of subsection 11.1(a),
(2) directly and adversely affects such Participant and (3) requires the consent
of all Lenders. Subject to paragraph (c)(ii) of this subsection, the Parent
Borrower agrees that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) subsections 4.10, 4.11, 4.12, 4.13,
4.17 and 11.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this subsection. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of subsection 11.7(b) as though it were a Lender; provided that such Participant
shall be subject to subsection 11.7(a) as though it were a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. No Participant shall be entitled to the benefits of subsection
4.11 to the extent such Participant fails to comply with subsection 4.11(b) or
to provide the forms and certificates referenced therein to the Lender that
granted such participation and such failure increases the obligation of the
Borrowers under subsection 4.11.

(iii) Subject to paragraph (c)(ii), any Lender other than a Conduit Lender may
also sell participations on terms other than the terms set forth in paragraph
(c)(i) above, provided such participations are on terms and to Participants
satisfactory to the Parent Borrower and the Parent Borrower has consented to
such terms and Participants in writing.

(iv) Each Lender that sells a participation shall, acting for itself and, solely
for this purpose, as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the interest and principal
amounts of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or other applicable law. The entries in the Participant Register
shall be conclusive absent manifest error, and each Lender shall treat each
Person whose name is recorded in its Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

230



--------------------------------------------------------------------------------

(d) Any Lender, without the consent of the Borrowers or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this subsection 11.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Revolving Credit Loans it may have funded hereunder to its designating
Lender without the consent of the Parent Borrower or the Administrative Agent
and without regard to the limitations set forth in subsection 11.6(b). Each
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any domestic or foreign bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state, federal,
provincial or foreign bankruptcy or similar law, for one year and one day after
the payment in full of the latest maturing commercial paper note issued by such
Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance. Each such indemnifying Lender shall pay in full any claim received
from the Parent Borrower pursuant to this subsection 11.6(f) within 30 Business
Days of receipt of a certificate from a Responsible Officer of the Parent
Borrower specifying in reasonable detail the cause and amount of the loss, cost,
damage or expense in respect of which the claim is being asserted, which
certificate shall be conclusive absent manifest error. Without limiting the
indemnification obligations of any indemnifying Lender pursuant to this
subsection 11.6(f), in the event that the indemnifying Lender fails timely to
compensate the Parent Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Parent Borrower, be assigned promptly
to the Lender that administers the Conduit Lender and the designation of such
Conduit Lender shall be void.

(g) If the Parent Borrower wishes to replace the Loans or Commitments with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the

 

231



--------------------------------------------------------------------------------

Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with subsection 11.1 (with such replacement, if applicable, being
deemed to have been made pursuant to subsection 11.1(d)). Pursuant to any such
assignment, all Loans to be replaced shall be purchased at par (allocated among
the Lenders in the same manner as would be required if such Loans were being
optionally prepaid or such Commitments were being optionally reduced or prepaid
by the Borrowers), accompanied by payment of any accrued interest and fees
thereon and any amounts owing pursuant to subsection 4.12. By receiving such
purchase price, the Lenders, as applicable, shall automatically be deemed to
have assigned the Loans or Commitments pursuant to the terms of the form of
Assignment and Acceptance attached hereto as Exhibit A, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this paragraph are intended to facilitate the maintenance of the perfection
and priority of existing security interests in the Collateral during any such
replacement.

11.7 Adjustments; Set-off; Calculations; Computations.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of the U.S. Facility Revolving Credit Loans or Reimbursement
Obligations in respect of Letters of Credit issued by a U.S. Facility Issuing
Lender owing to it, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 9(f), or otherwise) (except
pursuant to subsection 2.6, 2.7, 4.4, 4.9, 4.10, 4.11, 4.12, 4.13(d), 4.17,
11.1(f) or 11.6), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s U.S.
Facility Revolving Credit Loans or the Reimbursement Obligations in respect of
Letters of Credit issued by a U.S. Facility Issuing Lender, as the case may be,
owing to it, or interest thereon, such Benefited Lender shall purchase for cash
from the other Lenders an interest (by participation, assignment or otherwise)
in such portion of each such other Lender’s U.S. Facility Revolving Credit Loans
or the Reimbursement Obligations in respect of Letters of Credit issued by a
U.S. Facility Issuing Lender, as the case may be, owing to it, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. If any Lender (a “Canadian
Benefited Lender”) shall at any time receive any payment of all or part of the
Canadian Facility Revolving Credit Loans or Reimbursement Obligations in respect
of Letters of Credit issued by a Canadian Facility Issuing Lender owing to it,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 9(f), or otherwise) (except pursuant to
subsection 2.6, 2.7, 4.4, 4.9, 4.10, 4.11, 4.12, 4.13(d), 4.17, 11.1(f) or
11.6), in a greater proportion than any such payment to or collateral received
by any other Lender, if any, in respect of such other Lender’s Canadian Facility
Revolving Credit Loans or the Reimbursement Obligations in respect of Letters of
Credit issued by a Canadian Facility Issuing Lender owing to it, as the case may
be, owing to it, or interest thereon, such Canadian Benefited

 

232



--------------------------------------------------------------------------------

Lender shall purchase for cash from the Canadian Facility Lenders an interest
(by participation, assignment or otherwise) in such portion of each such
Canadian Facility Lender’s Canadian Facility Revolving Credit Loans or the
Reimbursement Obligations in respect of Letters of Credit issued by a Canadian
Facility Issuing Lender, as the case may be, owing to it, or shall provide such
Canadian Facility Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Canadian Benefited Lender
to share the excess payment or benefits of such collateral or proceeds ratably
with each of the Canadian Facility Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Canadian Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 9(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 9(a) by any Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower. Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this subsection 11.8 being hereinafter
in this subsection 11.8 referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of

 

233



--------------------------------------------------------------------------------

payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from any Loan Party under this subsection
11.8(b) shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of any of the Loan
Documents.

(c) The term “rate of exchange” in this subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York City time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts (including by telecopy
or other electronic transmission), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be delivered to the Borrower
Representative and the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Agents, the
Issuing Lender and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any of the
Loan Parties party hereto, the Agents, the Issuing Lender or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

234



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrowers (or, in the case of a Canadian Borrower, as specified in subsection
11.13(f)), the applicable Lender or the Administrative Agent, as the case may
be, at the address specified in subsection 11.2 or at such other address of
which the Administrative Agent, any such Lender and any such Borrower shall have
been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages;

(f) the Canadian Borrower hereby agrees to irrevocably and unconditionally
appoint an agent for service of process located in the City of New York (the
“New York Process Agent”), reasonably satisfactory to the Administrative Agent,
as its agent to receive on behalf of the Canadian Borrower and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any such New York State or Federal
court described in paragraph (a) of this subsection 11.13 and agrees promptly to
appoint a successor New York Process Agent in the City of New York (which
successor New York Process Agent shall accept such appointment in a writing
reasonably satisfactory to the Administrative Agent) prior to the termination
for any reason of the appointment of the initial New York Process Agent. CT
Corporation, with offices currently located at 111 Eighth Avenue, New York, NY
10011, has been appointed as the initial New York Process Agent. In any action
or proceeding in New York State or Federal court, service may be made on the
Canadian Borrower by delivering a copy of such process to the Canadian Borrower
in care of the New York Process Agent at the New York Process Agent’s address
and by depositing a copy of such process in the mails by certified or registered
air mail, addressed to the Canadian Borrower at its address specified in
subsection 11.2 with (if applicable) a copy to the Parent Borrower (such service
to be effective upon such receipt by the New York Process Agent and the
depositing of such process in the mails as aforesaid). The Canadian Borrower
hereby irrevocably and unconditionally authorizes and directs the New York
Process Agent to accept such service on its behalf. As an alternate method of
service, the Canadian Borrower irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in such New York
State or

 

235



--------------------------------------------------------------------------------

Federal court by mailing of copies of such process to the Canadian Borrower by
certified or registered air mail at its address specified in subsection 11.2.
The Canadian Borrower agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; and

(g) to the extent that the Canadian Borrower has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, the Canadian Borrower hereby irrevocably waives and agrees not
to plead or claim such immunity in respect of its obligations under this
Agreement and any Note.

11.14 Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any other Agent, Other Representative,
Issuing Lender or Lender has any fiduciary relationship with or duty to any Loan
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Loan Parties and the Lenders.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.16 Confidentiality.

(a) Each Agent, each Issuing Lender, each Other Representative and each Lender
agrees to keep confidential any information (x) provided to it by or on behalf
of Holding or any of its Subsidiaries pursuant to or in connection with the Loan
Documents or (y) obtained by such Lender based on a review of the books and
records of Holding or any of its Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to any Agent,
Issuing Lender, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations which agrees to comply with the
provisions of this subsection (or with other confidentiality provisions
satisfactory to and consented to in writing by the Parent Borrower) pursuant to
a written

 

236



--------------------------------------------------------------------------------

instrument (or electronically recorded agreement from any Person listed above in
this clause (ii), which Person has been approved by the Parent Borrower (such
approval not be unreasonably withheld), in respect to any electronic information
(whether posted or otherwise distributed on IntraLinks™ or any other electronic
distribution system)) for the benefit of the Borrowers (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates; provided that such Lender shall
inform each such Person of the agreement under this subsection 11.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 11.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law; provided that
such Lender shall, unless prohibited by any Requirement of Law, notify the
Borrower Representative of any disclosure pursuant to this clause (iv) as far in
advance as is reasonably practicable under such circumstances, (v) which has
been publicly disclosed other than in breach of this Agreement, (vi) in
connection with the exercise of any remedy hereunder, under any Loan Document or
under any Interest Rate Agreement related to the Loan Documents, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement related to the Loan Documents, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s, Issuing Lender’s, Other
Representative’s or a Lender’s possession on a non-confidential basis without a
duty of confidentiality to Holding or the Parent Borrower (or any of their
respective Affiliates) being violated. Notwithstanding any other provision of
this Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 11.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or Lender, respectively.

(b) Each Lender acknowledges that any such information referred to in subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Parent Borrower or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Parent Borrower, the other Loan
Parties and their respective Affiliates or their respective securities. Each
Lender represents and confirms that such Lender has developed compliance
procedures regarding the use of material non-public information; that such
Lender will handle such material non-public information in accordance with those
procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

 

237



--------------------------------------------------------------------------------

11.17 Incremental Indebtedness; Additional Obligations. In connection with the
incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness or Additional Obligations, each of the Administrative Agent and the
ABL Collateral Agent agrees to execute and deliver any intercreditor agreement,
including any applicable Intercreditor Agreement and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including, but not limited to, any
Mortgages), and to make or consent to any filings or take any other actions in
connection therewith, as may be reasonably deemed by the Parent Borrower to be
necessary or reasonably desirable for any Lien on the assets of any Loan Party
permitted to secure such Incremental Facility or Additional Obligations to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

11.18 USA Patriot Act Notice. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Borrower and
Subsidiary Guarantor, which information includes the name of each Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify each Borrower and Subsidiary Guarantor in accordance with the Patriot
Act, and each Borrower and Subsidiary Guarantor agrees to provide such
information from time to time to any Lender.

11.19 Joint and Several Liability; Postponement of Subrogation.

(a) The obligations of the U.S. Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each U.S. Borrower shall be
liable for all of the obligations of the other U.S. Borrower under this
Agreement and the other Loan Documents. To the fullest extent permitted by law
the liability of each U.S. Borrower for the obligations under this Agreement and
the other Loan Documents of the other applicable U.S. Borrowers with whom it has
joint and several liability shall be absolute, unconditional and irrevocable,
without regard to (i) the validity or enforceability of this Agreement or any
other Loan Document, any of the obligations hereunder or thereunder or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any applicable Secured Party,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder; provided that no U.S. Borrower hereby waives any suit for
breach of a contractual provision of any of the Loan Documents) which may at any
time be available to or be asserted by such other applicable U.S. Borrower or
any other Person against any Secured Party or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of such other applicable U.S.
Borrower or such U.S. Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of such other applicable U.S.
Borrower for the obligations hereunder or under any other Loan Document or of
such U.S. Borrower under this subsection 11.19, in bankruptcy or in any other
instance.

 

238



--------------------------------------------------------------------------------

(b) Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments. Any amount paid to any Borrower on account of any such subrogation
rights prior to the payment in full in cash of all of the obligations hereunder
and under any other Loan Document, the termination or expiration of all Letters
of Credit and the permanent termination of all Commitments shall be held in
trust for the benefit of the applicable Secured Parties and shall immediately be
paid to the Administrative Agent for the benefit of the applicable Secured
Parties and credited and applied against the obligations of the applicable
Borrowers, whether matured or unmatured, in such order as the Administrative
Agent shall elect. In furtherance of the foregoing, for so long as any
obligations of the Borrowers hereunder, any Letters of Credit or any Commitments
remain outstanding, each Borrower shall refrain from taking any action or
commencing any proceeding against any other Borrower (or any of its successors
or assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made in respect of the obligations
hereunder or under any other Loan Document of such other Borrower to any Secured
Party. Notwithstanding any other provision contained in this Agreement or any
other Loan Document, if a “secured creditor” (as that term is defined under the
Bankruptcy and Insolvency Act (Canada)) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then the Borrowers’ Obligations (and the obligations of
their Subsidiaries), to the extent such obligations are secured, only shall be
several obligations and not joint or joint and several obligations.

11.20 Language. The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only. Les signataires confirment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

11.21 Canadian Anti-Money Laundering Legislation. If the Administrative Agent
has ascertained the identity of any Loan Party or any authorized signatories of
any Loan Party for the purposes of the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other anti-terrorism laws and “know your
client” policies, regulations, laws or rules applicable in Canada (the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and such other
anti-terrorism laws, applicable policies, regulations, laws or rules in Canada,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
then the Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

239



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from any Loan Party or any such authorized
signatory in doing so.

[Signature Pages Follow]

 

240



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

HOLDING:     VERITIV CORPORATION     By:  

/s/ Stephen J. Smith

    Name:   Stephen J. Smith     Title:   Senior Vice President and Chief
Financial Officer BORROWERS:     XPEDX INTERMEDIATE, LLC     By:   Veritiv
Corporation, a Delaware corporation, its sole member     By:  

/s/ Stephen J. Smith

    Name:   Stephen J. Smith     Title:   Senior Vice President and Chief
Financial Officer     XPEDX, LLC     By:  

/s/ Stephen J. Smith

    Name:   Stephen J. Smith     Title:   Senior Vice President and Chief
Financial Officer

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A.,    

as Administrative Agent, ABL Collateral Agent,

Swing Line Lender and a U.S. Facility Lender

    By:  

/s/ William J. Wilson

      Name: William J. Wilson       Title: Senior Vice President ISSUING LENDER:
    BANK OF AMERICA, N.A.,     as U.S. Facility Issuing Lender     By:  

/s/ William J. Wilson

      Name: William J. Wilson       Title: Senior Vice President    

BANK OF AMERICA, N.A. (acting through its

Canada branch),

   

as Canadian Facility Issuing Lender and a Canadian

Facility Lender

    By:  

/s/ Medina Sales De Andrade

      Name: Medina Sales De Andrade       Title: Vice President



--------------------------------------------------------------------------------

LENDER:           Wells Fargo Bank, National Association     By:  

/s/ Jennifer Avrigian

      Name: Jennifer Avrigian       Title: Director     Wells Fargo Capital
Finance Corporation Canada     By:  

/s/ David G. Phillips

      Name: David G. Phillips      

Title: Senior Vice President and Credit Officer,

Canada

    SunTrust Bank     By:  

/s/ Seth Meier

      Name: Seth Meier       Title: Director     HSBC Bank USA, NA     By:  

/s/ Heather H. Allen

      Name: Heather H. Allen       Title: Vice President     HSBC Bank Canada  
  By:  

/s/ Dino Fracassi

      Name: Dino Fracassi      

Title: Assistant Vice President Private Equity

Sponsor Coverage

    Regions Bank     By:  

/s/ Stuart A. Hall

      Name: Stuart A. Hall       Title: Vice President    

RBS Citizen Business Capital a Division of RBS

Asset Finance, Inc.

    By:  

/s/ David S. Vith

      Name: David S. Vith       Title: Vice President



--------------------------------------------------------------------------------

    U.S. Bank National Association     By:   /s/ Deborah Saffie       Name:
Deborah Saffie       Title: Vice President     Union Bank, N.A.     By:   /s/
Albert R. Joseph       Name: Albert R. Joseph       Title: Vice President    
Bank of Montreal, Chicago     (as a Tranche A U.S. Facility Lender)     By:  
/s/ Kara Goodwin       Name: Kara Goodwin       Title: Director    
Bank of Montreal     (as a Tranche A Canadian Facility Lender)     By:   /s/
Sean Gallaway       Name: Sean Gallaway       Title: Vice President    

NYCB Specialty Finance Company, LLC,

a wholly owned subsidiary of New York Community Bank

    By:   /s/ Willard D. Dickerson, Jr.       Name: Willard D. Dickerson, Jr.  
    Title: Senior Vice President     PNC Bank, National Association     By:  
/s/ Gordon Wilkins       Name: Gordon Wilkins       Title: Vice President    

TD Bank, N.A.

in its capacity as Tranche A U.S. Facility Lender

    By:   /s/ Virginia Pulverenti       Name: Virginia Pulverenti       Title:
Vice President



--------------------------------------------------------------------------------

    The Toronto-Dominion Bank     By:   /s/ Michael Ho       Name: Michael Ho  
    Title: Analyst     By:   /s/ Darcy Mack       Name: Darcy Mack       Title:
Assistant Vice President Credit     Compass Bank     By:   /s/ Michael Sheff    
  Name: Michael Sheff       Title: Senior Vice President     Siemens Financial
Services, Inc.     By:   /s/ James Tregillies       Name: James Tregillies      
Title: Vice President     By:   /s/ Sonia Vargas       Name: Sonia Vargas      
Title: Senior Loan Closer     The Huntington National Bank     By:   /s/ Dennis
Hatvany       Name: Dennis Hatvany       Title: Senior Vice President    
FirstMerit Bank N.A.     By:   /s/ John Zimbo       Name: John Zimbo      
Title: Vice President     Branch Banking and Trust Company     By:   /s/ Todd
Barnaby       Name: Todd Barnaby       Title: Senior Vice President



--------------------------------------------------------------------------------

    City National Bank     By:   /s/ David Knoblauch       Name: David Knoblauch
      Title: Vice President     Synovus Bank     By:   /s/ William C. Buchly    
  Name: William C. Buchly       Title: Corporate Banker     First Niagara
Commercial Finance, Inc.     By:   /s/ Danielle Prentis       Name: Danielle
Prentis       Title: Vice President – Portfolio Manager



--------------------------------------------------------------------------------

Schedules to the ABL Credit Agreement

SCHEDULE A

Commitments and Addresses

 

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment  

Bank of America, N.A.

One Bryant Park

New York, NY 10036

   $ 214,550,000.00       $ 188,050,000.00       $ 26,500,000.00          Bank
of America, N.A. (acting through its Canada Branch)      35,450,000.00         
   $ 32,700,000.00       $ 2,750,000.00   

Wells Fargo Bank, National Association

301 S College St

Charlotte, NC 28202

     204,500,000.00         190,900,000.00         13,600,000.00         



--------------------------------------------------------------------------------

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian
Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment  

Wells Fargo Capital Finance Corporation Canada

40 King Street West, Suite 2500

Toronto, ON M5H 3Y2

     35,500,000.00               32,700,000.00         2,800,000.00   

SunTrust Bank

3333 Peachtree Road NE;

10th Floor East

Atlanta, Georgia 30326

     150,000,000.00         122,500,000.00         7,000,000.00        
18,900,000.00         1,600,000.00   

HSBC Bank USA, NA

452 5th Avenue,

New York, NY 10018

     87,000,000.00         83,500,000.00         3,500,000.00         

HSBC Bank Canada

70 York St, 4th floor,

Toronto, ON M5J 1S9

     13,000,000.00               12,000,000.00         1,000,000.00   

Regions Bank

1180 West Peachtree Street, NW

Suite 1000

Atlanta, GA, 30309

     100,000,000.00         83,500,000.00         3,500,000.00        
12,000,000.00         1,000,000.00   



--------------------------------------------------------------------------------

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian
Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment  

RBS Citizens Business Capital a Division of RBS Asset Finance, Inc.

525 William Penn Place

Mailstop PW2615

Pittsburgh, PA 15219

     65,000,000.00         53,600,000.00         2,100,000.00        
8,700,000.00         600,000.00   

U.S. Bank National Association

209 S. LaSalle St. Suite 300

Chicago, IL 60604

     72,500,000.00         68,600,000.00         3,900,000.00         

Union Bank, N.A.

445 South Figueroa Street, G 13-300

Los Angeles, CA 90071

     65,000,000.00         65,000,000.00            

Bank of Montreal, Chicago

115 South LaSalle, 12 Floor West

Chicago, IL 60603

     51,000,000.00         51,000,000.00            

Bank of Montreal

Head Office, 129 St. Jacques Street, West

Montreal P.Q. H2Y 1L6

     11,500,000.00               11,500,000.00      



--------------------------------------------------------------------------------

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian
Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment

NYCB Specialty Finance Company, LLC, a wholly owned subsidiary of New York
Community Bank

16 Chestnut Street

Foxboro, MA 02035

     45,000,000.00         42,000,000.00         3,000,000.00         

PNC Bank, National Association

249 Fifth Avenue, Pittsburgh, PA 15222

     50,000,000.00         47,800,000.00         2,200,000.00         

TD Bank, N.A.

2005 Market Street, 2nd Floor

Philadelphia, PA 19103

     40,000,000.00         40,000,000.00            

The Toronto-Dominion Bank

TD West Tower, 29th Floor

100 Wellington Street West Toronto M5K 1A2

     5,000,000.00               5,000,000.00      



--------------------------------------------------------------------------------

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian
Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment  

Compass Bank

2200 Post Oak 16th

Houston, TX 77056

     30,000,000.00         25,200,000.00         1,300,000.00        
3,250,000.00         250,000.00   

Siemens Financial Services, Inc.

170 Wood Avenue South

Iselin, NJ 08830

     30,000,000.00         28,200,000.00         1,800,000.00         

The Huntington National Bank

2361 Morse Rd.

Columbus, OH 43229

     25,000,000.00         25,000,000.00            

FirstMerit Bank N.A.

Two Towne Square, Southfield, MI 48076

     20,000,000.00         17,100,000.00         900,000.00         2,000,000.00
     

Branch Banking and Trust Company

271 17th Street,

7th Floor

Atlanta, GA 30363

     12,500,000.00         11,250,000.00            1,250,000.00      



--------------------------------------------------------------------------------

Lender

   Total Commitment      Tranche A
US Facility
Commitment      Tranche A-1
US Facility
Commitment      Tranche A
Canadian
Facility
Commitment      Tranche A-1
Canadian
Facility
Commitment  

City National Bank

555 South Flower Street, 24th Floor

Los Angeles, CA 90071

     12,500,000.00         11,800,000.00         700,000.00         

Synovus Bank

Terminus 100

3280 Peachtree Rd. NE, Suite 500

Atlanta, GA 30305

     12,500,000.00         12,500,000.00            

First Niagara Commercial Finance, Inc.

3 Allied Dr Ste 210

Dedham MA 02026

     12,500,000.00         12,500,000.00             Total    $ 1,400,000,000.00
      $ 1,180,000,000.00       $ 70,000,000.00       $ 140,000,000.00       $
10,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Credit Card Issuers and Processors

Credit Card Issuers

Visa

MasterCard

American Express

Discover

Credit Card Processors

PNC Merchant Services for Visa and MasterCard

American Express for AMEX

Wells Fargo Merchant Services

Bank of America Merchant Services

TD (Toronto-Dominion) Merchant Services

PayPal Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.1E

Existing Letters of Credit

Standby Letters of Credit

 

Applicant

  

Beneficiary

   Issue Date    Expiration
Date    Current
Amount of L/C      Letter of
Credit
Number      Issued by Unisource Worldwide, Inc.    ACE American Insurance
Company    December
4, 2007    11/30/14      5,298,126.00         3044007       Bank of
America Unisource Worldwide, Inc.    Travelers Casualty and Surety Company of
America    January
31, 2003    1/30/15      214,554.00         3053849       Bank of
America Unisource Worldwide, Inc.    Solaris Paper, Inc.    March 11,
2009    3/31/15      750,000.00         3044009       Bank of
America Unisource Worldwide, Inc.    Gold East Trading (Hong Kong) Company
Limited    July 1,
2009    7/1/14      1,500,000.00         3044010       Bank of
America

Commercial Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1P

Investments

1. In connection with a change to its sales commission procedures, xpedx made
advances to most of its sales representatives, in each case equivalent to
approximately one month of such sales representative’s commissions. Each such
advance matures upon the termination of the respective sales representative’s
employment with xpedx.

2. Intercompany investments

 

  •   Intercompany loan from Graph Comm Belgium B.V.B.A. to Unisource Worldwide,
Inc., in an amount of $2.0 million.

 

  •   Intercompany loan from Unisource Worldwide, Inc. to Unisource Servicos
Para Impressoes Ltda., in an amount of $0.6 million.

 

  •   Intercompany loan from Unisource Worldwide, Inc. to Unisource Global
Solutions Malaysia, in an amount of $0.2 million.

 

  •   Intercompany loan from Unisource Worldwide, Inc. to Unisource Trading
(Shanghai) Ltd., in an amount of $1.3 million.

 

  •   Intercompany loan to be extended from Unisource Worldwide, Inc. to
Unisource Trading (Shanghai) Ltd., in an amount of approximately $1.5 million,
in connection with business regulatory requirements in China.

 

  •   Intercompany loan from Unisource Worldwide, Inc. to Unisource Sweden AB,
in an amount of $2.7 million.



--------------------------------------------------------------------------------

SCHEDULE 1.1T

Transaction Agreements

 

1. Agreement and Plan of Merger by and among International Paper, Spinco, the
Parent Borrower, the OpCo Borrower, Holding Parent, UWWH and Unisource, dated as
of January 28, 2014 as amended by Amendment No. 1 to the Agreement and Plan of
Merger, dated as of May 28, 2014

 

2. Contribution and Distribution Agreement among International Paper, Spinco,
UWWH and Holding Parent, dated as of January 28, 2014 as amended by Amendment
No. 1 to the Contribution and Distribution Agreement, dated as of May 28, 2014

 

3. Tax Matters Agreement by and among International Paper, Spinco and UWWH,
dated as of January 28, 2014

 

4. Employee Matters Agreement by and between International Paper, Spinco and
UWWH, dated as of January 28, 2014

 

5. Tax Receivable Agreement by and among Spinco and Holding Parent, to be dated
as of the date hereof

 

6. Registration Rights Agreement between Spinco and Holding Parent, to be dated
as of the date hereof

 

7. Transition Services Agreement between International Paper and Spinco, to be
dated as of the date hereof

 

8. Supply Agreement between International Paper and Spinco for CPB, to be dated
as of the date hereof

 

9. Supply Agreement between International Paper and Spinco for Supply of
Products to IP, to be dated as of the date hereof

 

10. Supply Agreement between International Paper and Spinco for P&CP, to be
dated as of the date hereof

 

11. Trademark License Agreement between International Paper and the OpCo
Borrower, to be dated as of the date hereof

 

12. Employment Agreement, dated as of January 28, 2014, between xpedx Holding
Company and Mary A. Laschinger

 

13. Separation And Non-Competition Agreement, dated as of June 30, 2014, by and
between UWW Holdings, Inc. and Allan R. Dragone, Jr.



--------------------------------------------------------------------------------

SCHEDULE 4.16

DDAs and Concentration Accounts

1. Concentration Accounts

 

Depository Name

  

Name on Account

  

Deposit Account #

  

Contact Person

Bank of America    Unisource Worldwide Inc. UGS Master Receipt    XXXXX   
Abby Smarr Bank of America    Unisource Worldwide Inc. Master Concentration   
XXXXX    Abby Smarr PNC Bank    xpedx Master Concentration    XXXXX   
Mary Pikunas PNC Bank    xpedx International Inc.    XXXXX    Mary Pikunas

2. DDAs

 

Depository Name

  

Name on Account

  

Deposit Account #

  

Contact Person

Bank of America    Unisource Worldwide Credit Card    XXXXX    Abby Smarr Bank
of America    Unisource Worldwide Los Angeles Lockbox    XXXXX    Abby Smarr
Bank of America    Unisource Worldwide Paper Plus Tyler    XXXXX    Abby Smarr
Bank of America    Unisource Worldwide Paper Plus Orlando    XXXXX    Abby Smarr
Bank of America    Unisource Worldwide Paper Plus Pinellas    XXXXX    Abby
Smarr Bank of America    Unisource Worldwide Paper Plus Waters    XXXXX    Abby
Smarr Bank of America    Unisource Worldwide Paper Plus Doraville    XXXXX   
Abby Smarr Bank of America    Unisource Worldwide Paper Plus Atlanta    XXXXX   
Abby Smarr Bank of America    Unisource Worldwide Paper Plus Ft. Lauderdale   
XXXXX    Abby Smarr Bank of America    Unisource Worldwide Paper Plus Nashville
   XXXXX    Abby Smarr Bank of America    Unisource Worldwide Paper Plus West
Palm Beach    XXXXX    Abby Smarr Bank of America    Unisource Worldwide Paper
Plus Tulsa    XXXXX    Abby Smarr Bank of America    Unisource Worldwide Paper
Plus St. Louis    XXXXX    Abby Smarr Bank of America    Unisource Worldwide
Paper Plus Oklahoma City    XXXXX    Abby Smarr Bank of America    Unisource
Worldwide Credit Card Recipts    XXXXX    Abby Smarr



--------------------------------------------------------------------------------

Depository Name

  

Name on Account

  

Deposit Account #

 

Contact Person

Bank of America

   Unisource Worldwide Payroll Benefit Funding    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide EFT Receipts    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Atlanta Lockbox    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Dallas Lockbox    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide National EFT Wire Account    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Credit Card Receipts    XXXXX   Abby Smarr

Bank of America

   Unisource PIP Collection    XXXXX   Abby Smarr

Bank of America

   Unisource dba Paper Plus Capitol Heights    XXXXX   Abby Smarr

Bank of America

   Unisource dba Paper Plus Chattanooga, TN    XXXXX   Abby Smarr

Bank of America

   Unisource dba Paper Plus Longwood, FL    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Paper Plus Kent    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Credit Card Receipts    XXXXX   Abby Smarr

Bank of America

   Unisource Worldwide Chicago Lockbox    XXXXX   Abby Smarr

Bank of America London

   Graphic Communications Holdings International EUR    XXXXX*1   Carmen Killeen

Bank of America London

   Graphic Communications Holdings International GBP    XXXXX*   Carmen Killeen

J.P. Morgan Chase

   Unisource Paper Plus Indy    XXXXX   Nina Rahnema

PNC Bank

   xpedx Non Trade Receipt    XXXXX   Mary Pikunas

PNC Bank

   xpedx LLC    XXXXX   Mary Pikunas

PNC Bank

   xpedx LLC    XXXXX   Mary Pikunas

SunTrust

   Unisource Paper Plus Knoxville    XXXXX   Pat Knuffke

Toronto Dominion Bank

   Unisource Canada Web-Telephone Deposits CAD    XXXXX   Christel Normandeau

Toronto Dominion Bank

   Unisource Canada Payroll CAD    XXXXX   Christel Normandeau

 

1  All accounts marked with an asterisk are non-domestic DDAs owned by U.S. Loan
Parties.



--------------------------------------------------------------------------------

Depository Name

  

Name on Account

  

Deposit Account #

 

Contact Person

Toronto Dominion Bank

   Unisource Canada Printing East Depository CAD        XXXXX *  
Christel Normandeau

Toronto Dominion Bank

   Unisource Canada Printing East Depository USD        XXXXX *   Christel
Normandeau

U. S. Bank

   Unisource Worldwide Paper Plus Spokane        XXXXX    
US Bank Customer Service

U. S. Bank

   Unisource Worldwide Paper Plus Columbus        XXXXX     US Bank Customer
Service

Wells Fargo

   Unisource Worldwide dba Paper Plus Charlotte        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide Paper Plus Overland Park        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide Paper Plus Concentration        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide dba Anchorage        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus San Antonio        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus Roseville        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide dba Paper Plus Glendale        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus Tigard        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Eugene        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus Bakersfield        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus San Diego        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide dba Paper Plus Sacramento        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Fresno        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Santa Rosa        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Mesa        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide dba Paper Plus Portland        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide dba Paper Plus Denver        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource dba Paper Plus Salt Lake City        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide Inc. dba Paper Plus Sparks        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Paper Plus Bloomington        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource Worldwide Paper Plus Bham        XXXXX     Kim Del Pozzo



--------------------------------------------------------------------------------

Depository Name

  

Name on Account

  

Deposit Account #

 

Contact Person

Wells Fargo

   Unisource Worldwide Lockbox        XXXXX     Kim Del Pozzo

Wells Fargo

   Graphic Communications Lockbox        XXXXX     Kim Del Pozzo

Wells Fargo

   Unisource International Holdings Poland Inc. USD        XXXXX     Kim Del
Pozzo

Wells Fargo

   Unisource International Holdings Poland Inc. PLN        XXXXX *   Kim Del
Pozzo

Wells Fargo

   Unisource International Holdings Poland Inc. EUR        XXXXX *   Kim Del
Pozzo



--------------------------------------------------------------------------------

SCHEDULE 5.4

Consents Required

None.

 



--------------------------------------------------------------------------------

SCHEDULE 5.6

Litigation

None.

 



--------------------------------------------------------------------------------

SCHEDULE 5.8

Mortgaged Property

None.

 



--------------------------------------------------------------------------------

SCHEDULE 5.12

Canadian Pension Plans

 

Canadian Borrower Pension Plans

  

Registration No.

Retirement Plan for Employees of Unisource Canada, Inc.

   0986869

Unisource (Alberta Bargaining) Pension Plan

   0693564

Unisource (Winnipeg Bargaining) Pension Plan

   0971549

Pulp and Paper Industry Pension Plan

   N/A

 



--------------------------------------------------------------------------------

SCHEDULE 5.15

Subsidiaries

 

Name of Entity

  

Equity Holder

  

Percentage

Ownership Interest

   Jurisdiction of
Organization xpedx, LLC    Unisource Worldwide, Inc.    100%    NY xpedx
International Inc.    xpedx, LLC    100%    DE Veritiv Netherlands B.V.    xpedx
Holdings S.ÀR.L.    100%    Netherlands Papelera Kif de Mexico, S.A. de C.V.   

xpedx Mexico Nominee Holdings S.ÀR.L.

 

xpedx Holdings S.ÀR.L.

  

0.00002737% xpedx Mexico Nominee Holdings S.ÀR.L.

 

99.99997263% xpedx Holdings S.ÀR.L.

   Mexico Oficina Central De de Servicios, S.A. de C.V.   

xpedx Mexico Nominee Holdings S.ÀR.L

 

xpedx Holdings S.ÀR.L.

  

0.0010616% xpedx Mexico Nominee Holdings S.ÀR.L.

 

99.9989384% xpedx Holdings S.ÀR.L.

   Mexico xpedx, S.A. de C.V.   

xpedx Mexico Nominee Holdings S.ÀR.L

 

xpedx Holdings S.ÀR.L.

  

0.002% xpedx Mexico Nominee Holdings S.ÀR.L.

 

99.998% xpedx Holdings S.ÀR.L.

   Mexico MC xpedx, S. de R.L. de C.V.   

Oficina Central de Servicios, S.A. de C.V.

 

xpedx, S.A. de C.V.

  

0.002% Oficina Central De de Servicios, S.A. de C.V.

 

99.998% xpedx, S.A. de C.V.

   Mexico xpedx Mexico Nominee Holdings S.ÀR.L.    xpedx Holdings S.ÀR.L.   
100%    Luxembourg xpedx Holdings S.ÀR.L.    xpedx, LLC    100%    Luxembourg

 



--------------------------------------------------------------------------------

Name of Entity

  

Equity Holder

  

Percentage

Ownership Interest

  

Jurisdiction of

Organization

Unisource International Holdings, Inc.

   Unisource Worldwide, Inc.    100%    DE

Graphic Communications Holdings, Inc.

   Unisource Worldwide, Inc.    100%    CA

Paper Corporation of North America

   Unisource Worldwide, Inc.    100%    DE

Alco Realty, Inc.

   Unisource Worldwide, Inc.    100%    DE

Unisource International Holdings Poland, Inc.

   Unisource International Holdings, Inc.    100%    DE

Unisource International SA, Inc.

   Unisource International Holdings, Inc.    100%    DE

Graph Comm Holdings International, Inc.

   Graphic Communications Holdings, Inc.    100%    CA

Unisource Global Solutions- Singapore Pte. Ltd.

   Unisource International Holdings, Inc.    100%    Singapore

Unisource Global Solutions- Malaysia Sdn. Bhd.

   Unisource International Holdings, Inc.    100%    Malaysia

UWW Corporativos S.A. de C.V.

  

Unisource International Holdings, Inc.;

 

Unisource International SA, Inc.

  

1%

 

99%

   Mexico

Unisource Servicos Para Impressoes Ltda.

  

Unisource International Holdings, Inc.;

 

Unisource International SA, Inc.

  

1%

 

99%

   Brazil

Servicios Resources for Uni-Worldwide, S.A. de C.V.

  

Unisource International SA, Inc.

 

UWW Corporativos S.A. de C.V.

  

1%

 

99%

   Mexico

 



--------------------------------------------------------------------------------

Name of Entity

  

Equity Holder

  

Percentage

Ownership Interest

  

Jurisdiction of

Organization

Unisource Belgium BVBA f/k/a Graph Comm Belgium BVBA

  

Graphic Communications Holdings, Inc.

 

Graph Comm Holdings International, Inc.

  

1%

 

99%

   Belgium

Unisource Sweden AB

   Unisource Belgium BVBA    100%    Sweden

Unisource International China, Inc.

   Unisource International Holdings, Inc.    100%    DE

Unisource Trading (Shanghai) Co. LTD.

   Unisource International China, Inc.    100%    China

Unisource Canada, Inc.

   Paper Corporation of North America    100%    Canada

 



--------------------------------------------------------------------------------

SCHEDULE 5.17

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2

Website Address for Electronic Financial Reporting

None.



--------------------------------------------------------------------------------

SCHEDULE 7.11

Post-Closing Collateral Requirements

None.



--------------------------------------------------------------------------------

SCHEDULE 8.1

Indebtedness

1. Collection Instruction Letter, dated November 6, 2013, issued by JPMorgan
Chase Bank, N.A. for the account of xpedx in favor of Hankuk Paper MFG Co Ltd.

2. Any asset retirement obligations with respect to any real estate leases of
Holding and its Subsidiaries incurred in the ordinary course of business and
consistent with past practices.

3. Graphic Communications Holdings, Inc. Guarantee of the obligations of its
subsidiary, Graph Comm Holdings International, Inc., for the benefit of Stora
Enso UK LTD, dated January 13, 2009.

4. Item 2 on Schedule 1.1P is incorporated herein by reference.



--------------------------------------------------------------------------------

SCHEDULE 8.2

Existing Liens

 

   

Debtor

(xpedx entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral
Type

  Original File
Date/Original
Suit Date   Original File
#/Status  

Amdt.
File Date

 

Amdt. File

#

1.  

(xpedx, LLC)

xpedx

PO Box 625799

Cincinnati, OH 45262

&

Technology Media Group

1208 Viceroy Drive

Dallas, TX 75247

  New York   UCC Debtor Search   UCC 1  

Recognition Systems, Inc.

30 Harbor Park Drive

Port Washington, NY 11050

  Specified Equipment   09/25/2013   201309258388920    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original

File #/

Status

 

Amdt.

File Date

 

Amdt. File

#

2.   Graphic Communications Holdings, Inc.   California   UCC Debtor Search  
UCC 1  

SP III 909 Lake Carolyn Parkway, L.P.

c/o CB Richard Ellis

865 S. Figueroa, Suite 3500

Los Angeles, CA 90017

c/o CB Richard Ellis Strategic Partners

515 S. Flower Street, Suite 3100

Los Angeles, CA 90071

  Debtor’s property situated in or upon specified premises or used within
specified project   09/08/2006   06-7085203647  

3/24/2011 (Amdt.)

 

3/24/2011 (Cont.)

 

11-72645906

 

 

 

11-72645907

3.  

Unisource Worldwide, Inc.

133 Peachtree Street NE

Atlanta, GA 30303

  Delaware   UCC Debtor Search   UCC 1  

Crown Credit Company

40 S. Washington Street

New Bremen, OH 45869

  Current and future Equipment leased pursuant to specified lease agreement  
03/31/2004   40905432  

3/31/2004 (Amdt.)

 

10/14/2008 (Cont.)

 

3/3/2014 (Cont.)

 

40906265

 

 

83451836

 

 

40804740



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

4.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

 

Specified

Equipment

  01/13/2005   50196130   11/17/2009 (Cont.)   93680540 5.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

 

Specified

Equipment

  03/18/2005   50985052   02/04/2010 (Cont.)   00389266 6.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

 

Specified

Equipment

  03/22/2005   51001503  

04/06/2005 (Amdt.)

 

02/04/2010 (Cont.)

 

51053892

 

 

00389316

7.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

UPS Capital Corporation

35 Glenlake Parkway, NE

Atlanta, GA 30328

 

Specified

Equipment

  02/10/2006   60576876   01/04/2011 (Cont.)   10020217



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

8.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Current and future Equipment leased pursuant to specified lease agreement  
02/20/2007   70645845   1/26/2012 (Cont.)   20332058 9.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   02/20/2007   70646314   02/10/2012 (Cont.)   20552119
10.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   08/02/2007   72944667  

10/17/2007 (Asgnmt.)

 

10/17/2007 (Amdt.)

 

08/01/2012 (Cont.)

 

73912135

 

73914511

 

 

22950204



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

11.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   10/30/2007   74110200  

05/06/2008 (Asgnmt.)

 

05/06/2008 (Amdt.)

 

10/26/2012 (Cont.)

 

81568557

 

81568987

 

 

2415958

12.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Banc of America Leasing & Capital, Inc.

One Financial Plaza

Providence, RI 02903

  Specified Equipment   05/28/2008   81821162  

08/21/2008 (Asgnmt.)

 

05/13/2013 (Cont.)

 

82859765

 

31822551



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

13.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Leaf Funding, Inc.

2005 Market Street, 15th Floor

Philadelphia, PA 19103

  All of Debtor’s right, title and interest in all agreements assigned, sold, or
otherwise conveyed by Debtor to Secured Creditor (the “Chattel Paper”) and
assets related to such Chattel Paper   07/16/2009   92279542     14.  

Unisource Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/19/2009   92664941    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

15.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  08/19/2009   92664958     16.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  08/19/2009   92664974     17.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  09/18/2009   92997705     18.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  10/13/2009   93285415    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

19.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  10/13/2009   93294490     20.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  11/05/2009   93557433     21.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  12/09/2009   93944417     22.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  12/16/2009   94026982    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

23.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   12/16/2009   94026990     24.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/09/2010   00442297     25.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/09/2010   00442305     26.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   05/11/2010   01641806    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

27.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   05/20/2010   01779036     28.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   07/01/2010   02313421     29.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   08/10/2010   02782005     30.  

Unisource

Worldwide, Inc.

  Delaware   UCC Debtor Search   UCC 1  

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

  Specified Equipment   10/20/2010   03668997    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

31.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671751     32.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671777     33.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/20/2010   03671785     34.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   02/10/2011   10497076    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

35.  

Unisource

Worldwide, Inc.

  Delaware  

UCC

Debtor

Search

  UCC 1  

Marubeni America Corp.

375 Lexington Avenue

New York, NY 10017

 

Specified

Equipment

  02/11/2011   10524374     36.  

Unisource

Worldwide, Inc.

&

Unisource Global Solutions

6600 Governors Lake Parkway

Norcross, GA 30071

  Delaware  

UCC

Debtor

Search

  UCC 1  

Sumitomo (SHI) Plastics Machinery (America), LLC

1266 Oakbrook Drive

Norcross, GA 30093

 

Specified

Equipment

  04/21/11   11500936     37.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware  

UCC

Debtor

Search

  UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

 

Specified

Equipment

  04/25/2011   11536864    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

38.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988055     39.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988063     40.  

Unisource

Worldwide Inc.

2600 Commerce Way

Commerce, CA 90040

  Delaware   UCC Debtor Search   UCC 1  

Raymond Leasing Corporation

Corporate Headquarters P.O. Box 130

Greene, NY 13778

  Specified Equipment   10/17/2011   13988089    



--------------------------------------------------------------------------------

   

Debtor

(Unisource

Entities)

 

Search
Jurisdiction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured

Party/Plaintiff

 

Collateral

Type

 

Original File
Date/Original
Suit Date

 

Original
File #/
Status

 

Amdt.

File Date

 

Amdt. File

#

41.  

Unisource

Worldwide, Inc.

1090 Bailey Hill Road

Eugene, OR 97402

  Delaware  

UCC

Debtor

Search

  UCC 1  

U.S. Bank Equipment Finance, A Division of U.S. Bank National Association

1310 Madrid Street

Marshall, MN 56258

 

Specified

Equipment

  01/12/12   20147076     42.  

Unisource

Worldwide, Inc.

9001 Wyoming Avenue N

Brooklyn Park, MN 55445

  Delaware  

UCC

Debtor

Search

  UCC 1  

Robert Reiser & Co., Inc.

725 Dedham Street

Canton, MA 02021

 

Specified

Equipment

  06/29/12   22532663     43.  

Unisource

Worldwide, Inc.

  Delaware  

UCC

Debtor

Search

  UCC 1  

Marubeni America Corp.

375 Lexington Avenue

New York, NY 10017

 

Specified

Equipment

  05/22/2013   31950949    



--------------------------------------------------------------------------------

Unisource Canada, Inc. – Canadian Jurisdictions

i) British Columbia

 

BASE REGISTRATION #

  

SECURED PARTY(IES)

  

DEBTOR(S)

  

DATE OF REGISTRATION/EXPIRY

012178E    RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)
  

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012180E    RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)
  

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012182E    RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)
  

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012184E    RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)
  

REG: OCT 31, 2007

EXPIRY: OCT 31, 2014

091943E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091947E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091949E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091950E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

675761E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (WINNIPEG, BC)
  

REG: NOV 03, 2008

EXPIRY: NOV 03, 2015

837981E    RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (NEW
WESTMINSTER, BC)   

REG: FEB 20, 2009

EXPIRY: FEB 20, 2016

857837E   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC (MISSISAUGA, ON)

  

REG: MAR 05, 2009

EXPIRY: MAR 05, 2017

987610E   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC (MISSISAUGA, ON)

  

REG: MAY 27, 2009

EXPIRY: MAY 27, 2017

539689F    G.N. JOHNSTON EQUIPMENT CO. LTD.    UNISOURCE CANADA INC. (NEW
WESTMINSTER, BC)   

REG: MAY 04, 2010

EXPIRY: MAY 04, 2015

743025F   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: SEP 01, 2010

EXPIRY: SEP 01, 2017

830707F   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: OCT 26, 2010

EXPIRY: OCT 26, 2014

888168F   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: NOV 30, 2010

EXPIRY: NOV 30, 2016

029832G2*    BANK OF AMERICA    UNISOURCE CANADA INC (RICHMOND HILL, ON)   

REG: MAR 04, 2011

EXPIRY: MAR 04, 2018

260410G    XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC. (DARTMOUTH, NS)

UNISOURCE CANADA INC. (WINNIPEG, MB)

  

REG: JUL 21, 2011

EXPIRY: JUL 21, 2015

 

2  All liens marked with an asterisk are held by Bank of America, N.A. in its
role as Administrative Agent under that certain ABL Credit Agreement, dated as
of March 15, 2011, among Unisource Worldwide, Inc. and the Borrowers thereunder.



--------------------------------------------------------------------------------

BASE REGISTRATION #

  

SECURED PARTY(IES)

  

DEBTOR(S)

  

DATE OF REGISTRATION/EXPIRY

628797G   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: MAR 12, 2012

EXPIRY: MAR 12, 2021

938054G    XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (OTTAWA, ON)

UNISOURCE CANADA INC. (CALGARY, AB)

UNISOURCE CANADA INC. (SAINT-LAURENT, QC)

  

REG: SEP 06, 2012

EXPIRY: SEP 06, 2016

010206H   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: OCT 19, 2012

EXPIRY: OCT 19, 2020

714923H    XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (MISSISSAUGA, ON)

UNISOURCE CANADA INC. (DARTMOUTH, NS)

  

REG: DEC 17, 2013

EXPIRY: DEC 17, 2017

717189H    DOCUMENT DIRECTION LIMITED PARTNERSHIP    UNISOURCE CANADA INC.
(PRINCE GEORGE, BC)   

REG: DEC 18, 2013

EXPIRY: DEC 18, 2017

767110H   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: JAN 23, 2014

EXPIRY: JAN 23, 2022

ii) Alberta

 

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

MAXIUM FINANCIAL SERVICES INC.    SECURITY AGREEMENT   

08080618182

(6 YEARS)

 

EXPIRY DATE:

2014-AUG-06

     

AMENDED BY:

10070810529

     

AMENDED BY:

10070832438

     

AMENDED BY:

10071209152

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

09030527634

(8 YEARS)

 

EXPIRY DATE:

2017-MAR-05



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

09052703857

(8 YEARS)

 

EXPIRY DATE:

2017-MAY-27

XEROX CANADA LTD    SECURITY AGREEMENT   

10072028138

(4 YEARS)

 

EXPIRY DATE:

2014-JUL-20

XEROX CANADA LTD    SECURITY AGREEMENT   

10072110732

(4 YEARS)

 

EXPIRY DATE:

2014-JUL-21

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

10112405957

(4 YEARS)

 

EXPIRY DATE:

2014-NOV-24

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

10113017880

(6 YEARS)

 

EXPIRY DATE:

2016-NOV-30

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT*    SECURITY AGREEMENT   

11030423700

(7 YEARS)

 

EXPIRY DATE:

2018-MAR-04

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT*    LAND CHARGE   

11030423784

(INFINITY)

NATIONAL LEASING GROUP INC.    SECURITY AGREEMENT   

11051124442

(6 YEARS)

 

EXPIRY DATE:

2017-MAY-11

DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.

 

SERVICES FINANCIERS DE LAGE LANDEN CANADA INC.

   SECURITY AGREEMENT   

11062412445

(6 YEARS)

 

EXPIRY DATE:

2017-JUN-24

XEROX CANADA LTD    SECURITY AGREEMENT   

11072221645

(4 YEARS)

 

EXPIRY DATE:

2015-JUL-22



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.    SECURITY AGREEMENT   

11122123336

(6 YEARS)

 

EXPIRY DATE:

2017-DEC-21

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

12020915445

(5 YEARS)

 

EXPIRY DATE:

2017-FEB-09

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

12031209451

(9 YEARS)

 

EXPIRY DATE:

2021-MAR-12

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

12081412765

(6 YEARS)

 

EXPIRY DATE:

2018-AUG-14

XEROX CANADA LTD    SECURITY AGREEMENT   

12090630447

(4 YEARS)

 

EXPIRY DATE:

2016-SEP-06

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

12101904752

(8 YEARS)

 

EXPIRY DATE:

2020-OCT-19

G.N JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

13012823119

(6 YEARS)

 

EXPIRY DATE:

2019-JAN-28

RYDER TRUCK RENTAL CANADA LTD    SECURITY AGREEMENT   

13050609103

(7 YEARS)

 

EXPIRY DATE:

2020-MAY-06

RYDER TRUCK RENTAL CANADA LTD    SECURITY AGREEMENT   

13050609181

(6 YEARS)

 

EXPIRY DATE:

2019-MAY-06



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

G.N JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

13053044123

(6 YEARS)

 

EXPIRY DATE:

2019-MAY-30

DOCUMENT DIRECTION LIMITED PARTNERSHIP    SECURITY AGREEMENT   

13121841319

(4 YEARS)

 

EXPIRY DATE:

2017-DEC-18

XEROX CANADA LTD    SECURITY AGREEMENT   

14010620846

(4 YEARS)

 

EXPIRY DATE:

2018-JAN-06

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

14012307272

(8 YEARS)

 

EXPIRY DATE:

2022-JAN-23

iii) Saskatchewan

 

SECURED PARTY

  

REGISTRATION NUMBER AND DATE

  

COMMENTS/EXPIRY DATE

MAXIUM FINANCIAL SERVICES INC.   

300356043

AUGUST 6, 2008

  

EXPIRY: AUGUST 6, 2014

 

JULY 8, 2010: ADD DEBTOR PARTY

 

JULY 9, 2010: DELETE SECURED PARTY

ADD SECURED PARTY

 

JULY 12, 2010: DELETE DEBTOR PARTY

G N JOHNSTON EQUIPMENT CO LTD   

300679994

JANUARY 24, 2011

   EXPIRY: JANUARY 24, 2016 BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT*   

300693305

MARCH 4, 2011

   EXPIRY: MARCH 4, 2018

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300431651

MARCH 5, 2009

   EXPIRY: MARCH 5, 2017

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300463029

MAY 27, 2009

   EXPIRY: MAY 27, 2017

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300839545

MARCH 12, 2012

   EXPIRY: MARCH 12, 2021

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300941003

OCTOBER 19, 2012

   EXPIRY: OCTOBER 19, 2020



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION NUMBER AND DATE

  

COMMENTS/EXPIRY DATE

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

301138957

JANUARY 23, 2014

   EXPIRY: JANUARY 23, 2022 XEROX CANADA LTD   

300650454

OCTOBER 28, 2010

   EXPIRY: OCTOBER 28, 2014 XEROX CANADA LTD   

300670253

DECEMBER 22, 2010

   EXPIRY: DECEMBER 22, 2014 XEROX CANADA LTD   

300846242

MARCH 27, 2012

   EXPIRY: MARCH 27, 2016 G N JOHNSTON EQUIPMENT CO LTD   

300982887

FEBRUARY 5, 2013

  

EXPIRY: FEBRUARY 5, 2018

 

DECEMBER 4, 2013: AMEND GENERAL PROPERTY DESCRIPTION

DOCUMENT DIRECTION LIMITED PARTNERSHIP   

301126023

DECEMBER 18, 2013

   EXPIRY: DECEMBER 18, 2017

iv) Manitoba

 

1. REGISTRATION NO. 201110832708 EVIDENCING A SECURITY INTEREST IN A CERTAIN
MOTOR VEHICLE LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO.
LTD.;

 

2. REGISTRATION NO. 201106954300 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO. LTD.;

 

3. REGISTRATION NO. 201105563308 EVIDENCING A SECURITY INTEREST IN A CERTAIN
MOTOR VEHICLE LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO.
LTD.;

 

4. REGISTRATION NO. 201103415301 EVIDENCING A SECURITY INTEREST IN ALL OF THE
DEBTOR’S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY IN FAVOUR OF BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT;*

 

5. REGISTRATION NO. 201401307406 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

6. REGISTRATION NO. 201307658106 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF RYDER TRUCK RENTAL CANADA LTD.;

 

7. REGISTRATION NO. 201307657606 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF RYDER TRUCK RENTAL CANADA LTD.;

 

8. REGISTRATION NO. 201218557606 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

9. REGISTRATION NO. 201203931706 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

10. REGISTRATION NO. 201112176506 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND SOFTWARE IN FAVOUR OF XEROX CANADA LTD.;

 

11. REGISTRATION NO. 200908651200 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

12. REGISTRATION NO. 200903433905 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN A CERTAIN MOTOR VEHICLE LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

13. REGISTRATION NO. 201322871800 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND/OR INVENTORY IN FAVOUR OF DOCUMENT DIRECTION LIMITED
PARTNERSHIP;

 

14. REGISTRATION NO. 201108460500 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND SOFTWARE OM FAVOUR OF XEROX CANADA LTD.



--------------------------------------------------------------------------------

v) Ontario

 

SECURED PARTY

  

COLLATERAL CLASSIFICATION

 

REFERENCE FILE NO. & REGISTRATION NO.

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

6 SPECIFIC MOTOR VEHICLES REFERENCED

 

695875338 -

20140506 1116 1097 5210 (5 YEARS)

TRAILER WIZARDS LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

694382832 -

20140313 1111 1590 8455 (3 YEARS)

TRAILER WIZARDS LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

693502821 -

20140131 1051 1590 6061 (3 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

693341505 -

20140123 1427 1462 1779 (8 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

692670258 -

20131218 1007 1462 4150 (4 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

692670267 -

20131218 1007 1462 4151 (4 YEARS)

DOCUMENT DIRECTION LIMITED PARTNERSHIP    EQUIPMENT, ACCOUNTS, OTHER  

692697663-

20131218 1942 1531 2882 (4 YEARS)

RICOH CANADA INC.    EQUIPMENT  

692288748 -

20131202 1526 5064 3730 (5 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

4 SPECIFIC MOTOR VEHICLES REFERENCED

 

689852925 -

20130829 0929 1097 4966 (1 YEAR)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

10 SPECIFIC MOTOR VEHICLES REFERENCED

 

688069512-

20130625 1601 1097 4903 (6 YEARS)

TRAILER WIZARDS LIMITED   

EQUIPMENT, OTHER, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

686147382 -

20130417 1407 1462 3250 (3 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

684141525 -

20130116 1702 1462 8335 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

684141534 -

20130116 1702 1462 8336 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

7 SPECIFIC MOTOR VEHICLES REFERENCED

 

684141543 -

20130116 1702 1462 8337 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

684141552 -

20130116 1702 1462 8338 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

684141561 -

20130116 1702 1462 8339 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

 

684141579 -

20130116 1702 1462 8340 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

684141588 -

20130116 1702 1462 8341 (8 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

684141597 -

20130116 1702 1462 8342 (8 YEARS)

G.N.J OHNSTON {SIC} EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

684035397 -

20130110 1455 1097 4755 (6 YEARS)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

 

REFERENCE FILE NO. & REGISTRATION NO.

XEROX CANADA LTD    EQUIPMENT, OTHER  

683441145 -

20121207 1704 1462 9842 (4 YEARS)

TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

24 SPECIFIC MOTOR VEHICLES REFERENCED

 

682550127 -

20121031 1405 1462 8802 (8 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

32 SPECIFIC MOTOR VEHICLES REFERENCED

 

682267266 -

20121018 1710 1462 6093 (8 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

681257187 -

20120906 1709 1462 6400 (4 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

679316805 -

20120620 1003 1462 9005 (4 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

677537127 -

20120412 1401 1097 4537 (6 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

10 SPECIFIC MOTOR VEHICLES REFERENCED

 

676771641 -

20120312 1403 1462 1004 (9 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

676694052 -

20120307 1708 1462 9711 (4 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

676546371 -

20120301 1126 1097 4503 (5 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

674667027 -

20111128 1406 1462 4505 (6 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

4 SPECIFIC MOTOR VEHICLES REFERENCED

 

672674967 -

20110902 1351 1097 4308 (6 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

671674248 -

20110722 1706 1462 1897 (4 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

671631201 -

20110721 1406 1462 1534 (4 YEARS)

TRAILER WIZARDS LIMITED   

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

670990266 -

20110627 1402 1462 4685 (3 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

670102533 -

20110524 1701 1462 5702 (4 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

669423186 -

20110428 1358 1097 4202 (5 YEARS)

    

AMENDED BY:

20110506 1134 1097 4208

    

AMENDED BY:

20110914 1438 1097 4330

XEROX CANADA LTD    EQUIPMENT, OTHER  

669106341-

20110414 1702 1462 6102 (4 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

668166228 -

20110309 1407 1462 5797 (3 YEARS)

    

RENEWED BY:

20140210 1404 1462 7298 (1 YEAR)

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT*    INVENTORY, EQUIPMENT,
ACCOUNTS, OTHER  

668059038 -

20110304 1417 1590 7676 (7 YEARS)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

 

REFERENCE FILE NO. & REGISTRATION NO.

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

667271061 -

20110121 1537 1097 4121 (5 YEARS)

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

667271133 -

20110121 1540 1097 4122 (5 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

666730242 -

20101222 1412 1462 9042 (4 YEARS)

WESTERN TORONTO INTERNATIONAL TRUCKS INC.

TALLMAN TRUCK CENTRE LIMITED

  

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

 

666420975 -

20101207 1703 1462 5377 (7 YEARS)

    

AMENDED BY:

20130417 1407 1462 3365

WESTERN TORONTO INTERNATIONAL TRUCKS INC.

TALLMAN TRUCK CENTRE LIMITED

  

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

 

666018297 -

20101119 1703 1462 0995 (7 YEARS)

    

AMENDED BY:

20130417 1407 1462 3367

XEROX CANADA LTD    EQUIPMENT, OTHER  

665988327 -

20101118 1732 1462 0722 (4 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

664140546 -

20100901 1714 1462 3199 (4 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

659833551 -

20100315 1706 1462 1657 (5 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER  

659745405 -

20100310 1702 1462 0166 (5 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

654843456 -

20090710 1947 1531 1960 (4 YEARS)

    

RENEWED BY:

20130704 1706 1462 7359 (1 YEAR)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

12 SPECIFIC MOTOR VEHICLES REFERENCED

 

653733783 -

20090527 1701 1462 1434 (8 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

653252589 -

20090506 1701 1462 6001 (6 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

653080932 -

20090430 1005 1462 4118 (6 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

653096016 -

20090430 1401 1462 4224 (6 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

651900852 -

20090306 1405 1462 1820 (8 YEARS)

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY    EQUIPMENT, OTHER  

649578393 -

20081029 1437 8077 1301 (25 YEARS)

    

AMENDED BY:

20130910 1647 8077 4792

MAXIUM FINANCIAL SERVICES INC.   

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

 

647507205 -

20080806 1448 1530 6060 (6 YEARS)

    

AMENDED BY:

20100708 1453 1530 0349



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

 

REFERENCE FILE NO. & REGISTRATION NO.

    

ASSIGNED BY:

20100708 1939 1531 2095

    

AMENDED BY:

20100712 1452 1530 2214

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

646496613 -

20080630 1004 1462 2980 (8 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

645963489 -

20080610 1702 1462 8802 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

645963498 -

20080610 1702 1462 8803 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

644309811 -

20080417 1703 1462 6430 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

644164182 -

20080414 1003 1462 5443 (6 YEARS)

    

RENEWED BY:

20140326 1403 1462 1350 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

644189265 -

20080414 1703 1462 5660 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

633364848 -

20070309 1455 1530 1443 (6 YEARS)

    

RENEWED BY:

20130115 1703 1462 8095 (1 YEAR)

    

RENEWED BY:

20140210 1404 1462 7296 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

633364857 -

20070309 1455 1530 1444 (6 YEARS)

    

RENEWED BY:

20130115 1703 1462 8092 (1 YEAR)

    

RENEWED BY:

20140210 1404 1462 7297 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

633364893 -

20070309 1455 1530 1448 (7 YEARS)

    

RENEWED BY:

20140304 1409 1462 3579 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

633364902 -

20070309 1455 1530 1449 (7 YEARS)

    

RENEWED BY:

20140304 1409 1462 3580 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

632939859 -

20070220 1950 1531 4757 (6 YEARS)

    

RENEWED BY:

20130104 1704 1462 5890 (1 YEAR)

    

RENEWED BY:

20140127 1423 1462 2662 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

622575576 -

20060207 1943 1531 5954 (8 YEARS)

    

RENEWED BY:

20140130 1403 1462 3889 (1 YEAR)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

 

REFERENCE FILE NO. & REGISTRATION NO.

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

622537173 -

20060206 1450 1530 2358 (8 YEARS)

    

RENEWED BY:

20140130 1403 1462 3888 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

622537182 -

20060206 1450 1530 2359 (8 YEARS)

    

RENEWED BY:

20140130 1403 1462 3885 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

622537191 -

20060206 1450 1530 2360 (8 YEARS)

    

RENEWED BY:

20140130 1403 1462 3887 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

 

622537209 -

20060206 1450 1530 2361 (8 YEARS)

    

RENEWED BY:

20140130 1403 1462 3886 (1 YEAR)

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY    EQUIPMENT, OTHER  

894386835 -

20030515 1445 8077 3945 (4 YEARS)

    

AMENDED BY:

20060308 1044 8077 2654

    

RENEWED BY:

20060308 1448 8077 2724 (15 YEARS)

Ontario - Security interests registered under Section 427 of the Bank Act:

 

NAME & ADDRESS:   

UNISOURCE CANADA, INC.*

50 EAST WILMOT STREET

RICHMOND HILL, ON L4B 3Z3

DATE:    MARCH 8, 2011 EXPIRY DATE:    DECEMBER 31, 2016 NUMBER:    01261955
NAME & ADDRESS OF THE BANK:   

0241 – BANK OF AMERICA NATIONAL ASSOCIATION

56792 – MAIN BRANCH

200 FRONT ST. W., SUITE 2700

TORONTO, ON M5V 3L2



--------------------------------------------------------------------------------

vi) Quebec

 

REF
NO

  

REGISTRATION NO./

REGISTRATION DATE

(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/

AMOUNT - CDN $/

AGREEMENT DATE

(Y-M-D)/

FORM

 

1.

  

 

96-0066195-0001

1996-06-05

01:23 PM

  

ASSIGNOR (AND RE-ASSIGNEE):

UNISOURCE CANADA, INC

 

ASSIGNEE:

STARS TRUST

SUBSEQUENT ASSIGNEE:

CANADIAN MASTERS TRUST

RIGHTS WERE THEN RE-ASSIGNED TO UNISOURCE CANADA, INC.

  

 

ASSIGNMENT OF A UNIVERSALITY OF CLAIMS

1992-09-04

2.   

11-0147974-0001*

2011-03-09

9:00 AM

  

HOLDER:

BANK OF AMERICA, N.A.

 

GRANTOR:

UNISOURCE CANADA, INC.

  

MOVABLE HYPOTHEC WITHOUT DELIVERY

$420,000,000

2011-03-08

(PRIVATE WRITING)

3.   

07-0202799-0002 2007-04-18

11:01 AM

EXPIRY DATE: 2015-04-01

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

  

RIGHTS UNDER A LEASE

2007-03-14

4.   

07-0245003-0001 2007-05-07

09:00 AM

EXPIRY DATE: 2017-05-04

  

LESSOR:

UNISOURCE CANADA, INC.

 

LESSEE:

VIC COLOR INC. /COULEUR VIC INC.

  

RIGHTS UNDER A LEASE

NO DATE

5.   

07-0272290-0005 2007-05-16

01:50 PM

EXPIRY DATE: 2015-02-27

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2007-03-24

6.   

07-0289404-0001 2007-05-24

01:57 PM

EXPIRY DATE: 2015-02-27

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

  

RIGHTS UNDER A LEASE

2007-03-14

7.   

09-0115848-0004 2009-03-06

01:12 PM

EXPIRY DATE: 2017-03-05

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

8.   

09-0257206-0002 2009-05-07

10:39 AM

EXPIRY DATE: 2016-05-06

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE



--------------------------------------------------------------------------------

REF
NO

  

REGISTRATION NO./

REGISTRATION DATE

(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/

AMOUNT - CDN $/

AGREEMENT DATE

(Y-M-D)/

FORM

9.   

09-0306814-0002 2009-05-27

02:43 PM

EXPIRY DATE: 2017-05-27

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

10.   

10-0608666-0005 2010-09-02

12:37 AM

EXPIRY DATE: 2017-09-01

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

11.   

10-0751911-0005 2010-10-26

02:19 PM

EXPIRY DATE: 2014-10-25

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

12.   

10-0817636-0008 2010-11-19

10:48 AM

EXPIRY DATE: 2014-11-18

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE

13.   

10-0847359-0006 2010-12-01

12:11 AM

EXPIRY DATE: 2016-11-30

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

14.   

10-0903495-0005 2010-12-24

09:00 AM

EXPIRY DATE: 2014-12-22

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE

15.   

11-0222470-0001 2011-04-04

10:28 AM

EXPIRY DATE: 2016-04-04

  

LESSOR (CRÉDIT-PRENEUR):

EQUIPMENTS G.N. JONSTON CO. LTÉE

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

  

RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT

NO DATE

16.   

11-0558274-0001 2011-07-22

02:57 PM

EXPIRY DATE: 2015-07-21

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE



--------------------------------------------------------------------------------

REF
NO

  

REGISTRATION NO./

REGISTRATION DATE

(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/

AMOUNT - CDN $/

AGREEMENT DATE

(Y-M-D)/

FORM

17.   

11-0621491-0001 2011-08-16

09:00 AM

EXPIRY DATE: 2015-08-01

  

LESSOR (CRÉDIT-PRENEUR):

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY

COMPAGNIE DE SERVICES FINANCIERS HEWLETT-PACKARD CANADA

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

  

RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT

2011-08-01

18.   

12-0173578-0009 2012-03-12

02:56 PM

EXPIRY DATE: 2021-03-12

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

19.   

12-0734507-0007 2012-09-07

10:15 AM

EXPIRY DATE: 2016-09-06

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2012-08-05

20.   

12-0864708-0007 2012-10-19

02:58 PM

EXPIRY DATE: 2022-01-23

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

21.   

13-0162025-0010 2013-03-05

11:24 AM

EXPIRY DATE: 2017-03-04

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2013-02-27

22.   

13-0285706-0005 2013-04-15

09:00 AM

EXPIRY DATE: 2015-04-01

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE

23.   

13-0874667-0001 2013-10-02

10:24 AM

EXPIRY DATE: 2019-10-01

  

LESSOR (CRÉDIT-PRENEUR):

G.N. JONSTON EQUIPMENT CO. LTD.

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

  

RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT

2013-10-02

24.   

13-1119483-0003 2013-12-18

01:05 PM

EXPIRY DATE: 2017-12-17

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2013-12-11



--------------------------------------------------------------------------------

REF
NO

  

REGISTRATION NO./

REGISTRATION DATE

(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/

AMOUNT - CDN $/

AGREEMENT DATE

(Y-M-D)/

FORM

25.   

13-1120222-0001 2013-12-19

09:00 AM

EXPIRY DATE: 2017-12-17

  

LESSOR:

DOCUMENT DIRECTION LIMITED PARTNERSHIP

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2013-12-17

26.   

14-0053112-0010 2014-01-23

12:08 AM

EXPIRY DATE: 2022-01-23

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

27.   

14-0291356-0006 2014-04-09

02:55 PM

EXPIRY DATE: 2015-04-08

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

  

RIGHTS UNDER A LEASE

NO DATE



--------------------------------------------------------------------------------

vii) New Brunswick

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17230384

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   17230384    2009-03-06 09:57    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17528456

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   17528456    2009-05-27 11:15    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19725324

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   19725324    2011-02-02 14:47    2015-02-02

DEBTORS

UNISOURCE CANADA INC.

675 ST. GEORGE BLVD.

MONCTON NB E1E 2C2

SECURED PARTIES

G. N. JOHNSTON EQUIPMENT CO. LTD.

5990 AVEBURY ROAD

MISSISSAUGA ON L5R 3R2



--------------------------------------------------------------------------------

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19814854*

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   19814854    2011-03-04 13:16    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 21213244

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   21213244    2012-03-12 17:09    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22118871

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   22118871    2012-10-19 15:17    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(G) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 23961295

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   23961295    2014-01-23 12:29    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(H) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22768428

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    22768428    2013-03-27
10:20    2019-03-27

DEBTORS

UNISOURCE CANADA INC.

675 ST. GEORGE STREET

MONCTON NB E1E 2C2

SECURED PARTIES

G. N. JOHNSTON EQUIPMENT CO. LTD.

5990 AVEBURY ROAD

MISSISSAUGA ON L5R 3R2

(I) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 23867880

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    23867880    2013-12-18
19:41    2017-12-18

DEBTORS

UNISOURCE CANADA INC.

675 ST GEORGE BLVD

MONCTON NB E1E 2C2

SECURED PARTIES

DOCUMENT DIRECTION LIMITED PARTNERSHIP

3450 SUPERIOR COURT, UNIT 1

OAKVILLE ON L6L 0C4

viii) Nova Scotia

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 14997688

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    14997688    2009-03-06
10:20    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 15310485

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    15310485    2009-05-27
11:19    2017-05-27



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17766437*

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    17766437    2011-03-04
13:18    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 12311478

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    12311478    2007-04-18
18:21    2013-04-18

DEBTORS

UNISOURCE CANADA INC.

110 SIMMONDS DRIVE

DARTMOUTH NS B3B 1N9

SECURED PARTIES

RYDER TRUCK RENTAL CANADA LTD.

4255 WESTON ROAD

NORTH YORK ON M9L 1W8

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 18354787

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    18354787    2011-07-21
13:15    2015-07-21

DEBTORS

UNISOURCE CANADA INC

110 SIMMONS DR

DARTMOUTH NS B3B1N9

UNISOURCE CANADA INC

160 OMANDS CREEK BOULEVARD

WINNIPEG MB R2R1V7

UNISOURCE CANADA INC

1425 DERWENT ST.

DELTA BC V3M6N3

UNISOURCE CANADA INC

50 EAST WILMOT ST.

RICHMOND HILL ON L4B3Z3



--------------------------------------------------------------------------------

SECURED PARTIES

XEROX CANADA LTD

33 BLOOR ST. E. 3RD FLOOR

TORONTO ON M4W3H1

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19264654

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    19264654    2012-03-12
17:13    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(G) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 20223004

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    20223004    2012-10-19
17:11    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(H) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22171268

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    22171268    2013-12-17
18:10    2017-12-17



DEBTORS

UNISOURCE CANADA INC.

110 SIMMONS DR

DARTMOUTH NS B3B1N9

UNISOURCE CANADA INC

1475 COURTNEY PK, SUITE D

MISSISSAUGA ON L5T2R1

UNISOURCE CANADA INC.

1425 DERWENT WAY

DELTA BC V3M6N3

SECURED PARTIES

XEROX CANADA LTD

33 BLOOR ST. E. 3RD FLOOR

TORONTO ON M4W3H1

(I) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22281521

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    22281521    2014-01-23
13:13    2022-01-23



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

ix) Newfoundland and Labrador

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 7194458

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    7194458    2009-03-06
10:07    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 7378615

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    7378615    2009-05-27
11:17    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 8881445*

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    8881445    2011-03-04
13:18    2018-03-04



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 9802332

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    9802332    2012-03-12
17:11    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 10428431

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    10428431    2012-10-19
16:59    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 11662954

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE ORIGINAL    11662954    2014-01-23
12:43    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

x) Prince Edward Island

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2206080

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2206080    2009-03-06 10:35    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2256258

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2256258    2009-05-27 11:21    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2630077*

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2630077    2011-03-04 13:19    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2860292

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2860292    2012-03-12 15:36    2021-03-12



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 3023294

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   3023294    2012-10-19 17:14    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 3347818

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   3347818    2014-01-23 13:34    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

SCHEDULE 8.6

Affiliate Transactions

 

  •   Item 1 on Schedule 1.1P is incorporated herein by reference.

 

  •   Agreement and Plan of Merger, dated as of January 27, 2014, by and among
UWW Holdings, Inc., UWW Holdings, LLC and 2013 Reorg Merger Sub, Inc. (the
“Reorg Merger Agreement”)

 

  •   Consent and Waiver Agreement, dated as of January 27, 2014, by and among
UWW Holdings, Inc., Unisource Worldwide, Inc., Bain Capital Partners, LLC and
Georgia-Pacific LLC

 

  •   Transaction Fee Waiver Agreement, dated as of January 27, 2014, by and
among UWW Holdings, Inc., Unisource Worldwide, Inc. and Bain Capital Partners,
LLC

 

  •   Lease for 433 Duane Street, Glen Ellyn, Illinois

 

  •   Lease for 131 Maple Row Boulevard, Suites 503, 506 & 507, Hendersonville,
Tennessee

 

  •   Lease for 323 W. Park Drive, Huntington, Indiana (owned by the employee’s
parents)

 

  •   Lease for 2540 Plantation Center Drive, Matthews NC

 

  •   C-3 Media (ownership interest by Graphic employee(s))

 

  •   Go2 Paper (ownership interest by Graphic employee(s) and Unisource)

Properties owned by limited partnerships:

 

  •   1141 Swift Road, Addison, Illinois 60101

 

  •   7575 E. Pleasant Valley Road, Independence, Ohio 44131



--------------------------------------------------------------------------------

SCHEDULE 8.10

Holding Agreements

None.



--------------------------------------------------------------------------------

EXHIBIT A TO

ABL CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the ABL Credit Agreement, dated as of July 1, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the “ABL
Credit Agreement”), among Veritiv Corporation, a Delaware corporation, Unisource
Worldwide, Inc., a Delaware corporation, as successor by merger to xpedx
Intermediate, LLC, a Delaware limited liability company (as further defined in
subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”), xpedx, LLC,
a New York limited liability company, the Canadian Borrower and each Subsidiary
Borrower of the Parent Borrower from time to time party thereto, the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), Bank of America, N.A., as administrative agent (the “Agent”) and
collateral agent for the Lenders, Bank of America, N.A., as a U.S. facility
issuing lender and Bank of America, N.A. (acting through its Canada branch), as
a Canadian facility issuing lender, and the other parties thereto. Unless
otherwise defined herein, terms defined in the ABL Credit Agreement and used
herein shall have the meanings given to them in the ABL Credit Agreement.

[            ] (the “Assignor”) and [            ] (the “Assignee”) agree as
follows:

 

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Transfer
Effective Date (as defined below), an interest (the “Assigned Interest”) as set
forth in Schedule 1 in and to the Assignor’s rights and obligations under the
ABL Credit Agreement and the other Loan Documents with respect to those credit
facilities provided for in the ABL Credit Agreement as are set forth on Schedule
1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.

The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the ABL Credit Agreement, any other Loan Document
or any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the ABL
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Parent
Borrower, any of its Subsidiaries or any other obligor or the performance or
observance by the Parent Borrower, any of its Subsidiaries or any other obligor
of any of their respective obligations under the ABL Credit Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches the Note(s), if any, held by it evidencing the
Assigned Facilities [and requests that the Agent

 

A-1



--------------------------------------------------------------------------------

  exchange such Note(s) for a new Note or Notes payable to the Assignee and (if
the Assignor has retained any interest in the Assigned Facilities) a new Note or
Notes payable to the Assignor in the respective amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Transfer Effective Date)1].

 

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the ABL Credit Agreement, together with copies of the financial
statements referred to in subsection 7.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the ABL Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the ABL Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agent by the terms thereof, together with such
powers as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Assignee as a Lender contained in subsection 10.6 of the
ABL Credit Agreement; (f) agrees that it will be bound by the provisions of the
ABL Credit Agreement and will perform in accordance with the terms of the ABL
Credit Agreement all the obligations which by the terms of the ABL Credit
Agreement are required to be performed by it as a Lender, including its
obligations pursuant to subsection 11.16 of the ABL Credit Agreement, and, if it
is organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to subsection 4.11(a)(1) of the ABL Credit Agreement; and
(g) substantially contemporaneously with the effectiveness of this Assignment
and Acceptance, agrees to execute a joinder to that certain Collateral
Allocation Agreement, dated as of the Closing Date, among the Agent, the ABL
Collateral Agent, the Swing Line Lender, each Issuing Lender and each Lender (as
it may be amended, modified or supplemented from time to time).

 

4. The Assignor hereby assign and the Assignee hereby accepts all of the
Assignor’s rights and obligations as party to the Base Intercreditor Agreement
and the Assignee agrees (i) that its interest in the Loans and the other
Obligations being assigned hereunder is subject to the terms of the Base
Intercreditor Agreement and (ii) that such Assignee shall be deemed to be a
party to the Base Intercreditor Agreement as if it was a signatory thereto.

 

5. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to subsection 11.6 of the ABL Credit Agreement, effective as of [            ],
20[    ] (the “Transfer Effective Date”) (which shall not, unless otherwise
agreed to by the Agent, be earlier than five Business Days after the date of
such acceptance and recording by the Agent).

 

 

1  Should only be requested when specifically required by the Assignee and/or
the Assignor, as the case may be.

 

A-2



--------------------------------------------------------------------------------

6. Upon such acceptance and recording, from and after the Transfer Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Transfer Effective Date
or accrued subsequent to the Transfer Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Transfer Effective Date or with respect to the making of
this assignment directly between themselves.

 

7. From and after the Transfer Effective Date, (a) the Assignee shall be a party
to the ABL Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the ABL Credit
Agreement, but shall nevertheless continue to be entitled to the benefits (and
bound by any related obligations) of subsections 4.10, 4.11, 4.12, 11.5 and
11.16 and the obligations of subsection 4.13 thereof.

 

8. Notwithstanding any other provision hereof, if the consents of any of the
Parent Borrower, the Swing Line Lender, each Issuing Lender and the Agent hereto
are required under subsection 11.6 of the ABL Credit Agreement, this Assignment
and Acceptance shall not be effective unless such consents shall have been
obtained.

 

9. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

10. This Assignment and Acceptance may be executed in any number of counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or
“tiff”)) and by different parties on separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached the same document. Delivery of an executed
counterpart of this Assignment and Acceptance by facsimile or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 1 to the

Assignment and Acceptance

Re: ABL Credit Agreement, dated as of July 1, 2014 (as amended, supplemented,
waived or otherwise modified from time to time, the “ABL Credit Agreement”),
among Veritiv Corporation, a Delaware corporation, Unisource Worldwide, Inc., a
Delaware limited liability company (as successor by merger to xpedx
Intermediate, LLC, a Delaware limited liability company, and as further defined
in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”), xpedx,
LLC, a New York limited liability company, the Canadian Borrower and each
Subsidiary Borrower of the Parent Borrower from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent and collateral
agent for the Lenders, Bank of America, N.A., as a U.S. facility issuing lender
and Bank of America, N.A. (acting through its Canada branch), as a Canadian
facility issuing lender, and the other parties thereto.

Name of Assignor:

Name of Assignee:

Transfer Effective Date of Assignment:

 

Credit Facility

Assigned1

   Aggregate Amount of
Commitment/Loans
under Credit Facility
for all Lenders     Amount of
Commitment/Loans
under Credit
Facility Assigned             %    $        

 

[NAME OF ASSIGNEE]     [NAME OF ASSIGNOR] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

 

1  Please specify Tranche A U.S. Facility Commitments, Tranche A-1 U.S. Facility
Commitments, Tranche A Canadian Facility Commitments and/or Tranche A-1 Canadian
Facility Commitments.

 

A-Schedule 1-1



--------------------------------------------------------------------------------

Accepted for recording in the Register: BANK OF AMERICA, N.A. By:  

 

  Name:   Title:

 

Consented To: [UNISOURCE WORLDWIDE, INC., as Parent Borrower]2 By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and U.S. Facility Issuing Lender By:  

 

  Name:   Title: BANK OF AMERICA, N.A. (acting through its Canada branch), as
Canadian Facility Issuing Lender By:  

 

  Name:   Title: [OTHER ISSUING LENDERS]

 

 

2  If required.

 

A-Schedule 1-2



--------------------------------------------------------------------------------

EXHIBIT B TO

ABL CREDIT AGREEMENT

FORM OF JOINDER

ABL JOINDER AGREEMENT, dated as of [            ], 20[    ] (this “Agreement”),
among the Parent Borrower (as hereinafter defined), and certain operating
subsidiaries of the Parent Borrower signatory hereto (each such subsidiary, a
“Joining Borrower”) and consented to by the other Loan Parties (as hereinafter
defined), Bank of America, N.A., as administrative agent (the “Agent”) and
collateral agent for the Lenders, for the banks and other financial institutions
(the “Lenders”) from time to time parties to the ABL Credit Agreement (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, Unisource Worldwide, Inc., a Delaware corporation, as successor by
merger to xpedx Intermediate, LLC, a Delaware limited liability company (as
further defined in subsection 1.1 of the ABL Credit Agreement, the “Parent
Borrower”) and the Agent are parties to the ABL Credit Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware
corporation, the Parent Borrower, xpedx, LLC, a New York limited liability
company, the Canadian Borrower and each Subsidiary Borrower of the Parent
Borrower from time to time party thereto, the Lenders, the Agent, Bank of
America, N.A., as a U.S. facility issuing lender and Bank of America, N.A.
(acting through its Canada branch), as a Canadian facility issuing lender, and
the other parties thereto.

WHEREAS, pursuant to the ABL Credit Agreement and in consideration of, among
other things, the making available to each of the Joining Borrowers of an
asset-based revolving credit facility under the ABL Credit Agreement, each of
the Joining Borrowers wishes to become a party to the ABL Credit Agreement and
assume all the rights, obligations, covenants, agreements, duties and
liabilities of a “U.S. Borrower” thereunder and under or with respect to any
Notes, any Letters of Credit and any of the other Loan Documents (in each case
as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms defined in the ABL
Credit Agreement and used herein shall have the meanings given to them in the
ABL Credit Agreement.

 

2.

Joinder of Agreements and Obligations. Effective as of the date hereof, each of
the Joining Borrowers hereby becomes a party to the ABL Credit Agreement and
expressly assumes, confirms and agrees to perform and observe all of the
indebtedness, obligations (including, without limitation, all obligations in
respect of the Loans), covenants, agreements, terms, conditions, duties and
liabilities of a “U.S. Borrower” thereunder and under or with respect to, any
Notes, any Letters of Credit and any of the other Loan

 

B-1



--------------------------------------------------------------------------------

  Documents to which a U.S. Borrower is a party in its capacity as “U.S.
Borrower” as fully as if each Joining Borrower were originally a signatory in
the capacity of a “U.S. Borrower” thereto. At all times after the effectiveness
of such joinder, all references to a “U.S. Borrower” in the ABL Credit
Agreement, any Notes, any Letter of Credit or any of the other Loan Documents
and any and all certificates and other documents executed by a U.S. Borrower in
connection therewith shall be deemed to include references to each Joining
Borrower, as more fully described in the ABL Credit Agreement.

 

3. Amendment to ABL Credit Agreement. The ABL Credit Agreement is hereby deemed
to be amended to the extent, but only to the extent, necessary to effect the
joinder provided for hereby. Except as expressly amended, modified and
supplemented hereby, the provisions of the ABL Credit Agreement and the other
Loan Documents are and shall remain in full force and effect.

 

4. Affirmation of Loan Documents. Each of the other Loan Parties signatory
hereto hereby consents to the execution and delivery of this Agreement and
confirms, reaffirms and restates its obligations under each of the Loan
Documents to which it is a party pursuant to the terms hereof.

 

5. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6. Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Agent.

 

7. Section Headings. The section headings in this Agreement are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.

 

8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

B-2



--------------------------------------------------------------------------------

9. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

10. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[The Remainder of This Page is Left Intentionally Blank]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

UNISOURCE WORLDWIDE, INC., as Parent Borrower By:  

 

  Name:   Title: [LOAN PARTIES], as Joining Borrower By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent and ABL
Collateral Agent By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C TO

ABL CREDIT AGREEMENT

FORM OF U.S. GUARANTEE AND COLLATERAL AGREEMENT

[Attached]

 

C-1-1



--------------------------------------------------------------------------------

 

 

[FORM OF]

U.S. GUARANTEE AND COLLATERAL AGREEMENT

made by

XPEDX INTERMEDIATE, LLC,

(which on the effective date shall be merged with and into Unisource Worldwide,
Inc.,

with Unisource Worldwide, Inc. surviving such merger),

VERITIV CORPORATION,

the Subsidiary Borrowers

and

the U.S. Guarantors,

in favor of

Bank of America, N.A.,

as Administrative Agent and as ABL Collateral Agent

Dated as of July 1, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   SECTION 1    

DEFINED TERMS

     2   

1.1

   

Definitions

     2   

1.2

   

Other Definitional Provisions

     10    SECTION 2    

GUARANTEE

     10   

2.1

   

Guarantee

     10   

2.2

   

Right of Contribution

     11   

2.3

   

No Subrogation

     11   

2.4

   

Amendments, etc. with Respect to the Obligations

     12   

2.5

   

Guarantee Absolute and Unconditional

     12   

2.6

   

Reinstatement

     14   

2.7

   

Payments

     14    SECTION 3    

GRANT OF SECURITY INTEREST

     14   

3.1

   

Grant

     14   

3.2

   

Pledged Collateral

     15   

3.3

   

Certain Limited Exceptions

     15   

3.4

   

Intercreditor Relations

     18    SECTION 4    

REPRESENTATIONS AND WARRANTIES

     18   

4.1

   

Representations and Warranties of Each U.S. Guarantor

     18   

4.2

   

Representations and Warranties of Each U.S. Grantor

     19   

4.3

   

Representations and Warranties of Each U.S. Pledgor

     22   

4.4

   

Representations and Warranties of Each U.S. Granting Party

     23    SECTION 5    

COVENANTS

     23   

5.1

   

Covenants of Each U.S. Guarantor

     23   

5.2

   

Covenants of Each U.S. Grantor

     24   

5.3

   

Covenants of Each U.S. Pledgor

     28    SECTION 6    

REMEDIAL PROVISIONS

     30   

6.1

   

Certain Matters Relating to Accounts

     30   

6.2

   

Communications with Obligors; U.S. Grantors Remain Liable

     31   

6.3

   

Pledged Stock

     32   

6.4

   

Proceeds to Be Turned Over to the ABL Collateral Agent

     33   

6.5

   

Application of Proceeds

     34   

6.6

   

Code and Other Remedies

     34   

6.7

   

Registration Rights

     35   

6.8

   

Waiver; Deficiency

     35    SECTION 7    

THE ABL COLLATERAL AGENT

     36   

7.1

   

ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc

     36   

7.2

   

Duty of ABL Collateral Agent

     37   

7.3

   

Financing Statements

     38   

7.4

   

Authority of ABL Collateral Agent

     38   

7.5

   

Right of Inspection

     38   

 

-i-



--------------------------------------------------------------------------------

             Page   SECTION 8    

NON-LENDER SECURED PARTIES

     39   

8.1

   

Rights to Collateral

     39   

8.2

   

Appointment of Agent

     40   

8.3

   

Waiver of Claims

     40   

8.4

   

Designation of Non-Lender Secured Parties

     40    SECTION 9    

MISCELLANEOUS

     41   

9.1

   

Amendments in Writing

     41   

9.2

   

Notices

     41   

9.3

   

No Waiver by Course of Conduct; Cumulative Remedies

     41   

9.4

   

Enforcement Expenses; Indemnification

     42   

9.5

   

Successors and Assigns

     42   

9.6

   

Set-Off

     42   

9.7

   

Counterparts

     43   

9.8

   

Severability

     43   

9.9

   

Section Headings

     43   

9.10

   

Integration

     43   

9.11

   

GOVERNING LAW

     43   

9.12

   

Submission to Jurisdiction; Waivers

     43   

9.13

   

Acknowledgments

     44   

9.14

   

WAIVER OF JURY TRIAL

     44   

9.15

   

Additional U.S. Granting Parties

     45   

9.16

   

Releases

     45   

9.17

   

Judgment

     47   

9.18

   

Transfer Tax Acknowledgment

     47   

 

SCHEDULES 1    Notice Addresses of U.S. Granting Parties 2    Pledged Securities
3    Perfection Matters 4A    Financing Statements 4B    Granting Party
Information 5    Intellectual Property 6    Commercial Tort Claims 7   
Letter-of-Credit Rights ANNEXES 1    Acknowledgment and Consent of Issuers who
are not U.S. Granting Parties 2    Assumption Agreement 3    Supplemental
Agreement 4    Joinder and Release

 

-ii-



--------------------------------------------------------------------------------

U.S. GUARANTEE AND COLLATERAL AGREEMENT

U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by
VERITIV CORPORATION, a Delaware corporation (as further defined in the ABL
Credit Agreement, “Holding”), XPEDX INTERMEDIATE, LLC, a Delaware limited
liability company, in its specific capacity as Parent Borrower (together with
its successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York
limited liability company (the “OpCo Borrower”), each Domestic Subsidiary
Borrower of the Parent Borrower party hereto from time to time (as further
defined in subsection 1.1, the “Subsidiary Borrowers”; the Parent Borrower, the
OpCo Borrower and the Subsidiary Borrowers, the “U.S. Borrowers”) and certain
other Domestic Subsidiaries of the Parent Borrower from time to time party
hereto, in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “ABL Collateral Agent”) and administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the ABL Credit Agreement described
below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, waived, supplemented or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
any successor agreements, the “ABL Credit Agreement”), among Holding, the Parent
Borrower, the OpCo Borrower, the Subsidiary Borrowers, the Administrative Agent,
the ABL Collateral Agent and the other parties party thereto, the Lenders (as
defined in the ABL Credit Agreement) have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, the U.S. Borrowers are members of an affiliated group of companies that
includes Holding, the Parent Borrower, the OpCo Borrower, the Subsidiary
Borrowers, the Parent Borrower’s other Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiaries of the Parent Borrower (other than
any Excluded Subsidiary (as defined in the ABL Credit Agreement)) that becomes a
party hereto from time to time after the date hereof (Holding, the Parent
Borrower, the OpCo Borrower and such Domestic Subsidiaries (other than any
Excluded Subsidiary collectively, the “U.S. Granting Parties”));

WHEREAS, the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the U.S. Borrowers to make valuable transfers to
one or more of the other U.S. Granting Parties in connection with the operation
of their respective businesses;

WHEREAS, the Parent Borrower and the other U.S. Granting Parties are engaged in
related businesses, and each such U.S. Granting Party will derive substantial
direct and indirect benefit from the making of the extensions of credit under
the ABL Credit Agreement;

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the ABL Credit Agreement that the U.S.
Granting Parties shall execute and deliver this Agreement to the ABL Collateral
Agent for the benefit of the Secured Parties; and

WHEREAS, the ABL Collateral Agent and one or more Additional Agents may in the
future enter into one or more Intercreditor Agreements, including an
intercreditor agreement substantially in the form attached to the ABL Credit
Agreement as Exhibit E thereto (with such changes as the Administrative Agent
may deem reasonably necessary or advisable due to a change in applicable law) or
such other form as may be agreed between the Borrower Representative and the ABL
Collateral Agent



--------------------------------------------------------------------------------

(and approved by the Required Lenders), and acknowledged by Holding, the U.S.
Borrowers and the other U.S. Granting Parties (as amended, waived, supplemented
or otherwise modified from time to time (subject to subsection 9.1), the “Base
Intercreditor Agreement”), and one or more Other Intercreditor Agreements or
Intercreditor Agreement Supplements.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the ABL Collateral Agent and the Lenders to enter into the
ABL Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrowers thereunder, each U.S. Granting Party
hereby agrees with the Administrative Agent and the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined herein), as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the ABL Credit Agreement
and used herein shall have the meanings given to them in the ABL Credit
Agreement, and the following terms that are defined in the Code (as defined
below and in effect on the date hereof) are used herein as so defined: Cash
Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Collateral Agent”: as defined in the preamble hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“Accounts”: all accounts (as defined in the Code) of each U.S. Grantor,
including, without limitation, all Accounts (as defined in the ABL Credit
Agreement) and Accounts Receivable of such U.S. Grantor.

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.

“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(a) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral.

“Adjusted Net Worth”: of any U.S. Guarantor at any time, the greater of (x) $0
and (y) the amount by which the fair saleable value of such U.S. Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document).

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this U.S. Guarantee and Collateral Agreement, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

“Applicable Law”: as defined in subsection 9.8.

“Bank Products Affiliate”: shall mean any Person who (i) has entered into a Bank
Products Agreement with a U.S. Grantor with the obligations of such U.S. Grantor
thereunder being secured by one or more Loan Documents, (ii) was an Agent, a
Lender or an Affiliate of a Lender on the date hereof, or at the time of entry
into such Bank Products Agreement, or on the date hereof, or at the time of the
designation referred to in the following clause (iii) and (iii) has been
designated by the Parent Borrower for and on behalf of the U.S. Borrowers in
accordance with subsection 8.4.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any U.S. Grantor (other than
letters of credit and other than loans except indebtedness arising from services
described in clauses (i) through (iii) of this definition).

“Bankruptcy Case”: (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holding or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrower Obligations”: with respect to any Borrower, the collective reference
to all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest and fees
accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all other obligations
and liabilities of such Borrower to the Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
ABL Credit Agreement, the Loans, the Letters of Credit, this Agreement, the
other Loan Documents, any Hedging Agreement entered into with any Hedging
Affiliate or any Bank Products Agreement entered into with any Bank Products
Affiliate, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or termination of any transaction entered into pursuant to any such Interest
Rate Agreement, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable fees, expenses and disbursements of counsel
to the

 

-3-



--------------------------------------------------------------------------------

Administrative Agent or any other Secured Party that are required to be paid by
such Borrower pursuant to the terms of the ABL Credit Agreement or any other
Loan Document). With respect to any U.S. Guarantor, if and to the extent, under
the Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such U.S. Guarantor of, or the grant by such U.S. Guarantor of a
security interest for, the obligation (the “Excluded Borrower Obligation”) to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such U.S. Guarantor shall not
include any such Excluded Borrower Obligation.

“Borrowers”: the U.S. Borrowers and the Canadian Borrower.

“Cash Flow Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(z) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral, which Lien ranks senior to the Lien of the ABL Collateral
Agent with respect to Non-ABL Priority Collateral.

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”: as defined in subsection 3.1; provided that, for purposes of
Section 8, “Collateral” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Collateral Account Bank”: any bank or an Affiliate thereof which at all times
is the ABL Collateral Agent or a Lender or an Affiliate thereof, as selected by
the relevant U.S. Grantor and consented to in writing by the ABL Collateral
Agent (such consent not to be unreasonably withheld or delayed).

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant U.S. Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the ABL Collateral Agent for the benefit of the Secured Parties.

“Collateral Representative”: (i) if no Intercreditor Agreement is then in
effect, the ABL Collateral Agent and (ii) if any Intercreditor Agreement is then
in effect, the Person acting thereunder as representative for the ABL Collateral
Agent and the Secured Parties for the applicable purpose contemplated by this
Agreement.

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the U.S. Grantors, that is commenced by a U.S.
Grantor in the courts of the United States of America, any state or territory
thereof or any political subdivision of any such state or territory, in which
any U.S. Grantor seeks damages arising out of torts committed against it that
would reasonably be expected to result in a damage award to it exceeding
$20,000,000.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
in effect from time to time, or any successor statute.

 

-4-



--------------------------------------------------------------------------------

“Contracts”: with respect to any U.S. Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such U.S.
Grantor is a party or under which such U.S. Grantor or any property of such U.S.
Grantor is subject, as the same may from time to time be amended, supplemented,
waived or otherwise modified, and all rights of such U.S. Grantor thereunder,
including, without limitation, (i) all rights of such U.S. Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of such U.S. Grantor to damages arising thereunder and (iii) all
rights of such U.S. Grantor to perform and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States copyright of such U.S.
Grantor, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, any license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Copyrights”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States copyrights, whether or not
the underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Deposit Account”: any “deposit account” as such term is defined in the Code (as
in effect on the date hereof), now or hereafter maintained by any U.S. Grantor,
and, in any event, shall include, but shall not be limited to all DDAs, all
Concentration Accounts and the U.S. Core Concentration Accounts.

“Excluded Assets”: as defined in subsection 3.3.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

“Guarantor Obligations”: with respect to any U.S. Guarantor, the collective
reference to (i) the Obligations guaranteed by such U.S. Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such U.S. Guarantor that
may arise under or in connection with this Agreement or any other Loan Document
to which such U.S. Guarantor is a party, any Hedging Agreement entered into with
any Hedging Affiliate or any Bank Products Agreement entered into with any Bank
Products Affiliate, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or to any other Secured Party that are
required to be paid by such U.S. Guarantor pursuant to the terms of this
Agreement or any other Loan Document and interest and fees accruing after (or
that would accrue but for) the filing of any petition in bankruptcy, or the

 

-5-



--------------------------------------------------------------------------------

commencement of any insolvency, reorganization or like proceeding, relating to
such U.S. Guarantor, whether or not a claim for post-filing or post-petition
interest or fees is allowed in such proceeding). With respect to any U.S.
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such U.S. Guarantor of, or
the grant by such U.S. Guarantor of a security interest for, the obligation
(together with the Excluded Borrower Obligation, the “Excluded Obligation”) to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such U.S. Guarantor shall not include any
such Excluded Obligation.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any U.S. Grantor with the obligations of such U.S. Grantor thereunder being
secured by one or more Loan Documents, (ii) was an Agent, a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such
Hedging Agreement, or at the time of the designation referred to in the
following clause (iii), and (iii) has been designated by the Parent Borrower for
and on behalf of the U.S. Borrowers in accordance with subsection 8.4.

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Holding”: as defined in the preamble hereto.

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

“Intellectual Property”: with respect to any U.S. Grantor, the collective
reference to such U.S. Grantor’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.

“Intercompany Note”: with respect to any U.S. Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such U.S.
Grantor to Holding, the Parent Borrower or any of its Subsidiaries.

“Inventory”: with respect to any U.S. Grantor, all inventory (as defined in the
Code) of such U.S. Grantor, including, without limitation, all Inventory (as
defined in the ABL Credit Agreement) of such U.S. Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code as in effect on the
date hereof (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and
(b) any Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock together with any successors to such companies.

 

-6-



--------------------------------------------------------------------------------

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the ABL Collateral Agent and each Other Representative, (ii) the Lenders
(including the Canadian Facility Lenders, the Issuing Lenders and the Swing Line
Lender), and (iii) each of their respective successors and assigns and their
permitted transferees and endorsees.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns,
transferees and replacements thereof, in each case in their capacity as such.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each U.S. Guarantor, its Guarantor Obligations.

“Parent Borrower”: as defined in the preamble hereto.

“Patent Licenses”: with respect to any U.S. Grantor, all United States written
license agreements of such U.S. Grantor providing for the grant by or to such
U.S. Grantor of any right under any United States patent, patent application, or
patentable invention other than agreements with any Person that is an Affiliate
or a Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”: with respect to any U.S. Grantor, all of such U.S. Grantor’s right,
title and interest in and to all United States patents, patent applications and
patentable inventions and all reissues and extensions thereof, including,
without limitation, all patents and patent applications identified in Schedule
5, and including, without limitation, (i) all inventions and improvements
described and claimed therein, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such U.S. Grantor accruing thereunder or pertaining
thereto.

“Pledged Collateral”: as to any U.S. Pledgor other than Holding, the Pledged
Securities, and as to Holding, the Pledged Stock, in all cases now owned or at
any time hereafter acquired by such U.S. Pledgor, and any Proceeds thereof.

“Pledged Notes”: with respect to any U.S. Pledgor other than Holding, all
Intercompany Notes at any time issued to, or held or owned by, such U.S.
Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any U.S. Pledgor other than Holding, the shares
of Capital Stock listed on Schedule 2 as held by such U.S. Pledgor, together
with any other shares of Capital Stock of any Subsidiary of such U.S. Pledgor
required to be pledged by such U.S. Pledgor pursuant to subsection 7.9 of the
ABL Credit Agreement, as well as any other shares, stock, unit or other similar
certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
U.S. Pledgor while this Agreement is in effect, and, with respect to Holding,
the shares of Capital Stock of the Parent Borrower, as well as any other shares,
stock,

 

-7-



--------------------------------------------------------------------------------

unit or other similar certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of the Parent Borrower that may be issued or
granted to, or held by, Holding while this Agreement is in effect, in each case,
for the avoidance of doubt, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and of the ABL Credit Agreement; provided that in no event shall
there be pledged, nor shall any U.S. Pledgor be required to pledge, directly or
indirectly, (i) more than 65% of any series of the outstanding Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of any Foreign Subsidiary, (ii) any Capital Stock of
a Subsidiary of any Foreign Subsidiary, (iii) de minimis shares of a Foreign
Subsidiary held by any U.S. Pledgor as a nominee or in a similar capacity,
(iv) any Capital Stock of any Captive Insurance Subsidiary, (v) Capital Stock of
any Subsidiary that is not a Loan Party, or of any joint venture, in each case
that is prohibited (for so long as such restriction or any replacement or
renewal thereof is in effect) by any applicable Contractual Obligation or
Requirement of Law from being pledged to secure the Obligations or that would
require governmental (including regulatory) consent, approval, license or
authorization to be pledged unless such consent, approval, license or
authorization has been received and (vi) without duplication, any Excluded
Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any U.S. Granting Party, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such U.S.
Granting Party.

“Specified Assets”: as defined in subsection 4.2.2(b).

“Subsidiary Borrowers”: any Subsidiary (other than the Canadian Borrower) that
becomes a U.S. Borrower pursuant to a Joinder Agreement together with their
respective successors and assigns.

“Trade Secret Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States trade secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person that is an Affiliate or a Subsidiary of the Parent Borrower or such
U.S. Grantor, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States trade secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

-8-



--------------------------------------------------------------------------------

“Trademark Licenses”: with respect to any U.S. Grantor, all United States
written license agreements of such U.S. Grantor providing for the grant by or to
such U.S. Grantor of any right under any United States trademarks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such U.S. Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any U.S. Grantor, all of such U.S. Grantor’s
right, title and interest in and to all United States trademarks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(c) and 1(d) of said Act has been filed and
accepted), and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5, and including, without
limitation, (i) the right to sue or otherwise recover for any and all past,
present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (iii) all other rights corresponding thereto
in the United States and all other rights of any kind whatsoever of such U.S.
Grantor accruing thereunder or pertaining thereto in the United States, together
in each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin or business identifiers.

“ULC”: an Issuer that is an unlimited company, unlimited liability corporation
or unlimited liability company.

“ULC Laws”: the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), Business Corporations Act (Alberta) and all laws of Nova
Scotia, British Columbia, Alberta or any other province or territory of Canada
related to ULCs.

“ULC Shares”: shares or other equity interests in the Capital Stock of a ULC.

“U.S. Borrowers”: as defined in the preamble hereto.

“U.S. Granting Parties”: as defined in the recitals hereto.

“U.S. Grantor”: Holding, the U.S. Borrowers and each of the Parent Borrower’s
other Domestic Subsidiaries that are party hereto and any other Domestic
Subsidiary of the Parent Borrower that becomes a party hereto from time to time
after the date hereof.

“U.S. Guarantors”: the collective reference to each U.S. Granting Party,
provided, that when referring to the U.S. Borrowers as U.S. Guarantors, such
reference shall be a reference solely to a guaranty of the Obligations of the
Canadian Borrower.

“U.S. Pledgor”: Holding (solely with respect to the Pledged Stock held by
Holding in the Parent Borrower), each U.S. Borrower (with respect to Pledged
Securities held by the applicable U.S. Borrower and all other Pledged Collateral
of such U.S. Borrower) and each other U.S. Grantor (with respect to Pledged
Securities held by such U.S. Grantor and all other Pledged Collateral of such
U.S. Grantor).

 

-9-



--------------------------------------------------------------------------------

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral or any part thereof, when used in relation to
a U.S. Granting Party shall refer to such U.S. Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral,” or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the U.S. Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by each
Borrower when due and payable (whether at the stated maturity, by acceleration
or otherwise) of the Borrower Obligations of such Borrower owed to the Secured
Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each U.S. Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such U.S. Guarantor under applicable law, including applicable
federal and state laws relating to the insolvency of debtors; provided that, to
the maximum extent permitted under applicable law, it is the intent of the
parties hereto that the rights of contribution of each U.S. Guarantor provided
in subsection 2.2 be included as an asset of the respective U.S. Guarantor in
determining the maximum liability of such U.S. Guarantor hereunder.

(c) Each U.S. Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such U.S. Guarantor hereunder without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

 

-10-



--------------------------------------------------------------------------------

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
any Reimbursement Obligations, all other Borrower Obligations then due and
owing, and the obligations of each U.S. Guarantor under the guarantee contained
in this Section 2 then due and owing shall have been satisfied by payment in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the ABL Credit Agreement any of the Borrowers may be free
from any Borrower Obligations, (ii) as to any U.S. Guarantor, the sale or other
disposition of all of the Capital Stock of such U.S. Guarantor (to a Person
other than the U.S. Borrowers or a U.S. Guarantor), or any other transaction or
occurrence as a result of which such U.S. Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the ABL
Credit Agreement and (iii) as to any U.S. Guarantor, such U.S. Guarantor
becoming an Excluded Subsidiary.

(e) No payment made by any Borrower, any of the U.S. Guarantors, any other U.S.
Guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the U.S.
Guarantors, any other U.S. Guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any U.S. Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such U.S. Guarantor in respect of the Borrower
Obligations or any payment received or collected from such U.S. Guarantor in
respect of any of the Borrower Obligations), remain liable for the Borrower
Obligations of each Borrower guaranteed by it hereunder up to the maximum
liability of such U.S. Guarantor hereunder until the earliest to occur of
(i) the first date on which all the Loans, any Reimbursement Obligations and all
other Borrower Obligations then due and owing, are paid in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments are terminated, (ii) as to any U.S. Guarantor, a sale or other
disposition of all of the Capital Stock of such U.S. Guarantor (other than to a
U.S. Borrower or a U.S. Guarantor), or any other transaction or occurrence as a
result of which such U.S. Guarantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case, that is permitted under the ABL Credit Agreement
and (iii) as to any U.S. Guarantor, such U.S. Guarantor becoming an Excluded
Subsidiary.

2.2 Right of Contribution. Each U.S. Guarantor hereby agrees that to the extent
that a U.S. Guarantor shall have paid more than its proportionate share (based,
to the maximum extent permitted by law, on the respective Adjusted Net Worths of
the U.S. Guarantors on the date the respective payment is made) of any payment
made hereunder, such U.S. Guarantor shall be entitled to seek and receive
contribution from and against any other U.S. Guarantor hereunder that has not
paid its proportionate share of such payment. Each U.S. Guarantor’s right of
contribution shall be subject to the terms and conditions of subsection 2.3. The
provisions of this subsection 2.2 shall in no respect limit the obligations and
liabilities of any U.S. Guarantor to the Administrative Agent and the other
Secured Parties, and each U.S. Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such U.S. Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any U.S. Guarantor
hereunder or any set-off or application of funds of any U.S. Guarantor by the
ABL Collateral Agent or any other Secured Party, no U.S. Guarantor shall be
entitled to be subrogated to any of the rights of the ABL Collateral Agent or
any other Secured Party against any Borrower or any other U.S. Guarantor or any
collateral security or guarantee or right of offset held by the ABL Collateral
Agent or any other Secured

 

-11-



--------------------------------------------------------------------------------

Party for the payment of the Borrower Obligations, nor shall any U.S. Guarantor
seek or be entitled to seek any contribution or reimbursement from any Borrower
or any other U.S. Guarantor in respect of payments made by such U.S. Guarantor
hereunder, until all amounts owing to the ABL Collateral Agent and the other
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments are terminated. If any amount shall be paid to any U.S.
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (except for Letters of Credit that have been
cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) or any of the
Commitments shall remain in effect, such amount shall be held by such U.S.
Guarantor in trust for the ABL Collateral Agent and the other Secured Parties,
segregated from other funds of such U.S. Guarantor, and shall, forthwith upon
receipt by such U.S. Guarantor, be turned over to the ABL Collateral Agent in
the exact form received by such U.S. Guarantor (duly indorsed by such U.S.
Guarantor to the ABL Collateral Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such U.S. Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the ABL Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each U.S. Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any U.S.
Guarantor and without notice to or further assent by any U.S. Guarantor, any
demand for payment of any of the Borrower Obligations made by the ABL Collateral
Agent, the Administrative Agent or any other Secured Party may be rescinded by
the ABL Collateral Agent, the Administrative Agent or such other Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, and the ABL Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, waived, modified, supplemented or terminated, in whole or in
part, as the ABL Collateral Agent or the Administrative Agent (or the Required
Lenders or the applicable Lender(s), as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party for the payment of any of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. None of the ABL Collateral Agent,
the Administrative Agent and each other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto, except to the extent required by
applicable law.

2.5 Guarantee Absolute and Unconditional. Each U.S. Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any of the Borrowers and any of the U.S. Guarantors, on the one
hand, and the ABL Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee

 

-12-



--------------------------------------------------------------------------------

contained in this Section 2. Each U.S. Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any of the Borrowers or any of
the other U.S. Guarantors with respect to any of the Borrower Obligations. Each
U.S. Guarantor understands and agrees, to the extent permitted by law, that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and not of collection. Each U.S.
Guarantor hereby waives, to the maximum extent permitted by applicable law, any
and all defenses (other than any claim alleging breach of a contractual
provision of any of the Loan Documents) that it may have arising out of or in
connection with any and all of the following: (a) the validity or enforceability
of the ABL Credit Agreement or any other Loan Document, any of the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the ABL
Collateral Agent, the Administrative Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
Borrowers against the ABL Collateral Agent, the Administrative Agent or any
other Secured Party, (c) any change in the time, place, manner or place of
payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the ABL Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation, (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such U.S. Guarantor) or any existence of or reliance on any
representation by the Secured Parties that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such U.S. Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
U.S. Guarantor, the ABL Collateral Agent, the Administrative Agent and any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any of the
Borrowers, any other U.S. Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
U.S. Guarantor hereunder or any right of offset with respect thereto, and any
failure by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any of the Borrowers, any other U.S. Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of any Borrower, any
other U.S. Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any U.S. Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the ABL
Collateral Agent, the Administrative Agent or any other Secured Party against
any U.S. Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

-13-



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee of any U.S. Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such U.S. Guarantor hereunder is rescinded or must otherwise be
restored or returned by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any U.S. Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any U.S. Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. Each U.S. Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim, in Dollars
(or in the case of any amount required to be paid in any other currency pursuant
to the requirements of the ABL Credit Agreement or other agreement relating to
the respective Obligations, such other currency), at the Administrative Agent’s
office specified in subsection 11.2 of the ABL Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such U.S.
Guarantor from time to time in accordance with subsection 11.2 of the ABL Credit
Agreement.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each U.S. Grantor (other than Holding) hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such U.S. Grantor in the ordinary course of business, to the ABL
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such U.S. Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such U.S. Grantor,
except as provided in subsection 3.3. The term “Collateral,” as to any U.S.
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such U.S. Grantor or in which such U.S. Grantor now
has or at any time in the future may acquire any right, title or interest,
except as provided in subsection 3.3:

(a) all Accounts;

(b) all Money (including all cash);

(c) all Cash Equivalents;

(d) all Chattel Paper;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Equipment and Goods;

(i) all General Intangibles;

(j) all Instruments;

 

-14-



--------------------------------------------------------------------------------

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

(n) all Letter-of-Credit Rights;

(o) all Fixtures;

(p) all Supporting Obligations;

(q) all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 6 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with subsection 5.2.12);

(r) all books and records relating to the foregoing;

(s) the Collateral Proceeds Account; and

(t) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

3.2 Pledged Collateral. Each U.S. Granting Party that is a U.S. Pledgor hereby
grants to the ABL Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such U.S. Pledgor now
owned or at any time hereafter acquired by such U.S. Pledgor, including any
Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such U.S. Pledgor, except as provided in
subsection 3.3.

3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any U.S. Grantor under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than Holding, a
Subsidiary of Holding, the Parent Borrower, a Restricted Subsidiary or an
Affiliate thereof (collectively, “Restrictive Agreements”) that would otherwise
be included in the Security Collateral (and such Restrictive Agreements shall
not be deemed to constitute a part of the Security Collateral) for so long as,
and to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code and any other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

-15-



--------------------------------------------------------------------------------

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 8.2(e) (with respect
to Purchase Money Obligations or Capitalized Lease Obligations) or 8.2(n) (with
respect to such Liens described in such subsection 8.2(e) of the ABL Credit
Agreement) of the ABL Credit Agreement to the extent that the agreements
governing such Purchase Money Obligations or Capitalized Lease Obligations
prohibit the granting of a security interest to the ABL Collateral Agent
hereunder (but in each case only for so long as such Liens are in place) or
(y) is subject to any Lien in respect of Hedging Obligations permitted by
subsection 8.2(d) of the ABL Credit Agreement that do not constitute Secured
Bank Product Obligations of the ABL Credit Agreement to the extent that the
agreements governing such Hedging Obligations prohibit the granting of a
security interest to the ABL Collateral Agent hereunder (but in each case only
for so long as such Liens are in place), and, in the case of such other
property, such other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (1) any
Hedging Obligations or (2) any other agreements, instruments or documents
related to any such Hedging Obligations or to any of the assets referred to in
any of subclauses (i) through (iii) of this subclause (y);

(c) any property that (A) would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction or (B) is subject to any Liens
permitted under subsection 8.2 of the ABL Credit Agreement which relates to
property subject to any such Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place),
provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any U.S. Grantor as consideration for the sale or other disposition
of such property as and to the extent such consideration would otherwise
constitute Security Collateral;

(d) each U.S. Pledgor acknowledges that certain of the Pledged Collateral of
such U.S. Pledgor may now or in the future consist of ULC Shares, and that it is
the intention of the ABL Collateral Agent and each U.S. Pledgor that neither the
ABL Collateral Agent nor any other Secured Party should under any circumstances
prior to realization be held to be a “member” or “shareholder,” as applicable,
of a ULC for the purposes of any ULC Laws. Therefore, notwithstanding any
provisions to the contrary contained in this Agreement, the ABL Credit Agreement
or any other Loan Document, where a U.S. Pledgor is the registered and
beneficial owner of ULC Shares which are Pledged Collateral of such U.S.
Pledgor, such U.S. Pledgor will remain the sole registered and beneficial owner
of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the ABL Collateral Agent, any other Secured Party,
or any other Person on the books and records of the applicable ULC. Accordingly,
each U.S. Pledgor shall be entitled to receive and retain for its own account
any dividend or other distribution, if any, in respect of such ULC Shares
(except for any dividend or distribution comprised of share certificates
representing Pledged Collateral, which shall be delivered to the Collateral
Representative to hold as Pledged Collateral hereunder) and shall have the right
to vote such ULC Shares and to control the direction, management and policies of
the applicable ULC to the same extent as such U.S. Pledgor would if such ULC
Shares were not pledged to the ABL Collateral Agent pursuant hereto. Nothing in
this Agreement, the ABL Credit Agreement or any

 

-16-



--------------------------------------------------------------------------------

other Loan Document is intended to, and nothing in this Agreement, the ABL
Credit Agreement or any other Loan Document shall, constitute the ABL Collateral
Agent, any other Secured Party, or any other Person other than the applicable
U.S. Pledgor, a member or shareholder of a ULC for the purposes of any ULC Laws
(whether listed or unlisted, registered or beneficial), until such time as
notice is given to such U.S. Pledgor and further steps are taken pursuant hereto
or thereto so as to register the ABL Collateral Agent, any other Secured Party,
or such other Person, as specified in such notice, as the holder of the ULC
Shares. To the extent any provision hereof would have the effect of constituting
the ABL Collateral Agent or any other Secured Party as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral of any U.S. Pledgor, without otherwise invalidating or
rendering unenforceable this Agreement or invalidating or rendering
unenforceable such provision insofar as it relates to Pledged Collateral of any
U.S. Pledgor which is not ULC Shares. Except upon the exercise of rights of the
ABL Collateral Agent to sell, transfer or otherwise dispose of ULC Shares in
accordance with this Agreement, each U.S. Pledgor shall not cause or permit, or
enable an Issuer that is a ULC to cause or permit, the ABL Collateral Agent or
any other Secured Party to: (a) be registered as a shareholder or member of such
Issuer; (b) have any notation entered in their favor in the share register of
such Issuer; (c) be held out as shareholders or members of such Issuer;
(d) receive, directly or indirectly, any dividends, property or other
distributions from such Issuer by reason of the ABL Collateral Agent holding the
security interests over the ULC Shares; or (e) act as a shareholder of such
Issuer, or exercise any rights of a shareholder including the right to attend a
meeting of shareholders of such Issuer or to vote its ULC Shares;

(e) Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;

(f) any interest in leased real property (including Fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);

(g) any fee interest in owned real property (including Fixtures related thereto)
if the fair market value of such fee interest is less than the Dollar Equivalent
of $25,000,000 individually;

(h) any Vehicles and any assets subject to a certificate of title;

(i) Letter-of-Credit Rights individually with a value of less than $7,500,000
(other than Letter-of-Credit Rights (i) to the extent such Letter-of-Credit
Rights are Supporting Obligations in respect of Collateral and (ii) in which a
security interest is automatically perfected by filings under the Code; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Parent Borrower nor any U.S. Grantor will be required to
confer perfection by control over any such Letter-of-Credit Rights) and
Commercial Tort Claims individually with a value of less than $20,000,000;

(j) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holding or any of its
Subsidiaries as reasonably determined in writing by the Parent Borrower, the
Administrative Agent and, to the extent such assets would otherwise constitute
ABL Priority Collateral, the ABL Collateral Agent, that are excessive in view of
the benefits that would be obtained by the Secured Parties;

 

-17-



--------------------------------------------------------------------------------

(k) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the ABL Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the Code (or any successor provision or
provisions) as in effect in any relevant jurisdiction, or any other applicable
law (including the Bankruptcy Code) or principles of equity), or to the extent
that such security interests would result in material adverse tax consequences
to the Parent Borrower or any one or more of its Subsidiaries as reasonably
determined in writing by the Parent Borrower and consented to in writing by the
ABL Collateral Agent (it being understood that the Lenders shall not require the
Parent Borrower or any of its subsidiaries to enter into any security agreements
or pledge agreements governed by foreign law);

(l) Foreign Intellectual Property;

(m) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof;

(n) any Capital Stock and other securities of a Subsidiary of the Parent
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of the holders of securities
results in Holding, the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements of such Subsidiary with the
SEC (or any other governmental authority) pursuant to either Rule 3-10 or 3-16
of Regulation S-X under the Securities Act, or any other law, rule or regulation
as in effect from time to time, but only to the extent necessary to not be
subject to such requirement; and

(o) any assets or property of Holding, other than the Pledged Stock of the
Parent Borrower.

3.4 Intercreditor Relations. The ABL Collateral Agent acknowledges and agrees
that the relative priority of the Liens granted to the ABL Collateral Agent, the
Administrative Agent, any Cash Flow Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise. Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the ABL Collateral
Agent pursuant to this Agreement, the obligations of the U.S. Grantors
(including with respect to delivery of any Security Collateral) and the exercise
of any right or remedy by the ABL Collateral Agent hereunder are subject to the
provisions of the applicable Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of such Intercreditor Agreement shall govern and control as among
(i) the ABL Collateral Agent, any Cash Flow Agent and any Additional Agent, in
the case of the Base Intercreditor Agreement, and (ii) the ABL Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement. In the event of any such conflict, each U.S.
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each U.S. Guarantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each U.S. Guarantor hereby represents and warrants to the
ABL Collateral Agent and each other Secured Party that the representations and
warranties set forth in Section 5 of the ABL Credit Agreement as they relate to
such U.S. Guarantor or to

 

-18-



--------------------------------------------------------------------------------

the Loan Documents to which such U.S. Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the ABL Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Parent Borrower’s knowledge shall,
for the purposes of this subsection 4.1, be deemed to be a reference to such
U.S. Guarantor’s knowledge.

4.2 Representations and Warranties of Each U.S. Grantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each U.S. Grantor hereby represents and warrants to the
ABL Collateral Agent and each other Secured Party that, in each case after
giving effect to the Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
ABL Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such U.S. Grantor’s Security
Collateral by the ABL Credit Agreement (including, without limitation,
subsection 8.2 thereof), such U.S. Grantor owns each item of such U.S. Grantor’s
Collateral free and clear of any and all Liens. As of the Closing Date, except
as set forth on Schedule 3, no currently effective financing statement or other
similar public notice with respect to any Lien securing Indebtedness on all or
any part of such U.S. Grantor’s Security Collateral is on file or of record in
any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except such as have been filed
in favor of the ABL Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement or as are permitted by the ABL Credit Agreement
(including, without limitation, subsection 8.2 thereof) or any other Loan
Document or for which termination statements will be delivered on the Closing
Date.

4.2.2 Perfected First Priority Liens.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such U.S. Grantor, valid and enforceable Liens on such U.S.
Grantor’s Security Collateral in favor of the ABL Collateral Agent for the
benefit of the Secured Parties, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents, upon the earlier of such Filing or the delivery to and
continuing possession by the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and upon
obtaining and maintenance of “control” (as described in the Code) by the ABL
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with any applicable
Intercreditor Agreement of the Collateral Proceeds Account, all Letter-of-Credit
Rights and all Electronic Chattel Paper a security interest in which is
perfected by “control,” and in the case of Commercial Tort Actions (other than
such Commercial Tort Actions listed on Schedule 6 on the date of this
Agreement),

 

-19-



--------------------------------------------------------------------------------

upon the taking of the actions required by subsection 5.2.12, the Liens created
pursuant to this Agreement will constitute valid Liens on and (to the extent
provided herein) perfected security interests in such U.S. Grantor’s Security
Collateral in favor of the ABL Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons, in each case
other than Liens permitted to have priority pursuant to subsection 8.2 of the
ABL Credit Agreement (and subject to any applicable Intercreditor Agreement),
and enforceable as such as against all other Persons other than Ordinary Course
Transferees, except to the extent that the recording of an assignment or other
transfer of title to the ABL Collateral Agent, Administrative Agent, the
applicable Collateral Representative or any Additional Agent, (in accordance
with any applicable Intercreditor Agreement) or the recording of other
applicable documents in the United States Patent and Trademark Office or United
States Copyright Office may be necessary for perfection or enforceability, and
except as to enforcement, as may be limited by applicable domestic or foreign
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. As used in this
subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

“Specified Assets”: the following property and assets of such U.S. Grantor:

 

  (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction or by the filing and acceptance of this Agreement or a short form
or notice in the United States Patent and Trademark Office or (b) such Patents,
Patent Licenses, Trademarks and Trademark Licenses are not, individually or in
the aggregate, material to the business of the Parent Borrower and its
Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of this Agreement or a short form or notice
thereof in the United States Copyright Office or (b) the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction is not applicable to
the creation or perfection of Liens thereon;

 

-20-



--------------------------------------------------------------------------------

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

  (4) goods included in Collateral received by any Person from any U.S. Grantor
for “sale or return” within the meaning of Section 2-326(1)(b) of the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction, to
the extent of claims of creditors of such Person;

 

  (5) Fixtures, Vehicles, any other assets subject to certificates of title and
Money; and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction);

 

  (6) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or the Concentration Account of a U.S. Grantor subject to the ABL
Collateral Agent’s control;

 

  (7) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;

 

  (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction);

 

  (9) any Goods (other than Inventory) in which a security interest is not
perfected by filing a financing statement in the applicable U.S. Grantor’s
“location” (within the meaning of Section 9-307 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction); and

 

  (10) any assets specifically requiring perfection through control agreements
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), other than (i) any assets in which a security interest is
automatically perfected by filings under the Code, (ii) Pledged Stock and
(iii) DDAs, Concentration Accounts and the U.S. Core Concentration Account (in
each case only to the extent required pursuant to subsection 4.16 of the ABL
Credit Agreement).

4.2.3 [Reserved]

4.2.4 Farm Products. None of such U.S. Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

4.2.5 Accounts Receivable. The amounts represented by such U.S. Grantor (other
than Holding) to the Administrative Agent or the other Secured Parties from time
to time as owing by each account debtor or by all account debtors in respect of
such U.S. Grantor’s (other than Holding) Accounts Receivable constituting ABL
Priority Collateral will at such time be the

 

-21-



--------------------------------------------------------------------------------

correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such U.S. Grantor (other than Holding) in
accordance with GAAP. Unless otherwise indicated in writing to the
Administrative Agent, each Account Receivable of such U.S. Grantor (other than
Holding) arises out of a bona fide sale and delivery of goods or rendition of
services by such U.S. Grantor (other than Holding). Such U.S. Grantor (other
than Holding) has not given any account debtor any deduction in respect of the
amount due under any such Account, except in the ordinary course of business, as
otherwise permitted by the Loan Documents or as such U.S. Grantor (other than
Holding) may otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such U.S. Grantor (other than Holding) in
its own name as of the date hereof, and all material Trademark Licenses, all
material Copyright Licenses and all material Patent Licenses (including, without
limitation, material Trademark Licenses for registered Trademarks, material
Copyright Licenses for registered Copyrights and material Patent Licenses for
registered Patents but excluding licenses to commercially available
“off-the-shelf” software) owned by such U.S. Grantor (other than Holding) in its
own name as of the date hereof, in each case, other than Foreign Intellectual
Property.

4.2.7 Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit Rights not
constituting Excluded Assets owned by any U.S. Grantor (other than Holding) on
the date hereof.

4.3 Representations and Warranties of Each U.S. Pledgor. To induce the ABL
Collateral Agent, the Administrative Agent and the Lenders to enter into the ABL
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each U.S. Pledgor hereby represents and
warrants to the ABL Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such U.S. Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such U.S. Pledgor and (ii) in
the case of any Pledged Stock constituting Capital Stock of any Foreign
Subsidiary, as of the Closing Date such percentage (not more than 65%) as is
specified on Schedule 2 of all the issued and outstanding shares of all classes
of the Capital Stock of each such Foreign Subsidiary owned by such U.S. Pledgor.

4.3.2 [Reserved].

4.3.3 Such U.S. Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by subsection 8.2 of the
ABL Credit Agreement.

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such U.S. Pledgor together with
executed undated stock powers or other instruments of transfer, the security
interest created by this Agreement in such Pledged Securities constituting
certificated securities, assuming the continuing possession of such Pledged
Securities by the ABL Collateral

 

-22-



--------------------------------------------------------------------------------

Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
or any Additional Agent) security interest in such Pledged Securities to the
extent provided in and governed by the Code enforceable in accordance with its
terms against all creditors of such U.S. Pledgor and any Persons purporting to
purchase such Pledged Securities from such U.S. Pledgor, to the extent provided
in and governed by the Code, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement (and by any applicable Intercreditor
Agreement) to attach to such Pledged Securities, and except as to enforcement,
as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the earlier of (x) the filing of the
Financing Statements or of financing statements delivered pursuant to subsection
7.9 of the ABL Credit Agreement in the relevant jurisdiction and (y) the
obtaining and maintenance of “control” (as described in the Code) by the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent (or their respective agents appointed for purposes of perfection), as
applicable, in accordance with any applicable Intercreditor Agreement, of all
Pledged Securities that constitute uncertificated securities, the security
interest created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative or any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such U.S. Pledgor and any persons purporting to
purchase such Pledged Securities from such U.S. Pledgor, to the extent provided
in and governed by the Code, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement (and any applicable Intercreditor
Agreement) to attach to such Pledged Securities, and except as to enforcement,
as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.4 Representations and Warranties of Each U.S. Granting Party.

4.4.1 As of the Closing Date, Schedule 4B sets forth the full and exact legal
name (as it appears in each respective certificate or articles of incorporation,
limited liability company certificate of formation or similar organizational
documents, in each case as amended to date), the type of organization, the
jurisdiction of organization (or formation, as applicable), the organizational
identification number, the federal tax identification number (or equivalent) and
the chief executive office address and the preferred mailing address (if
different than chief executive office) of each U.S. Granting Party.

SECTION 5 COVENANTS

5.1 Covenants of Each U.S. Guarantor. Each U.S. Guarantor covenants and agrees
with the ABL Collateral Agent and the other Secured Parties that, from and after
the date of this Agreement until the earliest to occur of (i) the date upon
which the Loans, any Reimbursement Obligations, and all other

 

-23-



--------------------------------------------------------------------------------

Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments shall
have terminated, (ii) as to any U.S. Guarantor, a sale or other disposition of
all the Capital Stock of such U.S. Guarantor (other than to the U.S. Borrowers
or a U.S. Guarantor), or any other transaction or occurrence as a result of
which such U.S. Guarantor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case that is permitted under the ABL Credit Agreement or
(iii) as to any U.S. Guarantor, such U.S. Guarantor becoming an Excluded
Subsidiary, such U.S. Guarantor shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such U.S. Guarantor or any
of its Restricted Subsidiaries.

5.2 Covenants of Each U.S. Grantor. Each U.S. Grantor (other than Holding)
covenants and agrees with the ABL Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments shall
have terminated, (ii) as to any U.S. Grantor, a sale or other disposition of all
the Capital Stock of such U.S. Grantor (other than to the U.S. Borrowers or a
U.S. Guarantor), or any other transaction or occurrence as a result of which
such U.S. Grantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case that is permitted under the ABL Credit Agreement or (iii) as to any
U.S. Grantor, such U.S. Grantor becoming an Excluded Subsidiary:

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such U.S. Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such U.S. Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such U.S. Grantor evidenced by any Instrument or Chattel Paper,
and shall hold all such Collateral in trust for the ABL Collateral Agent, for
the benefit of the Secured Parties. In the event that an Event of Default shall
have occurred and be continuing, upon the request of the ABL Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly indorsed in a
manner reasonably satisfactory to the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such U.S. Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the ABL
Credit Agreement or as contemplated by any applicable Intercreditor Agreements.

5.2.2 [Reserved].

5.2.3 Payment of Obligations. Such U.S. Grantor will pay and discharge or
otherwise satisfy before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon such
U.S. Grantor’s Collateral or in respect of income or profits therefrom, as well
as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such U.S.
Grantor’s Collateral, except where the amount or validity thereof is currently
being contested in

 

-24-



--------------------------------------------------------------------------------

good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such U.S. Grantor and except
to the extent that failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such U.S. Grantor shall maintain the security interest created by this
Agreement in such U.S. Grantor’s Collateral as a perfected security interest as
and to the extent described in subsection 4.2.2 and to defend the security
interest created by this Agreement in such U.S. Grantor’s Collateral against the
claims and demands of all Persons whomsoever (subject to the other provisions
hereof).

(b) Such U.S. Grantor will furnish to the ABL Collateral Agent from time to time
statements and schedules further identifying and describing such U.S. Grantor’s
Collateral and such other reports in connection with such U.S. Grantor’s
Collateral as the ABL Collateral Agent may reasonably request in writing, all in
reasonable detail.

(c) At any time and from time to time, upon the written request of the ABL
Collateral Agent, and at the sole expense of such U.S. Grantor, such U.S.
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the ABL Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such U.S.
Grantor, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) as in effect from time to time in any United States jurisdiction with
respect to the security interests created hereby; provided that, notwithstanding
any other provision of this Agreement or any other Loan Document, neither the
Parent Borrower nor any U.S. Grantor will be required to (i) take any action in
any jurisdiction other than the United States of America, or required by the
laws of any such non-U.S. jurisdiction, or enter into any security agreement or
pledge agreement governed by the laws of any such non-U.S. jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except (A) as required by
subsection 4.16 of the ABL Credit Agreement and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the ABL Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement),
(iii) take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts or securities accounts) (except, in each case
(A) as required by subsection 4.16 of the ABL Credit Agreement and (B) to the
extent consisting of proceeds perfected by the filing of a financing statement
under the Code or, in the case of Pledged Stock, by being held by the ABL
Collateral Agent or an Additional Agent as agent for the ABL Collateral Agent),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

(d) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any U.S. Grantor where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

-25-



--------------------------------------------------------------------------------

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such U.S. Grantor will
give prompt written notice to the ABL Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event, within 30 days of such change); provided that,
promptly after receiving a written request therefor from the ABL Collateral
Agent, such U.S. Grantor shall deliver to the ABL Collateral Agent all
additional financing statements and other documents reasonably necessary or
desirable to maintain the validity, perfection and priority of the security
interests created hereunder and other documents reasonably requested by the ABL
Collateral Agent to maintain the validity, perfection and priority of the
security interests as and to the extent provided for herein and upon receipt of
such additional financing statements the ABL Collateral Agent shall either
promptly file such additional financing statements or approve the filing of such
additional financing statements by such U.S. Grantor. Upon any such approval
such U.S. Grantor shall proceed with the filing of the additional financing
statements and deliver copies (or other evidence of filing) of the additional
filed financing statements to the ABL Collateral Agent.

5.2.6 Notices. Such U.S. Grantor will advise the ABL Collateral Agent promptly,
in reasonable detail, of:

(a) any Lien (other than security interests created hereby or permitted by the
ABL Credit Agreement (including Liens permitted by subsection 8.2 of the ABL
Credit Agreement)) on any of such U.S. Grantor’s Collateral which would
materially adversely affect the ability of the ABL Collateral Agent to exercise
any of its remedies hereunder; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

5.2.7 Pledged Stock. In the case of each U.S. Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock other than ULC Shares issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
ABL Collateral Agent promptly in writing of the occurrence of any of the events
described in subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock other than ULC Shares
issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable, such U.S. Grantor will not, other than
in the ordinary course of business or as permitted by the Loan Documents,
(i) grant any extension of the time of payment of any of such U.S. Grantor’s
Accounts Receivable, (ii) compromise or settle any such Account Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any such Account Receivable, (iv) allow any
credit or discount whatsoever on any such Account Receivable, (v) amend,
supplement or modify any such Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.

(b) Such U.S. Grantor will deliver to the ABL Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable that disputes the validity or enforceability of more than
7.5% of the aggregate amount of the then outstanding Accounts Receivable.

 

-26-



--------------------------------------------------------------------------------

5.2.9 Maintenance of Records. Such U.S. Grantor will keep and maintain at its
own cost and expense reasonably satisfactory records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to subsection 7.2(a) of the ABL
Credit Agreement, the Borrower Representative will notify the ABL Collateral
Agent of any acquisition by the U.S. Grantor of (i) any registration of any
material United States Copyright, Patent or Trademark or (ii) any exclusive
rights under a material United States Copyright License, Patent License or
Trademark License constituting Collateral, and each applicable U.S. Grantor
shall take such actions as may be reasonably requested by the ABL Collateral
Agent (but only to the extent such actions are within such U.S. Grantor’s
control) to perfect the security interest granted to the ABL Collateral Agent
and the other Secured Parties therein, to the extent provided herein in respect
of any United States Copyright, Patent or Trademark constituting Collateral, by
(x) the execution and delivery of an amendment or supplement to this Agreement
(or amendments to any such agreement previously executed or delivered by such
U.S. Grantor) and/or (y) the making of appropriate filings (I) of financing
statements under the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to Copyrights and Copyright Licenses, the
United States Copyright Office.

5.2.11 [Reserved].

5.2.12 Commercial Tort Actions. All Commercial Tort Actions of each U.S. Grantor
in existence on the date of this Agreement, known to such U.S. Grantor on the
date hereof, are described in Schedule 6. If any U.S. Grantor shall at any time
after the date of this Agreement acquire a Commercial Tort Action, such U.S.
Grantor shall promptly notify the ABL Collateral Agent thereof in a writing
signed by such U.S. Grantor and describing the details thereof and shall grant
to the ABL Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon and subject to the terms of this Agreement.

5.2.13 Deposit Accounts; etc. Such U.S. Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of subsection 4.16 of the ABL
Credit Agreement is caused by the failure to take such action or to refrain from
taking such action by such U.S. Grantor or any of its Subsidiaries.

5.2.14 Protection of Trademarks. Such U.S. Grantor shall, with respect to any
Trademarks that are material to the business of such U.S. Grantor, use
commercially reasonable efforts not to cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that licensees of such Trademarks use such consistent
standards of quality, in each case, except as would not reasonably be expected
to have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the ABL Credit Agreement, such U.S. Grantor shall use commercially reasonable
efforts not to do any act or omit to do any act whereby any of the Intellectual
Property that is material to the business of such U.S. Grantor may lapse,
expire, or become abandoned, or unenforceable, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

5.2.16 Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any U.S. Grantor not constituting Excluded Assets
acquired following the Closing Date and constituting Security Collateral, such
U.S. Grantor shall use its commercially reasonable efforts to promptly obtain
the consent of the issuer thereof and any nominated person thereon to the
assignment of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the Code.

5.3 Covenants of Each U.S. Pledgor. Each U.S. Pledgor covenants and agrees with
the ABL Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the Loans, any
Reimbursement Obligations, and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for Letters of Credit that have been cash or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments shall have terminated, (ii) as to any U.S. Pledgor, a sale or other
disposition of all the Capital Stock of such U.S. Pledgor (other than to a U.S.
Borrower or a U.S. Guarantor), or any other transaction or occurrence as a
result of which such U.S. Pledgor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each that is permitted under the ABL Credit Agreement or
(iii) as to any U.S. Pledgor, such U.S. Pledgor becoming an Excluded Subsidiary:

5.3.1 Additional Shares. If such U.S. Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such U.S. Pledgor shall accept the same as the
agent of the ABL Collateral Agent and the other Secured Parties, hold the same
in trust for the ABL Collateral Agent and the other Secured Parties and deliver
the same forthwith to the ABL Collateral Agent (who will hold the same on behalf
of the Secured Parties), the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, in the exact form received, duly indorsed by such U.S. Pledgor to the
ABL Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such U.S. Grantor, to be held by the ABL Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
subsection 3.3 and provided that in no event shall there be pledged, nor shall
any U.S. Pledgor be required to pledge, more than 65% of any series of
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement). Any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower not prohibited by the
ABL Credit Agreement) shall be paid over to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable

 

-28-



--------------------------------------------------------------------------------

Intercreditor Agreement, to be held by the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, and, except in the case of
ULC Shares, in case any distribution of capital shall be made on or in respect
of the Pledged Stock or any property shall be distributed upon or with respect
to the Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the ABL Collateral Agent, be delivered to the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement. If any sums of money or property so paid or distributed
in respect of the Pledged Stock shall be received by such U.S. Pledgor, such
U.S. Pledgor shall, until such money or property is paid or delivered to the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such U.S. Pledgor, as additional collateral security for the
Obligations.

5.3.2 [Reserved].

5.3.3 Pledged Notes. Such U.S. Pledgor shall, within 60 days (or such longer
period as may be agreed by the ABL Collateral Agent in its sole discretion)
following the date of this Agreement (or on such later date upon which it
becomes a party hereto pursuant to subsection 9.15), deliver to the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
all Pledged Notes then held by such U.S. Pledgor, endorsed in blank or, at the
request of the ABL Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed to the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement. Furthermore, within ten Business
Days (or such longer period as may be agreed by the ABL Collateral Agent in its
sole discretion) after any U.S. Pledgor obtains a Pledged Note, such U.S.
Pledgor shall cause such Pledged Note to be delivered to the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
in blank or, at the request of the ABL Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed to the ABL Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement.

5.3.4 Maintenance of Security Interest.

(a) Such U.S. Pledgor shall maintain the security interest created by this
Agreement in such U.S. Pledgor’s Pledged Collateral as a security interest
having at least the perfection and priority described in subsection 4.3.4 or
subsection 4.3.5, as applicable and shall defend such security interest against
the claims and demands of all Persons whomsoever. At any time and from time to
time, upon the written request of the ABL Collateral Agent and at the sole
expense of such U.S. Pledgor, such U.S. Pledgor will promptly and duly execute
and deliver such further

 

-29-



--------------------------------------------------------------------------------

instruments and documents and take such further actions as the ABL Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
U.S. Pledgor; provided, that notwithstanding any other provision of this
Agreement or any other Loan Documents, neither the Parent Borrower nor any other
U.S. Pledgor will be required to (i) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such non-U.S.
jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such non-U.S. jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Security Collateral that constitutes Capital
Stock or Pledged Notes in certificated form, delivering such Capital Stock or
Pledged Notes to the ABL Collateral Agent (or another Person as required under
any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) constituting Excluded Assets (except, in each case, to the
extent consisting of proceeds perfected by the filing of a financing statement
under the Code or, in the case of Pledged Stock, by being held by the ABL
Collateral Agent or an Additional Agent as agent for the ABL Collateral Agent),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

(b) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any U.S. Pledgor where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the ABL Collateral Agent shall have the
right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant U.S. Grantor shall furnish all
such assistance and information as the ABL Collateral Agent may reasonably
require in connection with such test verifications. At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the ABL Collateral Agent’s reasonable request and at the expense of the
relevant U.S. Grantor, such U.S. Grantor shall cause independent public
accountants or others reasonably satisfactory to the ABL Collateral Agent to
furnish to the ABL Collateral Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.

(b) The ABL Collateral Agent hereby authorizes each U.S. Grantor to collect such
U.S. Grantor’s Accounts Receivable and the ABL Collateral Agent may curtail or
terminate said authority at any time, without limiting the ABL Collateral
Agent’s rights under subsection 4.16 of the ABL Credit Agreement, after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement. If required by the ABL Collateral
Agent at any time, without limiting

 

-30-



--------------------------------------------------------------------------------

the ABL Collateral Agent’s rights under subsection 4.16 of the ABL Credit
Agreement, after the occurrence and during the continuance of an Event of
Default specified in subsection 9(a) of the ABL Credit Agreement, any Proceeds
constituting payments or other cash proceeds of Accounts Receivable constituting
Collateral, when collected by such U.S. Grantor (other than Holding), (i) shall
be forthwith (and, in any event, within two Business Days of receipt by such
U.S. Grantor) deposited in, or otherwise transferred by such U.S. Grantor to,
the Collateral Proceeds Account, subject to withdrawal by the ABL Collateral
Agent for the account of the Secured Parties only as provided in subsection 6.5,
and (ii) until so turned over, shall be held by such U.S. Grantor in trust for
the ABL Collateral Agent and the other Secured Parties, segregated from other
funds of such U.S. Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any U.S. Grantor in trust for the benefit of the
ABL Collateral Agent and the other Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided. At any time when an Event of
Default specified in subsection 9(a) of the ABL Credit Agreement has occurred
and is continuing, at the ABL Collateral Agent’s election, each of the ABL
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
U.S. Grantor to the payment of the Obligations of such U.S. Grantor then due and
owing, such application to be made as set forth in subsection 6.5. So long as no
Event of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in subsection 6.1(d).

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement, at the ABL Collateral Agent’s request, each U.S. Grantor
(other than Holding) shall deliver to the ABL Collateral Agent copies or, if
required by the ABL Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such U.S. Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such U.S.
Grantor’s Accounts Receivable constituting Collateral, including, without
limitation, all statements relating to such U.S. Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts related
thereto.

(d) So long as no Event of Default has occurred and is continuing, the ABL
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each U.S. Grantor’s (other than Holding) Collateral
Proceeds Account to any account designated by such U.S. Grantor, maintained in
compliance with the provisions of subsection 4.16 of the ABL Credit Agreement.
In the event that an Event of Default has occurred and is continuing, the ABL
Collateral Agent, at its option, may require that each Collateral Proceeds
Account and the Concentration Account of each U.S. Grantor (other than Holding)
be established at the ABL Collateral Agent or another institution reasonably
acceptable to the ABL Collateral Agent. Subject to subsection 4.16 of the ABL
Credit Agreement, each U.S. Grantor shall have the right, at any time and from
time to time, to withdraw such of its own funds from its own Concentration
Account, and to maintain such balances in its Concentration Account, as it shall
deem to be necessary or desirable.

6.2 Communications with Obligors; U.S. Grantors Remain Liable.

(a) The ABL Collateral Agent, in its own name or in the name of others, may at
any time and from time to time after the occurrence and during the continuance
of an Event of Default specified in subsection 9(a) of the ABL Credit Agreement
communicate with obligors under the Accounts Receivable and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the ABL Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

-31-



--------------------------------------------------------------------------------

(b) Upon the request of the ABL Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement, each U.S. Grantor (other than
Holding) shall notify obligors on such U.S. Grantor’s Accounts Receivable and
parties to such U.S. Grantor’s Contracts (in each case, to the extent
constituting Collateral) that such Accounts Receivable and such Contracts have
been assigned to the ABL Collateral Agent, for the benefit of the Secured
Parties, and that payments in respect thereof shall be made directly to the ABL
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each U.S. Grantor shall
remain liable under each of such U.S. Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the ABL Collateral Agent or any other Secured
Party of any payment relating thereto, nor shall the ABL Collateral Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any U.S. Grantor under or pursuant to any Accounts Receivable (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the ABL
Collateral Agent shall have given notice to the relevant U.S. Pledgor of the ABL
Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each U.S. Pledgor shall be permitted to receive all cash
dividends and distributions paid in respect of the Pledged Stock (subject to the
last two sentences of subsection 5.3.1) and all payments made in respect of the
Pledged Notes, to the extent permitted in the ABL Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
such other action taken which is prohibited by, or would result in any violation
of, any provision of the ABL Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing and the ABL Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant U.S. Pledgor or U.S. Pledgors, (i) the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, shall have
the right, except in the case of ULC Shares, to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant U.S. Pledgor as
provided in the ABL Credit Agreement consistent with subsection 6.5, and
(ii) except in the case of ULC Shares, any or all of the Pledged Stock shall be
registered in the name of the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, or the respective nominee of any
thereof, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, and the ABL Collateral Agent, the Collateral
Representative or any Additional Agent, or acting through its respective
nominee, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, may thereafter exercise (x) except in the case of ULC
Shares, all voting, corporate and other rights pertaining to such Pledged Stock
at any meeting of shareholders of the relevant Issuer or Issuers or otherwise
and (y) except in the case of ULC Shares, any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the

 

-32-



--------------------------------------------------------------------------------

absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock other than ULC Shares upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant U.S. Pledgor or the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, of any
right, privilege or option pertaining to such Pledged Stock other than ULC
Shares, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Stock other than ULC Shares with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the ABL Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, may reasonably determine), all without
liability (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the ABL Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable,
shall have no duty to any U.S. Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, provided that the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, shall not exercise any
voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in subsection 6.6
other than in accordance with subsection 6.6.

(c) Each U.S. Pledgor hereby authorizes and instructs each Issuer or maker of
any Pledged Securities pledged by such U.S. Pledgor hereunder other than ULC
Shares to, subject to any applicable Intercreditor Agreement, (i) comply with
any instruction received by it from the ABL Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such U.S.
Pledgor, and each U.S. Pledgor agrees that each Issuer or maker shall be fully
protected in so complying, and (ii) unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Pledged Securities
directly to the ABL Collateral Agent.

6.4 Proceeds to Be Turned Over to the ABL Collateral Agent. In addition to the
rights of the ABL Collateral Agent specified in subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the ABL Collateral Agent shall have
instructed any U.S. Grantor to do so, all Proceeds of Security Collateral
received by such U.S. Grantor consisting of cash, checks and other Cash
Equivalent items shall be held by such U.S. Grantor in trust for the ABL
Collateral Agent and the other Secured Parties hereto, any Additional Agent and
the other applicable Additional Secured Parties (as defined in the applicable
Intercreditor Agreement) or the applicable Collateral Representative, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, segregated from other funds of such U.S. Grantor, and shall,
forthwith upon receipt by such U.S. Grantor, be turned over to the ABL
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, (or their respective agents appointed for purposes of
perfection) in the exact form received by such U.S. Grantor (duly indorsed by
such U.S. Grantor to the ABL Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, if required). All Proceeds of
Security Collateral received by the ABL Collateral Agent hereunder shall be held
by the ABL Collateral Agent in the relevant Collateral Proceeds Account
maintained under its sole dominion and control. All Proceeds of Security
Collateral while held by the ABL Collateral Agent in such Collateral Proceeds
Account (or by the relevant U.S. Grantor in trust for the ABL Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for all the Obligations of such U.S. Grantor and shall not constitute payment
thereof until applied as provided in subsection 6.5 and any applicable
Intercreditor Agreement.

 

-33-



--------------------------------------------------------------------------------

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant U.S. Granting
Party’s Security Collateral received by the ABL Collateral Agent (whether from
the relevant U.S. Granting Party or otherwise) shall be held by the ABL
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant U.S. Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the ABL Collateral Agent, subject to any applicable Intercreditor Agreement, be
applied by the ABL Collateral Agent against the Obligations of the relevant U.S.
Granting Party then due and owing in the order of priority set forth in the ABL
Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of any applicable Intercreditor Agreement, the
ABL Collateral Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations to the extent permitted by applicable law, all rights and remedies
of a secured party under the Code and under any other applicable law and in
equity. Subject to subsection 3.3(d), without limiting the generality of the
foregoing, to the extent permitted by applicable law, subject to the terms of
any applicable Intercreditor Agreement, the ABL Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
U.S. Granting Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the ABL Collateral Agent or any other Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. To the extent permitted by law, subject to the terms of any
applicable Intercreditor Agreement, the ABL Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such U.S. Granting Party, which right or equity is
hereby waived and released. Each U.S. Granting Party further agrees, at the ABL
Collateral Agent’s request (subject to the terms of any applicable Intercreditor
Agreement), to assemble the Security Collateral and make it available to the ABL
Collateral Agent at places which the ABL Collateral Agent shall reasonably
select, whether at such U.S. Granting Party’s premises or elsewhere. The ABL
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this subsection 6.6, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the ABL Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant U.S. Granting Party then due and owing, in the order of priority
specified in subsection 6.5, and only after such application and after the
payment by the ABL Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need the ABL Collateral Agent account for the surplus, if any, to such
U.S. Granting Party. To the extent permitted by applicable law, (i) such U.S.
Granting Party waives all claims, damages and demands it may acquire against the
ABL Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages and demands that may arise from the gross negligence or willful
misconduct of any of the ABL Collateral Agent or such other Secured Party, and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

-34-



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) Subject to any applicable Intercreditor Agreement, if the ABL Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to subsection 6.6, and if in the reasonable opinion of the ABL
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant U.S. Pledgor will use its reasonable best
efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the ABL
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the ABL Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto. Such
U.S. Pledgor agrees to use its reasonable best efforts to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
states and the District of Columbia that the ABL Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

(b) Such U.S. Pledgor recognizes that the ABL Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such U.S.
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The ABL Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c) Such U.S. Pledgor agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this subsection 6.7 valid
and binding and in compliance with any and all other applicable Requirements of
Law. Such U.S. Pledgor further agrees that a breach of any of the covenants
contained in this subsection 6.7 will cause irreparable injury to the ABL
Collateral Agent and the Lenders, that the ABL Collateral Agent and the Lenders
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this subsection 6.7 shall be
specifically enforceable against such U.S. Pledgor, and to the extent permitted
by applicable law, such U.S. Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants (except
for a defense that no Event of Default has occurred or is continuing under the
ABL Credit Agreement).

6.8 Waiver; Deficiency. Each U.S. Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such U.S. Granting Party and, to the

 

-35-



--------------------------------------------------------------------------------

extent then due and owing, all other Obligations of such U.S. Granting Party and
the reasonable fees and disbursements of any attorneys employed by the ABL
Collateral Agent or any other Secured Party to collect such deficiency.

SECTION 7 THE ABL COLLATERAL AGENT

7.1 ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each U.S. Granting Party hereby irrevocably constitutes and appoints the ABL
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such U.S. Granting Party and in
the name of such U.S. Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the ABL Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default, and in accordance with and subject to each
applicable Intercreditor Agreement. Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law and subject to each
applicable Intercreditor Agreement), (x) each U.S. Pledgor hereby gives the ABL
Collateral Agent the power and right, on behalf of such U.S. Pledgor, without
notice or assent by such U.S. Pledgor, to execute, in connection with any sale
provided for in subsection 6.6 or 6.7, any endorsements, assessments or other
instruments of conveyance or transfer with respect to such U.S. Pledgor’s
Pledged Collateral and (y) each U.S. Grantor hereby gives the ABL Collateral
Agent the power and right, on behalf of such U.S. Grantor, without notice to or
assent by such U.S. Grantor, to do any or all of the following:

(i) in the name of such U.S. Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such U.S. Grantor that constitutes Collateral or with respect to any other
Collateral of such U.S. Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the ABL Collateral Agent for the purpose of collecting any and
all such moneys due under any Accounts Receivable of such U.S. Grantor that
constitutes Collateral or with respect to any other Collateral of such U.S.
Grantor whenever payable;

(ii) in the case of any Copyright, Patent or Trademark constituting Collateral
of such U.S. Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the ABL Collateral Agent may reasonably request to such
U.S. Grantor to evidence the ABL Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent or Trademark and the goodwill and general
intangibles of such U.S. Grantor relating thereto or represented thereby, and
such U.S. Grantor hereby consents to the non-exclusive royalty free use by the
ABL Collateral Agent of any Copyright, Patent or Trademark owned by such U.S.
Grantor included in the Collateral for the purposes of disposing of any
Collateral;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such U.S. Grantor, effect any repairs or any insurance called for
by the terms of this Agreement and pay all or any part of the premiums therefor
and the costs thereof; and

(iv) (A) direct any party liable for any payment under any of the Security
Collateral of such U.S. Grantor to make payment of any and all moneys due or to
become due thereunder

 

-36-



--------------------------------------------------------------------------------

directly to the ABL Collateral Agent or as the ABL Collateral Agent shall
direct; (B) ask or demand for, collect, receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Security Collateral of such U.S. Grantor;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Security Collateral of such U.S. Grantor; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such U.S. Grantor or any
portion thereof and to enforce any other right in respect of any Security
Collateral of such U.S. Grantor; (E) defend any suit, action or proceeding
brought against such U.S. Grantor with respect to any Security Collateral of
such U.S. Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the ABL Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Security Collateral of such U.S. Grantor (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the ABL Collateral Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Security Collateral of such U.S. Grantor as fully
and completely as though the ABL Collateral Agent were the absolute owner
thereof for all purposes, and do, at the ABL Collateral Agent’s option and such
U.S. Grantor’s expense, at any time, or from time to time, all acts and things
which the ABL Collateral Agent deems necessary to protect, preserve or realize
upon the Security Collateral of such U.S. Grantor and the ABL Collateral Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such U.S. Grantor
might do.

(b) The reasonable expenses of the ABL Collateral Agent incurred in connection
with actions undertaken as provided in this subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are U.S. Facility
Revolving Credit Loans or Canadian Facility Revolving Credit Loans made to a
U.S. Borrower under the ABL Credit Agreement, from the date of payment by the
ABL Collateral Agent to the date reimbursed by the relevant U.S. Granting Party,
shall be payable by such U.S. Granting Party to the ABL Collateral Agent on
demand.

(c) Each U.S. Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant U.S. Granting Party until the earliest to occur
of (i) the first date on which all the Loans and all other Borrower Obligations
then due and owing, are paid in full in cash, no Letters of Credit remain
outstanding (except for Letters of Credit that have been cash collateralized,
backstopped or otherwise provided for pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender), (ii) as to any U.S. Grantor, a sale
or other disposition of all of the Capital Stock of such U.S. Grantor (other
than to a U.S. Borrower or a U.S. Guarantor), or any other transaction or
occurrence as a result of which such U.S. Grantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case, that is permitted under the ABL
Credit Agreement and (iii) as to any U.S. Grantor, such U.S. Grantor becoming an
Excluded Subsidiary.

7.2 Duty of ABL Collateral Agent. The ABL Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the ABL Collateral Agent deals
with similar property for its own account. None of the ABL Collateral Agent or
any other Secured

 

-37-



--------------------------------------------------------------------------------

Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Security
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Security Collateral upon the request of any U.S.
Granting Party or any other Person or, except as otherwise provided herein, to
take any other action whatsoever with regard to the Security Collateral or any
part thereof. The powers conferred on the ABL Collateral Agent and the other
Secured Parties hereunder are solely to protect the ABL Collateral Agent’s and
the other Secured Parties’ interests in the Security Collateral and shall not
impose any duty upon the ABL Collateral Agent or any other Secured Party to
exercise any such powers. The ABL Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any U.S. Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

7.3 Financing Statements. Pursuant to any applicable law, each U.S. Granting
Party authorizes the ABL Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to such U.S.
Granting Party’s Security Collateral without the signature of such U.S. Granting
Party in such form and in such filing offices as the ABL Collateral Agent
reasonably determines appropriate to perfect the security interests of the ABL
Collateral Agent under this Agreement. Each U.S. Granting Party authorizes the
ABL Collateral Agent to use any collateral description reasonably determined by
the ABL Collateral Agent, including, without limitation, the collateral
description “all personal property now existing or hereafter acquired” or “all
assets now existing or hereafter acquired” or words of similar meaning in any
such financing statements, provided that any collateral description in any
financing statement or other filing or recording document or instrument with
respect to Holding and/or Holding’s Pledged Collateral shall be limited to an
accurate and precise description of Holding’s Pledged Collateral. The ABL
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant U.S. Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

7.4 Authority of ABL Collateral Agent. Each U.S. Granting Party acknowledges
that the rights and responsibilities of the ABL Collateral Agent under this
Agreement with respect to any action taken by the ABL Collateral Agent or the
exercise or non-exercise by the ABL Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the ABL Collateral Agent and
the Secured Parties, be governed by the ABL Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the ABL Collateral Agent and the U.S. Granting Parties, the ABL
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no U.S. Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any U.S.
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the ABL Collateral Agent shall have reasonable access during normal business
hours to all the books, correspondence and records of such U.S. Grantor (other
than Holding), and the ABL Collateral Agent and its representatives may examine
the same, and to the extent reasonable take extracts therefrom and make
photocopies thereof, and such U.S. Grantor agrees to render to the ABL
Collateral Agent at such U.S. Grantor’s reasonable cost and expense, such
clerical and other

 

-38-



--------------------------------------------------------------------------------

assistance as may be reasonably requested with regard thereto. The ABL
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such U.S. Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such U.S. Grantor where any of such U.S. Grantor’s
Inventory or Equipment is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein to the extent
not inconsistent with the provisions of the ABL Credit Agreement and the other
Loan Documents (and subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the ABL Credit Agreement), or to direct the ABL Collateral Agent to do the
same, including, without limitation, the right to (A) enforce any Liens or sell
or otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any U.S. Granting Party
under this Agreement or release any Collateral from the Liens of any Security
Document or consent to or otherwise approve any such release; (ii) demand,
accept or obtain any Lien on any Collateral (except for Liens arising under, and
subject to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or
similar proceeding in respect of Holding or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders or Agents seeking on an
equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the ABL Collateral Agent and the
Lenders, with the consent of the ABL Collateral Agent, may enforce the
provisions of the Security Documents and exercise remedies thereunder and under
any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment. Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code as in effect from time to time in any applicable jurisdiction.
The Non-Lender Secured Parties by their acceptance of the benefits of this
Agreement and the other Security Documents hereby agree not to contest or
otherwise challenge any such collection, sale, disposition or other realization
of or upon all or any of the Collateral. Whether or not a Bankruptcy Case has
been commenced, the Non-Lender Secured Parties shall be deemed to have consented
to any sale or other disposition of any property, business or assets of Holding
or any of its Subsidiaries and the release of any or all of the Collateral from
the Liens of any Security Document in connection therewith.

 

-39-



--------------------------------------------------------------------------------

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Intercreditor Agreement to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the ABL Collateral Agent to enter into
each Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the ABL Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any U.S. Granting Party from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Lender Secured Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the ABL Collateral Agent, as agent
under the ABL Credit Agreement (and all officers, employees or agents designated
by the ABL Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the ABL Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured Parties and in each
such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the ABL Collateral Agent as the agent and attorney-in-fact of the Non-Lender
Secured Parties for the purposes set forth herein is coupled with an interest
and is irrevocable. It is understood and agreed that the ABL Collateral Agent
has appointed the Administrative Agent as its agent for purposes of perfecting
certain of the security interests created hereunder and for otherwise carrying
out certain of its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the ABL Collateral Agent or
the Lenders with respect to, or arising out of, any action or failure to act or
any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the ABL Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection
8.1(b)), except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person. To the maximum extent permitted
by applicable law, none of the ABL Collateral Agent or any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holding, any Subsidiary of Holding, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Parent Borrower may from time
to time designate a Person as a “Bank Products Affiliate” or a “Hedging
Affiliate” hereunder by written notice to the ABL Collateral Agent in accordance
with the terms of the ABL Credit Agreement. Upon being so designated by the
Parent Borrower, such Bank Products Affiliate or Hedging Affiliate (as the case
may be) shall be a Non-Lender Secured Party for the purposes of this Agreement
for as long as so

 

-40-



--------------------------------------------------------------------------------

designated by the Parent Borrower; provided that, at the time of the Parent
Borrower’s designation of such Non-Lender Secured Party, the obligations of the
relevant U.S. Granting Party under the applicable Hedging Agreement or Bank
Products Agreement (as the case may be) have not been designated as Additional
Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected U.S. Granting Party and the ABL Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any U.S. Granting Party may be waived by the ABL Collateral Agent in a written
instrument executed by the ABL Collateral Agent and (b) if separately agreed in
writing between the Parent Borrower and any Non-Lender Secured Party (and such
Non-Lender Secured Party has been designated in writing by the Parent Borrower
to the ABL Collateral Agent for purposes of this sentence, for so long as so
designated), no such waiver and no such amendment or modification shall amend,
modify or waive subsection 6.5 (or the definition of “Non-Lender Secured Party”
or “Secured Party” to the extent relating thereto) if such waiver, amendment,
supplement or modification would directly and adversely affect a Non-Lender
Secured Party without the written consent of such affected Non-Lender Secured
Party. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
U.S. Granting Party hereunder or in respect hereof, shall not be given such
effect except pursuant to a written instrument executed by each affected U.S.
Granting Party and the ABL Collateral Agent in accordance with this subsection
9.1.

9.2 Notices. All notices, requests and demands to or upon the ABL Collateral
Agent or any U.S. Granting Party hereunder shall be effected in the manner
provided for in subsection 11.2 of the ABL Credit Agreement; provided that any
such notice, request or demand to or upon any U.S. Guarantor shall be addressed
to such U.S. Guarantor at its notice address set forth on Schedule 1, unless and
until such U.S. Guarantor shall change such address by notice to the ABL
Collateral Agent and the Administrative Agent given in accordance with
subsection 11.2 of the ABL Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the ABL
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the ABL Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the ABL Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the ABL Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

-41-



--------------------------------------------------------------------------------

9.4 Enforcement Expenses; Indemnification.

(a) Each U.S. Guarantor jointly and severally agrees to pay or reimburse each
Secured Party and the ABL Collateral Agent for all their respective reasonable
costs and expenses incurred in collecting against such U.S. Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement against such U.S. Guarantor and the other Loan Documents to
which such U.S. Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the ABL
Collateral Agent and the Administrative Agent.

(b) Each U.S. Grantor jointly and severally agrees to pay, and to save the ABL
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to subsection 11.5 of the ABL Credit Agreement, and in any
event excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the ABL Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the ABL Credit Agreement and the
other Loan Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the U.S. Granting Parties, the ABL Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that no
Granting Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the ABL Collateral
Agent, except as permitted hereby or by the ABL Credit Agreement.

9.6 Set-Off. Each U.S. Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the ABL Collateral Agent and each other Secured Party
at any time and from time to time without notice to such U.S. Guarantor or any
other U.S. Granting Party, any such notice being expressly waived by each U.S.
Granting Party, to the extent permitted by applicable law, upon the occurrence
and during the continuance of an Event of Default under subsection 9(a) of the
ABL Credit Agreement so long as any amount remains unpaid after it becomes due
and payable by such U.S. Guarantor hereunder, to set-off and appropriate and
apply against any such amount any and all deposits (general or special, time or
demand, provisional or final) (other than the Collateral Proceeds Account), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the ABL Collateral Agent, the
Administrative Agent or such other Secured Party to or for the credit or the
account of such U.S. Guarantor, or any part thereof in such amounts as the ABL
Collateral Agent, the Administrative Agent or such other Secured Party may
elect. The ABL Collateral Agent, the Administrative Agent and each other Secured
Party shall notify such U.S. Guarantor promptly of any such set-off and the
application made by the ABL Collateral Agent, the Administrative Agent or such
other Secured Party of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the ABL Collateral Agent, the Administrative Agent and each other
Secured Party under this subsection 9.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the ABL
Collateral Agent, the Administrative Agent or such other Secured Party may have.

 

-42-



--------------------------------------------------------------------------------

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the U.S. Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the U.S. Granting Parties, the ABL Collateral Agent and the
other Secured Parties with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the U.S. Granting
Parties, the ABL Collateral Agent or any other Secured Party relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the ABL Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this subsection 9.12 would otherwise require to be

 

-43-



--------------------------------------------------------------------------------

asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the ABL
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
subsection 9.12(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in subsection 9.2 or at such other address of which the ABL
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the ABL Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 9.12 any consequential or punitive damages.

9.13 Acknowledgments. Each U.S. Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any U.S. Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the U.S. Guarantors, on the one hand,
and the ABL Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the U.S. Guarantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-44-



--------------------------------------------------------------------------------

9.15 Additional U.S. Granting Parties. Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
subsection 7.9(b) or 7.9(c) of the ABL Credit Agreement shall become a U.S.
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing U.S. Granting Party that is required to become a U.S.
Pledgor with respect to Capital Stock of any new Subsidiary of the Parent
Borrower pursuant to subsections 7.9(b) and 7.9(c) of the ABL Credit Agreement
shall become a U.S. Pledgor with respect thereto upon execution and delivery by
such U.S. Granting Party of a Supplemental Agreement substantially in the form
of Annex 3 hereto.

9.16 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender),
all Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the ABL Collateral Agent and each U.S.
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the U.S. Granting Parties. At the request and sole
expense of any U.S. Granting Party following any such termination, the ABL
Collateral Agent shall deliver to such U.S. Granting Party (subject to
subsection 7.2, without recourse and without representation or warranty) any
Security Collateral held by the ABL Collateral Agent hereunder, and execute,
acknowledge and deliver to such U.S. Granting Party such releases, instruments
or other documents (including, without limitation, UCC termination statements),
and do or cause to be done all other acts, as any U.S. Granting Party shall
reasonably request to evidence such termination.

(b) Upon any sale or other disposition of Security Collateral permitted by the
ABL Credit Agreement (other than any sale or disposition to another U.S.
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with a sale
or other disposition of all of the Capital Stock of any U.S. Granting Party
(other than to any U.S. Grantor (other than Holding) or any other transaction or
occurrence as a result of which such U.S. Granting Party ceases to be a
Restricted Subsidiary of the Parent Borrower), or the sale or other disposition
of Security Collateral (other than a sale or disposition to another U.S. Grantor
(other than Holding)) permitted under the ABL Credit Agreement, the ABL
Collateral Agent shall, upon receipt from the Parent Borrower of a written
request for the release of such U.S. Granting Party from its Guarantee or the
release of the Security Collateral subject to such sale, disposition or other
transaction, identifying such U.S. Granting Party or the relevant Security
Collateral and the terms of the sale, disposition or other transaction in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Parent Borrower stating that
such transaction is in compliance with the ABL Credit Agreement and the other
Loan Documents, execute and deliver to the Parent Borrower or the relevant U.S.
Granting Party (subject to subsection 7.2, without recourse and without
representation or warranty), at the sole cost and expense of such U.S. Granting
Party, any Security Collateral of such relevant U.S. Granting Party held by the
ABL Collateral Agent, or the Security Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such U.S.
Granting Party, execute, acknowledge and deliver to such U.S. Granting Party
such releases, instruments or other documents (including, without limitation,
UCC termination statements), and do or cause to be done all other acts, as

 

-45-



--------------------------------------------------------------------------------

the Parent Borrower or such U.S. Granting Party shall reasonably request (x) to
evidence or effect the release of such U.S. Granting Party from its Guarantee
(if any) and of the Liens created hereby (if any) on such U.S. Granting Party’s
Security Collateral or (y) to evidence the release of the Security Collateral
subject to such sale or disposition.

(c) Upon any U.S. Granting Party becoming an Excluded Subsidiary in accordance
with the provisions of the ABL Credit Agreement, the Lien pursuant to this
Agreement on all Security Collateral of such U.S. Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such U.S. Granting
Party, and all obligations of such U.S. Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the ABL Collateral Agent shall, upon the request of the Parent
Borrower or such U.S. Granting Party, deliver to the Parent Borrower or such
U.S. Granting Party (subject to subsection 7.2, without recourse and without
representation or warranty) any Security Collateral of such U.S. Granting Party
held by the ABL Collateral Agent hereunder and the ABL Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Parent
Borrower or such U.S. Granting Party (at the sole cost and expense of the Parent
Borrower or such U.S. Granting Party) all releases, instruments or other
documents (including, without limitation, UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such U.S. Granting Party from its Guarantee (if any) or the Liens
created hereby (if any) on such U.S. Granting Party’s Security Collateral, as
applicable, as the Parent Borrower or such U.S. Granting Party may reasonably
request.

(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any U.S. Granting Party, the ABL
Collateral Agent shall deliver such Security Collateral (if held by the ABL
Collateral Agent) to such U.S. Granting Party and execute, acknowledge and
deliver to such U.S. Granting Party such releases, instruments or other
documents (including, without limitation, UCC termination statements), and do or
cause to be done all other acts, as such U.S. Granting Party shall reasonably
request to evidence such release.

(e) Notwithstanding any other provision of this Agreement or any other Loan
Document, Holding shall have the right to transfer all of the Capital Stock of
the Parent Borrower held by Holding to any Parent Entity or any Subsidiary of
any Parent Entity (a “Successor Holding Company”) that (i) is a Person organized
and existing under the laws of the United States of America, any State thereof
or the District of Columbia and (ii) assumes all of the obligations of Holding
under this Agreement and the other Loan Documents to which Holding is a party
(including, for the avoidance of doubt, the requirement to deliver the Pledged
Stock of the Parent Borrower in accordance with the terms of this Agreement) by
executing and delivering to the ABL Collateral Agent a joinder substantially in
the form of Annex 4 hereto, or one or more other documents or instruments,
together with the organizational documents of such Successor Holding Company and
authorizing resolutions, in addition to a financing statement in appropriate
form for filing under the Uniform Commercial Code of the relevant jurisdiction,
in form and substance reasonably satisfactory to the ABL Collateral Agent, upon
which (x) such Successor Holding Company will succeed to, and be substituted
for, and may exercise every right and power of, Holding under this Agreement and
the other Loan Documents, and shall be thereafter be deemed to be “Holding” for
purposes of this Agreement and the other Loan Documents, (y) Holding as
predecessor to the Successor Holding Company (“Predecessor Holding”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Loan Documents, and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holding,
and any Lien pursuant to any other Loan Document on any other property or assets
of Predecessor Holding, shall be automatically released (it being understood
that such transfer of Capital Stock of the Parent Borrower to and assumption of
rights and obligations of Holding by such Successor Holding Company shall not

 

-46-



--------------------------------------------------------------------------------

constitute a Change of Control). At the request and the sole expense of
Predecessor Holding or the Parent Borrower, the ABL Collateral Agent shall
deliver to Predecessor Holding any Security Collateral and other property or
assets of Predecessor Holding held by the ABL Collateral Agent that is not
required to be pledged under this Agreement or any other Loan Document by
Successor Holding Company (including the Capital Stock of the Parent Borrower)
and execute, acknowledge and deliver to Predecessor Holding (subject to
subsection 7.2, without recourse and without representation or warranty) such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as
Predecessor Holding or the Parent Borrower shall reasonably request to evidence
or effect the release of Predecessor Holding from its Guarantee and other
obligations hereunder and under the other Loan Documents, and the release of the
Liens created hereby on Predecessor Holding’s Security Collateral (other than
the Capital Stock of the Borrowers) and by any other Loan Document on any other
property or assets of Predecessor Holding.

(f) The ABL Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the ABL Collateral Agent in good faith believes to be
in accordance with) this subsection 9.16.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the ABL Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any U.S. Guarantor in respect of this Agreement to the
ABL Collateral Agent, for the benefit of each holder of Secured Obligations,
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such holder is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by the ABL Collateral Agent of any sum
adjudged to be so due in the judgment currency, the ABL Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
U.S. Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the ABL Collateral Agent, for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the ABL Collateral Agent, the ABL Collateral
Agent agrees to remit to the Parent Borrower, such excess. This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.

9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the ABL
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as collateral security for the Obligations and that
this subsection 9.18 is intended to be the certificate of exemption from New
York stock transfer taxes for the purposes of complying with Section 270.5(b) of
the Tax Law of the State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

VERITIV CORPORATION By:  

 

  Name:   Title: XPEDX INTERMEDIATE, LLC By:   Veritiv Corporation, a Delaware
corporation, its sole member By:  

 

  Name:   Title: XPEDX, LLC By:  

 

  Name:   Title: XPEDX INTERNATIONAL INC. By:  

 

  Name:   Title:

 

[Signature Page to U.S. Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by: BANK OF AMERICA, N.A., as
Administrative Agent and ABL Collateral Agent By:  

 

  Name:   Title:

 

[Signature Page to U.S. Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Annex 1 to

U.S. Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT1

The undersigned hereby acknowledges receipt of a copy of the U.S. Guarantee and
Collateral Agreement, dated as of July 1, 2014 (as amended, waived, supplemented
or otherwise modified from time to time, the “Agreement”; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Agreement or the ABL Credit Agreement referred to therein, as the case may be),
made by the U.S. Granting Parties party thereto in favor of Bank of America,
N.A., as Administrative Agent and ABL Collateral Agent. The undersigned agrees
for the benefit of the Administrative Agent and the Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the ABL Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

 

1  This consent is necessary only with respect to any Issuer that is not also a
U.S. Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

U.S. Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [            ] [    ], 20[    ], made by
[                    ], a [                    ] corporation (the “Additional
U.S. Granting Party”), in favor of BANK OF AMERICA, N.A., as collateral agent
(in such capacity, the “ABL Collateral Agent”) and as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time party to the ABL Credit Agreement referred to
below and the other Secured Parties (as defined in the U.S. Guarantee and
Collateral Agreement). All capitalized terms not defined herein shall have the
meaning ascribed to them in such U.S. Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), the Administrative Agent, the ABL
Collateral Agent, and the other parties thereto are parties to an ABL Credit
Agreement, dated as of July 1, 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Holding, the Parent
Borrower, and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the U.S. Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “U.S. Guarantee and Collateral Agreement”), in favor of the ABL
Collateral Agent, for the benefit of the Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement);

WHEREAS, the Additional U.S. Granting Party is a member of an affiliated group
of companies that includes the Parent Borrower and each other U.S. Granting
Party; the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other U.S. Granting Parties (including the Additional U.S.
Granting Party) in connection with the operation of their respective businesses;
and the Parent Borrower and the other U.S. Granting Parties (including the
Additional U.S. Granting Party) are engaged in related businesses, and each such
U.S. Granting Party (including the Additional U.S. Granting Party) will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the ABL Credit Agreement;

WHEREAS, the ABL Credit Agreement requires the Additional U.S. Granting Party to
become a party to the U.S. Guarantee and Collateral Agreement; and

WHEREAS, the Additional U.S. Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the U.S. Guarantee and
Collateral Agreement;

 

Annex 2-1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional U.S. Granting Party, as provided in
subsection 9.15 of the U.S. Guarantee and Collateral Agreement, hereby becomes a
party to the U.S. Guarantee and Collateral Agreement as a U.S. Granting Party
thereunder with the same force and effect as if originally named therein as a
[U.S. Guarantor] [U.S. Grantor and U.S. Pledgor] [and U.S. Grantor] [and U.S.
Pledgor]2 and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [U.S. Guarantor] [U.S.
Grantor and U.S. Pledgor] [and U.S. Grantor] [and U.S. Pledgor]3 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [                    ] to the U.S. Guarantee and Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information. The Additional U.S. Granting Party hereby represents and warrants
that each of the representations and warranties of such Additional U.S. Granting
Party, in its capacities as a [U.S. Guarantor] [U.S. Grantor and U.S. Pledgor]
[and U.S. Grantor] [and U.S. Pledgor],4 contained in Section 4 of the U.S.
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date. Each Additional U.S. Granting Party hereby
grants, as and to the same extent as provided in the U.S. Guarantee and
Collateral Agreement, to the ABL Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in the [Collateral (as such term
is defined in subsection 3.1 of the U.S. Guarantee and Collateral Agreement) of
such Additional U.S. Granting Party] [and] [the Pledged Collateral (as such term
is defined in the U.S. Guarantee and Collateral Agreement) of such Additional
U.S. Granting Party, except as provided in subsection 3.3 of the U.S. Guarantee
and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

2  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

3  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

4  Indicate the capacities in which the Additional U.S. Granting Party is
becoming a U.S. Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL U.S. GRANTING PARTY] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as of the date hereof by: BANK OF AMERICA, N.A., as
ABL Collateral Agent and Administrative Agent By:  

 

  Name:   Title:

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 3 to

U.S. Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of [            ] [    ], 20[    ], made by
[                    ], a [                    ] corporation (the “Additional
U.S. Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “ABL Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time party to the ABL Credit Agreement referred to
below and the other Secured Parties (as defined in the U.S. Guarantee and
Collateral Agreement). All capitalized terms not defined herein shall have the
meaning ascribed to them in such U.S. Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), the Administrative Agent, the Collateral
Agent, and the other parties thereto are parties to an ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Holding, the Parent
Borrower and certain of the Parent Borrower’s Subsidiaries are, or are to
become, parties to the U.S. Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “U.S. Guarantee and Collateral Agreement”), in favor of the ABL
Collateral Agent, for the benefit of the Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional U.S. Pledgor to become
a U.S. Pledgor under the U.S. Guarantee and Collateral Agreement with respect to
Capital Stock of certain new Subsidiaries of the Additional U.S. Pledgor; and

WHEREAS, the Additional U.S. Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a U.S. Pledgor under the U.S.
Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional U.S. Pledgor, as provided in subsection
9.15 of the U.S. Guarantee and Collateral Agreement, hereby becomes a U.S.
Pledgor under the U.S. Guarantee and Collateral Agreement with respect to the
shares of Capital Stock of the Subsidiary of the Additional U.S. Pledgor listed
in Annex 1-A hereto, and will be bound by all terms, conditions and duties
applicable to a U.S. Pledgor under the U.S. Guarantee and Collateral Agreement,
as a U.S. Pledgor thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedule 2 to the U.S. Guarantee
and Collateral Agreement, and such Schedule 2 is hereby amended and modified to
include such information.

 

1-A-1 to Annex 3



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

1-A-2 to Annex 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL U.S. PLEDGOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as of the date hereof by: BANK OF AMERICA, N.A., as
ABL Collateral Agent and Administrative Agent By:  

 

  Name:   Title:

 

1-A-3 to Annex 3



--------------------------------------------------------------------------------

Annex 4 to

U.S. Guarantee and Collateral Agreement

JOINDER AND RELEASE

JOINDER AND RELEASE, dated as of [            ], [        ] (this “Joinder”) by
and among [            ] (“Assignor”), [            ] (“Assignee”) and BANK OF
AMERICA, N.A., as collateral agent (in such capacity, the “ABL Collateral
Agent”) and as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions from time to time parties
to the Credit Agreement referred to below and for the other Secured Parties (as
defined below). All capitalized terms not defined herein shall have the meanings
ascribed to them in the U.S. Guarantee and Collateral Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”), the several banks and other financial institutions from time to time
party thereto (the “Lenders”), the Administrative Agent, the ABL Collateral
Agent, and the other parties thereto are parties to an ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, Assignor (as the direct
parent of the Parent Borrower), the Parent Borrower and certain other
subsidiaries of the Parent Borrower entered into the U.S. Guarantee and
Collateral Agreement, dated as of July 1, 2014 (as amended, waived, supplemented
or otherwise modified from time to time, the “U.S. Guarantee and Collateral
Agreement”) by and among Assignor, the Parent Borrower, certain of the Parent
Borrower’s Subsidiaries and the ABL Collateral Agent, pursuant to which, among
other things, they agreed to jointly and severally, unconditionally and
irrevocably, guarantee all of the obligations of the Parent Borrower under the
ABL Credit Agreement and grant security interests in and pledge property and
assets, including the Pledged Collateral, in favor of the ABL Collateral Agent,
for the benefit of the Secured Parties;

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower;

WHEREAS, in connection therewith, subsection 9.16(e) of the U.S. Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the U.S. Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the U.S. Guarantee
and Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to subsection 9.16(e) of the U.S. Guarantee and Collateral
Agreement the ABL Collateral Agent shall, among other things, take such actions
as may be reasonably requested to evidence such release.

 

Annex 4-1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

 

1. By executing and delivering this Joinder, Assignee hereby expressly assumes
all of the obligations of Assignor under the U.S. Guarantee and Collateral
Agreement and each other Loan Document to which Assignor is a party and agrees
that it will be bound by the provisions of the U. S. Guarantee and Collateral
Agreement and such other Loan Documents. Pursuant to subsection 9.16(e) of the
U.S. Guarantee and Collateral Agreement, Assignee hereby succeeds to, and is
substituted for, and shall exercise every right and power of, Assignor under the
U.S. Guarantee and Collateral Agreement and the other Loan Documents to which
Assignor is a party, and shall be thereafter be deemed to be “Holding” for
purposes of the U.S. Guarantee and Collateral Agreement and the other Loan
Documents and a “U.S. Guarantor,” “U.S. Granting Party” and “U.S. Pledgor” for
purposes of the U.S. Guarantee and Collateral Agreement as if originally named
therein and the Assignor is hereby expressly, irrevocably and unconditionally
discharged from all debts, obligations, covenants and agreements under the U.S.
Guarantee and Collateral Agreement and the other Loan Documents to which it is a
party. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules [                    ] to the U.S. Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information.

 

2. The ABL Collateral Agent hereby confirms and acknowledges the release of
Assignor from its Guarantee and all other obligations under the U.S. Guarantee
and Collateral Agreement and all other obligations thereunder and under the
other Loan Documents.

 

3. The ABL Collateral Agent hereby confirms and acknowledges that the Lien
pursuant to the U.S. Guarantee and Collateral Agreement on all Security
Collateral of Assignor, and any Lien pursuant to any other Loan Document on the
property or assets of Assignor, has been automatically released.

 

4. Assignee hereby represents and warrants that each of the representations and
warranties made by Assignee, in its capacity as a U.S. Guarantor, U.S. Grantor
and U.S. Pledgor, in each case solely with respect to the representations and
warranties made by Holding, contained in Section 4 of the U. S. Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date. Assignee hereby grants, as and to the same extent as provided in
the U.S. Guarantee and Collateral Agreement, to the ABL Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
Pledged Collateral (as such term is defined in the U.S. Guarantee and Collateral
Agreement) of Assignee, except as provided in subsection 3.3 of the U.S.
Guarantee and Collateral Agreement and with the limitations as applicable to
Holding.

 

5. GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:     Title:  

[ASSIGNEE]

By:  

 

  Name:     Title:  

 

  Acknowledged and Agreed to as of the date hereof by:   BANK OF AMERICA, N.A.  
  as ABL Collateral Agent and Administrative Agent   By:  

 

    Name:     Title:

 

Annex 4-3



--------------------------------------------------------------------------------

EXHIBIT D-1 TO

ABL CREDIT AGREEMENT

 

 

 

[FORM OF]

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

made by

UNISOURCE CANADA, INC.

and

the Canadian Guarantors,

in favour of

BANK OF AMERICA, N.A.,

as Administrative Agent and as ABL Collateral Agent

Dated as of July 1, 2014

 

 

 

 

 

D-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1 DEFINED TERMS      2   

1.1

   Definitions      2   

1.2

   Other Definitional Provisions      9    SECTION 2 GUARANTEE      10   

2.1

   Guarantee      10   

2.2

   Right of Contribution      11   

2.3

   No Subrogation      11   

2.4

   Amendments, etc. with Respect to the Obligations      12   

2.5

   Guarantee Absolute and Unconditional      12   

2.6

   Reinstatement      14   

2.7

   Payments      14    SECTION 3 GRANT OF SECURITY INTEREST      14   

3.1

   Grant      14   

3.2

   Pledged Collateral      15   

3.3

   Certain Limited Exceptions      15    SECTION 4 REPRESENTATIONS AND
WARRANTIES      18   

4.1

   Representations and Warranties of Each Canadian Guarantor      18   

4.2

   Representations and Warranties of Each Canadian Grantor      19   

4.3

   Representations and Warranties of Each Canadian Pledgor      22   

4.4

   Representations and Warranties of Each Canadian Granting Party      23   
SECTION 5 COVENANTS      23   

5.1

   Covenants of Each Canadian Guarantor      23   

5.2

   Covenants of Each Canadian Grantor      23   

5.3

   Covenants of Each Canadian Pledgor      27    SECTION 6 REMEDIAL PROVISIONS
     29   

6.1

   Certain Matters Relating to Accounts      29   

6.2

   Communications with Obligors; Canadian Grantors Remain Liable      30   

6.3

   Pledged Stock      31   

6.4

   Proceeds to Be Turned Over to the ABL Collateral Agent      32   

6.5

   Application of Proceeds      32   

6.6

   PPSA and Other Remedies      32   

6.7

   Registration Rights      34   

6.8

   Waiver; Deficiency      35    SECTION 7 THE ABL COLLATERAL AGENT      35   

7.1

   ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.      35   

7.2

   Duty of ABL Collateral Agent      37   

7.3

   Financing Statements      37   

7.4

   Authority of ABL Collateral Agent      38   

7.5

   Right of Inspection      38   

 

-i-



--------------------------------------------------------------------------------

          Page   SECTION 8 NON-LENDER SECURED PARTIES      38   

8.1

   Rights to Collateral      38   

8.2

   Appointment of Agent      39   

8.3

   Waiver of Claims      40   

8.4

   Designation of Non-Lender Secured Parties      40    SECTION 9 MISCELLANEOUS
     40   

9.1

   Amendments in Writing      40   

9.2

   Notices      41   

9.3

   No Waiver by Course of Conduct; Cumulative Remedies      41   

9.4

   Enforcement Expenses; Indemnification      41   

9.5

   Successors and Assigns      42   

9.6

   Set-Off      42   

9.7

   Counterparts      42   

9.8

   Severability      42   

9.9

   Section Headings      42   

9.10

   Integration      43   

9.11

   GOVERNING LAW      43   

9.12

   Submission to Jurisdiction; Waivers      43   

9.13

   Acknowledgments      44   

9.14

   WAIVER OF JURY TRIAL      44   

9.15

   Additional Canadian Granting Parties      44   

9.16

   Releases      44   

9.17

   Judgment      46   

9.18

   Canadian Amalgamation      46   

9.19

   Language      47   

9.20

   No Implicit Subordination      47   

9.21

   Paramountcy      47   

 

SCHEDULES 1    Notice Addresses of Canadian Granting Parties 2    Pledged
Securities 3    Perfection Matters 4A    Financing Statement Jurisdictions 4B   
Granting Party Information 5    Intellectual Property ANNEXES 1   
Acknowledgment and Consent of Issuers who are not Canadian Granting Parties 2   
Assumption Agreement 3    Supplemental Agreement

 

-ii-



--------------------------------------------------------------------------------

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by
UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the “Canadian
Borrower”), and certain Canadian Subsidiaries of the Parent Borrower (as
described below) from time to time party hereto (the “Canadian Guarantors”), in
favour of BANK OF AMERICA, N.A., as ABL Collateral Agent (in such capacity, the
“ABL Collateral Agent”) and administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time party to the ABL Credit Agreement (as described below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, waived, supplemented or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
any successor agreements, the “ABL Credit Agreement”), among Veritiv Corporation
(“Holding”), xpedx Intermediate, LLC (the “Parent Borrower”), xpedx, LLC (the
“OpCo Borrower”), the several Subsidiary Borrowers that are or may become
parties thereto, including the Canadian Borrower (together with Holding, the
Parent Borrower and the OpCo Borrower, the “Borrowers”), the Administrative
Agent and the ABL Collateral Agent and the other parties party thereto, the
Lenders (as defined in the ABL Credit Agreement) have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Canadian Borrower is a member of an affiliated group of companies
that includes the Canadian Borrower and the Parent Borrower’s other Canadian
Subsidiaries that are party hereto and any other Canadian Subsidiaries of the
Parent Borrower (other than any Excluded Subsidiary (as defined in the ABL
Credit Agreement)) that becomes a party hereto from time to time after the date
hereof (such Canadian Subsidiaries together with the Canadian Borrower,
collectively, the “Canadian Granting Parties”);

WHEREAS, the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the Canadian Borrower to make valuable transfers
to one or more of the other Canadian Granting Parties in connection with the
operation of their respective businesses;

WHEREAS, the Canadian Borrower and the other Canadian Granting Parties are
engaged in related businesses, and each such Canadian Granting Party will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the ABL Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the ABL Credit Agreement that the Canadian
Granting Parties shall execute and deliver this Agreement to the ABL Collateral
Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the ABL Collateral Agent and the Lenders to enter into the
ABL Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Canadian Borrower thereunder, each Canadian Granting
Party hereby agrees with the Administrative Agent and the ABL Collateral Agent,
for the benefit of the Secured Parties (as defined herein), as follows:



--------------------------------------------------------------------------------

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the ABL Credit Agreement
and used herein shall have the meanings given to them in the ABL Credit
Agreement, and the following terms that are defined in the PPSA (as defined
below and in effect on the date hereof) are used herein as so defined:
Certificated Security, Chattel Paper, Consumer Goods, Document of Title,
Equipment, Goods, Intangibles, Investment Property, Money, Proceeds, Securities
Account, Securities Intermediary, Security, Security Certificate, Security
Entitlement and Uncertificated Security.

(b) The following terms shall have the following meanings:

“ABL Collateral Agent”: as defined in the preamble hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“Accounts”: all accounts (as defined in the PPSA) of each Canadian Grantor,
including, without limitation, all Accounts (as defined in the ABL Credit
Agreement) and Accounts Receivable of such Canadian Grantor.

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
Instrument or Chattel Paper.

“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(a) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral.

“Adjusted Net Worth”: of any Canadian Guarantor at any time, the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Canadian
Guarantor’s assets on the date of the respective payment hereunder exceeds its
debts and other liabilities (including contingent liabilities, but without
giving effect to any of its obligations under this Agreement or any other Loan
Document).

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this Canadian Guarantee and Collateral Agreement, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“Applicable Law”: as defined in subsection 9.8.

“Bank Products Affiliate”: shall mean any Person who (i) has entered into a Bank
Products Agreement with a Canadian Grantor with the obligations of such Canadian
Grantor thereunder being secured by one or more Loan Documents, (ii) was an
Agent, a Lender or an Affiliate or branch of a Lender on the date hereof, or at
the time of entry into such Bank Products Agreement, or on the date hereof, or
at the time of the designation referred to in the following clause (iii) and
(iii) has been designated by the Parent Borrower for and on behalf of the
Canadian Borrower in accordance with subsection 8.4.

 

-2-



--------------------------------------------------------------------------------

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Canadian Grantor (other
than letters of credit and other than loans except indebtedness arising from
services described in clauses (i) through (iii) of this definition).

“Bankruptcy Case”: (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, interim receiver, monitor or other similar official for
it or for all or any substantial part of its assets, or Holding or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holding or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days.

“Borrower”: as defined in the recitals hereto.

“Borrower Obligations”: with respect to the Canadian Borrower, the collective
reference to all obligations and liabilities of the Canadian Borrower in respect
of the unpaid principal of and interest on (including, without limitation,
interest and fees accruing after the maturity of the Canadian Facility Revolving
Credit Loans and Reimbursement Obligations with respect to Canadian Facility
Letters of Credit and interest and fees accruing after (or that would accrue but
for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Canadian
Borrower, whether or not a claim for post-filing or post-petition interest or
fees is allowed in such proceeding) the Canadian Facility Revolving Credit Loans
and Reimbursement Obligations with respect to Canadian Facility Letters of
Credit, and all other obligations and liabilities of the Canadian Borrower to
the Secured Parties, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the ABL Credit Agreement, the Canadian Facility
Revolving Credit Loans, the Canadian Facility Letters of Credit, this Agreement,
the other Loan Documents, any Hedging Agreement entered into with any Hedging
Affiliate or any Bank Products Agreement entered into with any Bank Products
Affiliate, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or termination of any transaction entered into pursuant to any such Interest
Rate Agreement, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable fees, expenses and disbursements of counsel
to the Administrative Agent or any other Secured Party that are required to be
paid by the Canadian Borrower pursuant to the terms of the ABL Credit Agreement
or any other Loan Document). With respect to any Canadian Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Canadian Guarantor of, or the grant by such
Canadian Guarantor of a security interest for, the obligation (the “Excluded
Borrower Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Borrower Obligations guaranteed by
such Canadian Guarantor shall not include any such Excluded Borrower Obligation.

 

-3-



--------------------------------------------------------------------------------

“Canadian Borrower”: as defined in the preamble hereto.

“Canadian Granting Parties”: as defined in the recitals hereto.

“Canadian Grantor”: the Canadian Borrower and any other Canadian Subsidiary of
the Parent Borrower (other than any Excluded Subsidiary) that becomes a party
hereto from time to time after the date hereof.

“Canadian Guarantors”: the collective reference to each Canadian Subsidiary from
time to time party hereto.

“Canadian Pledgor”: Each Canadian Granting Party (with respect to Pledged
Securities held by such Canadian Granting Party and all other Pledged Collateral
of such Canadian Granting Party).

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

“Collateral”: as defined in subsection 3.1; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the ABL Credit Agreement.

“Collateral Account Bank”: any bank or an Affiliate or branch thereof which at
all times is the ABL Collateral Agent or a Lender or an Affiliate thereof as
selected by the relevant Canadian Grantor and consented to in writing by the ABL
Collateral Agent (such consent not to be unreasonably withheld or delayed).

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Canadian Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the ABL Collateral Agent for the benefit of the Secured Parties.

“Commitments”: collective reference to (i) each Canadian Facility Lender’s
obligation to make Canadian Facility Revolving Credit Loans pursuant to the ABL
Credit Agreement and (ii) the obligation of the Canadian Facility Issuing Lender
to issue Canadian Facility Letters of Credit to the Canadian Borrower pursuant
to subsection 3.1 of the ABL Credit Agreement.

“Concentration Account”: as defined in the ABL Credit Agreement.

“Contracts”: with respect to any Canadian Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Canadian Grantor is a party or under which such Canadian Grantor or any property
of such Canadian Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, and all rights of such
Canadian Grantor thereunder, including, without limitation, (i) all rights of
such Canadian Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Canadian Grantor to damages
arising thereunder and (iii) all rights of such Canadian Grantor to perform and
to exercise all remedies thereunder.

 

-4-



--------------------------------------------------------------------------------

“Copyright Licenses”: with respect to any Canadian Grantor, all Canadian written
license agreements of such Canadian Grantor providing for the grant by or to
such Canadian Grantor of any right under any Copyright of such Canadian Grantor,
other than agreements with any Person that is an Affiliate or a Subsidiary of
the Parent Borrower or such Canadian Grantor, including, without limitation, any
license agreements listed on Schedule 5, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.

“Copyrights”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian copyrights, whether
or not the underlying works of authorship have been published or registered, all
Canadian and United States copyright registrations and copyright applications,
including, without limitation, any copyright registrations and copyright
applications listed on Schedule 5, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof and (iii) the right to sue or otherwise recover for
past, present and future infringements and misappropriations thereof.

“Deposit Account”: any demand, time, savings, passbook or like account now or
hereafter maintained by any Canadian Grantor with a depositary institution, and,
in any event, shall include, but shall not be limited to all DDAs, all
Concentration Accounts and the Canadian Core Concentration Account.

“Excluded Assets”: as defined in subsection 3.3.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trade-marks, service marks, trade-mark and
service mark applications, trade names, trade dress, trade-mark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than Canada or any province, territory and other political
subdivision thereof.

“Foreign Subsidiary”: for the purposes of this Agreement, (i) any Restricted
Subsidiary of the Parent Borrower that is not organized under the laws of
Canada, including all provinces, territories and political subdivisions thereof
and (ii) any Foreign Subsidiary Holdco.

“Guarantor Obligations”: with respect to any Canadian Guarantor, the collective
reference to (i) the Obligations guaranteed by such Canadian Guarantor pursuant
to Section 2 and (ii) all obligations and liabilities of such Canadian Guarantor
that may arise under or in connection with this Agreement or any other Loan
Document to which such Canadian Guarantor is a party, any Hedging Agreement
entered into with any Hedging Affiliate or any Bank Products Agreement entered
into with any Bank Products Affiliate, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees,
expenses and disbursements of counsel to the Administrative Agent or to any
other Secured Party that are required to be paid by such Canadian Guarantor
pursuant to the terms of this Agreement or any other Loan Document and interest
and fees accruing after (or that would accrue but for) the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Canadian Guarantor, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding).
With respect to any Canadian Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof),

 

-5-



--------------------------------------------------------------------------------

all or a portion of the guarantee of such Canadian Guarantor of, or the grant by
such Canadian Guarantor of a security interest for, the obligation (together
with the Excluded Borrower Obligation, the “Excluded Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such Canadian Guarantor shall not include
any such Excluded Obligation.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Canadian Grantor with the obligations of such Canadian Grantor
thereunder being secured by one or more Loan Documents, (ii) was an Agent, a
Lender or an Affiliate of a Lender on the date hereof, or at the time of entry
into such Agreement, or at the time of the designation referred to in the
following clause (iii), and (iii) has been designated by the Parent Borrower for
and on behalf of the Canadian Borrower in accordance with subsection 8.4.

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Industrial Design Licenses”: with respect to any Canadian Grantor, all written
agreements of such Canadian Grantor providing for the grant by or to such
Canadian Grantor of any right under any Industrial Design, other than agreements
with any Person that is an Affiliate or a Subsidiary of the Parent Borrower or
such Canadian Grantor, including, without limitation, the license agreements
listed on Schedule 5, subject, in each case to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Industrial Designs”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to (a) all industrial designs,
including, without limitation all industrial designs identified on Schedule 5
and all renewals and extensions thereof, (b) all registrations and recordings
thereof and all applications that have been or shall be made or filed in Canada
or any other country or political subdivision thereof and all records thereof
and all reissues, extensions or renewals thereof, and (c) all Canadian common
law and other rights in the above.

“Instruments”: as defined in the PPSA but excluding Pledged Securities.

“Intellectual Property”: with respect to any Canadian Grantor, the collective
reference to such Canadian Grantor’s Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trade Secrets, Trade Secret Licenses, Trade-marks, Trade-mark
Licenses Industrial Designs and Industrial Design Licenses.

“Intercompany Note”: with respect to any Canadian Grantor, any promissory note
in a principal amount in excess of $5,000,000 evidencing loans made by such
Canadian Grantor to the Parent Borrower or any of its Subsidiaries.

“Inventory”: with respect to any Canadian Grantor, all inventory (as defined in
the PPSA) of such Canadian Grantor, including, without limitation, all Inventory
(as defined in the ABL Credit Agreement) of such Canadian Grantor.

“Issuer”: as defined in the STA.

 

-6-



--------------------------------------------------------------------------------

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the ABL Collateral Agent and each Other Representative, (ii) the Canadian
Facility Lenders and the Canadian Facility Issuing Lender, and (iii) each of
their respective successors and assigns and their permitted transferees and
endorsees.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns,
transferees and replacements thereof, in each case in their capacity as such.

“Obligations”: (i) in the case of the Canadian Borrower, its Borrower
Obligations and (ii) in the case of each Canadian Guarantor, its Guarantor
Obligations.

“Parent Borrower”: as defined in the recitals hereto.

“Patent Licenses”: with respect to any Canadian Grantor, all Canadian written
license agreements of such Canadian Grantor providing for the grant by or to
such Canadian Grantor of any right under any Patent, patent application, or
patentable invention other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Canadian Grantor, including,
without limitation, the license agreements listed on Schedule 5, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

“Patents”: with respect to any Canadian Grantor, all of such Canadian Grantor’s
right, title and interest in and to all Canadian patents, patent applications
and patentable inventions and all reissues and extensions thereof, including,
without limitation, all patents and patent applications identified in Schedule
5, and including, without limitation, (i) all inventions and improvements
described and claimed therein, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in Canada and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Canadian Grantor accruing thereunder or pertaining thereto.

“Pledged Collateral”: as to any Canadian Pledgor, the Pledged Securities now
owned or at any time hereafter acquired by such Canadian Pledgor, and any
Proceeds thereof.

“Pledged Notes”: with respect to any Canadian Pledgor, all Intercompany Notes at
any time issued to, or held or owned by, such Canadian Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any Canadian Pledgor, the shares of Capital
Stock listed on Schedule 2 as held by such Canadian Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Canadian Pledgor
required to be pledged by such Canadian Pledgor pursuant to subsection 7.9 of
the ABL Credit Agreement, as well as any other shares, stock, unit or other
similar certificates, options or rights of any nature whatsoever in respect of
any Capital Stock of any Issuer that may be issued or granted to, or held by,
such Canadian Pledgor while this Agreement is in effect; provided that in no
event shall there be pledged, nor shall any Canadian Pledgor be required to
pledge, directly or indirectly, (i) any of the Capital Stock of a Foreign
Subsidiary, (ii) de minimis shares of a Foreign Subsidiary held by

 

-7-



--------------------------------------------------------------------------------

any Canadian Pledgor as a nominee or in a similar capacity, (iii) any Capital
Stock of any Captive Insurance Subsidiary, (iv) Capital Stock of any Subsidiary
that is not a Loan Party, or of any joint venture, in each case that is
prohibited (for so long as such restriction or any replacement or renewal
thereof is in effect) by any applicable Contractual Obligation or Requirement of
Law from being pledged to secure the Obligations or that would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged unless such consent, approval, license or authorization has been
received and (v) without duplication, any Excluded Assets.

“PPSA”: the Personal Property Security Act (Ontario), as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation, provided that, if perfection or
the effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security as in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act, or the Civil Code of Quebec, or such other
applicable legislation as in effect from time to time in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any Canadian Granting Party,
collectively, the Collateral (if any) and the Pledged Collateral (if any) of
such Canadian Granting Party.

“Specified Assets”: as defined in subsection 4.2.2(b).

“STA”: the Securities Transfer Act, 2006 (Ontario), as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation; provided that, if perfection or
the effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral that is Investment Property is governed by the laws
in effect in any province or territory of Canada other than Ontario in which
there is in force legislation substantially the same as the Securities Transfer
Act, 2006 (Ontario) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA.

“Trade Secret Licenses”: with respect to any Canadian Grantor, all Canadian
written license agreements of such Canadian Grantor providing for the grant by
or to such Canadian Grantor of any right under any Trade Secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person that is an Affiliate or a Subsidiary of the Parent Borrower or such
Canadian Grantor, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian trade secrets,
including, without limitation, know-how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including,

 

-8-



--------------------------------------------------------------------------------

without limitation, payments under all licenses, non-disclosure agreements and
memoranda of understanding entered into in connection therewith, and damages and
payments for past or future misappropriations thereof, and (ii) the right to sue
or otherwise recover for past, present or future misappropriations thereof.

“Trade-mark Licenses”: with respect to any Canadian Grantor, all Canadian
written license agreements of such Canadian Grantor providing for the grant by
or to such Canadian Grantor of any right under any Trade-marks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such Canadian Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trade-marks”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian trade-marks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, trade-mark and service mark registrations, and applications for
trade-mark or service mark registrations (except for “intent to use”
applications for Trade-mark or service mark registrations) and any renewals
thereof, including, without limitation, each registration and application
identified in Schedule 5, and including, without limitation, (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in Canada and all other rights of
any kind whatsoever of such Canadian Grantor accruing thereunder or pertaining
thereto in Canada, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trade-mark, service
mark, trade name, trade dress or other indicia of trade origin or business
identifiers.

“ULC”: an Issuer that is an unlimited company, unlimited liability corporation
or unlimited liability company.

“ULC Laws”: the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), the Business Corporations Act (Alberta) and all laws of Nova
Scotia, British Columbia, Alberta or any other province or territory of Canada
related to ULCs.

“ULC Shares”: shares or other equity interests in the Capital Stock of a ULC.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any province or
territory and all tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”

 

-9-



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral or any part thereof, when used in relation to
a Canadian Granting Party shall refer to such Canadian Granting Party’s
Collateral, Pledged Collateral or Security Collateral or the relevant part
thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral,” or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the Canadian Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Canadian Borrower when due and payable (whether at the stated maturity,
by acceleration or otherwise) of the Borrower Obligations of the Canadian
Borrower owed to the Secured Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Canadian Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such Canadian Guarantor under applicable law, including applicable
federal or provincial laws relating to the insolvency of debtors; provided that,
to the maximum extent permitted under applicable law, it is the intent of the
parties hereto that the rights of contribution of each Canadian Guarantor
provided in subsection 2.2 be included as an asset of the respective Canadian
Guarantor in determining the maximum liability of such Canadian Guarantor
hereunder.

(c) Each Canadian Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Canadian Guarantor hereunder without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit, all other Borrower Obligations
then due and owing, and the obligations of each Canadian Guarantor under the
guarantee contained in this Section 2 then due and owing shall have been
satisfied by payment in full in cash, no Canadian Facility Letter of Credit
shall be outstanding (except for Canadian Facility Letters of Credit that have
been cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the ABL Credit Agreement the Canadian Borrower may be free from any
Borrower Obligations, (ii) as to any Canadian Guarantor, the sale or other
disposition of all of the Capital Stock of such Canadian Guarantor (to a Person
other than the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Guarantor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the ABL Credit Agreement and (iii) as to any Canadian Guarantor,
such Canadian Guarantor becoming an Excluded Subsidiary.

 

-10-



--------------------------------------------------------------------------------

(e) No payment made by the Canadian Borrower, any of the Canadian Guarantors,
any other Canadian Guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Canadian Borrower, any
of the Canadian Guarantors, any other Canadian Guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any of the Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Canadian Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Canadian
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Canadian Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Canadian
Borrower guaranteed by it hereunder up to the maximum liability of such Canadian
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Canadian Facility Revolving Credit Loans, any Reimbursement Obligations
with respect to Canadian Facility Letters of Credit and all other Borrower
Obligations then due and owing, are paid in full in cash, no Canadian Facility
Letter of Credit shall be outstanding (except for Canadian Facility Letters of
Credit that have been cash collateralized ,backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments are terminated, (ii) as to any Canadian Guarantor, a sale or
other disposition of all of the Capital Stock of such Canadian Guarantor (other
than to the Canadian Borrower or a Canadian Guarantor), or any other transaction
or occurrence as a result of which such Canadian Guarantor ceases to be a
Restricted Subsidiary of the Parent Borrower, in each case, that is permitted
under the ABL Credit Agreement and (iii) as to any Canadian Guarantor, such
Canadian Guarantor becoming an Excluded Subsidiary.

2.2 Right of Contribution. Each Canadian Guarantor hereby agrees that to the
extent that a Canadian Guarantor shall have paid more than its proportionate
share (based, to the maximum extent permitted by law, on the respective Adjusted
Net Worths of the Canadian Guarantors on the date the respective payment is
made) of any payment made hereunder, such Canadian Guarantor shall be entitled
to seek and receive contribution from and against any other Canadian Guarantor
hereunder that has not paid its proportionate share of such payment. Each
Canadian Guarantor’s right of contribution shall be subject to the terms and
conditions of subsection 2.3. The provisions of this subsection 2.2 shall in no
respect limit the obligations and liabilities of any Canadian Guarantor to the
Administrative Agent and the other Secured Parties, and each Canadian Guarantor
shall remain liable to the Administrative Agent and the other Secured Parties
for the full amount guaranteed by such Canadian Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Canadian Guarantor
hereunder or any set-off or application of funds of any Canadian Guarantor by
the ABL Collateral Agent or any other Secured Party, no Canadian Guarantor shall
be entitled to be subrogated to any of the rights of the ABL Collateral Agent or
any other Secured Party against the Canadian Borrower or any other Canadian
Guarantor or any collateral security or guarantee or right of offset held by the
ABL Collateral Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Canadian Guarantor seek or be entitled to seek any
contribution or reimbursement from the Canadian Borrower or any other Canadian
Guarantor in respect of payments made by such Canadian Guarantor hereunder,
until all amounts owing to the ABL Collateral Agent and the other Secured
Parties by the Canadian Borrower on account of the Borrower Obligations are paid
in full in cash, no Canadian Facility Letter of Credit shall be outstanding
(except for Canadian Facility Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments are
terminated. If any amount shall be paid to any Canadian

 

-11-



--------------------------------------------------------------------------------

Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Canadian
Facility Letter of Credit shall remain outstanding (except for Canadian Facility
Letters of Credit that have been cash collateralized, backstopped or otherwise
provided for pursuant to arrangements reasonably acceptable to the relevant
Issuing Lender) or any of the Commitments shall remain in effect, such amount
shall be held by such Canadian Guarantor in trust for the ABL Collateral Agent
and the other Secured Parties, segregated from other funds of such Canadian
Guarantor, and shall, forthwith upon receipt by such Canadian Guarantor, be
turned over to the ABL Collateral Agent in the exact form received by such
Canadian Guarantor (duly endorsed by such Canadian Guarantor to the ABL
Collateral Agent, if required), to be held as collateral security for all of the
Borrower Obligations (whether matured or unmatured) guaranteed by such Canadian
Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations, whether matured or unmatured, in such order as the ABL
Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Canadian Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Canadian
Guarantor and without notice to or further assent by any Canadian Guarantor, any
demand for payment of any of the Borrower Obligations made by the ABL Collateral
Agent, the Administrative Agent or any other Secured Party may be rescinded by
the ABL Collateral Agent, the Administrative Agent or such other Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, and the ABL Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, waived, modified, supplemented or terminated, in whole or in
part, as the ABL Collateral Agent or the Administrative Agent (or the Required
Lenders or the applicable Lender(s), as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party for the payment of any of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. None of the ABL Collateral Agent,
the Administrative Agent and each other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto, except to the extent required by
applicable law.

2.5 Guarantee Absolute and Unconditional. Each Canadian Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Canadian Borrower and any of the Canadian Guarantors, on
the one hand, and the ABL Collateral Agent, the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Canadian Guarantor waives, to the maximum
extent permitted by applicable law, diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Canadian Borrower or
any of the other Canadian Guarantors with respect to any of the Borrower
Obligations. Each Canadian Guarantor understands and agrees, to the extent
permitted by law,

 

-12-



--------------------------------------------------------------------------------

that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not of
collection. Each Canadian Guarantor hereby waives, to the maximum extent
permitted by applicable law, any and all defenses (other than any claim alleging
breach of a contractual provision of any of the Loan Documents) that it may have
arising out of or in connection with any and all of the following: (a) the
validity or enforceability of the ABL Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Canadian Borrower against the ABL Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any exchange, non-perfection, taking, or release of
Collateral, (e) any change in the structure or existence of the Canadian
Borrower, (f) any application of Collateral to any of the Obligations, (g) any
law, regulation or order of any jurisdiction, or any other event, affecting any
term of any Obligation or the rights of the ABL Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation, (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Canadian Borrower or any Canadian Guarantor of any
assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Canadian Borrower or such Canadian
Guarantor) or any existence of or reliance on any representation by the Secured
Parties that constitutes, or might be construed to constitute, an equitable or
legal discharge of the Canadian Borrower for the Borrower Obligations, or of
such Canadian Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Canadian
Guarantor, the ABL Collateral Agent, the Administrative Agent and any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the Canadian
Borrower, any other Canadian Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
Canadian Guarantor hereunder or any right of offset with respect thereto, and
any failure by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Canadian Borrower, any other Canadian
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Canadian Borrower, any other Canadian Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Canadian Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the ABL Collateral Agent, the Administrative Agent or any
other Secured Party against any Canadian Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

-13-



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee of any Canadian Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Canadian Guarantor hereunder is rescinded or must otherwise
be restored or returned by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Canadian Borrower or any Canadian
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Canadian Borrower or
any Canadian Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Canadian Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Canadian Dollars (or in the case of any amount required to be paid in any other
currency pursuant to the requirements of the ABL Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in subsection 11.2 of the ABL Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Canadian Guarantor from time to time in accordance
with subsection 11.2 of the ABL Credit Agreement.

2.8 Remedies. The Administrative Agent and the Secured Parties need not seek or
exhaust their recourse against the Canadian Borrower or any other Person or
realize on any security interest they may hold in respect of the Borrower
Obligations or the Guarantor Obligations before being entitled to (a) enforce
payment and performance under this Agreement, or (b) pursue any other remedy
against a Canadian Guarantor. Should the Administrative Agent or the Secured
Parties elect to realize on any security interest they hold, either before,
concurrently with, or after demand for payment under this Agreement, such
Canadian Guarantor renounces the benefits of division or discussion.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each Canadian Grantor hereby grants, assigns, hypothecates and
pledges all of its present and after acquired personal property to the ABL
Collateral Agent, for the benefit of the Secured Parties, including, without
limitation, a security interest in all of the Collateral of such Canadian
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Canadian Grantor, except as provided in
subsection 3.3 and subject to existing licenses to use the Copyrights, Patents,
Trade-marks, Trade Secrets and Industrial Designs granted by such Canadian
Grantor in the ordinary course of business and described on Schedule 3 hereto.
The term “Collateral,” as to any Canadian Grantor, means all present and after
acquired personal property of such Canadian Grantor, including the following
property (wherever located) now owned or at any time hereafter acquired by such
Canadian Grantor or in which such Canadian Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
subsection 3.3:

(a) all Accounts;

(b) all Money (including all cash);

(c) all Cash Equivalents;

 

-14-



--------------------------------------------------------------------------------

(d) all Chattel Paper;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents of Title;

(h) all Equipment and Goods;

(i) all Intangibles;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

(n) all books and records relating to the foregoing;

(o) the Collateral Proceeds Account; and

(p) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, Collateral shall not include any Pledged Collateral, Excluded
Assets or any property or assets described in the proviso to the definition of
Pledged Stock.

3.2 Pledged Collateral. Each Canadian Granting Party that is a Canadian Pledgor
hereby grants to the ABL Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the Pledged Collateral of such Canadian
Pledgor now owned or at any time hereafter acquired by such Canadian Pledgor,
including any Proceeds thereof, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Canadian Pledgor, except
as provided in subsection 3.3.

3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Canadian Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

(a) any Instruments, Contracts, Chattel Paper, Intangibles, Copyright Licenses,
Patent Licenses, Trade-mark Licenses, Trade Secret Licenses, Industrial Design
Licenses or other contracts or agreements with or issued by Persons other than
Holding, a Subsidiary of Holding, the Parent Borrower, a Restricted Subsidiary
or an Affiliate thereof (collectively, “Restrictive Agreements”) that would
otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach,

 

-15-



--------------------------------------------------------------------------------

default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the PPSA and any other applicable law, the granting
of security interests therein can be made without resulting in a breach, default
or termination of such Restrictive Agreements);

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 8.2(e) (with respect
to Purchase Money Obligations or Capitalized Lease Obligations) or 8.2(n) of the
ABL Credit Agreement (with respect to such Liens described in such subsection
8.2(e) of the ABL Credit Agreement) to the extent that the agreements governing
such Purchase Money Obligations or Capitalized Lease Obligations prohibit the
granting of a security interest to the ABL Collateral Agent hereunder (but in
each case only for so long as such Liens are in place) or (y) is subject to any
Lien in respect of Hedging Obligations permitted by subsection 8.2(d) of the ABL
Credit Agreement that do not constitute Secured Bank Product Obligations of the
ABL Credit Agreement to the extent that the agreements governing such Hedging
Obligations prohibit the granting of a security interest to the ABL Collateral
Agent hereunder (but in each case only for so long as such Liens are in place),
and, in the case of such other property, such other property consists solely of
(i) cash, Cash Equivalents or Temporary Cash Investments, together with
proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of clauses (i) through (iii) of this
clause (y);

(c) any property that (A) would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction or (B) is subject to any Liens
permitted under subsection 8.2 of the ABL Credit Agreement which relates to
property subject to any such Sale and Leaseback Transaction or Intangibles
related thereto (but only for so long as such Liens are in place), provided
that, notwithstanding the foregoing, a security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Canadian Grantor as consideration for the sale or other disposition of such
property as and to the extent such consideration would otherwise constitute
Security Collateral;

(d) each Canadian Pledgor acknowledges that certain of the Pledged Collateral of
such Canadian Pledgor may now or in the future consist of ULC Shares, and that
it is the intention of the ABL Collateral Agent and each Canadian Pledgor that
neither the ABL Collateral Agent nor any other Secured Party should under any
circumstances prior to realization be held to be a “member” or “shareholder,” as
applicable, of a ULC for the purposes of any ULC Laws. Therefore,
notwithstanding any provisions to the contrary contained in this Agreement, the
ABL Credit Agreement or any other Loan Document, where a Canadian Pledgor is the
registered and beneficial owner of ULC Shares which are Pledged Collateral of
such Canadian Pledgor, such Canadian Pledgor will remain the sole registered and
beneficial owner of such ULC Shares until such time as such ULC Shares are
effectively transferred into the name of the ABL Collateral Agent, any other
Secured Party, or any other Person on the books and records of the applicable
ULC. Accordingly, each Canadian Pledgor shall be entitled to receive and retain
for its own account any dividend or other distribution, if any, in respect of
such ULC Shares (except for any dividend or distribution comprised of
Certificated Securities representing Pledged Collateral,

 

-16-



--------------------------------------------------------------------------------

which shall be delivered to the ABL Collateral Agent to hold as Pledged
Collateral hereunder) and shall have the right to vote such ULC Shares and to
control the direction, management and policies of the applicable ULC to the same
extent as such Canadian Pledgor would if such ULC Shares were not pledged to the
ABL Collateral Agent pursuant hereto. Nothing in this Agreement, the ABL Credit
Agreement or any other Loan Document is intended to, and nothing in this
Agreement, the ABL Credit Agreement or any other Loan Document shall, constitute
the ABL Collateral Agent, any other Secured Party, or any other Person other
than the applicable Canadian Pledgor, a member or shareholder of a ULC for the
purposes of any ULC Laws (whether listed or unlisted, registered or beneficial),
until such time as notice is given to such Canadian Pledgor and further steps
are taken pursuant hereto or thereto so as to register the ABL Collateral Agent,
any other Secured Party, or such other Person, as specified in such notice, as
the holder of the ULC Shares. To the extent any provision hereof would have the
effect of constituting the ABL Collateral Agent or any other Secured Party as a
member or a shareholder, as applicable, of any ULC prior to such time, such
provision shall be severed herefrom and shall be ineffective with respect to ULC
Shares which are Pledged Collateral of any Canadian Pledgor, without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged
Collateral of any Canadian Pledgor which is not ULC Shares. Except upon the
exercise of rights of the ABL Collateral Agent to sell, transfer or otherwise
dispose of ULC Shares in accordance with this Agreement, each Canadian Pledgor
shall not cause or permit, or enable an Issuer that is a ULC to cause or permit,
the ABL Collateral Agent or any other Secured Party to: (a) be registered as a
shareholder or member of such Issuer; (b) have any notation entered in their
favour in the share register of such Issuer; (c) be held out as shareholders or
members of such Issuer; (d) receive, directly or indirectly, any dividends,
property or other distributions from such Issuer by reason of the ABL Collateral
Agent holding the security interests over the ULC Shares; or (e) act as a
shareholder of such Issuer, or exercise any rights of a shareholder including
the right to attend a meeting of shareholders of such Issuer or to vote its ULC
Shares;

(e) Capital Stock which is described in the proviso to the definition of Pledged
Stock;

(f) any interest in leased real property (including fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);

(g) any fee interest in owned real property (including fixtures related thereto)
if the fair market value of such fee interest is less than the Dollar Equivalent
of $25,000,000 individually;

(h) any Vehicles;

(i) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holding or any of its
Subsidiaries as reasonably determined in writing by the Parent Borrower, the
Administrative Agent and, to the extent such assets would otherwise constitute
Collateral, the ABL Collateral Agent, that are excessive in view of the benefits
that would be obtained by the Secured Parties;

(j) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the ABL Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to the applicable
anti-assignment provisions of the PPSA, or any other applicable law

 

-17-



--------------------------------------------------------------------------------

or principles of equity as in effect in any relevant jurisdiction), or to the
extent that such security interests would result in material adverse tax
consequences to the Parent Borrower or any one or more of its Subsidiaries as
reasonably determined in writing by the Parent Borrower and consented to in
writing by the ABL Collateral Agent (it being understood that the Lenders shall
not require the Canadian Borrower or any of its subsidiaries to enter into any
security agreements or pledge agreements governed by foreign law);

(k) Foreign Intellectual Property; and

(l) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof.

3.3.1 The Collateral shall not include the last day of the term of any lease or
agreement therefor but upon the enforcement of the security interest granted
hereby in the Collateral, the Canadian Grantors or any of them shall stand
possessed of such last day in trust to assign the same to any person acquiring
such term.

3.3.2 The term “Goods” when used in this Agreement shall not include Consumer
Goods of any Canadian Grantor.

3.3.3 Notwithstanding subsection 3.1, any Canadian Grantor’s grant of security
in Trade-marks under this Agreement shall be limited to a grant by such Canadian
Grantor of a security interest in all of such Canadian Grantor’s right, title
and interest in such Trade-marks.

3.3.4 Each Canadian Grantor and the ABL Collateral Agent hereby acknowledge that
(a) value has been given in respect of the security interests granted herein;
(b) such Canadian Grantor has rights in the Collateral in which it has granted a
security interest (other than after-acquired property); (c) this Agreement
constitutes a security agreement as that term is defined in the PPSA; (d) it has
not agreed to postpone the time of attachment of the security interest granted
hereunder; and (e) it has received a copy of this Agreement.

3.3.5 If the Collateral is realized upon and the security interest in the
Collateral is not sufficient to satisfy all of the Borrower Obligations or
Guarantor Obligations, each Canadian Grantor acknowledges and agrees that,
subject to the provisions of the PPSA, such Canadian Grantor shall continue to
be liable for any Borrower Obligations or Guarantor Obligations, as applicable,
remaining outstanding and the ABL Collateral Agent shall be entitled to pursue
full payment thereof.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each Canadian Guarantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Canadian Facility Lenders to make their respective extensions of
credit to the Canadian Borrower thereunder, each Canadian Guarantor hereby
represents and warrants to the ABL Collateral Agent and each other Secured Party
that the representations and warranties set forth in Section 5 of the ABL Credit
Agreement as they relate to such Canadian Guarantor or to the Loan Documents to
which such Canadian Guarantor is a party, each of which representations and
warranties is hereby incorporated herein by reference, are true and correct in
all material respects, and the ABL Collateral Agent and each other Secured Party
shall be entitled to rely on each of such representations and warranties as if
fully set forth herein; provided that each reference in each such representation
and warranty to the Parent Borrower’s knowledge shall, for the purposes of this
subsection 4.1, be deemed to be a reference to such Canadian Guarantor’s
knowledge.

 

-18-



--------------------------------------------------------------------------------

4.2 Representations and Warranties of Each Canadian Grantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Canadian Facility Lenders to make their respective extensions of
credit to the Canadian Borrower thereunder, each Canadian Grantor hereby
represents and warrants to the ABL Collateral Agent and each other Secured Party
that, in each case after giving effect to the Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
ABL Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Canadian Grantor’s
Security Collateral by the ABL Credit Agreement (including, without limitation,
subsection 8.2 thereof), such Canadian Grantor owns each item of such Canadian
Grantor’s Collateral free and clear of any and all Liens. As of the Closing
Date, except as set forth on Schedule 3, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Canadian Grantor’s Security Collateral
is on file or of record in any public office in Canada, any province, territory
or dependency thereof or the District of Columbia, except such as have been
filed in favour of the ABL Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the ABL Credit
Agreement (including, without limitation, subsection 8.2 thereof) or any other
Loan Document or for which financing charge statements or discharges will be
delivered on the Closing Date.

4.2.2 Perfected First Priority Liens.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such Canadian Grantor, valid and enforceable Liens on such
Canadian Grantor’s Security Collateral in favour of the ABL Collateral Agent for
the benefit of the Secured Parties, except as to enforcement, as may be limited
by applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favour of the Canadian federal, provincial or territorial government
as required by law (if any), upon the completion of the Filings and, with
respect to Instruments, Chattel Paper and Documents of Title, upon the earlier
of such Filing or the delivery to and continuing possession by the ABL
Collateral Agent of all Instruments, Chattel Paper and Documents of Title a
security interest in which is perfected by possession, and upon obtaining and
maintenance of “control” (as defined in the STA) by the ABL Collateral Agent or
any nominee of the ABL Collateral Agent with respect to Pledged Stock), the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Canadian
Grantor’s Security Collateral in favour of the ABL Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons, in each case other than Liens permitted to have priority pursuant
to subsection 8.2 of the ABL Credit Agreement, and enforceable as such as
against all other Persons other than Ordinary Course Transferees, except to the
extent that the recording of an assignment or other transfer of title to the ABL
Collateral Agent or the recording of other applicable documents in the Canadian
Intellectual Property Office may be necessary for perfection or enforceability,
and except as to enforcement, as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganisation,
moratorium and

 

-19-



--------------------------------------------------------------------------------

other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. As used in this
subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or short form or a notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

“Financing Statements”: the financing statements or financing change statements
for filing in the jurisdictions listed in Schedule 4A which such schedule
includes the jurisdictions where each Canadian Grantor has tangible personal
property.

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business,
(ii) with respect to Intangibles only, licensees in the ordinary course of
business and (iii) any other Person who is entitled to take free of the Lien
pursuant to the PPSA as in effect from time to time in the relevant
jurisdiction.

“Specified Assets”: the following property and assets of such Canadian Grantor:

 

  (1) Patents, Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial
Designs and Industrial Design Licenses to the extent that (a) Liens thereon
cannot be perfected by the filing of financing statements under the PPSA or by
the filing and acceptance of this Agreement or intellectual property security
agreements in the Canadian Intellectual Property Office or (b) such Patents,
Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial Designs and
Industrial Design Licenses are not, individually or in the aggregate, material
to the business of the Parent Borrower and its Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that the PPSA is not applicable to
the creation or perfection of Liens thereon or Liens thereon cannot be perfected
by filing and acceptance of intellectual property security agreements in the
Canadian Intellectual Property Office;

 

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of Canada and the
United States of America (or any province, territory or state thereof, as
applicable);

 

  (4) Goods included in Collateral received by any Person from any Canadian
Grantor for “sale or return” to the extent of claims of creditors of such
Person;

 

  (5) fixtures, Vehicles, any other assets subject to certificates of title,
Money and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the PPSA as in effect from time to time in the
relevant jurisdiction);

 

-20-



--------------------------------------------------------------------------------

  (6) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or the Concentration Account of a Canadian Grantor subject to the ABL
Collateral Agent’s control;

 

  (7) Contracts, Accounts or receivables subject to the Financial Administration
Act (Canada);

 

  (8) Uncertificated Securities (to the extent a security interest is not
perfected by the filing of a financing statement under the PPSA as in effect
from time to time in the relevant jurisdiction);

 

  (9) any Goods in which a security interest is not perfected by filing a
financing statement in either the applicable Canadian Grantor’s jurisdiction of
organization or the jurisdiction of the location of such Goods; and

 

  (10) any assets specifically requiring perfection through control agreements
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), other than (i) any assets in which a security interest is
automatically perfected by filings under the PPSA, (ii) Pledged Stock and
(iii) DDAs, Concentration Accounts and the Canadian Core Concentration Account
(in each case only to the extent required pursuant to subsection 4.16 of the ABL
Credit Agreement).

4.2.3 Jurisdiction of Organization and Location of Collateral. On the date
hereof, such Canadian Grantor’s jurisdiction of organization, location of its
chief executive office and the location of its Collateral are as specified on
Schedule 4B, including the books and records relating to the Collateral.

4.2.4 [Reserved]

4.2.5 Accounts Receivable. The amounts represented by such Canadian Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
by each account debtor or by all account debtors in respect of such Canadian
Grantor’s Accounts Receivable constituting Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Canadian Grantor in accordance with
GAAP. Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Canadian Grantor arises out of a bona fide sale and
delivery of goods or rendition of services by such Canadian Grantor. Such
Canadian Grantor has not given any account debtor any deduction in respect of
the amount due under any such Account, except in the ordinary course of
business, as otherwise permitted by the Loan Documents or as such Canadian
Grantor may otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Trade-marks, Copyrights and Industrial Designs. Schedule 5 lists
all material Trade-marks, material Copyrights, material Patents and material
Industrial Designs, in each case, registered in the Canadian Intellectual
Property Office and owned by such Canadian Grantor in its own name as of the
date hereof, and all material Trade-mark Licenses, all material Copyright
Licenses, all material Patent Licenses and all material Industrial Design
Licenses (including, without limitation, material Trade-mark Licenses for
registered Trade-marks, material

 

-21-



--------------------------------------------------------------------------------

Copyright Licenses for registered Copyrights, material Patent Licenses for
registered Patents and material Industrial Design Licenses for registered
Industrial Designs but excluding licenses to commercially available
“off-the-shelf” software) owned by such Canadian Grantor in its own name as of
the date hereof, in each case, other than Foreign Intellectual Property.

4.2.7 [Reserved].

4.3 Representations and Warranties of Each Canadian Pledgor. To induce the ABL
Collateral Agent, the Administrative Agent and the Canadian Facility Lenders to
enter into the ABL Credit Agreement and to induce the Canadian Facility Lenders
to make their respective extensions of credit to the Canadian Borrower
thereunder, each Canadian Pledgor hereby represents and warrants to the ABL
Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such Canadian Pledgor hereunder include all the issued and outstanding shares
of all classes of the Capital Stock of such Subsidiary owned by such Canadian
Pledgor.

4.3.2 [Reserved].

4.3.3 Such Canadian Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by subsection 8.2 of the
ABL Credit Agreement.

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the ABL Collateral Agent of the
Certificated Securities evidencing the Pledged Securities held by such Canadian
Pledgor together with executed undated stock powers or other instruments of
transfer, the security interest created by this Agreement in such Pledged
Securities constituting Certificated Securities, assuming the continuing
possession of such Pledged Securities by the ABL Collateral Agent will
constitute a valid, perfected first priority security interest in such Pledged
Securities to the extent provided in and governed by the PPSA enforceable in
accordance with its terms against all creditors of such Canadian Pledgor and any
Persons purporting to purchase such Pledged Securities from such Canadian
Pledgor, in each case subject to Liens permitted by subsection 8.2 of the ABL
Credit Agreement to attach to such Pledged Securities, and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the earlier of (x) the filing of the
Financing Statements or of financing statements delivered pursuant to subsection
7.9 of the ABL Credit Agreement in the relevant jurisdiction and (y) the
obtaining and maintenance of “control” (as described in the STA) by the ABL
Collateral Agent (or its agent appointed for purposes of perfection), of all
Pledged Securities that constitute Uncertificated Securities, the security
interest created by this Agreement in such Pledged Securities that constitute
Uncertificated Securities and upon filing of the financing statements listed on
Schedule 3, will constitute a valid, perfected (and in the case of clause (y),
first priority) security interest in such Pledged Securities constituting
Uncertificated Securities to the extent provided in and governed by the STA,
enforceable in accordance with its

 

-22-



--------------------------------------------------------------------------------

terms against all creditors of such Canadian Pledgor and any persons purporting
to purchase such Pledged Securities from such Canadian Pledgor, to the extent
provided in and governed by the STA, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement to attach to such Pledged Securities,
and except as to enforcement, as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

4.4 Representations and Warranties of Each Canadian Granting Party.

4.4.1 As of the Closing Date, Schedule 4B sets forth the full and exact legal
name (as it appears in each respective certificate or articles of incorporation,
limited liability company certificate of formation or similar organizational
documents, in each case as amended to date), the type of organization, the
jurisdiction of organization (or formation, as applicable), the organizational
identification number and the principal place of business (or chief executive
office address if such Canadian Grantor has more than one principal place of
business) and the preferred mailing address (if different than chief executive
office) of each Canadian Granting Party.

SECTION 5 COVENANTS

5.1 Covenants of Each Canadian Guarantor. Each Canadian Guarantor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the date
upon which the Canadian Facility Revolving Credit Loans, any Reimbursement
Obligations with respect to Canadian Facility Letters of Credit, and all other
Obligations then due and owing, shall have been paid in full in cash, no
Canadian Facility Letter of Credit shall be outstanding (except for Canadian
Facility Letters of Credit that have been cash collateralized, backstopped or
otherwise provided for pursuant to arrangements reasonably acceptable to the
relevant Issuing Lender) and the Commitments shall have terminated, (ii) as to
any Canadian Guarantor, a sale or other disposition of all the Capital Stock of
such Canadian Guarantor (other than to the Canadian Borrower or a Canadian
Guarantor), or any other transaction or occurrence as a result of which such
Canadian Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case that is permitted under the ABL Credit Agreement or (iii) as to any
Canadian Guarantor, such Canadian Guarantor becoming an Excluded Subsidiary,
such Canadian Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Canadian Guarantor or any
of its Restricted Subsidiaries.

5.2 Covenants of Each Canadian Grantor. Each Canadian Grantor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the date
upon which the Canadian Facility Revolving Credit Loans, any Reimbursement
Obligations with respect to Canadian Facility, and all other Obligations then
due and owing shall have been paid in full in cash, no Canadian Facility Letter
of Credit shall be outstanding (except for Canadian Facility Letters of Credit
that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall have terminated, (ii) as to any Canadian Grantor, a
sale or other disposition of all the Capital Stock of such Canadian Grantor
(other than to the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Grantor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the ABL Credit Agreement or (iii) as to any Canadian Grantor,
such Canadian Grantor becoming an Excluded Subsidiary:

 

-23-



--------------------------------------------------------------------------------

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Canadian Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Canadian Grantor shall
(except as provided in the following sentence) be entitled to retain possession
of all Collateral of such Canadian Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the ABL
Collateral Agent, for the benefit of the Secured Parties. In the event that an
Event of Default shall have occurred and be continuing, upon the request of the
ABL Collateral Agent such Instrument or Chattel Paper shall be promptly
delivered to the ABL Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the ABL Collateral Agent, to be held as Collateral pursuant to
this Agreement. Such Canadian Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the ABL
Credit Agreement.

5.2.2 [Reserved]

5.2.3 Payment of Obligations. Such Canadian Grantor will pay and discharge or
otherwise satisfy before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon such
Canadian Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labour, materials and supplies) against or with respect to such
Canadian Grantor’s Collateral, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Canadian Grantor and except to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Canadian Grantor shall maintain the security interest created by this
Agreement in such Canadian Grantor’s Collateral as a perfected security interest
as and to the extent described in subsection 4.2.2 and to defend the security
interest created by this Agreement in such Canadian Grantor’s Collateral against
the claims and demands of all Persons whomsoever (subject to the other
provisions hereof).

(b) Such Canadian Grantor will furnish to the ABL Collateral Agent from time to
time statements and schedules further identifying and describing such Canadian
Grantor’s Collateral and such other reports in connection with such Canadian
Grantor’s Collateral as the ABL Collateral Agent may reasonably request in
writing, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the ABL
Collateral Agent, and at the sole expense of such Canadian Grantor, such
Canadian Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the ABL Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Canadian Grantor, including, without limitation, the filing of any financing
statements or financing change statements under the PPSA as in effect from time
to time in any Canadian jurisdiction with respect to the security interests
created hereby; provided that, notwithstanding any other provision of this
Agreement or any other Loan Document, neither the Canadian Borrower nor any
Canadian Grantor will be required to (i) take any action in any jurisdiction
other than Canada, or required by the laws of any such non-Canadian
jurisdiction, or enter into any security agreement

 

-24-



--------------------------------------------------------------------------------

or pledge agreement governed by the laws of any such non-Canadian jurisdiction,
in order to create any security interests (or other Liens) in assets located or
titled outside of Canada or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Security Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the ABL Collateral Agent (or another Person as required
under any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) (except, in each case (A) as required by subsection 4.16 of
the ABL Credit Agreement and (B) to the extent consisting of proceeds perfected
by the filing of a financing statement under the PPSA or, in the case of Pledged
Stock, by being held by the ABL Collateral Agent or an Additional Agent as agent
for the ABL Collateral Agent), (iv) deliver landlord lien waivers, estoppels or
collateral access letters or (v) file any fixture filing with respect to any
security interest in fixtures affixed to or attached to any real property
constituting Excluded Assets.

(d) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Canadian Grantor
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Canadian Grantor
will give prompt written notice to the ABL Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by amalgamation or
otherwise) (and in any event, within 30 days of such change); provided that,
promptly after receiving a written request therefor from the ABL Collateral
Agent, such Canadian Grantor shall deliver to the ABL Collateral Agent all
additional financing statements or financing change statements and other
documents reasonably necessary or desirable to maintain the validity, perfection
and priority of the security interests created hereunder and other documents
reasonably requested by the ABL Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the ABL
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Canadian
Grantor. Upon any such approval such Canadian Grantor shall proceed with the
filing of the additional financing statements and deliver copies (or other
evidence of filing) of the additional filed financing statements to the ABL
Collateral Agent.

5.2.6 Notices. Such Canadian Grantor will advise the ABL Collateral Agent
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or permitted by the
ABL Credit Agreement (including Liens permitted by subsection 8.2 of the ABL
Credit Agreement) on any of such Canadian Grantor’s Collateral which would
materially adversely affect the ability of the ABL Collateral Agent to exercise
any of its remedies hereunder; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

 

-25-



--------------------------------------------------------------------------------

5.2.7 Pledged Stock. In the case of each Canadian Grantor that is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock other than ULC Shares issued by it and will comply
with such terms insofar as such terms are applicable to it, (ii) it will notify
the ABL Collateral Agent promptly in writing of the occurrence of any of the
events described in subsection 5.3.1 with respect to the Pledged Stock issued by
it and (iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock other than ULC Shares
issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable, such Canadian Grantor will not, other
than in the ordinary course of business or as permitted by the Loan Documents,
(i) grant any extension of the time of payment of any of such Canadian Grantor’s
Accounts Receivable, (ii) compromise or settle any such Account Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any such Account Receivable, (iv) allow any
credit or discount whatsoever on any such Account Receivable, (v) amend,
supplement or modify any such Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.

(b) Such Canadian Grantor will deliver to the ABL Collateral Agent a copy of
each material demand, notice or document received by it from any obligor under
the Accounts Receivable that disputes the validity or enforceability of more
than 7.5% of the aggregate amount of the then outstanding Accounts Receivable.

5.2.9 Maintenance of Records. Such Canadian Grantor will keep and maintain at
its own cost and expense reasonably satisfactory records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to subsection 7.2(a) of the ABL
Credit Agreement, the Borrower Representative will notify the ABL Collateral
Agent of any acquisition by the Canadian Grantor of (i) any registration of any
material Copyright, Patent, Trade-mark or Industrial Design or (ii) any
exclusive rights under a material Copyright License, Patent License, Trade-mark
License or Industrial Design License constituting Collateral, and shall take
such actions as may be reasonably requested by the ABL Collateral Agent (but
only to the extent such actions are within such Canadian Grantor’s control) to
perfect the security interest granted to the ABL Collateral Agent and the other
Secured Parties therein, to the extent provided herein in respect of any
Copyright, Patent, Trade-mark or Industrial Design constituting Collateral, by
(x) the execution and delivery of an amendment or supplement to this Agreement
(or amendments to any such agreement previously executed or delivered by such
Canadian Grantor) and/or (y) the making of appropriate registrations (I) of
financing statements under the PPSA as in effect from time to time in any
applicable jurisdiction and/or (II) in the Canadian Intellectual Property
Office, or with any other applicable Canadian governmental authority.

5.2.11 [Reserved].

 

-26-



--------------------------------------------------------------------------------

5.2.12 [Reserved].

5.2.13 Deposit Accounts; etc. Such Canadian Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of subsection 4.16 of the ABL
Credit Agreement is caused by the failure to take such action or to refrain from
taking such action by such Canadian Grantor or any of its Subsidiaries.

5.2.14 Protection of Trade-marks. Such Canadian Grantor shall, with respect to
any Trade-marks that are material to the business of such Canadian Grantor, use
commercially reasonable efforts not to cease the use of any of such Trade-marks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trade-marks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that licensees of such Trade-marks use such consistent
standards of quality, in each case, except as would not reasonably be expected
to have a Material Adverse Effect.

5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the ABL Credit Agreement, such Canadian Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of Canadian Grantor may
lapse, expire, or become abandoned, or unenforceable, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

5.2.16 Assignment of Letter-of-Credit Rights. In the case of any letters of
credit not constituting Excluded Assets acquired following the Closing Date and
constituting Collateral, such Canadian Grantor shall use its commercially
reasonable efforts to promptly obtain the consent of the issuer thereof and any
nominated person thereon to the assignment of the proceeds of the related letter
of credit.

5.3 Covenants of Each Canadian Pledgor. Each Canadian Pledgor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit, and all other Obligations then
due and owing shall have been paid in full in cash, no Canadian Facility Letter
of Credit shall be outstanding (except for Canadian Facility Letters of Credit
that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall have terminated, (ii) as to any Canadian Pledgor, a
sale or other disposition of all the Capital Stock of such Canadian Pledgor
(other than to the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Pledgor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each that is permitted
under the ABL Credit Agreement or (iii) as to any Canadian Pledgor, such
Canadian Pledgor becoming an Excluded Subsidiary:

5.3.1 Additional Shares. If such Canadian Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
Certificated Securities (including, without limitation, any Certificated
Securities representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any Certificated
Securities issued in connection with any reorganization), stock option or
similar rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Canadian
Pledgor shall accept the same as the agent of the ABL Collateral Agent

 

-27-



--------------------------------------------------------------------------------

and the other Secured Parties, hold the same in trust for the ABL Collateral
Agent and the other Secured Parties and deliver the same forthwith to the ABL
Collateral Agent (who will hold the same on behalf of the Secured Parties as
Pledged Collateral) in the exact form received, duly endorsed by such Canadian
Pledgor to the ABL Collateral Agent, as applicable, if required, together with
an undated stock power covering such Certificated Securities duly executed in
blank by such Canadian Grantor, to be held by the ABL Collateral Agent subject
to the terms hereof, as additional collateral security for the Obligations
(subject to subsection 3.3). Any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower not prohibited by the
ABL Credit Agreement) shall be paid over to the ABL Collateral Agent to be held
by the ABL Collateral Agent subject to the terms hereof as additional collateral
security for the Obligations, and, except in the case of ULC Shares, in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favour of
the ABL Collateral Agent, be delivered to the ABL Collateral Agent to be held by
the ABL Collateral Agent subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by the
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Canadian
Pledgor, such Canadian Pledgor shall, until such money or property is paid or
delivered to the ABL Collateral Agent hold such money or property in trust for
the Secured Parties, segregated from other funds of such Canadian Pledgor, as
additional collateral security for the Obligations.

5.3.2 [Reserved].

5.3.3 Pledged Notes. Such Canadian Pledgor shall, within 60 days (or such longer
period as may be agreed by the ABL Collateral Agent in its sole discretion)
following the date of this Agreement (or on such later date upon which it
becomes a party hereto pursuant to subsection 9.15), deliver to the ABL
Collateral Agent all Pledged Notes then held by such Canadian Pledgor endorsed
in blank or, at the request of the ABL Collateral Agent, endorsed to the ABL
Collateral Agent. Furthermore, within ten Business Days after any Canadian
Pledgor obtains a Pledged Note, such Canadian Pledgor shall cause such Pledged
Note to be delivered to the ABL Collateral Agent endorsed in blank or, at the
request of the ABL Collateral Agent, endorsed to the ABL Collateral Agent.

5.3.4 Maintenance of Security Interest.

(a) Such Canadian Pledgor shall maintain the security interest created by this
Agreement in such Canadian Pledgor’s Pledged Collateral as a security interest
having at least the perfection and priority described in subsection 4.3.4 or
subsection 4.3.5, as applicable and shall defend such security interest against
the claims and demands of all Persons whomsoever. At any time and from time to
time, upon the written request of the ABL Collateral Agent and at the sole
expense of such Canadian Pledgor, such Canadian Pledgor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the ABL Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted by such Canadian Pledgor; provided, that
notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Parent Borrower nor any other Canadian Pledgor will be
required to (i) take any action in any jurisdiction other Canada, or required by
the laws of any such non-Canadian

 

-28-



--------------------------------------------------------------------------------

jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such non-Canadian jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of
Canada or to perfect any security interests (or other Liens) in any Collateral,
(ii) deliver control agreements with respect to, or confer perfection by
“control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Security Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the ABL Collateral Agent (or another Person as required
under any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) constituting Excluded Assets (except, in each case, to the
extent consisting of proceeds perfected by the filing of a financing statement
under the PPSA or, in the case of Pledged Stock, by being held by the ABL
Collateral Agent or an Additional Agent as agent for the ABL Collateral Agent),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property constituting Excluded Assets.

(b) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Canadian Pledgor
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the ABL Collateral Agent shall have the
right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant Canadian Grantor shall furnish
all such assistance and information as the ABL Collateral Agent may reasonably
require in connection with such test verifications. At any time and from time to
time after the occurrence and during the continuance of an Event of Default upon
the ABL Collateral Agent’s reasonable request and at the expense of the relevant
Canadian Grantor, such Canadian Grantor shall cause independent public or
chartered accountants or others reasonably satisfactory to the ABL Collateral
Agent to furnish to the ABL Collateral Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.

(b) The ABL Collateral Agent hereby authorizes each Canadian Grantor to collect
such Canadian Grantor’s Accounts Receivable and the ABL Collateral Agent may
curtail or terminate said authority at any time, without limiting the ABL
Collateral Agent’s rights under subsection 4.16 of the ABL Credit Agreement,
after the occurrence and during the continuance of an Event of Default specified
in subsection 9(a) of the ABL Credit Agreement. If required by the ABL
Collateral Agent at any time, without limiting the ABL Collateral Agent’s rights
under subsection 4.16 of the ABL Credit Agreement, after the occurrence and
during the continuance of an Event of Default specified in subsection 9(a) of
the ABL Credit Agreement any Proceeds constituting payments or other cash
Proceeds of Accounts Receivable constituting Collateral, when collected by such
Canadian Grantor, (i) shall be forthwith (and, in any event, within two Business
Days of receipt by such Canadian Grantor) deposited in, or otherwise transferred
by such Canadian Grantor to, the Collateral Proceeds Account, subject to
withdrawal by the

 

-29-



--------------------------------------------------------------------------------

ABL Collateral Agent for the account of the Secured Parties only as provided in
subsection 6.5, and (ii) until so turned over, shall be held by such Canadian
Grantor in trust for the ABL Collateral Agent and the other Secured Parties,
segregated from other funds of such Canadian Grantor. All Proceeds constituting
collections or other cash Proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Canadian Grantor
in trust for the benefit of the ABL Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
any time when an Event of Default specified in subsection 9(a) of the ABL Credit
Agreement has occurred and is continuing at the ABL Collateral Agent’s election,
each of the ABL Collateral Agent and the Administrative Agent may apply all or
any part of the funds on deposit in the Collateral Proceeds Account established
by the relevant Canadian Grantor to the payment of the Obligations of such
Canadian Grantor then due and owing, such application to be made as set forth in
subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in subsection 6.1(d).

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement at the ABL Collateral Agent’s request, each Canadian Grantor
shall deliver to the ABL Collateral Agent copies or, if required by the ABL
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Canadian Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Canadian Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Canadian Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts related thereto.

(d) So long as no Event of Default has occurred and is continuing the ABL
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Canadian Grantor’s Collateral Proceeds Account to
any account designated by such Canadian Grantor, maintained in compliance with
the provisions of subsection 4.16 of the ABL Credit Agreement. In the event that
an Event of Default has occurred and is continuing the ABL Collateral Agent, at
its option, may require that each Collateral Proceeds Account and the
Concentration Account of each Canadian Grantor be established at the ABL
Collateral Agent or another institution reasonably acceptable to the ABL
Collateral Agent. Subject to subsection 4.16 of the ABL Credit Agreement, each
Canadian Grantor shall have the right, at any time and from time to time, to
withdraw such of its own funds from its own Concentration Account, and to
maintain such balances in its Concentration Account, as it shall deem to be
necessary or desirable.

6.2 Communications with Obligors; Canadian Grantors Remain Liable.

(a) The ABL Collateral Agent in its own name or in the name of others, may at
any time and from time to time after the occurrence and during the continuance
of an Event of Default specified in subsection 9(a) of the ABL Credit Agreement
communicate with obligors under the Accounts Receivable and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the ABL Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

(b) Upon the request of the ABL Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement each Canadian Grantor shall notify
obligors on such Canadian Grantor’s Accounts Receivable and parties to such
Canadian Grantor’s Contracts (in each case, to the extent constituting
Collateral) that such Accounts Receivable and such Contracts have been assigned
to the ABL Collateral Agent, for the benefit of the Secured Parties, and that
payments in respect thereof shall be made directly to the ABL Collateral Agent.

 

-30-



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Canadian Grantor shall
remain liable under each of such Canadian Grantor’s Accounts Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. None of the ABL Collateral Agent, the Administrative Agent
or any other Secured Party shall have any obligation or liability under any
Accounts Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the ABL Collateral Agent or any
other Secured Party of any payment relating thereto, nor shall the ABL
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Canadian Grantor under or pursuant to any
Accounts Receivable (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the ABL
Collateral Agent shall have given notice to the relevant Canadian Pledgor of the
ABL Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each Canadian Pledgor shall be permitted to receive all cash
dividends and distributions paid in respect of the Pledged Stock (subject to the
last two sentences of subsection 5.3.1) and all payments made in respect of the
Pledged Notes, to the extent permitted in the ABL Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
such other action taken which is prohibited by, or would result in any violation
of, any provision of the ABL Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing and the ABL Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Canadian Pledgor or Canadian Pledgors, (i) the ABL Collateral Agent,
subject to the terms of any applicable Intercreditor Agreement, shall have the
right, except in the case of ULC Shares, to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Stock and make
application thereof to the Obligations of the relevant Canadian Pledgor as
provided in the ABL Credit Agreement consistent with subsection 6.5, and
(ii) except in the case of ULC Shares, any or all of the Pledged Stock shall be
registered in the name of the ABL Collateral Agent or a nominee of any thereof,
as applicable, subject to the terms of any applicable Intercreditor Agreement,
and the ABL Collateral Agent, or the nominee, as applicable, subject to the
terms of any applicable Intercreditor Agreement, may thereafter exercise
(x) except in the case of ULC Shares, all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) except in the case of ULC Shares, any and
all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock other than ULC Shares upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Canadian Pledgor or the ABL Collateral Agent, subject
to the terms of any applicable Intercreditor Agreement, of any right, privilege
or option pertaining to such Pledged Stock other than ULC Shares, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Stock other than ULC Shares with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the ABL Collateral

 

-31-



--------------------------------------------------------------------------------

Agent may reasonably determine), all without liability (other than for its gross
negligence or willful misconduct) except to account for property actually
received by it, but the ABL Collateral Agent shall have no duty to any Canadian
Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing, provided that the ABL
Collateral Agent, shall not exercise any voting or other consensual rights
pertaining to the Pledged Stock in any way that would constitute an exercise of
the remedies described in subsection 6.6 other than in accordance with
subsection 6.6.

(c) Each Canadian Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Stock pledged by such Canadian Pledgor hereunder other than ULC
Shares to, subject to any applicable Intercreditor Agreement, (i) comply with
any instruction received by it from the ABL Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Canadian
Pledgor, and each Canadian Pledgor agrees that each Issuer or maker shall be
fully protected in so complying, and (ii) unless otherwise expressly permitted
hereby, pay any dividends or other payments with respect to the Pledged Stock
directly to the ABL Collateral Agent.

6.4 Proceeds to Be Turned Over to the ABL Collateral Agent. In addition to the
rights of the ABL Collateral Agent specified in subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the ABL Collateral Agent shall have
instructed any Canadian Grantor to do so, all Proceeds of Collateral received by
such Canadian Grantor consisting of cash, cheques and other Cash Equivalent
items shall be held by such Canadian Grantor in trust for the ABL Collateral
Agent and the other Secured Parties hereto, segregated from other funds of such
Canadian Grantor, and shall, forthwith upon receipt by such Canadian Grantor, be
turned over to the ABL Collateral Agent in the exact form received by such
Canadian Grantor (duly endorsed by such Canadian Grantor to the ABL Collateral
Agent). All Proceeds of Security Collateral received by the ABL Collateral Agent
hereunder shall be held by the ABL Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control. All Proceeds of
Security Collateral while held by the ABL Collateral Agent in such Collateral
Proceeds Account (or by the relevant Canadian Grantor in trust for the ABL
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations of such Canadian Grantor and shall
not constitute payment thereof until applied as provided in subsection 6.5 and
any applicable Intercreditor Agreement.

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Canadian Granting
Party’s Security Collateral received by the ABL Collateral Agent (whether from
the relevant Canadian Granting Party or otherwise) shall be held by the ABL
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant Canadian Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the ABL Collateral Agent, subject to any applicable Intercreditor Agreement, be
applied by the ABL Collateral Agent against the Obligations of the relevant
Canadian Granting Party then due and owing in the order of priority set forth in
the ABL Credit Agreement.

6.6 PPSA and Other Remedies.

(a) If an Event of Default shall occur and be continuing, subject to the terms
of any applicable Intercreditor Agreement, the ABL Collateral Agent, on behalf
of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other

 

-32-



--------------------------------------------------------------------------------

instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada), the Winding-up and Restructuring Act (Canada) and the
PPSA and under any other applicable law and in equity. Subject to subsection
3.3(d), without limiting the generality of the foregoing, to the extent
permitted by applicable law, subject to the terms of any applicable
Intercreditor Agreement, the ABL Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Canadian
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the ABL Collateral Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. To the extent permitted by law, subject to the terms of any applicable
Intercreditor Agreement, the ABL Collateral Agent or any other Secured Party
shall have the right, upon any such sale or sales, to purchase the whole or any
part of the Security Collateral so sold, free of any right or equity of
redemption in such Canadian Grantor, which right or equity is hereby waived and
released. Each Canadian Granting Party further agrees, at the ABL Collateral
Agent’s request (subject to the terms of any applicable Intercreditor
Agreement), to assemble the Security Collateral and make it available to the ABL
Collateral Agent at places which the ABL Collateral Agent shall reasonably
select, whether at such Canadian Granting Party’s premises or elsewhere. The ABL
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this subsection 6.6, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the ABL Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Canadian Granting Party then due and owing, in the order of
priority specified in subsection 6.5, and only after such application and after
the payment by the ABL Collateral Agent of any other amount required by any
provision of law, need the ABL Collateral Agent account for the surplus, if any,
to such Canadian Granting Party. To the extent permitted by applicable law,
(i) such Canadian Granting Party waives all claims, damages and demands it may
acquire against the ABL Collateral Agent or any other Secured Party arising out
of the repossession, retention or sale of the Security Collateral, other than
any such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the ABL Collateral Agent or such other Secured
Party, and (ii) if any notice of a proposed sale or other disposition of
Security Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

(b) The ABL Collateral Agent may appoint, remove or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of any Canadian Granting Party or not, to be an interim receiver,
receiver or receivers (hereinafter called a “Receiver,” which term when used
herein shall include a receiver and manager) of such Collateral (including any
interest, income or profits therefrom). Any such Receiver shall, to the extent
permitted by applicable law, be deemed the agent of such Canadian Granting Party
and not of the ABL Collateral Agent, and the ABL Collateral Agent shall not be
in any way responsible for any misconduct, negligence or non-feasance on the
part of any such Receiver or its servants, agents or employees. Subject to the
provisions of the instrument appointing it, any such Receiver shall, if an Event
of Default shall occur and be continuing, (i)

 

-33-



--------------------------------------------------------------------------------

have such powers as have been granted to the ABL Collateral Agent under this
Section 6 and (ii) be entitled to exercise such powers at any time that such
powers would otherwise be exercisable by the ABL Collateral Agent under this
Section 6, which powers shall include, but are not limited to, the power to take
possession of the Collateral, to preserve the Collateral or its value, to carry
on or concur in carrying on all or any part of the business of such Canadian
Granting Party and, subject to existing reserved rights or licenses, to sell,
lease, license or otherwise dispose of or concur in selling, leasing, licensing
or otherwise disposing of the Collateral. To facilitate the foregoing powers,
any such Receiver may, to the exclusion of all others, including any Canadian
Granting Party, if an Event of Default shall occur and be continuing, enter
upon, use and occupy all premises owned or occupied by such Canadian Granting
Party wherein the Collateral may be situated, maintain the Collateral upon such
premises, borrow money on a secured or unsecured basis and use the Collateral
directly in carrying on such Canadian Granting Party’s business or as security
for loans or advances to enable the Receiver to carry on such Canadian Granting
Party’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by the ABL Collateral
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
ABL Collateral Agent and any surplus shall be applied in accordance with
applicable law. Every such Receiver may, in the discretion of the ABL Collateral
Agent, be vested with, in addition to the rights set out herein, all or any of
the rights and powers of the Administrative Agent, the ABL Collateral Agent
described in the ABL Credit Agreement, the PPSA, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada) or the
Winding-Up and Restructuring Act (Canada).

6.7 Registration Rights.

(a) Subject to any applicable Intercreditor Agreement, if the ABL Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to subsection 6.6, and if in the reasonable opinion of the ABL
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the applicable securities legislation, the relevant Canadian Pledgor will use
its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the ABL Collateral Agent, necessary or advisable to register such Pledged
Stock, or that portion thereof to be sold, under the provisions of the
applicable securities legislation, (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of not more than one year from the date of the first
public offering of such Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the ABL Collateral Agent, are necessary or advisable, all
in conformity with the requirements of the applicable securities legislation and
the rules and regulations of the applicable securities commission or regulation
applicable thereto. Such Canadian Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities
laws of any and all provinces and territories that the ABL Collateral Agent
shall reasonably designate and to make available to its security holders, as
soon as practicable, an earnings statement (which need not be audited) that will
satisfy the provisions of Section 11(a) of the applicable securities
legislation.

(b) Such Canadian Pledgor recognizes that the ABL Collateral Agent may be unable
to effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in applicable securities legislation or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.

 

-34-



--------------------------------------------------------------------------------

Such Canadian Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favourable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The ABL Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable securities
legislation, even if such Issuer would agree to do so.

(c) Such Canadian Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Canadian Pledgor further agrees that a breach of any
of the covenants contained in this subsection 6.7 will cause irreparable injury
to the ABL Collateral Agent and the Lenders, that the ABL Collateral Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this subsection 6.7 shall
be specifically enforceable against such Canadian Pledgor, and to the extent
permitted by applicable law, such Canadian Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants (except for a defense that no Event of Default has occurred or is
continuing under the ABL Credit Agreement).

6.8 Waiver; Deficiency. Each Canadian Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Canadian Facility Revolving
Credit Loans, Reimbursement Obligations constituting Obligations of such
Canadian Granting Party and, to the extent then due and owing, all other
Obligations of such Canadian Granting Party and the reasonable fees and
disbursements of any legal counsel employed by the ABL Collateral Agent or any
other Secured Party to collect such deficiency.

SECTION 7 THE ABL COLLATERAL AGENT

7.1 ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Canadian Granting Party hereby irrevocably constitutes and appoints the
ABL Collateral Agent and any authorized officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Canadian Granting
Party and in the name of such Canadian Granting Party or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be reasonably necessary or desirable to accomplish the purposes of this
Agreement to the extent permitted by applicable law, provided that the ABL
Collateral Agent agrees not to exercise such power except upon the occurrence
and during the continuance of any Event of Default and in accordance with and
subject to each applicable Intercreditor Agreement. Without limiting the
generality of the foregoing, at any time when an Event of Default has occurred
and is continuing (in each case to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement), (x) each Canadian Pledgor
hereby gives the ABL Collateral Agent the power and right, on behalf of such
Canadian Pledgor, without notice or assent by such Canadian Pledgor, to execute,
in connection with any sale provided for in subsection 6.6 or 6.7, any
endorsements, assessments or other instruments of conveyance or transfer with
respect to such Canadian Pledgor’s Pledged Collateral other than any ULC Shares
and (y) each Canadian Grantor hereby gives the ABL Collateral Agent the power
and right, on behalf of such Canadian Grantor, without notice to or assent by
such Canadian Grantor, to do any or all of the following:

 

-35-



--------------------------------------------------------------------------------

(i) in the name of such Canadian Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Canadian Grantor that constitutes Collateral or with respect to any other
Collateral of such Canadian Grantor and file any claim or take any other action
or institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the ABL Collateral Agent for the purpose of collecting any and
all such moneys due under any Accounts Receivable of such Canadian Grantor that
constitutes Collateral or with respect to any other Collateral of such Canadian
Grantor whenever payable;

(ii) in the case of any Copyright, Patent, Trade-mark or Industrial Design
constituting Collateral of such Canadian Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the ABL Collateral Agent
may reasonably request to such Canadian Grantor to evidence the ABL Collateral
Agent’s and the Lenders’ security interest in such Copyright, Patent, Trade-mark
or Industrial Design and the goodwill and intangibles of such Canadian Grantor
relating thereto or represented thereby, and such Canadian Grantor hereby
consents to the non-exclusive royalty free use by the Collateral Agent of any
Copyright, Patent, Trade-mark or Industrial Design owned by such Canadian
Grantor included in the Collateral for the purposes of disposing of any
Collateral;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Canadian Grantor, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof; and

(iv) (A) direct any party liable for any payment under any of the Security
Collateral of such Canadian Grantor to make payment of any and all moneys due or
to become due thereunder directly to the ABL Collateral Agent or as the ABL
Collateral Agent shall direct; (B) ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Security Collateral
of such Canadian Grantor; (C) sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Security Collateral of such Canadian Grantor; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Canadian Grantor or any
portion thereof and to enforce any other right in respect of any Security
Collateral of such Canadian Grantor; (E) defend any suit, action or proceeding
brought against such Canadian Grantor with respect to any Security Collateral of
such Canadian Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the ABL Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent, Trade-mark or Industrial Design constituting Security Collateral of such
Canadian Grantor (along with the goodwill of the business to which any such
Copyright, Patent, Trade-mark or Industrial Design pertains), for such term or
terms, on such conditions, and in such manner, as the ABL Collateral Agent shall
in its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Security
Collateral of such Canadian Grantor as fully and completely as though the ABL
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the ABL Collateral Agent’s option and such Canadian Grantor’s expense, at any
time, or from time to time, all acts and things which the ABL Collateral Agent
deems necessary to protect, preserve or realize upon the Security Collateral of
such Canadian Grantor and the ABL Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Canadian Grantor might do.

 

-36-



--------------------------------------------------------------------------------

(b) The reasonable expenses of the ABL Collateral Agent incurred in connection
with actions undertaken as provided in this subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Canadian Facility
Revolving Credit Loans under the ABL Credit Agreement, from the date of payment
by the ABL Collateral Agent to the date reimbursed by the relevant Canadian
Granting Party, shall be payable by such Canadian Granting Party to the ABL
Collateral Agent on demand.

(c) Each Canadian Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Canadian Granting Party until the earliest to
occur of (i) the first date on which all the Canadian Facility Revolving Credit
Loans and all other Borrower Obligations then due and owing, are paid in full in
cash, no Canadian Facility Letters of Credit remain outstanding (except for
Canadian Facility Letters of Credit that have been cash collateralized,
backstopped or otherwise provided for pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender), (ii) as to any Canadian Granting
Party, a sale or other disposition of all of the Capital Stock of such Canadian
Granting Party (other than to a Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Granting Party
ceases to be a Restricted Subsidiary of the Parent Borrower, in each case, that
is permitted under the Credit Agreement and (iii) as to any Canadian Granting
Party, such Canadian Granting Party becoming an Excluded Subsidiary.

7.2 Duty of ABL Collateral Agent. The ABL Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession shall be to deal with it in the same manner as the
ABL Collateral Agent deals with similar property for its own account. None of
the ABL Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Canadian Granting Party or any other Person
or, except as otherwise provided herein, to take any other action whatsoever
with regard to the Security Collateral or any part thereof. The powers conferred
on the ABL Collateral Agent and the other Secured Parties hereunder are solely
to protect the ABL Collateral Agent’s and the other Secured Parties’ interests
in the Security Collateral and shall not impose any duty upon the ABL Collateral
Agent or any other Secured Party to exercise any such powers. The ABL Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and to the
maximum extent permitted by applicable law, neither they nor any of their
officers, directors, employees or agents shall be responsible to any Canadian
Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

7.3 Financing Statements. Pursuant to any applicable law, each Canadian Granting
Party authorizes the ABL Collateral Agent to file or record financing
statements, financing change statements and other filing or recording documents
or instruments with respect to such Canadian Grantor’s Security Collateral
without the signature of such Canadian Granting Party in such form and in such
filing offices as the ABL Collateral Agent reasonably determines appropriate to
perfect the security interests of the ABL Collateral Agent under this Agreement.
Each Canadian Granting Party authorizes the ABL Collateral Agent to use any
collateral description reasonably determined by the ABL Collateral Agent,
including, without limitation, the collateral description “all personal property
now existing or hereafter

 

-37-



--------------------------------------------------------------------------------

acquired” or “all assets no existing or hereafter acquired” or words of similar
meaning in any such financing statements or financing charge statements. The ABL
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant Canadian Granting Party of any financing statement or financing change
statement filed by it, provided that any failure to give such notice shall not
affect the validity or effectiveness of any such filing.

7.4 Authority of ABL Collateral Agent. Each Canadian Granting Party acknowledges
that the rights and responsibilities of the ABL Collateral Agent under this
Agreement with respect to any action taken by the ABL Collateral Agent or the
exercise or non-exercise by the ABL Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the ABL Collateral Agent and
the Secured Parties, be governed by the ABL Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the ABL Collateral Agent and the Canadian Granting Parties, the ABL
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Canadian Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any Canadian
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the ABL Collateral Agent shall have reasonable access during normal business
hours to all the books, correspondence and records of such Canadian Grantor, and
the ABL Collateral Agent and its representatives may examine the same, and to
the extent reasonable take extracts therefrom and make photocopies thereof, and
such Canadian Grantor agrees to render to the ABL Collateral Agent at such
Canadian Grantor’s reasonable cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The ABL
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such Canadian Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Canadian Grantor where any of such Canadian
Grantor’s Inventory or Equipment is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein to the
extent not inconsistent with the provisions of the ABL Credit Agreement and the
other Loan Documents (and subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the ABL Credit Agreement), or to direct the ABL Collateral Agent to do the
same, including, without limitation, the right to (A) enforce any Liens or sell
or otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Canadian Granting Party
under this Agreement or release any Collateral from the Liens of any Security
Document or consent to or otherwise approve any such release; (ii) demand,
accept or obtain any Lien on any Collateral (except for Liens arising under, and
subject to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or
similar proceeding in respect of the Canadian Borrower or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral

 

-38-



--------------------------------------------------------------------------------

(except in accordance with this Agreement); (v) oppose any sale, transfer or
other disposition of the Collateral; (vi) object to any debtor-in-possession
financing in any Bankruptcy which is provided by one or more Lenders among
others (including on a priming basis under the Companies’ Creditors Arrangement
Act, the Bankruptcy and Insolvency Act (Canada), or any other applicable law);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders or Agents seeking on an
equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the ABL Collateral Agent and the
Canadian Facility Lenders, with the consent of the ABL Collateral Agent, may
enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment. Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the PPSA as in effect from time to time in any applicable jurisdiction.
The Non-Lender Secured Parties by their acceptance of the benefits of this
Agreement and the other Security Documents hereby agree not to contest or
otherwise challenge any such collection, sale, disposition or other realization
of or upon all or any of the Collateral. Whether or not a Bankruptcy Case has
been commenced, the Non-Lender Secured Parties shall be deemed to have consented
to any sale or other disposition of any property, business or assets of Holding
or any of its Subsidiaries and the release of any or all of the Collateral from
the Liens of any Security Document in connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorize the ABL Collateral Agent to enter into
each Intercreditor Agreement on its own behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the ABL Collateral Agent and the Canadian Facility
Lenders may deal with the Collateral, including any exchange, taking or release
of Collateral, may change or increase the amount of the Borrower Obligations
and/or the Guarantor Obligations, and may release any Canadian Granting Party
from its Obligations hereunder, all without any liability or obligation (except
as may be otherwise expressly provided herein) to the Non-Lender Secured
Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the ABL Collateral Agent, as agent
under the ABL Credit Agreement (and all officers, employees or agents designated
by the ABL Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the ABL Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured

 

-39-



--------------------------------------------------------------------------------

Parties and in each such Person’s name or otherwise, to effectuate any sale,
transfer or other disposition of the Collateral. It is understood and agreed
that the appointment of the ABL Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable. It is understood and
agreed that the ABL Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the ABL Collateral Agent or
the Lenders with respect to, or arising out of, any action or failure to act or
any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the ABL Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection
8.1(b)), except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person. To the maximum extent permitted
by applicable law, none of the ABL Collateral Agent or any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holding, any Subsidiary of Holding, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Parent Borrower on behalf of
the Canadian Borrower may from time to time designate a Person as a “Bank
Products Affiliate,” or a “Hedging Affiliate” hereunder by written notice to the
ABL Collateral Agent in accordance with the terms of the ABL Credit Agreement.
Upon being so designated by the Parent Borrower, such Bank Products Affiliate or
Hedging Affiliate (as the case may be) shall be a Non-Lender Secured Party for
the purposes of this Agreement for as long as so designated by the Parent
Borrower provided that, at the time of the Parent Borrower’s designation of such
Non-Lender Secured Party, the obligations of the relevant Canadian Granting
Party under the applicable Hedging Agreement or Bank Products Agreement (as the
case may be) have not been designated as Additional Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Canadian Granting Party and the ABL
Collateral Agent, provided that (a) any provision of this Agreement imposing
obligations on any Canadian Granting Party may be waived by the ABL Collateral
Agent in a written instrument executed by the ABL Collateral Agent and (b) if
separately agreed in writing between the Canadian Borrower and any Non-Lender
Secured Party (and such Non-Lender Secured Party has been designated in writing
by the Canadian Borrower to the ABL Collateral Agent for purposes of this
sentence, for so long as so designated), no such waiver and no such amendment or
modification shall amend, modify or waive subsection 6.5 (or the definition of
“Non-Lender Secured Party” or “Secured Party” to the extent relating thereto) if
such waiver, amendment, supplement or modification would directly and adversely
affect a Non-Lender Secured Party without the written consent of such affected
Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Canadian Granting Party hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by each affected Canadian Granting Party and the ABL Collateral Agent
in accordance with this subsection 9.1.

 

-40-



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the ABL Collateral
Agent or any Canadian Granting Party hereunder shall be effected in the manner
provided for in subsection 11.2 of the ABL Credit Agreement; provided that any
such notice, request or demand to or upon any Canadian Guarantor shall be
addressed to such Canadian Guarantor at its notice address set forth on
Schedule 1, unless and until such Canadian Guarantor shall change such address
by notice to the ABL Collateral Agent and the Administrative Agent given in
accordance with subsection 11.2 of the ABL Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the ABL
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the ABL Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the ABL Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the ABL Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

9.4 Enforcement Expenses; Indemnification.

(a) Each Canadian Guarantor jointly and severally agrees to pay or reimburse
each Secured Party and the ABL Collateral Agent for all their respective
reasonable costs and expenses incurred in collecting against such Canadian
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement against such Canadian Guarantor and
the other Loan Documents to which such Canadian Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel to the
Secured Parties, the ABL Collateral Agent and the Administrative Agent.

(b) Each Canadian Grantor jointly and severally agrees to pay, and to save the
ABL Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Canadian Borrower would be
required to do so pursuant to subsection 11.5 of the ABL Credit Agreement, and
in any event excluding any taxes or other indemnified liabilities arising from
gross negligence, bad faith or willful misconduct of the ABL Collateral Agent,
the Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the ABL Credit Agreement and the
other Loan Documents.

 

-41-



--------------------------------------------------------------------------------

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Canadian Granting Parties, the ABL Collateral Agent and
the Secured Parties and their respective successors and assigns; provided that
no Granting Party may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the ABL
Collateral Agent, except as permitted hereby or by the ABL Credit Agreement.

9.6 Set-Off. Each Canadian Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the ABL Collateral Agent and each other Secured Party
at any time and from time to time without notice to such Canadian Guarantor or
any other Canadian Granting Party, any such notice being expressly waived by
each Canadian Granting Party, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
subsection 9(a) of the ABL Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Canadian Guarantor hereunder, to
set-off and appropriate and apply against any such amount any and all deposits
(general or special, time or demand, provisional or final) (other than the
Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the ABL Collateral Agent, the Administrative Agent or such other
Secured Party to or for the credit or the account of such Canadian Guarantor, or
any part thereof in such amounts as the ABL Collateral Agent, the Administrative
Agent or such other Secured Party may elect. The ABL Collateral Agent, the
Administrative Agent and each other Secured Party shall notify such Canadian
Guarantor promptly of any such set-off and the application made by the ABL
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the ABL Collateral
Agent, the Administrative Agent and each other Secured Party under this
subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the ABL Collateral Agent, the
Administrative Agent or such other Secured Party may have.

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Canadian Pledgor (such laws, rules
or regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

-42-



--------------------------------------------------------------------------------

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Canadian Granting Parties, the ABL Collateral Agent and
the other Secured Parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Canadian
Granting Parties, the ABL Collateral Agent or any other Secured Party relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the Province of Ontario
sitting in the City of Toronto;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in subsection 9.2 or at such other address of which the ABL
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the ABL Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 9.12 any consequential or punitive damages.

Each Canadian Granting Party hereby agrees that The Limitation of Civil Rights
Act (Saskatchewan), The Land Contracts (Actions) Act (Saskatchewan) and Part IV
(excepting only section 46) of The Saskatchewan Farm Security Act do not apply
insofar as they relate to actions as defined in those Acts, or insofar as they
relate to or affect this Agreement, the rights of the ABL Collateral Agent and
the Secured Parties under this Agreement or any instrument, charge, security
agreement or other document of any nature that renews, extends or is collateral
to this Agreement and such Canadian Granting Party hereby irrevocably and
unconditionally waives any and all benefits and remedies provided thereunder.

 

-43-



--------------------------------------------------------------------------------

9.13 Acknowledgments. Each Canadian Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Canadian
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Canadian Guarantors, on
the one hand, and the ABL Collateral Agent, the Administrative Agent and the
other Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Canadian Guarantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN TO
THE EXTENT PERMISSIBLE BY APPLICABLE LAW.

9.15 Additional Canadian Granting Parties. Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
subsection 7.9(b) or 7.9(c) of the ABL Credit Agreement shall become a Canadian
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Canadian Granting Party that is required to become a
Canadian Pledgor with respect to Capital Stock of any new Subsidiary of the
Parent Borrower pursuant to subsection 7.9(c) of the ABL Credit Agreement shall
become a Canadian Pledgor with respect thereto upon execution and delivery by
such Canadian Granting Party of a Supplemental Agreement substantially in the
form of Annex 3 hereto.

9.16 Releases.

(a) At such time as the Canadian Facility Revolving Credit Loans and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated and no Canadian Facility Letter of Credit shall be outstanding
(except for Canadian Facility Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender), all Security Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the ABL Collateral Agent and each Canadian Granting Party
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Canadian Granting Parties. At the request and sole expense of any
Canadian Granting Party following any such termination, the ABL Collateral Agent
shall deliver to such Canadian Granting Party (subject to subsection 7.2,
without recourse and without representation or warranty) any Security Collateral
held by the ABL Collateral Agent hereunder, and execute, acknowledge and deliver
to such Canadian Granting Party such releases, instruments or other documents
(including, without limitation, PPSA financing change statements and
discharges), and do or cause to be done all other acts, as any Canadian Granting
Party shall reasonably request to evidence such termination.

 

-44-



--------------------------------------------------------------------------------

(b) Upon any sale or other disposition of Security Collateral permitted by the
ABL Credit Agreement (other than any sale or disposition to another Canadian
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with a sale
or other disposition of all of the Capital Stock of any Canadian Granting Party
(other than to any Canadian Granting Party or any other transaction or
occurrence as a result of which such Canadian Granting Party ceases to be a
Restricted Subsidiary of the Parent Borrower), or the sale or other disposition
of Security Collateral (other than a sale or disposition to another Canadian
Grantor) permitted under the ABL Credit Agreement, the ABL Collateral Agent
shall, upon receipt from the Parent Borrower of a written request for the
release of such Canadian Granting Party from its Guarantee or the release of the
Security Collateral subject to such sale, disposition or other transaction,
identifying such Canadian Granting Party or the relevant Security Collateral and
the terms of the sale, disposition or other transaction in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Parent Borrower stating that such transaction is in
compliance with the ABL Credit Agreement and the other Loan Documents, execute
and deliver to the Parent Borrower or the relevant Canadian Granting Party
(subject to subsection 7.2, without recourse and without representation or
warranty), at the sole cost and expense of such Canadian Grantor, any Security
Collateral of such relevant Canadian Granting Party held by the ABL Collateral
Agent, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Canadian Granting Party,
execute, acknowledge and deliver to such Canadian Granting Party such releases,
instruments or other documents (including, without limitation, PPSA financing
change statements and discharges), and do or cause to be done all other acts, as
the Parent Borrower or such Canadian Granting Party shall reasonably request
(x) to evidence or effect the release of such Canadian Granting Party from its
Guarantee (if any) and of the Liens created hereby (if any) on such Canadian
Granting Party’s Collateral or (y) to evidence the release of the Security
Collateral subject to such sale or disposition.

(c) Upon any Canadian Granting Party becoming an Excluded Subsidiary in
accordance with the provisions of the ABL Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Canadian Granting Party (if
any) shall be automatically released, and the Guarantee (if any) of such
Canadian Granting Party, and all obligations of such Canadian Granting Party
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party, and the ABL Collateral Agent shall, upon
the request of the Parent Borrower or such Canadian Granting Party, deliver to
the Parent Borrower or such Canadian Granting Party (subject to subsection 7.2,
without recourse and without representation or warranty) any Security Collateral
of such Canadian Granting Party held by the ABL Collateral Agent hereunder and
the ABL Collateral Agent and the Administrative Agent shall execute, acknowledge
and deliver to the Parent Borrower or such Canadian Granting Party (at the sole
cost and expense of the Parent Borrower or such Canadian Granting Party) all
releases, instruments or other documents (including, without limitation, PPSA
financing change statements and discharges), and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such Canadian
Granting Party from its Guarantee (if any) or the Liens created hereby (if any)
on such Canadian Granting Party’s Security Collateral, as applicable, as the
Borrower or such Canadian Granting Party may reasonably request.

(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released on Collateral. At the request and sole expense of any Canadian Granting
Party, the ABL Collateral Agent shall deliver such Security Collateral (if held
by the ABL Collateral Agent) to such Canadian Granting Party and execute,
acknowledge and deliver to such Canadian Granting Party such releases,
instruments or other documents (including, without limitation, PPSA financing
change statements and discharges and do or cause to be done all other acts, as
such Canadian Granting Party shall reasonably request to evidence such release.

 

-45-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) The ABL Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the ABL Collateral Agent in good faith believes to be
in accordance with) this subsection 9.16.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the ABL Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any Canadian Guarantor in respect of this Agreement to
the ABL Collateral Agent, for the benefit of each holder of Secured Obligations,
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such holder is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by the ABL Collateral Agent of any sum
adjudged to be so due in the judgment currency, the ABL Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Canadian Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the ABL Collateral Agent, for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the ABL Collateral Agent, the ABL Collateral
Agent agrees to remit to the Parent Borrower, such excess. This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.

9.18 Canadian Amalgamation. Each Canadian Granting Party acknowledges and agrees
that, in the event it amalgamates with any other company or companies, it is the
intention of the parties hereto that the term “Canadian Grantor” or “Canadian
Pledgor,” as the case may be, when used herein, shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the lien
granted hereby:

(a) shall extend to Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) owned by each of the amalgamating corporations and the amalgamated
corporations at the time of amalgamation and to any Collateral (or in the case
of a Canadian Pledgor, Pledged Collateral) thereafter owned or acquired by the
amalgamated corporation, and

(b) shall secure all Obligations of each of the amalgamating corporations and
the amalgamated corporations to the ABL Collateral Agent and the Secured Parties
at the time of amalgamation and all Obligations of the amalgamated corporation
to the ABL Collateral Agent and the Secured Parties thereafter arising. The Lien
shall attach to all Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) owned by each corporation amalgamating with a Canadian Grantor, and
by the amalgamated corporation, at the time of the amalgamation, and shall
attach to all Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) thereafter owned or acquired by the amalgamated corporation when
such becomes owned or is acquired.

 

-46-



--------------------------------------------------------------------------------

9.19 Language. The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only. Les signataires confirment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

9.20 No Implicit Subordination. The inclusion of reference to Permitted Liens in
this Agreement or any other Loan Document is not intended to subordinate and
shall not subordinate, and shall not be interpreted as subordinating, any Lien
created by this Agreement or any of the other Loan Documents to any Permitted
Lien.

9.21 Paramountcy. In the event of any conflict between the provisions of this
Agreement and the provisions of the ABL Credit Agreement, the provisions of the
ABL Credit Agreement shall govern.

[Remainder of page left blank intentionally; signature pages follow.]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

UNISOURCE CANADA, INC., as Canadian Borrower, Canadian Grantor and Canadian
Pledgor

By:  

 

  Name:   Title:

[Signature Page to Canadian Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as Administrative Agent and ABL Collateral Agent

By:  

 

  Name:   Title:

 

[Signature Page to Canadian Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Canadian Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT1

The undersigned hereby acknowledges receipt of a copy of the Canadian Guarantee
and Collateral Agreement, dated as of July 1, 2014 (as amended, supplemented,
waived or otherwise modified from time to time, the “Agreement”); capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the ABL Credit Agreement referred to therein, as the
case may be), made by the Canadian Granting Parties party thereto in favour of
Bank of America, N.A., as Administrative Agent and ABL Collateral Agent. The
undersigned agrees for the benefit of the Administrative Agent and the Canadian
Facility Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the ABL Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title:

 

Address for Notices:  

 

 

 

 

 

 

 

1  This consent is necessary only with respect to any Issuer that is not also a
Canadian Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

Canadian Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [            ] [    ], 20[    ], made by
[                    ], a [                        ] corporation (the
“Additional Canadian Granting Party”), in favour of Bank of America, N.A., as
collateral agent (in such capacity, the “ABL Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time party to the ABL Credit
Agreement referred to below as a Canadian Facility Lender and the other Secured
Parties (as defined in the Canadian Guarantee and Collateral Agreement). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Canadian Guarantee and Collateral Agreement referred to below, or if not
defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”) and UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the
“Canadian Borrower”), entered into a certain ABL Credit Agreement dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Canadian Borrower and
certain Canadian Guarantors are, or are to become, parties to the Canadian
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”), in favour of the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined in the Canadian Guarantee and
Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional Canadian Granting
Party to become a party to the Canadian Guarantee and Collateral Agreement; and

WHEREAS, the Additional Canadian Granting Party has agreed to execute and
deliver this Assumption Agreement in order to become a party to the ABL
Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Canadian Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Canadian Granting Party, as provided in
subsection 9.15 of the Canadian Guarantee and Collateral Agreement, hereby
becomes a party to the Canadian Guarantee and Collateral

 

Annex 2-1



--------------------------------------------------------------------------------

Agreement as a Canadian Granting Party thereunder with the same force and effect
as if originally named therein as a [Canadian Guarantor] [Canadian Grantor and
Canadian Pledgor] [and Canadian Grantor] [and Canadian Pledgor]2 and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a [Canadian Guarantor] [Canadian Grantor and
Canadian Pledgor] [and Canadian Grantor] [and Canadian Pledgor]3 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [            ] to the Canadian Guarantee and Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information. The Additional Canadian Granting Party hereby represents and
warrants that each of the representations and warranties of such Additional
Canadian Granting Party, in its capacities as a [Canadian Guarantor] [Canadian
Grantor and Canadian Pledgor] [and Canadian Grantor] [and Canadian Pledgor],4
contained in Section 4 of the Canadian Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.
Each Additional Canadian Granting Party hereby grants, as and to the same extent
as provided in the Canadian Guarantee and Collateral Agreement, to the ABL
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in subsection 3.1 of the
Canadian Guarantee and Collateral Agreement) of such Additional Canadian
Granting Party] [and] [the Pledged Collateral (as such term is defined in the
Canadian Guarantee and Collateral Agreement) of such Additional Canadian
Granting Party, except as provided in subsection 3.3 of the Canadian Guarantee
and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTORVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

2  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

3  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

4  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL CANADIAN GRANTING PARTY] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as of the date hereof by:

 

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 3 to

Canadian Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of [                    ] [    ], 20[    ],
made by [                    ], a [                    ] corporation (the
“Additional Canadian Pledgor”), in favour of BANK OF AMERICA, N.A., as
collateral agent (in such capacity, the “ABL Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time party to the ABL Credit
Agreement referred to below as a Canadian Facility Lender and the other Secured
Parties (as defined in the Canadian Guarantee and Collateral Agreement). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Canadian Guarantee and Collateral Agreement referred to below, or if not
defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”) and UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the
“Canadian Borrower”), entered into a certain ABL Credit Agreement dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Canadian Borrower and
certain Canadian Guarantors are, or are to become, parties to the Canadian
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”), in favour of the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined in the Canadian Guarantee and
Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional Canadian Pledgor to
become a Canadian Pledgor under the Canadian Guarantee and Collateral Agreement
with respect to Capital Stock of certain new Subsidiaries of the Additional
Canadian Pledgor; and

WHEREAS, the Additional Canadian Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Canadian Pledgor under the
Canadian Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Canadian Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Canadian Pledgor, as provided in
subsection 9.15 of the Canadian Guarantee and Collateral Agreement, hereby
becomes a Canadian Pledgor under the Canadian Guarantee and Collateral Agreement
with respect to the shares of Capital Stock of the Subsidiary of the Additional
Canadian Pledgor listed in Annex 1-A hereto, and will be bound by all terms,
conditions and duties applicable to a Canadian Pledgor under the Canadian
Guarantee and Collateral Agreement, as a Canadian Pledgor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 2 to the Canadian Guarantee and Collateral Agreement, and such
Schedule 2 is hereby amended and modified to include such information.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

Annex 1-A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL CANADIAN PLEDGOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as of the date hereof by:

 

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 1-A-3



--------------------------------------------------------------------------------

EXHIBIT D-2 TO

ABL CREDIT AGREEMENT

[FORM OF]

DEED OF HYPOTHEC

ON THE UNIVERSALITY OF MOVABLE PROPERTY

 

BETWEEN: UNISOURCE CANADA, INC., a corporation duly amalgamated under the laws
of Canada, having its registered office and domicile at 6185 McLaughlin Road,
Mississauga, Province of Ontario L5R 3W7,

(the “Grantor”)

 

AND: BANK OF AMERICA, N.A., having an office at One Bryant Park, New York, NY
10036 U.S.A., acting for its own benefit as Lender and as Administrative Agent,
ABL Collateral Agent and solidary creditor for the benefit of the other present
and future Secured Parties (as hereinafter defined) under the hereinafter
defined Credit Agreement, and any successors thereto in such capacity

(including its successors and assigns, the “Agent”)

WHO HAVE DECLARED AS FOLLOWS:

WHEREAS xpedx Intermediate, LLC, xpedx, LLC, the several Subsidiary Borrowers
(as defined in the Credit Agreement (hereinafter defined)), the Grantor, as
Canadian Borrower, the financial institutions listed on the signature pages
thereto, as Lenders, the Agent and the other parties described therein have
entered or will be entering into a credit agreement dated on or about July 1,
2014 providing, inter alia, for credit facilities to be made available
thereunder by the Lenders to the Borrowers (as defined in the Credit Agreement
(hereinafter defined)), subject to the terms and conditions therein set forth
(said credit agreement as same may be amended, restated, supplemented or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”); all capitalized words and expressions used herein shall
have the same meaning as ascribed thereto in the Credit Agreement, unless
otherwise defined herein or unless the context otherwise requires;

WHEREAS the Grantor has executed or will concurrently execute in favour of the
Agent a Canadian Guarantee and Collateral Agreement governed by the laws of the
Province of Ontario (as same may be amended, restated, supplemented or otherwise
modified from time to time, the “Canadian Guarantee and Collateral Agreement”);

WHEREAS to secure the Obligations (as such expression is hereinafter defined),
the Grantor has agreed to grant a hypothec on the Hypothecated Property (as such
expression is hereinafter defined) in favour of the Agent, acting for the
benefit of itself as a Canadian Lender and as

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

D-2-1



--------------------------------------------------------------------------------

Administrative Agent, ABL Collateral Agent and solidary creditor for the benefit
of itself and the other Secured Parties (as defined in the Canadian Guarantee
and Collateral Agreement), (hereinafter, collectively, the “Secured Parties” and
each, a “Secured Party”);

WHEREAS pursuant to Section 10.1(b) of the Credit Agreement, the Agent, on one
hand, and each Secured Party, on the other hand, have been or will be conferred
the legal status of solidary creditors of each Loan Party in respect of all
amounts, liabilities and other obligations owed by each Loan Party to the Agent
and each such Secured Party, respectively, under the Credit Agreement and the
other Loan Documents, the whole in accordance with Article 1541 of the Civil
Code of Québec;

AND WHEREAS the Agent, as solidary creditor for the benefit of the Secured
Parties, has the authority to hold any and all Agent’s Liens over the
Hypothecated Property (as hereinafter defined) for the payment and performance
of all obligations to the Agent and the other Secured Parties of the Loan
Parties arising under or in connection with the Credit Agreement and the other
Loan Documents.

NOW THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS:

 

1. SECURED OBLIGATIONS

The hypothec constituted under this deed shall secure the following obligations
(hereinafter collectively called the “Obligations”):

 

  1.1 the Borrower Obligations (as such term is defined in the Canadian
Guarantee and Collateral Agreement); and

 

  1.2 the strict performance and observance by the Grantor of all its
agreements, warranties, representations, covenants, conditions and obligations
(whether actual or contingent, whether now existing or hereafter arising,
whether or not for the payment of money, and including, without limitation, any
obligation or liability to pay damages) pursuant to or in connection with this
deed and the other Loan Documents to which it is a party, including without
limitation, the Credit Agreement, as the whole of same may be amended, restated,
supplemented or otherwise modified from time to time; and

 

  1.3 the prompt payment, as and when due and payable, of all other amounts now
or hereafter owing by the Grantor to the Agent or any of the other Secured
Parties arising under or pursuant to the Credit Agreement or any of the other
Loan Documents, including by way of guarantee or indemnity, whether now existing
or hereafter incurred, matured or unmatured, direct or contingent, including any
extensions and renewals thereof and including the payment of all amounts payable
hereunder and the legitimate costs (including, without limitation, all
reasonable fees, charges and disbursements of counsel) that any of the Secured
Parties may incur to recover the obligations described hereinabove or to
preserve the Hypothecated Property (as such expression is defined hereinbelow).

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 2 -



--------------------------------------------------------------------------------

2. HYPOTHEC

 

  2.1 Amount of Hypothec

To secure the performance of the Obligations, the Grantor hereby hypothecates in
favour of the Agent the property described in Section 2.2 hereof for the sum of
three hundred million Canadian dollars (CDN$300,000,000) bearing interest at the
rate of twenty percent (20%) per annum from the date hereof, compounded
annually.

 

  2.2 Description of Hypothecated Property

The hypothec created by this deed charges the universality of all the Grantor’s
movable property, present and future, corporeal and incorporeal, of whatsoever
nature and kind and wheresoever situated, (hereinafter collectively called the
“Hypothecated Property”), including, without limitation, all tools and equipment
pertaining to the enterprises of the Grantor, all claims and customer accounts,
all securities, securities accounts, all patents, trademarks, industrial designs
and other intellectual property rights and all corporeal movables included in
the assets of any of the Grantor’s enterprises kept for sale, lease or
processing in the manufacture or transformation of property intended for sale,
for lease or for use in providing a service.

 

  2.3 Excluded Assets

Notwithstanding the foregoing, the Agent hereby renounces to all rights and
recourses of a hypothecary creditor, including, without limitation, the right to
follow contemplated in Article 2700 of the Civil Code of Québec, with respect to
any Excluded Assets (as defined in the Canadian Guarantee and Collateral
Agreement).

 

  2.4 Interpretation

The parties hereto acknowledge and confirm as follows:

 

  2.4.1 that the hypothec created on the Hypothecated Property pursuant to this
deed is not and shall not be construed as a floating hypothec within the meaning
of Articles 2715 et seq. of Civil Code of Québec;

 

  2.4.2

that the hypothec constituted hereunder will remain in full force and effect for
the full amount stipulated in Section 2.1 hereof until such time as an express
written discharge is executed by the Agent and delivered to the Grantor. The
hypothec, security and rights hereby created in favour of the Agent will not be
extinguished, reduced,

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 3 -



--------------------------------------------------------------------------------

  novated or otherwise affected by any payments made to or amounts received by
the Agent or any other Secured Party, directly or indirectly, from the Grantor
or any other party or as a result of any insurance indemnities arising from loss
or damage to any of the Hypothecated Property or by reason of the collection of
any claims hypothecated hereunder; and

 

  2.4.3 that should the Obligations at any time be fully extinguished without an
express discharge of the hypothec created hereunder having been granted, and
should any new Obligations arise, the security created hereunder will secure
such new Obligations in the same manner and to the same extent as if there had
never occurred an extinction of any of the Obligations and the Grantor is and
shall remain obligated under the provisions hereof. The Grantor shall be deemed
to have obligated itself for such new Obligations pursuant to the provisions
hereof and the hypothec herein created shall secure such new Obligations as
contemplated by Article 2797 of the Civil Code of Québec.

 

3. GRANTOR’S UNDERTAKINGS

 

  3.1 Alienation

Unless the Agent gives its prior written consent or unless otherwise permitted
under the Credit Agreement, the Grantor agrees not to alienate, lease or
otherwise dispose of any of the Hypothecated Property.

 

  3.2 Transformation

The Grantor may not, without the Agent’s prior written consent or unless the
Agent shall have received an acknowledgement (in form and substance satisfactory
to the Agent) of its prior Lien, transform any of the movables forming part of
the Hypothecated Property either by incorporating such movables into an
immovable or by combining or mixing them with other movables so as to form new
property, unless such immovable or new property are themselves subject or made
subject to the hypothec hereby granted or to a Lien in favour of the Agent or
unless such transformation is made in the ordinary course of operating an
enterprise of the Grantor that is engaged in the business of manufacturing or
transforming property. In no event, however, may the Grantor transform any such
property where such transformation would result in the Agent’s security or
rights hereunder, including in particular their rank, being diminished.

In the event of any such transformation, even without the Agent’s authorization,
the Grantor (who shall not be relieved of the default resulting from the failure
to obtain authorization) shall immediately inform the Agent of the details of
such transformation and shall in particular provide the Agent with a description
of the property thereby affected, the name and address of the owner of the
property that may result therefrom and the address where such property is
located.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 4 -



--------------------------------------------------------------------------------

4. PROVISIONS APPLICABLE TO THE HYPOTHEC ON CLAIMS

The following provisions apply to claims owed to the Grantor and hypothecated in
favour of the Grantor, including present and future rents payable under current
and future leases affecting all or part of the Hypothecated Property.

 

  4.1 Collection

Except for those claims consisting of securities pledged to the Agent, the
Grantor shall have authority to collect payments of interest and repayments of
capital made on the claims included in the Hypothecated Property hypothecated in
favour of the Agent pursuant to this deed, as they fall due, the whole in
accordance with the terms and conditions set forth in the Canadian Guarantee and
Collateral Agreement. The Agent may withdraw this authorization by written
notice after an Event of Default has occurred and is continuing. At any time
after the occurrence and during the continuance of an Event of Default, the
Agent may set up this hypothec against the debtors of the hypothecated claims in
accordance with the provisions of Article 2710 of the Civil Code of Québec. In
such event, the Grantor undertakes to remit to the Agent, upon request, copies
of all titles, documents, registers, invoices and accounts evidencing the claims
or relating thereto, whatever the nature of their medium and whatever the form
in which they are accessible, whether written, graphic, taped, filmed,
computerized, or other.

Any payment received by the Grantor on account of any hypothecated claim after
the Agent shall have withdrawn the foregoing authorization shall be received for
the Agent’s account, shall not entitle the Grantor to the amounts collected and
shall be kept separate from the Grantor’s other property at all times and
remitted forthwith by the Grantor to the Agent without compensation.

Notwithstanding the provisions of Section 3.1 hereof, the Grantor is not,
subject to the terms of the Credit Agreement, authorized (i) to alienate any
claim forming a part of a universality of claims hypothecated in favour of the
Agent without the latter’s prior written consent and (ii) to release, in whole
or in part, any present or future security granted in favour of the Grantor
securing any claims forming part of the Hypothecated Property where such claim
has not been satisfied completely, without the prior written consent of the
Agent.

 

  4.2 Agent’s Rights

The Agent shall not be obliged to exercise its rights to the hypothecated claims
or to ensure their recovery from the debtors, whether by legal proceedings or
otherwise. Should the Agent decide to collect the hypothecated claims after
having withdrawn the authorization pursuant to Section 4.1, it shall be at
liberty to negotiate such arrangements as it deems appropriate with the debtors
or third

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 5 -



--------------------------------------------------------------------------------

parties, to enter into agreements with them with respect to the claims and any
security securing the claims, and even to waive the claims and such security,
the whole without the Grantor’s consent or intervention, and the Agent shall not
thereby incur any liability toward or be accountable to the Grantor, except for
its gross negligence, bad faith or wilful misconduct. Unless the Grantor so
requests in writing, the Agent shall not be obliged to inform the Grantor of any
irregularity in the payment of any amounts due on the claims. Apart from its
obligation to remit to the Grantor any sums collected over and above the amount
of the Obligations in principal, interest and costs, the Agent shall not be
accountable to the Grantor with respect to the status of the collections made or
any transactions and arrangements entered into, except as otherwise stated
herein.

 

  4.3 Information

The Agent may, at its discretion, verify the existence and status of the claims
at any time, provided however that prior to making any telephonic verifications,
the Agent shall give notice thereof to the Grantor and the Grantor, at its
option, may participate in such telephonic verifications. The Grantor shall
provide the necessary assistance and information for this purpose and shall take
such action in this respect as the Agent may reasonably request: in particular,
it shall allow the Agent and its agents to at all reasonable times during normal
business hours upon reasonable advance notice to the Grantor (and at any time
during normal business hours and without advance notice when an Event of Default
exits and is continuing) enter the premises occupied by the Grantor and to
consult the Grantor’s accounting books and registers as well as any document
relating to the claims and make copies thereof.

The Grantor specifically authorizes the Agent to communicate with any third
party in order to obtain or transmit any personal information and any
information relating to the claims and to the Grantor for the purpose of
verifying and collecting the claims.

Until an Event of Default has occurred and is continuing, where the hypothec
granted by this deed affects a claim in a minimum amount of US$500,000 that is
itself secured by a registered hypothec, the Grantor shall inform the Agent
accordingly and shall supply all the information that the Agent may request in
this connection.

 

5. PROVISIONS APPLICABLE TO THE HYPOTHEC ON SECURITIES

 

  5.1 Interpretation

Unless otherwise indicated by the context, “securities” means any securities (as
defined in the STA (hereinafter defined)), bills of exchange, notes, shares,
warrants, bonds, debentures and other securities considered or acknowledged as
securities, as well as the renewals, substitutions and additions to which they
are subject and the securities and other property received or issued pursuant to
any transformation of such securities, along with all income derived and all
rights arising therefrom.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 6 -



--------------------------------------------------------------------------------

  5.2 Delivery

Forthwith upon demand by the Agent, the Grantor undertakes to deliver to the
Agent, or to a mutually agreed upon third party, any and all securities at any
time forming part of the Hypothecated Property, duly endorsed in blank for
transfer, together with any power of attorney, document and confirmation that
the Agent may reasonably require for such purpose.

The Grantor further undertakes to turn over to the Agent or to such third party,
as soon as the Grantor becomes entitled thereto, the renewals, substitutions and
additions to which such securities are subject and the securities and other
property received or issued upon the purchase, redemption, conversion,
cancellation or any other transformation thereof, along with any income derived
and any rights arising therefrom, the same, where applicable, to be duly
endorsed in blank for transfer and accompanied by any power of attorney,
document and confirmation that the Agent may reasonably require for such
purpose.

If any securities now or hereafter acquired by the Grantor are uncertificated
and are issued to the Grantor or its nominee directly by the issuer thereof, the
Grantor shall promptly notify the Agent thereof and, at the Agent’s request and
option, pursuant to a control agreement (as such expression is contemplated in
the Act Respecting the Transfer of Securities and the Establishment of Security
Entitlements (Québec) (2008, c. 20) (as in effect from time to time or other
similar legislation, the “STA”) and for the purposes hereof, a “Control
Agreement”) in form and substance satisfactory to the Agent, either (i) cause
the issuer to agree to comply, without further consent of the Grantor or such
nominee, at any time upon the occurrence and during the continuance of an Event
of Default, with instructions from the Agent as to such securities, or
(ii) arrange for the Agent to become, at any time upon the occurrence and during
the continuance of an Event of Default, the registered holder (as hypothecary
creditor) of the securities.

If any securities, whether certificated or uncertificated, or other investment
property or financial asset (as such term is defined in the STA) now or
hereafter acquired by the Grantor are held by the Grantor or its nominee through
a securities intermediary or commodity intermediary or other intermediary, the
Grantor shall promptly notify the Agent thereof and, at the Agent’s request and
option, pursuant to a Control Agreement in form and substance satisfactory to
the Agent, either (i) cause such securities intermediary or (as the case may be)
commodity intermediary to agree to, at any time upon the occurrence and during
the continuance of an Event of Default, comply, in each case without further
consent of the Grantor or such nominee, with entitlement orders from the Agent
to such securities intermediary as to such securities or other investment
property or

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 7 -



--------------------------------------------------------------------------------

financial asset, or (as the case may be) to apply any value distributed on
account of any commodity contract as directed by the Agent to such commodity
intermediary, or (ii) in the case of financial assets or other investment
property held through a securities intermediary, arrange for the Agent to
become, at any time upon the occurrence and during the continuance of an Event
of Default, the entitlement holder (as hypothecary creditor) with respect to
such financial asset or investment property, with the Grantor being permitted,
only with the consent of the Agent, to exercise rights to withdraw or otherwise
deal with such financial asset or investment property.

Notwithstanding anything to the contrary contained in this Section 5.2, once the
Agent has made a request in respect of a financial asset or other investment
property as provided herein, the Grantor shall take the actions requested by the
Agent in respect of such financial asset or investment property and such
arrangements shall remain in place unless and until this deed has been
terminated pursuant to the terms hereof.

Subject to the Grantor’s right to receive a reasonable prior notice of the
Agent’s exercise of its recourses, the Grantor hereby waives, in respect of any
securities within the meaning of the STA hypothecated hereunder which are or are
of a type dealt in or traded on securities exchanges or financial markets, the
right it may have, by virtue of Articles 2757 to 2772 of the Civil Code of
Québec, to receive a prior notice of the enforcement of the hypothecary remedies
of the Agent and the Agent’s obligation to obtain the surrender of any such
securities or to observe the time limits prescribed by such articles in
connection with such enforcement following the occurrence and during the
continuance of an Event of Default, the whole as contemplated by Article 2759 of
the Civil Code of Québec. Notwithstanding the foregoing, prior to enforcing its
hypothecary remedies, the Agent may not alienate or grant a movable hypothec in
favour of a third person on the securities or security entitlements hypothecated
hereunder.

 

  5.3 Voting, etc.

Until the occurrence of an Event of Default which is continuing, the Grantor
shall be entitled to vote any and all securities and to give consents, waivers
or ratifications in respect thereof; provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate or
be inconsistent with any of the terms of the Credit Agreement or this deed or
any other instrument or agreement or document relating to the Obligations
(including any Loan Document) or which would have the effect of materially
impairing the position or interests of the Agent. All such rights of the Grantor
to vote and to give consents, waivers and ratifications shall cease in case an
Event of Default shall occur and while such Event of Default continues whereupon
the Agent shall be entitled, without limiting its other rights and remedies
hereunder, to vote all or any part of the securities whether or not transferred
in the Agent’s name and give all consents, waivers and ratifications in respect
of the securities and otherwise act with respect thereto as though it were the
outright owner thereof.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 8 -



--------------------------------------------------------------------------------

  5.4 Standard of Care

The Agent shall not be:

 

  a) obliged to protect a security, or take steps or institute proceedings to
interrupt prescription or protect the securities against depreciation or
devaluation or make them productive;

 

  b) obliged to protect the Grantor against loss relating to a security; or

 

  c) obliged to vote with respect to a security or subscription, conversion or
other right pertaining thereto, or to any merger, amalgamation, consolidation,
reorganization, receiving order, bankruptcy, insolvency proceedings, compromise
or arrangement, or concerning the deposit of a security or otherwise, and shall
not be obliged to participate in or take any action in relation to such matters,
except where the Grantor has provided the Agent with written instructions to do
so and where, in the Agent’s opinion, the security and the rights conferred
hereunder would not be thereby diminished, and upon payment of such indemnity or
remuneration as the Agent may require.

 

  5.5 Dividends and other Distributions

Until the occurrence of an Event of Default which is continuing, the Grantor may
collect all cash dividends payable in respect of the securities, provided that
all cash dividends payable in respect of the securities which are determined by
the Agent, acting reasonably, to represent in whole or in part an extraordinary,
liquidating or other distribution in return of capital, shall be paid to the
Agent and retained by it as part of the Hypothecated Property. The Agent shall
be entitled to receive directly, and to retain as part of the Hypothecated
Property:

 

  (a) all other or additional stock or securities or property (other than cash)
paid or distributed by way of dividend in respect of the securities;

 

  (b) all other or additional stock or other securities or property (including
cash) paid or distributed in respect of the securities by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

  (c) all other or additional stock or other securities or property which may be
paid in respect of the securities by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate
reorganization or other disposition of securities.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 9 -



--------------------------------------------------------------------------------

  5.6 Rights of the Grantor on Securities

After all Events of Default have been waived in accordance with the provisions
of the Credit Agreement, and so long as the Obligations shall not have been
accelerated, the Grantor shall have the right to exercise the voting and other
consensual rights and powers that it would have otherwise been entitled to
pursuant to (and subject to) Section 5.3 hereof and receive payments, proceeds,
dividends, distributions, monies, compensation, property, assets, instruments or
rights which it would be authorized to receive and retain pursuant to
Section 5.4 hereof.

 

6. POSSESSION OF PROPERTY

This deed creates a hypothec without delivery notwithstanding the undertakings
contained in Section 5.2 hereof.

 

7. DEFAULT

 

  7.1 Events of Default

The Grantor shall be considered in default upon the occurrence of any Event of
Default (as such term is defined in the Credit Agreement and for the purposes
hereof, an “Event of Default”).

 

  7.2 Effects

Without limiting its right, at any time and at its discretion, to demand payment
of any Obligations payable on demand and without prejudice to any rights and
remedies which it has pursuant to agreements or any other Loan Documents with
the Grantor or at law (in particular with respect to hypothecated claims), the
Agent, upon the occurrence and during the continuance of any Event of Default,
may demand immediate and full payment of the amounts owing on account of the
Obligations, which shall forthwith become due and payable, and exercise, at its
discretion, without restriction and without any prior notice other than such
notices as are required by law, any rights and remedies which it has pursuant to
this deed or at law, including, in particular, the following hypothecary rights:

 

  •   taking of possession for purposes of administration;

 

  •   taking in payment;

 

  •   sale by the Agent;

 

  •   sale by judicial authority.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 10 -



--------------------------------------------------------------------------------

  7.3 Agent’s Rights

Irrespective of the particular remedy exercised by the Agent in the event of the
occurrence of any Event of Default, the following provisions shall apply after
the occurrence and during the continuance of any Event of Default in addition to
any provisions that may by law apply in the circumstances, the Grantor expressly
agreeing thereto:

 

  7.3.1 the Grantor undertakes to assemble and voluntarily surrender the
Hypothecated Property to the Agent upon request, at such place or places as may
be specified by the Agent, and agrees not to put any impediment in the way of,
but rather to facilitate by all legal means, the exercise of the powers hereby
granted to the Agent and not to interfere therewith; in addition, the Agent may,
but shall not be obliged to, conduct a verification of the Hypothecated
Property, assemble or move any of such property or take proceedings or do or
take any act or action in relation to the Hypothecated Property that it may deem
advisable, the whole at the Grantor’s expense;

 

  7.3.2 the Agent may, in addition, at its discretion and at the Grantor’s
expense, whether after the Grantor has surrendered the Hypothecated Property and
until the Agent has exercised the hypothecary right which it intends to
exercise, or whether after the Agent has chosen to take possession of the
Hypothecated Property for purposes of administration, use or operate all or any
part of the Hypothecated Property (without being obliged to make such property
productive), change the destination of or alienate such property by onerous
title (except for Hypothecated Property of little value) or charge such property
with a hypothec or other real right, enter into or renew any leases for such
amounts and on such terms and conditions as the Agent deems appropriate, make
any repairs or renovations or undertake or complete any work;

 

  7.3.3 the Agent may, in the exercise of its rights, renounce any right
belonging to the Grantor, even where no valuable consideration is received;

 

  7.3.4 the Agent shall not be bound to make an inventory, take out insurance or
furnish other security to secure the performance of its obligations;

 

  7.3.5 the Agent may, at its discretion, take possession, through its officers,
agents or mandataries, of all or any part of the Hypothecated Property, with
full power to carry on, manage and conduct the Grantor’s business; the Agent may
use the Hypothecated Property or any information that it obtains by reason of
its administration for its own benefit;

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 11 -



--------------------------------------------------------------------------------

  7.3.6 the Grantor, through its officers and directors, shall forthwith execute
such documents and transfers as may be necessary to place the Agent in legal
possession of the Hypothecated Property and the business of the Grantor in
connection therewith, and thereupon all the powers, functions, rights and
privileges of each and every one of the directors and officers of the Grantor
shall cease and terminate with respect to the Hypothecated Property;

 

  7.3.7 the Agent shall not be obliged to render an account with respect to its
actions in the exercise of its hypothecary rights, except as stipulated by law.
Should the Agent see fit to render an account, it may do so in summary fashion;

 

  7.3.8 for the purpose of exercising any of its rights, the Agent may make use
of any premises on which the Hypothecated Property is located, the whole at the
Grantor’s expense;

 

  7.3.9 the Agent may, at its discretion, decide to sell and dispose of the
Hypothecated Property as a whole or in separate parcels, by tender, public
auction or private contract, on such date and on such terms and conditions as
the Agent may stipulate, after giving such prior notices as are required by
Articles 2784 and following of the Civil Code of Québec, and the Agent may make
such sale for cash or credit upon such reasonable conditions as to upset or
reserve bid or price and as to terms of payment as it may deem proper, and may
rescind or vary any contract of sale that may have been entered into and resell
such property under any of the powers conferred by this deed, adjourn any such
sale from time to time and execute and deliver to the purchaser or purchasers of
the said property or any part thereof good and sufficient deed or deeds for the
same, the Grantor hereby giving the Agent an irrevocable power of attorney for
the purpose of making such sale and executing such deeds, and any such sale made
as aforesaid shall be a perpetual bar in law and in equity against the Grantor
and its assigns and against any other persons who may claim the said property or
any part thereof from the Grantor or its assigns; and

 

  7.3.10 the Agent, or its agents or representatives, may become purchasers at
any sale of the Hypothecated Property, whether made under the power of sale
herein contained or pursuant to foreclosure or other legal proceedings.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 12 -



--------------------------------------------------------------------------------

8. MISCELLANEOUS PROVISIONS

 

  8.1 Nature of the Obligations

Each of the Obligations of the Grantor is indivisible.

 

  8.2 Nullity of a Provision

In the event that any provision of this deed is declared null and void or is
deemed not to have been written, the other provisions of this deed shall be
severable from such provision and shall continue to have full force and effect.

 

  8.3 Application of Payments

Any insurance indemnity, as well as any other amount or other property received
by the Agent in the exercise of the rights conferred upon it by this deed or by
law or in any other manner with respect to any of the Hypothecated Property, may
be retained by the Agent as Hypothecated Property or applied to the payment of
the Obligations, whether or not they are due. Any amount collected by the Agent,
even on account of the voluntary performance of the Obligations, shall be
applied in accordance with the Credit Agreement.

Should any of the Hypothecated Property or its proceeds be in a currency
different from that of the Obligations, the Agent is hereby authorized to
convert the amount or the claim in question into the currency of the Obligations
at the Agent’s rate of exchange for the currencies concerned on the date the
payment is applied.

 

  8.4 Rights Cumulative and Exercise of Remedies

The rights hereby created are in addition to and not in substitution for any
other right or security held by the Agent, including without limitation, under
any other Loan Document. The exercise by the Agent of any of its rights and
remedies shall not prevent it from exercising any other right or remedy
conferred upon it by this deed or any other security or by law.

The Agent may, separately or successively, exercise the rights conferred upon it
by this deed on any part of the Hypothecated Property, without being obliged to
do so on the entire Hypothecated Property and without prejudice to its rights
and remedies with respect to the remaining Hypothecated Property, and it shall
not be in any way obliged to exercise its rights and remedies against any other
person liable for the Obligations or to realize any other security securing the
Obligations.

The Agent may delegate the exercise of its rights or the performance of its
obligations arising from this deed to another person and may in such case supply
to such other person any information that it holds on the Grantor or on the
Hypothecated Property.

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 13 -



--------------------------------------------------------------------------------

  8.5 Notice of Default

The mere expiry of the time limit (including any grace period provided for in
the Credit Agreement) for performing any of the Obligations shall serve to put
the Grantor in default, without any notice or demand being required for that
purpose.

 

  8.6 Waivers

The Grantor may not claim that an act or omission by the Agent constitutes or
implies a waiver of its right to invoke a default by the Grantor or to assert a
right arising out of such default, unless the Agent has expressly so stated
after the occurrence of the default.

 

  8.7 Power of Attorney

The Grantor hereby grants to the Agent and each of its officers, agents,
correspondents or mandataries, including any depositary, an irrevocable power of
attorney with full powers of substitution and revocation, with effect (i) as and
from the date hereof (a) during a Cash Dominion Period, to endorse the Grantor’s
name on any checks, notes, acceptances, money orders or other forms of payment
or security that come into the Agent’s possession and (b) to sign the Grantor’s
name on any invoice, bill of lading, warehouse receipt or other negotiable or
non-negotiable document constituting Hypothecated Property in which the Grantor
has an interest, on drafts against customers, on assignments of accounts of the
Grantor, on notices of assignment, financing statements or equivalent documents
and other public records and to file any such financing statements or equivalent
documents by electronic means with or without a signature as authorized or
required by applicable law or filing procedure, and (ii) as and from the
occurrence and continuance of an Event of Default, to do, make and execute, for
the Grantor and in its name, all such deeds, documents, transfers, assignments,
hypothecs, assurances, consents and things as the Agent, acting reasonably, may
deem necessary or appropriate to be done, made or executed by the Grantor to
protect the Agent’s rights hereunder and/or preserve the Hypothecated Property
and to give effect to all the provisions of this deed and the documents and
other acts, matters and things that the Grantor has agreed to do, make and
execute or that may be required in the exercise of the powers conferred upon the
Agent by this deed, and in particular, without limiting the generality of the
foregoing, to endorse or transfer all or any part of the securities, if any,
included in the Hypothecated Property over to the Agent or its officers, agents,
correspondents or mandataries, including any depositary, so that the Agent or
its officers, agents, correspondents or mandataries may be registered as
registered holders (as hypothecary creditors) of such securities, and to obtain
from any taxation authority at any time, if deemed useful, any information
necessary to allow the Agent to determine the amount of the Grantor’s
indebtedness to such taxation authorities. The Grantor also grants to each of
such persons holding its power of attorney the right, acting reasonably, to use
its name whenever they may deem it necessary or appropriate to do so for the
purposes hereof.

 

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 14 -



--------------------------------------------------------------------------------

  8.8 Indemnification

The Grantor hereby agrees and undertakes to indemnify the Agent and save and
hold it harmless from and against any and all actual out-of-pocket losses,
reasonable expenses, costs and liabilities (including reasonable legal fees and
disbursements) that the Agent or any of its mandataries or persons holding its
power of attorney may sustain or incur in the exercise of the powers and rights
conferred upon the Agent hereunder, except to the extent such losses or expenses
are attributable to the gross negligence, bad faith or wilful misconduct of the
Agent, any of its mandataries or persons holding its power of attorney as
determined by a final decision of a court of competent jurisdiction.

 

  8.9 Notices

Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any party by any other party, or
whenever any party desires to give and serve upon any other party any
communication with respect to this deed, each such notice, demand, request,
consent, approval, declaration or other communication shall be in writing and
shall be given in the manner, and deemed received, as provided for in the Credit
Agreement.

 

  8.10 Interpretation

References herein to gender shall include all genders and the singular shall
include the plural and vice versa, as required by the context.

 

  8.11 Further Assurances

The Grantor hereby agrees to do, make and execute, at its own expense, all such
deeds, documents and things as may be necessary or advisable, in the opinion of
the Agent’s legal counsel, acting reasonably, to give effect to the provisions
of this deed, including without limiting the generality of the foregoing, in
order that a valid and enforceable hypothec be created and maintained on any
property forming part of the Hypothecated Property as of the execution of this
deed or at any time in the future.

The Agent hereby agrees to do, make and execute, at the expense of the Grantor,
all such documents or forms as may be necessary, in the opinion of the Agent’s
legal counsel, acting reasonably, to duly reduce the scope of the hypothec
created hereunder so as to exclude from the Hypothecated Property any Excluded
Assets (provided that such reduction shall only be granted to the extent the
Grantor is prohibited from granting a hypothec or security interest under the
terms of the relevant debt and only for so long as such debt remains
outstanding).

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 15 -



--------------------------------------------------------------------------------

  8.12 Divisions and Titles

The division of this deed into sections, sections and subsections and the
insertion of titles are for ease of reference only and shall not influence its
meaning or construction.

 

  8.13 Applicable Law

This deed shall be governed and construed in accordance with the laws in force
in the Province of Québec. It must also be interpreted so that any Hypothecated
Property located in another jurisdiction be affected by a valid security under
the applicable law of such other jurisdiction.

 

  8.14 Explanation of Contract

The Grantor confirms that the Agent has provided it with adequate explanations
concerning the nature and scope of this deed and that it has had an opportunity
to consult a lawyer, notary or other adviser in connection therewith.

 

  8.15 Precedence

In the event that any provisions of this deed contradict and are otherwise
incapable of being construed in conjunction with the provisions of the Credit
Agreement, the provisions of the Credit Agreement shall take precedence over
those contained in this deed. Notwithstanding the foregoing, in the event that
granting of security interest provisions in the Credit Agreement contradict and
are otherwise incapable of being construed in conjunction with the provisions of
this deed, such provisions of this deed shall take precedence over those
contained in the Credit Agreement.

 

  8.16 Counterparts

This deed may be executed in any number of counterparts, each of which when
executed and delivered is an original but all of which taken together constitute
one and the same instrument; any party may execute this deed by signing any
counterpart of it.

 

  8.17 Language

The parties hereto confirm that it is their wish that this deed and all
documents relating thereto, including notices, be drawn up in the English
language. Les parties aux présentes confirment leur volonté que cet acte de même
que tous documents, y compris tous avis, s’y rapportant soient rédigés en langue
anglaise.

[Signature page follows]

 

Deed of Hypothec – Unisource Canada, Inc. (2014)

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this deed on the
            day of                     , 2014.

 

UNISOURCE CANADA, INC. By:                                     
                                                             Name: Title: BANK
OF AMERICA, N.A., as Agent By:                                     
                                                             Name: Title:

 

Deed of Hypothec – Unisource Canada, Inc. (2014)



--------------------------------------------------------------------------------

Inscription    Page 1 sur 2

 

LOGO [g750071ex10_1pg466.jpg]

Date, heure, minute de certification : 2014-06-26 10:29

Critère de recherche Numéro d’inscription : 14-0578689-0001

Détail de l’inscription

 

 

INSCRIPTION    DATE-HEURE-MINUTE    DATE EXTRÊME D’EFFET 14-0578689-0001   
2014-06-26 09:53    2024-06-26

HYPOTHÈQUE CONVENTIONNELLE SANS DÉPOSSESSION

PARTIES

Titulaire

BANK OF AMERICA, N.A.

One Bryant Park, New York, New York, 10036, USA

Constituant

UNISOURCE CANADA, INC.

6185 McLaughlin Road, Mississauga, Ontario    L5R 3W7

BIENS

The universality of all Unisource Canada, Inc. (the “Grantor”) movable property,
present and future, corporeal and incorporeal, of whatsoever nature and kind and
wheresoever situated, (hereinafter collectively called the “Hypothecated
Property”), including, without limitation, all tools and equipment pertaining to
the enterprises of the Grantor, all claims and customer accounts, all
securities, securities accounts, all patents, trademarks, industrial designs and
other intellectual property rights and all corporeal movables included in the
assets of any of the Grantor’s enterprises kept for sale, lease or processing in
the manufacture or transformation of property intended for sale, for lease or
for use in providing a service.

DEFINITIONS:

“securities” means any securities (as defined in the STA), bills of exchange,
notes, shares, warrants, bonds, debentures and other securities considered or
acknowledged as securities, as well as the renewals, substitutions and additions
to which they are subject and the securities and other property received or
issued pursuant to any transformation of such securities, along with all income
derived and all rights arising therefrom.

“STA” means the Act Respecting the Transfer of Securities and the Establishment
of Security Entitlements (Québec) (2008, c. 20) (as in effect from time to time
or other similar legislation).

MENTIONS

Somme de l’hypothèque

$300,000,000 bearing interest at the rate of 20% per annum, compounded annually.

Référence à l’acte constitutif

Forme de l’acte : Sous seing privé

Date : 2014-06-26

Autres mentions :

Bank of America, N.A. (the “Agent”) is herein acting for its own benefit as
Lender and as Administrative Agent, ABL Collateral Agent and solidary creditor
for the benefit of the other present and future Secured Parties (as defined in
the Canadian Guarantee and Collateral Agreement), and any successors thereto in
such capacity.

Pursuant to section 2.3 of the deed hereby published, the Agent hereby renounces
to all rights and recourses of a hypothecary creditor, including, without
limitation, the right to follow contemplated in Article 2700 of the Civil Code
of Québec, with respect to any Excluded Assets (as defined in the Canadian
Guarantee and Collateral Agreement).

Pursuant to section 4.1 of the deed hereby published, except for those claims
consisting of securities pledged to the Agent, the Grantor shall have authority
to collect payments of interest and repayments of capital made on the claims
included in the Hypothecated Property hypothecated in favour of the Agent
pursuant to the deed hereby published, as they fall due, the whole in accordance
with the terms and conditions set forth in the Canadian Guarantee and Collateral
Agreement. The Agent may withdraw this authorization by written notice after an
Event of Default has occured and is continuing.

DEFINITIONS:

All capitalized words and expressions used herein shall have the same


 



--------------------------------------------------------------------------------

Inscription    Page 2 sur 2

 

meaning as ascribed thereto in the Credit Agreement, unless otherwise defined
herein or unless the context otherwise requires.

“Canadian Guarantee and Collateral Agreement” means the Canadian Guarantee and
Collateral Agreement governed by the laws of the Province of Ontario (as same
may be amended, restated, supplemented or otherwise modified from time to time,
entered into by the Grantor in favour of the Agent dated on or about July 1,
2014.

“Credit Agreement” means the credit agreement dated on or about July 1, 2014
entered into by xpedx Intermediate, LLC, xpedx, LLC, the several Subsidiary
Borrowers, the Grantor, as Canadian Borrower, the financial institutions listed
on the signature pages thereto, as Lenders, the Agent and the other parties
described therein.

AVIS D’ADRESSE

N° 051035


 



--------------------------------------------------------------------------------

EXHIBIT E TO

ABL CREDIT AGREEMENT

 

 

 

[FORM OF]

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

and

[            ],

as [Cash Flow]1 Agent

Dated as of             , 20    

 

 

 

  

 

1  Conform “Cash Flow” to an appropriate descriptor (e.g., “Term Loan”), if
needed.

 

E-1



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE 1 Definitions

     2   

Section 1.1

   UCC Definitions      2   

Section 1.2

   Other Definitions      2   

Section 1.3

   Rules of Construction      34   

ARTICLE 2 Lien Priority

     34   

Section 2.1

   Agreement to Subordinate      34   

Section 2.2

   Waiver of Right to Contest Liens      41   

Section 2.3

   Remedies Standstill      48   

Section 2.4

   Exercise of Rights      62   

Section 2.5

   No New Liens      70   

Section 2.6

   Waiver of Marshalling      77   

ARTICLE 3 Actions of the Parties

     78   

Section 3.1

   Certain Actions Permitted      78   

Section 3.2

   Agent for Perfection      78   

Section 3.3

   Sharing of Information and Access      79   

Section 3.4

   Insurance      79   

Section 3.5

   No Additional Rights for the Credit Parties Hereunder      80   

Section 3.6

   Actions upon Breach      80   

Section 3.7

   Inspection Rights      80   

ARTICLE 4 Application of Proceeds

     82   

Section 4.1

   Application of Proceeds      82   

Section 4.2

   Specific Performance      88   

Section 4.3

   Sale of Collateral Comprising Both ABL Priority Collateral and Non-ABL
Priority Collateral; Certain Proceeds of Capital Stock or Intercompany Loans   
  88   

ARTICLE 5 Intercreditor Acknowledgements and Waivers

     89   

Section 5.1

   Notice of Acceptance and Other Waivers      89   

Section 5.2

   Modifications to ABL Documents, [Cash Flow] Documents and Additional
Documents      96   

Section 5.3

   Reinstatement and Continuation of Agreement      102   

ARTICLE 6 Insolvency Proceedings

     104   

Section 6.1

   DIP Financing      104   

Section 6.2

   Relief from Stay      107   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   Section 6.3    No Contest      107    Section 6.4    Asset
Sales      109    Section 6.5    Separate Grants of Security and Separate
Classification      110    Section 6.6    Enforceability      110    Section 6.7
   ABL Obligations Unconditional      110    Section 6.8    [Cash Flow]
Obligations Unconditional      111    Section 6.9    Additional Obligations
Unconditional      111    Section 6.10    Adequate Protection      112   
ARTICLE 7 Miscellaneous      114    Section 7.1    Rights of Subrogation     
114    Section 7.2    Further Assurances      116    Section 7.3   
Representations      117    Section 7.4    Amendments      117    Section 7.5   
Addresses for Notices      122    Section 7.6    No Waiver, Remedies      122   
Section 7.7    Continuing Agreement, Transfer of Secured Obligations      123   
Section 7.8    Governing Law; Entire Agreement      123    Section 7.9   
Counterparts      123    Section 7.10    No Third Party Beneficiaries      123
   Section 7.11    Designation of Additional Indebtedness; Joinder of Additional
Agents      124    Section 7.12    [Cash Flow] Collateral Representative and ABL
Collateral Representative; Notice of Change      125    Section 7.13   
Provisions Solely to Define Relative Rights      126    Section 7.14   
Severability      126    Section 7.15    Attorneys’ Fees      126    Section
7.16    VENUE; JURY TRIAL WAIVER      126    Section 7.17    Intercreditor
Agreement      127    Section 7.18    No Warranties or Liability      127   
Section 7.19    Conflicts      128    Section 7.20    Information Concerning
Financial Condition of the Credit Parties      128    Section 7.21    Excluded
Assets      128   

EXHIBITS

 

Exhibit A    —    Additional Indebtedness Designation Exhibit B    —     
Additional Indebtedness Joinder Exhibit C    —      Joinder of ABL Credit
Agreement or [Cash Flow] Credit Agreement or       Additional Credit Facility

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of             , 20            between BANK OF AMERICA, N.A., as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined herein, the “ABL Agent”) for the ABL
Secured Parties and [            ], as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “[Cash Flow] Agent”) for the [Cash Flow] Secured Parties.
Capitalized terms defined in Article 1 hereof are used in this Agreement as so
defined.

RECITALS

A. Pursuant to the Original ABL Credit Agreement, the ABL Credit Agreement
Lenders have agreed to make certain loans and other financial accommodations to
or for the benefit of the ABL Borrowers.

B. Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to guarantee
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents.

C. As a condition to the effectiveness of the Original ABL Credit Agreement and
to secure the obligations of the ABL Credit Parties under and in connection with
the ABL Documents, the ABL Credit Parties have granted to the ABL Agent (for the
benefit of the ABL Secured Parties) Liens on the Collateral.

D. Pursuant to the Original [Cash Flow] Credit Agreement, the [Cash Flow] Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the [Cash Flow] Borrowers.

E. Pursuant to the [Cash Flow] Guarantees, the [Cash Flow] Guarantors have
agreed to guarantee the payment and performance of the [Cash Flow] Borrowers’
obligations under the [Cash Flow] Documents.

F. As a condition to the effectiveness of the Original [Cash Flow] Credit
Agreement and to secure the obligations of the [Cash Flow] Credit Parties under
and in connection with the [Cash Flow] Documents, the [Cash Flow] Credit Parties
have granted to the [Cash Flow] Agent (for the benefit of the [Cash Flow]
Secured Parties) Liens on the Collateral.

G. Pursuant to this Agreement, the Company Representative may, from time to
time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” (and as either “Additional ABL Indebtedness” or
“Additional [Cash Flow] Indebtedness”, as the case may be) by executing and
delivering the Additional Indebtedness Designation and by complying with the
procedures set forth in Section 7.11, and the holders of such Additional
Indebtedness and any other applicable Additional Secured Party shall thereafter
constitute Additional Secured Parties (and either “Additional ABL Secured
Parties” or “Additional [Cash Flow] Secured Parties”, as the case may be), and
any Additional Agent for any such Additional Secured Parties shall thereafter
constitute an Additional Agent (and either an “Additional ABL Agent” or an
“Additional [Cash Flow] Agent”, as the case may be), for all purposes under this
Agreement.



--------------------------------------------------------------------------------

H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the [Cash
Flow] Agent (on behalf of the [Cash Flow] Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the [Cash Flow] Credit
Parties, desire to agree to the relative priority of Liens on the Collateral and
certain other rights, priorities and interests as provided herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

ARTICLE 1

Definitions

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Agent” means Bank of America, N.A., as collateral agent under the ABL
Credit Agreement, together with its successors and assigns in such capacity from
time to time, whether under the Original ABL Credit Agreement or any subsequent
ABL Credit Agreement, as well as any Person designated as the “Agent” or
“Collateral Agent” under any ABL Credit Agreement.

“ABL Amount” shall have the meaning set forth in Section 4.3.

“ABL Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
(b) was an ABL Agent, an ABL Credit Agreement Lender or an Affiliate of an ABL
Agent or an ABL Credit Agreement Lender on July 1, 2014, or at the time of entry
into such Bank Products Agreement, or at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

 

2



--------------------------------------------------------------------------------

“ABL Borrowers” means Unisource Worldwide, Inc. (as successor by merger to xpedx
Intermediate, LLC), a Delaware corporation, xpedx, LLC, a New York limited
liability company, Unisource Canada, Inc., a Canadian amalgamated corporation,
and certain of the Subsidiaries of Unisource Worldwide, Inc. party to the ABL
Credit Agreement from time to time, in their capacities as borrowers under the
ABL Credit Agreement, together with its and their respective successors and
assigns.

“ABL Canadian Collateral” means Property owned by any Canadian Subsidiary of the
Company and pledged to any ABL Secured Party under any ABL Collateral Document.

“ABL Collateral Documents” means all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust, deeds of hypothec, pledges and other collateral documents
executed and delivered in connection with any ABL Credit Agreement, and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any ABL Obligations or under which rights or remedies with respect to
such Liens are governed, in each case as the same may be amended, supplemented,
waived or modified from time to time.

“ABL Collateral Exposure” means, as to any ABL Credit Agreement or Additional
ABL Credit Facility as of the date of determination, the sum of (a) as to any
revolving facility, the total commitments (whether funded or unfunded) of the
ABL Secured Parties to make loans and other extensions of credit thereunder (or
after the termination of such commitments, the total outstanding principal
amount of loans and other extensions of credit under such facility) plus (b) as
to any other facility, the outstanding principal amount of ABL Obligations or
Additional ABL Obligations (as applicable) thereunder.

“ABL Collateral Obligations” means the ABL Obligations and any Additional ABL
Obligations.

“ABL Collateral Representative” means (a) if the Original ABL Credit Agreement
is then in effect, the ABL Agent acting for the ABL Collateral Secured Parties;
and (b) if the Original ABL Credit Agreement is not then in effect, the ABL
Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

“ABL Collateral Secured Parties” means the ABL Secured Parties and any
Additional ABL Secured Parties.

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a).

“ABL Credit Agreement” means (i) if the Original ABL Credit Agreement is then in
effect, the Original ABL Credit Agreement and (ii) thereafter, if designated by
the Company Representative, any other credit agreement, loan agreement, note
agreement, promissory note, indenture, guarantee or other agreement or
instrument evidencing or governing the terms of any

 

3



--------------------------------------------------------------------------------

indebtedness or other financial accommodation that complies with clause (1) of
the definition of “Additional Indebtedness” and has been incurred to refund,
refinance, restructure, replace, renew, repay, increase or extend (whether in
whole or in part and whether with the original agent and creditors or other
agents and creditors or otherwise) the indebtedness and other obligations
outstanding under (x) the Original ABL Credit Agreement or (y) any subsequent
ABL Credit Agreement (in each case, as amended, supplemented, waived or
otherwise modified from time to time); provided that the requisite creditors
party to such ABL Credit Agreement described in this clause (ii) (or their agent
or other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the [Cash Flow] Agent and any Additional
Agent (other than any Designated Agent) (or, if there is no continuing Agent
other than any Designated Agent, as designated by the Company Representative),
that the obligations under such ABL Credit Agreement are subject to the terms
and provisions of this Agreement. Any reference to the ABL Credit Agreement
shall be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as a
“Lender” or similar term under any ABL Credit Agreement.

“ABL Credit Parties” means the ABL Borrowers, the ABL Guarantors and each other
direct or indirect Subsidiary of the Company or any of its Affiliates that is
now or hereafter becomes a party to any ABL Document.

“ABL Documents” means the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, and those other ancillary agreements
as to which the ABL Agent or any ABL Secured Party is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in
connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“ABL Guarantees” means that certain guarantee agreement dated as of July 1, 2014
by the ABL Guarantors in favor of the ABL Agent, and all other guarantees of any
ABL Obligations of any ABL Credit Party by any other ABL Credit Party in favor
of any ABL Secured Party, in each case as amended, supplemented, waived or
otherwise modified from time to time.

“ABL Guarantors” means the collective reference to Holdings (so long as it is a
guarantor under any of the ABL Guarantees), each of the Company’s Subsidiaries
that is a guarantor under any of the ABL Guarantees and any other Person who
becomes a guarantor under any of the ABL Guarantees.

 

4



--------------------------------------------------------------------------------

“ABL Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or an ABL Credit Agreement Lender or an Affiliate of an ABL Agent or
an ABL Credit Agreement Lender on July 1, 2014, or at the time of entry into
such Hedging Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more ABL Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Affiliate hereunder with respect to more than one Credit Facility).

“ABL Obligations” means any and all loans and all other obligations, liabilities
and indebtedness of every kind, nature and description, whether now existing or
hereafter arising, whether arising before, during or after the commencement of
any case with respect to any ABL Credit Party under the Bankruptcy Code or any
other Insolvency Proceeding, owing by each ABL Credit Party from time to time to
the ABL Agent, the “administrative agent” or “agent” under any ABL Credit
Agreement, the ABL Secured Parties or any of them, including any ABL Bank
Products Affiliates or any ABL Hedging Affiliates, under any ABL Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such ABL Credit Party, would
have accrued on any ABL Obligation, whether or not a claim is allowed against
such ABL Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Accounts (other than Accounts which constitute identifiable Proceeds of
Non-ABL Priority Collateral);

(2) (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein and (y) all
Securities, Security Entitlements, and Securities Accounts, in each case, to the
extent constituting cash or Cash Equivalents or representing a claim to Cash
Equivalents, in each case other than (i) the Asset Sales Proceeds Account and
all cash, checks and other property held therein or credited thereto,
(ii) Capital Stock of direct and indirect Subsidiaries of Holdings and
(iii) identifiable Proceeds of Non-ABL Priority Collateral;

(3) all Inventory;

(4) to the extent involving or governing any of the items referred to in the
preceding clauses (1) through (3), all Chattel Paper (including Tangible Chattel
Paper and Electronic Chattel Paper), all Documents, General Intangibles
(including data processing software and excluding Intellectual Property and
Capital Stock of direct and indirect Subsidiaries of Holdings), Instruments
(including Promissory Notes), Letter-of-Credit Rights and Commercial Tort
Claims, provided that to the extent any of the foregoing also relates to Non-ABL
Priority Collateral, only that portion related to the items referred to in the
preceding clauses (1) through (3) shall be included in the ABL Priority
Collateral;

 

5



--------------------------------------------------------------------------------

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (4), all Supporting Obligations, provided that, to
the extent any of the foregoing also relates to Non-ABL Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (4) shall be included in the ABL Priority Collateral;

(6) all books and Records relating to the foregoing (including all books,
databases, customer lists, and Records, whether tangible or electronic, which
contain any information relating to any of the foregoing); and

(7) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, securities (other than Capital Stock of direct
and indirect Subsidiaries of Holdings), financial assets, Investment Property
(other than Capital Stock of direct and indirect Subsidiaries of Holdings),
insurance proceeds (including proceeds of business interruption insurance) and
deposit accounts directly received as Proceeds of any ABL Priority Collateral
described in the preceding clauses (1) through (4) (such Proceeds, “ABL Priority
Proceeds”); provided, however, that no Proceeds of ABL Priority Proceeds will
constitute ABL Priority Collateral unless such Proceeds of ABL Priority Proceeds
would otherwise constitute ABL Priority Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral.

As used in this definition of “ABL Priority Collateral”, the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

“ABL Priority Collateral Documents” means the ABL Documents and any Additional
ABL Documents, as applicable.

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
“ABL Priority Collateral”.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” means the ABL Agent, all ABL Credit Agreement Lenders, all
ABL Bank Products Affiliates and all ABL Hedging Affiliates, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “ABL Secured Party” under any ABL Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Accounts Amount” shall have the meaning set forth in Section 4.3.

“Additional ABL Agent” means any one or more administrative agents, collateral
agents, security agents, trustees or other duly appointed representatives for or
of any one or more Additional ABL Secured Parties, and shall include any
successor thereto, as well as any Person duly appointed and designated as an
“Agent” under any Additional ABL Credit Facility.

“Additional ABL Bank Products Affiliate” means any Person who (a) has entered
into a Bank Products Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Bank Products Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company Representative in accordance with the terms of one or more Additional
ABL Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

“Additional ABL Bank Products Provider” means any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company Representative in
accordance with the terms of one or more Additional ABL Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

“Additional ABL Collateral Documents” means all “Security Documents” as defined
in any Additional ABL Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional ABL Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“Additional ABL Credit Facilities” means (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including any credit agreements, loan agreements, note agreements,
promissory notes, indentures, guarantees or other agreements or instruments
evidencing or governing the terms of any indebtedness or other financial
accommodation, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, together with (b) if designated by the
Company Representative, any other agreement (including any credit agreement,
loan agreement, note agreement, promissory note, indenture, guarantee or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation) extending the maturity of, consolidating,
restructuring, refunding, replacing or

 

7



--------------------------------------------------------------------------------

refinancing all or any portion of the Additional ABL Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

“Additional ABL Credit Facility Lenders” means one or more holders of Additional
ABL Indebtedness (or commitments therefor) that is or may be incurred under one
or more Additional ABL Credit Facilities, together with their successors,
permitted assigns and transferees, as well as any Person designated as an
“Additional ABL Credit Facility Lender” under any Additional ABL Credit
Facility.

“Additional ABL Credit Party” means the Company, Holdings (so long as it is a
guarantor under any of the Additional ABL Guarantees), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees.

“Additional ABL Documents” means any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or Additional ABL Hedging Provider, those other ancillary
agreements as to which any Additional ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional ABL Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional ABL Agent, in connection with any of the foregoing or any Additional
ABL Credit Facility, including any intercreditor or joinder agreement among any
of the Additional ABL Secured Parties or among any of the ABL Secured Parties
and Additional ABL Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Additional ABL Guarantees” means any one or more guarantees of any Additional
ABL Obligations of any Additional ABL Credit Party by any other Additional ABL
Credit Party in favor of any Additional ABL Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Additional ABL Hedging Affiliate” means any Person who (a) has entered into a
Hedging Agreement with an Additional ABL Credit Party with the obligations of
such Additional ABL Credit Party thereunder being secured by one or more
Additional ABL Collateral Documents, (b) was an Additional ABL Agent or an
Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL Agent
or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Hedging Agreement, or at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Company
Representative in accordance with the terms of one or more Additional ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

8



--------------------------------------------------------------------------------

“Additional ABL Hedging Provider” means any Person (other than an Additional ABL
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
ABL Credit Party with the obligations of such Additional ABL Credit Party
thereunder being secured by one or more Additional ABL Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Additional ABL Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

“Additional ABL Indebtedness” means any Additional Indebtedness that is
designated by the Company Representative as “Additional ABL Indebtedness” in the
relevant Additional Indebtedness Designation in accordance with Section 7.11.

“Additional ABL Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional ABL Credit Party under
the Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
ABL Credit Party from time to time to any Additional ABL Agent, any Additional
ABL Secured Parties or any of them, including any Additional ABL Bank Products
Affiliate, Additional ABL Hedging Affiliate, Additional ABL Bank Products
Provider or Additional ABL Hedging Provider, under any Additional ABL Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Additional ABL Credit
Party, would have accrued on any Additional ABL Obligation, whether or not a
claim is allowed against such Additional ABL Credit Party for such interest and
fees in the related bankruptcy proceeding), reimbursement of amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Additional ABL Documents, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

“Additional ABL Secured Parties” means all Additional ABL Agents, all Additional
ABL Credit Facility Lenders, all Additional ABL Bank Products Affiliates, all
Additional ABL Bank Products Providers, all Additional ABL Hedging Affiliates,
all Additional ABL Hedging Providers and all successors, assigns, transferees
and replacements thereof, as well as any Person designated as an “Additional ABL
Secured Party” under any Additional ABL Credit Facility; and with respect to any
Additional ABL Agent means the Additional ABL Secured Parties represented by
such Additional ABL Agent.

“Additional Agent” means any Additional ABL Agent and any Additional [Cash Flow]
Agent.

“Additional Borrower” means any Additional Credit Party that incurs or issues
Additional Indebtedness or has commitments enabling it to incur Additional
Indebtedness under any Additional Credit Facility, together with its successors
and assigns.

 

9



--------------------------------------------------------------------------------

“Additional [Cash Flow] Agent” means any one or more administrative agents,
collateral agents, security agents, trustees, agents or other duly appointed
representatives for or of any one or more Additional [Cash Flow] Secured
Parties, and shall include any successor thereto, as well as any Person duly
appointed and designated as an “Agent” under any Additional [Cash Flow] Credit
Facility.

“Additional [Cash Flow] Bank Products Affiliate” means any Person who (a) has
entered into a Bank Products Agreement with an Additional [Cash Flow] Credit
Party with the obligations of such Additional [Cash Flow] Credit Party
thereunder being secured by one or more Additional [Cash Flow] Collateral
Documents, (b) was an Additional [Cash Flow] Agent or an Additional [Cash Flow]
Credit Facility Lender or an Affiliate of an Additional [Cash Flow] Agent or an
Additional [Cash Flow] Credit Facility Lender, in each case, on the date the
applicable Additional [Cash Flow] Credit Facility became effective or at the
time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company Representative in accordance with the terms of one or more
Additional [Cash Flow] Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

“Additional [Cash Flow] Bank Products Provider” means any Person (other than an
Additional [Cash Flow] Bank Products Affiliate) that has entered into a Bank
Products Agreement with an Additional [Cash Flow] Credit Party with the
obligations of such Additional [Cash Flow] Credit Party thereunder being secured
by one or more Additional [Cash Flow] Collateral Documents, as designated by the
Company Representative in accordance with the terms of one or more Additional
[Cash Flow] Collateral Documents (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Provider hereunder
with respect to more than one Credit Facility).

“Additional [Cash Flow] Collateral Documents” means all “Security Documents” as
defined in any Additional [Cash Flow] Credit Facility, and in any event shall
include all security agreements, mortgages, deeds of trust, pledges and other
collateral documents executed and delivered in connection with any Additional
[Cash Flow] Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional [Cash Flow]
Obligations or under which rights or remedies with respect to such Liens are
governed, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Additional [Cash Flow] Credit Facilities” means (a) any one or more agreements,
instruments and documents under which any Additional [Cash Flow] Indebtedness is
or may be incurred, including any credit agreements, loan agreements, note
agreements, promissory notes, indentures, guarantees or other agreements or
instruments evidencing or governing the terms of any indebtedness or other
financial accommodation, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, together with (b) if designated
by the Company Representative, any other agreement (including any credit
agreement, loan agreement, note agreement, promissory note, indenture, guarantee
or other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation) extending the maturity of,
consolidating, restructuring, refunding,

 

10



--------------------------------------------------------------------------------

replacing or refinancing all or any portion of the Additional [Cash Flow]
Obligations, whether by the same or any other lender, debtholder or other
creditor or group of lenders, debtholders or other creditors, or the same or any
other agent, trustee or representative therefor, or otherwise, and whether or
not increasing the amount of any Indebtedness that may be incurred thereunder.

“Additional [Cash Flow] Credit Facility Lenders” means one or more holders of
Additional [Cash Flow] Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional [Cash Flow] Credit Facilities, together
with their successors, permitted assigns and transferees, as well as any Person
designated as an “Additional [Cash Flow] Credit Facility Lender” under any
Additional [Cash Flow] Credit Facility.

“Additional [Cash Flow] Credit Party” means the Company, Holdings (so long as it
is a guarantor under any of the Additional [Cash Flow] Guarantees), each direct
or indirect Subsidiary of the Company or any of its Affiliates that is or
becomes a party to any Additional [Cash Flow] Document, and any other Person who
becomes a guarantor under any of the Additional [Cash Flow] Guarantees.

“Additional [Cash Flow] Documents” means any Additional [Cash Flow] Credit
Facilities, any Additional [Cash Flow] Guarantees, any Additional [Cash Flow]
Collateral Documents, any Bank Products Agreements between any Additional [Cash
Flow] Credit Party and any Additional [Cash Flow] Bank Products Affiliate or
Additional [Cash Flow] Bank Products Provider, any Hedging Agreements between
any Additional [Cash Flow] Credit Party and any Additional [Cash Flow] Hedging
Affiliate or Additional [Cash Flow] Hedging Provider, those other ancillary
agreements as to which any Additional [Cash Flow] Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional [Cash Flow] Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to any
Additional [Cash Flow] Agent, in connection with any of the foregoing or any
Additional [Cash Flow] Credit Facility, including any intercreditor or joinder
agreement among any of the Additional [Cash Flow] Secured Parties or among any
of the [Cash Flow] Secured Parties and Additional [Cash Flow] Secured Parties,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Additional [Cash Flow] Guarantees” means any one or more guarantees of any
Additional [Cash Flow] Obligations of any Additional [Cash Flow] Credit Party by
any other Additional [Cash Flow] Credit Party in favor of any Additional [Cash
Flow] Secured Party, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Additional [Cash Flow] Hedging Affiliate” means any Person who (a) has entered
into a Hedging Agreement with an Additional [Cash Flow] Credit Party with the
obligations of such Additional [Cash Flow] Credit Party thereunder being secured
by one or more Additional [Cash Flow] Collateral Documents, (b) was an
Additional [Cash Flow] Agent or an Additional [Cash Flow] Credit Facility Lender
or an Affiliate of an Additional [Cash Flow] Agent or an Additional [Cash Flow]
Credit Facility Lender, in each case, on the date the applicable Additional
[Cash Flow] Credit Facility became effective or at the time of entry into such
Hedging Agreement, or at the time of the designation referred to in the
following clause (c),

 

11



--------------------------------------------------------------------------------

and (c) has been designated by the Company Representative in accordance with the
terms of one or more Additional [Cash Flow] Collateral Documents (provided that
no Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

“Additional [Cash Flow] Hedging Provider” means any Person (other than an
Additional [Cash Flow] Hedging Affiliate) that has entered into a Hedging
Agreement with an Additional [Cash Flow] Credit Party with the obligations of
such Additional [Cash Flow] Credit Party thereunder being secured by one or more
Additional [Cash Flow] Collateral Documents, as designated by the Company
Representative in accordance with the terms of one or more Additional [Cash
Flow] Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Provider hereunder with respect to
more than one Credit Facility).

“Additional [Cash Flow] Indebtedness” means any Additional Indebtedness that is
designated by the Company Representative as “Additional [Cash Flow]
Indebtedness” in the relevant Additional Indebtedness Designation.

“Additional [Cash Flow] Obligations” means any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional [Cash Flow]
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Additional [Cash Flow] Credit Party from time to time to any Additional
[Cash Flow] Agent, any Additional [Cash Flow] Secured Parties or any of them,
including any Additional [Cash Flow] Bank Products Affiliate, Additional [Cash
Flow] Hedging Affiliate, Additional [Cash Flow] Bank Products Provider or
Additional [Cash Flow] Hedging Provider, under any Additional [Cash Flow]
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
[Cash Flow] Credit Party, would have accrued on any Additional [Cash Flow]
Obligation, whether or not a claim is allowed against such Additional [Cash
Flow] Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
[Cash Flow] Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Additional [Cash Flow] Recovery” shall have the meaning set forth in
Section 5.3(d).

“Additional [Cash Flow] Secured Parties” means all Additional [Cash Flow]
Agents, all Additional [Cash Flow] Credit Facility Lenders, all Additional [Cash
Flow] Bank Products Affiliates, all Additional [Cash Flow] Bank Products
Providers, all Additional [Cash Flow] Hedging Affiliates, all Additional [Cash
Flow] Hedging Providers and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional [Cash
Flow] Secured Party” under any Additional [Cash Flow] Credit Facility; and with
respect to any Additional [Cash Flow] Agent means the Additional [Cash Flow]
Secured Parties represented by such Additional [Cash Flow] Agent.

 

12



--------------------------------------------------------------------------------

“Additional Collateral Documents” means any Additional ABL Collateral Documents
and any Additional [Cash Flow] Collateral Documents.

“Additional Credit Facilities” means any Additional ABL Credit Facilities and
any Additional [Cash Flow] Credit Facilities.

“Additional Credit Party” means any Additional ABL Credit Party and any
Additional [Cash Flow] Credit Party.

“Additional Documents” means any Additional ABL Documents and any Additional
[Cash Flow] Documents.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guarantees” means any Additional ABL Guarantees and any Additional
[Cash Flow] Guarantees.

“Additional Guarantor” means any Additional Credit Party that at any time has
provided an Additional Guarantee.

“Additional Indebtedness” means any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by

(a) prior to the Discharge of ABL Obligations, subsection 8.2 of the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect) or
the corresponding negative covenant restricting Liens contained in any other ABL
Credit Agreement then in effect if the Original ABL Credit Agreement is not then
in effect (which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

(b) prior to the Discharge of [Cash Flow] Obligations, subsection [ 2 of the
Original [Cash Flow] Credit Agreement (if the Original [Cash Flow] Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other [Cash Flow] Credit Agreement then in effect if the
Original [Cash Flow] Credit Agreement is not then in effect (which covenant is
designated in such [Cash Flow] Credit Agreement as applicable for purposes of
this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the Company Representative
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

 

2  Insert cross-reference to liens covenant.

 

13



--------------------------------------------------------------------------------

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of [Cash Flow] Obligations, in the Original [Cash Flow] Credit
Agreement (if the Original [Cash Flow] Credit Agreement is then in effect), or
in any other [Cash Flow] Credit Agreement then in effect (if the Original [Cash
Flow] Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (1)(c), prior to the Discharge of Additional Obligations, in
the applicable Additional Credit Facility then in effect.

“Additional Indebtedness Designation” means a certificate of the Company
Representative with respect to Additional Indebtedness substantially in the form
of Exhibit A attached hereto.

“Additional Indebtedness Joinder” means a joinder agreement executed by one or
more Additional Agents in respect of the Additional Indebtedness subject to an
Additional Indebtedness Designation, on behalf of one or more Additional Secured
Parties in respect of such Additional Indebtedness, substantially in the form of
Exhibit B attached hereto.

“Additional Obligations” means any Additional ABL Obligations and any Additional
[Cash Flow] Obligations.

“Additional Secured Parties” means any Additional ABL Secured Parties and any
Additional [Cash Flow] Secured Parties.

“Additional Specified Indebtedness” means any Indebtedness that is or may from
time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of ABL Obligations, subsection 8.1 of the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect) or
the corresponding negative covenant restricting Indebtedness contained in any
other ABL Credit Agreement then in effect if the Original ABL Credit Agreement
is not then in effect (which covenant is designated in such ABL Credit Agreement
as applicable for purposes of this definition);

(b) prior to the Discharge of [Cash Flow] Obligations, subsection
[            ]3 of the Original [Cash Flow] Credit Agreement (if the Original
[Cash Flow] Credit Agreement is then in effect) or the corresponding negative
covenant restricting Indebtedness contained in any other [Cash Flow] Credit
Agreement then in effect if the Original [Cash Flow] Credit Agreement is not
then in effect (which covenant is designated in such [Cash Flow] Credit
Agreement as applicable for purposes of this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

 

3  Insert cross-reference to debt covenant.

 

14



--------------------------------------------------------------------------------

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of [Cash Flow] Obligations, in the Original [Cash Flow]
Credit Agreement (if the Original [Cash Flow] Credit Agreement is then in
effect), or in any other [Cash Flow] Credit Agreement then in effect (if the
Original [Cash Flow] Credit Agreement is not then in effect), and (z) for
purposes of the preceding clause (c), prior to the Discharge of Additional
Obligations, in the applicable Additional Credit Facility then in effect. In the
event that any Indebtedness as defined in any such Credit Document shall not be
Indebtedness as defined in any other such Credit Document, but is or may be
incurred in compliance with such other Credit Document, such Indebtedness shall
constitute Additional Specified Indebtedness for the purposes of such other
Credit Document.

“Affiliate” means with respect to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent” means the ABL Agent, the [Cash Flow] Agent and any Additional Agent, as
applicable.

“Agreement” means this Intercreditor Agreement, as the same may be amended,
supplemented, waived or otherwise modified from time to time pursuant to the
terms hereof.

“Alternative DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

“Asset Sales Proceeds Account” means one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Non-ABL
Priority Collateral and the Proceeds of investment thereof.

“Bank Products Affiliate” means any ABL Bank Products Affiliate, any [Cash Flow]
Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional [Cash Flow] Bank Products Affiliate, as applicable.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including
processing and other administrative services with respect thereto), (c) cash
management services (including controlled disbursements, credit cards, credit
card processing services, automated clearinghouse transactions and other
electronic funds transfers, return items, netting, overdrafts, depository,
lockbox, stop payment, information reporting, wire transfer and interstate
depository network services) and (d) other banking products or services as may
be requested by any Credit Party (other than letters of credit and other than
loans (except Indebtedness arising from services described in items (a) through
(c) of this definition)).

 

15



--------------------------------------------------------------------------------

“Bank Products Provider” means any [Cash Flow] Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional [Cash Flow] Bank
Products Provider, as applicable.

“Bankruptcy Code” means title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” means any of the ABL Borrowers, the [Cash Flow] Borrowers and any
Additional Borrower.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York (or (x) with respect only to Loans made
by a Canadian Facility Lender and Canadian Facility Letters of Credit issued by
a Canadian Facility Issuing Lender, Toronto, Canada and (y) with respect only to
letters of credit issued by an Issuing Lender not located in the City of New
York, the location of such Issuing Lender) are authorized or required by law to
close.

“Capital Stock” means, with respect to any Person, any and all shares of, rights
to purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

“Cash Collateral” means any Collateral consisting of Money or Cash Equivalents,
any Security Entitlement and any Financial Assets.

“Cash Equivalents” means (1) money and (2) (a) securities issued or fully
guaranteed or insured by the government of United States of America, Canada or a
member state of the European Union (other than securities issued by Portugal,
Italy, Ireland, Greece, Spain or securities issued by any other member state of
the European Union that is not rated at least “A” by S&P or at least “A-1” by
Moody’s), or any agency or instrumentality thereof, (b) time deposits,
certificates of deposit or bankers’ acceptances of (i) any ABL Secured Party,
any [Cash Flow] Secured Party or any Additional Secured Party or any Affiliate
thereof or (ii) any commercial bank having capital and surplus in excess of
$500,000,000 (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, a comparable
rating

 

16



--------------------------------------------------------------------------------

of such other nationally recognized rating agency as shall be approved by any
Agent (other than any Designated Agent), in each case, in its reasonable
judgment), (or, if there is no continuing Agent other than any Designated Agent,
as designated by the Company Representative)), (c) money market instruments,
commercial paper or other short-term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, a comparable rating of such
other nationally recognized rating agency as shall be approved by any Agent
(other than any Designated Agent), in each case, in its reasonable judgment (or,
if there is no continuing Agent other than any Designated Agent, as designated
by the Company Representative)), (d) investments in money market funds complying
with the risk limiting conditions of Rule 2a-7 or any successor rule of the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, (e) Canadian dollars, and (f) investments similar to any of the
foregoing denominated in Canadian dollars or any other foreign currencies
approved by management of the Company Representative.

“[Cash Flow] Agent” means [            ], as collateral agent under the [Cash
Flow] Credit Agreement, together with its successors and permitted assigns in
such capacity from time to time, whether under the Original [Cash Flow] Credit
Agreement or any subsequent [Cash Flow] Credit Agreement, as well as any Person
designated as the “Agent”, “Administrative Agent” or “Collateral Agent” under
any [Cash Flow] Credit Agreement.

“[Cash Flow] Bank Products Affiliate” means any Person who (a) has entered into
a Bank Products Agreement with a [Cash Flow] Credit Party with the obligations
of such [Cash Flow] Credit Party thereunder being secured by one or more [Cash
Flow] Collateral Documents, (b) was a [Cash Flow] Agent, a [Cash Flow] Credit
Agreement Lender or an Affiliate of a [Cash Flow] Agent or a [Cash Flow] Credit
Agreement Lender on             , 20    , or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more [Cash Flow] Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

“[Cash Flow] Bank Products Provider” means any Person (other than a [Cash Flow]
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
[Cash Flow] Credit Party with the obligations of such [Cash Flow] Credit Party
thereunder being secured by one or more [Cash Flow] Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more [Cash Flow] Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

“[Cash Flow] Borrowers” means [            ], each in its capacity as a borrower
under the [Cash Flow] Credit Agreement, together with their respective
successors and assigns.

“[Cash Flow] Collateral Documents” means all “Security Documents” as defined in
the Original [Cash Flow] Credit Agreement, and all other security agreements,
mortgages, deeds of trust, pledges and other collateral documents executed and
delivered in connection with any [Cash Flow] Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any [Cash Flow] Obligations or under which rights or remedies with respect to
such Liens are governed, in each case as the same may be amended, supplemented,
waived or modified from time to time.

 

17



--------------------------------------------------------------------------------

“[Cash Flow] Collateral Obligations” means the [Cash Flow] Obligations and any
Additional [Cash Flow] Obligations.

“[Cash Flow] Collateral Representative” means the [Cash Flow] Agent acting for
the [Cash Flow] Collateral Secured Parties, unless the principal amount of
Additional [Cash Flow] Obligations under any Additional [Cash Flow] Credit
Facility exceeds the principal amount of [Cash Flow] Obligations under the [Cash
Flow] Credit Agreement, and in such case (unless otherwise agreed in writing
between the [Cash Flow] Agent and any Additional [Cash Flow] Agent or, after the
Discharge of [Cash Flow] Obligations, between any Additional [Cash Flow]
Agents), the Additional [Cash Flow] Agent under such Additional [Cash Flow]
Credit Facility (or, if there is more than one such Additional [Cash Flow]
Credit Facility, the Additional [Cash Flow] Credit Facility under which the
greatest principal amount of Additional [Cash Flow] Obligations is outstanding
at the time) acting for the [Cash Flow] Collateral Secured Parties. In addition,
in the event that any Additional [Cash Flow] Agent subordinates its security
interest in any Non-ABL Priority Collateral to the security interest of the ABL
Agent or any Additional ABL Agent as permitted by Sections 2.1(a)(6) and
2.1(a)(8) or which otherwise has an Impairment with respect to all or
substantially all of the Non-ABL Priority Collateral then such Additional [Cash
Flow] Agent shall not serve as [Cash Flow] Collateral Representative (unless
(x) the Discharge of [Cash Flow] Obligations has occurred and (y) either such
Additional [Cash Flow] Agent is the only Additional [Cash Flow] Agent or each
other Additional [Cash Flow] Agent has similarly subordinated its security
interest) and, in such event the [Cash Flow] Collateral Representative will be
selected as if the disqualified Additional [Cash Flow] Agent and the Additional
[Cash Flow] Obligations represented thereby did not exist.

“[Cash Flow] Collateral Secured Parties” means the [Cash Flow] Secured Parties
and any Additional [Cash Flow] Secured Parties.

“[Cash Flow] Credit Agreement” means (i) if the Original [Cash Flow] Credit
Agreement is then in effect, the Original [Cash Flow] Credit Agreement and
(ii) thereafter, if designated by the Company Representative, any other credit
agreement, loan agreement, note agreement, promissory note, indenture, guarantee
or other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that complies with clause (1) of
the definition of “Additional Indebtedness” and has been incurred to refund,
refinance, restructure, replace, renew, repay, increase or extend (whether in
whole or in part and whether with the original agent and creditors or other
agents and creditors or otherwise) the indebtedness and other obligations
outstanding under (x) the Original [Cash Flow] Credit Agreement or (y) any
subsequent [Cash Flow] Credit Agreement (in each case, as amended, supplemented,
waived or otherwise modified from time to time); provided that the requisite
creditors party to such [Cash Flow] Credit Agreement (or their agent or other
representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent and any Additional Agent
(other than any Designated Agent) (or, if there is no continuing Agent other
than any Designated Agent, as designated by the Company Representative), that
the obligations under such [Cash Flow] Credit Agreement are subject to the terms
and provisions of this Agreement. Any reference to the [Cash Flow] Credit
Agreement shall be deemed a reference to any [Cash Flow] Credit Agreement then
in existence.

 

18



--------------------------------------------------------------------------------

“[Cash Flow] Credit Agreement Lenders” means the lenders, investors, debtholders
and other creditors party from time to time to the [Cash Flow] Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “[Cash Flow] Credit Agreement Lender” under any [Cash Flow]
Credit Agreement.

“[Cash Flow] Credit Parties” means the [Cash Flow] Borrowers, the [Cash Flow]
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any [Cash Flow]
Document.

“[Cash Flow] Documents” means the [Cash Flow] Credit Agreement, the [Cash Flow]
Guarantees, the [Cash Flow] Collateral Documents, any Bank Products Agreements
between any [Cash Flow] Credit Party and any [Cash Flow] Bank Products Affiliate
or any [Cash Flow] Bank Products Provider, any Hedging Agreements between any
[Cash Flow] Credit Party and any [Cash Flow] Hedging Affiliate or any [Cash
Flow] Hedging Provider, and those other ancillary agreements as to which the
[Cash Flow] Agent or any [Cash Flow] Secured Party is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any [Cash Flow] Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the [Cash Flow] Agent,
in connection with any of the foregoing or any [Cash Flow] Credit Agreement, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“[Cash Flow] Guarantees” means that certain guarantee agreement dated as of
            , 20            by the [Cash Flow] Guarantors in favor of the [Cash
Flow] Agent, and all other guarantees of any [Cash Flow] Obligations of any
[Cash Flow] Credit Party by any other [Cash Flow] Credit Party in favor of any
[Cash Flow] Secured Party, in each case as amended, supplemented, waived or
otherwise modified from time to time.

“[Cash Flow] Guarantors” means the collective reference to Holdings (so long as
it is a guarantor under any of the [Cash Flow] Guarantees), each of the
Company’s Subsidiaries that is a guarantor under any of the [Cash Flow]
Guarantees and any other Person who becomes a guarantor under any of the [Cash
Flow] Guarantees.

“[Cash Flow] Hedging Affiliate” means any Person who (a) has entered into a
Hedging Agreement with a [Cash Flow] Credit Party with the obligations of such
[Cash Flow] Credit Party thereunder being secured by one or more [Cash Flow]
Collateral Documents, (b) was a [Cash Flow] Agent, a [Cash Flow] Credit
Agreement Lender or an Affiliate of a [Cash Flow] Credit Agreement Lender at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company Representative in accordance with the terms of one or more [Cash Flow]
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

19



--------------------------------------------------------------------------------

“[Cash Flow] Hedging Provider” means any Person (other than a [Cash Flow]
Hedging Affiliate) that has entered into a Hedging Agreement with a [Cash Flow]
Credit Party with the obligations of such [Cash Flow] Credit Party thereunder
being secured by one or more [Cash Flow] Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more [Cash
Flow] Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Provider hereunder with respect to
more than one Credit Facility).

“[Cash Flow] Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any [Cash Flow] Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each [Cash Flow]
Credit Party from time to time to the [Cash Flow] Agent, the “administrative
agent” or “agent” under the [Cash Flow] Credit Agreement, the [Cash Flow]
Secured Parties or any of them, including any [Cash Flow] Bank Products
Affiliates, any [Cash Flow] Hedging Affiliates, any [Cash Flow] Bank Products
Providers or any [Cash Flow] Hedging Providers, under any [Cash Flow] Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such [Cash Flow] Credit
Party, would have accrued on any [Cash Flow] Obligation, whether or not a claim
is allowed against such [Cash Flow] Credit Party for such interest and fees in
the related bankruptcy proceeding), reimbursement of amounts drawn under letters
of credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the [Cash Flow] Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“[Cash Flow] Priority Collateral Documents” means the [Cash Flow] Documents and
any Additional [Cash Flow] Documents, as applicable.

“[Cash Flow] Recovery” shall have the meaning set forth in Section 5.3(b).

“[Cash Flow] Secured Parties” means the [Cash Flow] Agent, all [Cash Flow]
Credit Agreement Lenders, all [Cash Flow] Bank Products Affiliates, all [Cash
Flow] Bank Products Providers, all [Cash Flow] Hedging Affiliates, all [Cash
Flow] Hedging Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “[Cash Flow] Secured
Party” under any [Cash Flow] Credit Agreement.

“Collateral” means all Property now owned or hereafter acquired by any Credit
Party in or upon which a Lien is granted or purported to be granted to the ABL
Agent, the [Cash Flow] Agent or any Additional Agent under any of the ABL
Collateral Documents, the [Cash Flow] Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof, to the extent a Lien is granted or purported to be granted
therein to the applicable Agent by such applicable documents, but excluding any
ABL Canadian Collateral.

 

20



--------------------------------------------------------------------------------

“Commodities Agreement” means, in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Company” means Unisource Worldwide, Inc. (as successor by merger to xpedx
Intermediate, LLC), a Delaware corporation, and any successor in interest
thereto.

“Company Representative” means the Person most recently designated as “Borrower
Representative” under either the Original ABL Credit Agreement or the Original
[Cash Flow] Credit Agreement, as applicable, or, if no such Person has been
designated, Unisource Worldwide, Inc.

“Conforming Plan of Reorganization” means any Plan of Reorganization that is not
a Non-Conforming Plan of Reorganization.

“Control Collateral” means any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

“Copyright Licenses” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right to use any United States copyright of such Credit
Party, other than agreements with any Person who is an Affiliate or a Subsidiary
of such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Copyrights” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States copyrights, whether or not
the underlying works of authorship have been published or registered, United
States copyright registrations and copyright applications, and (i) all renewals
thereof, (ii) all income, royalties, damages and payments now or hereafter due
and/or payable with respect thereto, including payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof and (iii) the right to sue or otherwise recover for
past, present and future infringements and misappropriations thereof.

“Credit Documents” means the ABL Documents, the [Cash Flow] Documents and any
Additional Documents.

“Credit Facility” means the ABL Credit Agreement, the [Cash Flow] Credit
Agreement or any Additional Credit Facility, as applicable.

“Credit Parties” means the ABL Credit Parties, the [Cash Flow] Credit Parties
and any Additional Credit Parties.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

21



--------------------------------------------------------------------------------

“Designated Agent” means any Additional Agent, any [Cash Flow] Agent under any
[Cash Flow] Credit Agreement other than the Original [Cash Flow] Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company Representative
designates as a Designated Agent (as confirmed in writing by such Agent if such
designation is made subsequent to the joinder of such Agent to this Agreement),
as and to the extent so designated. Such designation may be for all purposes
under this Agreement, or may be for one or more specified purposes thereunder or
provisions thereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“DIP Offer” shall have the meaning set forth in Section 6.1(c)(i).

“Discharge of ABL Collateral Obligations” means the Discharge of ABL Obligations
and (if applicable) the Discharge of Additional ABL Obligations for each
Additional ABL Credit Facility.

“Discharge of ABL Obligations” means:

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 105% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

“Discharge of Additional ABL Obligations” means, if any Indebtedness shall at
any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash, (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such Additional ABL Credit
Facility (which shall not exceed an amount equal to 105% of the aggregate
undrawn amount of such letters of credit) but (ii) excluding unasserted
contingent indemnification or other obligations under the applicable Additional
ABL Credit Facility at such time; and

 

22



--------------------------------------------------------------------------------

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

“Discharge of Additional [Cash Flow] Obligations” means, if any Indebtedness
shall at any time have been incurred under any Additional [Cash Flow] Credit
Facility, with respect to each Additional [Cash Flow] Credit Facility:

(a) the payment in full in cash of the applicable Additional [Cash Flow]
Obligations that are outstanding and unpaid at the time all Additional [Cash
Flow] Indebtedness under such Additional [Cash Flow] Credit Facility is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional [Cash Flow] Credit Facility (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
but (ii) excluding unasserted contingent indemnification or other obligations
under the applicable Additional [Cash Flow] Credit Facility at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the Additional [Cash Flow] Documents at such time.

“Discharge of Additional Obligations” means the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional [Cash Flow] Obligations (if applicable) for each
Additional [Cash Flow] Credit Facility.

“Discharge of [Cash Flow] Collateral Obligations” means the Discharge of [Cash
Flow] Obligations and (if applicable) the Discharge of Additional [Cash Flow]
Obligations for each Additional [Cash Flow] Credit Facility.

“Discharge of [Cash Flow] Obligations” means:

(a) the payment in full in cash of the applicable [Cash Flow] Obligations that
are outstanding and unpaid at the time all Indebtedness under the applicable
[Cash Flow] Credit Agreement is paid in full in cash, (i) including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such [Cash Flow] Credit
Agreement (which shall not exceed an amount equal to 105% of the aggregate
undrawn amount of such letters of credit), but (ii) excluding unasserted
contingent indemnification or other obligations under the applicable [Cash Flow]
Credit Agreement at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the [Cash Flow] Documents at such time.

 

23



--------------------------------------------------------------------------------

“Disposition” means any sale, issuance, conveyance, transfer, lease or other
disposition.

“Event of Default” means an Event of Default under any ABL Credit Agreement, any
[Cash Flow] Credit Agreement or any Additional Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means:

(a) the taking of any action to enforce or realize upon any Lien on Collateral,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien on Collateral;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien on Collateral under any of the Credit Documents, under
applicable law, by self-help repossession, by notification to account obligors
of any Grantor, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien on Collateral;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set-off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral,

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the [Cash
Flow] Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts,

 

24



--------------------------------------------------------------------------------

in each case, against the ABL Obligations or any Additional ABL Obligations
pursuant to the provisions of the ABL Documents or any applicable Additional ABL
Documents (including the notification of account debtors, depositary
institutions or any other Person to deliver proceeds of ABL Priority Collateral
to the ABL Agent or any applicable Additional ABL Agent), (vii) the cessation of
lending and/or the suspension or termination of any commitment to lend pursuant
to the provisions of the ABL Documents, the [Cash Flow] Documents or any
applicable Additional Documents, including upon the occurrence of a default on
the existence of an over-advance, (viii) the consent by the ABL Agent to
disposition by any Grantor of any of the ABL Priority Collateral or the consent
by the [Cash Flow] Collateral Representative to disposition by any Grantor of
any of the Non-ABL Priority Collateral or (ix) seeking adequate protection,
shall not, in each case above, be deemed to be an Exercise of Secured Creditor
Remedies.

“Foreign Subsidiary” means any Subsidiary of the Company (a) that is organized
under the laws of any jurisdiction outside of the United States of America or
any state thereof or the District of Columbia and any Subsidiary of such Foreign
Subsidiary or (b) that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco” means any Subsidiary of the Company all or
substantially all of whose assets consist of securities or Indebtedness of one
or more Foreign Subsidiaries (or Subsidiaries thereof), intellectual property
relating to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

“General Intangibles” means all “general intangibles” as such term is defined in
the Uniform Commercial Code including with respect to any Credit Party, all
contracts, agreements, instruments and indentures in any form, and portions
thereof, to which such Credit Party is a party or under which such Credit Party
has any right, title or interest or to which such Credit Party or any property
of such Credit Party is subject, as the same may from time to time be amended,
supplemented, waived or otherwise modified from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Grantor” means any “Grantor” or similar term (including the “U.S. Grantor” or
“U.S. Granting Party” as defined in the ABL Collateral Documents) as defined in
the ABL Collateral Documents or in the [Cash Flow] Collateral Documents, as the
context requires.

“Guarantor” means any of the ABL Guarantors, the [Cash Flow] Guarantors and any
Additional Guarantors.

“Hedging Affiliate” means any ABL Hedging Affiliate, any [Cash Flow] Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional [Cash Flow]
Hedging Affiliate, as applicable.

“Hedging Agreement” means any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in

 

25



--------------------------------------------------------------------------------

interest rates or currency, commodity, credit or equity values or
creditworthiness (including any option with respect to any of the foregoing and
any combination of the foregoing agreements or arrangements), and any
confirmation executed in connection with any such agreement or arrangement.

“Hedging Provider” means any Additional ABL Hedging Provider, any Additional
[Cash Flow] Hedging Provider or any [Cash Flow] Hedging Provider, as applicable.

“Holdings” means Veritiv Corporation, a Delaware limited liability company, and
any successor in interest thereto.

“Impairment” shall (a) with respect to the [Cash Flow] Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

“Indebtedness” shall have the meaning assigned thereto in the ABL Credit
Agreement or in the [Cash Flow] Credit Agreement or any Additional Credit
Facility, as the context requires.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

“Intellectual Property” means, with respect to any Credit Party, the collective
reference to such Credit Party’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.

“Intercompany Loans” means any amounts owing by any Grantor to Holdings, the
Company or any of its Subsidiaries, whether or not evidenced by a promissory
note.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(h).

“Intervening [Cash Flow] Creditor” shall have the meaning set forth in
Section 4.1(h).

“Inventory Amount” shall have the meaning set forth in Section 4.3.

 

26



--------------------------------------------------------------------------------

“Issuing Lender” shall have the meaning set forth in the ABL Credit Agreement,
the [Cash Flow] Credit Agreement or any Additional Credit Facility, as the
context requires.

“Lien” any mortgage, pledge, security interest, hypothec, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lien Priority” means, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the [Cash Flow] Agent, the [Cash Flow] Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

“Matching DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Non-ABL Priority Collateral” means all Collateral, other than the ABL Priority
Collateral, including [all Real Property, Equipment, Intellectual Property and
Capital Stock of any direct or indirect Subsidiaries of Holdings, collateral
security and guarantees with respect to any Non-ABL Priority Collateral and all
cash, Money, Instruments, Securities, Financial Assets and Deposit Accounts
directly received as Proceeds of any Non-ABL Priority Collateral]4; provided,
however, no Proceeds of Proceeds will constitute Non-ABL Priority Collateral
unless such Proceeds of Proceeds would otherwise constitute Non-ABL Priority
Collateral or are credited to any Asset Sales Proceeds Account. For the
avoidance of doubt, under no circumstance shall Excluded Assets (as defined in
the next succeeding sentence) be Non-ABL Priority Collateral. As used in this
definition of “Non-ABL Priority Collateral”, the term “Excluded Assets” shall
have the meaning provided (x) prior to the Discharge of [Cash Flow] Obligations,
in the Original [Cash Flow] Credit Agreement (if the Original [Cash Flow] Credit
Agreement is then in effect), or in any other Additional [Cash Flow] Credit
Facility then in effect (if the Original [Cash Flow] Credit Agreement is not
then in effect) or the [Cash Flow] Collateral Documents relating thereto, and
(y) from and after the Discharge of [Cash Flow] Obligations, in the applicable
Additional [Cash Flow] Credit Facility then in effect which is designated as
applicable for the purposes of this definition or the Additional [Cash Flow]
Collateral Documents relating thereto; provided that such definition shall be no
more favorable to the [Cash Flow] Agent or the [Cash Flow] Secured Parties than
the definition of “Excluded Assets” set forth in the definition of “ABL Priority
Collateral” is to the ABL Agent and the ABL Secured Parties.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

 

4  Non-ABL asset categories to be updated as appropriate.

 

27



--------------------------------------------------------------------------------

“Original ABL Credit Agreement” means that certain ABL Credit Agreement dated as
of July 1, 2014 by and among the ABL Borrowers, Bank of America, N.A., as
administrative agent, the ABL Credit Agreement Lenders and the ABL Agent, as
amended, supplemented, waived or otherwise modified from time to time.

“Original [Cash Flow] Credit Agreement” means that certain [Credit Agreement]
dated as of                      , 20     by and among[, among others,] the
[Cash Flow] Borrowers, [            ], as administrative agent, the [Cash Flow]
Credit Agreement Lenders and the [Cash Flow] Agent, as amended, supplemented,
waived or otherwise modified from time to time.

“Party” means the ABL Agent, the [Cash Flow] Agent or any Additional Agent party
to this Agreement, and “Parties” means all of the ABL Agent, the [Cash Flow]
Agent and any Additional Agent party to this Agreement.

“Patent License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of such Credit
Party, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

“Patents” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including (i) all inventions and improvements described and claimed therein,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now or hereafter due and/or payable with respect
thereto (including payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights corresponding thereto in the United States
and all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Credit Party accruing thereunder or pertaining
thereto.

“Payment Collateral” means all Accounts, Instruments, Chattel Paper,
Letter-of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

 

28



--------------------------------------------------------------------------------

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the [Cash Flow] Collateral Documents, as the context requires.

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Priority Collateral” means the ABL Priority Collateral or the Non-ABL Priority
Collateral.

“Proceeds” means (a) all “proceeds”, as such term is defined in Article 9 of the
Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected or
disposed of, whether voluntarily or involuntarily, and (c) in the case of
Proceeds of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proposed DIP” shall have the meaning set forth in Section 6.1(c)(i).

“Purchase Money Indebtedness” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Requisite ABL Holders” means (i) at all times during which the ABL Obligations
equal or exceed $[            ], the ABL Secured Parties and (ii) at all other
times, ABL Secured Parties and/or Additional ABL Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate ABL Collateral Exposure under the
ABL Credit Agreement and any Additional ABL Credit Facility (other than ABL
Obligations and Additional ABL Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding ABL Obligations and Additional ABL Obligations in respect of the ABL
Credit Agreement or any Additional ABL Credit Agreement); provided that:

(a) if the matter being consented to or the action being taken by the ABL
Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of [Cash Flow] Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” means those ABL Collateral Secured Parties necessary to validly consent
to the requested action in accordance with the applicable ABL Documents and
Additional ABL Documents,

 

29



--------------------------------------------------------------------------------

(b) except as may be separately otherwise agreed in writing by and between or
among each Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, if the matter being consented to or the action being
taken by the ABL Collateral Representative will affect the ABL Secured Parties
in a manner different and materially adverse relative to the manner such matter
or action affects any Additional ABL Secured Parties (except to the extent
expressly set forth in this Agreement), then “Requisite ABL Holders” means
(1) Additional ABL Secured Parties and/or ABL Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate ABL Collateral Exposure under the
ABL Credit Agreement and any Additional ABL Credit Facility (other than ABL
Obligations and Additional ABL Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding ABL Collateral Obligations in respect of the ABL Credit Agreement or
any Additional ABL Credit Agreement) and (2) ABL Secured Parties holding, in the
aggregate, in excess of 50% of the ABL Collateral Exposure under the ABL Credit
Agreement (other than ABL Obligations in respect of Bank Products Agreements or
Hedging Agreements at any time and for so long as there are any outstanding ABL
Obligations in respect of the ABL Credit Agreement), and

(c) except as may be separately otherwise agreed in writing by and between or
among each Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, if the matter being consented to or the action being
taken by the ABL Collateral Representative will affect any Additional ABL Agent
or the Additional ABL Secured Parties represented thereby in a manner different
and materially adverse relative to the manner such matter or action affects the
ABL Secured Parties or the other Additional ABL Secured Parties (except to the
extent expressly set forth in this Agreement), then “Requisite ABL Holders”
means (1) Additional ABL Secured Parties and/or ABL Secured Parties holding, in
the aggregate, in excess of 50% of the aggregate ABL Collateral Exposure under
the ABL Credit Agreement and any Additional ABL Credit Facility (other than ABL
Obligations and Additional ABL Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding ABL Collateral Obligations in respect of the ABL Credit Agreement or
any Additional ABL Credit Agreement) and (2) such Additional ABL Agent and/or
Additional ABL Secured Parties represented thereby holding, in the aggregate, in
excess of 50% of the ABL Collateral Exposure under the applicable Additional ABL
Credit Facility or Facilities (other than Additional ABL Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding Additional ABL Obligations in respect of any
Additional ABL Credit Agreement).

“Requisite [Cash Flow] Holders” means [Cash Flow] Secured Parties and/or
Additional [Cash Flow] Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of any loans included in the [Cash Flow]
Collateral Obligations (other than [Cash Flow] Collateral Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding [Cash Flow] Collateral Obligations in respect of the
[Cash Flow] Credit Agreement or any Additional [Cash Flow] Credit Facility);
provided that:

 

30



--------------------------------------------------------------------------------

(a) if the matter being consented to or the action being taken by the [Cash
Flow] Collateral Representative is the subordination of Liens to other Liens,
the consent to DIP Financing, or the consent to a sale of all or substantially
all of the Non-ABL Priority Collateral or (after the Discharge of ABL Collateral
Obligations) all or substantially all of the Collateral, then “Requisite [Cash
Flow] Holders” means those [Cash Flow] Collateral Secured Parties necessary to
validly consent to the requested action in accordance with the applicable [Cash
Flow] Documents and Additional [Cash Flow] Documents,

(b) except as may be separately otherwise agreed in writing by and between or
among each Additional [Cash Flow] Agent, on behalf of itself and the Additional
[Cash Flow] Secured Parties represented thereby, and the [Cash Flow] Agent, on
behalf of itself and the [Cash Flow] Secured Parties, if the matter being
consented to or the action being taken by the [Cash Flow] Collateral
Representative will affect the [Cash Flow] Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional [Cash Flow] Secured Parties (except to the extent expressly set forth
in this Agreement), then “Requisite [Cash Flow] Holders” means (1) Additional
[Cash Flow] Secured Parties and/or [Cash Flow] Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate principal amount of the [Cash Flow]
Collateral Obligations (other than [Cash Flow] Collateral Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding [Cash Flow] Collateral Obligations in respect of the
[Cash Flow] Credit Agreement or any Additional [Cash Flow] Credit Facility) and
(2) [Cash Flow] Secured Parties holding, in the aggregate, in excess of 50% of
the aggregate principal amount of the [Cash Flow] Obligations (other than [Cash
Flow] Obligations in respect of Bank Products Agreements or Hedging Agreements
at any time and for so long as there are any outstanding [Cash Flow] Obligations
in respect of the [Cash Flow] Credit Agreement), and

(c) except as may be separately otherwise agreed in writing by and between or
among each Additional [Cash Flow] Agent, on behalf of itself and the Additional
[Cash Flow] Secured Parties represented thereby, and the [Cash Flow] Agent, on
behalf of itself and the [Cash Flow] Secured Parties, if the matter being
consented to or the action being taken by the [Cash Flow] Collateral
Representative will affect any Additional [Cash Flow] Agent or the Additional
[Cash Flow] Secured Parties represented thereby in a manner different and
materially adverse relative to the manner such matter or action affects the
[Cash Flow] Secured Parties or the other Additional [Cash Flow] Secured Parties
(except to the extent expressly set forth in this Agreement), then “Requisite
[Cash Flow] Holders” means (1) Additional [Cash Flow] Secured Parties and/or
[Cash Flow] Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of the [Cash Flow] Collateral Obligations (other than
[Cash Flow] Collateral Obligations in respect of Bank Products Agreements or
Hedging Agreements at any time and for so long as there are any outstanding
[Cash Flow] Collateral Obligations in respect of the [Cash Flow] Credit
Agreement or any Additional [Cash Flow] Credit Facility) and (2) such Additional
[Cash Flow] Agent and/or Additional [Cash Flow] Secured Parties represented
thereby holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the applicable Additional [Cash Flow] Obligations (other than
Additional [Cash Flow] Obligations in respect of Bank Products Agreements or
Hedging Agreements at any time and for so long as there are any outstanding
Additional [Cash Flow] Obligations in respect of any Additional [Cash Flow]
Credit Facility).

 

31



--------------------------------------------------------------------------------

“Right of Last Refusal” shall have the meaning set forth in Section 6.1(c)(i).

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies Inc., and its successors.

“Secured Parties” means the ABL Secured Parties, the [Cash Flow] Secured Parties
and the Additional Secured Parties.

“Series” means (a) with respect to the [Cash Flow] Collateral Secured Parties,
each of (i) the [Cash Flow] Secured Parties (in their capacities as such) and
(ii) the Additional [Cash Flow] Secured Parties that become subject to this
Agreement after                      , 20     that are represented by a common
Additional [Cash Flow] Agent (in its capacity as such for such Additional [Cash
Flow] Secured Parties), (b) with respect to any [Cash Flow] Collateral
Obligations, each of (i) the [Cash Flow] Obligations and (ii) the Additional
[Cash Flow] Obligations incurred pursuant to any Additional [Cash Flow] Credit
Facility that is to be represented by a common Additional Agent (in its capacity
as such for such Additional [Cash Flow] Obligations), (c) with respect to the
ABL Collateral Secured Parties, each of (i) the ABL Secured Parties (in their
capacities as such) and (ii) the Additional ABL Secured Parties that become
subject to this Agreement after                      , 20     that are
represented by a common Additional ABL Agent (in its capacity as such for such
Additional ABL Secured Parties) and (d) with respect to any ABL Collateral
Obligations, each of (i) the ABL Obligations and (ii) the Additional ABL
Obligations incurred pursuant to any Additional ABL Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional ABL Obligations).

“Specified Default” means a “Specified Default” or similar term under any ABL
Credit Agreement, any [Cash Flow] Credit Agreement or any Additional Credit
Facility.

“Subsidiary” with regard to any Person means any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Unisource Worldwide, Inc. (as successor by
merger to xpedx Intermediate, LLC).

“Trade Secret Licenses” means, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including know how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, other than agreements with any Person
who is an Affiliate or a Subsidiary of the Company or such Credit Party,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

32



--------------------------------------------------------------------------------

“Trade Secrets” means, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including know how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, including (i) all income, royalties,
damages and payments now or hereafter due and/or payable with respect thereto,
including payments under all licenses, non-disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

“Trademark License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right under any United States trademarks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, with any other Person who is not an Affiliate or Subsidiary of such
Credit Party, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trademarks” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States trademarks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(c) and 1(d) of said Act has been filed, it
being understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant of a security interest in such
intent to use application would invalidate or otherwise jeopardize such Credit
Party’s rights therein), and any renewals thereof, including (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
or hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements thereof), and (iii) all other rights corresponding
thereto in the United States and all other rights of any kind whatsoever of such
Credit Party accruing thereunder or pertaining thereto in the United States,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each such trademark, service mark, trade name, trade
dress or other indicia of trade origin or business identifiers.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of New York; provided that to the
extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or

 

33



--------------------------------------------------------------------------------

foreign personal property security laws as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” will mean the Uniform Commercial Code or such foreign personal property
security laws as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

ARTICLE 2

Lien Priority

Section 2.1 Agreement to Subordinate. (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the [Cash Flow]
Agent or the [Cash Flow] Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the [Cash Flow] Agent or any Additional Agent (or the ABL Secured
Parties, the [Cash Flow] Secured Parties or any Additional Secured Parties) in
any Collateral, (iii) any provision of the Uniform Commercial Code, the
Bankruptcy Code or any other applicable law, or of the ABL Documents, the [Cash
Flow] Documents or any Additional Documents, (iv) whether the ABL Agent, the
[Cash Flow] Agent or any Additional Agent, in each case, either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the fact that any such Liens in favor of the ABL Agent or the
ABL Secured Parties, the [Cash Flow] Agent or the [Cash Flow] Secured Parties or
any

 

34



--------------------------------------------------------------------------------

Additional Agent or any Additional Secured Parties securing any of the ABL
Obligations, the [Cash Flow] Obligations or any Additional Obligations,
respectively, are (x) subordinated to any Lien securing any obligation of any
Credit Party other than the [Cash Flow] Obligations or any Additional [Cash
Flow] Obligations (in the case of the ABL Obligations and any Additional ABL
Obligations) or the ABL Obligations or any Additional ABL Obligations (in the
case of the [Cash Flow] Obligations or any Additional [Cash Flow] Obligations),
respectively, or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, the ABL
Agent, on behalf of itself and the ABL Secured Parties, the [Cash Flow] Agent,
on behalf of itself and the [Cash Flow] Secured Parties, and any Additional
Agent, on behalf of itself and any Additional Secured Parties represented
thereby, hereby agree that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the [Cash Flow] Agent or any [Cash Flow]
Secured Party that secures all or any portion of the [Cash Flow] Obligations,
and any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party that secures all or any portion of the
Additional [Cash Flow] Obligations, shall in all respects be junior and
subordinate to all Liens granted to the ABL Agent and the ABL Secured Parties in
the ABL Priority Collateral to secure all or any portion of the ABL Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the [Cash Flow] Agent or any [Cash Flow]
Secured Party that secures all or any portion of the [Cash Flow] Obligations,
and any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party that secures all or any portion of the
Additional [Cash Flow] Obligations, shall in all respects be junior and
subordinate to all Liens granted to any Additional ABL Agent and any Additional
ABL Secured Parties in the ABL Priority Collateral to secure all or any portion
of any Additional ABL Obligations;

(3) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party that
secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to (x) all Liens granted to the [Cash Flow] Agent or any [Cash
Flow] Secured Party in the ABL Priority Collateral to secure all or any portion
of the [Cash Flow] Obligations and (y) all Liens granted to any Additional [Cash
Flow] Agent or any Additional [Cash Flow] Secured Parties in the ABL Priority
Collateral to secure all or any portion of the Additional [Cash Flow]
Obligations;

(4) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of any Additional ABL
Obligations shall in all respects be senior and prior to (x) all Liens granted
to the [Cash Flow] Agent or any [Cash Flow] Secured Party in the ABL Priority
Collateral to secure all or any portion of the [Cash Flow] Obligations and
(y) all Liens granted to any Additional [Cash Flow] Agent or any Additional
[Cash Flow] Secured Parties in the ABL Priority Collateral to secure all or any
portion of the Additional [Cash Flow] Obligations;

 

35



--------------------------------------------------------------------------------

(5) any Lien in respect of all or any portion of the Non-ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations, and any Lien in respect
of all or any portion of the Non-ABL Priority Collateral now or hereafter held
by or on behalf of any Additional ABL Agent or any Additional ABL Secured Party
that secures all or any portion of the Additional ABL Obligations, shall in all
respects be junior and subordinate to all Liens granted to the [Cash Flow] Agent
and the [Cash Flow] Secured Parties in the Non-ABL Priority Collateral to secure
all or any portion of the [Cash Flow] Obligations;

(6) any Lien in respect of all or any portion of the Non-ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations, and any Lien in respect
of all or any portion of the Non-ABL Priority Collateral now or hereafter held
by or on behalf of any Additional ABL Agent or any Additional ABL Secured Party
that secures all or any portion of the Additional ABL Obligations, shall in all
respects be junior and subordinate to all Liens granted to any Additional [Cash
Flow] Agent or any Additional [Cash Flow] Secured Parties in the Non-ABL
Priority Collateral to secure all or any portion of any Additional [Cash Flow]
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and (x) the ABL
Agent, on behalf of itself and the ABL Secured Parties and (y) such Additional
ABL Agent on behalf of itself and the Additional ABL Secured Parties represented
thereby, as the case may be);

(7) any Lien in respect of all or any portion of the Non-ABL Priority Collateral
now or hereafter held by or on behalf of the [Cash Flow] Agent or any [Cash
Flow] Secured Party that secures all or any portion of the [Cash Flow]
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Non-ABL Priority Collateral to
secure all or any portion of the ABL Obligations, and all Liens granted to any
Additional ABL Agent or any Additional ABL Secured Parties in the Non-ABL
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

(8) any Lien in respect of all or any portion of the Non-ABL Priority Collateral
now or hereafter held by or on behalf of any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party that secures all or any portion of the
Additional [Cash Flow] Obligations shall in all respects be senior and prior to
(x) all Liens granted to the ABL Agent or any ABL Secured Party in the Non-ABL
Priority Collateral to secure all or any portion of the ABL Obligations and
(y) all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the Non-ABL Priority Collateral to secure all or any portion of the
Additional ABL Obligations (except in the case of either (x) or (y) as may be
separately otherwise agreed in writing by and between such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and (i) the ABL Agent, on behalf of itself and the ABL
Secured Parties or (ii) such Additional ABL Agent on behalf of itself and the
Additional ABL Secured Parties represented thereby, as the case may be);

 

36



--------------------------------------------------------------------------------

(9) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Additional ABL Agent or any Additional ABL Secured
Party that secures all or any portion of the Additional ABL Obligations shall in
all respects be pari passu and equal in priority with any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of the
ABL Agent or any ABL Secured Party that secures all or any portion of the ABL
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties);

(10) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby);

(11) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party that secures all or any portion of the
Additional [Cash Flow] Obligations shall in all respects be pari passu and equal
in priority with any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of the [Cash Flow] Agent or any [Cash Flow]
Secured Party that secures all or any portion of the [Cash Flow] Obligations
(except as may be separately otherwise agreed in writing by and between such
Additional [Cash Flow] Agent, on behalf of itself and the Additional [Cash Flow]
Secured Parties represented thereby, and the [Cash Flow] Agent, on behalf of
itself and the [Cash Flow] Secured Parties); provided, however, that
notwithstanding the foregoing, if any Additional [Cash Flow] Agent and any
Additional [Cash Flow] Secured Party subordinates itself to any of the ABL
Agent, the ABL Secured Parties, any Additional ABL Agent or any Additional ABL
Secured Parties with respect to any Non-ABL Priority Collateral in a separate
writing as permitted by paragraphs (6) and (8) of this Section 2.1(a) then such
Additional [Cash Flow] Agent and Additional [Cash Flow] Secured Parties shall
not be pari passu with the [Cash Flow] Agent and [Cash Flow] Secured Parties
with respect to any Non-ABL Priority Collateral so subordinated but rather shall
be junior and subordinate to the [Cash Flow] Agent and [Cash Flow] Secured
Parties with respect to such Non-ABL Priority Collateral; and

(12) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party that secures all or any portion of the
Additional [Cash Flow] Obligations shall in all respects be pari passu and equal
in priority with any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any other Additional [Cash Flow] Agent or
any Additional [Cash Flow] Secured Party represented

 

37



--------------------------------------------------------------------------------

by such other Additional [Cash Flow] Agent that secures all or any portion of
the Additional [Cash Flow] Obligations (except as may be separately otherwise
agreed in writing by and between such Additional [Cash Flow] Agents, in each
case on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby); provided, however, that notwithstanding the foregoing, if
any Additional [Cash Flow] Agent and any Additional [Cash Flow] Secured Party
subordinates itself to any of the ABL Agent, the ABL Secured Parties, any
Additional ABL Agent or Additional ABL Secured Parties with respect to any
Non-ABL Priority Collateral in a separate writing as permitted by paragraphs
(6) and (8) of this Section 2.1(a) then such Additional [Cash Flow] Agent and
Additional [Cash Flow] Secured Parties shall not be pari passu with the other
Additional [Cash Flow] Agent and the other Additional [Cash Flow] Secured
Parties with respect to any Non-ABL Priority Collateral so subordinated but
rather shall be junior and subordinate to the other Additional [Cash Flow] Agent
and the other Additional [Cash Flow] Secured Parties with respect to such
Non-ABL Priority Collateral.

(b) Notwithstanding any failure by any ABL Secured Party, [Cash Flow] Secured
Party or Additional Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to the ABL Secured Parties, the [Cash Flow] Secured Parties
or any Additional Secured Parties:

(1) the priority and rights as between the ABL Secured Parties, on the one hand,
and the [Cash Flow] Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein;

(2) the priority and rights as between the ABL Secured Parties, on the one hand,
and any Additional Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between any applicable Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

(3) the priority and rights as between the [Cash Flow] Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein (except as may be separately
otherwise agreed in writing by and between or among any applicable Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties); and

(4) the priority and rights as between any Additional Agent and the Additional
Secured Parties represented thereby, on the one hand, and any other Additional
Agent and the Additional Secured Parties represented thereby, on the other hand,
with respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between such Additional Agents,
each on behalf of itself and the Additional Secured Parties represented
thereby).

 

38



--------------------------------------------------------------------------------

(c) The [Cash Flow] Agent, for and on behalf of itself and the [Cash Flow]
Secured Parties, acknowledges and agrees that (x) the ABL Agent, for the benefit
of itself and the ABL Secured Parties, has been granted Liens upon all of the
Collateral in which the [Cash Flow] Agent has been granted Liens and the [Cash
Flow] Agent hereby consents thereto and (y) any Additional Agent, on behalf of
itself and any Additional Secured Parties, may be granted Liens upon all of the
Collateral in which the [Cash Flow] Agent has been granted Liens and the [Cash
Flow] Agent hereby consents thereto (to the extent not otherwise prohibited by
the [Cash Flow] Documents). The ABL Agent, for and on behalf of itself and the
ABL Secured Parties, acknowledges and agrees that (x) the [Cash Flow] Agent, for
the benefit of itself and the [Cash Flow] Secured Parties, has been granted
Liens upon all of the Collateral in which the ABL Agent has been granted Liens
and the ABL Agent hereby consents thereto and (y) any Additional Agent, on
behalf of itself and any Additional Secured Parties, may be granted Liens upon
all of the Collateral in which the ABL Agent has been granted Liens, and the ABL
Agent hereby consents thereto (to the extent not otherwise prohibited by the ABL
Documents). Any Additional Agent, for and on behalf of itself and any Additional
Secured Parties represented thereby, acknowledges and agrees, concurrently upon
becoming a party hereto, that (x) the ABL Agent, for the benefit of itself and
the ABL Secured Parties, was granted Liens upon all of the Collateral in which
such Additional Agent is being granted Liens and such Additional Agent hereby
consents thereto, (y) the [Cash Flow] Agent, for the benefit of itself and the
[Cash Flow] Secured Parties, was granted Liens upon all of the Collateral in
which such Additional Agent is being granted Liens and such Additional Agent
hereby consents thereto and (z) any other Additional Agent, on behalf of itself
and any Additional Secured Parties represented thereby, may be granted Liens
upon all of the Collateral in which such Additional Agent has been granted Liens
and such Additional Agent hereby consents thereto. The subordination of Liens by
the [Cash Flow] Agent in favor of the ABL Agent and any Additional ABL Agent, by
the ABL Agent in favor of the [Cash Flow] Agent and any Additional [Cash Flow]
Agent, by any Additional [Cash Flow] Agent in favor of the ABL Agent and any
Additional ABL Agent, and by any Additional ABL Agent in favor of the [Cash
Flow] Agent and any Additional [Cash Flow] Agent, in each case as set forth
herein, shall not operate or be deemed to subordinate the Liens of the [Cash
Flow] Agent, the ABL Agent or any Additional Agent to the Liens of any other
Person. The provision of pari passu and equal priority as between Liens of the
[Cash Flow] Agent and Liens of any Additional [Cash Flow] Agent, or as between
Liens of any Additional [Cash Flow] Agent and Liens of any other Additional
[Cash Flow] Agent, in each case as set forth herein, shall not operate or be
deemed to subordinate the Liens of the [Cash Flow] Agent or any Additional [Cash
Flow] Agent to the Liens of any Person other than the ABL Agent and any
Additional ABL Agent as and to the extent expressly set forth herein, or to
provide that the Liens of the [Cash Flow] Agent or any Additional [Cash Flow]
Agent will be pari passu or of equal priority with the Liens of any other
Person. The provision of pari passu and equal priority as between Liens of the
ABL Agent and Liens of any Additional ABL Agent, or as between Liens of any
Additional ABL Agent and Liens of any other Additional ABL Agent, in each case
as set forth herein, shall not operate or be deemed to subordinate the Liens of
the ABL Agent or any Additional ABL Agent to the Liens of any Person other than
the [Cash Flow] Agent and any Additional [Cash Flow] Agent as and to the extent
expressly set forth herein, or to provide that the Liens of the ABL Agent or any
Additional ABL Agent will be pari passu or of equal priority with the Liens of
any other Person.

 

39



--------------------------------------------------------------------------------

(d) Lien priority as among the ABL Obligations, the [Cash Flow] Obligations and
the Additional Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties to the extent permitted pursuant to
Section 2.1(a) above.

(e) The [Cash Flow] Agent, for and on behalf of itself and the [Cash Flow]
Secured Parties, and each Additional [Cash Flow] Agent, on behalf of itself and
the Additional [Cash Flow] Secured Parties represented thereby, hereby
acknowledges and agrees that it is the intention of the [Cash Flow] Collateral
Secured Parties of each Series that the holders of [Cash Flow] Collateral
Obligations of such Series (and not the [Cash Flow] Collateral Secured Parties
of any other Series) bear the risk of (i) any determination by a court of
competent jurisdiction that (x) any of the [Cash Flow] Collateral Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of [Cash Flow] Collateral
Obligations), (y) any of the [Cash Flow] Collateral Obligations of such Series
do not have an enforceable security interest in any of the Collateral securing
any other Series of [Cash Flow] Collateral Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of [Cash Flow] Collateral Obligations) on a basis ranking prior
to the security interest of such Series of [Cash Flow] Collateral Obligations
but junior to the security interest of any other Series of [Cash Flow]
Collateral Obligations or (ii) the existence of any Collateral for any other
Series of [Cash Flow] Collateral Obligations that is not also Collateral for
such Series of [Cash Flow] Collateral Obligations (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of [Cash
Flow] Collateral Obligations, an “Impairment” of such Series). In the event of
any Impairment with respect to any Series of [Cash Flow] Collateral Obligations,
the results of such Impairment shall be borne solely by the holders of such
Series of [Cash Flow] Collateral Obligations, and the rights of the holders of
such Series of [Cash Flow] Collateral Obligations (including the right to
receive distributions in respect of such Series of [Cash Flow] Collateral
Obligations pursuant to Section 4.1) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such [Cash Flow] Collateral Obligations subject to such
Impairment.

(f) The ABL Agent, for and on behalf of itself and the ABL Secured Parties, and
each Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, hereby acknowledges and agrees that, it is the
intention of the ABL Collateral Secured Parties of each Series that the holders
of ABL Collateral Obligations of such Series (and not the ABL Collateral Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the ABL Collateral Obligations of such
Series are unenforceable under applicable law or are subordinated to any other
obligations (other than another Series of ABL Collateral Obligations), (y) any
of the ABL Collateral Obligations of such Series do not have an enforceable
security interest in any of the Collateral securing any other Series of ABL
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of ABL Collateral
Obligations) on a basis ranking prior to the security interest of such Series of
ABL Collateral Obligations but junior to the security interest of any other
Series of ABL Collateral Obligations or (ii) the existence of any Collateral for
any other Series of ABL Collateral Obligations that is not also Collateral for
such Series of ABL Collateral Obligations (any such condition referred to in the
foregoing clauses (i) or (ii) with respect to any Series of ABL

 

40



--------------------------------------------------------------------------------

Collateral Obligations, an “Impairment” of such Series). In the event of any
Impairment with respect to any Series of ABL Collateral Obligations, the results
of such Impairment shall be borne solely by the holders of such Series of ABL
Collateral Obligations, and the rights of the holders of such Series of ABL
Collateral Obligations (including the right to receive distributions in respect
of such Series of ABL Collateral Obligations pursuant to Section 4.1) set forth
herein shall be modified to the extent necessary so that the effects of such
Impairment are borne solely by the holders of the Series of such ABL Collateral
Obligations subject to such Impairment.

Section 2.2 Waiver of Right to Contest Liens. (a) The [Cash Flow] Agent, for and
on behalf of itself and the [Cash Flow] Secured Parties, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, the [Cash Flow] Agent, for itself and on behalf of
the [Cash Flow] Secured Parties, agrees that none of the [Cash Flow] Agent or
the [Cash Flow] Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, the
[Cash Flow] Agent, for itself and on behalf of the [Cash Flow] Secured Parties,
hereby waives any and all rights it or the [Cash Flow] Secured Parties may have
as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the ABL Agent or any ABL Secured Party seeks
to enforce its Liens in any ABL Priority Collateral.

(b) The [Cash Flow] Agent, for and on behalf of itself and the [Cash Flow]
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any Additional [Cash Flow] Agent
and any Additional [Cash Flow] Secured Parties in respect of the Collateral or
the provisions of this Agreement (except as may be separately otherwise agreed
in writing by and between such Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties).
Except to the extent expressly set forth in this Agreement and, for the
avoidance of doubt, subject to Section 2.3(g), the [Cash Flow] Agent, for itself
and on behalf of the [Cash Flow] Secured Parties, agrees that none of the [Cash
Flow] Agent or the [Cash Flow] Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party under
any Additional [Cash Flow] Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional
[Cash Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured
Parties represented thereby, and the [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties). Except to the extent expressly set forth in
this Agreement, and, for the avoidance of doubt, subject to Section 2.3(g), the
[Cash Flow] Agent, for itself and on behalf of the [Cash Flow] Secured Parties,
hereby waives any and all rights it or the [Cash Flow] Secured Parties may have
as a pari passu lien creditor or otherwise to contest, protest, object to, or

 

41



--------------------------------------------------------------------------------

interfere with the manner in which any Additional [Cash Flow] Agent or any
Additional [Cash Flow] Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the [Cash Flow]
Agent, on behalf of itself and the [Cash Flow] Secured Parties).

(c) The [Cash Flow] Agent, for and on behalf of itself and the [Cash Flow]
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, the
[Cash Flow] Agent, for itself and on behalf of the [Cash Flow] Secured Parties,
agrees that none of the [Cash Flow] Agent or the [Cash Flow] Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, the
[Cash Flow] Agent, for itself and on behalf of the [Cash Flow] Secured Parties,
hereby waives any and all rights it or the [Cash Flow] Secured Parties may have
as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which any Additional ABL Agent or any Additional
ABL Secured Party seeks to enforce its Liens in any ABL Priority Collateral.

(d) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any [Cash Flow] Agent and any [Cash
Flow] Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the [Cash
Flow] Agent or any [Cash Flow] Secured Party under the [Cash Flow] Documents,
with respect to the Non-ABL Priority Collateral. Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the [Cash Flow] Agent or any [Cash Flow]
Secured Party seeks to enforce its Liens in any Non-ABL Priority Collateral.

(e) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any Additional [Cash Flow] Agent
and any Additional [Cash Flow] Secured Parties in respect of the Collateral or
the provisions of

 

42



--------------------------------------------------------------------------------

this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, agrees that none of the ABL Agent or the ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional [Cash Flow] Agent or any Additional [Cash
Flow] Secured Party under any Additional [Cash Flow] Documents, with respect to
the Non-ABL Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). Except to the extent
expressly set forth in this Agreement, the ABL Agent, for itself and on behalf
of the ABL Secured Parties, hereby waives any and all rights it or the ABL
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any Additional [Cash
Flow] Agent or any Additional [Cash Flow] Secured Party seeks to enforce its
Liens in any Non-ABL Priority Collateral (except as may be separately otherwise
agreed in writing by and between such Additional [Cash Flow] Agent, on behalf of
itself and the Additional [Cash Flow] Secured Parties represented thereby, and
the ABL Agent, on behalf of itself and the ABL Secured Parties).

(f) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties). Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(j), the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under any Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(j), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

43



--------------------------------------------------------------------------------

(g) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that it and they shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability or perfection of the Liens
of the ABL Agent and the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, any Additional [Cash Flow] Agent, on behalf of itself and any
Additional [Cash Flow] Secured Parties represented thereby, agrees that none of
such Additional [Cash Flow] Agent and Additional [Cash Flow] Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agent or any ABL Secured Party under the ABL
Documents with respect to the ABL Priority Collateral. Except to the extent
expressly set forth in this Agreement, any Additional [Cash Flow] Agent, on
behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, hereby waives any and all rights it or such Additional [Cash Flow]
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Secured Party seeks to enforce its Liens in any ABL Priority Collateral.

(h) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that it and they shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability or perfection of the Liens
of the [Cash Flow] Agent or the [Cash Flow] Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional [Cash Flow] Agent, on
behalf of itself and the Additional [Cash Flow] Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties). Except to the extent expressly set forth in this Agreement,
and, for the avoidance of doubt, subject to Section 2.3(g), any Additional [Cash
Flow] Agent, on behalf of itself and any Additional [Cash Flow] Secured Parties
represented thereby, agrees that none of such Additional [Cash Flow] Agent and
Additional [Cash Flow] Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by the [Cash Flow]
Agent or any [Cash Flow] Secured Party under the [Cash Flow] Documents with
respect to the Collateral (except as may be separately otherwise agreed in
writing by and between such Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties).
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(g), any Additional [Cash Flow] Agent, on behalf of itself and any
Additional [Cash Flow] Secured Parties represented thereby, hereby waives any
and all rights it or such Additional [Cash Flow] Secured Parties may have as a
pari passu lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the [Cash Flow] Agent or any [Cash Flow]
Secured Party seeks to enforce its Liens in any Collateral (except as may be
separately otherwise agreed in writing by and between such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and the [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties).

 

44



--------------------------------------------------------------------------------

(i) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that it and they shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability or perfection of the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties in respect of
the Collateral or the provisions of this Agreement. Except to the extent
expressly set forth in this Agreement, any Additional [Cash Flow] Agent, on
behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, agrees that none of such Additional [Cash Flow] Agent and Additional
[Cash Flow] Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by any Additional ABL Agent or
any Additional ABL Secured Party under the Additional ABL Documents with respect
to the ABL Priority Collateral. Except to the extent expressly set forth in this
Agreement, any Additional [Cash Flow] Agent, on behalf of itself and any
Additional [Cash Flow] Secured Parties represented thereby, hereby waives any
and all rights it or such Additional [Cash Flow] Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

(j) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that it and they shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability or perfection of the Liens
of any other Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured
Parties represented by such other Additional [Cash Flow] Agent in respect of the
Collateral or the provisions of this Agreement (except with regard to priority,
as may be separately otherwise agreed in writing by and between such Additional
[Cash Flow] Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby). Except to the extent expressly set forth in this
Agreement, and, for the avoidance of doubt, subject to Section 2.3(g), any
Additional [Cash Flow] Agent, on behalf of itself and any Additional [Cash Flow]
Secured Parties represented thereby, agrees that none of such Additional [Cash
Flow] Agent and Additional [Cash Flow] Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
other Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party
represented by such other Additional [Cash Flow] Agent under any applicable
Additional Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional [Cash Flow] Agents,
in each case on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional [Cash Flow] Agent, on
behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, hereby waives any and all rights it or such Additional [Cash Flow]
Secured Parties may have as a pari passu lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any other Additional
[Cash Flow] Agent or any Additional [Cash Flow] Secured Party represented by
such other Additional [Cash Flow] Agent seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional [Cash Flow] Agents, in each case on behalf of itself and
the Additional [Cash Flow] Secured Parties represented thereby).

 

45



--------------------------------------------------------------------------------

(k) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability or perfection of the Liens of the [Cash Flow]
Agent and the [Cash Flow] Secured Parties in respect of the Collateral or the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the [Cash Flow] Agent,
on behalf of itself and the [Cash Flow] Secured Parties). Except to the extent
expressly set forth in this Agreement, any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees that
none of such Additional ABL Agent and Additional ABL Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the [Cash Flow] Agent or any [Cash Flow] Secured Party under the
[Cash Flow] Documents with respect to the Non-ABL Priority Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties). Except to the extent expressly set forth in this Agreement,
any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the [Cash
Flow] Agent or any [Cash Flow] Secured Party seeks to enforce its Liens in any
Non-ABL Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the [Cash Flow] Agent,
on behalf of itself and the [Cash Flow] Secured Parties).

(l) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability or perfection of the Liens of the ABL Agent
or the ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except, with respect to priority, as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, and subject to Section 2.3(j), any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, agrees that none of such Additional ABL Agent and Additional ABL
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Agent or any ABL Secured Party
under the ABL Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(j),
any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner

 

46



--------------------------------------------------------------------------------

in which the ABL Agent or any ABL Secured Party seeks to enforce its Liens in
any Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

(m) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability or perfection of the Liens of any Additional
[Cash Flow] Agent and any Additional [Cash Flow] Secured Parties in respect of
the Collateral or the provisions of this Agreement (except with regard to
priority, as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby). Except to
the extent expressly set forth in this Agreement, any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional [Cash Flow] Agent or any Additional [Cash
Flow] Secured Party under the Additional [Cash Flow] Documents with respect to
the Non-ABL Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which any
Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party seeks
to enforce its Liens in any Non-ABL Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and such Additional [Cash Flow] Agent, on behalf of itself and the Additional
[Cash Flow] Secured Parties represented thereby).

(n) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability or perfection of the Liens of any other
Additional ABL Agent or any Additional ABL Secured Parties represented by such
other Additional ABL Agent in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby). Except to the extent
expressly set forth in this Agreement, and subject to Section 2.3(j), any
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Parties
represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies

 

47



--------------------------------------------------------------------------------

undertaken by any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent under any applicable Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agents, in each
case on behalf of itself and the Additional ABL Secured Parties represented
thereby). Except to the extent expressly set forth in this Agreement, and
subject to Section 2.3(j), any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, hereby waives any and all
rights it or such Additional ABL Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional ABL Agent or any Additional ABL Secured
Party represented by such other Additional ABL Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby).

(o) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement or in any separate writing between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

Section 2.3 Remedies Standstill. (a) The [Cash Flow] Agent, on behalf of itself
and the [Cash Flow] Secured Parties, agrees that, until the Discharge of ABL
Obligations, neither the [Cash Flow] Agent (including in its capacity as [Cash
Flow] Collateral Representative, as applicable) nor any [Cash Flow] Secured
Party will, or will seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the ABL Priority Collateral
without the written consent of the ABL Agent and will not knowingly take,
receive or accept any Proceeds of ABL Priority Collateral, it being understood
and agreed that the temporary deposit of Proceeds of ABL Priority Collateral in
a Deposit Account controlled by the [Cash Flow] Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
ABL Collateral Representative. Subject to Sections 2.3(b) and 2.3(g), from and
after the date upon which the Discharge of ABL Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the ABL Agent), the
[Cash Flow] Agent or any [Cash Flow] Secured Party may Exercise Any Secured
Creditor Remedies under the [Cash Flow] Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the [Cash Flow] Agent or any
[Cash Flow] Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, the [Cash Flow] Agent or any [Cash Flow] Secured Party may:

(i) file a claim or statement of interest with respect to the [Cash Flow]
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers and/or remedies in respect thereof, including
those under Article 6) in order to create, prove, perfect, preserve or protect
(but not enforce) its Lien on and rights in, and the perfection and priority of
its Lien on, any of the ABL Priority Collateral;

 

48



--------------------------------------------------------------------------------

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the [Cash
Flow] Secured Parties, including any claims secured by the Non-ABL Priority
Collateral or the ABL Priority Collateral, if any, in each case in accordance
with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Non-ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

(b) The [Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured
Parties, agrees that, until the Discharge of Additional ABL Obligations, neither
the [Cash Flow] Agent (including in its capacity as [Cash Flow] Collateral
Representative, as applicable) nor any [Cash Flow] Secured Party will, or seek
to, Exercise Any Secured Creditor Remedies (or institute or join in any action
or proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the ABL Priority Collateral without the written consent of
each Additional ABL Agent and will not knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the [Cash Flow] Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative. Subject to Sections 2.3(a) and 2.3(g), from and after the date
upon which the Discharge of Additional ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of each Additional ABL Agent),
the [Cash Flow] Agent or any [Cash Flow] Secured Party may Exercise Any Secured
Creditor Remedies under the [Cash Flow] Documents or applicable law as to any
ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the [Cash Flow] Agent or any
[Cash Flow] Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, the [Cash Flow] Agent or any [Cash Flow] Secured Party may:

 

49



--------------------------------------------------------------------------------

(i) file a claim or statement of interest with respect to the [Cash Flow]
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of each Additional ABL Agent or any of the
Additional ABL Secured Parties to exercise rights, powers and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the [Cash
Flow] Secured Parties, including any claims secured by the Non-ABL Priority
Collateral or the ABL Priority Collateral, if any, in each case in accordance
with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Non-ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

(c) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
until the Discharge of [Cash Flow] Obligations, neither the ABL Agent (including
in its capacity as ABL Collateral Representative, if applicable) nor any ABL
Secured Party will, or seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Non-ABL Priority Collateral
without the written consent of the [Cash Flow] Agent and will not knowingly
take, receive or accept any Proceeds of the Non-ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of Non-ABL
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the [Cash Flow] Collateral Representative. Subject to Sections
2.3(d) and 2.3(j), from and after the date upon which the Discharge of [Cash
Flow] Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the [Cash Flow] Agent), the ABL Agent or any ABL Secured
Party may Exercise Any Secured Creditor Remedies under the ABL Documents or
applicable law as to any Non-ABL Priority Collateral; provided, however, that
any Exercise of Secured Creditor Remedies with respect to any Collateral by the
ABL Agent or any ABL Secured Party is at all times subject to the provisions of
this Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, the ABL Agent or any ABL Secured Party may:

 

50



--------------------------------------------------------------------------------

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against any
Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Non-ABL Priority Collateral, or the rights of the [Cash Flow] Agent or any of
the [Cash Flow] Secured Parties to exercise rights, powers and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Non-ABL Priority
Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including any claims secured by the ABL Priority Collateral or
the Non-ABL Priority Collateral, if any, in each case in accordance with the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the [Cash Flow] Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

(d) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
until the Discharge of Additional [Cash Flow] Obligations, neither the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) nor
any ABL Secured Party will, or seek to, Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to the Non-ABL Priority Collateral
without the written consent of each Additional [Cash Flow] Agent and will not
knowingly take, receive or accept any Proceeds of the Non-ABL Priority
Collateral (except, in each case, as may be separately otherwise agreed in
writing by and between each such Additional [Cash Flow] Agent, on behalf of
itself and the Additional [Cash Flow] Secured Parties represented thereby, and
the ABL Agent, on behalf of itself and the ABL Secured

 

51



--------------------------------------------------------------------------------

Parties), it being understood and agreed that the temporary deposit of Proceeds
of Non-ABL Priority Collateral in a Deposit Account controlled by the ABL Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the [Cash Flow] Collateral Representative. Subject to
Sections 2.3(c) and 2.3(j), from and after the date upon which the Discharge of
Additional [Cash Flow] Obligations shall have occurred (or prior thereto upon
obtaining the written consent of each Additional [Cash Flow] Agent), the ABL
Agent or any ABL Secured Party may Exercise Any Secured Creditor Remedies under
the ABL Documents or applicable law as to any Non-ABL Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Agent or any ABL Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1.
Notwithstanding anything to the contrary contained herein, the ABL Agent or any
ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against any
Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Non-ABL Priority Collateral, or the rights of each Additional [Cash Flow] Agent
or any of the Additional [Cash Flow] Secured Parties to exercise rights, powers
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Non-ABL
Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including any claims secured by the ABL Priority Collateral or
the Non-ABL Priority Collateral, if any, in each case in accordance with the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional [Cash Flow] Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

52



--------------------------------------------------------------------------------

(e) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that until the Discharge
of ABL Obligations, neither such Additional [Cash Flow] Agent (including in its
capacity as [Cash Flow] Collateral Representative, if applicable) nor any such
Additional [Cash Flow] Secured Party will, or seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional [Cash
Flow] Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the ABL Collateral Representative. Subject to
Sections 2.3(f) and 2.3(g), from and after the date upon which the Discharge of
ABL Obligations shall have occurred (or prior thereto upon obtaining the written
consent of the ABL Agent), any Additional [Cash Flow] Agent or any Additional
[Cash Flow] Secured Party may Exercise Any Secured Creditor Remedies under any
Additional [Cash Flow] Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional [Cash Flow] Agent or Additional
[Cash Flow] Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, any Additional [Cash Flow] Agent or any Additional [Cash Flow]
Secured Party may:

(i) file a claim or statement of interest with respect to the Additional [Cash
Flow] Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers and/or remedies in respect thereof, including
those under Article 6) in order to create, prove, perfect, preserve or protect
(but not enforce) its Lien on and rights in, and the perfection and priority of
its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional [Cash Flow] Secured Parties, including any claims secured by the ABL
Priority Collateral or the Non-ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

53



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each ABL Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

(f) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that until the Discharge
of Additional ABL Obligations, neither such Additional [Cash Flow] Agent
(including in its capacity as [Cash Flow] Collateral Representative, if
applicable) nor any such Additional [Cash Flow] Secured Party will, or seek to,
Exercise Any Secured Creditor Remedies (or institute or join in any action or
proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the ABL Priority Collateral without the written consent of
each Additional ABL Agent and will not knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by such Additional [Cash Flow] Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative. Subject to Sections 2.3(e) and 2.3(g), from and after
the date upon which the Discharge of Additional ABL Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
ABL Agent), any Additional [Cash Flow] Agent or any Additional [Cash Flow]
Secured Party may Exercise Any Secured Creditor Remedies under any Additional
[Cash Flow] Documents or applicable law as to any ABL Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by any Additional [Cash Flow] Agent or Additional [Cash Flow]
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1. Notwithstanding anything to the contrary contained
herein, any Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured
Party may:

(i) file a claim or statement of interest with respect to the Additional [Cash
Flow] Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers and/or remedies in respect thereof, including
those under Article 6) in order to create, prove, perfect, preserve or protect
(but not enforce) its Lien on and rights in, and the perfection and priority of
its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional [Cash Flow] Secured Parties, including any claims secured by the ABL
Priority Collateral or the Non-ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

54



--------------------------------------------------------------------------------

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

(g) Any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that such Additional
[Cash Flow] Agent and such Additional [Cash Flow] Secured Parties will not, and
will not seek to, Exercise Any Secured Creditor Remedies (or institute or join
in any action or proceeding with respect to the Exercise of Secured Creditor
Remedies) with respect to any of the Collateral without the written consent of
the [Cash Flow] Collateral Representative and will not knowingly take, receive
or accept any Proceeds of Collateral (except as may be separately otherwise
agreed in writing by and between or among each Additional [Cash Flow] Agent, on
behalf of itself and the Additional [Cash Flow] Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties), it being understood and agreed that the temporary deposit of
Proceeds of Collateral in a Deposit Account controlled by such Additional [Cash
Flow] Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the [Cash Flow] Collateral Representative;
provided that nothing in this sentence shall prohibit any Additional [Cash Flow]
Agent from taking such actions in its capacity as [Cash Flow] Collateral
Representative, if applicable. The [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties, agrees that the [Cash Flow] Agent and the [Cash
Flow] Secured Parties will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the [Cash Flow] Collateral
Representative and will not knowingly take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the [Cash Flow]
Agent, on behalf of itself and the [Cash Flow] Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the [Cash Flow] Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
[Cash Flow] Collateral Representative; provided that nothing in this sentence
shall prohibit the [Cash Flow] Agent from taking such actions in its capacity as
[Cash Flow] Collateral Representative, if applicable.

 

55



--------------------------------------------------------------------------------

Subject to Sections 2.3(a) and 2.3(b), the [Cash Flow] Collateral Representative
may Exercise Any Secured Creditor Remedies under the [Cash Flow] Priority
Collateral Documents or applicable law as to any Collateral; provided, however,
that any Exercise of Secured Creditor Remedies with respect to any Collateral by
the [Cash Flow] Collateral Representative is at all times subject to the
provisions of this Agreement, including Section 4.1. Each [Cash Flow] Collateral
Secured Party hereby appoints the [Cash Flow] Collateral Representative as its
agent to exercise all remedies under all [Cash Flow] Collateral Documents and
Additional [Cash Flow] Collateral Documents. Notwithstanding anything to the
contrary contained herein, the [Cash Flow] Agent or any [Cash Flow] Secured
Party and any Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured
Party may:

(i) file a claim or statement of interest with respect to the [Cash Flow]
Obligations or the Additional [Cash Flow] Obligations respectively; provided
that an Insolvency Proceeding has been commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Non-ABL Priority Collateral, or the rights of the [Cash Flow] Agent or any of
the [Cash Flow] Secured Parties or any Additional [Cash Flow] Agent or any of
the Additional [Cash Flow] Secured Parties to exercise rights, powers and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Non-ABL
Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the [Cash
Flow] Secured Parties or the Additional [Cash Flow] Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Non-ABL Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Non-ABL Priority
Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the [Cash Flow] Agent and each Additional [Cash Flow] Agent shall
be entitled to have any such vote to accept a Non-Conforming Plan of
Reorganization changed and any such support of any Non-Conforming Plan of
Reorganization withdrawn.

 

56



--------------------------------------------------------------------------------

(h) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that until the Discharge of [Cash Flow]
Obligations, neither such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any such Additional ABL Secured
Party will, or seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Non-ABL Priority Collateral
without the written consent of the [Cash Flow] Agent and will not knowingly
take, receive or accept any Proceeds of Non-ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Non-ABL Priority
Collateral in a Deposit Account controlled by such Additional ABL Agent shall
not constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the [Cash Flow] Collateral Representative. Subject to Sections
2.3(i) and 2.3(j), from and after the date upon which the Discharge of [Cash
Flow] Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the [Cash Flow] Agent), any Additional ABL Agent or any
Additional ABL Secured Party may Exercise Any Secured Creditor Remedies under
any Additional ABL Documents or applicable law as to any Non-ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional ABL Agent or Additional ABL
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1. Notwithstanding anything to the contrary contained
herein, any Additional ABL Agent or any Additional ABL Secured Party may:

(i) file a claim or statement of interest with respect to the Additional ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Non-ABL Priority Collateral, or the rights of the Additional ABL Agent or any of
the Additional ABL Secured Parties to exercise rights, powers, and/or remedies
in respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Non-ABL Priority
Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Non-ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Priority Collateral; and

 

57



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each [Cash Flow] Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

(i) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that until the Discharge of Additional [Cash
Flow] Obligations, neither such Additional ABL Agent (including in its capacity
as ABL Collateral Representative, if applicable) nor any such Additional ABL
Secured Party will, or seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Non-ABL Priority
Collateral without the written consent of each Additional [Cash Flow] Agent and
will not knowingly take, receive or accept any Proceeds of Non-ABL Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and each Additional [Cash Flow] Agent, on
behalf of itself and the Additional [Cash Flow] Secured Parties represented
thereby), it being understood and agreed that the temporary deposit of Proceeds
of Non-ABL Priority Collateral in a Deposit Account controlled by such
Additional ABL Agent shall not constitute a breach of this Agreement so long as
such Proceeds are promptly remitted to the [Cash Flow] Collateral
Representative. Subject to Sections 2.3(h) and 2.3(j), from and after the date
upon which the Discharge of Additional [Cash Flow] Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
[Cash Flow] Agent), any Additional ABL Agent or any Additional ABL Secured Party
may Exercise Any Secured Creditor Remedies under any Additional ABL Documents or
applicable law as to any Non-ABL Priority Collateral; provided, however, that
any Exercise of Secured Creditor Remedies with respect to any Collateral by any
Additional ABL Agent or Additional ABL Secured Party is at all times subject to
the provisions of this Agreement, including Section 4.1. Notwithstanding
anything to the contrary contained herein, any Additional ABL Agent or any
Additional ABL Secured Party may:

(i) file a claim or statement of interest with respect to the Additional ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Non-ABL Priority Collateral, or the rights of the Additional ABL Agent or any of
the Additional ABL Secured Parties to exercise rights, powers and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Non-ABL Priority
Collateral;

 

58



--------------------------------------------------------------------------------

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Non-ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Non-ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional [Cash Flow] Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(j) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that such Additional ABL Agent and such
Additional ABL Secured Parties will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the ABL Collateral Representative and
will not knowingly take, receive or accept any Proceeds of Collateral (except as
may be separately otherwise agreed in writing by and between or among each
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by such Additional ABL Agent shall
not constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the ABL Collateral Representative; provided that nothing in this
sentence shall prohibit any Additional ABL Agent from taking such actions in its
capacity as ABL Collateral Representative, if applicable. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that the ABL Agent and the
ABL Secured Parties will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the ABL Collateral Representative and
will not knowingly take, receive or accept any Proceeds of

 

59



--------------------------------------------------------------------------------

Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
the ABL Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the ABL Collateral Representative; provided
that nothing in this sentence shall prohibit the ABL Agent from taking such
actions in its capacity as ABL Collateral Representative, if applicable. Subject
to Sections 2.3(c) and 2.3(d), the ABL Collateral Representative may Exercise
Any Secured Creditor Remedies under the ABL Priority Collateral Documents or
applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the ABL Collateral
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1. Each ABL Collateral Secured Party hereby appoints the ABL
Collateral Representative as its agent to exercise all remedies under all ABL
Collateral Documents and Additional ABL Collateral Documents. Notwithstanding
anything to the contrary contained herein, the ABL Agent or any ABL Secured
Party and any Additional ABL Agent or any Additional ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations or
the Additional ABL Obligations respectively; provided that an Insolvency
Proceeding has been commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties or any Additional ABL Agent or any of the Additional ABL Secured Parties
to exercise rights, powers, and/or remedies in respect thereof, including those
under Article 6) in order to create, prove, perfect, preserve or protect (but
not enforce) its Lien on and rights in, and the perfection and priority of its
Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or the Additional ABL Secured Parties respectively, including
any claims secured by the ABL Priority Collateral or the Non-ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Non-ABL Priority
Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in

 

60



--------------------------------------------------------------------------------

accordance with the terms of this Agreement. Without limiting the generality of
the foregoing or of the other provisions of this Agreement, any vote to accept,
and any other act to support the confirmation or approval of, any Non-Conforming
Plan of Reorganization shall be inconsistent with and accordingly, a violation
of the terms of this Agreement, and the ABL Collateral Representative shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

(k) Notwithstanding any other provision of this Agreement, nothing contained
herein shall be construed to prevent (i) the ABL Agent or any ABL Secured Party,
or any Additional ABL Agent or any Additional ABL Secured Party or any
Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party, from
objecting to any proposed retention of Collateral by the [Cash Flow] Agent or
any [Cash Flow] Secured Party in full or partial satisfaction of any [Cash Flow]
Obligations, (ii) the [Cash Flow] Agent or any [Cash Flow] Secured Party, or any
Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party or any
Additional ABL Agent or any Additional ABL Secured Party, from objecting to any
proposed retention of Collateral by the ABL Agent or any ABL Secured Party in
full or partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any
ABL Secured Party, or any Additional ABL Agent or any Additional ABL Secured
Party or the [Cash Flow] Agent or any [Cash Flow] Secured Party, or any other
Additional [Cash Flow] Agent or any other Additional [Cash Flow] Secured Party,
from objecting to any proposed retention of Collateral by any Additional [Cash
Flow] Agent or any Additional [Cash Flow] Secured Party in full or partial
satisfaction of any Additional [Cash Flow] Obligations, or (iv) the [Cash Flow]
Agent or any [Cash Flow] Secured Party, or any Additional [Cash Flow] Agent or
any Additional [Cash Flow] Secured Party or the ABL Agent or any ABL Secured
Party, or any other Additional ABL Agent or any other Additional ABL Secured
Party, from objecting to any proposed retention of Collateral by any Additional
ABL Agent or any Additional ABL Secured Party in full or partial satisfaction of
any Additional ABL Obligations.

(l) Nothing in this Agreement shall prohibit the receipt by any [Cash Flow]
Collateral Secured Party of the required payments of interest, principal and
other amounts owed in respect of the [Cash Flow] Collateral Obligations, so long
as such receipt is not the direct or indirect result of the exercise by any
[Cash Flow] Collateral Secured Party of rights or remedies as a secured creditor
in respect of the ABL Priority Collateral (including set-off) or enforcement in
contravention of this Agreement of any Lien held by it. Nothing in this
Agreement shall prohibit the receipt by any ABL Collateral Secured Party of the
required payments of interest, principal and other amounts owed in respect of
ABL Collateral Obligations, so long as such receipt is not the direct or
indirect result of the exercise by any ABL Collateral Secured Party of rights or
remedies as a secured creditor in respect of the Non-ABL Priority Collateral
(including set-off) or enforcement in contravention of this Agreement of any
Lien held by it.

 

61



--------------------------------------------------------------------------------

Section 2.4 Exercise of Rights.

(a) Notice of ABL Agent’s Lien.

(i) Without modifying or limiting Section 2.3, the [Cash Flow] Agent, for and on
behalf of itself and the [Cash Flow] Secured Parties, hereby agrees that, until
the Discharge of ABL Obligations, in connection with any Exercise of Secured
Creditor Remedies by the [Cash Flow] Agent (including in its capacity as [Cash
Flow] Collateral Representative, if applicable) or any [Cash Flow] Secured Party
with respect to any ABL Priority Collateral, the [Cash Flow] Agent or such [Cash
Flow] Secured Party, as applicable, shall advise any purchaser or transferee of
any ABL Priority Collateral in writing that the sale (whether public, private,
by foreclosure, or otherwise) or other transfer is subject to the Liens of the
ABL Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents
in writing. In addition, the [Cash Flow] Agent agrees, for and on behalf of
itself and the [Cash Flow] Secured Parties, that, until the Discharge of ABL
Obligations, any notice of any proposed foreclosure or sale of any ABL Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor Remedies with respect thereto shall state prominently and clearly that
the sale is subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens
and that such Liens shall continue as against the ABL Priority Collateral to be
sold, unless the ABL Agent otherwise consents in writing.

(ii) Without modifying or limiting Section 2.3, any Additional [Cash Flow]
Agent, for and on behalf of itself and any Additional [Cash Flow] Secured
Parties represented thereby, hereby agrees that, until the Discharge of ABL
Obligations, in connection with any Exercise of Secured Creditor Remedies by
such Additional [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable) or any such Additional [Cash Flow]
Secured Party with respect to any ABL Priority Collateral, such Additional [Cash
Flow] Agent or Additional [Cash Flow] Secured Party, as applicable, shall advise
any purchaser or transferee of any ABL Priority Collateral in writing that the
sale (whether public, private, by foreclosure, or otherwise) or other transfer
is subject to the Liens of the ABL Agent and the ABL Secured Parties, unless the
ABL Agent otherwise consents in writing. In addition, any Additional [Cash Flow]
Agent agrees, for and on behalf of itself and any Additional [Cash Flow] Secured
Parties represented thereby, that, until the Discharge of ABL Obligations, any
notice of any proposed foreclosure or sale of any ABL Priority Collateral and
any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens and that
such Liens shall continue as against the ABL Priority Collateral to be sold,
unless the ABL Agent otherwise consents in writing.

(b) Notice of [Cash Flow] Agent’s Lien.

(i) Without modifying or limiting Section 2.3, the ABL Agent, for and on behalf
of itself and the ABL Secured Parties, hereby agrees that, until the Discharge
of [Cash Flow] Obligations, in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or any ABL Secured Party with respect to the
Non-ABL Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Non-ABL Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the [Cash Flow] Agent
and the [Cash Flow] Secured Parties, unless the [Cash Flow] Agent otherwise
consents in writing. In addition, the ABL Agent agrees, for and on behalf of

 

62



--------------------------------------------------------------------------------

itself and the ABL Secured Parties, that, until the Discharge of [Cash Flow]
Obligations, any notice of any proposed foreclosure or sale of any Non-ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the [Cash Flow] Agent’s and the [Cash Flow]
Secured Parties’ prior Liens and that such Liens shall continue as against the
Non-ABL Priority Collateral to be sold, unless the [Cash Flow] Agent otherwise
consents in writing.

(ii) Without modifying or limiting Section 2.3, any Additional ABL Agent, for
and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the Discharge of [Cash Flow] Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) or any such Additional ABL Secured Party with respect to any Non-ABL
Priority Collateral, such Additional ABL Agent or Additional ABL Secured Party,
as applicable, shall advise any purchaser or transferee of any Non-ABL Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the [Cash Flow] Agent
and the [Cash Flow] Secured Parties, unless the [Cash Flow] Agent otherwise
consents in writing. In addition, any Additional ABL Agent agrees, for and on
behalf of itself and any Additional ABL Secured Parties represented thereby,
that, until the Discharge of [Cash Flow] Obligations, any notice of any proposed
foreclosure or sale of any Non-ABL Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to the [Cash Flow]
Agent’s and the [Cash Flow] Secured Parties’ prior Liens and that such Liens
shall continue as against the Non-ABL Priority Collateral to be sold, unless the
[Cash Flow] Agent otherwise consents in writing.

(c) Notice of Additional [Cash Flow] Agent’s Lien.

(i) Without modifying or limiting Section 2.3, the ABL Agent, for and on behalf
of itself and the ABL Secured Parties, hereby agrees that, until the Discharge
of Additional [Cash Flow] Obligations, in connection with any Exercise of
Secured Creditor Remedies by the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) or any ABL Secured Party with respect
to any Non-ABL Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Non-ABL Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional [Cash
Flow] Agent and any Additional [Cash Flow] Secured Parties (except as may be
separately otherwise agreed in writing by and between such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). In addition, the ABL Agent agrees, for and on behalf of itself and the
ABL Secured Parties, that, until the Discharge of Additional [Cash Flow]
Obligations, any notice of any proposed foreclosure or sale of any Non-ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to any Additional [Cash Flow] Agent’s and any
Additional [Cash Flow] Secured Parties’ prior

 

63



--------------------------------------------------------------------------------

Liens and that such Liens shall continue as against the Non-ABL Priority
Collateral to be sold (except as may be separately otherwise agreed in writing
by and between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties).

(ii) Without modifying or limiting Section 2.3, any Additional ABL Agent, for
and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the Discharge of Additional [Cash Flow]
Obligations, in connection with any Exercise of Secured Creditor Remedies by
such Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or Additional ABL Secured Party with respect to
any ABL Priority Collateral, such Additional ABL Agent or Additional ABL Secured
Party, as applicable, shall advise any purchaser or transferee of any Non-ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of any
Additional [Cash Flow] Agent and any Additional [Cash Flow] Secured Parties
(except as may be separately otherwise agreed in writing by and between such
Additional [Cash Flow] Agent, on behalf of itself and the Additional [Cash Flow]
Secured Parties represented thereby, and such Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby). In addition,
any Additional ABL Agent agrees, for and on behalf of itself and any Additional
ABL Secured Parties represented thereby, that, until the Discharge of Additional
[Cash Flow] Obligations, any notice of any proposed foreclosure or sale of any
Non-ABL Priority Collateral and any other notice in connection with the Exercise
of Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to any Additional [Cash Flow] Agent’s and any
Additional [Cash Flow] Secured Parties’ prior Liens and that such Liens shall
continue as against the Non-ABL Priority Collateral to be sold (except as may be
separately otherwise agreed in writing by and between such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby).

(d) Notice of Additional ABL Agent’s Lien.

(i) Without modifying or limiting Section 2.3, the [Cash Flow] Agent, for and on
behalf of itself and the [Cash Flow] Secured Parties, hereby agrees that, until
the Discharge of Additional ABL Obligations, in connection with any Exercise of
Secured Creditor Remedies by the [Cash Flow] Agent (including in its capacity as
[Cash Flow] Collateral Representative, if applicable) or any [Cash Flow] Secured
Party with respect to any ABL Priority Collateral, the [Cash Flow] Agent or such
[Cash Flow] Secured Party, as applicable, shall advise any purchaser or
transferee of any ABL Priority Collateral in writing that the sale (whether
public, private, by foreclosure, or otherwise) or other transfer is subject to
the Liens of any Additional ABL Agent and any Additional ABL Secured Parties. In
addition, the [Cash Flow] Agent agrees, for and on behalf of itself and the
[Cash Flow] Secured Parties, that, until the Discharge of Additional ABL
Obligations, any notice of any proposed foreclosure or sale of any ABL Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor

 

64



--------------------------------------------------------------------------------

Remedies with respect thereto shall state prominently and clearly that the sale
is subject to any Additional ABL Agent’s and any Additional ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold.

(ii) Without modifying or limiting Section 2.3, any Additional [Cash Flow]
Agent, for and on behalf of itself and any Additional [Cash Flow] Secured
Parties represented thereby, hereby agrees that, until the Discharge of
Additional ABL Obligations, in connection with any Exercise of Secured Creditor
Remedies by such Additional [Cash Flow] Agent (including in its capacity as
[Cash Flow] Collateral Representative, if applicable) or Additional [Cash Flow]
Secured Party with respect to any ABL Priority Collateral, such Additional [Cash
Flow] Agent or Additional [Cash Flow] Secured Party, as applicable, shall advise
any purchaser or transferee of any ABL Priority Collateral in writing that the
sale (whether public, private, by foreclosure, or otherwise) or other transfer
is subject to the Liens of any Additional ABL Agent and any Additional ABL
Secured Parties. In addition, any Additional [Cash Flow] Agent agrees, for and
on behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, that, until the Discharge of Additional ABL Obligations, any notice of
any proposed foreclosure or sale of any ABL Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional ABL Agent’s and any Additional ABL Secured Parties’ prior Liens and
that such Liens shall continue as against the ABL Priority Collateral to be
sold.

(e) No Other Restrictions.

(i) Except as expressly set forth in this Agreement, each of the [Cash Flow]
Agent, the [Cash Flow] Secured Parties, the ABL Agent, the ABL Secured Parties,
any Additional Agent and any Additional Secured Parties shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies (except, without
otherwise affecting the provisions of this agreement, as may be separately
otherwise agreed in writing by and between or among any applicable Parties,
solely as among such Parties and the Secured Parties represented thereby),
provided, however, that the Exercise of Secured Creditor Remedies with respect
to the Collateral shall be subject to the Lien Priority and to the provisions of
this Agreement, including Sections 2.3, 2.4 and 4.1. The ABL Agent (including in
its capacity as ABL Collateral Representative, if applicable) may enforce the
provisions of the ABL Documents, the [Cash Flow] Agent (including in its
capacity as [Cash Flow] Collateral Representative, if applicable) may enforce
the provisions of the [Cash Flow] Documents, any Additional [Cash Flow] Agent
(including in its capacity as [Cash Flow] Collateral Representative, if
applicable) may enforce the provisions of the Additional [Cash Flow] Documents,
any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement (except, without
otherwise affecting the provisions of this agreement, as may be separately
otherwise agreed in writing by and between or among any applicable Parties,
solely as among such Parties

 

65



--------------------------------------------------------------------------------

and the Secured Parties represented thereby) and mandatory provisions of
applicable law; provided, however, that each of the ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable), the [Cash Flow] Agent
(including in its capacity as [Cash Flow] Collateral Representative, if
applicable), any Additional [Cash Flow] Agent (including in its capacity as
[Cash Flow] Collateral Representative, if applicable) and any Additional ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) agrees to provide to each other such Party copies of any notices
that it is required under applicable law to deliver to any Credit Party;
provided, further, however, that the ABL Agent’s failure to provide any such
copies to any other such Party shall not impair any of the ABL Agent’s rights
hereunder or under any of the ABL Documents, the [Cash Flow] Agent’s failure to
provide any such copies to any other such Party shall not impair any of the
[Cash Flow] Agent’s rights hereunder or under any of the [Cash Flow] Documents,
any failure by any Additional [Cash Flow] Agent to provide any such copies to
any other such Party shall not impair any of such Additional [Cash Flow] Agent’s
rights hereunder or under any of the Additional [Cash Flow] Documents and any
failure by any Additional ABL Agent to provide any such copies to any other such
Party shall not impair any of such Additional ABL Agent’s rights hereunder or
under any of the Additional ABL Documents.

(ii) Each of the [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable) and the [Cash Flow] Secured Parties
agrees that it will not institute or join in any suit, Insolvency Proceeding or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Each of the [Cash Flow] Agent (including in
its capacity as [Cash Flow] Collateral Representative, if applicable) and the
[Cash Flow] Secured Parties agrees that it will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Additional Agent
or any other Additional Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken (except
as may be separately agreed in writing by and between such Additional Agent and
the Additional Secured Parties represented thereby and the [Cash Flow] Agent, on
behalf of itself and the [Cash Flow] Secured Parties).

(iii) Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
the [Cash Flow] Agent or any other [Cash Flow] Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, any action taken or omitted to be taken by such Person with
respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action

 

66



--------------------------------------------------------------------------------

taken or omitted to be taken. Each of the ABL Agent (including in its capacity
as ABL Collateral Representative, if applicable) and the ABL Secured Parties
agrees that it will not institute or join in any suit, Insolvency Proceeding or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any Additional Agent or any other Additional
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).

(iv) Each of any Additional Agent (including in its capacity as [Cash Flow]
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Each of any
Additional Agent (including in its capacity as [Cash Flow] Collateral
Representative or ABL Collateral Representative, if and as applicable) and each
Additional Secured Party agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against the [Cash Flow] Agent or any
other [Cash Flow] Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties).
Each of any Additional Agent (including in its capacity as [Cash Flow]
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party represented thereby agrees that it
will not institute or join in any suit, Insolvency Proceeding or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby).

 

67



--------------------------------------------------------------------------------

(f) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Collateral Representative, (B) any
sale, transfer or other disposition of all or any portion of the ABL Priority
Collateral, so long as such sale, transfer or other disposition is then
permitted by the ABL Priority Collateral Documents, (C) the release of the ABL
Collateral Secured Parties’ Lien on all or any portion of the ABL Priority
Collateral, which release under clause (C) shall have been approved by the
Requisite ABL Holders, in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of ABL Collateral Obligations and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), or (D) the termination and discharge of a
subsidiary guaranty in accordance with the terms thereof, (x) the [Cash Flow]
Agent agrees, on behalf of itself and the [Cash Flow] Secured Parties, that (so
long as, if applicable, the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1) such sale
or release will be free and clear of the Liens on such ABL Priority Collateral
securing the [Cash Flow] Obligations, and the [Cash Flow] Agent’s and the [Cash
Flow] Secured Parties’ Liens with respect to the ABL Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action and (y) any Additional [Cash Flow] Agent agrees,
on behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, that (so long as, if applicable, the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in
Section 4.1) such sale or release will be free and clear of the Liens on such
ABL Priority Collateral securing the Additional [Cash Flow] Obligations, and
such Additional [Cash Flow] Agent’s and the applicable Additional [Cash Flow]
Secured Parties’ Liens with respect to the ABL Priority Collateral so sold,
transferred, disposed or released shall terminate and be automatically released
without further action. In furtherance of, and subject to, the foregoing, each
of the [Cash Flow] Agent and any Additional [Cash Flow] Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the ABL Collateral Representative in connection therewith. Each of the [Cash
Flow] Agent and any Additional [Cash Flow] Agent hereby appoints the ABL
Collateral Representative and any officer or duly authorized person of the ABL
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the ABL Collateral
Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). In the event of any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor

 

68



--------------------------------------------------------------------------------

Remedies by or with the consent of the ABL Collateral Representative, each
Additional ABL Agent agrees, on behalf of the Additional ABL Secured Parties,
that (so long as, if applicable, the net cash proceeds of any such sale, if any,
are applied as provided in Section 4.1), such sale or release will be free and
clear of its Liens on such ABL Priority Collateral securing the Additional ABL
Obligations, and the Additional ABL Agent’s and the Additional ABL Secured
Parties’ Liens with respect to the ABL Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each
Additional ABL Agent agrees that it will execute any and all Lien releases or
other documents reasonably requested by the ABL Collateral Representative in
connection therewith. Each Additional ABL Agent hereby appoints the ABL
Collateral Representative and any officer or duly authorized person of the ABL
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the ABL Collateral
Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(ii) In the event of (A) any private or public sale of all or any portion of the
Non-ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the [Cash Flow] Collateral Representative,
(B) any sale, transfer or other disposition of all or any portion of the Non-ABL
Priority Collateral, so long as such sale, transfer or other disposition is then
permitted by the [Cash Flow] Priority Collateral Documents, (C) the release of
the [Cash Flow] Collateral Secured Parties’ Liens on all or any portion of the
Non-ABL Priority Collateral, which release under clause (C) shall have been
approved by the Requisite [Cash Flow] Holders, in the case of clauses (B) and
(C) only to the extent occurring prior to the Discharge of [Cash Flow]
Collateral Obligations and not in connection with a Discharge of [Cash Flow]
Collateral Obligations (and irrespective of whether an Event of Default has
occurred), or (D) the termination and discharge of a subsidiary guaranty in
accordance with the terms thereof, (x) the ABL Agent agrees, on behalf of itself
and the ABL Secured Parties, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1) such sale or release will be free and clear of the
Liens on such Non-ABL Priority Collateral securing the ABL Obligations and the
ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Non-ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional ABL
Agent agrees, on behalf of itself and any Additional ABL Secured Parties
represented thereby, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1) such sale or release will be free and clear of the Liens on such
Non-ABL Priority Collateral securing the Additional ABL Obligations, and such
Additional ABL Agent’s and the applicable Additional ABL Secured Parties’ Liens
with respect to the Non-ABL Priority Collateral so sold,

 

69



--------------------------------------------------------------------------------

transferred, disposed or released shall terminate and be automatically released
without further action. In furtherance of, and subject to, the foregoing, each
of the ABL Agent and each Additional ABL Agent agrees that it will execute any
and all Lien releases or other documents reasonably requested by the [Cash Flow]
Collateral Representative in connection therewith. Each of the ABL Agent and
each Additional ABL Agent hereby appoints the [Cash Flow] Collateral
Representative and any officer or duly authorized person of the [Cash Flow]
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the [Cash Flow]
Collateral Representative’s own name, from time to time, in the [Cash Flow]
Collateral Representative’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). In the event of any private or public sale of all or any portion
of the Non-ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the [Cash Flow] Collateral
Representative, each Additional [Cash Flow] Agent agrees, on behalf of the
Additional [Cash Flow] Secured Parties, that (so long as, if applicable, the net
cash proceeds of any such sale, if any, are applied as provided in Section 4.1),
such sale or release will be free and clear of its Liens on such Non-ABL
Priority Collateral securing the Additional [Cash Flow] Obligations, and the
Additional [Cash Flow] Agent’s and the Additional [Cash Flow] Secured Parties’
Liens with respect to the Non-ABL Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each
Additional [Cash Flow] Agent agrees that it will execute any and all Lien
releases or other documents reasonably requested by the [Cash Flow] Collateral
Representative in connection therewith. Each Additional [Cash Flow] Agent hereby
appoints the [Cash Flow] Collateral Representative and any officer or duly
authorized person of the [Cash Flow] Collateral Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the [Cash Flow] Collateral Representative’s own name, from time to
time, in the [Cash Flow] Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

Section 2.5 No New Liens. (a) Until the Discharge of ABL Obligations, the
parties hereto agree that (except as may be separately otherwise agreed in
writing by and between the relevant Agents in each case below, each on behalf of
itself and the Secured Parties represented thereby):

 

70



--------------------------------------------------------------------------------

(i) No [Cash Flow] Secured Party shall knowingly acquire or hold any Lien on any
assets of any Credit Party securing any [Cash Flow] Obligation which assets are
not also subject to the Lien of the ABL Agent under the ABL Documents, subject
to the Lien Priority set forth herein. If any [Cash Flow] Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any [Cash Flow] Obligation which assets are not also subject to the Lien of the
ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein, then the [Cash Flow] Agent (or the relevant [Cash Flow] Secured Party)
shall, without the need for any further consent of any other [Cash Flow] Secured
Party and notwithstanding anything to the contrary in any other [Cash Flow]
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any [Cash Flow]
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any [Cash Flow] Secured Party, or that consists of property subject to any
such sale and leaseback transaction or general intangibles related thereto (in
each case, to the extent such property constitutes Excluded Assets (as defined
in the ABL Documents)).

(ii) No Additional [Cash Flow] Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Additional [Cash Flow]
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, subject to the Lien Priority set forth herein. If any
Additional [Cash Flow] Secured Party shall nonetheless acquire or hold any Lien
on any assets of any Credit Party securing any Additional [Cash Flow] Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional [Cash Flow] Agent (or the relevant Additional [Cash Flow] Secured
Party) shall, without the need for any further consent of any other Additional
[Cash Flow] Secured Party and notwithstanding anything to the contrary in any
other Additional [Cash Flow] Document, be deemed to also hold and have held such
Lien for the benefit of the ABL Agent as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien. For the avoidance of
doubt, this paragraph (ii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional [Cash Flow] Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional [Cash Flow] Secured
Party, or that consists of property subject to any such sale and leaseback
transaction or general intangibles related thereto (in each case, to the extent
such property constitutes Excluded Assets (as defined in the ABL Documents)).

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein. If any Additional ABL
Secured Party shall

 

71



--------------------------------------------------------------------------------

nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any Additional ABL Obligation which assets are not also subject to the Lien of
the ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein, then the relevant Additional ABL Agent (or the relevant Additional ABL
Secured Party) shall, without the need for any further consent of any other
Additional ABL Secured Party and notwithstanding anything to the contrary in any
other Additional ABL Document, be deemed to also hold and have held such Lien
for the benefit of the ABL Agent as security for the ABL Obligations (subject to
the Lien Priority and other terms hereof) and shall promptly notify the ABL
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (iii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional ABL Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional ABL Secured Party, or that consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

(b) Until the Discharge of [Cash Flow] Obligations, the parties hereto agree
that (except as may be separately otherwise agreed in writing by and between the
relevant Agents in each case below, each on behalf of itself and the Secured
Parties represented thereby):

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the [Cash Flow] Agent under the [Cash Flow] Documents,
subject to the Lien Priority set forth herein. If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation which assets are not also subject to the Lien of the [Cash
Flow] Agent under the [Cash Flow] Documents, subject to the Lien Priority set
forth herein, then the ABL Agent (or the relevant ABL Secured Party) shall,
without the need for any further consent of any other ABL Secured Party and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such Lien for the benefit of the [Cash Flow] Agent as
security for the [Cash Flow] Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the [Cash Flow] Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any ABL Secured
Party, or any Lien on any property that has been sold or otherwise transferred
in connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the [Cash
Flow] Documents)).

(ii) No Additional [Cash Flow] Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Additional [Cash Flow]
Obligation which assets are not also subject to the Lien of the [Cash Flow]
Agent under the [Cash Flow] Documents, subject to the Lien Priority set forth
herein. If any

 

72



--------------------------------------------------------------------------------

Additional [Cash Flow] Secured Party shall nonetheless acquire or hold any Lien
on any assets of any Credit Party securing any Additional [Cash Flow] Obligation
which assets are not also subject to the Lien of the [Cash Flow] Agent under the
[Cash Flow] Documents, subject to the Lien Priority set forth herein, then the
relevant Additional [Cash Flow] Agent (or the relevant Additional [Cash Flow]
Secured Party) shall, without the need for any further consent of any other
Additional [Cash Flow] Secured Party and notwithstanding anything to the
contrary in any other Additional [Cash Flow] Document, be deemed to also hold
and have held such Lien for the benefit of the [Cash Flow] Agent as security for
the [Cash Flow] Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the [Cash Flow] Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional [Cash
Flow] Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional [Cash Flow] Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable [Cash Flow] Documents)).

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the [Cash Flow] Agent under the [Cash
Flow] Documents, subject to the Lien Priority set forth herein. If any
Additional ABL Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional ABL Obligation which assets
are not also subject to the Lien of the [Cash Flow] Agent under the [Cash Flow]
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
[Cash Flow] Agent as security for the [Cash Flow] Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the [Cash Flow]
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (iii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional ABL Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional ABL Secured Party, or that consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the [Cash Flow] Documents)).

(c) Until the Discharge of Additional [Cash Flow] Obligations, the parties
hereto agree that (except as may be separately otherwise agreed in writing by
and between the relevant Agents in each case below, each on behalf of itself and
the Secured Parties represented thereby):

 

73



--------------------------------------------------------------------------------

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional [Cash Flow] Agent under the Additional
[Cash Flow] Documents, subject to the Lien Priority set forth herein. If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional [Cash Flow] Agent under the Additional [Cash Flow]
Documents, subject to the Lien Priority set forth herein, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party and notwithstanding anything to the contrary in
any other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional [Cash Flow] Agent as security for the Additional
[Cash Flow] Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify each Additional [Cash Flow] Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any ABL Secured
Party, or any Lien on any property that has been sold or otherwise transferred
in connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional [Cash Flow] Documents)).

(ii) No [Cash Flow] Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any [Cash Flow] Obligation which assets
are not also subject to the Lien of each Additional [Cash Flow] Agent under the
Additional [Cash Flow] Documents, subject to the Lien Priority set forth herein
and except as may be separately otherwise agreed in writing by and between any
Additional [Cash Flow] Agent, on behalf of itself and the Additional [Cash Flow]
Secured Parties represented thereby, and the [Cash Flow] Agent, on behalf of
itself and the [Cash Flow] Secured Parties. If any [Cash Flow] Secured Party
shall nonetheless acquire or hold any Lien on any assets of any Credit Party
securing any [Cash Flow] Obligation which assets are not also subject to the
Lien of each Additional [Cash Flow] Agent under the Additional [Cash Flow]
Documents, subject to the Lien Priority set forth herein, then the [Cash Flow]
Agent (or the relevant [Cash Flow] Secured Party) shall, without the need for
any further consent of any other [Cash Flow] Secured Party and notwithstanding
anything to the contrary in any other [Cash Flow] Document be deemed to also
hold and have held such Lien for the benefit of each Additional [Cash Flow]
Agent as security for the Additional [Cash Flow] Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify each Additional
[Cash Flow] Agent in writing of the existence of such Lien. For the avoidance of
doubt, this paragraph (ii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any [Cash Flow] Secured Party, or any Lien on any property
that has been sold or otherwise transferred in connection with a sale and
leaseback transaction entered into with any [Cash Flow] Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional [Cash Flow]
Documents)).

 

74



--------------------------------------------------------------------------------

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional [Cash Flow] Agent
under the Additional [Cash Flow] Documents, subject to the Lien Priority set
forth herein. If any Additional ABL Secured Party shall nonetheless acquire or
hold any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of any Additional [Cash
Flow] Agent under the Additional [Cash Flow] Documents, subject to the Lien
Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of each Additional [Cash Flow] Agent as
security for the Additional [Cash Flow] Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional [Cash
Flow] Agent in writing of the existence of such Lien. For the avoidance of
doubt, this paragraph (iii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional ABL Secured Party, or
that consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional [Cash Flow]
Documents)).

(d) Until the Discharge of Additional ABL Obligations, the parties hereto agree
that (except as may be separately otherwise agreed in writing by and between the
relevant Agents in each case below, each on behalf of itself and the Secured
Parties represented thereby):

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional ABL Agent under the Additional ABL Documents,
subject to the Lien Priority set forth herein, then the ABL Agent (or the
relevant ABL Secured Party) shall, without the need for any further consent of
any other ABL Secured Party and notwithstanding anything to the contrary in any
other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional ABL Agent as security for the Additional ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any Lien
on any property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in

 

75



--------------------------------------------------------------------------------

connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional ABL Documents)).

(ii) No [Cash Flow] Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any [Cash Flow] Obligation which assets
are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein. If any
[Cash Flow] Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any [Cash Flow] Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein, then the [Cash
Flow] Agent (or the relevant [Cash Flow] Secured Party) shall, without the need
for any further consent of any other [Cash Flow] Secured Party and
notwithstanding anything to the contrary in any other [Cash Flow] Document be
deemed to also hold and have held such Lien for the benefit of each Additional
ABL Agent as security for the Additional ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional ABL
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (ii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any [Cash Flow] Secured Party, or any Lien on any property that has been sold
or otherwise transferred in connection with a sale and leaseback transaction
entered into with any [Cash Flow] Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Additional ABL Documents)).

(iii) No Additional [Cash Flow] Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional [Cash Flow]
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein. If any Additional [Cash Flow] Secured Party shall nonetheless acquire or
hold any Lien on any assets of any Credit Party securing any Additional [Cash
Flow] Obligation which assets are not also subject to the Lien of any Additional
ABL Agent under the Additional ABL Documents, subject to the Lien Priority set
forth herein, then the relevant Additional [Cash Flow] Agent (or the relevant
Additional [Cash Flow] Secured Party) shall, without the need for any further
consent of any other Additional [Cash Flow] Secured Party and notwithstanding
anything to the contrary in any other Additional [Cash Flow] Document, be deemed
to also hold and have held such Lien for the benefit of each Additional ABL
Agent as security for the Additional ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional ABL
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (iii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional [Cash Flow] Secured Party, or any Lien on any property that
has been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional [Cash

 

76



--------------------------------------------------------------------------------

Flow] Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional ABL Documents)).

(e) No Secured Party shall be deemed to be in breach of this Section 2.5 as a
result of any other Secured Party expressly declining, in writing, to acquire,
hold or continue to hold any Lien in any asset of any Credit Party or as
otherwise separately agreed in writing.

Section 2.6 Waiver of Marshalling. Until the Discharge of ABL Obligations, the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties, and
any Additional [Cash Flow] Agent, on behalf of itself and any Additional [Cash
Flow] Secured Parties represented thereby, agrees (including in its capacity as
[Cash Flow] Collateral Representative, if applicable) not to assert, and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

Until the Discharge of [Cash Flow] Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Non-ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

Until the Discharge of Additional [Cash Flow] Obligations, the ABL Agent, on
behalf of itself and the ABL Secured Parties, and any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees (including in its capacity as ABL Collateral Representative, if
applicable) not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or otherwise claim
the benefit of, any marshalling, appraisal, valuation or other similar right
that may otherwise be available under applicable law with respect to the Non-ABL
Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law (except as may be separately otherwise agreed in
writing by and between the applicable Additional [Cash Flow] Agent, on behalf of
itself and the Additional [Cash Flow] Secured Parties represented thereby, and
(x) the ABL Agent, on behalf of itself and the ABL Secured Parties, or (y) the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, as applicable).

Until the Discharge of Additional ABL Obligations, the [Cash Flow] Agent, on
behalf of itself and the [Cash Flow] Secured Parties, and any Additional [Cash
Flow] Agent, on behalf of itself and any Additional [Cash Flow] Secured Parties
represented thereby, agrees (including in its capacity as [Cash Flow] Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the ABL Priority Collateral or any other similar rights a junior
secured creditor may have under applicable law.

 

77



--------------------------------------------------------------------------------

ARTICLE 3

Actions of the Parties

Section 3.1 Certain Actions Permitted. The [Cash Flow] Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
[Cash Flow] Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time that are not otherwise inconsistent with the provisions of
this Agreement.

Section 3.2 Agent for Perfection. The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for the benefit of and on behalf
of itself and each ABL Secured Party, the [Cash Flow] Agent (including in its
capacity as [Cash Flow] Collateral Representative, if applicable), for the
benefit of and on behalf of itself and each [Cash Flow] Secured Party, and any
Additional Agent (including in its capacity as [Cash Flow] Collateral
Representative or ABL Collateral Representative, if and as applicable), for the
benefit of and on behalf of itself and each Additional Secured Party represented
thereby, as applicable, each agree to hold all Control Collateral and Cash
Collateral that is part of the Collateral in their respective possession,
custody, or control (or in the possession, custody, or control of agents or
bailees for either) as gratuitous bailee and non-fiduciary agent for each other
solely for the purpose of perfecting the security interest granted to each in
such Control Collateral or Cash Collateral, subject to the terms and conditions
of this Section 3.2. None of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable), the ABL Secured Parties, the [Cash
Flow] Agent (including in its capacity as [Cash Flow] Collateral Representative,
if applicable), the [Cash Flow] Secured Parties, any Additional Agent (including
in its capacity as [Cash Flow] Collateral Representative or ABL Collateral
Representative, if and as applicable), or any Additional Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral or the Cash Collateral is genuine or owned by any
Borrower, any Guarantor, or any other Person or to preserve rights or benefits
of any Person. The duties or responsibilities of the ABL Agent, the [Cash Flow]
Agent and any Additional Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral and the Cash
Collateral as gratuitous bailee and non-fiduciary agent for the other Parties
for purposes of perfecting the Lien held by the [Cash Flow] Agent, the ABL Agent
or any Additional Agent, as applicable. The ABL Agent is not and shall not be
deemed to be a fiduciary of any kind for the [Cash Flow] Agent, the [Cash Flow]
Secured Parties, any Additional Agent, any Additional Secured Parties, or any
other Person. The [Cash Flow] Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Agent, the ABL Secured

 

78



--------------------------------------------------------------------------------

Parties, any Additional Agent, any Additional Secured Parties, or any other
Person. Any Additional Agent is not and shall not be deemed to be a fiduciary of
any kind for the ABL Agent, the ABL Secured Parties, the [Cash Flow] Agent, the
[Cash Flow] Secured Parties, any other Additional Agent or any Additional
Secured Parties represented by any other Additional Agent, or any other Person.
In the event that (a) the [Cash Flow] Agent or any [Cash Flow] Secured Party
receives any Collateral or Proceeds of the Collateral in violation of the terms
of this Agreement, (b) the ABL Agent or any ABL Secured Party receives any
Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, or (c) any Additional Agent or any Additional Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then the [Cash Flow] Agent, such [Cash Flow] Secured Party, the ABL
Agent, such ABL Secured Party, such Additional Agent, or such Additional Secured
Party, as applicable, shall hold such Collateral or Proceeds in trust and
promptly pay over such Proceeds or Collateral to (i) in the case of ABL Priority
Collateral or Proceeds thereof, the ABL Collateral Representative, or (ii) in
the case of Non-ABL Priority Collateral or Proceeds thereof, the [Cash Flow]
Collateral Representative, in each case, in the same form as received with any
necessary endorsements, for application in accordance with the provisions of
Section 4.1. Each Credit Party shall deliver all Control Collateral and all Cash
Collateral required to be delivered pursuant to the Credit Documents (i) in the
case of ABL Priority Collateral or Proceeds thereof, to the ABL Collateral
Representative, or (ii) in the case of Non-ABL Priority Collateral or Proceeds
thereof, to the [Cash Flow] Collateral Representative.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any [Cash Flow] Credit
Party that contain information identifying or pertaining to the Non-ABL Priority
Collateral, such Party shall, upon request of the [Cash Flow] Agent or any
Additional [Cash Flow] Agent and as promptly as practicable thereafter, either
make available to such requesting Party such books and records for inspection
and duplication or provide to such requesting Party copies thereof. In the event
that the [Cash Flow] Agent or any Additional [Cash Flow] Agent shall, in the
exercise of its rights under the [Cash Flow] Collateral Documents, the
Additional [Cash Flow] Collateral Documents or otherwise, receive possession or
control of any books and records of any ABL Credit Party that contain
information identifying or pertaining to any of the ABL Priority Collateral,
such Party shall, upon written request from the ABL Agent or any Additional ABL
Agent and as promptly as practicable thereafter, either make available to such
requesting Party such books and records for inspection and duplication or
provide to such requesting Party copies thereof. Each Credit Party, the [Cash
Flow] Agent and each Additional [Cash Flow] Agent hereby consent to the
non-exclusive royalty free use by the ABL Agent and any Additional ABL Agent of
any Intellectual Property included in the Collateral for the purposes of
finishing, processing, realizing upon or otherwise disposing of any ABL Priority
Collateral and, in the event that the [Cash Flow] Agent or any Additional [Cash
Flow] Agent shall, in the exercise of its rights under the [Cash Flow]
Collateral Documents, the Additional [Cash Flow] Collateral Documents or
otherwise, obtain title to any such Intellectual Property, such Party hereby
irrevocably grants the ABL Agent and any Additional ABL Agent a non-exclusive
license or other right to use, without charge, such Intellectual Property as it
pertains to the ABL Priority Collateral in finishing, processing, marketing or
otherwise advertising for sale and selling any ABL Priority Collateral.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of insurance
proceeds (including business interruption insurance). The ABL Collateral
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to the Collateral
and the [Cash Flow] Collateral Representative shall be named as additional
insured

 

79



--------------------------------------------------------------------------------

or loss payee, as applicable, with respect to all insurance policies relating to
the Collateral. The ABL Collateral Representative shall have the sole and
exclusive right, as against the [Cash Flow] Collateral Representative, the ABL
Agent (other than in its capacity as ABL Collateral Representative, if
applicable) and any Additional ABL Agent (other than in its capacity as ABL
Collateral Representative, if applicable), to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The [Cash Flow] Collateral Representative shall have the sole and
exclusive right, as against the ABL Collateral Representative, the [Cash Flow]
Agent (other than in its capacity as [Cash Flow] Collateral Representative, if
applicable) and any Additional [Cash Flow] Agent (other than in its capacity as
[Cash Flow] Collateral Representative, if applicable), to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Non-ABL Priority Collateral. All proceeds of such insurance shall be remitted to
the ABL Collateral Representative or to the [Cash Flow] Collateral
Representative, as the case may be, and each of the [Cash Flow] Collateral
Representative and the ABL Collateral Representative shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, [Cash Flow] Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, [Cash Flow]
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set-off or recoupment against any ABL Secured Party,
[Cash Flow] Secured Party or Additional Secured Party.

Section 3.6 Actions upon Breach. If any [Cash Flow] Secured Party, any ABL
Secured Party or any Additional Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the [Cash Flow] Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, [Cash Flow] Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

Section 3.7 Inspection Rights. (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable) or any other [Cash Flow] Secured Party
or any Additional [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable) or any other Additional [Cash Flow]
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies (the “ABL Permitted Access Right”), during normal business hours on any
business day, access ABL Priority Collateral that (A) is stored or located in or
on, (B) has become an accession with respect to (within the meaning of
Section 9-335 of the Uniform Commercial Code), or (C) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code), Non-ABL
Priority Collateral (collectively, the “ABL Commingled Collateral”), for the
limited

 

80



--------------------------------------------------------------------------------

purposes of assembling, inspecting, copying or downloading information stored
on, taking actions to perfect its Lien on, completing a production run of
inventory involving, taking possession of, moving, selling, storing or otherwise
dealing with, or to Exercise Any Secured Creditor Remedies with respect to, the
ABL Commingled Collateral, in each case without notice to, the involvement of or
interference by any [Cash Flow] Secured Party or Additional [Cash Flow] Secured
Party or liability to any [Cash Flow] Secured Party or Additional [Cash Flow]
Secured Party, except as specifically provided below. In addition, subject to
the terms hereof, the ABL Collateral Representative may advertise and conduct
public auctions or private sales of the ABL Priority Collateral without notice
to, the involvement of or interference by any [Cash Flow] Secured Party or
Additional [Cash Flow] Secured Party (including the [Cash Flow] Collateral
Representative) or liability to any [Cash Flow] Secured Party or Additional
[Cash Flow] Secured Party (including the [Cash Flow] Collateral Representative).
In the event that any ABL Collateral Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies with respect to any ABL
Commingled Collateral, the [Cash Flow] Agent (including in its capacity as [Cash
Flow] Collateral Representative, if applicable) and any Additional [Cash Flow]
Agent (including in its capacity as [Cash Flow] Collateral Representative, if
applicable) may not sell, assign or otherwise transfer the related Non-ABL
Priority Collateral prior to the expiration of the 180-day period commencing on
the date such ABL Collateral Secured Party begins to Exercise Any Secured
Creditor Remedies, unless the purchaser, assignee or transferee thereof agrees
to be bound by the provisions of this Section 3.7. If any stay or other order
that prohibits the ABL Collateral Representative and other ABL Collateral
Secured Parties from commencing and continuing to Exercise Any Secured Creditor
Remedies with respect to ABL Commingled Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order. During the period of actual
occupation, use and/or control by the ABL Collateral Representative or ABL
Collateral Secured Parties (or their respective employees, agents, advisers and
representatives) of any Non-ABL Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Non-ABL Priority Collateral resulting from such occupancy, use or control,
and to leave such Non-ABL Priority Collateral in substantially the same
condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
[Cash Flow] Agent and/or to the [Cash Flow] Secured Parties or to any Additional
[Cash Flow] Agent or any Additional [Cash Flow] Secured Parties hereunder as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Non-ABL Priority Collateral existing prior
to the date of the exercise by the ABL Collateral Representative of its rights
or the exercise by the ABL Collateral Secured Parties of their rights under this
Agreement. The ABL Collateral Representative and ABL Collateral Secured Parties
shall cooperate with the [Cash Flow] Collateral Secured Parties and/or the [Cash
Flow] Collateral Representative in connection with any efforts made by the [Cash
Flow] Collateral Secured Parties and/or the [Cash Flow] Collateral
Representative to sell the Non-ABL Priority Collateral.

(b) The [Cash Flow] Agent (including in its capacity as [Cash Flow] Collateral
Representative, if applicable) and the other [Cash Flow] Secured Parties and any
Additional [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable) and any other Additional [Cash Flow]
Secured Parties shall not hinder or obstruct the ABL Collateral Representative
and the other ABL Collateral Secured Parties from exercising the ABL Permitted
Access Right.

 

81



--------------------------------------------------------------------------------

(c) Subject to the terms hereof, the [Cash Flow] Collateral Representative may
advertise and conduct public auctions or private sales of the Non-ABL Priority
Collateral without notice to, the involvement of or interference by any ABL
Collateral Secured Party or liability to any ABL Collateral Secured Party.

ARTICLE 4

Application of Proceeds

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The [Cash Flow] Agent, for and on
behalf of itself and the [Cash Flow] Secured Parties, and any Additional Agent,
for and on behalf of itself and any Additional Secured Parties represented
thereby, expressly acknowledge and agree that (i) the Original ABL Credit
Agreement includes a revolving commitment and, if any other any ABL Credit
Agreement includes a revolving commitment, in the ordinary course of business
the ABL Agent and the ABL Secured Parties will apply payments and make advances
thereunder, and no application of any Payment Collateral or Cash Collateral or
the release of any Lien by the ABL Agent upon any portion of the Collateral in
connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, the
terms of the ABL Obligations may be modified, extended or amended from time to
time, and the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the [Cash Flow]
Secured Parties (in the case of the [Cash Flow] Agent) or the applicable
Additional Secured Parties (in the case of such Additional Agent) and without
affecting the provisions hereof; and (iii) all Payment Collateral or Cash
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) commences the Exercise of Secured Creditor Remedies
(other than, prior to the acceleration of any of the [Cash Flow] Obligations or
any Additional Obligations, the exercise of its rights in accordance with
subsection 4.16 of the Original ABL Credit Agreement or any similar provision of
any other ABL Credit Agreement), all amounts received by the ABL Agent or any
ABL Secured Party as a result of such Exercise of Secured Creditor Remedies
shall be applied as specified in this Section 4.1. The Lien Priority shall not
be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the ABL Obligations, the [Cash Flow] Obligations,
or any Additional Obligations, or any portion thereof.

(b) Revolving Nature of [Cash Flow] Obligations. The ABL Agent, for and on
behalf of itself and the ABL Secured Parties, and any Additional Agent, for and
on behalf of itself and any Additional Secured Parties represented thereby,
expressly acknowledge and agree that, subject to the terms of the applicable ABL
Documents, (i) any [Cash Flow] Credit

 

82



--------------------------------------------------------------------------------

Agreement may include a revolving commitment, and in the ordinary course of
business the [Cash Flow] Agent and any [Cash Flow] Secured Parties may apply
payments and make advances thereunder; and (ii) the amount of [Cash Flow]
Obligations that may be outstanding thereunder at any time or from time to time
may be increased or reduced and subsequently reborrowed, the terms of [Cash
Flow] Obligations thereunder may be modified, extended or amended from time to
time, and the aggregate amount of [Cash Flow] Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by the ABL Secured Parties (in the case of the ABL Agent) or any Additional
Secured Parties (in the case of any other Additional Agent) and without
affecting the provisions hereof; provided, however, that from and after the date
on which the [Cash Flow] Agent or any [Cash Flow] Secured Party commences the
Exercise of Secured Creditor Remedies, all amounts received by the [Cash Flow]
Agent or any [Cash Flow] Secured Party as a result of such Exercise of Secured
Creditor Remedies shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations or any
Additional Obligations, or any portion thereof.

(c) Revolving Nature of Additional Obligations. The [Cash Flow] Agent, for and
on behalf of itself and the [Cash Flow] Secured Parties, and the ABL Agent, for
and on behalf of itself and the ABL Secured Parties, and any Additional Agent,
for and on behalf of itself and any Additional Secured Parties represented
thereby, expressly acknowledge and agree that (i) Additional Credit Facilities
may include a revolving commitment, and in the ordinary course of business any
Additional Agent and Additional Secured Parties may apply payments and make
advances thereunder; and (ii) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or amended from time to time, and the
aggregate amount of Additional Obligations thereunder may be increased, replaced
or refinanced, in each event, without notice to or consent by the [Cash Flow]
Secured Parties (in the case of the [Cash Flow] Agent), the ABL Secured Parties
(in the case of the ABL Agent) or any Additional Secured Parties (in the case of
any other Additional Agent) and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Secured Party commences the Exercise of Secured Creditor Remedies,
all amounts received by any such Additional Agent or Additional Secured Party as
a result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the [Cash Flow] Obligations, or any
Additional Obligations, or any portion thereof.

(d) Application of Proceeds of ABL Priority Collateral. The ABL Agent, the [Cash
Flow] Agent and any Additional Agent hereby agree that all ABL Priority
Collateral, and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies shall be applied, subject to Sections
4.1(h) and 2.1(f),

first, to the payment of costs and expenses of the ABL Agent, the [Cash Flow]
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

83



--------------------------------------------------------------------------------

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby),

third, to the payment of (x) the [Cash Flow] Obligations and in accordance with
the [Cash Flow] Credit Agreement until the Discharge of [Cash Flow] Obligations
and (y) any Additional [Cash Flow] Obligations in accordance with the applicable
Additional [Cash Flow] Credit Facility until the Discharge of Additional [Cash
Flow] Obligations, which payment shall be made between and among the [Cash Flow]
Obligations and any Additional [Cash Flow] Obligations on a pro rata basis
(except (i) with respect to allocation of payments between the [Cash Flow]
Obligations and any Additional [Cash Flow] Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional [Cash Flow]
Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and the [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties, and (ii) with respect to allocation of payments
among Additional [Cash Flow] Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional [Cash Flow] Agents, in
each case on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby), and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

The ABL Canadian Collateral shall be applied to the payment of the ABL
Obligations in accordance with the terms of the ABL Documents until the
Discharge of ABL Obligations (to the extent secured thereby) shall have
occurred.

Each ABL Agent, Additional ABL Agent, [Cash Flow] Agent and Additional [Cash
Flow] Agent shall provide the ABL Collateral Representative and the [Cash Flow]
Collateral Representative with such information about the ABL Collateral
Obligations or [Cash Flow] Collateral Obligations represented by it as they may
reasonably request in order to carry out the purposes of this Section 4.1.

(e) Application of Proceeds of Non-ABL Priority Collateral. The ABL Agent, the
[Cash Flow] Agent and any Additional Agent hereby agree that all Non-ABL
Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,
subject to Sections 4.1(h) and 2.1(e) hereof,

 

84



--------------------------------------------------------------------------------

first, to the payment of costs and expenses of the ABL Agent, the [Cash Flow]
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

second, to the payment of (x) the [Cash Flow] Obligations in accordance with the
[Cash Flow] Credit Agreement until the Discharge of [Cash Flow] Obligations and
(y) any Additional [Cash Flow] Obligations in accordance with the applicable
Additional [Cash Flow] Credit Facility until the Discharge of Additional [Cash
Flow] Obligations, which payment shall be made between and among the [Cash Flow]
Obligations and any Additional [Cash Flow] Obligations on a pro rata basis
(except (i) with respect to allocation of payments between the [Cash Flow]
Obligations and any Additional [Cash Flow] Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional [Cash Flow]
Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and the [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties, and (ii) with respect to allocation of payments
among Additional [Cash Flow] Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional [Cash Flow] Agents, in
each case on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby),

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby), and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

except, in the case of application of Non-ABL Priority Collateral and Proceeds
thereof (i) as between Additional [Cash Flow] Obligations and ABL Obligations,
as may be separately otherwise agreed in writing by and between any applicable
Additional [Cash Flow] Agent, on behalf of itself and the Additional [Cash Flow]
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) as between Additional [Cash Flow] Obligations
and Additional ABL Obligations, as may be separately otherwise agreed in writing
by and between any applicable Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby, and any
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, in each case with respect to the Additional
[Cash Flow] Obligations owing to any of such Additional [Cash Flow] Agent and
Additional [Cash Flow] Secured Parties. Each ABL Agent, Additional

 

85



--------------------------------------------------------------------------------

ABL Agent, [Cash Flow] Agent and Additional [Cash Flow] Agent shall provide the
ABL Collateral Representative and the [Cash Flow] Collateral Representative with
such information about the ABL Collateral Obligations or [Cash Flow] Collateral
Obligations represented by it as they may reasonably request in order to carry
out the purposes of this Section 4.1.

(f) Limited Obligation or Liability.

(i) In exercising remedies, whether as a secured creditor or otherwise
(including the Exercise of Secured Creditor Remedies), the ABL Agent (including
in its capacity as ABL Collateral Representative, if applicable) shall have no
obligation or liability to the [Cash Flow] Agent or any [Cash Flow] Secured
Party regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement. In
exercising remedies, whether as a secured creditor or otherwise (including the
Exercise of Secured Creditor Remedies), the ABL Agent (including in its capacity
as ABL Collateral Representative, if applicable) shall have no obligation or
liability to any Additional Agent or any Additional Secured Party, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties).

(ii) In exercising remedies, whether as a secured creditor or otherwise
(including the Exercise of Secured Creditor Remedies), the [Cash Flow] Agent
(including in its capacity as [Cash Flow] Collateral Representative, if
applicable) shall have no obligation or liability to the ABL Agent or any ABL
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.
In exercising remedies, whether as a secured creditor or otherwise (including
the Exercise of Secured Creditor Remedies), the [Cash Flow] Agent (including in
its capacity as [Cash Flow] Collateral Representative, if applicable) shall have
no obligation or liability to any Additional Agent or any Additional Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties).

(iii) In exercising remedies, whether as a secured creditor or otherwise
(including the Exercise of Secured Creditor Remedies), any Additional Agent
(including in its capacity as [Cash Flow] Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to the ABL Agent or any ABL Secured Party regarding the adequacy of
any Proceeds or for any action or omission, save and except solely for an action
or omission that breaches the

 

86



--------------------------------------------------------------------------------

express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). In exercising remedies, whether as a secured creditor or otherwise
(including the Exercise of Secured Creditor Remedies), any Additional Agent
(including in its capacity as [Cash Flow] Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to the [Cash Flow] Agent or any [Cash Flow] Secured Party regarding
the adequacy of any Proceeds or for any action or omission, save and except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties). In
exercising remedies, whether as a secured creditor or otherwise (including the
Exercise of Secured Creditor Remedies), any Additional Agent (including in its
capacity as [Cash Flow] Collateral Representative or ABL Collateral
Representative, if and as applicable) shall have no obligation or liability to
any other Additional Agent or any Additional Secured Parties represented by such
other Additional Agent regarding the adequacy of any Proceeds or for any action
or omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby).

(g) Turnover of Cash Collateral After Discharge. Upon the Discharge of ABL
Collateral Obligations, the ABL Collateral Representative shall deliver to the
[Cash Flow] Collateral Representative or shall execute such documents as the
Company Representative or the [Cash Flow] Collateral Representative may
reasonably request to enable the [Cash Flow] Collateral Representative to have
control over any Control Collateral or Cash Collateral still in the ABL
Collateral Representative’s possession, custody, or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. As between (i) the [Cash Flow] Collateral
Representative and (ii) the [Cash Flow] Agent and any Additional [Cash Flow]
Agent (other than the [Cash Flow] Collateral Representative), any such Control
Collateral or Cash Collateral held by the [Cash Flow] Collateral Representative
shall be held by it subject to the terms and conditions of Section 3.2. Upon the
Discharge of [Cash Flow] Collateral Obligations, the [Cash Flow] Collateral
Representative shall deliver to the ABL Collateral Representative or shall
execute such documents as the Company Representative or the ABL Collateral
Representative may reasonably request to enable the ABL Collateral
Representative to have control over any Control Collateral or Cash Collateral
still in the [Cash Flow] Collateral Representative’s possession, custody or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. As between (i) the ABL
Collateral Representative and (ii) the ABL Agent and any Additional ABL Agent
(other than the ABL Collateral Representative), any such Control Collateral or
Cash Collateral held by the ABL Collateral Representative shall be held by it
subject to the terms and conditions of Section 3.2.

 

87



--------------------------------------------------------------------------------

(h) Intervening Creditor. Notwithstanding anything in Section 4.1(d) or 4.1(e)
to the contrary, (i) with respect to any Collateral for which a third party
(other than a [Cash Flow] Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of [Cash Flow] Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of [Cash Flow] Collateral Obligations
(such third party, an “Intervening [Cash Flow] Creditor”), the value of any
Collateral or Proceeds which are allocated to such Intervening [Cash Flow]
Creditor shall be deducted on a ratable basis solely from the Collateral or
Proceeds thereof to be distributed in respect of the Series of [Cash Flow]
Collateral Obligations with respect to which such Impairment exists and
(ii) with respect to any Collateral for which a third party (other than an ABL
Collateral Secured Party) has a Lien or security interest that is junior in
priority to the Lien or security interest of any Series of ABL Collateral
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the Lien or security interest of any other Series of ABL
Collateral Obligations (such third party, an “Intervening ABL Secured Party”),
the value of any Collateral or Proceeds which are allocated to such Intervening
ABL Secured Party shall be deducted on a ratable basis solely from the
Collateral or Proceeds thereof to be distributed in respect of the Series of ABL
Collateral Obligations with respect to which such Impairment exists. In the
event that any ABL Collateral Secured Party turns over any proceeds of Non-ABL
Priority Collateral to any [Cash Flow] Collateral Secured Party as required by
Section 4.1, such ABL Collateral Secured Party shall be subrogated to the rights
of such [Cash Flow] Collateral Secured Parties; provided, however, that any such
subrogation shall be subject to Section 7.1. In the event that any [Cash Flow]
Collateral Secured Party turns over any proceeds of ABL Priority Collateral to
any ABL Collateral Secured Party as required by Section 4.1, such [Cash Flow]
Collateral Secured Party shall be subrogated to the rights of such ABL
Collateral Secured Parties; provided, however, that any such subrogation shall
be subject to Section 7.1.

Section 4.2 Specific Performance. Each of the ABL Agent, the [Cash Flow] Agent
and any Additional Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Credit Party shall have complied with any of
the provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable), for and on behalf of itself and the
ABL Secured Parties, the [Cash Flow] Agent (including in its capacity as [Cash
Flow] Collateral Representative, if applicable), for and on behalf of itself and
the [Cash Flow] Secured Parties, and any Additional Agent (including in its
capacity as [Cash Flow] Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and any
Additional Secured Parties represented thereby, hereby irrevocably waives any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and
Non-ABL Priority Collateral; Certain Proceeds of Capital Stock or Intercompany
Loans. In the event that prior to the Discharge of ABL Obligations, or Discharge
of Additional ABL Obligations, proceeds of the Collateral are received in
connection with a Disposition, loss, condemnation or other disposition (whether
voluntary or involuntary) of Collateral that involves both ABL Priority
Collateral and Non-ABL Priority Collateral, for the purposes of this Agreement
with

 

88



--------------------------------------------------------------------------------

respect to such Disposition, loss, condemnation or other disposition, the ABL
Collateral Representative and the [Cash Flow] Collateral Representative shall
use commercially reasonable efforts in good faith to allocate the Proceeds
received in connection with such Disposition, loss, condemnation or other
disposition of such Collateral to the ABL Priority Collateral and the Non-ABL
Priority Collateral. If the ABL Collateral Representative and the [Cash Flow]
Collateral Representative are unable to agree on such allocation within five
Business Days (or such other period of time as the ABL Collateral Representative
and the [Cash Flow] Collateral Representative agree) of the consummation of such
Disposition, loss, condemnation or other disposition, (i) the ABL Priority
Collateral comprised in such Collateral consisting of Accounts (as described in
sub-clause (1) of the definition of “ABL Priority Collateral” but excluding any
Accounts to the extent excluded pursuant to the parenthetical in such sub-clause
(1) as provided for therein) shall be deemed to have a valuation equal to the
net book value of each such Account determined in accordance with GAAP (the
“Accounts Amount”) and (ii) the ABL Priority Collateral comprised in such
Collateral consisting of Inventory shall be deemed to have a value equal to the
net book value of such Inventory, but not less than cost (the “Inventory
Amount”, and together with the Accounts Amount, the “ABL Amount”), in each case
determined at the time of such Disposition, loss, condemnation or disposition,
and such Proceeds shall constitute (1) first, in an amount equal to the ABL
Amount, ABL Priority Collateral and (2) second, to the extent of any balance
remaining in excess of the ABL Amount, Non-ABL Priority Collateral, provided
that to the extent that the ABL Priority Collateral subject to such Disposition,
loss, condemnation or other disposition includes assets other than Accounts and
Inventory, at the option of the ABL Collateral Representative, the appraised
value of such other assets may be used for the purposes of the allocation of
such Proceeds to the ABL Priority Collateral based on the then most current
satisfactory appraisal received by the ABL Collateral Representative with
respect thereto. In the event that proceeds are received in connection with a
Disposition of all or substantially all of the Capital Stock issued by any
Grantor or any amounts are received in respect of Capital Stock of, or
Intercompany Loans issued by, any Grantor in an Insolvency Proceeding, such
amounts shall be deemed to be proceeds received from a Disposition of ABL
Priority Collateral and Non-ABL Priority Collateral (in proportion to ABL
Priority Collateral and Non-ABL Priority Collateral owned at such time by the
Grantor) and shall be applied as provided in the preceding sentence. It is
understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3.

ARTICLE 5

Intercreditor Acknowledgements and Waivers

Section 5.1 Notice of Acceptance and Other Waivers. (a) All ABL Obligations at
any time made or incurred by any Credit Party shall be deemed to have been made
or incurred in reliance upon this Agreement, and the [Cash Flow] Agent, on
behalf of itself and the [Cash Flow] Secured Parties, and any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
hereby waive notice of acceptance of, or proof of reliance by the ABL Agent or
any ABL Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All [Cash Flow] Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Secured Parties,
and any Additional Agent, on behalf of itself and any

 

89



--------------------------------------------------------------------------------

Additional Secured Parties represented thereby, hereby waive notice of
acceptance, or proof of reliance, by the [Cash Flow] Agent or any [Cash Flow]
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the [Cash
Flow] Obligations. All Additional Obligations at any time made or incurred by
any Credit Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and the [Cash Flow] Agent, on behalf of itself and the [Cash
Flow] Secured Parties, the ABL Agent, on behalf of itself and any ABL Secured
Parties, and any other Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, hereby waive notice of acceptance, or proof
of reliance by any Additional Agent or any Additional Secured Parties of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the Additional Obligations.

(b) None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to the [Cash Flow] Agent or any [Cash Flow] Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the ABL Agent or any ABL Secured Party honors (or
fails to honor) a request by any Borrower for an extension of credit pursuant to
any ABL Credit Agreement or any of the other ABL Documents, whether the ABL
Agent or any ABL Secured Party has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any [Cash
Flow] Credit Agreement or any other [Cash Flow] Document (but not a default
under this Agreement) or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default, or if
the ABL Agent or any ABL Secured Party otherwise should exercise any of its
contractual rights or remedies under any ABL Documents (subject to the express
terms and conditions hereof), neither the ABL Agent nor any ABL Secured Party
shall have any liability whatsoever to the [Cash Flow] Agent or any [Cash Flow]
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the [Cash Flow] Agent or
any [Cash Flow] Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement. The [Cash Flow] Agent, on behalf of
itself and the [Cash Flow] Secured Parties, agrees that neither the ABL Agent
nor any ABL Secured Party shall incur any liability as a result of a sale,
lease, license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

(c) None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise

 

90



--------------------------------------------------------------------------------

dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). If the ABL Agent or any
ABL Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Additional Credit Facility or any other Additional
Document (but not a default under this Agreement) or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Secured Party shall have any liability whatsoever to any
Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). The ABL Agent and the ABL Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under any ABL Credit Agreement and any of the other ABL Documents as they
may, in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that neither the ABL Agent nor any ABL Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

(d) None of the [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable), the [Cash Flow] Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the [Cash Flow] Agent or any [Cash Flow] Secured
Party honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any [Cash Flow] Credit Agreement or any of the other [Cash
Flow] Documents, whether the [Cash Flow] Agent or any [Cash Flow] Secured Party
has knowledge that the honoring of (or failure to honor) any such

 

91



--------------------------------------------------------------------------------

request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if the [Cash Flow] Agent or any [Cash
Flow] Secured Party otherwise should exercise any of its contractual rights or
remedies under the [Cash Flow] Documents (subject to the express terms and
conditions hereof), neither the [Cash Flow] Agent nor any [Cash Flow] Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement).
The [Cash Flow] Agent and the [Cash Flow] Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under the [Cash Flow]
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that none of the [Cash
Flow] Agent (including in its capacity as [Cash Flow] Collateral Representative,
if applicable) or the [Cash Flow] Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the [Cash Flow]
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

(e) None of the [Cash Flow] Agent (including in its capacity as [Cash Flow]
Collateral Representative, if applicable), the [Cash Flow] Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any Additional Agent or any Additional Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the [Cash
Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties). If the
[Cash Flow] Agent or any [Cash Flow] Secured Party honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any [Cash Flow]
Credit Agreement or any of the other [Cash Flow] Documents, whether the [Cash
Flow] Agent or any [Cash Flow] Secured Party has knowledge that the honoring of
(or failure to honor) any such request would constitute a default under the
terms of any Additional Credit Facility or any other Additional Document (but
not a default under this Agreement) or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if the [Cash Flow] Agent or any [Cash Flow] Secured Party otherwise
should exercise any of its contractual rights or remedies under the [Cash Flow]
Documents (subject to the express terms and conditions hereof), neither the
[Cash Flow] Agent nor any [Cash Flow] Secured Party shall have any liability
whatsoever to any Additional Agent or any Additional Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement) (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties). The
[Cash Flow] Agent and the [Cash Flow] Secured Parties shall be entitled to

 

92



--------------------------------------------------------------------------------

manage and supervise their loans and extensions of credit under the [Cash Flow]
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any Additional Agent or any Additional Secured Party has in the
Collateral, except as otherwise expressly set forth in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties). Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, agrees that none of the [Cash Flow] Agent
(including in its capacity as [Cash Flow] Collateral Representative, if
applicable) or the [Cash Flow] Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the [Cash Flow]
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties).

(f) None of any Additional Agent (including in its capacity as [Cash Flow]
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). If any Additional Agent or any Additional
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Additional Credit Facility or any of the
other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). Any Additional Agent and any Additional Secured Parties shall be
entitled to manage and supervise their loans and extensions of credit under the
Additional Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent,

 

93



--------------------------------------------------------------------------------

on behalf of itself and the Additional Secured Parties represented thereby, and
the ABL Agent, on behalf of itself and the ABL Secured Parties). The ABL Agent,
on behalf of itself and the ABL Secured Parties, agrees that none of any
Additional Agent (including in its capacity as [Cash Flow] Collateral
Representative, if and as applicable) or any Additional Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

(g) None of any Additional Agent (including in its capacity as ABL Collateral
Representative, if and as applicable), any Additional Secured Parties or any of
their respective Affiliates, directors, officers, employees, or agents shall be
liable to the [Cash Flow] Agent or any [Cash Flow] Secured Party for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the [Cash
Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties). If any
Additional Agent or any Additional Secured Party honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Additional
Credit Facility or any of the other Additional Documents, whether such
Additional Agent or any Additional Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of the [Cash Flow] Credit Agreement or any other [Cash Flow] Document (but
not a default under this Agreement) or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the [Cash Flow] Agent or any [Cash Flow] Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement) (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
[Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties). Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the [Cash Flow] Agent or any [Cash Flow] Secured Party has in the
Collateral, except as otherwise expressly set forth in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties). The [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties, agrees that none of any Additional Agent (including in its
capacity as ABL Collateral Representative, if and as applicable) or any
Additional Secured Parties shall incur any liability as a result of a sale,
lease, license, application, or other disposition of the

 

94



--------------------------------------------------------------------------------

Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties).

(h) None of any Additional Agent (including in its capacity as [Cash Flow]
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any other Additional Agent or any Additional Secured Party
represented thereby for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby). If any Additional Agent or any Additional Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any Additional Credit Facility or any of the other Additional
Documents, whether such Additional Agent or any Additional Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Additional Credit Facility or any
other Additional Document to which any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent is party or beneficiary
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby). Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). Any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, agrees that none of any other Additional Agent (including
in its capacity as [Cash Flow] Collateral Representative, if and as applicable)
or any Additional Secured Party represented thereby shall incur any liability as
a result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

95



--------------------------------------------------------------------------------

Section 5.2 Modifications to ABL Documents, [Cash Flow] Documents and Additional
Documents. (a) The [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties, hereby agrees that, without affecting the obligations of the
[Cash Flow] Agent and the [Cash Flow] Secured Parties hereunder, the ABL Agent
and the ABL Secured Parties may, at any time and from time to time, in their
sole discretion without the consent of or notice to the [Cash Flow] Agent or any
[Cash Flow] Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to the [Cash Flow] Agent or any [Cash Flow] Secured
Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the ABL Documents in any manner whatsoever, including,
to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) Each Additional Agent, on behalf of itself and any Additional Secured
Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Documents in any
manner whatsoever, including, to:

 

96



--------------------------------------------------------------------------------

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

(c) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the [Cash Flow] Agent and the [Cash Flow] Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the [Cash Flow] Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the [Cash Flow] Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the [Cash Flow] Obligations or any of the
[Cash Flow] Documents;

 

97



--------------------------------------------------------------------------------

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the [Cash Flow] Obligations, and in connection therewith
to enter into any additional [Cash Flow] Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the [Cash Flow] Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the [Cash Flow]
Obligations; and

(vii) otherwise manage and supervise the [Cash Flow] Obligations as the [Cash
Flow] Agent shall deem appropriate.

(d) Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby agrees that, without affecting the obligations of
such Additional Agent and such Additional Secured Parties hereunder, the [Cash
Flow] Agent and the [Cash Flow] Secured Parties may, at any time and from time
to time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the [Cash Flow] Documents
in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the [Cash Flow] Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the [Cash Flow] Obligations or any of the
[Cash Flow] Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the [Cash Flow] Obligations, and in connection therewith
to enter into any additional [Cash Flow] Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the [Cash Flow] Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 

98



--------------------------------------------------------------------------------

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the [Cash Flow]
Obligations; and

(vii) otherwise manage and supervise the [Cash Flow] Obligations as the [Cash
Flow] Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties.

(e) The [Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured
Parties, hereby agrees that, without affecting the obligations of the [Cash
Flow] Agent and the [Cash Flow] Secured Parties hereunder, any Additional Agent
and any Additional Secured Parties may, at any time and from time to time, in
their sole discretion without the consent of or notice to the [Cash Flow] Agent
or any [Cash Flow] Secured Party or (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to the [Cash Flow] Agent or any [Cash Flow] Secured
Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Additional Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Additional Obligations, and in connection therewith
to enter into any Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

99



--------------------------------------------------------------------------------

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the [Cash Flow] Agent, on behalf of itself and
the [Cash Flow] Secured Parties.

(f) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Additional Obligations, and in connection therewith
to enter into any Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

(g) Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby agrees that, without affecting the obligations of
such Additional Agent and such Additional Secured Parties hereunder, any other
Additional Agent and any Additional Secured Parties represented by such other
Additional Agent may, at any time and from time to time, in their sole
discretion without the consent of or notice to such Additional

 

100



--------------------------------------------------------------------------------

Agent or any such Additional Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Additional Agent or any such Additional
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents to which such
other Additional Agent or any Additional Secured Party represented by such other
Additional Agent is party or beneficiary in any manner whatsoever, including,
to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Additional Obligations, and in connection therewith
to enter into any Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) subject to Section 2.4, release its Lien on any Collateral or other
Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such other
Additional Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

(h) The ABL Obligations, the [Cash Flow] Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any [Cash Flow] Document or any Additional Document) of the
ABL Agent, the ABL Secured Parties, the [Cash Flow] Agent or the [Cash Flow]
Secured Parties, any Additional Agent or any Additional Secured Parties, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof; provided, however, that, if the indebtedness
refunding, replacing or refinancing any such ABL Obligations, [Cash Flow]
Obligations or Additional Obligations is to constitute ABL Obligations, [Cash
Flow] Obligations or Additional Obligations governed by this Agreement, the
holders of such indebtedness (or an authorized agent or trustee on their behalf)

 

101



--------------------------------------------------------------------------------

bind themselves in writing to the terms of this Agreement pursuant to a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the ABL Agent, the [Cash Flow]
Agent or any Additional Agent (other than any Designated Agent), as the case may
be (or, if there is no continuing Agent other than any Designated Agent, as
designated by the Company Representative), and any such refunding, replacement
or refinancing transaction shall be in accordance with any applicable provisions
of the ABL Documents, the [Cash Flow] Documents and any Additional Documents.
For the avoidance of doubt, any ABL Obligations, [Cash Flow] Obligations or
Additional Obligations may be refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under the ABL Documents, [Cash Flow]
Documents or Additional Documents) of, any of the ABL Agent or any other ABL
Secured Party, the [Cash Flow] Agent or any other [Cash Flow] Secured Party or
any Additional Agent or any other Additional Secured Party, through the
incurrence of Additional Indebtedness, subject to Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement. (a) If the ABL Agent or
any ABL Secured Party is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Credit Party or any other Person
any payment made in satisfaction of all or any portion of the ABL Obligations
(an “ABL Recovery”), then the ABL Obligations shall be reinstated to the extent
of such ABL Recovery. If this Agreement shall have been terminated prior to such
ABL Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the [Cash Flow] Agent, any Additional Agent, the
ABL Secured Parties, the [Cash Flow] Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the [Cash Flow] Obligations or any Additional Obligations. No
priority or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Credit Party or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b) If the [Cash Flow] Agent or any [Cash Flow] Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Credit Party or any other Person any payment made in satisfaction of all
or any portion of the [Cash Flow] Obligations (a “[Cash Flow] Recovery”), then
the [Cash Flow] Obligations shall be reinstated to the extent of such [Cash
Flow] Recovery. If this Agreement shall have been terminated prior to such [Cash
Flow] Recovery, this Agreement shall be reinstated in full force and effect in
the event of such [Cash Flow] Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements and
obligations of the ABL Agent, the [Cash Flow] Agent, any Additional Agent, the
ABL Secured Parties, the [Cash Flow] Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and

 

102



--------------------------------------------------------------------------------

effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of any Credit Party in respect
of the ABL Obligations, the [Cash Flow] Obligations or any Additional
Obligations. No priority or right of the [Cash Flow] Agent or any [Cash Flow]
Secured Party shall at any time be prejudiced or impaired in any way by any act
or failure to act on the part of any Credit Party or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the [Cash Flow]
Documents, regardless of any knowledge thereof which the [Cash Flow] Agent or
any [Cash Flow] Secured Party may have.

(c) If any Additional ABL Agent or any Additional ABL Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Additional ABL Obligations (an “Additional ABL
Recovery”), then the Additional ABL Obligations shall be reinstated to the
extent of such Additional ABL Recovery. If this Agreement shall have been
terminated prior to such Additional ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the [Cash Flow] Agent, any Additional [Cash
Flow] Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the
[Cash Flow] Secured Parties and any Additional [Cash Flow] Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional ABL Obligations, the
ABL Obligations, the [Cash Flow] Obligations or any Additional [Cash Flow]
Obligations. No priority or right of any Additional ABL Agent or any Additional
ABL Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Credit Party or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Additional ABL
Documents, regardless of any knowledge thereof which any Additional ABL Agent or
any Additional ABL Secured Party may have.

(d) If any Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured
Party is required in any Insolvency Proceeding or otherwise to turn over or
otherwise pay to the estate of any Credit Party or any other Person any payment
made in satisfaction of all or any portion of the Additional [Cash Flow]
Obligations (an “Additional [Cash Flow] Recovery”), then the Additional [Cash
Flow] Obligations shall be reinstated to the extent of such Additional [Cash
Flow] Recovery. If this Agreement shall have been terminated prior to such
Additional [Cash Flow] Recovery, this Agreement shall be reinstated in full
force and effect in the event of such Additional [Cash Flow] Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from such date of reinstatement. All
rights, interests, agreements, and obligations of any Additional [Cash Flow]
Agent, the ABL Agent, the [Cash Flow] Agent, any Additional ABL Agent, any
Additional [Cash Flow] Secured Parties, the ABL Secured Parties, the [Cash Flow]
Secured Parties and any Additional ABL Secured Parties under this Agreement
shall remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge,

 

103



--------------------------------------------------------------------------------

confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of any Credit Party in respect
of any Additional [Cash Flow] Obligations, the ABL Obligations, the [Cash Flow]
Obligations or any Additional ABL Obligations. No priority or right of any
Additional [Cash Flow] Agent or any Additional [Cash Flow] Secured Party shall
at any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Credit Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Additional [Cash Flow] Documents,
regardless of any knowledge thereof which any Additional [Cash Flow] Agent or
any Additional [Cash Flow] Secured Party may have.

ARTICLE 6

Insolvency Proceedings

Section 6.1 DIP Financing. (a) If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or any Additional ABL Credit Facility
Lenders, shall agree to provide any Credit Party with, or consent to a third
party providing, any Credit Party with any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then the [Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured
Parties, agrees that it will raise no objection, and will not directly or
indirectly support or act in concert with any other party in raising an
objection, to such DIP Financing or to the Liens securing the same on the
grounds of a failure to provide “adequate protection” for the Liens of the [Cash
Flow] Agent securing the [Cash Flow] Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) the [Cash Flow] Agent retains its Lien on the
Collateral to secure the [Cash Flow] Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and, as to the Non-ABL Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such DIP Financing is junior and subordinate to the
Lien of the [Cash Flow] Agent on the Non-ABL Priority Collateral, (ii) all Liens
on ABL Priority Collateral securing any such DIP Financing shall be senior to or
on a parity with the Liens of the ABL Agent and the ABL Secured Parties securing
the ABL Obligations, and the Liens of any Additional ABL Agent and Additional
ABL Secured Parties securing the Additional ABL Obligations, on ABL Priority
Collateral, (iii) if the ABL Agent and/or any ABL Secured Party, or any
Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, the [Cash
Flow] Agent may seek and receives an adequate protection Lien on such
post-petition assets of the debtor to secure the [Cash Flow] Obligations and
(iv) the terms of such DIP Financing do not require any Grantor to seek approval
for any Plan of Reorganization that is not a Conforming Plan of Reorganization,
provided that (x) such Liens in favor of the ABL Agent, any Additional ABL Agent
and the [Cash Flow] Agent shall be subject to the provisions of Section 6.1(d)
and (y) the foregoing provisions of this Section 6.1(a) shall not prevent the
[Cash Flow] Agent and the [Cash Flow] Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a Plan of
Reorganization that is not a Conforming Plan of Reorganization.

 

104



--------------------------------------------------------------------------------

(b) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of ABL Collateral Obligations,
and the ABL Agent or any ABL Credit Agreement Lenders, or any Additional ABL
Agent or Additional ABL Credit Facility Lenders, shall agree to provide any
Credit Party with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Collateral), then any Additional [Cash Flow] Agent, on behalf of
itself and any Additional [Cash Flow] Secured Parties represented thereby,
agrees that it will raise no objection, and will not directly or indirectly
support, or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Additional [Cash Flow] Agent
securing the Additional [Cash Flow] Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) such Additional [Cash Flow] Agent retains its Lien on
the Collateral to secure the Additional [Cash Flow] Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the Non-ABL Priority Collateral only, such Lien has
the same priority as existed prior to the commencement of the case under the
Bankruptcy Code and any Lien securing such DIP Financing is junior and
subordinate to the Lien of such Additional [Cash Flow] Agent on the Non-ABL
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties), or any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Secured
Parties securing the ABL Obligations, and the Liens of any Additional ABL Agent
and any Additional ABL Secured Parties securing the Additional ABL Obligations,
on ABL Priority Collateral, (iii) if the ABL Agent and/or any ABL Secured Party,
or any Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, such
Additional [Cash Flow] Agent may seek and receive an adequate protection Lien on
such post-petition assets of the debtor to secure the Additional [Cash Flow]
Obligations and (iv) the terms of such DIP Financing do not require any Grantor
to seek approval for any Plan of Reorganization that is not a Conforming Plan of
Reorganization, provided that (x) such Liens in favor of the ABL Agent, any
Additional ABL Agent and such Additional [Cash Flow] Agent shall be subject to
the provisions of Section 6.1(d) and (y) the foregoing provisions of this
Section 6.1(b) shall not prevent any Additional [Cash Flow] Agent and any
Additional [Cash Flow] Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a Plan of Reorganization
that is not a Conforming Plan Reorganization.

 

105



--------------------------------------------------------------------------------

(c)

(i) If the Original ABL Credit Agreement is then in effect, then in the event
that any Additional ABL Agent or any Additional ABL Secured Party proposes to
enter into and consummate any DIP Financing (such proposed DIP Financing, the
“Proposed DIP”), then (x) such Additional ABL Agent or Additional ABL Secured
Party, as applicable, shall provide written notice to the ABL Agent and the
Company Representative thereof, which notice shall, subject to the Right of Last
Refusal described below, contain the material terms and conditions of such
Proposed DIP (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) (such notice,
the “DIP Offer”) at least 10 Business Days prior to the consummation of such
Proposed DIP and (y) such Additional ABL Agent or Additional ABL Secured Party,
as applicable, hereby unconditionally and irrevocably grants to the ABL Agent
and the ABL Credit Agreement Lenders the right, but not an obligation, to enter
into and consummate a DIP Financing either (A) on the terms and conditions set
forth in the DIP Offer, or (B) on the terms and conditions (including with
respect to facility type, tenor, amounts, collateral, obligors, fees, pricing,
covenant package and roles) no less advantageous to the Credit Parties than the
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of the Proposed
DIP specified in the DIP Offer (collectively, the “Right of Last Refusal”).

(ii) To exercise its Right of Last Refusal, the ABL Agent or any ABL Credit
Agreement Lender shall, within 10 Business Days after receipt by the ABL Agent
of the DIP Offer, deliver a written notice to the Company Representative and
each Additional ABL Agent, which shall either specify that the ABL Agent or such
ABL Credit Agreement Lender is willing to provide the DIP Financing on the terms
of the DIP Offer (such notice, the “Matching DIP Offer”) or provide the material
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of a DIP
Financing that the ABL Agent or such ABL Credit Agreement Lender is willing to
provide (such notice, the “Alternative DIP Offer”). If the ABL Agent or any ABL
Credit Agreement Lender provides a Matching DIP Offer within the time period
specified in the preceding sentence, each Additional ABL Agent and Additional
ABL Secured Party agrees not to provide (other than in its capacity as ABL Agent
or ABL Credit Agreement Lender, if applicable), and not to directly or
indirectly support or act in concert with any other party to provide, any DIP
Financing and agrees that in such event the ABL Agent or such ABL Credit
Agreement Lender shall have the sole right as between the parties hereto to
provide any DIP Financing.

(iii) If the Company Representative agrees to proceed with a Matching DIP Offer
or an Alternative DIP Offer, then in each such case without limiting any of the
provisions of Section 6.1(a) or 6.1(b), each Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees that
it will raise no objection, and will not directly or indirectly support or act
in concert with any other party in raising an objection, to such DIP Financing
provided pursuant to such Matching DIP Offer or Alternative DIP Offer, as the
case may be, or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Additional ABL Agent
securing the Additional ABL Obligations or on any other grounds (and will not
request any adequate protection solely as a result of such applicable DIP
Financing), so long as (1) such Additional ABL Agent retains its Lien on the
Collateral to secure the Additional ABL Obligations (in each case, including
Proceeds thereof arising after the

 

106



--------------------------------------------------------------------------------

commencement of the case under the Bankruptcy Code) and such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code (subject only to any “super-priority” of the Liens securing such DIP
Financing) and (2) if the ABL Agent and/or any ABL Secured Party receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, as the case may be, such Additional ABL Agent may seek and receive
an adequate protection Lien on such post-petition assets of the debtor to secure
the Additional ABL Obligations; provided that (A) such Liens in favor of the ABL
Agent and any Additional ABL Agent shall be subject to the provisions of
Section 6.1(d) and (B) the foregoing provisions of this Section 6.1(c) shall not
prevent any Additional ABL Agent or any Additional ABL Secured Parties from
objecting to any provision in any DIP Financing relating to any provision or
content of a Plan of Reorganization that is not a Conforming Plan of
Reorganization.

(d) All Liens granted to the ABL Agent, the [Cash Flow] Agent or any Additional
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter the super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.1.

Section 6.2 Relief from Stay. Until the Discharge of ABL Collateral Obligations,
the [Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured Parties,
and any Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the ABL Priority Collateral without the ABL Collateral
Representative’s express written consent. Until the Discharge of [Cash Flow]
Collateral Obligations, the ABL Agent, on behalf of itself and the ABL Secured
Parties, and any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Non-ABL Priority Collateral without the [Cash Flow] Collateral
Representative’s express written consent. In addition, none of the [Cash Flow]
Agent (including in its capacity as [Cash Flow] Collateral Representative, if
applicable), the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any Additional Agent (including in its
capacity as [Cash Flow] Collateral Representative or ABL Collateral
Representative, if and as applicable) shall seek any relief from the automatic
stay with respect to any Collateral without providing 30 days’ prior written
notice to each other Party, unless such period is agreed in writing by the ABL
Agent, the [Cash Flow] Agent and each Additional Agent to be modified.

Section 6.3 No Contest. (a) The [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by the ABL Agent or any ABL Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the ABL Agent as adequate

 

107



--------------------------------------------------------------------------------

protection of its interests are subject to this Agreement. Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that, prior to the Discharge of ABL Obligations, none of them shall
directly or indirectly contest (or support any other Person contesting) (i) any
request by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1), or (ii) any
objection by the ABL Agent or any ABL Secured Party to any motion, relief,
action, or proceeding based on a claim by the ABL Agent or any ABL Secured Party
that its interests in the Collateral (unless in contravention of Section 6.1)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of [Cash Flow] Obligations, none of them shall contest
(or directly or indirectly support any other Person contesting) (i) any request
by the [Cash Flow] Agent or any [Cash Flow] Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of
Section 6.1), or (ii) any objection by the [Cash Flow] Agent or any [Cash Flow]
Secured Party to any motion, relief, action or proceeding based on a claim by
the [Cash Flow] Agent or any [Cash Flow] Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1) are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to the [Cash Flow] Agent as adequate
protection of its interests are subject to this Agreement. Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that, prior to the Discharge of [Cash Flow] Obligations, none of them
shall directly or indirectly contest (or support any other Person contesting)
(i) any request by the [Cash Flow] Agent or any [Cash Flow] Secured Party for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1), or (ii) any objection by the [Cash Flow] Agent or any [Cash
Flow] Secured Party to any motion, relief, action or proceeding based on a claim
by the [Cash Flow] Agent or any [Cash Flow] Secured Party that its interests in
the Collateral (unless in contravention of Section 6.1) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the [Cash Flow] Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties).

(c) The [Cash Flow] Agent, on behalf of itself and the [Cash Flow] Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall directly or indirectly contest (or support any other Person
contesting) (i) any request by any Additional Agent or any Additional Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Additional

 

108



--------------------------------------------------------------------------------

Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties). The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that, prior to the Discharge of Additional Obligations,
none of them shall directly or indirectly contest (or support any other Person
contesting) (i) any request by any Additional Agent or any Additional Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Additional Agent
as adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).
Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the applicable Discharge of
Additional Obligations, none of them shall directly or indirectly contest (or
support any other Person contesting) (a) any request by any other Additional
Agent or any Additional Secured Party represented by such other Additional Agent
for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (b) any objection by such other Additional
Agent or any Additional Secured Party to any motion, relief, action, or
proceeding based on a claim by any Additional Agent or any Additional Secured
Party represented by such other Additional Agent that its interests in the
Collateral (unless in contravention of Section 6.1) are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such other Additional Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby).

Section 6.4 Asset Sales. The [Cash Flow] Agent agrees, on behalf of itself and
the [Cash Flow] Secured Parties, and any Additional [Cash Flow] Agent agrees, on
behalf of itself and any Additional [Cash Flow] Secured Parties represented
thereby, that it will not oppose any sale consented to by the ABL Agent, any
Additional ABL Agent or the ABL Collateral Representative of any ABL Priority
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with this Agreement. The ABL
Agent agrees, on behalf of itself and the ABL Secured Parties, and each
Additional ABL Agent agrees, on behalf of itself and any Additional ABL Secured
Parties represented thereby, that it will not oppose any sale consented to by
the [Cash Flow] Agent, any Additional [Cash Flow] Agent or the [Cash Flow]
Collateral Representative of any Non-ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.

 

109



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification. Each [Cash
Flow] Secured Party, the [Cash Flow] Agent, each Additional [Cash Flow] Secured
Party and each Additional [Cash Flow] Agent, on the one hand, and each ABL
Secured Party, the ABL Agent, each Additional ABL Secured Party and each
Additional ABL Agent, on the other hand, acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents, the [Cash Flow]
Collateral Documents, the Additional [Cash Flow] Collateral Documents and the
Additional ABL Collateral Documents constitute separate and distinct grants of
Liens and (ii) because of, among other things, their differing rights in the
Collateral, the [Cash Flow] Obligations and Additional [Cash Flow] Obligations
are fundamentally different from the ABL Obligations and the Additional ABL
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of any two or more of the ABL Secured Parties, the
Additional ABL Secured Parties, the [Cash Flow] Secured Parties and the
Additional [Cash Flow] Secured Parties, in respect of the Collateral constitute
a single secured claim (rather than separate classes of senior and junior
secured claims), then the ABL Secured Parties, the [Cash Flow] Secured Parties,
any Additional [Cash Flow] Secured Parties and any Additional ABL Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of such ABL Obligation claims, Additional ABL
Obligation claims, [Cash Flow] Obligation claims and Additional [Cash Flow]
Obligation claims against the Credit Parties (with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or the Non-ABL
Priority Collateral, as applicable, is sufficient (for this purpose ignoring all
claims held by the other Secured Parties), the ABL Secured Parties, the
Additional ABL Secured Parties, the [Cash Flow] Secured Parties or the
Additional [Cash Flow] Secured Parties, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from each applicable pool of Priority Collateral for
each of the ABL Secured Parties, Additional ABL Secured Parties, the [Cash Flow]
Secured Parties and the Additional [Cash Flow] Secured Parties, before any
distribution is made from the applicable pool of Priority Collateral in respect
of the claims held by the other applicable Secured Parties, with such other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them from the
applicable pool of Priority Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and any other Additional Agent,
on behalf of itself and the Additional Secured Parties represented thereby, with
respect to the Additional Obligations owing to any of such Additional Agent and
Additional Secured Parties.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the [Cash Flow] Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

 

110



--------------------------------------------------------------------------------

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the [Cash Flow] Agent, any Additional Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 [Cash Flow] Obligations Unconditional. All rights of the [Cash Flow]
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any [Cash Flow] Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the [Cash Flow] Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any [Cash Flow] Document;

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the [Cash Flow] Obligations or any guarantee thereof;
or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the [Cash Flow]
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

Section 6.9 Additional Obligations Unconditional. All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the [Cash
Flow] Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Additional Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Additional Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Additional Document;

 

111



--------------------------------------------------------------------------------

(iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Additional Obligations or any guarantee thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the [Cash Flow] Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

Section 6.10 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.10, nothing in this Agreement shall limit the
rights of (x) the ABL Agent and the ABL Secured Parties, (y) the [Cash Flow]
Agent and the [Cash Flow] Secured Parties, or (z) any Additional Agent and any
Additional Secured Parties, respectively, from seeking or requesting adequate
protection with respect to their interests in the applicable Priority Collateral
in any Insolvency Proceeding, including adequate protection in the form of a
cash payment, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that:

(a) in the event that the ABL Agent, on behalf of itself or any of the ABL
Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Non-ABL Priority Collateral, then the ABL Agent, on behalf of itself and each of
the ABL Secured Parties, agrees that the [Cash Flow] Agent may also seek and
obtain a senior Lien on such collateral as security for the [Cash Flow]
Obligations and that any such Liens on such collateral securing the ABL
Obligations and the [Cash Flow] Obligations shall be subject to the terms of
this Agreement;

(b) in the event that the ABL Agent, on behalf of itself or any of the ABL
Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Non-ABL Priority Collateral, then the ABL Agent, on behalf of itself and each of
the ABL Secured Parties, agrees that any Additional [Cash Flow] Agent may seek
and obtain a senior Lien on such collateral as security for the Additional [Cash
Flow] Obligations and that any such Lien on such collateral securing the ABL
Obligations and the Additional [Cash Flow] Obligations shall be subject to the
terms of this Agreement (including as may be separately otherwise agreed in
writing by and between such Additional [Cash Flow] Agent, on behalf of itself
and the Additional [Cash Flow] Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

(c) in the event that the [Cash Flow] Agent, on behalf of itself or any of the
[Cash Flow] Secured Parties, seeks or requests adequate protection in respect of
the [Cash Flow] Obligations and such adequate protection is granted in the form
of a Lien on additional collateral

 

112



--------------------------------------------------------------------------------

comprising assets of the type of assets that constitute ABL Priority Collateral,
then the [Cash Flow] Agent, on behalf of itself and each of the [Cash Flow]
Secured Parties, agrees that the ABL Agent may seek and obtain a senior Lien on
such collateral as security for the ABL Obligations and that any such Lien on
such collateral securing the [Cash Flow] Obligations and the ABL Obligations
shall be subject to the terms of this Agreement;

(d) in the event that the [Cash Flow] Agent, on behalf of itself or any of the
[Cash Flow] Secured Parties, seeks or requests adequate protection in respect of
the [Cash Flow] Obligations and such adequate protection is granted in the form
of a Lien on additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the [Cash Flow] Agent, on behalf of
itself and each of the [Cash Flow] Secured Parties, agrees that any Additional
ABL Agent may seek and obtain a senior Lien on such collateral as security for
the Additional ABL Obligations and that any such Lien on such collateral
securing the [Cash Flow] Obligations and the Additional ABL Obligations shall be
subject to the terms of this Agreement;

(e) in the event that any Additional [Cash Flow] Agent, on behalf of itself or
any Additional [Cash Flow] Secured Parties, seeks or requests adequate
protection in respect of the Additional [Cash Flow] Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute ABL Priority Collateral,
then such Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that the ABL Agent may
seek and obtain a senior Lien on such collateral as security for the ABL
Obligations and that any such Lien on such collateral securing the Additional
[Cash Flow] Obligations and the ABL Obligations shall be subject to the terms of
this Agreement;

(f) in the event that any Additional [Cash Flow] Agent, on behalf of itself or
any Additional [Cash Flow] Secured Parties, seeks or requests adequate
protection in respect of the Additional [Cash Flow] Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute ABL Priority Collateral,
then such Additional [Cash Flow] Agent, on behalf of itself and any Additional
[Cash Flow] Secured Party represented thereby, agrees that any Additional ABL
Agent may seek and obtain a senior Lien on such collateral as security for the
Additional ABL Obligations and that any such Lien on such collateral securing
the Additional [Cash Flow] Obligations and the Additional ABL Obligations shall
be subject to the terms of this Agreement;

(g) in the event that any Additional ABL Agent, on behalf of itself or any
Additional ABL Secured Party, seeks or requests adequate protection in respect
of the Additional ABL Obligations and such adequate protection is granted in the
form of a Lien on additional collateral comprising assets of the type of assets
that constitute Non-ABL Priority Collateral, then such Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Party represented thereby,
agrees that the [Cash Flow] Agent may seek and obtain a senior Lien on such
collateral as security for the [Cash Flow] Obligations and that any such Lien on
such collateral securing the Additional ABL Obligations and the [Cash Flow]
Obligations shall be subject to the terms of this Agreement; and

 

113



--------------------------------------------------------------------------------

(h) in the event that any Additional ABL Agent, on behalf of itself or any
Additional ABL Secured Party, seeks or requests adequate protection in respect
of the Additional ABL Obligations and such adequate protection is granted in the
form of a Lien on additional collateral comprising assets of the type of assets
that constitute Non-ABL Priority Collateral, then such Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Party represented thereby,
agrees that any Additional [Cash Flow] Agent may seek and obtain a senior Lien
on such collateral as security for the Additional [Cash Flow] Obligations and
that any such Lien on such collateral securing the Additional ABL Obligations
and the Additional [Cash Flow] Obligations shall be subject to the terms of this
Agreement (including as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and such Additional [Cash Flow] Agent, on
behalf of itself and the Additional [Cash Flow] Secured Parties represented
thereby).

ARTICLE 7

Miscellaneous

Section 7.1 Rights of Subrogation. The [Cash Flow] Agent, for and on behalf of
itself and the [Cash Flow] Secured Parties, agrees that no payment by the [Cash
Flow] Agent or any [Cash Flow] Secured Party to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the [Cash Flow]
Agent or any [Cash Flow] Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the [Cash Flow] Agent or any [Cash
Flow] Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are promptly paid by such Person upon request for
payment thereof.

The [Cash Flow] Agent, for and on behalf of itself and the [Cash Flow] Secured
Parties, agrees that no payment by the [Cash Flow] Agent or any [Cash Flow]
Secured Party to any Additional ABL Agent or any Additional ABL Secured Party
represented thereby pursuant to the provisions of this Agreement shall entitle
the [Cash Flow] Agent or any [Cash Flow] Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL
Secured Parties shall have occurred. Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, such Additional ABL Agent agrees to execute such
documents, agreements, and instruments as the [Cash Flow] Agent or any [Cash
Flow] Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the applicable Additional ABL
Obligations resulting from payments to such Additional ABL Agent by such Person,
so long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Additional ABL Agent are
promptly paid by such Person upon request for payment thereof.

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to the [Cash Flow]
Agent or any [Cash Flow] Secured Party pursuant to the provisions of this
Agreement shall entitle the ABL

 

114



--------------------------------------------------------------------------------

Agent or any ABL Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of [Cash Flow] Obligations shall have occurred.
Following the Discharge of [Cash Flow] Obligations, the [Cash Flow] Agent agrees
to execute such documents, agreements, and instruments as the ABL Agent or any
ABL Secured Party may reasonably request to evidence the transfer by subrogation
to any such Person of an interest in the [Cash Flow] Obligations resulting from
payments to the [Cash Flow] Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the [Cash Flow] Agent are promptly paid by such Person
upon request for payment thereof.

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to any Additional
[Cash Flow] Agent or any Additional [Cash Flow] Secured Party represented
thereby pursuant to the provisions of this Agreement shall entitle the ABL Agent
or any ABL Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of Additional [Cash Flow] Obligations with respect
to the Additional [Cash Flow] Obligations owed to such Additional [Cash Flow]
Secured Parties shall have occurred. Following the Discharge of Additional [Cash
Flow] Obligations with respect to the Additional [Cash Flow] Obligations owed to
such Additional [Cash Flow] Secured Parties, such Additional [Cash Flow] Agent
agrees to execute such documents, agreements, and instruments as the ABL Agent
or any ABL Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the applicable Additional [Cash
Flow] Obligations resulting from payments to such Additional [Cash Flow] Agent
by such Person, so long as all costs and expenses (including all reasonable
legal fees and disbursements) incurred in connection therewith by such
Additional [Cash Flow] Agent are promptly paid by such Person upon request for
payment thereof.

Any Additional [Cash Flow] Agent, for and on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that no payment by such
Additional [Cash Flow] Agent or any such Additional [Cash Flow] Secured Party to
the ABL Agent or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional [Cash Flow] Agent or any such Additional
[Cash Flow] Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as such Additional [Cash Flow] Agent or
any such Additional [Cash Flow] Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the ABL
Obligations resulting from payments to the ABL Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the ABL Agent are promptly paid by such
Person upon request for payment thereof.

Any Additional [Cash Flow] Agent, for and on behalf of itself and any Additional
[Cash Flow] Secured Parties represented thereby, agrees that no payment by such
Additional [Cash Flow] Agent or any such Additional [Cash Flow] Secured Party to
any Additional ABL Agent or any Additional ABL Secured Party pursuant to the
provisions of this Agreement shall entitle such Additional [Cash Flow] Agent or
any such Additional [Cash Flow] Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL

 

115



--------------------------------------------------------------------------------

Secured Parties shall have occurred. Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, any Additional ABL Agent agrees to execute such
documents, agreements, and instruments as such Additional [Cash Flow] Agent or
any such Additional [Cash Flow] Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Additional
ABL Obligations resulting from payments to such Additional ABL Agent by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by such Additional ABL Agent
are promptly paid by such Person upon request for payment thereof.

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to the [Cash Flow] Agent or
any [Cash Flow] Secured Party pursuant to the provisions of this Agreement shall
entitle such Additional ABL Agent or any such Additional ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
[Cash Flow] Obligations shall have occurred. Following the Discharge of [Cash
Flow] Obligations, the [Cash Flow] Agent agrees to execute such documents,
agreements, and instruments as such Additional ABL Agent or any such Additional
ABL Secured Party may reasonably request to evidence the transfer by subrogation
to any such Person of an interest in the [Cash Flow] Obligations resulting from
payments to the [Cash Flow] Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the [Cash Flow] Agent are promptly paid by such Person
upon request for payment thereof.

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to any Additional [Cash Flow]
Agent or any Additional [Cash Flow] Secured Party pursuant to the provisions of
this Agreement shall entitle such Additional ABL Agent or any such Additional
ABL Secured Party to exercise any rights of subrogation in respect thereof until
the Discharge of Additional [Cash Flow] Obligations with respect to the
Additional [Cash Flow] Obligations owed to such Additional [Cash Flow] Secured
Parties shall have occurred. Following the Discharge of Additional [Cash Flow]
Obligations with respect to the Additional [Cash Flow] Obligations owed to such
Additional [Cash Flow] Secured Parties, any Additional [Cash Flow] Agent agrees
to execute such documents, agreements, and instruments as such Additional ABL
Agent or any such Additional ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Additional [Cash Flow] Obligations resulting from payments to such Additional
[Cash Flow] Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
such Additional [Cash Flow] Agent are promptly paid by such Person upon request
for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments

 

116



--------------------------------------------------------------------------------

or documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

Section 7.3 Representations. The [Cash Flow] Agent represents and warrants to
the ABL Agent and any Additional Agent that it has the requisite power and
authority under the [Cash Flow] Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the [Cash Flow]
Secured Parties. The ABL Agent represents and warrants to the [Cash Flow] Agent
and any Additional Agent that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties. Any Additional Agent
represents and warrants to the [Cash Flow] Agent, the ABL Agent and any other
Additional Agent that it has the requisite power and authority under the
applicable Additional Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and any Additional Secured
Parties represented thereby.

Section 7.4 Amendments. (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
[Cash Flow] Agent, the ABL Agent and any Additional Agent. Notwithstanding the
foregoing, the Company Representative may, without the consent of any Party
hereto, add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in
substantially the form of Exhibit C attached hereto as provided for in the
definition of “ABL Credit Agreement” or “[Cash Flow] Credit Agreement”, as
applicable. No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise affects in any manner, any
provision relating to any Additional Indebtedness that is not then subject
hereto, any Additional Agent that is not then a Party, or any Additional Secured
Party not then represented by an Additional Agent that is then a Party
(including any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other effect upon any
such Additional Agent or Additional Secured Party that may at any subsequent
time become a Party or beneficiary hereof) shall be effective unless it is
consented to in writing by the Company Representative (regardless of whether any
such Additional Indebtedness ever becomes subject hereto or any such Additional
Agent or Additional Secured Party ever becomes a Party or beneficiary hereof),
and any amendment, modification or waiver of any provision of this Agreement
that would have the effect, directly or indirectly, through any reference in any
Credit Document to this Agreement or otherwise, of waiving, amending,
supplementing or otherwise modifying any Credit Document, or any term or
provision thereof, or any right or obligation of the Company or any other Credit
Party thereunder or in respect thereof, shall not be given such effect except
pursuant to a written instrument executed by the Company Representative and each
other affected Credit Party. Any separate agreement in writing between Agents,
as expressly contemplated under this Agreement, shall be limited in scope and
effect to the subject matter thereof as between the parties thereto and shall
not be deemed to amend, modify, limit or otherwise affect the provisions of this
Agreement (except as between such Agents only and for the limited purpose
thereof).

 

117



--------------------------------------------------------------------------------

(b) In the event that the ABL Agent that is the ABL Collateral Representative or
the requisite ABL Secured Parties represented thereby enter into any amendment,
waiver or consent in respect of or replacing any ABL Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departure from any provisions of, any ABL Collateral Document relating to the
ABL Priority Collateral or changing in any manner the rights of the ABL Agent,
the ABL Secured Parties, or any ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f), the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each [Cash Flow] Collateral Document and each
Additional [Cash Flow] Collateral Document, in each case without the consent of,
or any action by, any [Cash Flow] Agent or any [Cash Flow] Secured Party or any
Additional [Cash Flow] Agent or Additional [Cash Flow] Secured Party, as
applicable; provided, that such amendment, waiver or consent does not materially
adversely affect the rights of the [Cash Flow] Secured Parties or the Additional
[Cash Flow] Secured Parties, as applicable, or the interests of the [Cash Flow]
Secured Parties or the Additional [Cash Flow] Secured Parties, as applicable, in
the Non-ABL Priority Collateral (including any license or right of use granted
to them by any Credit Party pursuant to any [Cash Flow] Collateral Document or
Additional [Cash Flow] Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the Non-ABL
Priority Collateral). The ABL Agent shall give written notice of such amendment,
waiver or consent to the [Cash Flow] Agent and each Additional [Cash Flow]
Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any [Cash Flow] Collateral Document or any Additional [Cash Flow]
Collateral Document as set forth in this Section 7.4(b).

(c) In the event that the ABL Agent that is the ABL Collateral Representative or
the requisite ABL Secured Parties represented thereby enter into any amendment,
waiver or consent in respect of or replacing any ABL Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departure from any provisions of, any ABL Collateral Document relating to the
ABL Priority Collateral or changing in any manner the rights of the ABL Agent,
the ABL Secured Parties, or any ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f), the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Additional ABL Collateral Document, in each
case without the consent of, or any action by, any Additional ABL Agent or any
Additional ABL Secured Party (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties); provided, that such amendment, waiver or
consent does not materially adversely affect the rights or interests of the
Additional ABL Secured Parties in the ABL Priority Collateral (including any
license or right of use granted to them by any Credit Party pursuant to any
Additional ABL Collateral Document with respect to Intellectual Property owned
by such Credit Party as it pertains to the ABL Priority Collateral). The ABL
Agent shall give written notice of such amendment, waiver or consent to each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional ABL Collateral Document as set forth in this
Section 7.4(c).

 

118



--------------------------------------------------------------------------------

(d) In the event that the [Cash Flow] Agent that is the [Cash Flow] Collateral
Representative or the requisite [Cash Flow] Secured Parties represented thereby
enter into any amendment, waiver or consent in respect of or replacing any [Cash
Flow] Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any [Cash Flow]
Collateral Document relating to the Non-ABL Priority Collateral or changing in
any manner the rights of the [Cash Flow] Agent, the [Cash Flow] Secured Parties,
or any [Cash Flow] Credit Party with respect to the Non-ABL Priority Collateral
(including, subject to Section 2.4(f), the release of any Liens thereon), then
such amendment, waiver or consent shall apply automatically to any comparable
provision of each ABL Collateral Document and each Additional ABL Collateral
Document, in each case without the consent of, or any action by, the ABL Agent
or any ABL Secured Party or any Additional ABL Agent or Additional ABL Secured
Party, as applicable (except as may be separately otherwise agreed in writing by
and between the [Cash Flow] Agent, on behalf of itself and the [Cash Flow]
Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL Secured
Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The [Cash Flow] Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent and each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(d).

(e) In the event that the [Cash Flow] Agent that is the [Cash Flow] Collateral
Representative or the requisite [Cash Flow] Secured Parties represented thereby
enter into any amendment, waiver or consent in respect of or replacing any [Cash
Flow] Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any [Cash Flow]
Collateral Document relating to the Non-ABL Priority Collateral or changing in
any manner the rights of the [Cash Flow] Agent, the [Cash Flow] Secured Parties,
or any [Cash Flow] Credit Party with respect to the Non-ABL Priority Collateral
(including, subject to Section 2.4(f), the release of any Liens thereon), then
such amendment, waiver or consent shall apply automatically to any comparable
provision of each Additional [Cash Flow] Collateral Document without the consent
of, or any action by, any Additional [Cash Flow] Agent or Additional [Cash Flow]
Secured Party (except as may be separately otherwise agreed in writing by and
between such Additional [Cash Flow] Agent, on behalf of itself and the
Additional [Cash Flow] Secured Parties represented thereby, and the [Cash Flow]
Agent, on behalf of itself and the [Cash Flow] Secured Parties); provided, that
such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Additional [Cash Flow] Secured Parties in the
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any Additional [Cash Flow] Collateral Document with respect to
Intellectual Property owned by such Credit Party as it pertains to the Non-ABL
Priority

 

119



--------------------------------------------------------------------------------

Collateral). The applicable [Cash Flow] Agent shall give written notice of such
amendment, waiver or consent to each Additional [Cash Flow] Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Additional
[Cash Flow] Collateral Document as set forth in this Section 7.4(e).

(f) In the event that any Additional [Cash Flow] Agent that is the [Cash Flow]
Collateral Representative or the requisite Additional [Cash Flow] Secured
Parties represented thereby enter into any amendment, waiver or consent in
respect of or replacing any Additional [Cash Flow] Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Additional [Cash Flow] Collateral
Document relating to the Non-ABL Priority Collateral or changing in any manner
the rights of the Additional [Cash Flow] Agent, the Additional [Cash Flow]
Secured Parties, or any Additional [Cash Flow] Credit Party with respect to the
Non-ABL Priority Collateral (including, subject to Section 2.4(f), the release
of any Liens thereon), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each ABL Collateral Document and
each Additional ABL Collateral Document, in each case without the consent of, or
any action by, the ABL Agent or any ABL Secured Party or any Additional ABL
Agent or Additional ABL Secured Party, as applicable (except as may be
separately otherwise agreed in writing by and between (x) such Additional [Cash
Flow] Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and (y) the ABL Agent, on behalf of itself and the ABL
Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The applicable Additional [Cash Flow] Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent and each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any ABL Collateral Document or Additional ABL Collateral
Document as set forth in this Section 7.4(f).

(g) In the event that any Additional [Cash Flow] Agent that is the [Cash Flow]
Collateral Representative or the requisite Additional [Cash Flow] Secured
Parties represented thereby enter into any amendment, waiver or consent in
respect of or replacing any Additional [Cash Flow] Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Additional [Cash Flow] Collateral
Document relating to the Non-ABL Priority Collateral or changing in any manner
the rights of the Additional [Cash Flow] Agent, the Additional [Cash Flow]
Secured Parties, or any Additional [Cash Flow] Credit Party with respect to the
Non-ABL Priority Collateral (including, subject to Section 2.4(f), the release
of any Liens thereon), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each [Cash Flow] Collateral
Document and (with respect to any other Additional [Cash Flow] Credit Facility)
each Additional [Cash Flow] Collateral Document, in each case without the
consent of, or any action by, the [Cash Flow] Agent or any [Cash Flow] Secured
Party or (with respect to any other Additional [Cash Flow] Credit Facility) any
other Additional [Cash Flow] Agent or related

 

120



--------------------------------------------------------------------------------

Additional [Cash Flow] Secured Party, as applicable (except as may be separately
otherwise agreed in writing by and between (x) such Additional [Cash Flow]
Agent, on behalf of itself and the Additional [Cash Flow] Secured Parties
represented thereby, and (y) the [Cash Flow] Agent, on behalf of itself and the
[Cash Flow] Secured Parties, or such other Additional [Cash Flow] Agent, on
behalf of itself and the Additional [Cash Flow] Secured Parties represented
thereby); provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the [Cash Flow] Secured Parties or
such other Additional [Cash Flow] Secured Parties, as applicable, in the
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any [Cash Flow] Collateral Document or Additional [Cash Flow]
Collateral Document (as applicable) with respect to Intellectual Property owned
by such Credit Party as it pertains to the Non-ABL Priority Collateral). The
applicable Additional [Cash Flow] Agent shall give written notice of such
amendment, waiver or consent to the [Cash Flow] Agent and each such other
Additional [Cash Flow] Agent; provided that the failure to give such notice
shall not affect the effectiveness of such amendment, waiver or consent with
respect to the provisions of any [Cash Flow] Collateral Document or Additional
[Cash Flow] Collateral Document as set forth in this Section 7.4(g).

(h) In the event that any Additional ABL Agent that is the ABL Collateral
Representative or the requisite Additional ABL Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional ABL Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of any
Additional ABL Collateral Document relating to the ABL Priority Collateral or
changing in any manner the rights of such Additional ABL Agent, such Additional
ABL Secured Parties, or any Additional ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f), the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each [Cash Flow] Collateral Document and each
Additional [Cash Flow] Collateral Document, in each case without the consent of,
or any action by, the [Cash Flow] Agent or any [Cash Flow] Secured Party or any
Additional [Cash Flow] Agent or Additional [Cash Flow] Secured Party, as
applicable; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the [Cash Flow] Secured Parties or
the Additional [Cash Flow] Secured Parties, as applicable, in the Non-ABL
Priority Collateral (including any license or right of use granted to them by
any Credit Party pursuant to any [Cash Flow] Collateral Document or Additional
[Cash Flow] Collateral Document (as applicable) with respect to Intellectual
Property owned by such Credit Party as it pertains to the Non-ABL Priority
Collateral). The applicable Additional ABL Agent shall give written notice of
such amendment, waiver or consent to the [Cash Flow] Agent and each Additional
[Cash Flow] Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any [Cash Flow] Collateral Document or Additional [Cash Flow]
Collateral Document as set forth in this Section 7.4(h).

(i) In the event that any Additional ABL Agent that is the ABL Collateral
Representative or the requisite Additional ABL Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional ABL Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Additional ABL Collateral Document relating to the ABL Priority Collateral or
changing in any manner the rights of such Additional ABL Agent, such

 

121



--------------------------------------------------------------------------------

Additional ABL Secured Parties, or any Additional ABL Credit Party with respect
to the ABL Priority Collateral (including, subject to Section 2.4(f), the
release of any Liens thereon), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each ABL Collateral Document
and (with respect to any other Additional ABL Credit Facility) each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or (with respect to any other Additional
ABL Credit Facility) any other Additional ABL Agent or related Additional ABL
Secured Party (except as may be separately otherwise agreed in writing by and
between (x) such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and (y) the ABL Agent, on behalf of
itself and the ABL Secured Parties, or such other Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby);
provided, that such amendment, waiver or consent does not materially adversely
affect the rights or interests of the ABL Secured Parties or such other
Additional ABL Secured Parties in the Collateral (including any license or right
of use granted to them by any Credit Party pursuant to any ABL Collateral
Document or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The applicable Additional ABL Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each such other
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any ABL Collateral Document or Additional ABL Collateral
Document as set forth in this Section 7.4(i).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five days after deposit in the United States
mail (certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each Party, at such other address as may be designated by such Party in a
written notice to all of the other Parties.

 

  ABL Agent:    Bank of America, N.A.      [     ]   [Cash Flow] Agent:   
[     ]   Any Additional Agent:    As set forth in the Additional Indebtedness
Joinder executed and delivered by such Additional Agent pursuant to
Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

122



--------------------------------------------------------------------------------

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of [Cash Flow]
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns. Nothing herein is intended, or shall be
construed, to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the [Cash Flow] Agent, any [Cash
Flow] Secured Party, any Additional Agent or any Additional Secured Party may
assign or otherwise transfer all or any portion of the ABL Obligations, the
[Cash Flow] Obligations or any Additional Obligations, as applicable, to any
other Person, and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the [Cash
Flow] Agent, such ABL Secured Party, such [Cash Flow] Secured Party, such
Additional Agent or such Additional Secured Party, as the case may be, herein or
otherwise. The ABL Secured Parties, the [Cash Flow] Secured Parties and any
Additional Secured Parties may continue, at any time and without notice to the
other Parties hereto, to extend credit and other financial accommodations, lend
monies and provide indebtedness to, or for the benefit of, any Credit Party on
the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance and
enforcement of this Agreement, and the rights and obligations of the parties
under this Agreement, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the laws
of another jurisdiction. This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

Section 7.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement in any number of separate counterparts (including by
telecopy or other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be delivered to the
Company Representative and to each Agent.

Section 7.10 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the Parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the [Cash Flow] Agent, the [Cash Flow]
Secured Parties, each Additional Agent, the Additional Secured Parties and the
Company and the other Credit Parties. No other Person shall have or be entitled
to assert rights or benefits hereunder.

 

123



--------------------------------------------------------------------------------

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents. (a) The Company Representative may designate any Additional Indebtedness
complying with the requirements of the definition of “Additional Indebtedness”
as Additional Indebtedness, and as either Additional ABL Indebtedness or
Additional [Cash Flow] Indebtedness, for purposes of this Agreement, upon
complying with the following conditions:

(i) one or more Additional Agents for one or more Additional Secured Parties in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company Representative or any such Additional Agent shall have delivered such
executed Additional Indebtedness Joinder to the ABL Agent, the [Cash Flow] Agent
and any other Additional Agent then party to this Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Company Representative) prior to delivery of the
Additional Indebtedness Joinder, the Company Representative shall have delivered
to the ABL Agent, the [Cash Flow] Agent and any other Additional Agent then
party to this Agreement complete and correct copies of any Additional Credit
Facility, Additional Guarantees and Additional Collateral Documents that will
govern such Additional Indebtedness upon giving effect to such designation
(which may be unexecuted copies of Additional Documents to be executed and
delivered concurrently with the effectiveness of such designation);

(iii) the Company Representative shall have executed and delivered to the ABL
Agent, the [Cash Flow] Agent and any other Additional Agent then party to this
Agreement an Additional Indebtedness Designation, with respect to such
Additional Indebtedness, which Additional Indebtedness Designation shall
designate such Additional Indebtedness as Additional ABL Indebtedness or
Additional [Cash Flow] Indebtedness, as the case may be; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the ABL Agent, the [Cash Flow] Agent
and any other Additional Agent then party to this Agreement.

(b) Upon satisfaction of the foregoing conditions, (i) the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Secured Party shall constitute an
“Additional Secured Party”, and any Additional Agent for any such Additional
Secured Party shall constitute an “Additional Agent”, (ii) any designated
Additional [Cash Flow] Indebtedness shall constitute “Additional [Cash Flow]
Indebtedness”, any Additional [Cash Flow] Credit Facility under which such
Additional [Cash Flow] Indebtedness is or may be incurred shall constitute an
“Additional [Cash Flow] Credit Facility”, any holder of such Additional [Cash
Flow] Indebtedness or other applicable Additional [Cash Flow] Secured Party
shall constitute an “Additional [Cash Flow] Secured Party”, and any

 

124



--------------------------------------------------------------------------------

Additional [Cash Flow] Agent for any such Additional [Cash Flow] Secured Party
shall constitute an “Additional [Cash Flow] Agent” and (iii) any designated
Additional ABL Indebtedness shall constitute “Additional ABL Indebtedness”, any
Additional ABL Credit Facility under which such Additional ABL Indebtedness is
or may be incurred shall constitute an “Additional ABL Credit Facility”, any
holder of such Additional ABL Indebtedness or other applicable Additional ABL
Secured Party shall constitute an “Additional ABL Secured Party”, and any
Additional ABL Agent for any such Additional ABL Secured Party shall constitute
an “Additional ABL Agent”, in each case for all purposes under this Agreement.
The date on which the foregoing conditions shall have been satisfied with
respect to such Additional Indebtedness is herein called the “Additional
Effective Date”. Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to include or take into account such Additional Indebtedness, and
the rights and obligations of the ABL Agent, the [Cash Flow] Agent and any other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is not then designated. On and after the
Additional Effective Date with respect to such Additional Indebtedness, all
references herein to Additional Indebtedness shall be deemed to include and take
into account such Additional Indebtedness, and the rights and obligations of the
ABL Agent, the [Cash Flow] Agent and any other Additional Agent then party to
this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the ABL Agent, the [Cash Flow] Agent and any
Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any [Cash Flow]
Collateral Documents, ABL Collateral Documents or Additional Collateral
Documents, as applicable, and any blocked account, control or other agreements
relating to any security interest in Control Collateral or Cash Collateral, and
to make or consent to any filings or take any other actions, as may be
reasonably deemed by the Company Representative to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the priority contemplated by this
Agreement), provided that such amendment, restatement, waiver or supplement does
not adversely affect the validity, perfection or priority of the Lien of such
Agent (subject, as to priority, to the provisions of this Agreement) and
(y) otherwise to reasonably cooperate to effectuate a designation of Additional
Indebtedness pursuant to this Section 7.11 (including, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

Section 7.12 [Cash Flow] Collateral Representative and ABL Collateral
Representative; Notice of Change. The [Cash Flow] Collateral Representative
shall act for and bind the [Cash Flow] Collateral Secured Parties as provided in
this Agreement, and shall be entitled to so act at the direction of the
Requisite [Cash Flow] Holders from time to time. Until a Party (other than the
existing [Cash Flow] Collateral Representative) receives written notice from the
existing [Cash Flow] Collateral Representative, in accordance with Section 7.5,
of a change in the identity of the [Cash Flow] Collateral Representative, such
Party shall be entitled to act as if the existing [Cash Flow] Collateral
Representative is in fact the [Cash Flow] Collateral Representative. Each Party
(other than the existing [Cash Flow] Collateral Representative) shall be
entitled to rely upon any written notice of a change in the identity of the

 

125



--------------------------------------------------------------------------------

[Cash Flow] Collateral Representative which facially appears to be from the then
existing [Cash Flow] Collateral Representative and is delivered in accordance
with Section 7.5 and such Agent shall not be required to inquire into the
veracity or genuineness of such notice. Each existing [Cash Flow] Collateral
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the [Cash Flow] Collateral
Representative.

The ABL Collateral Representative shall act for and bind the ABL Collateral
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction of the Requisite ABL Holders from time to time. Until a Party
(other than the existing ABL Collateral Representative) receives written notice
from the existing ABL Collateral Representative, in accordance with Section 7.5,
of a change in the identity of the ABL Collateral Representative, such Party
shall be entitled to act as if the existing ABL Collateral Representative is in
fact the ABL Collateral Representative. Each Party (other than the existing ABL
Collateral Representative) shall be entitled to rely upon any written notice of
a change in the identity of the ABL Collateral Representative which facially
appears to be from the then existing ABL Collateral Representative and is
delivered in accordance with Section 7.5 and such Agent shall not be required to
inquire into the veracity or genuineness of such notice. Each existing ABL
Collateral Representative from time to time agrees to give prompt written notice
to each Party of any change in the identity of the ABL Collateral
Representative.

Section 7.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties, the [Cash Flow] Secured Parties and any
Additional Secured Parties, respectively. Nothing in this Agreement is intended
to or shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the ABL Obligations,
the [Cash Flow] Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms. The provisions of
any separate agreement in writing between Agents, as expressly contemplated
under this Agreement, shall define the relative rights of the parties thereto
with respect to the subject matter thereof only and shall have no effect on the
rights of any other Parties.

Section 7.14 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.15 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing Party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.16 VENUE; JURY TRIAL WAIVER. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY (I) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
IT IS A PARTY, OR

 

126



--------------------------------------------------------------------------------

FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF, (II) CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
AGREES NOT TO PLEAD OR CLAIM THE SAME, (III) AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO THE APPLICABLE PARTY AT THE ADDRESS SPECIFIED IN SECTION 7.5
OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES HERETO SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO, (IV) AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION AND (V) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY CONSEQUENTIAL OR
PUNITIVE DAMAGES.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 7.17 Intercreditor Agreement. This Agreement is the “Base Intercreditor
Agreement” referred to in the ABL Credit Agreement, the [“Base Intercreditor
Agreement”] referred to in the [Cash Flow] Credit Agreement and the [“Base
Intercreditor Agreement”] referred to in any Additional Credit Facility. Nothing
in this Agreement shall be deemed to subordinate the right of any ABL Secured
Party or any Additional ABL Secured Party to receive payment to the right of any
[Cash Flow] Secured Party or any Additional [Cash Flow] Secured Party to receive
payment or of any [Cash Flow] Secured Party or any Additional [Cash Flow]
Secured Party to receive payment to the right of any ABL Secured Party or any
Additional ABL Secured Party to receive payment (whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens as between the ABL
Secured Parties, or any Additional ABL Secured Parties, on the one hand, and the
[Cash Flow] Secured Parties or any Additional [Cash Flow] Secured Parties, on
the other hand, but not a subordination of Indebtedness.

Section 7.18 No Warranties or Liability. The [Cash Flow] Agent, the ABL Agent
and any Additional Agent each acknowledges and agrees that none of the other
Parties has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectability or enforceability of any other
ABL Document, any other [Cash Flow] Document or any other Additional Document.
Except as otherwise provided in this Agreement, the [Cash Flow] Agent, the ABL
Agent and any Additional Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

127



--------------------------------------------------------------------------------

Section 7.19 Conflicts. In the event of any conflict between the provisions of
this Agreement, the provisions of any separate agreement in writing between
Agents as expressly contemplated by this Agreement, and/or the provisions of any
ABL Document, any [Cash Flow] Document or any Additional Document, the
provisions of this Agreement, in each case, shall govern. The parties hereto
acknowledge that the terms of this Agreement are not intended to negate any
specific rights granted to, or obligations of, the Company or any other Credit
Party in the [Cash Flow] Documents, the ABL Documents or any Additional
Documents.

Section 7.20 Information Concerning Financial Condition of the Credit Parties.
None of the [Cash Flow] Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
non-payment of the ABL Obligations, the [Cash Flow] Obligations or any
Additional Obligations. The [Cash Flow] Agent, the ABL Agent and any Additional
Agent hereby agree that no Party shall have any duty to advise any other Party
of information known to it regarding such condition or any such circumstances.
In the event the [Cash Flow] Agent, the ABL Agent or any Additional Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other Party or any other
Party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

Section 7.21 Excluded Assets. For the avoidance of doubt, nothing in this
Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9) shall be deemed to
provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

[Signature pages follow]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the [Cash Flow] Agent, for and on behalf of itself and the
[Cash Flow] Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

BANK OF AMERICA, N.A.     as the ABL Agent By:  

 

  Name:   Title:

[     ],

    as the [Cash Flow] Agent

By:  

 

  Name:   Title: [By:  

 

  Name:   Title:]

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the [Cash Flow] Agent, the [Cash
Flow] Secured Parties, any Additional Agent and any Additional Secured Parties
and will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement.

CREDIT PARTIES:

 

UNISOURCE WORLDWIDE, INC.

By:                                                                  
                             

Name:

Title:

XPEDX, LLC

By:                                                                  
                             

Name:

Title:

[GUARANTORS]

By:                                                                  
                             

Name:

Title:

[SIGNATURE PAGE TO ACKNOWLEDGEMENT TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of             , 20    , by UNISOURCE WORLDWIDE, INC. (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of [            ] between BANK OF AMERICA, N.A., as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”) for the ABL Secured Parties and [            ], as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “[Cash Flow] Agent”)
for the [Cash Flow] Secured Parties.5

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of             , 20            (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].6

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the [Cash Flow] Agent, and any Additional Agent that:

(1) the Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) any applicable requirement that no Event of Default or Specified Default
exist or arise from the issuance of such Additional Indebtedness, or any
applicable comparable requirement, has been satisfied or waived.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness and as Additional [ABL]
/ [Cash Flow] Indebtedness under the Intercreditor Agreement.

 

 

5  Revise as appropriate to refer to any successor ABL Agent or [Cash Flow]
Agent and to add reference to any previously added Additional Agent.

6  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

UNISOURCE WORLDWIDE, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20    , among UNISOURCE WORLDWIDE, INC. (the
“Company”), BANK OF AMERICA, N.A., as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “ABL Agent”)7 for the ABL Secured
Parties, [            ], as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “[Cash Flow] Agent”)8 for the [Cash Flow] Secured
Parties, [list any previously added Additional Agent] [and insert name of each
Additional Agent under any Additional Credit Facility being added hereby as
party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of [            ] (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) among the ABL Agent,
[and] the [Cash Flow] Agent [and (list any previously added Additional Agent)].
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of             , 20            (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list any applicable Additional
Secured Parties (the “Joining Additional Secured Parties”)] [and insert name of
each applicable Additional Agent (the “Joining Additional Agent”)].9

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL] /
[Cash Flow] Indebtedness by means of an Additional Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Secured Parties,]10 hereby agrees with the ABL Agent, the
[Cash Flow] Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

Section 1. Agreement to Be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Secured Parties,]11 hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a party to the Intercreditor Agreement.

 

 

7  Revise as appropriate to refer to any successor ABL Agent.

8  Revise as appropriate to refer to any successor [Cash Flow] Agent.

9  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

10  Revise as appropriate to refer to any Additional Agent being added hereby
and any Additional Secured Parties represented thereby.

11  Revise references throughout as appropriate to refer to the party or parties
being added.



--------------------------------------------------------------------------------

Exhibit B

Page 2

 

Section 2. Recognition of Claims. The ABL Agent (for itself and on behalf of the
ABL Secured Parties), the [Cash Flow] Agent (for itself and on behalf of the
[Cash Flow] Secured Parties) and [each of] the Additional Agent[s](for itself
and on behalf of any Additional Secured Parties represented thereby) hereby
agree that the interests of the respective Secured Parties in the Liens granted
to the ABL Agent, the [Cash Flow] Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including any
claims under the fraudulent transfer, preference or similar avoidance provisions
of applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the ABL Agent, the [Cash Flow] Agent, any
Additional Agent or any Secured Party may be entitled or subject. The ABL Agent
(for itself and on behalf of the ABL Secured Parties), the [Cash Flow] Agent
(for itself and on behalf of the [Cash Flow] Secured Parties), and any
Additional Agent party to the Intercreditor Agreement (for itself and on behalf
of any Additional Secured Parties represented thereby) (a) recognize the
existence and validity of the Additional Obligations represented by the
Additional Credit Facility, and (b) agree to refrain from making or asserting
any claim that the Additional Credit Facility or other applicable Additional
Documents are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations. The
[Joining Additional Agent (for itself and on behalf of the Joining Additional
Secured Parties] (a) recognize[s] the existence and validity of the ABL
Obligations, the existence and validity of the [Cash Flow] Obligations [and the
existence and validity of the Additional Obligations]12 and (b) agree[s] to
refrain from making or asserting any claim that the ABL Credit Agreement, the
[Cash Flow] Credit Agreement, the other ABL Documents or [Cash Flow] Documents
or the Additional Credit Facility or the Additional Documents]13, as the case
may be, are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THE VALIDITY, PERFORMANCE AND ENFORCEMENT OF THIS
JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE LAWS OF
ANOTHER JURISDICTION.

[Add Signatures]

 

 

12  Add reference to any previously added Additional Obligations, as
appropriate.

13  Add reference to any previously added Additional Credit Facility and related
Additional Documents, as appropriate.



--------------------------------------------------------------------------------

EXHIBIT C

[ABL CREDIT AGREEMENT][[CASH FLOW] CREDIT AGREEMENT][ADDITIONAL

CREDIT FACILITY] JOINDER

JOINDER, dated as of             , 20    , among BANK OF AMERICA, N.A., as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)14 for the ABL Secured Parties, [            ], as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “[Cash Flow]
Agent”)15 for the [Cash Flow] Secured Parties, [list any previously added
Additional Agent] [and insert name of additional [Cash Flow] Secured Parties,
[Cash Flow] Agent, ABL Secured Parties or ABL Agent, as applicable, being added
hereby as party] and any successors or assigns thereof, to the Intercreditor
Agreement dated as of [            ] (as amended, supplemented, waived or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
ABL Agent16, [and] the [Cash Flow] Agent17 [and (list any previously added
Additional Agent)]. Capitalized terms used herein and not otherwise defined
herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
            , 20            (the “Joining [ABL Credit Agreement][[Cash Flow]
Credit Agreement][Additional Credit Facility]”), among [list any applicable
Credit Party], [list any applicable new ABL Secured Parties, [Cash Flow] Secured
Parties or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][[Cash Flow] Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][[Cash Flow]][Additional]
Agent”)].18

The Joining [ABL][[Cash Flow]][Additional] Agent, for itself and on behalf of
the Joining [ABL Secured Parties][[Cash Flow] Secured Parties][Additional
Secured Parties],19 hereby agrees with the Company and the other Grantors, the
[ABL][ [Cash Flow]][Additional] Agent and any other Additional Agent party to
the Intercreditor Agreement as follows:

Section 1. Agreement to Be Bound. The [Joining [ABL][[Cash Flow]][Additional]
Agent, for itself and on behalf of the Joining [ABL Secured Parties][[Cash Flow]
Secured Parties][Additional Secured Parties],]20 hereby agrees to be bound by
the terms

 

 

 

14  Revise as appropriate to refer to any successor ABL Agent.

15  Revise as appropriate to refer to any successor [Cash Flow] Agent.

16  Revise as appropriate to describe predecessor ABL Agent or ABL Secured
Parties, if joinder is for a new ABL Credit Agreement.

17  Revise as appropriate to describe predecessor [Cash Flow] Agent or [Cash
Flow] Secured Parties, if joinder is for a new [Cash Flow] Credit Agreement.

18  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

19  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

20 

Revise references throughout as appropriate to refer to the party or parties
being added.



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

and provisions of the Intercreditor Agreement and shall, as of the date hereof,
be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL] [[Cash
Flow]] [Additional] Agent. As of the date hereof, the Joining [ABL Credit
Agreement][[Cash Flow] Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [[Cash Flow] Credit Agreement]
[Additional Credit Facility] under the Intercreditor Agreement, and the
obligations thereunder are subject to the terms and provisions of the
Intercreditor Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [[Cash Flow]]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

Section 3. Miscellaneous. THE VALIDITY, PERFORMANCE AND ENFORCEMENT OF THIS
JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE LAWS OF
ANOTHER JURISDICTION.

[ADD SIGNATURES]



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

ABL CREDIT AGREEMENT

FORM OF BORROWING REQUEST

Reference is made to the ABL Credit Agreement, dated as of July 1, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the “ABL
Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
[Unisource Worldwide, Inc., a Delaware corporation, as successor by merger to]
xpedx Intermediate, LLC, a Delaware limited liability company (as further
defined in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”),
xpedx, LLC, a New York limited liability company, the Canadian Borrower and each
Subsidiary Borrower of the Parent Borrower from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (the “Agent”)
and collateral agent for the Lenders, Bank of America, N.A., as a U.S. facility
issuing lender and Bank of America, N.A. (acting through its Canada branch), as
a Canadian facility issuing lender, and the other parties thereto. Unless
otherwise defined herein, terms defined in the ABL Credit Agreement and used
herein shall have the meanings given to them in the ABL Credit Agreement.

[The undersigned hereby gives irrevocable notice, pursuant to subsection 2.2 of
the ABL Credit Agreement, of a request for a Borrowing of Loans as follows4:

 

Borrower Name:   

 

   Principal Amount of Borrowing:    $                                Date of
Borrowing:                    , 20        Type of Loan:       [Eurocurrency
Loans] [ABR Loans]       [Interest Period:    Months    Amount of Eurocurrency
Loans                          ]5    Loan Denomination:    Dollars]   

 

 

4  Use this paragraph for Borrowing of U.S. Facility Revolving Credit Loans.

5  Provide only if requested Borrowing is entirely or partly of Eurocurrency
Loans.

 

F-1-1



--------------------------------------------------------------------------------

[The undersigned hereby gives irrevocable notice, pursuant to subsection 2.2 of
the ABL Credit Agreement, of a request for a Borrowing of Loans as follows6:

 

Borrower Name:   

 

   Principal Amount of Borrowing:   

[Cdn]$

   Date of Borrowing:                        , 20        Type of Loan:      
[Eurocurrency Loans] [ABR Loans] [BA Equivalent Loans]       [Interest Period:
   Months    [Amount of [Eurocurrency Loans] [BA Equivalent Loans]   
                    ]7    Loan Denomination:    [Canadian Dollars][Dollars]8]   

 

 

 

6  Use this paragraph for Borrowing of the Canadian Facility Revolving Credit
Loans.

7  Provide only if requested Borrowing is entirely or partly of Eurocurrency
Loans or BA Equivalent Loans

8  Provide only if requested Borrowing is entire or partly of ABR Loans.

 

F-1-2



--------------------------------------------------------------------------------

The requested Borrowing of Loans is to be wired as follows:

[Name of Bank]

[City of Bank]

Beneficiary:

Account No.:

ABA No.:

Attn:

[Signature Page Follows]

 

F-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower Representative has caused this Borrowing
Request to be executed and delivered by its duly authorized officer to the Agent
as of the date first set forth above.

 

UNISOURCE WORLDWIDE, INC., as Borrower Representative By:  

 

  Name:   Title:

 

F-1-4



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

ABL CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

Dated [            ], 20[    ]1

[Name of Issuing Lender], as Issuing Lender under the ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”), among Veritiv Corporation, a
Delaware corporation, Unisource Worldwide, Inc., a Delaware corporation, as
successor by merger to xpedx Intermediate, LLC, a Delaware limited liability
company (as further defined in subsection 1.1 of the ABL Credit Agreement, the
“Parent Borrower”), xpedx, LLC, a New York limited liability company, the
Canadian Borrower and each Subsidiary Borrower of the Parent Borrower from time
to time party thereto, the several banks and other financial institutions from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
administrative agent (the “Agent”) and collateral agent for the Lenders, Bank of
America, N.A., as a U.S. facility issuing lender and Bank of America, N.A.
(acting through its Canada branch), as a Canadian facility issuing lender, and
the other parties thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the ABL Credit
Agreement.

Bank of America, N.A.

[Notice Address]

 

 

1  Date of Letter of Credit Request.

 

F-2-1



--------------------------------------------------------------------------------

Letter of Credit Issuer: [Name of Issuing Lender]

[                                 ]

[                                 ]

[                                 ]

Attention: [            ]2

Ladies and Gentlemen:

Pursuant to subsection 3.1 of the ABL Credit Agreement, we hereby request that
the Issuing Lender referred to above issue a [commercial] [standby] Letter of
Credit for the account of the undersigned on [                    ]3 (the “Date
of Issuance”) in the aggregate amount of [                    ]4.

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the ABL Credit Agreement
shall have the respective meanings provided therein.

The beneficiary of the requested Letter of Credit will be
[                    ]5, and such Letter of Credit will be in support of
[                    ]6 and will have a stated expiration date of
[                    ]7.

 

UNISOURCE WORLDWIDE, INC., as Borrower Representative

 

By:  

 

  Name:   Title:

 

2  Insert name and address of Issuing Lender.

3  Date of issuance which shall be (x) a Business Day and (y) at least three
days from the date hereof (or such shorter period as is acceptable to the
respective Issuing Lender in any given case).

4  Insert aggregate amount.

5  Insert name and address of beneficiary.

6  Insert description of relevant obligations.

7  Insert the last date upon which drafts may be presented which, unless
otherwise agreed by the Agent, may not be later after its date of issuance.

 

F-2-2



--------------------------------------------------------------------------------

EXHIBIT G TO

ABL CREDIT AGREEMENT

FORM OF MORTGAGE

16 This instrument was prepared in consultation with

counsel in the state in which the Premises is

located by the attorney named below and after

recording, please return to:

[                    ]

[                    ]

[                    ]

 

STATE OF                               

 

COUNTY OF                               

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (the “Mortgage”) is made and entered into as of the
[                    ] day of [                    ], 20[    ], by
[                    ], a [                    ], with an address as of the date
hereof at [                    ], Attention: [                    ] (the
“Mortgagor”), for the benefit of Bank of America, N.A., in its capacity as
Administrative Agent and ABL Collateral Agent for the Secured Parties, with an
address as of the date hereof at [                    ], Attention:
[                    ] (in such capacity, the “Mortgagee”). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement (as defined below).

RECITALS:

WHEREAS, Holding, the [Parent Borrower], the other Borrowers from time to time
party thereto, Mortgagee, the Lenders from time to time party thereto, and the
other financial institutions from time to time party thereto entered into that
certain ABL Credit Agreement, dated as of July 1, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

 

16  Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.

 

G-1



--------------------------------------------------------------------------------

WHEREAS, the Credit Agreement contemplates that the Mortgagor shall execute and
deliver to the Mortgagee this Mortgage;

WHEREAS, concurrently with the entering into of the Credit Agreement, the
[Borrower/Mortgagor] and certain subsidiaries and affiliates thereof have
entered into that certain [U.S.]17 [Canadian]18 Guarantee and Collateral
Agreement, dated as of July 1, 2014, in favor of the Mortgagee (as the same may
be amended, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”);

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Guarantee and
Collateral Agreement) of Mortgagor under the Guarantee and Collateral Agreement
(such Obligations being hereinafter referred to as the “Obligations”).

W I T N E S S E T H:

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

(a) All that tract or parcel of land and other real property interests in
[                    ] County, [                    ], as more particularly
described in Exhibit A attached hereto and made a part hereof, together with any
greater or additional estate therein as hereafter may be acquired by Mortgagor
(the “Land”), and all of the Mortgagor’s right, title and interest in and to
rights appurtenant thereto, including easement rights;

(b) All buildings and improvements of every kind and description now or
hereafter situated, erected or placed on the Land (the “Improvements”) and all
materials, equipment and apparatus and fixtures now or hereafter owned by the
Mortgagor and attached to or installed in and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises.” As used in the Mortgage, the term “Premises” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein.); and

(c) Subject to the terms of any applicable Intercreditor Agreement (as defined
in the Guarantee and Collateral Agreement), any and all cash proceeds and
noncash proceeds from the conversion, voluntary or involuntary, of any of the
Premises or any portion thereof into cash or liquidated claims, including
(i) proceeds of any insurance, indemnity, warranty, guaranty or claim payable to
the Mortgagee or to the Mortgagor from time to time with respect to any of the
Premises, (ii) payments (in any form whatsoever) made or due and payable to the
Mortgagor in connection with any condemnation, seizure or similar proceeding and
(iii) other amounts from time to time paid or payable under or in connection
with any of the Premises, including, without limitation, refunds of real estate
taxes and assessments, including interest thereon, but in each case under this
clause (c) excluding Excluded Assets (as defined in the Guarantee and Collateral
Agreement).

 

 

 

17  Include if Mortgagor is a U.S. Loan Party.

18  Include if Mortgagor is a Canadian Loan Party.

 

G-2



--------------------------------------------------------------------------------

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee and the Mortgagee’s successors and assigns to secure the
Obligations; provided that, should (i) the Obligations Satisfaction Date (as
defined below) occur, or (ii) conditions set forth in the Credit Agreement for
the release of this Mortgage be fully satisfied, the lien and security interest
of this Mortgage shall cease, terminate and be void and the Mortgagee or its
successor or assign shall promptly cause a release of this Mortgage to be filed
in the appropriate office; and until such obligations are fully satisfied, it
shall remain in full force and virtue.

And, as additional security for the Obligations, subject to the Credit Agreement
or the Guarantee and Collateral Agreement, as applicable, the Mortgagor hereby
unconditionally assigns to the Mortgagee all the security deposits, rents,
issues, profits and revenues of the Premises from time to time accruing (the
“Rents and Profits”), which assignment constitutes a present, absolute and
unconditional assignment and not an assignment for additional security only,
reserving only the right to the Mortgagor to collect and apply the same as the
Mortgagor chooses as long as no Event of Default has occurred and is continuing.

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign to the Mortgagee and grants to the Mortgagee a
security interest in all of the right, title and the interest of the Mortgagor
in and to any and all real property leases and rental agreements (collectively,
the “Leases”) with respect to the Premises or any part thereof, and the
Mortgagor agrees to execute and deliver to the Mortgagee such additional
instruments, in form and substance reasonably satisfactory to the Mortgagee, as
may hereafter be requested by the Mortgagee to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed to impose upon the Mortgagee any obligation with respect thereto.

The Mortgagor covenants, represents and agrees as follows:

ARTICLE I

Obligations Secured

1.1 Obligations. The Mortgagee and the Lenders have agreed to establish a senior
secured credit facility in favor of the [Borrowers/Mortgagor] pursuant to the
terms of the Credit Agreement. This Mortgage is given to secure the payment and
performance by the Mortgagor of the Obligations. [The maximum amount of the
obligations secured hereby will not exceed $[                    ], plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.]19

 

19  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

G-3



--------------------------------------------------------------------------------

1.2 Future Advances. This Mortgage is given to secure the Obligations and the
repayment of the aforesaid obligations together with any renewals or extensions
or modifications thereof upon the same or different terms or at the same or
different rate of interest and also to secure all future advances and
re-advances that may subsequently be made to the Borrowers/Mortgagor or any
other Loan Party by the Lenders pursuant to the Credit Agreement. The lien of
such future advances and re-advances shall relate back to the date of this
Mortgage. Portions of the Loans represent revolving credit and letter of credit
accommodations, all or any part of which may be advanced to or for the benefit
of the [Borrowers/Mortgagor] or the Guarantors, repaid by the
[Borrowers/Mortgagor] or the Guarantors and re-advanced to or for the benefit of
the [Borrowers/Mortgagor] or the Guarantors from time to time subject to the
terms of the Credit Agreement. The Mortgagor agrees that if the outstanding
balance of any Obligation or revolving credit or letter of credit accommodation
or all of the Loans, principal and interest, is ever repaid to zero, the lien of
this Mortgage shall not be or be deemed released or extinguished by operation of
law or implied intent of the parties. This Mortgage shall remain in full force
and effect as to any further advances made under the Credit Agreement after any
such zero balance until the Loans are repaid in full and the Commitments have
terminated (the date upon which both of such events have occurred, the
“Obligations Satisfaction Date”) or this Mortgage has been cancelled or released
of record, and the Mortgagor waives, to the fullest extent permitted by
applicable law, the operation of any applicable statute, case law or regulation
having contrary effect.

1.3 No Release. Nothing set forth in this Mortgage shall impose any obligation
on the Mortgagee or any other Secured Party to perform or observe any term,
covenant, condition or agreement on the Mortgagor’s part to be so performed or
observed or shall impose any liability on the Mortgagee or any other Secured
Party for any act or omission on the part of the Mortgagor relating thereto or
for any breach of any representation or warranty on the part of the Mortgagor
contained in this Mortgage or any other Loan Document, or under or in respect of
the Premises or made in connection herewith or therewith.

ARTICLE II

Mortgagor’s Covenants, Representations and Agreements

2.1 Taxes and Fees; Maintenance of Premises. The Mortgagor agrees to comply with
subsections 7.3, 7.5(a)(i) and 11.5 of the Credit Agreement, in each case in
accordance with and to the extent provided therein.

2.2 Casualty. The Mortgagor agrees to comply with subsection 7.5(b)(iv) of the
Credit Agreement, in accordance with and to the extent provided therein.

2.3 Additional Documents. The Mortgagor agrees to comply with subsection 7.9(d)
of the Credit Agreement, in accordance with and to the extent provided therein.

2.4 Fees and Expenses. The Mortgagor will promptly pay upon demand any and all
reasonable costs and expenses of the Mortgagee, including, without limitation,
reasonable attorneys’ fees actually incurred by the Mortgagee, to the extent
required under the Credit Agreement.

2.5 Insurance.

(a) Types Required. The Mortgagor shall maintain insurance for the Premises as
set forth in subsections 7.5(a)(ii) through (iv) and 7.5(b)(i) of the Credit
Agreement to the extent applicable.

(b) Insurance Generally. The Mortgagor agrees to comply with subsection
7.5(b)(ii) of the Credit Agreement, in accordance with and to the extent
provided therein.

 

G-4



--------------------------------------------------------------------------------

(b) Use of Proceeds. Insurance proceeds shall be applied or disbursed as set
forth in subsection 7.5(a) of the Credit Agreement to the extent applicable.

2.6 Eminent Domain. All proceeds or awards relating to condemnation or other
taking of the Premises pursuant to the power of eminent domain shall be applied
pursuant to subsection 7.5(a) of the Credit Agreement to the extent applicable.

2.7 Releases and Waivers. The Mortgagor agrees that no release by the Mortgagee
of any portion of the Premises, the Rents and Profits or the Leases, no
subordination of lien, no forbearance on the part of the Mortgagee to collect on
any Loan, or any part thereof, no waiver of any right granted or remedy
available to the Mortgagee and no action taken or not taken by the Mortgagee
shall, except to the extent expressly released, in any way have the effect of
releasing the Mortgagor from full responsibility to the Mortgagee for the
complete discharge of each and every of the Mortgagor’s obligations hereunder.

2.8 Inspection. The Mortgagor agrees to comply with subsection 7.6 of the Credit
Agreement, in accordance with and to the extent provided therein.

2.9 Security Agreement.20

(a) This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and Mortgagor grants to the Mortgagee a security
interest in the Fixtures. The Mortgagor grants to the Mortgagee all of the
rights and remedies of a secured party under the laws of the state in which the
Premises are located. A financing statement or statements reciting this Mortgage
to be a security agreement with respect to the Fixtures may be appropriately
filed by the Mortgagee.

(b) The Mortgagor warrants that, as of the date hereof, the name and address of
the “Debtor” (which is the Mortgagor) are as set forth in the preamble of this
Mortgage and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Mortgagor warrants that Mortgagor’s exact
legal name is correctly set forth in the preamble of this Mortgage.

(c) This Mortgage will be filed in the real property records.

(d) The Mortgagor is a [                    ] organized under the laws of the
State of [                    ] [and the Mortgagor’s organizational
identification number is [                    ]21.

ARTICLE III

Events of Default

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

 

 

20  Local counsel to advise if additional language required for Mortgage to act
as Fixture Filing.

21  Local counsel to advise if an organizational identification number is
required.

 

G-5



--------------------------------------------------------------------------------

ARTICLE IV

Foreclosure

4.1 Acceleration of Secured Obligations; Foreclosure. Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the Loans
and any other obligations due under the Loan Documents, including all accrued
interest, shall become due and payable to the extent such amounts become due and
payable under the Credit Agreement. Provided an Event of Default has occurred
and is continuing, upon failure to pay the Loans or reimburse any other amounts
due under the Loan Documents in full at any stated or accelerated maturity and
in addition to all other remedies available to the Mortgagee at law or in
equity, the Mortgagee may foreclose the lien of this Mortgage by judicial or
non-judicial proceeding in a manner permitted by applicable law. The Mortgagor
hereby waives, to the fullest extent permitted by law, any statutory right of
redemption in connection with such foreclosure proceeding.

4.2 Proceeds of Sale. The proceeds of any foreclosure sale of the Premises, or
any part thereof, will be distributed and applied in accordance with the terms
and conditions of the Credit Agreement and any applicable Intercreditor
Agreement (subject to any applicable provisions of applicable law).

ARTICLE V

Additional Rights and Remedies of the Mortgagee

5.1 Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of any applicable Intercreditor
Agreement: (a) enter the Premises and take exclusive possession thereof;
(b) invoke any legal remedies to dispossess the Mortgagor if the Mortgagor
remains in possession of the Premises without the Mortgagee’s prior written
consent; (c) hold, lease, develop, manage, operate or otherwise use the Premises
upon such terms and conditions as the Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as the Mortgagee deems reasonably
necessary or desirable), and apply all Rents and Profits collected by the
Mortgagee in connection therewith in accordance with the provisions hereof;
(d) institute proceedings for the complete foreclosure of the Mortgage, either
by judicial action or by power of sale, in which case the Premises may be sold
for cash or credit in one or more parcels; and (e) exercise all other rights,
remedies and recourses granted under the Credit Agreement or otherwise available
at law or in equity. At any foreclosure sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, the Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against the Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under the Mortgagor. The Mortgagee or any of the Secured Parties may be a
purchaser at such sale and if Mortgagee is the highest bidder, Mortgagee shall
credit the portion of the purchase price that would be distributed to Mortgagee
against the indebtedness in lieu of paying cash. In the event this Mortgage is
foreclosed by judicial action, appraisement of the Premises is waived to the
extent permitted by applicable law. With respect to any notices required or
permitted under the UCC to the extent applicable, the Mortgagor agrees that 10
days’ prior written notice shall be deemed commercially reasonable.

 

G-6



--------------------------------------------------------------------------------

5.2 Appointment of Receiver. Upon the occurrence and during the continuance of
an Event of Default, subject to the terms of any applicable Intercreditor
Agreement, the Mortgagee shall be entitled, without additional notice and
without regard to the adequacy of any security for the Obligations secured
hereby, whether the same shall then be occupied as a homestead or not, or the
solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby. The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the Premises during the pendency of such foreclosure suit, as well as during
any further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to any applicable Intercreditor Agreement, the
Mortgagee shall be entitled to retain possession and control of any cash or
other instruments at the time held by or payable or deliverable under the terms
of the Mortgage to the Mortgagee to the fullest extent permitted by law.

5.3 Waivers. No waiver of a prior Event of Default shall operate to waive any
subsequent Event(s) of Default. All remedies provided in this Mortgage, the
Notes, the Credit Agreement or any of the other Loan Documents are cumulative
and may, at the election of the Mortgagee, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.

5.4 Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

5.5 Marshalling. The Mortgagor hereby waives, in the event of foreclosure of
this Mortgage or the enforcement by the Mortgagee of any other rights and
remedies hereunder, any right otherwise available in respect to marshalling of
assets which secure any Loan and any other indebtedness secured hereby or to
require the Mortgagee to pursue its remedies against any other such assets.

5.6 Protection of Premises. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee may take such actions, including, but not
limited to disbursements of such sums, as the Mortgagee in its sole but
reasonable discretion deems necessary to protect the Mortgagee’s interest in the
Premises.

 

G-7



--------------------------------------------------------------------------------

ARTICLE VI

General Conditions

6.1 Terms. The singular used herein shall be deemed to include the plural; the
masculine deemed to include the feminine and neuter; and the named parties
deemed to include their successors and assigns to the extent permitted under the
Credit Agreement. The term “Mortgagee” shall include the ABL Collateral Agent on
the date hereof and any successor ABL Collateral Agent under the Credit
Agreement. The word “person” shall include any individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature, and the word “Premises” shall include any
portion of the Premises or interest therein. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase without limitation.

6.2 Notices. All notices, requests and other communications shall be given in
accordance with Section 11.2 of the Credit Agreement.

6.3 Severability. If any provision of this Mortgage is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

6.4 Headings. The captions and headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Mortgage nor the intent of any provision hereof.

6.5 Intercreditor Agreements.

Notwithstanding anything to the contrary contained herein, the lien and security
interest granted to the Mortgagee pursuant to this Mortgage and the exercise of
any right or remedy by the Mortgagee hereunder are subject to the provisions of
any applicable Intercreditor Agreement. The Mortgagee acknowledges and agrees
that the relative priority of the Liens granted to the Mortgagee shall be
determined solely pursuant to any applicable Intercreditor Agreement, and not by
priority as a matter of law or otherwise.

6.6 Conflicting Terms.

(a) In the event of any conflict between the terms of this Mortgage and any
applicable Intercreditor Agreement, the terms of such Intercreditor Agreement
shall govern and control any conflict between the Mortgagee and any other party
to such Intercreditor Agreement, other than with respect to Section 6.7. In the
event of any such conflict, the Mortgagor may act (or omit to act) in accordance
with such Intercreditor Agreement, and shall not be in breach, violation or
default of its obligations hereunder by reason of doing so.

(b) In the event of any conflict between the terms and provisions of the Credit
Agreement and the terms and provisions of this Mortgage, the terms and
provisions of the Credit Agreement shall control and supersede the provisions of
this Mortgage with respect to such conflicts other than with respect to
Section 6.7.

6.7 Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

6.8 Application of the Foreclosure Law. If any provision in this Mortgage shall
be inconsistent with any provision of the foreclosure laws of the state in which
the Premises are located, the provisions of such laws shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with such laws.

 

G-8



--------------------------------------------------------------------------------

6.9 Written Agreement. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with subsection 11.1 of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
amendment, waiver, supplement or other modification of or to any applicable
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to such Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Mortgage, or any
term or provision hereof, or any right or obligation of the Mortgagor hereunder
or in respect hereof, shall not be given such effect except pursuant to a
written instrument executed by the Mortgagor and the Mortgagee in accordance
with this Section 6.9.

6.10 Waiver of Jury Trial. Subsection 11.15 of the Credit Agreement is hereby
incorporated by reference.

6.11 Request for Notice. The Mortgagor requests that a copy of any statutory
notice of default and a copy of any statutory notice of sale hereunder be mailed
to the Mortgagor in accordance with Section 6.2 of this Mortgage.

6.12 Counterparts. This Mortgage may be executed by one or more of the parties
on any number of separate counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

6.13 Release. If any of the Premises shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement,
then the Mortgagee, at the request of the Mortgagor, shall execute and deliver
to the Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on the Premises. The
Mortgagor shall deliver to the Mortgagee prior to the date of the proposed
release, a written request for release.

6.14 Easements. At any time, or from time to time, without liability therefor
and with 10 days’ prior written notice to the Mortgagee, upon written request of
the Mortgagor and without affecting the effect of this Mortgage upon the
remainder of the Premises, the Mortgagee shall join in granting any easement,
right of way, encumbrance or lien on all or any portion of the Premises, so long
as the Mortgagor certifies to the Mortgagee by delivering an officer’s
certificate in form and substance reasonably acceptable to the Mortgagee that
such easement, right of way, encumbrance or lien is a Permitted Lien.

6.15 [Last Dollars Secured; Priority. This Mortgage secures only a portion of
the Obligations owing or which may become owing by the Mortgagor to the Secured
Parties. The parties agree that any payments or repayments of the Obligations
shall be and be deemed to be applied first to the portion of the Obligations
that is not secured hereby, it being the parties’ intent that the portion of the
Obligations last remaining unpaid shall be secured hereby. If at any time this
Mortgage shall secure less than all of the principal amount of the Obligations,
it is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Mortgage until the
lien amount shall equal the principal amount of the Obligations outstanding.]22

 

 

22  To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

G-9



--------------------------------------------------------------------------------

6.16 State Specific Provisions. In the event of any inconsistencies between this
Section 6.16 and any of the other terms and provisions of this Mortgage, the
terms and provisions of this Section 6.16 shall control and be binding.

(a) [                    ]23

(b) [                    ]24

(c) [                    ]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23  Regarding real property located in any Province or Territory of Canada,
other than Quebec: The form of Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing may be utilized subject to modification for
the following: (i) real property registration requirements and forms applicable
in the jurisdiction where the real property is located (in some jurisdictions,
such as the Province of Ontario, there would have to be separate filings for
personal property security agreement and fixture filings); and (ii) to comply
with custom, legislation or regulations applicable in the jurisdiction where the
real property is located.

24  Regarding real property located in the Province of Quebec: A charge granted
in real property in Quebec will be subject to a movable and immovable hypothec,
executed and registered in the Province of Quebec. This form of Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Filing is not
applicable in the Province of Quebec and Quebec-specific forms will be required.

 

G-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

MORTGAGOR: [                                     ] By:  

 

  Name:                                                                       
Title:                                                                       

[ADD STATE NOTARY FORM FOR THE MORTGAGOR]25

 

25  Local counsel to confirm signature page and notary block which is acceptable
for recording in the jurisdiction.

 

G-11



--------------------------------------------------------------------------------

Exhibit A

Legal Description

(See Attached)

 

G-Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT H TO

ABL CREDIT AGREEMENT

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

[            ], 20[    ]

[Name of Lender]

 

 

Ladies and Gentlemen:

Pursuant to subsection 2.4(d) of the ABL Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
Unisource Worldwide, Inc., a Delaware corporation, as successor by merger to
xpedx Intermediate, LLC, a Delaware limited liability company (as further
defined in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”),
xpedx, LLC, a New York limited liability company, the Canadian Borrower and each
Subsidiary Borrower of the Parent Borrower from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (the “Agent”)
and collateral agent for the Lenders, Bank of America, N.A., as a U.S. facility
issuing lender and Bank of America, N.A. (acting through its Canada branch), as
a Canadian facility issuing lender, and the other parties thereto, the
undersigned hereby acknowledges receipt from you on the date hereof of [•]
DOLLARS ($             ) as payment for a participating interest in the
following Swing Line Loan:

 

Date of Swing Line Loan:                                        
                                         
                                         
                                                   

 

Principal Amount of Swing Line Loan:                
                                         
                                         
                                                       

[Remainder of page intentionally left blank.]

 

H-1



--------------------------------------------------------------------------------

Very truly yours, BANK OF AMERICA, N.A., as Swing Line Lender By:  

 

  Name:   Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I-1 TO

ABL CREDIT AGREEMENT

FORM OF REVOLVING NOTE

THIS REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE ABL CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH ABL CREDIT AGREEMENT.

 

$                        New York, New York

[            ], 20[    ]1        

FOR VALUE RECEIVED, the undersigned, [Unisource Worldwide, Inc., a Delaware
corporation, as successor by merger to xpedx Intermediate, LLC, a Delaware
limited liability company (as further defined in subsection 1.1 of the ABL
Credit Agreement referred to below, the “Parent Borrower”), xpedx, LLC, a New
York limited liability company (the “OpCo Borrower”), and Subsidiary Borrowers
party to the ABL Credit Agreement referred to below (together with the Parent
Borrower and the OpCo Borrower, the “U.S. Borrowers”)]2 [Unisource Canada, Inc.,
a Canadian amalgamated corporation (the “Canadian Borrower”)]3, hereby
unconditionally promise[s] to pay to             (the “Lender”) and its
registered successors and assigns, at the office of Bank of America, N.A., in
lawful money of [the United States of America]4 [Canada]5 and in immediately
available funds, the principal amount of the lesser of (a) [•] DOLLARS
($             ) and (b) the aggregate unpaid principal amount of the Revolving
Credit Loans made by the Lender to the [U.S. Borrowers][Canadian Borrower]
pursuant to subsection 2.1 of the ABL Credit Agreement referred to below, which
sum shall be payable on the Maturity Date.

 

1  Each Revolving Note shall be dated the Closing Date (or, in the case of an
assignment pursuant to subsection 11.6(b), as of the date of such assignment).

2  Select for promissory notes evidencing loans made to the U.S. Borrowers under
either the U.S. or Canadian Facility.

3  Select for promissory notes evidencing loans made to the Canadian Borrower
under the Canadian Facility.

4  Select for promissory notes evidencing loans made to the U.S. Borrowers under
either the U.S. or Canadian Facility.

5  Select for promissory notes evidencing loans made to the Canadian Borrower
under the Canadian Facility

 

I-1-1



--------------------------------------------------------------------------------

The [U.S. Borrowers][Canadian Borrower] further agree[s] to pay interest in like
money at such office on the unpaid principal amount hereof from time to time at
the applicable rates per annum and on the dates set forth in subsection 4.1 of
the ABL Credit Agreement referred to below until such principal amount is paid
in full (both before and after judgment).

This Revolving Note is one of the Revolving Notes referred to in, and is subject
in all respects to, the ABL Credit Agreement, dated as of July 1, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the “ABL
Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
[Unisource Worldwide, Inc., a Delaware corporation, as successor by merger to
xpedx Intermediate, LLC, a Delaware limited liability company (as further
defined in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”),
xpedx, LLC, a New York limited liability company][the Parent Borrower, the OpCo
Borrower], the Canadian Borrower and each Subsidiary Borrower of the Parent
Borrower from time to time party thereto, the several banks and other financial
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A., as administrative agent (the “Agent”) and collateral agent for the
Lenders, Bank of America, N.A., as a U.S. facility issuing lender and Bank of
America, N.A. (acting through its Canada branch), as a Canadian facility issuing
lender, and the other parties thereto, is secured and guaranteed as provided
therein and under the other Loan Documents and is subject to optional and
mandatory prepayment in whole or in part as provided therein. Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Revolving Note in respect thereof. Each holder hereof, by its acceptance of this
Revolving Note, agrees to the terms of, and to be bound by and to observe the
provisions applicable to the Lenders contained in, the ABL Credit Agreement.
Terms used herein which are defined in the ABL Credit Agreement shall have such
defined meanings unless otherwise defined herein or unless the context otherwise
requires.

Upon the occurrence of any one or more of the Events of Default specified in the
ABL Credit Agreement, all amounts then remaining unpaid on this Revolving Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Note.

 

I-1-2



--------------------------------------------------------------------------------

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]

 

I-1-3



--------------------------------------------------------------------------------

[UNISOURCE WORLDWIDE, INC., as Parent Borrower By:  

 

  Name:   Title:

XPEDX, LLC,

as OpCo Borrower

By:  

 

  Name:   Title:]

[SUBSIDIARY BORROWER,

as a U.S. Borrower

By:  

 

  Name:   Title:]

[UNISOURCE CANADA, INC.,

as Canadian Borrower

By:  

 

  Name:   Title:]

 

I-1-4



--------------------------------------------------------------------------------

EXHIBIT I-2 TO

ABL CREDIT AGREEMENT

FORM OF SWING LINE NOTE

 

$                        New York, New York

[            ], 20[    ]1        

FOR VALUE RECEIVED, the undersigned, Unisource Worldwide, Inc., a Delaware
corporation, as successor by merger to xpedx Intermediate, LLC, a Delaware
limited liability company (as further defined in subsection 1.1 of the ABL
Credit Agreement (as defined below), the “Parent Borrower”), xpedx, LLC, a New
York limited liability company (the “OpCo Borrower”), and Subsidiary Borrowers
party to the ABL Credit Agreement referred to below (together with the Parent
Borrower and the OpCo Borrower, the “U.S. Borrowers”) hereby unconditionally
promise to pay to Bank of America, N.A. (the “Swing Line Lender”) and its
registered successors and assigns, at the office of Bank of America, N.A., in
lawful money of the United States of America and in immediately available funds,
the principal amount of the lesser of (a) [•] DOLLARS ($ ) and (b) the aggregate
unpaid principal amount of the Swing Line Loans made by the Lender to the U.S.
Borrowers pursuant to subsection 2.4 of the ABL Credit Agreement referred to
below, which sum shall be payable on the Maturity Date.

The U.S. Borrowers further agree to pay interest in like money at such office on
the unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 4.1 of the ABL Credit Agreement
referred to below until paid in full (both before and after judgment).

This Swing Line Note is the Swing Line Note referred to in, and is subject in
all respects to, the ABL Credit Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “ABL Credit
Agreement”), among Veritiv Corporation, a Delaware corporation, the Parent
Borrower, the OpCo Borrower, the Canadian Borrower and each Subsidiary Borrower
of the Parent Borrower from time to time party thereto, the several banks and
other financial institutions from time to time party thereto (the “Lenders”),
Bank of America, N.A., as administrative agent (the “Agent”) and collateral
agent for the Lenders, Bank of America, N.A., as a U.S. facility issuing lender
and Bank of America, N.A. (acting through its Canada branch), as a Canadian
facility issuing lender, and the other parties thereto, and is entitled to the
benefits thereof, is secured and guaranteed as provided therein and in the Loan
Documents and is subject to optional and mandatory prepayment in whole or in
part as provided therein. Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and

 

1 

Each Swing Line Note should be dated the Closing Date.

 

I-2-1



--------------------------------------------------------------------------------

extent of the security and the guarantees, the terms and conditions upon which
the security interests and each guarantee were granted and the rights of the
holder of this Swing Line Note in respect thereof. The holder hereof, by its
acceptance of this Swing Line Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the ABL
Credit Agreement. Terms used herein which are defined in the ABL Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
ABL Credit Agreement, all amounts remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

THIS SWING LINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]

 

I-2-2



--------------------------------------------------------------------------------

UNISOURCE WORLDWIDE, INC., as Parent Borrower By:  

 

  Name:   Title:

XPEDX, LLC,

as OpCo Borrower

By:  

 

  Name:   Title:

[SUBSIDIARY BORROWER,]

as a U.S. Borrower

By:  

 

  Name:   Title:

 

I-2-3



--------------------------------------------------------------------------------

EXHIBIT J TO

ABL CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Loan(s) held by the undersigned pursuant to the ABL
Credit Agreement, dated as of July 1, 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”), among Veritiv
Corporation, a Delaware corporation, Unisource Worldwide, Inc., a Delaware
corporation, as successor by merger to xpedx Intermediate, LLC, a Delaware
limited liability company (as further defined in subsection 1.1 of the ABL
Credit Agreement, the “Parent Borrower”), xpedx, LLC, a New York limited
liability company, the Canadian Borrower and each Subsidiary Borrower of the
Parent Borrower from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), Bank of
America, N.A., as administrative agent (the “Agent”) and collateral agent for
the Lenders, Bank of America, N.A., as a U.S. facility issuing lender and Bank
of America, N.A. (acting through its Canada branch), as a Canadian facility
issuing lender, and the other parties thereto. The undersigned hereby certifies
under penalty of perjury that:

 

  1. If (x) the undersigned is not an intermediary or flow-through entity, then
the undersigned is the sole record owner and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate or (y) the undersigned is an intermediary or flow-through
entity, then it is the sole record owner and its direct or indirect
beneficiaries, partners or members in respect of which it is providing this
certificate are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s));

 

  2. Income from the Loan(s) (as well as any Note(s) evidencing such Loan(s)) is
not effectively connected with the conduct of a trade or business within the
United States of the undersigned (and, if the undersigned is an intermediary or
flow-through entity, of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate);

 

  3. The undersigned is not (and, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

  4. The undersigned is not (or, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a 10-percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and

 

J-1



--------------------------------------------------------------------------------

  5. The undersigned is not (or, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

The undersigned has furnished you with a certificate of its non-U.S. person
status on the applicable Internal Revenue Service Form W-8. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall so inform the Borrower Representative
and the Administrative Agent in writing within 30 days of such change and
(2) the undersigned shall furnish the Borrower Representative and the
Administrative Agent, a properly completed and currently effective certificate
in either the calendar year in which payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.

[Remainder of page intentionally left blank.]

 

J-2



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the ABL Credit Agreement and
used herein shall have the meanings given to them in the ABL Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

[Address]

Dated:             , 20[    ]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K TO

ABL CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

OF

XPEDX INTERMEDIATE, LLC

July 1, 2014

To the Administrative Agent and each of the Lenders party to the ABL Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of xpedx Intermediate, LLC, a
Delaware limited liability company (as further defined in subsection 1.1 of the
ABL Credit Agreement, the “Parent Borrower”), in that capacity only and not in
my individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon (i) facts and circumstances as they exist as of
the date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof) and (ii) such materials and information as
I have deemed relevant to the determination of the matters set forth in this
certificate, that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to subsection 6.1(k) of the ABL Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
the Parent Borrower, xpedx, LLC, a New York limited liability company, the
Canadian Borrower and each Subsidiary Borrower of the Parent Borrower from time
to time party thereto, the several banks and other financial institutions from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
administrative agent (the “Agent”) and collateral agent for the Lenders, Bank of
America, N.A., as a U.S. facility issuing lender and Bank of America, N.A.
(acting through its Canada branch), as a Canadian facility issuing lender, and
the other parties thereto. Unless otherwise defined herein, capitalized terms
used in this certificate shall have the meanings set forth in the ABL Credit
Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Parent Borrower and its Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

K-1



--------------------------------------------------------------------------------

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Parent Borrower and its
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Parent Borrower and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Parent Borrower and its Subsidiaries
taken as a whole after giving effect to the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Parent
Borrower.

(e) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Parent
Borrower and its Subsidiaries taken as a whole will have sufficient assets and
cash flow to pay their respective Stated Liabilities and Identified Contingent
Liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Parent
Borrower and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to ensure that it
will continue to be a going concern for such period.

3. For purposes of this certificate, I, or officers of the Parent Borrower under
my direction and supervision, have performed the following procedures as of and
for the periods set forth below.

 

K-2



--------------------------------------------------------------------------------

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in subsection 6.1(m) of the ABL Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the ABL Credit
Agreement.

(c) As chief financial officer of the Parent Borrower, I am familiar with the
financial condition of the Parent Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Parent Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that (i) the Fair Value and Present Fair Salable
Value of the assets of the Parent Borrower and its Subsidiaries taken as a whole
exceed their Stated Liabilities and Identified Contingent Liabilities; (ii) the
Parent Borrower and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital; and (iii) the Parent Borrower and its Subsidiaries taken as a
whole will be able to pay their Liabilities as they mature.

[Remainder of page intentionally left blank.]

 

K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Borrower has caused this certificate to be
executed on its behalf by its Chief Financial Officer as of the date first
written above.

 

XPEDX INTERMEDIATE, LLC   

By: Veritiv Corporation, a Delaware corporation, its sole member

   By:   

 

         Name:          Title: Chief Financial Officer      

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L TO

ABL CREDIT AGREEMENT

FORM OF OFFICER’S CERTIFICATE

XPEDX INTERMEDIATE, LLC

Date: July 1, 2014

Pursuant to subsection 6.1(e) of the ABL Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
xpedx Intermediate, LLC, a Delaware limited liability company (as further
defined in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”),
xpedx, LLC, a New York limited liability company, the Canadian Borrower and each
Subsidiary Borrower of the Parent Borrower from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (the “Agent”)
and collateral agent for the Lenders, Bank of America, N.A., as a U.S. facility
issuing lender and Bank of America, N.A. (acting through its Canada branch), as
a Canadian facility issuing lender, and the other parties thereto, the Parent
Borrower hereby certifies that:

 

  1. The representations and warranties made by the Parent Borrower pursuant to
Section 5 of the ABL Credit Agreement or any other Loan Documents to which it is
a party are true and correct in all material respects on and as of the date
hereof as if made on the date hereof, before and after giving effect to the
Loans and to the application of the proceeds therefrom, except to the extent
that they relate to a particular date or period in which case they shall be true
and correct in all material respects as of the respective date or the respective
period, as the case may be; and

 

  2. No Default or Event of Default under the ABL Credit Agreement has occurred
and is continuing as of the date hereof after giving effect to the Loans to be
made on the date hereof.

[Remainder of page intentionally left blank.]

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his or her name as of the
date first set forth above.

 

XPEDX INTERMEDIATE, LLC By: Veritiv Corporation, a Delaware corporation, its
sole member By:  

 

  Name:   Title:

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M TO

ABL CREDIT AGREEMENT

FORM OF SECRETARY’S CERTIFICATE

FOR

[LOAN PART(Y)(IES)]

[            ], 20[    ]

Pursuant to subsection 6.1(i) of the ABL Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware corporation,
[Unisource Worldwide, Inc., a Delaware corporation, as successor by merger to]
xpedx Intermediate, LLC, a Delaware limited liability company (as further
defined in subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”),
xpedx, LLC, a New York limited liability company (the “OpCo Borrower”), the
Canadian Borrower and each Subsidiary Borrower of the Parent Borrower from time
to time party thereto, the several banks and other financial institutions from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
administrative agent (the “Agent”) and collateral agent for the Lenders, Bank of
America, N.A., as a U.S. facility issuing lender and Bank of America, N.A.
(acting through its Canada branch), as a Canadian facility issuing lender, and
the other parties thereto,

I, the duly elected and acting [Secretary] of [applicable Loan Part(y)(ies)]
([each a][the] “Certifying Party”), hereby certify in such capacity on behalf of
[each][the] Certifying Party and not in my individual capacity, as follows:

1. Attached hereto as Annex 1 is a complete and correct copy of resolutions
adopted by the board of directors, members, managing member or other organizing
body of [each][the] Certifying Party on [            ], 20[     ]; such
resolutions have not been amended, supplemented, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only proceedings of
such board of directors, members, managing member or other organizing body now
in force relating to or affecting the matters referred to therein.

2. Attached hereto as Annex 2 is a complete and correct copy of the By-Laws,
Limited Liability Company Agreement or other Operating Agreement (the “Operating
Documents”) of [each][the] Certifying Party as in effect on the date the
resolutions referred to in Paragraph 1 above were adopted through and including
the date hereof.

3. Attached hereto as Annex 3 is a complete and correct copy of the Certificate
of Incorporation or the equivalent charter document ( the “Charter Document”) of
[each][the] Certifying Party as in effect on the date hereof.

 

M-1



--------------------------------------------------------------------------------

4. Attached hereto as Annex 4 is a list of the persons who are as of the date
hereof duly elected and qualified officers of [each][the] Certifying Party
holding the offices indicated next to their respective names, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers or true facsimiles thereof, and each of such officers is duly
authorized to execute and deliver on behalf of [each][the] Certifying Party each
of the Loan Documents (as defined in the ABL Credit Agreement) to which it is a
party and any certificate or other document to be delivered by [each][the]
Certifying Party pursuant to the Loan Documents (as defined in the ABL Credit
Agreement) to which it is a party.

5. A duly executed copy of each of the Loan Documents (as defined in the ABL
Credit Agreement) to which [each][the] Certifying Party is a party has been duly
delivered by such Certifying Party to each of the other parties thereto.

Each of Debevoise & Plimpton LLP, Richards, Layton & Finger, P.A., McMillan LLP
and Kirkland & Ellis LLP is entitled to rely on this certificate in connection
with the opinions that it is rendering pursuant to subsection 6.1(d) of the ABL
Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each][the] Certifying Party has caused this certificate to
be executed on its behalf by its [Secretary], as of the date first set forth
above.

 

By:  

 

  Name:   Title:

I, [            ], am the duly elected and acting [            ] of [each][the]
Certifying Party, and do hereby certify in such capacity on behalf of
[each][the] Certifying Party and not in my individual capacity that
[            ] is the duly elected, qualified and acting Secretary of
[each][the] Certifying Party and that the signature appearing above is his or
her genuine signature.

IN WITNESS WHEREOF, [each][the] Certifying Party has caused this certificate to
be executed on its behalf as of the date first set forth above.

 

By:  

 

  Name:   Title:

 

M-3



--------------------------------------------------------------------------------

[Schedule 1

Certifying Parties]

 

M-Schedule 1-1



--------------------------------------------------------------------------------

ANNEX 1

Resolutions

 

M-Annex 1-1



--------------------------------------------------------------------------------

ANNEX 2

Operating Documents

 

M-Annex 2-1



--------------------------------------------------------------------------------

ANNEX 2

Charter Documents

 

M-Annex 3-1



--------------------------------------------------------------------------------

ANNEX 4

Incumbency

 

Name

  

Office

  

Signature

[            ]    Secretary   

 

[            ]    [             ]   

 

 

M-Annex 4-1



--------------------------------------------------------------------------------

EXHIBIT N TO

ABL CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

[XPEDX INTERMEDIATE, LLC][UNISOURCE WORLDWIDE, INC.]

PERIOD ENDED [            ]

As of the last Business Day of the fiscal period ending [            ], 20[    ]
(the “Determination Date”), I, [            ], the [            ] of [Unisource
Worldwide, Inc., a Delaware corporation, as successor by merger to] xpedx
Intermediate, LLC, a Delaware limited liability company (as further defined in
subsection 1.1 of the ABL Credit Agreement, the “Parent Borrower”), hereby
certify to the Administrative Agent in my representative capacity on behalf of
the Parent Borrower and the other Loan Parties and not in my individual capacity
that, to the best of my knowledge and belief, with respect to the ABL Credit
Agreement, dated as of July 1, 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “ABL Credit Agreement”), among Veritiv
Corporation, a Delaware corporation, the Parent Borrower, xpedx, LLC, a New York
limited liability company, the Canadian Borrower and each Subsidiary Borrower of
the Parent Borrower from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), Bank of
America, N.A., as administrative agent (the “Agent”) and collateral agent for
the Lenders, Bank of America, N.A., as a U.S. facility issuing lender and Bank
of America, N.A. (acting through its Canada branch), as a Canadian facility
issuing lender, and the other parties thereto; capitalized terms that are not
defined herein have the meanings ascribed to such terms in the ABL Credit
Agreement:

with reference to this Borrowing Base Certificate, the Parent Borrower hereby
certifies that the statements and calculations of the Borrowing Base set forth
on Annex A hereto (and the schedules attached thereto) are true and correct as
of the Determination Date and that such calculations have been made in
accordance with the requirements of the ABL Credit Agreement.

[Remainder of page intentionally left blank.]

 

N-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed on its behalf as of the date first set forth above.

 

[XPEDX INTERMEDIATE, LLC By: Veritiv Corporation, a Delaware corporation, its
sole member] [UNISOURCE WORLDWIDE, INC.] By:  

 

  Name:   Title:

 

N-2



--------------------------------------------------------------------------------

EXHIBIT O TO

ABL CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [            ], 20[    ] (this
“Agreement”), by and among [Additional Lenders] (each an “Additional Lender” and
collectively the “Additional Lenders”), Holding (as defined below), the Parent
Borrower (as defined below), the OpCo Borrower (as defined below), the Canadian
Borrower and the Subsidiary Borrowers from time to time party hereto (as further
defined in subsection 1.1 of the Credit Agreement, and, together with Holding,
the Parent Borrower, the OpCo Borrower, and [the Canadian Borrower], being
collectively referred to therein as the “Borrowers” and each being individually
referred to as a “Borrower”) and the Agent (as defined below).

R E C I T A L S :

WHEREAS, the Borrowers and the Agent are parties to the ABL Credit Agreement,
dated as of July 1, 2014 (as amended, supplemented, waived or otherwise modified
from time to time, the “ABL Credit Agreement”), among Veritiv Corporation, a
Delaware corporation (“Holding”), Unisource Worldwide, Inc., a Delaware
corporation, as successor by merger to xpedx Intermediate, LLC, a Delaware
limited liability company (as further defined in subsection 1.1 of the ABL
Credit Agreement, the “Parent Borrower”), xpedx, LLC, a New York limited
liability company (the “OpCo Borrower”), the Canadian Borrower and each
Subsidiary Borrower of the Parent Borrower from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (the “Agent”)
and collateral agent for the Lenders, Bank of America, N.A., as a U.S. facility
issuing lender and Bank of America, N.A. (acting through its Canada branch), as
a Canadian facility issuing lender, and the other parties thereto; capitalized
terms used herein have the meanings assigned to such terms in the ABL Credit
Agreement; and

WHEREAS, subject to the terms and conditions of the ABL Credit Agreement, the
Borrowers may request [Incremental Revolving Commitments] [New Revolving
Commitments] [Incremental ABL Term Loans] by entering into one or more Lender
Joinder Agreements with the Additional Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Lender party hereto hereby agrees to commit to provide its
respective [Incremental Revolving Commitments] [New Revolving Commitments]
[Incremental ABL Term Loans] as set forth on Schedule A annexed hereto, on the
terms and subject to the conditions set forth below:

Each Additional Lender (i) confirms that it has received a copy of the ABL
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Agent, or any other Lender or Agent and based on

 

O-1



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the ABL Credit Agreement; any other Loan Document or any other instrument or
document furnished hereto or thereto; (iii) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers under the ABL Credit Agreement and the other Loan Documents or any other
document furnished hereto or thereto as are delegated to the Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of any applicable Intercreditor
Agreement are required to be performed by it as a Lender; (v) represents and
warrants that it has full power and authority, and has taken all actions
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (vi) specifies as its address for notices the
offices set forth beneath its name on the signature pages hereof and if
applicable pursuant to subsection 4.11 of the ABL Credit Agreement, attaches two
properly completed Forms W-9, W-8EXP, W-8BEN, W-8ECI, W-8IMY (or successor form)
and other certificate, statement or documentation prescribed by U.S. Treasury
Regulations or other guidance issued by the Internal Revenue Service of the
United States, certifying that such Additional Lender is entitled to receive all
payments under the ABL Credit Agreement and the Notes payable to it without
deduction or withholding of any United States federal income taxes and
(vii) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the ABL Credit Agreement are required to be
performed by it as a Lender.

Each Additional Lender hereby agrees to make its [Incremental Revolving
Commitments] [New Revolving Commitments] [Incremental ABL Term Loans] on the
following terms and conditions:

 

1. Incremental Facility Closing Date. The date of effectiveness of [the
Incremental Revolving Commitments] [the New Revolving Commitments] [the
Incremental ABL Term Loans] shall be [            ], 20[    ] (the “Incremental
Facility Closing Date”).

 

2. Additional Lenders. Each Additional Lender acknowledges and agrees that upon
its execution of this Agreement such Additional Lender shall become a “Lender”
under, and for all purposes of, the ABL Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

3. ABL Credit Agreement Governs. Except as set forth in this Agreement and any
related amendments to the Loan Documents, Incremental Facility Increases shall
otherwise be subject to the provisions of the ABL Credit Agreement and the other
Loan Documents.

 

4.

Parent Borrower’s Certifications. By its execution of this Agreement, the Parent
Borrower hereby certifies that (A) (other than with respect to an Incremental
Facility Increase in connection with a Permitted Acquisition permitted hereunder
or any other Investment not prohibited by the terms of the ABL Credit Agreement,
unless required by the Lenders providing such Incremental Facility Increase) the
representations and warranties made by the Parent Borrower and its Restricted
Subsidiaries contained in the ABL Credit Agreement and in the other Loan
Documents are true and correct in all material respects except to the extent
such representations and warranties relate to a

 

O-2



--------------------------------------------------------------------------------

  specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date, and (B) no
Specified Default has occurred and is continuing immediately prior to and after
the effectiveness of [the Incremental Revolving Commitments] [the New Revolving
Commitments] [the Incremental ABL Term Loans].

 

5. Notice. For purposes of the ABL Credit Agreement, the initial notice address
of each Additional Lender shall be as set forth below its signature below.

 

6. Tax Forms and Other Agreements. Delivered herewith to the Parent Borrower and
the Agent are such forms, certificates, statements, documentation or other
evidence with respect to United States federal income tax withholding matters as
such Additional Lender may be required to deliver to the Parent Borrower and the
Agent pursuant to subsection 4.11 of the ABL Credit Agreement. The Additional
Lender agrees to execute such other documents relating to the Facility
(including any applicable Intercreditor Agreement, and a joinder to that certain
Collateral Allocation Agreement, dated as of the Closing Date, among the Agent,
the ABL Collateral Agent, the Swing Line Lender, each Issuing Lender and each
Lender (as it may be amended, modified or supplemented from time to time) and/or
similar agreements among Lenders) as the Agent may reasonably request.

 

7. Recordation of the New Loans. Upon execution and delivery hereof, the Agent
will record the Loans and Commitments made under the Incremental Facility made
by the Additional Lender in the Register.

 

8. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Parent Borrower and the
Agent.

[Remainder of page intentionally left blank.]

 

O-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL LENDER] By:  

 

  Name:   Title:   Attention:   Telephone:   Facsimile: UNISOURCE WORLDWIDE,
INC., as Parent Borrower By:  

 

  Name:   Title: [SUBSIDIARY BORROWERS By:  

 

  Name:   Title:] BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

O-4



--------------------------------------------------------------------------------

SCHEDULE A

to

JOINDER AGREEMENT

 

O-Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT P TO

ABL CREDIT AGREEMENT

FORM OF COLLATERAL ACCESS AGREEMENT

To: The Agent (as defined in Annex I hereto)

[LANDLORD] (“Landlord”) has been informed that (a) [Loan Party] (“Tenant”)
and/or various affiliates of Tenant (together, the “Obligors”) have entered into
various loan documents involving Bank of America, N.A. in its capacity as agent
(or any successor or assign, the “Agent”) (as amended, restated, replaced or
refinanced, the “Loan Documents”), (b) the obligations of the Obligors under the
Loan Documents are or will be secured by, among other things, security interests
(“Security Interests”) in Tenant’s inventory and/or other property (“Tenant’s
Property”) now or hereafter located in, on or about the real property located at
[ADDRESS] (the “Premises”) which Tenant is leasing pursuant to that certain
[Lease Agreement] dated as of [DATE] between Landlord and Tenant (together with
all amendments, modifications and supplements thereto or renewals or
replacements thereof, the “Lease”), and (c) Tenant is required, under the terms
of the Loan Documents, to use commercially reasonable efforts to obtain the
agreements of Landlord set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord hereby acknowledges and agrees as
follows:

1. To the actual knowledge of Landlord, neither Tenant nor Landlord is in
default under the terms of the Lease. If Landlord shall give Tenant a written
notice of default under the Lease, Landlord shall at the same time send a copy
of such notice to the Agent. Landlord shall allow the Agent the same rights to
cure a default under the Lease as Tenant has under the terms of the Lease.
Landlord shall also promptly notify the Agent upon any early termination of the
Lease.

2. Landlord acknowledges that Tenant’s Property is and will remain personal
property and not fixtures, even though Tenant’s Property may be affixed to or
records of Tenant’s Property may be placed, on or about the Premises, and that
any rights or interests Landlord may have in or to Tenant’s Property are hereby
waived in favor of the Security Interests and any other rights and interests of
the Agent (on behalf of the lenders under the Loan Documents) therein.

3. During the term of the Lease the Agent shall have the right to enter the
Premises at reasonable times during regular business hours upon reasonable prior
written notice to Landlord and to take possession of, sell or otherwise enforce
its Security Interest and claims in Tenant’s Property pursuant to the terms of
the Loan Documents. The Agent will comply with any security or escort
requirements or other reasonable requirements imposed by Landlord.

4. For a period of up to 60 days after receipt by the Agent of a notice that the
Landlord has obtained possession of the Premises following an uncured event of
default under the Lease, the Agent shall have the right, but not the obligation,
to cause Tenant’s Property to be removed from the Premises.

 

P-1



--------------------------------------------------------------------------------

5. The Agent agrees to promptly repair, at its expense, or reimburse Landlord
for, any physical damage to the Premises caused by the conduct of any such
removal of Tenant’s Property by or through the Agent pursuant to paragraph 3 or
4 above.

6. If any order or injunction is issued or stay granted which prohibits the
Agent from exercising any of its rights hereunder, then, at the option of the
Agent and upon notice to Landlord, the 60-day period set forth in paragraph 4
above shall be stayed during the period of such prohibition and shall continue
thereafter for the number of days remaining in such 60-day period.

7. All notices to Landlord or to the Agent to be given under this Collateral
Access Agreement shall be in writing (with a copy to the Tenant) and (a) sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received, (b) sent by facsimile shall be
deemed to have been given when sent or (c) delivered or furnished by electronic
communications (including e-mail and Internet or intranet websites) shall be
deemed to have been given when sent; provided that the Agent shall not be liable
for any failure to provide to the Tenant copies of any notices.

8. The agreements contained herein shall supplement the terms of the Lease and
shall continue in effect until Landlord shall have received the Agent’s written
certification that this Collateral Access Agreement shall be terminated.

9. THIS COLLATERAL ACCESS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE [LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED].

10. This Collateral Access Agreement may be executed in any number of several
counterparts. The agreements contained herein may not be modified except by an
agreement in writing signed by Landlord, Agent and Tenant, or their respective
successors in interest. The agreements contained herein shall inure to the
benefit of and shall be binding upon the Agent and their successors and assigns
and Landlord and its successors and assigns (including any transferees of the
Premises).

[Remainder of page intentionally left blank.]

 

P-2



--------------------------------------------------------------------------------

[Landlord] Landlord By:  

 

Date:  

 

Landlord’s Address For Notices:

 

 

Attn:  

 

Acknowledged and Agreed: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

P-3



--------------------------------------------------------------------------------

ANNEX I

 

Notice Address   

Bank of America, N.A. , as Agent

[    ]

  

Attention:

Telephone:

Email:

fax:

 

P-Annex I-1



--------------------------------------------------------------------------------

EXECUTION VERSION

JOINDER

ABL JOINDER AGREEMENT, dated as of July 1, 2014 (this “Agreement”), among the
Parent Borrower (as hereinafter defined), and certain operating subsidiaries of
the Parent Borrower signatory hereto (each such subsidiary, a “Joining
Borrower”) and consented to by the other Loan Parties (as hereinafter defined),
Bank of America, N.A., as administrative agent (the “Agent”) and collateral
agent for the Lenders, for the banks and other financial institutions (the
“Lenders”) from time to time parties to the ABL Credit Agreement (as hereinafter
defined).

W I T N E S S E T H:

WHEREAS, Unisource Worldwide, Inc., a Delaware corporation, as successor by
merger to xpedx Intermediate, LLC, a Delaware limited liability company (as
further defined in subsection 1.1 of the ABL Credit Agreement, the “Parent
Borrower”) and the Agent are parties to the ABL Credit Agreement, dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “ABL Credit Agreement”), among Veritiv Corporation, a Delaware
corporation, the Parent Borrower, xpedx, LLC, a New York limited liability
company, the Canadian Borrower and each Subsidiary Borrower of the Parent
Borrower from time to time party thereto, the Lenders, the Agent, Bank of
America, N.A., as a U.S. facility issuing lender and Bank of America, N.A.
(acting through its Canada branch), as a Canadian facility issuing lender, and
the other parties thereto.

WHEREAS, pursuant to the ABL Credit Agreement and in consideration of, among
other things, the making available to each of the Joining Borrowers of an
asset-based revolving credit facility under the ABL Credit Agreement, each of
the Joining Borrowers wishes to become a party to the ABL Credit Agreement and
assume all the rights, obligations, covenants, agreements, duties and
liabilities of a “U.S. Borrower” thereunder and under or with respect to any
Notes, any Letters of Credit and any of the other Loan Documents (in each case
as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, terms defined in the ABL
Credit Agreement and used herein shall have the meanings given to them in the
ABL Credit Agreement.

 

2.

Joinder of Agreements and Obligations. Effective as of the date hereof, each of
the Joining Borrowers hereby becomes a party to the ABL Credit Agreement and
expressly assumes, confirms and agrees to perform and observe all of the
indebtedness, obligations (including, without limitation, all obligations in
respect of the Loans), covenants, agreements, terms, conditions, duties and
liabilities of a “U.S. Borrower” thereunder and under or with respect to, any
Notes, any Letters of Credit and any of the other Loan Documents to which a U.S.
Borrower is a party in its capacity as “U.S. Borrower” as fully as if each
Joining Borrower were originally a signatory in the capacity of a “U.S.



--------------------------------------------------------------------------------

  Borrower” thereto. At all times after the effectiveness of such joinder, all
references to a “U.S. Borrower” in the ABL Credit Agreement, any Notes, any
Letter of Credit or any of the other Loan Documents and any and all certificates
and other documents executed by a U.S. Borrower in connection therewith shall be
deemed to include references to each Joining Borrower, as more fully described
in the ABL Credit Agreement.

 

3. Amendment to ABL Credit Agreement. The ABL Credit Agreement is hereby deemed
to be amended to the extent, but only to the extent, necessary to effect the
joinder provided for hereby. Except as expressly amended, modified and
supplemented hereby, the provisions of the ABL Credit Agreement and the other
Loan Documents are and shall remain in full force and effect.

 

4. Affirmation of Loan Documents. Each of the other Loan Parties signatory
hereto hereby consents to the execution and delivery of this Agreement and
confirms, reaffirms and restates its obligations under each of the Loan
Documents to which it is a party pursuant to the terms hereof.

 

5. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6. Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Agent.

 

7. Section Headings. The section headings in this Agreement are for convenience
of reference only and are not to affect the construction hereof or to be taken
into consideration in the interpretation hereof.

 

8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

2



--------------------------------------------------------------------------------

10. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[The Remainder of This Page is Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

UNISOURCE WORLDWIDE, INC., as Parent

Borrower

By:  

/s/ Mark W. Hianik

  Name:   Mark W. Hianik   Title:   Senior Vice President, General Counsel and
Corporate Secretary

UNISOURCE CANADA, INC., as Canadian

Borrower

By:  

/s/ Mark W. Hianik

  Name:   Mark W. Hianik   Title:   Senior Vice President, General Counsel and
Corporate Secretary BANK OF AMERICA, N.A., as Administrative Agent and ABL
Collateral Agent By:  

/s/ William J. Wilson

  Name:   William J. Wilson   Title:   Senior Vice President